           This document is confidential and may not be reproduced or distributed without the written permission of Express Scripts, Inc. Express
           Scripts® logo is a registered trademark of Express Scripts, Inc. Except as otherwise provided in this document, the Network Provider Manual
           is subject to the terms and conditions of the Provider Agreement. Revisions, amendments and updates will periodically be made to the
           Provider Manual and posted on the Network Provider website. Printed copies are for reference only. Please refer to the electronic
           copy for the latest version.

                                                                                                                    © 2014 Express Scripts, Inc.
                                                                                                              Proprietary & Confidential Information.
                                                                                                                                  All rights reserved
                                                                                                          Network Provider Manual―Revised 07/2014




     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 1 of 236 PageID #:
                                         12027
201767.4
                                                                                                                                         PBM PROVIDER MANUAL                                 2



                                                                   TABLE OF CONTENTS
   Table of Contents

   ABOUT EXPRESS SCRIPTS ............................................................................................................. 6

   GENERAL INFORMATION ............................................................................................................... 7

   SECTION 1. NETWORK PHARMACY INFORMATION .......................................................................... 8
   1.1 SUPPORT PHONE NUMBERS AND HOURS .......................................................................................................... 8
   1.2 CREDENTIALING STANDARDS ............................................................................................................................ 8
   1.3 RE-CREDENTIALING .......................................................................................................................................... 9
   1.4 PHARMACY ADDITIONS/DELETIONS OR ADDRESS CHANGES ....................................................................... 10
   1.5 OWNERSHIP OR CONTROL CHANGES OF NETWORK PROVIDER ................................................................... 10
   1.6 MEDCO RATE ASSIGNMENT ............................................................................................................................ 11

   SECTION 2. NETWORK PROVIDER SERVICES AND STANDARDS; CLAIMS ADJUDICATION ...................... 12
   2.1 MEMBER ELIGIBILITY VERIFICATION ............................................................................................................ 12
   2.2 COLLECTION OF COPAYMENTS ....................................................................................................................... 13
   2.3 SIGNATURE LOG/PROOF OF SERVICE REQUIREMENTS ................................................................................. 13
   2.4 GENERAL CLAIMS SUBMISSION POLICIES ...................................................................................................... 14
   2.5 CONTROLLED SUBSTANCES PRESCRIPTION PROCESSING............................................................................. 15
   2.6 MAINTENANCE OF THE SYSTEM ...................................................................................................................... 16
   2.7 ONLINE REIMBURSEMENT CALCULATION ..................................................................................................... 16
   2.8 VACCINES .......................................................................................................................................................... 17
   2.9 COMPOUNDS ..................................................................................................................................................... 18
   2.10 PRE-PRINTED PRESCRIPTIONS ...................................................................................................................... 20
   2.11 TAXES, SURCHARGES AND FEES .................................................................................................................... 20
   2.12 PRESCRIBER IDENTIFICATION NUMBERS ..................................................................................................... 21
   2.13 DAYS SUPPLY AND QUANTITY ....................................................................................................................... 22
   2.14 PRESCRIPTION ORIGIN CODE ........................................................................................................................ 23
   2.15 PRIOR AUTHORIZATION................................................................................................................................. 23
   2.16 NON-STANDARD NDC NUMBERS................................................................................................................... 23
   2.17 ONLINE COORDINATION OF BENEFITS ......................................................................................................... 24
   2.18 PARTIAL FILL TRANSACTIONS ...................................................................................................................... 24
   2.19 REFILL-TOO-SOON EDITS.............................................................................................................................. 25
   2.20 REPACKAGING ................................................................................................................................................ 26
   2.21 DISPENSE AS WRITTEN (DAW) CODES / GENERIC SUBSTITUTION ............................................................ 26
   2.22 MEMBER COMPLAINTS .................................................................................................................................. 28

   SECTION 3. PHARMACY REIMBURSEMENT ................................................................................... 29
   3.1 PHARMACY REIMBURSEMENT SCHEDULE ..................................................................................................... 29
   3.2 DISPUTED CLAIMS ............................................................................................................................................ 29
   3.3 REMITTANCE MEDIA AND TRANSACTION FEE REMITTANCE MEDIA .......................................................... 29
   3.4 TRANSACTION FEE ........................................................................................................................................... 29
   3.5 REMITTANCE INFORMATION SERVICE FEES .................................................................................................. 30

   SECTION 4. FORMULARY OVERVIEW........................................................................................... 31
   4.1 OVERVIEW OF FORMULARIES ......................................................................................................................... 31
   4.2 STEP THERAPY.................................................................................................................................................. 31
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 2 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12028
                                                                                                                                         PBM PROVIDER MANUAL                                 3

   SECTION 5. NETWORK PROVIDER QUALITY ASSURANCE REVIEWS, AUDITS & INVESTIGATIONS ........... 33
   5.1 INTRODUCTION ................................................................................................................................................. 33
   5.2 QUALITY ASSURANCE REVIEW, AUDIT PROGRAMS, PROCESSES AND RESULTS ......................................... 35
   5.3 AUDIT GUIDELINES .......................................................................................................................................... 36
   5.4 DISCREPANCY GLOSSARY ................................................................................................................................ 38
   5.5 AUDIT APPEAL PROCEDURE/GUIDELINES ...................................................................................................... 41
   5.6 AUDIT GRIEVANCE PROCEDURE ..................................................................................................................... 41
   5.7 POTENTIAL FRAUD IDENTIFICATION .............................................................................................................. 42
   5.8 INVESTIGATIVE METHODS............................................................................................................................... 42
   5.9 RECOVERY AND DISCIPLINARY ACTION......................................................................................................... 43
   5.10 PBM’S FRAUD TIP .......................................................................................................................................... 44

   SECTION 6. COMPLIANCE WITH LAWS ........................................................................................ 45
   6.1 THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996 (“HIPAA”) ...................... 45
   6.2 FEDERAL FALSE CLAIMS ACT ......................................................................................................................... 45
   6.3 PROGRAM FRAUD CIVIL REMEDIES ACT (CFR 45 PART 79) ........................................................................ 45
   6.4 COMPLIANCE WITH SELF-REFERRAL AND ANTI-KICKBACK STATUTES ..................................................... 46

   SECTION 7. MEDICARE PART D PRESCRIPTION DRUG PROGRAM .................................................... 47
   7.0 MEDICARE PART D ADDENDUM – PROVIDER NETWORK REQUIREMENTS.................................................. 47
   7.1 LOW INCOME SUBSIDY (LIS) RE-DETERMINATION ...................................................................................... 54
   7.2 COVERED AND NON-COVERED MEDICATIONS ............................................................................................... 56
   7.3 VACCINES .......................................................................................................................................................... 59
   7.4 MEDICARE PART D COVERAGE GAP DISCOUNT PROGRAM ......................................................................... 60
   7.5 MEDICARE PARTS A AND B VS. PART D DRUG COVERAGE........................................................................... 60
   7.6 MEDICARE PART D BENEFICIARY IDENTIFICATION CARD ........................................................................... 61
   7.7 PRESCRIPTION PROCESSING ............................................................................................................................ 61
   7.8 LONG TERM CARE DISPENSING ...................................................................................................................... 64
   7.9 DAILY COST SHARING...................................................................................................................................... 67
   7.10 MEDICARE PART D $0 CLAIMS PROCESSING ............................................................................................... 67
   7.11 STANDARDIZED MESSAGING ......................................................................................................................... 67
   7.12 CMS REPORTING / PROCESSING REQUIREMENTS ....................................................................................... 69
   7.13 GENERAL ONLINE COB PROCESSING FOR MEDICARE PART D (42 CFR 423.464) ................................... 70
   7.14 TRANSITION PERIOD ...................................................................................................................................... 71
   7.15 GRIEVANCES ................................................................................................................................................... 73
   7.16 BENEFICIARY RIGHTS .................................................................................................................................... 74
   7.17 TRUE OUT-OF-POCKET (TROOP) & TROOP FACILITATOR ...................................................................... 78
   7.18 RECORDS RETENTION FOR MEDICARE PART D ........................................................................................... 80
   7.19 EXCLUSION BY THE OIG; PRESCRIBER NPI; PRESCRIPTIVE AUTHORITY; TAXONOMY .......................... 81
   7.20 MEDICARE PART D CONTRACTUAL REQUIREMENTS BASED ON CHANGES IN LAWS, RULES OR
   REGULATIONS, OR GUIDANCE ISSUED BY CMS FROM TIME TO TIME.................................................................. 83
   7.21 MEDICARE MEDICAID PLANS – CMS FINANCIAL ALIGNMENT DEMONSTRATION FOR DUAL ELIGIBLE
   MEMBERS ................................................................................................................................................................... 85
   7.22 PATIENT RESIDENCE CODE AND PHARMACY SERVICE TYPE ..................................................................... 87
   7.23 RESOURCES FOR MORE INFORMATION ABOUT MEDICARE PART D .......................................................... 88

   SECTION 8. MEDICAID PROGRAM .............................................................................................. 89
   8.1 EXCLUSION/REINSTATEMENT BY FEDERAL OFFICE OF INSPECTOR GENERAL (OIG), GENERAL SERVICES
   ADMINISTRATION (GSA) EXCLUSION LISTS AND STATE AGENCIES ..................................................................... 91
   8.2 ENROLLMENT AND ELIGIBILITY ..................................................................................................................... 92
   8.3 UNIQUE MEDICAID PROCESSOR CONTROL NUMBER (PCN)......................................................................... 92
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 3 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12029
                                                                                                                                         PBM PROVIDER MANUAL                                 4

   8.4      PRESCRIBER ID REQUIREMENTS .................................................................................................................... 92
   8.5      TAMPER RESISTANT PRESCRIPTION DRUG PADS (TRPP) ............................................................................ 92
   8.6      340B DRUG DISCOUNT PROGRAM (340B PROGRAM) .................................................................................... 93
   8.7      DRUG COVERAGE SPECIFIC TO MEDICAID .................................................................................................... 94
   8.8      NDC TERMINATION DATE OR DRUG OBSOLETE DATE ................................................................................. 94
   8.9      OTHER HEALTH INSURANCE MESSAGING ...................................................................................................... 94
   8.10      STATE-SPECIFIC MEDICAID REQUIREMENTS .............................................................................................. 95
   1.         STATE OF ARIZONA MEDICAID PROGRAM REQUIREMENTS...................................................... 95
   2.         STATE OF FLORIDA MEDICAID PROGRAM REQUIREMENT ........................................................ 96
   3.         STATE OF KENTUCKY MEDICAID PROGRAM REQUIREMENTS .................................................... 97
   4.         STATE OF NEW YORK MEDICAID PROGRAM REQUIREMENTS ................................................... 98
   5.         STATE OF MICHIGAN MEDICAID PROGRAM .......................................................................... 99
   6.         STATE OF PENNSYLVANIA MEDICAID PROGRAM REQUIREMENT ............................................... 99
   7.         STATE OF SOUTH CAROLINA MEDICAID REQUIREMENT ........................................................ 101
   8.         STATE OF TEXAS MEDICAID PROGRAM REQUIREMENTS ....................................................... 101
   9.         STATE OF WEST VIRGINIA MEDICAID PROGRAM REQUIREMENTS .......................................... 105
   8.11      RESOURCES FOR MORE INFORMATION ABOUT MEDICAID ....................................................................... 105

   SECTION 9. HEALTHCARE EXCHANGES AND QUALIFIED HEALTH PLANS .......................................... 106
   9.1 EXCHANGE NETWORK PROVIDER REQUIREMENTS .................................................................................... 106
   9.2 SUBSIDIES ........................................................................................................................................................ 107
   9.3 PRESCRIPTION PROCESSING .......................................................................................................................... 107
   9.4 GRACE PERIOD ............................................................................................................................................... 107
   9.5 CMS REPORTING ........................................................................................................................................... 108
   9.6 COMPLIANCE .................................................................................................................................................. 108
   9.7 RECORDS RETENTION AND REVIEW ............................................................................................................. 109
   9.8 DELEGATION OF DUTIES ................................................................................................................................ 110
   9.9 SUBCONTRACTS .............................................................................................................................................. 110
   9.10 QHP CONTRACTUAL REQUIREMENTS BASED ON CHANGES IN LAWS, RULES OR REGULATIONS, OR
   GUIDANCE ISSUED BY CMS OR APPLICABLE STATE REGULATORY BODY FROM TIME TO TIME .................... 110
   9.11 PRIVACY ........................................................................................................................................................ 110

   SECTION 10. SPECIFIC SPONSOR REQUIREMENTS ...................................................................... 111
   10.1 DEPARTMENT OF DEFENSE (TRICARE) .................................................................................................... 111
   10.2 TRICARE BENEFIT SUMMARY AND COST SHARING INFORMATION ....................................................... 111
   10.3 PRESCRIPTION PROCESSING ........................................................................................................................ 112
   10.4 ONLINE COB ................................................................................................................................................ 113
   10.5 NETWORK PROVIDER REIMBURSEMENT & RECOUPMENT ....................................................................... 114
   10.6 PHARMACY AUDITS AND INVESTIGATIONS ................................................................................................ 118
   10.7 ADDITIONAL INFORMATION ........................................................................................................................ 118

   PBM GLOSSARY ...................................................................................................................... 120

   APPENDIX A STATE LEGAL REQUIREMENTS FOR MANAGED CARE PLANS, HMOS AND MEDICAID .......... 124

   APPENDIX A-1 SPECIFIC FORMS ................................................................................................ 222
   IOWA COMPLAINT FORM ........................................................................................................................................ 223
   MEDICAID PROVIDER GRIEVANCE & COMPLAINT FORM ................................................................................... 224

   APPENDIX A-2 STATE LEGAL REQUIREMENTS FOR MAXIMUM ALLOWABLE COST APPEALS.................... 225

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 4 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12030
                                                                                                                                         PBM PROVIDER MANUAL                                 5

   APPENDIX A-3. ADDITIONAL CONTRACT TERMS APPLICABLE TO CLINICAL PROGRAMS ...................... 226

   APPENDIX B ADDITIONAL PROVISIONS ....................................................................................... 228
   INDEMNIFICATION. .................................................................................................................................................. 228
   NON-DISCRIMINATION. ........................................................................................................................................... 228
   RELATIONSHIP OF THE PARTIES. ........................................................................................................................... 228
   GOVERNING LAW. ................................................................................................................................................... 228
   WAIVER. ................................................................................................................................................................... 229
   SEVERABILITY. ........................................................................................................................................................ 229
   NON-COMPETITION. ................................................................................................................................................ 229
   SUBCONTRACTOR. ................................................................................................................................................... 229
   COUPONS. ................................................................................................................................................................. 230
   MEMBER/SPONSOR HOLD HARMLESS. .................................................................................................................. 230
   NOTICE. .................................................................................................................................................................... 230
   CONTACTING SPONSORS OR MEDIA. ..................................................................................................................... 231
   CONFIDENTIALITY................................................................................................................................................... 231
   RECORDS. ................................................................................................................................................................. 232
   COUNTERFEIT REPORTING. .................................................................................................................................... 233
   AMENDMENT............................................................................................................................................................ 233
   MARKETING, ADVERTISEMENT AND RESERVATION OF RIGHTS. ........................................................................ 233
   TERMINATION. ......................................................................................................................................................... 234
   SURVIVAL OF TERMS AND CONDITIONS. ............................................................................................................... 235
   DISPUTE RESOLUTION............................................................................................................................................. 235
   ENTIRE AGREEMENT............................................................................................................................................... 236
   TRANSITION. ............................................................................................................................................................ 236




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 5 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12031
                                                                                                                                         PBM PROVIDER MANUAL                                 6


   About Express Scripts
   Express Scripts Holding Company includes both Express Scripts and Medco. As we continue
   to integrate our companies, we are mindful of the important role the retail pharmacy plays
   in serving our Sponsors and Members. Our goal is to support community pharmacists in
   providing this service.

   Providing Value to Pharmacies and Plan Sponsors

   We offer the following:
          Dedicated account managers to support each major pharmacy chain and Pharmacy Services
          Administrative Organization (PSAO) serving independent pharmacies, as well as the unaffiliated
          independent pharmacy;
          24-Hour Pharmacist Use Only phone lines;
          A website for Network Providers;
          Timely communications and education to Network Providers and their pharmacies; and
          Clinical and non-clinical online messaging that encourages generic and Formulary compliance.

   Above all, through cooperation with our Network Providers, our overarching goal is to provide Members
   with the prescription medications they need in the most cost-effective and efficient manner possible.


                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 6 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12032
                                                                                                                                         PBM PROVIDER MANUAL                                 7


   General Information
   It is important for all Network Providers to understand that, to the extent applicable, both
   Express Scripts’ and Medco’s Provider Agreements remain in force.

   This Provider Manual supersedes and replaces all previous versions of the Express Scripts’ Provider
   Manual and the Medco Pharmacy Services Manual.

   References to “PBM” should be understood to mean both Express Scripts and legacy Medco.
   References to “Express Scripts” should be understood to mean Express Scripts, and
   references to “Medco” should be understood to mean Medco, each as they existed prior to
   the merger of these two companies. Capitalized terms are defined in the Glossary section of
   this Provider Manual. Certain terminology, e.g., “Eligible Person” and “Member,” “Network
   Provider” and “Pharmacy,” “Identification Card” and “Prescription Drug Identification Card”
   are interchangeable throughout this Provider Manual.

   The information contained in this Provider Manual is confidential and proprietary to PBM and provided
   for business purposes only. Network Provider may not copy, reproduce, distribute or otherwise use or
   disclose the information contained in this Provider Manual except as authorized by the Provider
   Agreement. Network Provider agrees that upon termination of its Provider Agreement for any reason, it
   shall not retain any copies of this Provider Manual and, upon request by the PBM, shall certify to the
   same in writing.

   PBM will, on occasion, amend the Provider Manual and such amendments shall not require the consent
   of Network Provider. Revisions, amendments or modifications to the Provider Manual will be provided to
   Network Provider. Network Providers will abide by all notices, revisions, amendments, and modifications
   thereto. Network Providers may refer to http://www.express-scripts.com/services/pharmacists/ to
   review the most current Provider Manual.

   The PBM Provider Manual and affiliated Payer Sheets are part of the Provider Agreement and
   incorporated into the Provider Agreement pursuant to the terms thereof. Network Provider must comply
   with the provisions and terms set forth in the Provider Agreement, which includes the terms, conditions,
   and processes contained in this Provider Manual and in the Payer Sheets. PBM also reserves the right,
   after notice to Network Provider, to increase the Transaction Fee to a minimum of $0.30 per transmitted
   transaction for failure to comply with any of the terms of the Provider Agreement.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 7 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12033
                                                                                                                                         PBM PROVIDER MANUAL                                 8


   Section 1. Network Pharmacy Information
   1.1          Support Phone Numbers and Hours

   For all online inquiries including claims processing, eligibility, or online messaging, contact the
   Pharmacist Use Only contact numbers.

                                                                  Pharmacist Use Only Numbers*

                                                                                      800.824.0898
                                                                                      800.922.1557

   Pharmacist Use Only phone lines are open 24 hours a day/7 days a week.

   *PBM’s primary ”Pharmacist Use Only” numbers are listed in the table; however, Network Provider should always
   refer to the number shown on the Member’s prescription drug ID card.

   Pharmacists’ Website
   Pharmacists may log on to http://www.express-scripts.com/services/pharmacists/ to access a web-based
   tool and retrieve claims rejection information during the adjudication process. The website provides
   information the pharmacist needs to resubmit a claim.

   Network Providers may also obtain helpful document resources on the website, such as a copy of the
   current Network Provider Manual, the PBM Payer Sheets, and other helpful information.

   Network Provider’s NCPDP or NPI and federal tax identification numbers are required to complete the
   online registration process.

   1.2          Credentialing Standards

   Network Providers must, at a minimum, meet all of PBM’s standards and requirements in order to
   participate in PBM’s network(s), including standards of operation as described in applicable federal, state
   and local laws. If Network Provider participates in PBM’s retail network(s), Network Provider and its
   Pharmacies must be Retail Providers as such term is defined in the Glossary section of this Provider
   Manual.

   Each Network Provider has an ongoing obligation to inform PBM within five (5) business days of any
   changes to:
                Information previously submitted in the Provider Certification form;
                Its licensure and/or certification(s) status; and
                Other information PBM may have utilized in making its determination to contract with Network
                Provider or that may impact Network Provider’s ability to perform services.
                Network Provider must immediately notify PBM in writing in the event of any action against
                Network Provider, its owners or employees by a state or federal regulatory body or law
                enforcement agency.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 8 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12034
                                                                                                                                         PBM PROVIDER MANUAL                                 9

   Additionally, PBM performs due diligence to ensure all Network Providers are in good standing with
   federal and/or state health care, pharmacy or other regulatory bodies, including the OIG, GSA, or other
   such applicable state or federal programs. To remain eligible for participation in government paid
   programs, all providers must provide and attest to appropriate training for all employees.

   PBM may require the submission and review of any documentation or information deemed necessary to
   determine Network Provider’s ability to provide Covered Medications to Members. Network Provider
   agrees to provide PBM with all documentation and other information needed to comply with and/or
   demonstrate compliance with programs, processes, protocols, policies and procedures. Network
   Provider further agrees to provide PBM with information about its ownership, as requested. PBM may
   request such information during initial credentialing or at any time after initial credentialing has been
   completed. Additional information will be required of Pharmacies located in Medicare established Health
   Care Fraud Prevention and Enforcement Action Team (HEAT) Zones.

   Failure to provide necessary credentialing documents or information to PBM will result in termination or
   denial of credentialing/re-credentialing. Questions about credentialing requirements should be directed
   to the Network Contracting and Management Department at 888.571.8182, select Option 4,
   Monday through Friday 8:00 a.m. to 4:30 p.m. Central Time.

   Medco

   If a Network Provider is contracted with a PSAO that maintains an agreement with Medco in accordance
   with applicable schedule(s), and Network Provider terminates its relationship with PSAO or Provider is
   terminated from the PSAO, Network Provider agrees to continue providing Covered Services to Members
   in accordance with the applicable schedules for those Plan Sponsors where the applicable schedules
   have been implemented until the termination of the Plans’ contracts with Medco.

   PBM Reporting and Disclosures

   Network Provider acknowledges and agrees that any information provided to PBM by Network Provider
   may be disclosed and/or reported to Sponsors and/or state agencies, or a state agency’s designee. Such
   reports and disclosures may include, but are not limited to, information provided by Network Provider to
   PBM at credentialing, in the Medicaid Disclosure Form (including Network Provider’s TIN), and any
   information relating to Network Provider’s participation (including claims submitted on behalf of
   Members). Network Provider expressly agrees that PBM, in its sole discretion, may make any such
   disclosures and reports as PBM deems appropriate.

   1.3          Re-Credentialing

   PBM re-credentials Network Providers on a rolling three (3)-year schedule. PBM may re-credential or
   request additional credentialing more often than every three (3) years when PBM determines, in its sole
   discretion, that such credentialing or re-credentialing request is appropriate. PBM reserves the right to
   request any and all information necessary to determine Network Provider’s ability to provide Covered
   Medications to Members in accordance with the Provider Agreement(s), including this Provider Manual,
   and all state and federal laws.

   PBM will charge an administration fee for re-credentialing each independent pharmacy.



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 9 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                              12035
                                                                                                                                         PBM PROVIDER MANUAL                                 10

   In addition, Network Providers must provide and attest to appropriate training for all employees to
   remain eligible for participation in government paid programs. This process is a condition of Network
   Provider’s continued participation in PBM’s networks, and failure to return all required documentation
   may result in termination.

   1.4          Pharmacy Additions/Deletions or Address Changes

   Network Provider must notify PBM each time it opens, closes or relocates a Pharmacy.

   Such notification must include the following information, as applicable, for proposed pharmacy additions
   or address changes:

                NCPDP#                                                      Mailing address                                            Medicaid ID
                NPI                                                         Physical address                                           Medicare ID
                Store Name                                                  Website address                                            The reason for the
                Chain code                                                  Phone #                                                    change.
                State License(s)                                            FAX #
                Federal Tax ID

   Network Providers should submit the above information to PBM via:

                Fax: 866.515.3482, Attention: Network Contracting and Management;
                Mail:
                   Express Scripts
                   Attn: Network Contracting and Management HQ2W02
                   One Express Way
                   St. Louis, MO 63121; or
                Email: NetSpec@express-scripts.com

   1.5          Ownership or Control Changes of Network Provider

   Network Providers must immediately notify PBM in the event of a change of ownership or control.

   Any successor owner or operator (“Buyer”) must be accepted to participate by PBM, execute a new
   Provider Agreement (at the discretion of PBM; alternatively, PBM may allow assignment of the Provider
   Agreement to Buyer) and meet all of PBM’s credentialing and participation requirements. The Buyer
   shall be liable and responsible for any obligations of the previous owner (“Seller”) unless and until (a)
   Buyer or Seller notifies PBM in writing of the change of ownership, (b) Buyer completes any and all
   credentialing requirements communicated by PBM to Buyer, (c) Buyer executes a new Provider
   Agreement (or, in the alternative, PBM consents in writing to the assignment of the previous Provider
   Agreement), and (d) Buyer and Seller each notify PBM in writing that Seller has retained responsibility
   for any outstanding obligations.

   PBM shall not be bound to any of its obligations under the Seller’s Provider Agreement where Seller has
   assigned or subcontracted the Provider Agreement without PBM’s consent, or where ownership or
   control of the operation of the Seller or any of its locations has changed, without PBM’s prior written
   consent. In such event, PBM has the right to immediately terminate the Provider Agreement.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 10 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12036
                                                                                                                                         PBM PROVIDER MANUAL                                 11

   Should a Network Provider sell or purchase any or all of its prescription records or files, such Network
   Provider shall notify the PBM, informing PBM within five (5) days of the sale as to which party (buyer or
   seller of the files) retains liability for any issues related to the records (e.g., discrepant claims found
   upon routine audit).

   1.6          Medco Rate Assignment

   Medco may assign the rates contained in a Sponsor-specific pricing schedule to that Sponsor for use by
   that Sponsor, in that Sponsor’s discretion, on other adjudication systems. Medco will provide 30 days’
   notice of such assignment. The reimbursement terms of network schedules may be used on the
   adjudication system of any Medco affiliate.




                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 11 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12037
                                                                                                                                         PBM PROVIDER MANUAL                                 12


   Section 2. Network Provider Services and Standards; Claims Adjudication
   2.1          Member Eligibility Verification

   Identification Card and Eligibility

   Each Member must present an Identification Card to Network Provider when having a prescription filled.
   Before processing a new or refill prescription, Network Provider should obtain and examine the
   Identification Card carefully to confirm whether the prescription to be filled is for the cardholder or an
   eligible dependent, and must use the information on the Identification Card to submit claims through the
   online adjudication system.

   In General

   If a person claims to be a PBM Member and does not have an Identification Card, submit the claim
   online. If Network Provider receives a “Missing/Invalid Cardholder ID” rejection code, verify eligibility by
   contacting the Pharmacist Use Only help line or logging into the PBM website at http://www.express-
   scripts.com/services/pharmacists/. If eligibility cannot be confirmed, Network Provider should collect the
   Pharmacy’s Usual and Customary (U&C) Retail Price for the prescription dispensed and instruct the
   Member to contact his or her benefit Sponsor, or the PBM.

   If the Member’s Prescription Drug Program allows, the individual claiming eligibility without an
   Identification Card should send the receipt and claim form for reimbursement to the address listed in the
   Member’s Prescription Drug Program benefit information packet.            If the Member is eligible,
   reimbursement will be forwarded directly to the Member. The amount reimbursed will depend on the
   Sponsor’s contractual agreement with PBM, less any Member Copayment or deductible due under the
   applicable Prescription Drug Program.

   Prescription Drug Identification Cards will continue to carry the Express Scripts and Medco
   logos and processing information. Network Provider should always check the Member
   Identification Card and follow the processing information indicated on the card.

   Sponsors may offer a smart phone application that allows Members to electronically access their ID
   cards. When this is the case, the Member may present his/her ID card “virtually” on a smart phone or
   other portable electronic device. Network Providers should accept these ID cards providing they
   contain all the necessary processing information.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 12 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12038
                                                                                                                                         PBM PROVIDER MANUAL                                 13

   Sample Identification Cards:
                                                                                                                          Client logo: is required            for
 PBM logos: Required                                                                                                      pharmacist recognition.
 for pharmacist
 recognition.
 Rx BIN #, Processor
 Control #, Rx Group
 #, Member ID, and
 person code (if
 necessary) are
 required information to
 process an Express
 Scripts claim.

 RxBIN #, Rx Group
 #, Member ID, and
 reltionship code (if
 necessary) are                                                                                                                                                     Applicable Member
 required information to                                                                                                                                      customer service number
 process a Medco claim.                                                                                                                                       and pharmacist help desk
                                                                                                                                                                numbers will appear on
                                                                                                                                                               the back of the ID card.


   Certain Sponsors may have a custom Prescription Drug Identification Card displaying the Medco, Medco
   Health, Merck-Medco, and/or PAID logos shown below, or another identifier.




   2.2             Collection of Copayments

   PBM defines patient financial responsibility to be the amount of money a Network Provider is to collect
   from a Member for the provision of Covered Medications. This amount can include Copayment or
   Coinsurance (a percentage “Copayment”). Sponsors determine the Copayment amounts to be collected.
   Copayment amounts vary from Sponsor to Sponsor and/or Prescription Drug Program. Network Provider
   shall ensure that the correct Copayment is charged to the Member and is not changed or waived.
   Should a Member have a question about his or her Copayment or deductible and benefit limits, please
   instruct him/her to call the Customer Service number listed on the Member’s Identification Card.

   Network Provider may not institute Member Copayment discount programs or otherwise alter a Member
   Copayment, unless such waiver or discount is required by law. If PBM becomes aware of any
   Copayment or cost-sharing discounts offered by Network Provider – either through audit, investigation,
   Member statements, or review of Network Provider’s website or other advertising materials – Network
   Provider may be subject to immediate termination.           For clarification, if PBM identifies fliers,
   advertisements, or other statements from Network Provider suggesting that a Copayment will be a flat
   fee or will be discounted, capped, or waived, Network Provider will be subject to termination.

   2.3          Signature Log/Proof of Service Requirements

   Each Network Provider must maintain a signature log (paper or electronic) or other approved PBM
   alternative as indicated in the Provider Agreement for all claims in chronological order as prescriptions
   are received by the Member, including off-site delivery, with the following information: Member name,
   prescription number, third party program, Member signature (or legal representative) and date
   prescription is picked up.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 13 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12039
                                                                                                                                         PBM PROVIDER MANUAL                                 14

   Unless required by law, rule, regulation or by a Sponsor, Network Provider may maintain an electronic
   proof-of-service in lieu of a signature log, which shall reflect, at a minimum, the following: (i) Member
   name or Member ID; (ii) prescription number; (iii) date and time the Covered Medication was received
   by the Member (or Member’s representative); (iv) time of sale (if different than time received by the
   Member); and (v) proof of receipt of the Covered Medication by the Member or the Member’s
   representative (e.g., the point of sale (“POS”) computer receipt or such information electronically stored
   in the normal course of Network Provider’s business in the delivery of prescription medications to its
   customers, including price paid by the Member (or Member’s representative). The signature log/proof of
   service must be retained for six (6) years; (11years for Medicare, or longer in accordance with all
   applicable laws) from the date a prescription is dispensed.

   2.4          General Claims Submission Policies

   Network Providers are bound by the following:

                All claims information submitted by Network Provider must be accurate and complete.
                Network Providers shall submit claims online. If a claim cannot be transmitted online, Network
                Provider shall make reasonable attempts to retransmit the claim. If such retransmission fails,
                Network Provider should contact the PBM’s Pharmacist Use Only phone line to resolve the
                transmission failure and make alternative arrangements to submit the claim. In the event a
                Network Provider must submit an electronic claim more than 90 days after the prescription is
                filled, Network Provider must enter a valid Delay Reason Code value in NCPDP Standard vD.0
                Field 357-NV. Some Sponsors may not cover claims submitted more than 90 days following the
                fill date.
                All claims must be submitted in the current NCPDP (vD.0) HIPAA-mandated format and in
                accordance with the PBM Payer Sheets, the Provider Agreement, and all applicable laws, rules
                and regulations, as well as Sponsor’s Prescription Drug Program requirements and this Provider
                Manual. PBM may require additional information from Network Provider for PBM to process the
                claim. In addition to any other remedies PBM may have, failure to comply with these
                requirements may result in the imposition of fines.
                Prescriptions dispensed to Members must contain the Provider NPI as registered with PBM. The
                NPI number (qualifier code “01”), and the NCPDP number (qualifier code “07”) must identify the
                location where the pharmacist supervised dispensing of the prescription.
                Network Provider’s U&C Retail Price on submitted claims must include all fees applicable to
                dispensing, preparing or administering the medication, as well as all “loss leaders,” frequent
                shopper or special customer discounts or programs, competitor’s matched price or any and all
                other discounts, special promotions, and programs causing a reduction in the price, including any
                applicable discounts offered to attract customers, on the applicable date of fill.
                Network Provider must display all online messages, including drug utilization review (DUR)
                messages, for both rejected and paid claims transmitted from PBM to the dispensing pharmacist.
                In addition, Network Provider shall perform an internal DUR of each claim transmitted to PBM to
                monitor for Member safety concerns including, but not limited to, drug allergy monitoring, drug
                interaction screening, therapeutic duplication, drug disease contradictions and over-utilization
                concerns, such as high dosing.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 14 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12040
                                                                                                                                         PBM PROVIDER MANUAL                                 15


                PBM accepts DUR codes as indicated in the Payer Sheet. DUR codes may vary by Sponsor
                depending on plan design.
                All claims must be transmitted to PBM indicating the actual date of fill.
                The submitted NDC must be the complete NDC of the medication dispensed, including the
                package size. Drug products contained in “unbreakable,” (i.e “unsplittable”) packages as
                determined by the FDA must be in their original packaging and dispensed as a whole unit.
                Network Provider must use actual metric package sizes when available. If the metric
                measurement is not available, the following conversions should be used:

                  o One fluid ounce = 30 ml                                   o      One pint = 480 ml                                   o      One liter = 1000 ml
                  o One ounce = 30 g                                           o     One pound = 454 g

                Network Provider must ask the Member (or Member’s representative) to identify all sources of
                payment (i.e., all sources of insurance and/or payment coverage) including, but not limited to,
                attempting to obtain the Member’s most current coverage information from all source(s), and bill
                the appropriate payer(s).
                Unless a shorter time period is required by a Sponsor or any law, rule or regulation (and then in
                accordance with such Sponsor’s requirement or such law, rule or regulation), any prescription
                drug claims submitted to PBM and not picked up by the Member, must be reversed online within
                13 days from date the claim was processed.
                PBM is the owner of all information it obtains through the administration and processing of any
                and all pharmacy claims submitted by Network Provider.
                Network Provider must not undermine U&C or other pricing, including but not limited to,
                separating cash and third-party prescription business.

   2.5          Controlled Substances Prescription Processing

   Schedule II Drugs
   Network Providers may ONLY dispense controlled substances listed in Schedule II that are prescription
   drugs as determined under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)), with a written
   prescription signed by the Prescriber, except as permitted by law in emergency situations. See 21 C.F.R
   1306.11 (d) for additional information. Schedule II prescriptions may not be refilled.

   A partial fill of a Schedule II drug is permitted under the following circumstances:
                A Schedule II prescription is written for a Member in a Long Term Care (LTC) Facility
                or for a Member with a medical diagnosis documenting a terminal illness.
         o      The prescription is valid for 60 days after the issue date and the balance of medication may not
                be dispensed after 60 days.
         o      For LTC Members, Network Provider must enter the appropriate Patient Residence Code in
                NCPDP Field 384-4X when submitting the claim.
         o      Both the Network Provider and Prescriber have a corresponding responsibility to ensure the
                Schedule II prescription is for a terminally ill Member or one residing in an LTC facility. Network
                Provider must record on the prescription whether the patient is “terminally ill” or an “LTCF”
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 15 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12041
                                                                                                                                         PBM PROVIDER MANUAL                                 16

                Member. A prescription that is partially filled and does not contain the notation “terminally ill” or
                “LTCF” Member shall be deemed to have been filled in violation of the Federal Food, Drug, and
                Cosmetic Act.
         o      Network Provider should increase the fill number (in field 403-D3) on each subsequent fill. Below
                is an example of a 30-day prescription submission for an LTC Member or Member with a terminal
                medical diagnosis.

                                          Fill Number (403-D3)                         Qty Dispensed (442-E7)                             Days Supply (405-D5)
                   Initial Fill                              0                                              14                                               14
                    2nd Fill                                 1                                              14                                               14
                     3rd Fill                                2                                               2                                                2

   Retail Pharmacies – Schedule II quantity not in stock
         o      Network Provider may dispense a partial fill of a Shedule II drug if Network Provider is unable to
                dispense the full quantity prescribed in a written or emergency oral prescription, and the
                pharmacist makes a notation of the quantity supplied (i) on the face of the written prescription,
                (ii) in a written record of the emergency oral prescription, or (iii) in the electronic prescription
                record.
   The remaining quantity may be dispensed within 72 hours of the first partial fill; however, if the
   remaining quantity is not or cannot be filled within the 72-hour period, the pharmacist shall notify the
   Prescriber. No further quantity may be supplied beyond 72 hours without a new prescription.

   2.6          Maintenance of the System

   Maintenance of the online claims adjudication system may be scheduled at any time, but usually during
   evening hours each weekend. During scheduled maintenance, Network Providers may receive the
   message “Host Processing Error” (NCPDP Reject Code 99) or “Scheduled Downtime” (NCPDP Reject
   Code 96). If either of these messages is displayed, Network Providers must resubmit claims after the
   maintenance is completed. If any other scheduled maintenance is required outside of the hours set forth
   above, PBM may notify Network Providers in advance.

   2.7          Online Reimbursement Calculation

   In general, PBM’s reimbursement is based on the following information.

   For Single-Source Brand Drugs, PBM will pay the lesser of:
                AWP ingredient cost minus contracted brand discount plus contracted brand dispensing fee for
                the applicable network; OR
                Network Provider submitted brand ingredient cost plus contracted brand dispensing fee; OR
                Usual and Customary Retail Price; OR
                If applicable, specific Sponsor reimbursement; OR
                       State Fee Schedule (e.g., Workers' Compensation)

   For Generic Drugs or Multi-Source Brand Drugs, PBM will pay the lesser of:

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 16 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12042
                                                                                                                                         PBM PROVIDER MANUAL                                 17

                       AWP Generic Drugs or Multi-Source Brand Drugs ingredient cost minus contracted Generic
                       Drug discount plus contracted Generic Drug dispensing fee for the applicable network; OR
                       MAC discount plus contracted Generic Drug dispensing fee for applicable network; OR
                       Network Provider-submitted ingredient cost plus contracted Generic Drug dispensing fee for
                       applicable network; OR
                       Usual and Customary Retail Price; OR
                       If applicable, special Sponsor reimbursement logic; OR
                       State Fee Schedule (e.g., Workers' Compensation)

   Network Providers may be paid an amount in addition to the submitted ingredient cost, dispensing fee,
   or U&C Retail Price. If applicable, taxes, surcharges, and incentive fees are included in the
   reimbursement.

   2.8          Vaccines

   At the request of some Sponsors, certain vaccine drug products or the administration of the vaccine drug
   products are Covered Medications according to the Member’s specific plan benefit design. If Network
   Provider administers vaccines to Members, Network Provider must attest that registered pharmacists or
   other healthcare professional staff under its employment are certified and qualified to administer
   vaccines, and must agree to maintain vaccine administration records. If the Sponsor elects to cover just
   the vaccine drug product under the Member’s prescription drug benefit, the Member is responsible for
   the administration charges. Network Provider may not add or represent the administration fee to the
   Member as the Copayment. The drug product Copayment must be represented as a separate charge.

   Certain vaccinations are covered under Medicare Part B, and the submission process is the same as for
   all other vaccination claims (See Section 7.3 of this Provider Manual).

   Network Provider shall be reimbursed for the administration fee for vaccines administered to Members
   when an administration fee is a Covered Service under the Sponsor’s benefit plan design, and then in
   accordance with such Sponsor’s plan benefit design. The vaccine claim, along with the administration
   fee, as applicable, should be submitted in a single transaction to PBM. If Network Provider bills the
   vaccine administration fee separately at point of service, the claim will reject.

   Vaccine Administration Fee

   If a Sponsor does not cover the administration fee/professional service fee for claims submitted using
   Rx BIN 003858, the claim will process and the pharmacist will receive the following online response
   message: “REIMBURSEMENT DOES NOT INCLUDE PAYMENT OF PROFESSIONAL SERVICE FEE”. If the
   vaccine is injected, Network Provider should ensure the claim is submitted accurately with the MA code
   and the incentive fee amount, and then read the messaging regarding reimbursement of the
   Professional Service Fee (PSF) before charging the Member for the PSF.
   For claims submitted using Rx BIN 610014, if a Sponsor does not cover the administration fee/
   professional service fee, the claim will reject (usually with “M5”). If the pharmacist receives this reject,
   the Member may be charged for the administration fee.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 17 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12043
                                                                                                                                         PBM PROVIDER MANUAL                                 18

   If a vaccine is administered by the pharmacist, Network Provider must ensure the claim is submitted
   accurately with the MA value entered in NCPDP Professional Service Code Field 440-E5 plus the
   administration fee amount.

   2.9          Compounds

   General

   A Compound Prescription is a medication consisting of two or more solid, semisolid, or liquid ingredients
   that are weighed, measured, prepared, or mixed according to the prescription order. Network Providers
   may not bill PBM for a compound that is commercially available. Claims for bioequivalent compounds of
   commercially available manufactured products may be subject to full recoupment. Reconstitution of a
   drug (oral, injectable, or topical) or any similar product, or the addition or inclusion of water or a non-
   drug component (i.e., flavoring), is not considered a Compound Prescription. Compounded medications
   that include an experimental or investigational ingredient may not be covered by the Sponsor.

   Network Provider is responsible for compounding preparations with approved ingredients of acceptable
   strength, quality, and purity, with appropriate packaging and labeling in accordance with good
   compounding practices, official standards, and relevant scientific information.

   Network Providers are prohibited from compounding prescriptions without a valid prescription or a
   reasonable expectation of a forthcoming valid prescription or as otherwise permitted by state or federal
   law, rule or regulation. Evidence that Network Provider is manufacturing or sampling Compounded
   Prescriptions is cause for immediate termination.

   Network Provider shall maintain valid non-resident licenses in all states to which it mails/ships/delivers
   Covered Medications.

   Network Provider is responsible for properly documenting all Compounded Prescriptions, including but
   not limited to the drug’s name, NDC of the package size used, manufacturer name when an NDC is not
   available, metric quantity and associated cost of each component used to prepare the Compounded
   Prescription.

   Submission of Compound Claims

   Coverage of compound medications varies depending on Sponsor-specific benefits.         Compound
   Prescriptions, when covered by the Member’s plan benefit design, are Covered Services and must be
   submitted electronically.

   All ingredients used in the preparation of a compound must be submitted in accordance with NCPDP
   Telecommunications Standard vD.0 guidance. However, gloves, smocks or booties are considered part
   of the cost of doing business, and are NOT ingredients to be included when calculating the price of a
   compound.

   Additional supplies used to create a compound, such as syringes and capsules, may be included when
   calculating the price of a compound as long as these items have an active NDC in the PBM’s drug file
   source. The NDCs for these additional supplies should be included in the compound ingredient list in the
   event the claim is selected for audit.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 18 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12044
                                                                                                                                         PBM PROVIDER MANUAL                                 19

                Each compound claim must contain all NDCs, but no more than 25 NDCs. At least one of the
                NDCs must be a Legend Drug ingredient covered under the Member’s Prescription Drug Program.
                Quantities for each compound ingredient should be submitted using the correct dispensing unit.
                When the quantity for an ingredient is in micrograms, field length restrictions may adjudicate a
                quantity of zero (0), causing the claim to reject due to invalid quantity submitted. In the event
                this rejection occurs, a Submission Clarification Code (SCC) of eight (8) may be submitted in field
                420-DK. This allows the claim to process because Network Provider has agreed to accept non-
                payment for the rejected ingredient(s).
                The Ingredient Cost Submitted Field (409-D9) in the Pricing Segment must equal the sum of the
                Compound Ingredient Drug Cost Field (449-EE) in the Compound Segment.
                The total quantity of the compounded ingredients must be entered in the Compound Ingredient
                Quantity Field (448-ED) of the Compound Segment. The total quantity of the compound must be
                entered in the Quantity Dispensed Field (442-E7) of the Claim Segment.
                Network Provider must submit claims using the lowest ingredient cost NDC, in accordance with
                Section 2.20 “Repackaging.”

   The Sponsor is ultimately the decision maker regarding coverage of Compound Prescriptions, including
   specific compound ingredients. Network Provider may not be reimbursed for non-FDA approved
   ingredients used in compounding, including bulk chemicals. In the event Network Provider uses only
   bulk chemicals in the compounding of a prescription drug, Network Provider may receive no
   reimbursement for such prescription drug, or this use may result in full recoupment of any paid amount.
   Network Providers may not circumvent the Sponsor’s benefit design and coverage of compounded
   prescriptions or compound ingredients, including, but not limited to, resubmitting rejected compound
   prescription ingredients as individual, non-compounded items.

   Compound prescriptions using a Legend Drug when there is no FDA approved treatment may not be
   covered by any Prescription Drug Program and may result in full recoupment of the paid amount.

   For compound medications using legend non-FDA approved ingredients (e.g., estriol, domperidone),
   Network Provider must maintain a copy or otherwise document that the appropriate IND (Investigational
   New Drug) has been supplied by the FDA. PBM may request a copy of the IND in auditing or
   investigating any claim. Failure to document an IND will result in the recoupment of all impacted claims.

   Compound claims are highly susceptible to audit or investigation. Claims found to be in excess of the
   allowable amount or in excess of Network Provider’s acquisition cost (taking into account a reasonable
   markup) may be reduced accordingly and offset in Network Provider’s next regularly scheduled remittance.

   Compliance

   Network Provider must be prepared to demonstrate compliance with any and all provisions set forth in
   this Provider Manual, including but not limited to, this Compounds section. Failure to demonstrate
   compliance may result in (i) withholding of payments; (ii) implementation of corrective action plan(s);
   (iii) recoupment and offset of improperly submitted claims; (iv) implementation of a compound pricing
   schedule; (v) assessment of fees; (vi) immediate termination; (vii) referral to Sponsor(s) and/or local,
   state or federal law enforcement agencies, such as the Drug Enforcement Agency, the Federal Bureau of
   Investigation, Office of Inspector General, and applicable state boards of pharmacy; and (viii) any other
   remedies available, including legal actions, for failure to comply.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 19 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12045
                                                                                                                                         PBM PROVIDER MANUAL                                 20

   Express Scripts

                All Express Scripts’ compound claims must be submitted with a Level of Effort value entered in
                Field 474-8E (DUR/PPS Level of Effort) in the DUR/PPS Segment, in order to determine the
                Professional Service Fee for filling the compound. (See chart below.)

                                             Express Scripts                NCPDP Level of
                                                                                                                    Compound Type
                                                  Level                      Effort Code
                                                    1                             11                              Non-Sterile BASIC
                                                    2                             12                             Non-Sterile MEDIUM
                                                    3                             13                            Non-Sterile COMPLEX
                                                    4                             14                              Sterile (any type)

   Medco

                Reimbursement for Medco compound claims will account for the professional service fee, if
                applicable; i.e., Medco prices compounded prescription claims from Network Providers as follows:
                       a. Each ingredient in the compound will be priced at the applicable contract rate;
                       b. The Medco adjudication system will sum the price of all the ingredients in the compound,
                          times (x) a multiplier of 1.25 for compounding services;
                       c. PBM’s Online Reimbursement Calculation (i.e., “lower of” logic) is applied to determine
                          the final approved ingredient cost;
                       d. The applicable dispensing fee is added to the final approved ingredient cost.

   2.10         Pre-Printed Prescriptions

   Network Providers may not produce, distribute, or accept pre-printed or pre-populated prescriptions for
   Covered Medications that include a controlled substance. This prohibition includes “check the box” order
   forms. Network Provider acknowledges and agrees that using, accepting, and/or distributing pre-printed
   or pre-populated prescription forms that include controlled substances constitutes a violation of law,
   including but not limited to, the Controlled Substances Act and its implementing regulations. PBM may,
   in its sole discretion, recoup claims and immediately terminate Network Provider for violating this section
   of the Provider Manual.

   2.11         Taxes, Surcharges and Fees

   If permitted by the terms of the agreement between PBM and Sponsor or where required by law, PBM
   will bill the Sponsor for any federal, state or local sales taxes payable with respect to any sales of a
   Covered Medication to a Member, and will remit to the Network Provider any such taxes collected from
   Sponsors. Network Provider shall remit any such taxes to the appropriate taxing authority.

   As owner of the drugs dispensed, Network Provider has sole responsibility for determining taxability,
   submitting the appropriate tax on the claim, collecting the applicable tax, and remitting such tax to the
   applicable taxing authority. Network Providers must specifically identify the amount of any allowable
   taxes on each claim submitted as a condition of payment. For those states that require sales tax on
   prescription drugs and other items, such as diabetes supplies, Network Providers should identify the
   percentage sales tax rate and tax basis amount used to determine the sales tax amount. If Network

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 20 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12046
                                                                                                                                         PBM PROVIDER MANUAL                                 21

   Provider believes PBM has paid the incorrect amount of tax on a claim, Network Provider is responsible
   for contacting PBM to report such incorrect payment within 30 days.

   Any applicable sales, use or other similarly assessed and administered tax imposed on items dispensed,
   or services provided hereunder will be the sole responsibility of PBM’s Plan Sponsors or their Members.
   If PBM is legally obligated to collect and remit sales, use or other similarly assessed and administered tax
   in a particular jurisdiction, such tax will be reflected on the applicable invoice or subsequently invoiced at
   such time as PBM becomes aware of such obligation.

   2.12         Prescriber Identification Numbers

   Network Providers must submit accurate and valid Prescriber identifiers on all claims. Network Provider
   must make a reasonable attempt to obtain and transmit the NPI for all claims. Medicaid claims will
   reject unless the Prescriber NPI is submitted. For all other transactions, claims submitted with a legacy
   identifier (e.g. the Prescriber’s DEA number or State License number) will not be rejected unless
   instructed otherwise by a Sponsor or for a Medicaid claim. For Medicare Part D claims, please see
   below. If upon audit, PBM determines that a Prescriber NPI could have been located, or that an
   inaccurate identifier was submitted, PBM will take action on the claim in accordance with Section 5 of
   this Provider Manual.

   Medicare Part D Claims

   CMS requires a valid Prescriber NPI to be included on all Prescription Drug Events (PDEs) for all Medicare
   prescriptions. The Prescriber’s NPI is the only acceptable form of Prescriber identifier for Medicare Part
   D claims. If Network Provider does not have the Prescriber’s NPI on file, Network Provider must use
   best efforts to obtain the NPI prior to submission of the claim.

   PBM will communicate with Network Provider if the submitted NPI is not active and valid. If PBM
   communicates that the NPI is not active and valid, Network Provider must either (i) resubmit the claim
   with the corrected NPI; or (ii) override the “not active or valid” message if Network Provider believes the
   Prescriber NPI is active and valid (in which case the pharmacist should enter the Submission Clarification
   Code (SCC) in field 420-DK). PBM will pay the resubmitted or overridden claim (unless there is an
   indication of fraud or other issue that would make the claim non-payable). If Network Provider does not
   submit a corrected claim or use the override code, Network Provider is required to work with PBM to
   resolve the claim. If Network Provider does not resubmit the claim or otherwise contact PBM to have
   the claim resolved, PBM will infer that Network Provider believes it is no longer necessary to provide
   medication to the Member. If PBM determines for any claim that the NPI was not active and valid, PBM
   may reverse and recoup payment to the Network Provider if PBM communicated at point of sale that the
   NPI was not active and valid. Network Providers must cooperate with PBM to timely resolve outstanding
   Prescriber NPI issues.

   Suboxone Claims

   Authorized Prescribers of the controlled substance Suboxone are instructed to process Suboxone claims
   as follows:
                Submit the Prescriber’s NPI or original DEA number only.
                Do not submit DEA numbers beginning with “X” on Suboxone claims.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 21 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12047
                                                                                                                                         PBM PROVIDER MANUAL                                 22

                For Medicaid Suboxone claims, please submit with Prescriber NPI ONLY per above instructions.

   2.13         Days Supply and Quantity

   The exact metric quantity (as defined by NCPDP) of the drug prescribed must be submitted. Network
   Provider should not reduce the quantity unless required due to a “quantity limit = x” online message.
   The exact number of consecutive days supply must be submitted, with the calculation based on the
   metric quantity prescribed and the Prescriber’s exact written directions. If the Prescriber does not
   provide exact directions, or writes “as directed” or “prn”, or writes directions when a consecutive days
   supply cannot be calculated, Network Provider must call the Prescriber or ask the Member for the
   directions, document such directions on the prescription, initial the same, and submit the exact days
   supply based on those directions and the quantity prescribed. Prescriber’s signature on the prescription
   does not translate into an assumed days supply. Days supply must always be calculated based on the
   information written on the prescription and must never be assumed.

   Should the days supply or quantity submitted exceed the Sponsor’s Prescription Drug Program’s
   limitation, Network Provider will receive an online message reading “days limit = ‘x’” or “quantity limit =
   x”. In such cases, calculate the new metric quantity based on the Prescription Drug Program’s days
   supply limit and the Prescriber’s exact written directions for use. Do not reduce days supply without also
   reducing quantity. Failure to reduce a quantity when reducing a days supply may result in recoupment
   of the over-billed amount upon audit.

   For products dispensed in unit of use packaging, PBM allows for “as directed” with the following
   guidelines:
                If a specific quantity is given and the smallest available package size is prescribed, dispense with
                “as directed” for a 30-day supply. If quantity indicated is not the smallest package size, Network
                Provider must document directions for use.
                “As directed” may also be used in the following conditions (all others require specific directions)
                     o Test Strips and Lancets – one box of 100 for 30 days
                     o Insulin Vials – up to two (2) vials for a 30-day supply
                     o Insulin Syringes – one (1) box of 100 for a 30-day supply (or nine (9) packages of 10)
                     o Insulin Cartridges/Pens – one (1) box for 30 days
                     o Pen Needles – one (1) box for 30 days

   For oral solids dispensed as individual tablets, specific directions for use are required, except:
                Warfarin products: If dispensed as a one (1) for one (1) ratio, dispense with “as directed” (e.g.
                30 for 30 days, 90 for 90 days)
                Steroids: When directions are “as directed per tapering dose,”
                All oral solids dispensed in manufacturer’s original packaging must have directions for use except:
                    o Drugs on current Quantity Level Limits (QLL) list (e.g. Viagra, Imitrex). If QLL is
                         exceeded, must have directions for use.
                    o Manufacturers’ packaging has pre-printed patient instructions (e.g. Fosamax).



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 22 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12048
                                                                                                                                         PBM PROVIDER MANUAL                                 23

   Unbreakable Product Packages

   For commercial plans and the Department of Defense (DoD) TRICARE program, pharmacists may
   override a maximum days’ supply as outlined below when dispensing certain unit of use medications or
   medications only available in unbreakable packages.

   Pharmacies must always initially enter and submit an accurate days supply on all claims. Only after
   receiving an “Exceeds Plan Limits” rejection should a pharmacist consider maximizing the days supply on
   unbreakable packages. Please note that overriding a claim with an actual days supply greater than
   those listed in the chart below may result in recoupment.

                                    Plan Days Supply                          Maximum Actual Days                                    Days Supply
                                          Limit                                 Supply Allowed                                        to Input
                                         30 days                                  up to 37 days                                        30 days
                                         31 days                                  up to 38 days                                        31 days
                                         34 days                                  up to 42 days                                        34 days
                                         60 days                                  up to 74 days                                        60 days
                                         90 days                                  up to 111 days                                       90 days

   Network Providers may input the Sponsor’s days supply limit when the smallest package size exceeds
   that limit.

   When the actual days supply, calculated from directions, does not match the quantity ordered by the
   Prescriber, directions will supersede quantity.

   All Medicare and Medicaid claims must be submitted with the correct days’ supply without exception.
   For quantity considerations for Medicare Part D claims, see Section 7.2 of this Provider Manual.

   Careful adherence to this policy may prevent possible partial or full recoupment of claim(s).

   2.14         Prescription Origin Code

   Network Providers are required to submit the appropriate Prescription Origin Code on all transmitted
   claims.

   2.15         Prior Authorization

   PBM’s online system will identify medications requiring prior authorization for specific Prescription Drug
   Programs and/or Members. Prior authorization may be required for specific drugs, excessive quantities,
   excessive days supply, or unusually high cost medications, etc. The online message field displays
   appropriate information to remedy the situation or the Sponsor’s PA phone number. You may also call
   the Pharmacist Use Only contact number printed on the Member’s Identification Card for assistance.

   2.16         Non-Standard NDC Numbers

   HIPAA standards expressly prohibit the use of any non-standard NDC codes, including
   obsolete drugs. Investigational drugs are allowed only when covered by the Plan Sponsor. PBM’s policy


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 23 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12049
                                                                                                                                         PBM PROVIDER MANUAL                                 24

   follows this standard (i.e., PBM has adopted the NDC as its standard for reporting drugs, biologic agents
   and OTC medications).

   2.17           Online Coordination of Benefits

   Commercial

   Network Providers are required to submit COB claims online in accordance with the PBM Payer Sheets.
   PBM offers non-duplication processing at point-of-service, which means PBM will never pay more for a
   COB claim than the Sponsor would have paid as primary payer. PBM’s systems determine the Sponsor
   and Member responsibility for payment as though the Sponsor is the primary payer of the claim. That
   calculated amount is then reduced by the other payer amount(s) and Network Provider is paid the
   resulting balance minus the Copayment, if applicable.
                Network Provider must submit the claim to the “primary” payer for payment before submitting a
                COB claim.
                Claims denied by the primary payer should be submitted using the COB segment and should
                include the reject code identified by the primary payer.
                When reversing COB claims, Network Providers must include the COB segment fields as indicated
                by the Payer Sheet.
                If Network Provider receives a reject message indicating the Sponsor does not accept COB
                claims, Network Provider should notify the Member.

   DoD

   For COB considerations for the DoD, see Section 10.4 of this Provider Manual.

   Medicare Part D

   For COB considerations for Medicare Part D, please see Section 7.13 of this Provider Manual.

   2.18         Partial Fill Transactions

   A Partial Fill transaction, as defined by NCPDP Standards, occurs when a Pharmacy attempts to fill a
   prescription and determines there is not enough of the prescribed drug in stock to provide the entire
   prescribed quantity/days supply.

   PBM will accept partial fill transactions for most plan types, with the exception of Medicare Part D and
   Department of Defense (DoD), and as specified in Section 2.5. Partial fills should only be submitted by a
   Network Provider as indicated below.

   All partial fill fields are populated in accordance with NCPDP standards and the PBM Payer Sheets. When
   partially filling, Network Provider should be aware of the following:
          •     Dispensing fees are transmitted and paid on the initial fill only.
          •     Only the amount transmitted in PBM’s response should be collected from the Member, because
                Copayment/coinsurance amounts differ from plan to plan.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 24 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12050
                                                                                                                                         PBM PROVIDER MANUAL                                 25

          •     Sales tax, if any, is payable on all claims based on amount allowed.
          •     Provider has 30 days to complete a partial fill claim; after 30 days, the claim will reject.
          •     The associated prescription/service reference ID and dates of service are required for subsequent
                fills; the fill number should be identical on each fill if the prescription/service reference number is
                the same.
          •     When reversing a partial fill claim, include the dispensing status.
          •     Rejections will occur if the intended quantity, days supply, Member, or product dispensed differs
                from the initial fill.
          •     All authorized refills of any prescription must bear the original prescription number.
          o     Partial refills of schedules III and IV controlled substance prescriptions are permissible under
                federal regulations, provided each partial fill is dispensed and recorded in the same manner as a
                prescription refill (i.e., includes date refilled, amount dispensed, initials of dispensing pharmacist,
                etc.). The total quantity dispensed in these partial fills must not exceed the total quantity
                prescribed, and no dispensing should occur after six (6) months past the date of issue.
                     The prescription may be refilled no more than five (5) times.

   2.19         Refill-Too-Soon Edits

   If Network Provider receives a “Refill Too Soon” message, Network Provider should verify that the
   Member actually needs the prescription filled early due to Prescriber increased dose, or check if the
   original days supply was entered incorrectly. If the original days supply was incorrectly submitted,
   reverse the original claim and reprocess with the corrected days supply. If Member needs the
   prescription replaced due to loss resulting from a natural disaster, please see the Emergency Override
   for Refill Too Soon Due to Natural Disasters section 2.20. In the event a Medicare Part D Member
   attempts to obtain a trial fill or synchronize his/her medication, information in section 7.9 of this Provider
   Manual will apply.

   If Network Provider verifies that the Member needs the prescription filled early, enter one of the
   following standard NCPDP Submission Clarification Codes to override the refill too soon reject:

      Submission Clarification Codes                                                                                   Definitions
                                                                     Maximum Daily Dosage-Pharmacist is indicating that the prescriber has
                                 02
                                                                     been contacted to confirm the dosage.
                                                                     Vacation supply – Pharmacist is indicating the cardholder has requested a
                                 03
                                                                     vacation supply of the medication.
                                                                     Lost prescription – Pharmacist is indicating the cardholder has requested
                                 04
                                                                     a replacement of medication that has been lost.
                                                                     Therapy Change – Pharmacist is indicating the Prescriber has determined
                                 05                                  a change in therapy was required; either that the medication was used
                                                                     faster than expected, or a different dosage form is needed, etc.

   Notes:
                The reason for the override must be recorded on the prescription. If an override is applied to
                more than one fill for the same prescription, the following must be documented and dated: a)
                the reason for the override; b) the Authorization Code, if applicable; c) the name of the PBM
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 25 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12051
                                                                                                                                         PBM PROVIDER MANUAL                                 26

                representative, if applicable. An automatically generated override code number, generated by
                Network Provider’s software upon override code submission, is not considered documentation.
                Network Provider must use the proper Submission Clarification Code. Utilization of any
                Submission Clarification Code for reasons other than the intended purpose specified above may
                result in the identification of audit discrepancies and recoupment from Network Provider.

   Emergency Override for Refill Too Soon Due to Natural Disasters

   When a natural disaster occurs such as a flood, wildfire, hurricane or tornado, PBM may implement
   emergency Refill-Too-Soon procedures. If a Member in an affected area attempts to fill a prescription
   that has been lost or damaged as a result of the disaster, and the claim rejects with NCPDP Reject 79
   (Refill Too Soon), Network Provider should populate the following fields:

             Field #                      Segment                         NCPDP Field Name                                                 Value
          461-EU                      Claim                          Prior Auth Type Code                                   9
          462-EV                      Claim                          Prior Auth Number Submitted                            91100000001
          325-CP                      Patient                        Patient Zip/Postal Code                                Current zip code of displaced patient

   Some Sponsors may use other values.

   2.20         Repackaging

   Network Provider is obligated to submit claims using the lowest ingredient cost dosage form (i.e., tablet
   vs. capsule) and the lowest cost package/size container available that results in the lowest
   reimbursement to Network Provider when compared to a claim submitted with a different dosage form
   and/or package size/container. Claims submitted using a higher ingredient cost, dosage form and/or
   package size/container that results in a higher reimbursement may be subject to recovery. PBM will not
   reimburse a Network Provider at a higher AWP than the original manufacturer’s product. Claims for
   repackaged, relabeled NDCs submitted to the PBM that result in a materially higher reimbursement than
   claims for non-repackaged, relabeled NDCs may be subject to recovery.

   2.21         Dispense As Written (DAW) Codes / Generic Substitution

   The DAW (Product Selection) Code indicates the reason a certain product was dispensed by the Network
   Provider. PBM requires a DAW Code for each claim transmitted. Reimbursement considerations depend
   on the parameters of the Prescription Drug Program when these DAW Codes are used. (Please refer to
   the DAW code descriptions in the table below.)

   Generic Drugs should be dispensed whenever possible and as permitted by applicable law. Network
   Provider will supply and charge for the drug that meets official compendium specifications.

   If a Member insists on receiving the Multi-Source Brand Drug when the prescription provides that
   generic substitution is permitted by the Prescriber, DAW Code 2 must be transmitted. The online system
   will indicate the Copayment amount.

   For certain Prescription Drug Programs, the Copayment may include an amount equal to the difference
   between the contracted Multi-Source Brand Drug price and the contracted Generic Drug price plus the
   Copayment.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 26 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12052
                                                                                                                                         PBM PROVIDER MANUAL                                 27


      DAW
                                                                                                Description
      Code

          0            No Product Selection Indicated
                       Field default value appropriately used for prescriptions for single source brand, co-branded/co-
                       licensed, or generic products. For a multi-source branded product with available generic(s), DAW Ø
                       is not appropriate, and may result in a reject.

          1            Substitution Not Allowed by Prescriber
                       This value is used when the Prescriber indicates, in a manner specified by prevailing law, that the
                       product is medically necessary and to be Dispensed As Written. DAW 1 is based on Prescriber
                       instruction and not product classification.

          2            Substitution Allowed – Patient Requested Product Dispensed
                       This value is used when the Prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted and the Member requests the brand product. This situation can
                       occur when the Prescriber writes prescription using either the brand or generic name and the product
                       is available from multiple sources.

          3            Substitution Allowed – Pharmacist Selected the Product Dispensed
                       This value is used when the Prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted and the pharmacist determines that the brand product should be
                       dispensed. This can occur when the Prescriber writes the prescription using either the brand or
                       generic name and the product is available from multiple sources.

          4            Substitution Allowed – Generic Drug Not in Stock
                       This value is used when the Prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted and the brand product is dispensed since a currently marketed
                       generic is not stocked in the pharmacy. This situation exists due to the buying habits of the
                       pharmacist, not because of the unavailability of the generic product in the marketplace.

          5            Substitution Allowed – Brand Drug Dispensed as Generic
                       This value is used when the Prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted and the pharmacist is utilizing the brand product as the generic.

          6            Override
                       This value is used by various claims processors in very specific instances as defined by that claims
                       processor and/or its client(s).

          7            Substitution Not Allowed – Brand Drug Mandated by Law
                       This value is used when the prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted but prevailing law or regulation prohibits the substitution of a brand
                       product even though generic versions of the product may be available in the marketplace.

          8            Substitution Allowed – Generic Drug Not Available in the Marketplace
                       This value is used when, in a manner specified by prevailing law, generic substitution is permitted
                       and the brand product is dispensed because the generic is not currently manufactured, distributed,
                       or is temporarily unavailable.

          9            Substitution Allowed By Prescriber but Plan Requests Brand – Patient’s Plan Requested
                       Brand Product To Be Dispensed
                       This value is used when the prescriber has indicated, in a manner specified by prevailing law, that
                       generic substitution is permitted, but the plan's formulary requests the brand product. This situation
                       can occur when the prescriber writes the prescription using either the brand or generic name and the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 27 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12053
                                                                                                                                         PBM PROVIDER MANUAL                                 28


      DAW
                                                                                                Description
      Code
                       product is available from multiple sources.


   2.22         Member Complaints

   Network Provider must cooperate with PBM and/or Sponsors to resolve complaints by Members.
   Network Provider must make every reasonable effort to correct the situation leading up to the complaint.
   Network Provider must maintain written records of events and actions of the parties involved leading up
   to the complaint.




                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 28 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12054
                                                                                                                                         PBM PROVIDER MANUAL                                 29


   Section 3. Pharmacy Reimbursement
   3.1          Pharmacy Reimbursement Schedule

   Network Providers will receive reimbursement from PBM for pharmacy services provided, including the
   provision of Covered Medications and/or reimbursable services, as set forth in Network Provider’s
   Provider Agreement, including all amendments, exhibits and/or rate schedules. The net reimbursement
   will be less the applicable Copayment and any deductibles.

   Claims will be paid in accordance with applicable federal or state laws, and overall, will be paid on an
   average of 30calendar days from PBM’s receipt of a clean claim from Network Provider. For purposes of
   clarification, “paid” shall mean the date PBM mails or otherwise transmits payment to Network Provider.
   “Clean claim” shall mean a claim that has been properly submitted to PBM in accordance with the terms
   and conditions of the Provider Agreement (including this Provider Manual), and which PBM determines
   does not require additional information or substantiation from Network Provider, a third party, or further
   review by PBM.

   3.2          Disputed Claims

   Network Provider is obligated to review remittance advices received from PBM to verify their accuracy.
   Network Provider must notify PBM in writing of any alleged error, miscalculation or discrepancy (and
   provide a detailed basis of such allegation) whether paid, denied, rejected or reversed, within 30
   calendar days of the date of each remittance advice. Network Provider will be deemed to have
   confirmed the accuracy of the claims processed under such remittance advice and waives any claim it
   may have of errors, miscalculations or discrepancies if it fails to object within such 30-day period.

   Network Provider must notify PBM in writing within 10 business days of discovery and reverse a claim
   submission if Network Provider receives a payment to which it is not entitled, which exceeds the amount
   to which Network Provider is entitled, or was submitted in or contained any error.

   3.3          Remittance Media and Transaction Fee Remittance Media

   PBM provides a remittance advice with each Network Provider/Pharmacy remittance cycle. A Network
   Provider may choose to receive remittance detail via paper or an electronic ASC X 12N 835.

   Network Providers should email a request to Remittance@express-scripts.com if they wish to change
   their remittance medium.

   3.4          Transaction Fee

   A transaction fee of up to $0.20 per payable claim may be assessed for Network Provider’s use of PBM’s
   system, unless otherwise specified in the Network Provider’s Provider Agreement. PBM may deduct such
   transaction fee from claims payments to Network Provider for transactions transmitted in the most
   current NCPCP standard, and may deduct a minimum of $0.99 for transactions transmitted in any other
   version.

   PBM’s ASC X 12N 835 electronic remittance and paper remittance advice will reflect the transaction fee
   charged on all applicable claims.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 29 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12055
                                                                                                                                         PBM PROVIDER MANUAL                                 30

   NOTE: Transaction fees will not appear in the NCPDP vD.0 claim response.

   3.5          Remittance Information Service Fees

   PBM will provide remittance information to Network Providers for each reimbursement cycle. If the
   Network Provider requests an additional remittance report, PBM may automatically deduct a fee from the
   Network Provider’s future remittance, or invoice Network Provider for said fee(s).

                                   Remittance Information Service                                                            Service Fee*
                                  Paper remittance of 20 or more pages                                                             $75.00
                                      Paper remittance under 20 pages                                                              $15.00
                                       Paper remittance under 5 pages                                                               $5.00
                                           Check Trace/Stop Payment                                                                $25.00
                                   Claim payment verification for claims
                                                                                                                            $2.00 per claim
                                    remitted within the past 24 months
                                   Claim payment verification for claims
                                                                                                                            $5.00 per claim
                                        remitted outside 24 months

                * Fees are subject to change without notice. PBM reserves the right to charge additional fees.




                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 30 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12056
                                                                                                                                         PBM PROVIDER MANUAL                                 31


   Section 4. Formulary Overview
   4.1          Overview of Formularies

   A Formulary is a structured list of Covered Medications or Covered Services that offers choices among
   comparable drug treatments and an associated range of costs, depending on whether the Formulary or
   “preferred” drug is prescribed.

   Because no single Formulary can meet the needs of all Sponsors, PBM offers several options.
   Consequently, each Sponsor may select and implement a cost-effective Formulary that meets its
   pharmaceutical and budgetary needs as well as those of its Members.

   Network Provider’s pharmacists should make their best effort to dispense the Formulary
   drug and/or product and, except for generic substitution or reasons of medical necessity,
   should never switch a Member from the Formulary drug and/or product to a non-Formulary
   drug and/or product when filling a prescription. Some Formularies and programs are
   Sponsor-specific and Network Providers must depend on online messaging to identify
   Formulary and non-Formulary products. However, generic substitution of A-B rated
   equivalents is always permitted and, with documented Prescriber approval, therapeutic
   substitution of lower-cost brand or Generic Drugs is encouraged.

   It is inconsistent with PBM network standards if a Network Provider does not attempt to dispense in
   accordance with the Sponsor’s Formulary, and Network Provider is required to keep a record on the
   original prescription of its attempt at achieving Formulary compliance. PBM may recover from Network
   Provider the full amount of Network Provider’s reimbursement and/or dispensing fees when Network
   Provider (i) fails to attempt Formulary compliance or note Formulary compliance efforts on the original
   prescription; (ii) acts contrary to Formulary compliance; or (iii) causes the prescription to result in a
   higher cost to the Sponsor and/or the Member. Failure to comply with the Formulary may be considered
   a breach of Network Provider’s Provider Agreement. Since Formulary drugs and products may change
   from time to time, it is important to read and understand the online messaging provided by PBM.

   Network Provider agrees that for all Sponsors and Members, the PBM’s manufacturer agreements,
   therapeutic programs and Formularies take precedence over any agreements or programs to which the
   Network Provider is a party. Network Provider also agrees not to implement any substitution programs
   for Members that are inconsistent with PBM’s manufacturer agreements, therapeutic programs and
   Formularies.

   4.2          Step Therapy

   PBM assists Sponsors with Formulary management by allowing them to implement step therapy for
   various classes of drugs (“Step Therapy”). Step Therapy programs require Members to try front-line
   (step-one), clinically effective, lower-cost medications before they “step up” to a higher-cost medication.
   Step Therapy can also be used to promote generic utilization for selected drugs.

   The Step Therapy program applies edits to drugs in specific therapeutic classes at the point of service.
   PBM’s systems support automatic concurrent review of the Member’s claims profile for use of front-line
   alternative medications. Only claims for Members whose histories do not show use of front-line
   medications are rejected for payment at point of service. As with PA, other coverage criteria are
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 31 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12057
                                                                                                                                         PBM PROVIDER MANUAL                                 32

   automated whenever possible so that rejects are kept to a minimum. PBM also employs patient care
   advocates trained to answer Members’ questions and provide benefit education.

   Claims Adjudication for Step Therapy

                Online edits are applied to each claim for non-preferred drugs.
                Secondary messaging is displayed (message varies according to therapy classification) specifying
                which alternative drugs are required first.

   Network Provider should make every effort to communicate online and secondary messaging to the
   Member in order to allow for appropriate drug selection.




                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 32 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12058
                                                                                                                                         PBM PROVIDER MANUAL                                 33


   Section 5. Network Provider Quality Assurance Reviews, Audits & Investigations
   5.1          Introduction

   Generally

   PBM maintains an ongoing Network Provider quality assurance review, audit and investigation program
   as a service to its Sponsors, as well as to assist Network Providers in complying with the terms of their
   Provider Agreement.

   Quality Assurance Review: PBM may conduct a review of claims prior to payment to ensure
   compliance with all provisions of the Provider Agreement, this Provider Manual, and each Sponsor’s
   specific Prescription Drug Program requirements.

   Audits: All claims are subject to audit regardless of whether or not a claim successfully adjudicates,
   and PBM reserves the right to review (i.e. audit) any claim. The authorization code transmitted to
   Network Provider does not limit or preclude PBM’s right to review, audit or otherwise investigate claims.

   PBM may conduct a post-payment audit of claims paid to Network Provider to ensure compliance with all
   provisions of the Provider Agreement, this Provider Manual, and each Sponsor’s specific Prescription
   Drug Program requirements.

   Investigations: PBM may conduct an investigation of any claim(s) suspected of fraud, waste or abuse.

   Network Provider must permit PBM and/or an authorized third party (the “Auditor” or “Investigator” as
   applicable) to inspect, review, audit, and reproduce, during regular business hours and without charge,
   any medical, business, financial, patient care documentation and prescription records maintained by
   Network Provider pertaining to the Member, the Provider Agreement or any claim submitted to PBM by
   Network Provider. In addition, Network Provider must make records available to applicable local, state,
   and federal regulatory authorities in accordance with federal, state and local laws, rules and regulations.

   Work Environment, Access to Records, Network Provider Conduct

   PBM requires Network Provider to be respectful to all PBM personnel. If PBM is conducting an on-site
   audit or investigation, PBM requires that Auditors and/or Investigators are provided a clean, safe and
   clutter-free work environment located away from the most active area of the Network Provider’s
   location(s), but with easy access to the documents and records being reviewed. In the course of an on-
   site audit or investigation, in states that do not already require a photo on a pharmacy license, the
   pharmacist-in-charge or pharmacist on duty must provide identification in the form of a State Drivers
   License, State ID, passport, or other acceptable photo identification as necessary to verify State Board
   licenses and certifications when requested.

   Records must be pulled by the Network Provider’s staff in plain view of the Auditor and/or Investigator.
   Network Provider agrees to print, provide copies of the scanned prescriptions and scan all documents
   associated with the audit or investigation at no additional charge. Network Provider should be
   sufficiently staffed on the day of the audit and/or investigation to ensure that Network Provider is
   reasonably available to answer questions from the Auditor and/or Investigator and to retrieve the
   information requested. Network Provider will not be permitted to record an on-site audit and/or
   investigation (existing security cameras are allowed). Additionally, in the event it is necessary for PBM
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 33 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12059
                                                                                                                                         PBM PROVIDER MANUAL                                 34

   to perform an unannounced audit and/or investigation, Network Provider shall call in additional
   personnel so as to be sufficiently staffed, thus ensuring continuation of services in an orderly, routine
   manner. Network Provider should be reasonably available to cooperate with the audit and/or
   investigation and to provide the requested information to PBM’s Auditor and/or Investigator.

   Non-Compliance

   A Network Provider shall be deemed noncompliant when the Network Provider refuses to allow or
   cooperate with an audit and/or investigation, fails to provide PBM with the requested documentation,
   fails to prepare for an audit or investigation, or is otherwise uncooperative, abusive or violates any terms
   of the Provider Agreement, including this Provider Manual. If Network Provider (or any employee of
   Network Provider) is deemed non-compliant, an enforcement fee of $2,000 or 15% of the total final
   audit or investigation findings, whichever is greater, may be assessed Non-compliance fees are in
   addition to any discrepancies identified. It is within PBM’s sole discretion to recoup 100% of the amount
   for the paid claims in question and offset any amount owed to Network Provider. PBM, in its sole
   discretion, may take further action up to and including termination of Network Provider for non-
   compliance.

   Required Records

   Network Provider must retain all records in accordance with industry standards and applicable laws,
   rules, and regulations (or for six (6) years, whichever is greater). Network Provider must make these
   records available to PBM and any applicable local, state, and federal regulatory authorities.

   Network Provider agrees to provide PBM with any and all information and documents requested relating
   to a Covered Service including, but not limited to:
                Valid prescription documentation, including: (a) Patient’s complete name and current address;
                (b) Prescriber’s complete name, address and telephone number; (c) Medication name and
                strength; (d) Quantity with specific dosage directions; (e) Generic substitution instructions; (f)
                Refill instructions; (g) Date of prescription; and (h) Any other information required by law
                Documentation justifying any change to a prescription, including the date and name of the
                person at the Prescriber’s office who authorized the change
                Signature logs
                Patient consent forms
                Daily prescription logs
                Documentation for prescription refills
                All pharmacy and pharmacist licenses
                Wholesaler and supplier invoices, proof of invoice payment, and pedigrees
                Documentation of prescription stock transfers between Network Provider locations
                Documentation justifying the use of an override code, including but not limited to, reasons for
                early refill(s) (e.g., vacation supply) and Member’s request for a multisource brand medication
                Prescription and refill transfer records including, but not limited to: (a) Date of transfer, (b)
                Identity and location of sending/receiving pharmacy; (c) Original prescription number of the
                original prescription; and (d) Any other information required by law, rule or regulation
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 34 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12060
                                                                                                                                         PBM PROVIDER MANUAL                                 35

                Vaccine administration records
                Any coupon or voucher used by Network Provider
                Compounds: NDC, metric quantity of each medication, Certificate(s) of Analysis (COA),
                compound recipe sheet/log, with quantity calculations used to prepare the compound
                Patient diagnosis codes or narratives, if required by law, rule, or regulation
                Residence code must be noted for a Member in a Long-Term Care (LTC) facility
                Date Member was discharged from the hospital or other acute care facility must be documented
                for home infusion patients
                Any pharmacy policy relating to dispensing or preparing Covered Medications
                Any other record required by the Provider Agreement, the Provider Manual, or by any law, rule or
                regulation

   Failure to properly maintain and produce the above records may result in the recoupment.

   Sponsor Participation & Disclosure

   PBM and/or a PBM designee may conduct and/or participate in an audit and/or investigation. This
   includes, but is not limited to, PBM’s Sponsors and governmental authorities. Accordingly, PBM may
   require Network Provider to allow Sponsor or any other designee to accompany the Auditor or
   Investigator. In addition, PBM audit and investigation findings belong to and are the information of PBM
   and may be shared with appropriate individuals and entities as determined by PBM, including, but not
   limited to, PBM’s Sponsors and governmental authorities.

   Fraud and Abuse Allegations

   The audit requirements noted in this Provider Manual do not apply if the audit or investigation involves
   or identifies suspected fraud, abuse, or willful misrepresentation.

   5.2          Quality Assurance Review, Audit Programs, Processes and Results
   All claims are evaluated by PBM’s proprietary programs. As a result, claims may be selected for
   additional review. Selection criteria are based on, but not limited to:

                Generic Drug, Multi-Source Brand Drug,                                                           Usual and Customary Retail Prices
                and Single Source Brand Drug fill rates                                                          Reversals
                Generic substitution                                                                             Compounding
                DAW Code usage                                                                                   Controlled substance dispensing
                Average claim amount                                                                             Formulary compliance
                Quantity dispensed versus days supply and                                                        Prescriber profiling
                FDA guidelines                                                                                   Referral from Prescription Drug Program
                Quantity dispensed versus covered Member                                                         Members
                benefit Prescription Drug Program                                                                Referral from PBM Sponsors
                limitations


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 35 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12061
                                                                                                                                         PBM PROVIDER MANUAL                                 36

   PBM utilizes the following types of audit programs; this list is not all inclusive. PBM reserves the right to
   use other audit methods and to contact Members, Prescribers, and other third-parties to validate claims
   information submitted by Network Provider.
                On-site Audits: A PBM Auditor visits Network Provider’s location(s) (or the Network Provider’s
                central location) to perform a comprehensive review of select claims, quality assurance
                documentation, procedures, and credentialing. On-site audits are normally scheduled with two
                (2) weeks prior written notice. PBM may, in its sole discretion, opt to give Network Provider a
                masked list of claim numbers to be audited in advance of an on-site audit.
                Desk Audits: Network Provider receives notification of the audit via facsimile, email, or USPS
                request for documentation. This notification will outline what documentation is required by the
                PBM auditor.
                Operational Claims Review (CAP):              For certain Network Providers, online claims are
                automatically flagged utilizing predetermined criteria and reviewed for quality assurance. Each
                business day, a list of claims to be reviewed will be sent to Network Provider via electronic mail
                or facsimile to verify claim information including, but not limited to: Prescriber’s directions for
                use, quantity dispensed, days supply, date written, Prescriber’s name, Prescriber’s phone
                number, Prescriber’s DEA or NPI number (as applicable), refills authorized, compound ingredients
                (if applicable), and vaccine administration records (if applicable). Network Provider must send all
                requested documentation within 14 calendar days.

   Quality Assurance Review Processes
                Telephone Quality Assurance Review:                  PBM contacts Network Provider or Network
                Provider’s representative via telephone to verify claim information including, but not limited to:
                Prescriber’s directions for use, quantity dispensed, days supply, date written, Prescriber’s name,
                Prescriber’s phone number, Prescriber’s DEA or NPI number (as applicable), refills authorized,
                compound ingredients (if applicable), and vaccine administration records (if applicable). In
                addition, the name of the individual at Network Provider’s location providing the information,
                including title, must be given in the event any follow-up information is needed. If Network
                Provider fails to respond or fails to supply all requested information within one (1) business day,
                100% of the amount for the claim(s) in question will become immediately due and owing to PBM,
                and PBM may reverse such claim(s) and/or offset the amount owing against any amount owed to
                Network Provider.
                Automated Quality Assurance Review: PBM also performs a daily claims review which may
                be conducted for improperly submitted claims. In this quality assurance process, claims may be
                reversed and reprocessed. When necessary, PBM will contact Network Provider for additional
                information.

   5.3          Audit Guidelines

   Timing and Appeals: Network Provider must comply with the timing outlined in audit letters.
   Documentation will only be considered for review if received by the documentation deadline. If Network
   Provider fails to respond or fails to supply all requested information, one 100% of the amount for the
   claim(s) in question will become immediately due and owing to PBM, and PBM may reverse such claim(s)
   and/or offset the amount owing against any amount owed to Network Provider. If PBM receives all
   required information, PBM will notify Network Provider of the audit results within 30 calendar days
   following receipt of requested audit documentation or the date of the on-site audit, whichever is later.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 36 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12062
                                                                                                                                         PBM PROVIDER MANUAL                                 37

   Thereafter, Network Provider has up to 30 calendar days, unless otherwise provided by law, to appeal
   the audit results. PBM shall notify Network Provider of the appealed audit results within 90 calendar
   days from receipt of Network Provider’s appeal.

   NOTE: No appeals are permitted for a DoD audit.                                                         Network Provider may submit a grievance in
   accordance with Section 5.6 of this Provider Manual.

   Appeal Documentation: In general, Network Provider may provide any legally valid prescription to
   validate an audited claim. If Network Provider is unable to produce a complete prescription (i.e., missing
   directions sufficient to calculate days supply) or any other required documentation during an On-Site or
   within the timing required by the Desk Audit, Network Provider will be required to submit Prescriber
   generated documentation. No Network Provider generated documentation will be accepted. (Examples
   of Network Provider generated documentation include emails from Prescribers, Network Provider
   generated copies, telephone prescriptions and Network Provider generated faxed refill requests or other
   prescription forms).

   Prescriber generated documentation includes: (i) photocopies of the original Prescriber generated
   prescriptions (if found) – original Prescriber generated prescriptions must be dated and, if a fax, must
   have a header identifying the Prescriber and the original fax date; or (ii) an original letter on Prescriber’s
   letterhead or on a Prescriber’s prescription blank that includes all information needed on a valid
   prescription (including specific directions). Electronic prescriptions and electronically transferred
   prescriptions may be accepted as Prescriber generated documentation as long as all relevant dispensing
   information is included. PBM will not review appeals filed by Network Provider if the appeal does not
   comply with these guidelines. Network Provider may contact the auditor conducting the review for
   additional guidance on appropriate appeal documentation.

   Recoupment and Offset: PBM reviews all audit documentation to ensure Covered Medications are
   dispensed in accordance with all laws, rules, regulations, the Provider Agreement, the Provider Manual,
   and Payer Sheets. Claims not submitted in accordance with these requirements are subject to reversal
   and recoupment of paid claims.

   Federal or State Law: In the processing and dispensing of prescriptions, Network Provider must
   comply with all state and federal prescription documentation and dispensing laws, rules and regulations.
   Violations are subject to audit and reversal, and recoupment of paid claims.

   DAW: All DAW codes used in submitting claims are subject to audit and recoupment to ensure they are
   appropriate. Submission of a DAW 1 code must be supported by hard copy prescription documentation
   on the original prescription, the telephone order, or prescription update, and is subject to all applicable
   laws, rules and regulations. PBM may recoup for any claim submitted with missing or incorrect DAW
   Codes or with a DAW 7 code where no specific law, rule or regulation prohibits substitution.

   Government Requests for Documentation: PBM and its Sponsors are subject to audits by various
   government agencies including but not limited to CMS, OIG, DoD, Medicaid, etc. From time to time,
   PBM or its Sponsors may be required to submit documentation supporting claims billed and/or paid to
   the government. In order to support government audits, Network Providers are required to provide the
   PBM with copies of prescriptions or other documentation as requested by the government agency. PBM
   will request claims through normal audit channels, and Network Provider must provide the requested
   documentation within 10 calendar days, or a shorter time frame as required by law or as specified by the
   government or Sponsor.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 37 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12063
                                                                                                                                         PBM PROVIDER MANUAL                                 38

   Audited claims may result in recoupment. Additionally, audits may be performed by the government
   using statistically valid sampling techniques. Audit discrepancies, including failure to supply requested
   claims documentation within the required time frame, may be extrapolated by the government across an
   entire population of paid claims regardless of the terms of the Network Provider’s Provider Agreement.
   Any such extrapolation resulting from Network Provider’s audit discrepancies will be charged or offset
   against an amount owed to Network Provider in addition to the actual claim discrepancy.

   Member Impact: If audit discrepancies impact Member responsibility calculations (e.g., TrOOP,
   Member Copayment or out-of-pocket amounts, etc.), Network Provider shall cooperate with PBM in
   correcting such claims, information and/or collections and payments, including repayment of any monies
   determined by PBM to be owed to the Member as a result of such discrepancy(ies) and offset. For
   example, if PBM determines that a paid claim is subject to full recoupment, Network Provider must
   reimburse the Member’s full Copayment amount. This ensures that TrOOP and TDS calculations are up
   to date and accurate. For paid claims subject to partial recoupment, Network Provider must “credit” or
   “re-charge” the Member’s Copayment and ensure the Member’s Copayment amount is accurate based on
   the corrected claim submission.

   5.4          Discrepancy Glossary:

   As an outcome of the audit process, prescription claims may be identified as discrepant. Claims
   discrepancies may result in recoupment. Following is a list of common discrepancies and the calculated
   recoupment for each discrepancy. PBM may identify a claim as discrepant if it is missing any required
   information, supporting documentation, or if the claim was otherwise submitted to PBM in a manner
   inconsistent with the Provider Agreement, including this Provider Manual. Network Provider may submit
   an appeal to PBM in accordance to the appeal procedure set forth herein.

                                                                                Discrepancy Glossary

           Description                                                                          Definition                                                                         Code

              Altered RX                        Prescription appears altered or was altered after audit was conducted.                                                               ALT

                                                Claim was adjudicated outside of Network Provider‘s normal operating
         Billed After Hours                                                                                                                                                          BAF
                                                                               hours.

                                               Submitted drug does not match prescription. If Prescriber changes the
                                                medication, it must be written on the prescription or a new hard copy
        Billed Wrong Drug                                                                                                                                                             XDB
                                                  prescription must be issued. Supporting documentation must be
                                                                      viewable at time of audit.

     Can't Find Rx/Missing
                                                            Prescription could not be found at the time of the audit.                                                                 CF
          Prescription

      Claim Billed for Non-
                                                    Claim was adjudicated for a non-contracted provider with use of a
      Contracted Network                                                                                                                                                             NCP
                                                             contracted Network Provider‘s NCPDP number.
            Provider

            Compound                          Claim was submitted for a compound without appropriate documentation
          Documentation                       (e.g., compounding log, Certificate of Analysis (COA), compound calcula-                                                               CDR
             Required                                tions, or other applicable documentation requested by PBM).


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 38 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12064
                                                                                                                                         PBM PROVIDER MANUAL                                 39


                                                                                Discrepancy Glossary

           Description                                                                          Definition                                                                         Code

                                                Claim was submitted with PBM as primary payer, but should have been
          Coordination of
                                               submitted as other coverage, or claim was submitted correctly with PBM                                                                COB
             Benefits
                                                   as secondary payer but an error on the claim influenced payment.

                                               Quantity dispensed was reduced from that authorized by Prescriber and
             Cut Quantity                                                                                                                                                             CQ
                                                               allowed under prescription drug plan.

            Double Billed                       Prescription was submitted twice on same day or on consecutive days.                                                                 DUP

      Drug Dispensed not
         Equivalent to                         Medication dispensed is non A-rated to originally prescribed medication                                                                AB
     Prescribed Medication

         Inappropriate Fill                     Claim submitted with a date of fill prior to the date written on the hard
           Date/Expired                          copy prescription or beyond the expiration date as determined by the                                                                 IFD
           Prescription                                                          date.

       Incorrect Prescriber                   Claim submitted with a DEA or NPI number (as applicable) that does not
                                                                                                                                                                                      IPI
                ID                                                      match Prescriber.

      Insufficient Purchase                      Provider fails to/or provides incomplete purchasing invoices for claim
                                                                                                                                                                                     INV
             Invoice                                                            validation.

                                                Prescription was dispensed from a written prescription which does not
       Invalid/Incomplete
                                                 contain required or accurate information (e.g. Prescriber signature,                                                                 IRX
          Prescription
                                                                         quantity, date, etc.)

      Invalid/No Diagnosis                           Claim was adjudicated using override code for diagnosis without
                                                                                                                                                                                     IDX
            Indicated                                                  supporting documentation.

     Med A/B Eligible Sub-                    Claim was submitted for payment under Medicare Part D but was eligible
                                                                                                                                                                                     AVD
     mitted Under Med D                            under Medicare Part A or B and/or is a Medicare Hospice drug.

            Miscellaneous
                                                       Claim was submitted with a discrepancy not otherwise noted.                                                                   OTH
            Discrepancy

        Missing DEA on                             Prescription for a controlled substance dispensed from a written
      Controlled Substance                     prescription which did not contain the Prescriber’s DEA number or other                                                               MDC
          Prescription                                         number as acceptable under regulations.

       Network Provider
       Failed/Refused to
                                               Network Provider failed or refused to provide documentation associated
      Provide Requested                                                                                                                                                              PRD
                                                  with a claim as requested and within the requested time frame.
      Documentation or is
        Not Compliant

         Network Provider
                                                  Network Provider fully reversed the claim prior to PBMassessing and
         Reversed Audited                                                                                                                                                            PRC
                                                        communicating an audit decision to Network Provider.
              Claim


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 39 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12065
                                                                                                                                         PBM PROVIDER MANUAL                                 40


                                                                                Discrepancy Glossary

           Description                                                                          Definition                                                                         Code

     No Response to Audit                      Network Provider failed to respond to audit request within allotted time.                                                             NRD

        As Directed” Not                         Prescription was submitted with "as directed", "ud", or "prn" for the
     Permitted by Network                       directions for use, or with vague directions for use when a consecutive                                                           UD/UDR
      Provider Agreement                                             day supply cannot be calculated

     No Signature Log, Not
     Picked Up, No Record                      Network Provider does not have a valid signature log or proof of service
                                                                                                                                                                                     NPU
     of Fill, or No Proof of                          to establish that the Member received the prescription.
              Service

                                                    Claim is disputed by the Member and Network Provider is missing
      Patient Denied Claim                                                                                                                                                           PCR
                                                                              signature log.

            Patient Name
                                                     Member name does not match patient name on the prescription.                                                                    PND
              Different
        Prescriber Denied
                                                                 Prescriber denies writing/authorizing prescription.                                                                 MCP
              Claim

                                             Network Provider did not dispense drug in accordance with approved FDA
          Program Drug
                                              labeling for a drug product(s) with a risk management program or other
       Dispensed Without                                                                                                                                                             RMA
                                             FDA regulation. For the most current program requirements, please refer
       Proper Qualification
                                                           to the approved individual drug product labeling.

                                                     Claim adjudicated using an override code without appropriate
           Refill Too Soon                         documentation of the reason for the early fill, or claim adjudicated                                                              RTS
                                                       without rejection due to incorrect days supply submission.

                                                 Claim was dispensed with a written prescription that does not contain
               State Law                        required or accurate information per state regulation/ prescription was                                                              STL
                                                         not dispensed in accordance with state regulations.

        Unauthorized Mail                        Network Provider mailed or delivered prescriptions to a state where
                                                                                                                                                                                      UM
          Prescription                         Provider is not credentialed to mail or did not have appropriate licenses.

                                               Claim was submitted for refills in excess of the number indicated on the
       Unauthorized Refill                                                                                                                                                            UR
                                               original prescription. Documentation must be viewable at time of audit.

            Vaccine                             Network Provider billed PBM an administration fee for administering a
       Administration Fee                       vaccination. Network Provider was either not contracted to administer                                                                VAC
       Charged Incorrectly                              vaccinations or did not actually administer the vaccine.

                                              Claim submitted with U&C Retail Price higher than the price charged to
       Billed Over Usual &
                                               cash patients for the same medication on the same date of service. If
        Customary Retail                                                                                                                                                             U&C
                                             the price charged to cash patients falls below Network Provider’s Provider
               Price
                                             Agreement rate, the difference will be charged back to Network Provider.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 40 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12066
                                                                                                                                         PBM PROVIDER MANUAL                                 41


                                                                                 Discrepancy Glossary

           Description                                                                          Definition                                                                          Code

                                                Claim submitted using NDC for a dosage different than the dosage
                                             prescribed, or a package size incongruent with the prescribed dosage was
        Billed Wrong NDC                                                                                                                                                            BWN
                                                  dispensed. Unless the quantities/total strength of the drugs are
                                             equivalent, the price difference will be charged back to Network Provider.

        Dispensed Generic
                                              Claim identified brand medication but generic medication was dispensed.                                                                 DG
           Billed Brand
                                                Quantity or days supply dispensed exceeded amount permitted by the
       Exceeds Plan Limits                                                                                                                                                           EPL
                                                                       Prescription Drug Plan.

       Inappropriate DAW                           Prescription documentation does not support submitted DAW code                                                                    IDW
                                                 Claim submitted with inaccurate information resulting in an incorrect
                                                reimbursement, including prescriptions filled for a quantity in excess of
       Overbilled Quantity                                                                                                                                                            OB
                                                the quantity written on the prescription or in excess of the days supply
                                                                              submitted.
     Incorrect Days Supply                                          Claim submitted with an incorrect days supply.                                                                   IDS

             Compound,
                                                   Claim for a compounded drug is submitted with an inflated cost or
           Adjustment for                                                                                                                                                             OC
                                                              inappropriate professional service fee (PSF).
            Overpayment

                                                Claim submitted for a quantity to be shared by two or more Members,
       Shared Prescription                                                                                                                                                           SHR
                                                            instead of separate claims for each Member.


   5.5             Audit Appeal Procedure/Guidelines

   All appeal documentation must include the Network Provider Name, NCPDP/NPI number, prescription
   number, date(s) of fill, date of the audit, audit log number (generated from the audit results report),
   disputed discrepancy code, and reason for appeal. In order for an appeal to be considered, Network
   Providers must send all of the preceding to the PBM Audit Department via secure e-fax server
   indicated on the audit results report or via Certified Mail, Federal Express, UPS, or other certified carrier
   to the address indicated on the audit results report. Network Providers may also send appeal
   documentation to PBM’s headquarters address listed below:

                                                                             Express Scripts Inc.
                                                                        Attn: PBM Audit Department
                                                                        One Express Way, HQ2W02
                                                                            St. Louis, MO 63121

   NOTE: Only Prescriber-generated appeal documentation will be allowed. Refer to section 5.1-5.3.

   5.6            Audit Grievance Procedure

   If Network Provider disagrees with the findings in a final audit report, Network Provider may file a
   grievance within 30 calendar days from the date of the final audit report. To file a grievance, Network
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 41 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12067
                                                                                                                                         PBM PROVIDER MANUAL                                 42

   Provider may request a copy of the “Audit Grievance Form” from any PBM auditor or may access the
   form online via the PBM’s Pharmacy Resource Center.

   In order for a grievance to be reviewed, Network Providers must submit all of the following:
                A completed “Audit Grievance Form” for each prescription number, any supporting evidence, and
                a clear statement of why the findings should be reversed.
                Original documentation from the Prescriber, in the form of a photocopy (front and back) of the
                original Prescriber generated prescription(s). Network Provider generated documentation will
                NOT be accepted when discrepancies require additional Prescriber generated documentation.

   Network Provider should return the completed form and supporting documentation via secure fax-to-fax
   server to the fax number listed on the Final Audit Report, attention Audit Grievance, or via Certified Mail,
   Federal Express, UPS, or other certified carrier to:
                                                                            Express Scripts Inc.
                                                                           Attn: Audit Grievance
                                                                         One Express Way, HQ2W02
                                                                           St. Louis, MO 63121

   Grievances that do not comply with these submission guidelines may not be considered for
   reversal. All audit disputes will be reviewed within 90 calendar days of receipt or in
   accordance with applicable laws. PBM’s decisions are final and are communicated to
   Network Provider in writing within 30 calendar days of the expiration of the 90 calendar-
   day review period.

   5.7          Potential Fraud Identification

   PBM’s Fraud, Waste and Abuse Services team identifies possible fraud, waste or abuse committed by
   Members, Prescribers, and Network Providers by using various methods including but not limited to:
                Claims review, which may include unusual billing patterns;
                Review of Network Provider, which may indicate quality or compliance issues of any type;
                Review of historical Network Provider dispensing analysis or trending;
                Monitoring of newspapers, Internet and other public news sources;
                Tip solicitation through various means, including PBM’s toll-free Fraud Tip Hotline published on
                the Member and Sponsor web portals;
                Monitoring of BNA Health Care Fraud Report, the National Association of Drug Diversion
                Investigators (NADDI) newsletter and other industry sources;
                Investigations, including Member and Prescriber purchase verification; and
                Use of PBM’s proprietary fraud investigation statistical tools.

   Claims suspected of fraud, waste or abuse are subject to investigation.

   5.8             Investigative Methods

   PBM utilizes the following methods to investigate circumstances of potential fraud, waste and abuse.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 42 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12068
                                                                                                                                         PBM PROVIDER MANUAL                                 43

   All Investigation results belong to and are the information of PBM and, in its discretion, may be shared
   with PBM’s Sponsors and other investigative partners. This list is not intended to be all inclusive:
                On-site Investigations: The Investigator visits Network Provider’s location(s) to perform a
                comprehensive review of claims and quality assurance documentation, procedures, and
                credentialing. Generally, PBM does not provide notice of these investigations. Sponsor
                representatives are permitted to accompany and assist the PBM Investigator.
                Written Desk Investigations: Targeted documentation is requested from Network Provider
                and compared to in-house Network Provider claims information.
                Prescriber Investigations:      Targeted claims information submitted by Network Provider is
                comprehensively verified by the Prescriber.
                Member Investigations:       Prescription receipt(s) and specific claim(s) information are
                substantiated through a Member’s written verification.
                Purchase Verification:      Quantities and package size of medications submitted by Network
                Providers are verified from information provided by wholesalers. Network Providers subject to a
                Purchase Verification Investigation will be required to list all suppliers of drugs that have been
                submitted as claims to PBM on the “Pharmacy Supplier Acknowledgment” form. This form must
                be returned to PBM within seven (7) calendar days of the date of the request. Supplier data, as
                indicated below, must be provided within seven (7) to 14 calendar days of the date of the
                request. At the end of the seven (7) to 14 (7-14) calendar-day period, the investigation will be
                considered closed and no further documentation will be accepted. Extensions may be granted
                for extenuating circumstances in PBM’s sole discretion. If discrepancies are noted, PBM will
                provide a Final Discrepancy Report upon completion of the review.

                Documentation submitted as part of a Purchase Verification investigation must meet the following
                guidelines:
                    o The documentation of purchases must be submitted to PBM directly from the drug
                        supplier. No documentation provided by the Network Provider will be accepted.
                    o Data must be provided in “.xls” spreadsheet format by email or CD. Exceptions may be
                        made in extenuating circumstances.
                    o Data provided must contain all fields listed in the purchase verification request and cover
                        the entire date range specified.

   Network Provider must provide complete and accurate information in response to all investigative
   requests. Network Provider must also meet all deadlines as outlined in written investigative requests.

   5.9          Recovery and Disciplinary Action

   PBM requires Network Providers to comply with all provisions of the Provider Agreement, this Provider
   Manual, and each Sponsor’s specific Prescription Drug Program requirements. Violations will be
   aggressively investigated and resolved by PBM’s Fraud, Waste and Abuse Services Department. Network
   Providers found in violation of the Provider Agreement or this Provider Manual will be subject to
   disciplinary action or recovery.

   In instances when PBM has determined a Network Provider (or Member) has (i) refused to cooperate in
   an investigation, (ii) failed to substantiate drug purchases, (iii) acted in an inappropriate manner, (iv)
   caused a claim to be submitted that PBM suspects was submitted inaccurately, under false pretenses, or
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 43 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12069
                                                                                                                                         PBM PROVIDER MANUAL                                 44

   (v) taken any action or inaction that in any way suggests possible fraud, waste or abuse, PBM shall have
   the right to take any or all of the following actions at its sole discretion:
                Reverse the applicable claims and recoup the monies paid to Network Provider;
                Withhold Network Provider’s future remittances until sufficient funds to cover such claims are
                collected;
                Refer Network Provider to government (if Federal or state-funded claims are involved), law
                enforcement, and/or the affected Sponsors;
                Refer Network Provider to PBM’s Pharmacy Disciplinary Action Committee (PDAC). The PDAC will
                review evidence related to the suspected fraudulent activity and decide on appropriate
                disciplinary action. Potential disciplinary actions include, but are not limited to, probation and
                assessment of fines, follow-up investigations, suspension of status as a Network Provider, and/or
                termination from future participation in PBM’s Provider Networks. In all cases, the decision of the
                PDAC is final;
                If sufficient funds are not repaid by Network Provider or cannot be withheld, PBM may initiate
                collection efforts to recover any funds owed; and/or
                Terminate Network Provider’s Provider Agreement.

   5.10         PBM’s Fraud Tip

   Together, PBM and Network Providers can coordinate efforts to provide an effective prescription benefit
   while helping to deter fraudulent claims. Network Providers should notify PBM if a Network Provider
   suspects that a potentially fraudulent or inappropriate claims activity is occurring, such as:
          •     A Member presents a prescription not written by the identified Prescriber.
          •     A Member presents a forged or altered prescription, calls in his/her own prescriptions, or may be
                over-utilizing prescriptions.
          •     A claim rejects based on a claim submitted by another Network Provider without explanation by a
                Member.
          •     Prescribed medication is inconsistent with the practice or specialty of Prescriber.

   PBM provides two (2) options for Members, Sponsors and Network Providers to report suspected fraud:
   (i) by phone to the PBM Fraud Tip Hotline; and (ii) by email to PBM’s Program Integrity team. Both
   methods are publicized on www.express-scripts.com and on Sponsors’ websites.

   Phone: 866.216.7096
   Email: fraudtip@express-scripts.com

   Telephone reports may be completely anonymous should the caller not wish to leave personal
   information. Emailed reports enable PBM investigators to contact the complainant via return email.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 44 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12070
                                                                                                                                         PBM PROVIDER MANUAL                                 45


   Section 6. Compliance with Laws
   6.1          The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)

   Trading Partner Provisions

   PBM, inclusive of one or more of its subsidiaries, and Network Providers (including their Pharmacy(ies))
   are “trading partners” as that term is understood under the rules promulgated by the United States
   Department of Health and Human Services (“HHS”), as amended, regarding standard electronic
   transactions under 45 CFR Part 160 and 162 (“HIPAA Rules”). The HIPAA Rules require Network
   Providers and PBM to enter into a “trading partner agreement” to comply with applicable sections of the
   HIPAA Rules.

   The following “trading partner” terms are incorporated into the Provider Agreement between the PBM
   and a Network Provider for purposes of compliance with the HIPAA standard transactions rules.

   Standard Transactions. The HIPAA Rules provide for certain transaction standards for transfer of
   data between trading partners. Network Provider shall submit to the PBM, and PBM will be prepared to
   accept from Network Provider the following:
                        (i)     NCPDP Telecommunications Standard Version D.0 Release.
                        (ii)    The ASC X 12N 835 – Health Care Claim Payment/Advice Version 5010,
                005010X221AI, October 2010.
                        (iii)   The parties each hereby agree that it shall not change any definition, data
                condition or use of a data element or segment in a standard, add any data elements or segment
                to the maximum defined data set, use any code or data elements that are either marked “not
                used” in the standard’s implementation specification or are not in the implementation
                specification, or change the meaning or intent of the implementation specification.

   Effective Date. The above “trading partner” provisions shall commence as of the earliest applicable
   Compliance Date and shall be coterminous with the applicable Provider Agreement.

   6.2          Federal False Claims Act

   The Federal False Claims Act (31 USC § 3729) prohibits knowingly presenting or causing to be presented a
   false or fraudulent claim for payment or approval to a Federal Health Program (including Medicare and
   Medicaid); this includes knowingly failing to give a credit when due and owing. PBM employees,
   contractors or agents and Network Providers are prohibited from knowingly making a false claim against
   the government.

   6.3          Program Fraud Civil Remedies Act (CFR 45 Part 79)

   The Program Fraud Civil Remedies Act creates administrative remedies for making false claims separate
   from and in addition to the court remedy for false claims provided by the Civil False Claims Act. It is a
   violation of federal law to submit improper claims or written statements to a federal agency.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 45 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12071
                                                                                                                                         PBM PROVIDER MANUAL                                 46

   6.4          Compliance with Self-Referral and Anti-Kickback Statutes

   State and federal anti-kickback and self-referral statutes prohibit health care providers from engaging in
   certain types of relationships with other health care entities – including pharmacies. See e.g., 42 U.S.C.
   § 1395nn; 42 U.S.C. § 1320a-7b. These prohibitions include (i) limitations on the direct or indirect
   ownership of pharmacies by Prescribers and the immediate family members of Prescribers, and (ii)
   prohibitions on direct or indirect compensation to Prescribers for Member prescriptions or referrals. It is
   Network Provider’s responsibility to be aware of all such laws and comply with all state and federal law,
   including anti-kickback statutes and self-referral statutes. Failure to demonstrate compliance with these
   laws may result in immediate termination by PBM.




                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 46 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12072
                                                                                                                                         PBM PROVIDER MANUAL                                 47


   Section 7. Medicare Part D Prescription Drug Program
   The Medicare Part D program is designed to subsidize the cost of prescription drugs for Medicare
   Members under a voluntary prescription drug benefit. This section details the PBM’s network processes
   and requirements in support of the Medicare Part D program as created by Title I of the Medicare
   prescription Drug Improvement and Modernization Act of 2003.

   7.0          Medicare Part D Addendum – Provider Network Requirements

   On the effective date of Network Provider’s participation in PBM’s Medicare Part D provider network, the
   following provisions are added to, and made a part of, the Agreement currently in force between
   Network Provider and PBM. The terms of this Medicare Part D Addendum (the “Addendum”) apply to
   services (also referred to herein interchangeably as “Covered Services” or “Covered Products”) provided
   to Members by Network Provider in one or more of PBM’s Medicare Part D prescription drug benefit
   program provider networks. Network Provider’s Agreement with PBM includes participation in the
   Medicare Part D prescription drug benefit programs administered by PBM utilizing all rate exhibits and/or
   schedules in effect. Provider’s decision not to participate in this Addendum will not modify Provider’s
   current contractual relationship with PBM. To the degree any provisions in the Agreement conflict with
   this Addendum, the provisions of this Addendum shall prevail. The terms of this Addendum will remain
   in effect until the termination of the Agreement currently in force between Provider and PBM.

   Provider agrees to render Covered Services to Members. Provider agrees to participate as a network
   provider in one or more of PBM’s Medicare Part D provider networks under the terms and conditions
   agreed to by the parties. Any activities or services performed by Provider in connection with a Medicare
   Part D Sponsor’s Medicare Part D plan will be consistent and comply with the Sponsor’s contractual
   obligations as a Medicare Part D Sponsor. 42 CFR § 423.505(i)(3)(iii).

   In the event Provider delegates any activity or responsibility related to the provision of Covered Services
   to subcontractor(s), the subcontractor(s) will be subject to the terms and conditions set forth in this
   Addendum. Provider will ensure that its agreements with such subcontractor(s), if any, provide that the
   subcontractor(s) will comply with all of the terms and conditions set forth in this Addendum. 42 CFR §
   423.505(i)(3) and (4). Notwithstanding the provisions of this paragraph, Provider shall not delegate
   services under the Agreement, unless it receives written permission from PBM.

   CMS mandates that Medicare Part D Plans review the Office of Inspector General (OIG) and General
   Services Administration (GSA) exclusion lists on a monthly basis to identify Prescribers, pharmacies, and
   manufacturers that are on the lists. Sponsors are to use this information to appropriately reject claims
   submitted for Part D Members that are written by an excluded Prescriber, dispensed by an excluded
   provider, or provided by a manufacturer on the OIG or GSA exclusion list. If the prescription was
   prescribed by an excluded Prescriber, or manufactured by an excluded manufacturer, the claim will
   reject. If the prescription was for a drug manufactured by an excluded manufacturer, Provider should
   purchase and dispense a drug manufactured by an alternative manufacturer that is not excluded. If
   there is no alternative manufacturer, the claim should be denied for coverage under Medicare Part D.
   Additionally, and for clarification only, in the event it is determined that a claim is submitted by Provider
   in violation of any of the foregoing requirements, such claim(s) shall be subject to recoupment and
   offset.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 47 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12073
                                                                                                                                         PBM PROVIDER MANUAL                                 48

   PBM’s Medicare Prescription Drug Plan and Medicare Part D Sponsors retain ultimate responsibility to
   comply with the terms of its CMS contract. 42 CFR § 423.505(i).

   A. Medicare Part D Addendum - Requirements Applicable to All Providers:

          1. Provider agrees to participate in the Medicare Part D prescription drug benefit programs
             administered by PBM and to provide Covered Services to Medicare Part D Members, pursuant to
             the terms and conditions of Provider’s Agreement, this Addendum, the Provider Manual, and all
             rate exhibits and/or schedules in effect.

          2. Provider shall not employ or contract for the provisions of Covered Services with any individual or
             entity excluded from participation in the Medicare and Medicaid program under Section 1128 or
             1128A of the Social Security Act. Provider hereby certifies that no such excluded person
             currently is employed by or under contract with Provider relating to the furnishing of Covered
             Services. Provider shall review the Office of Inspector General and General Services
             Administration exclusion files and verify on a monthly basis, or as often as required by CMS
             guidelines, that the persons it employs for Covered Services are in good standing. 42 CFR §
             423.752(a)(6); CMS Fraud, Waste, and Abuse Guidelines. Each year during the term of this
             Addendum, or as often as required by CMS, Provider shall provide a written attestation to PBM
             confirming Provider’s compliance and Provider’s subcontractors’ (if any) compliance with the
             requirements of this paragraph. Provider shall immediately disclose to PBM any debarment,
             exclusion or other event that makes its employees or subcontractor(s) ineligible to perform work
             related to federal healthcare programs.

          3. Provider must distribute written notice instructing Members to contact their Medicare Part D plan
             to obtain a coverage determination or request an exception if the Member disagrees with the
             information provided by the Provider. To satisfy this requirement, Provider must use the form
             notice (Form No. CMS-10147 entitled “Medicare Prescription Drug Coverage And Your Rights”)
             and may not deviate from the content of this notice. 42 CFR § 423.562(a)(3).
                       1)      Retail Pharmacies: The notice must be provided to the Member if the Provider receives
                               an on-line adjudication system transaction response of rejected or paid indicating the
                               claim is not covered by Part D. The notice instructs Members about their right to contact
                               their Part D plan to request a coverage determination, including an exception.
                       2)      Mail-Order Pharmacies: The notice must be provided to the Member via the Member’s
                               preferred method of communication (fax, electronic, or first class mail) as expeditiously
                               as the Member’s health condition requires, but no later than 72 hours from the Provider’s
                               receipt of the original transaction response indicating the claim is not covered by Part D.

          4. Provider has an obligation to report compliance concerns and suspected or actual misconduct
             related to the Medicare Part D program. Provider may report fraud, waste, and abuse
             anonymously to PBM’s confidential Medicare Fraud, Waste, and Abuse Hotline at 1.866.216.7096,
             or email FraudTip@express-scripts.com, both of which are available 24 hours a day, seven days a
             week. Provider filing a report should not fear reprisal of any sort whatsoever. Provider is
             protected from retaliation for complaints under False Claims Act, as well as by other applicable
             Federal and State anti-retaliation protections. 31 U.S.C. § 3730(h).



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 48 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12074
                                                                                                                                         PBM PROVIDER MANUAL                                 49

          5. Provider shall submit a report in writing to PBM within 30 calendar days of Provider’s knowledge
             of any and all civil judgments and other adjudicated actions or decisions against the Provider
             related to the delivery of any healthcare item or service (regardless of whether the civil judgment
             or other adjudicated action or decision is the subject of a pending appeal).

          6. In accordance with CMS guidelines, payments made for Members cost-sharing by any entity –
             including safety net provider – that has an obligation to pay for covered Medicare Part D drugs
             on behalf of Medicare Part D Members, or which voluntarily elects to use public funds for that
             purpose, will not count toward that beneficiary’s True Out-of-Pocket costs (TrOOP) expenditures.
             Provider shall let PBM know of the Member, if any and the claim(s) for which the cost sharing or
             Copayment is waived, so that PBM may delete those amounts from the Member’s TrOOP as
             required under the Medicare Part D program.

          7. Provider will comply with all applicable Federal and State laws and regulations and Centers for
             Medicare & Medicaid Services (“CMS”) instructions. 42 CFR § 423.505(i)(4)(iv).

          8. Provider will comply with State and Federal privacy and security requirements, including the
             confidentiality and security provisions stated in Medicare Part D regulations at 42 CFR § 423.136.

          9. Provider will maintain, for the current contract period and 10 prior years, all books, contracts,
             medical records, patient care documentation, and other records of Provider relating to Covered
             Services, in their original format for the greater of three (3) years or the period required by State
             law and allow those records to be transferred to an electronic format that replicated the original
             prescription for the remaining seven (7) years of the 10-year record retention requirement. 42
             CFR § 423.505(d); CMS Application (Records Retention).

          10. Provider will give the U.S. Department of Health and Human Service (HHS) and U.S. Comptroller
              General, and their authorized designees, the right to inspect, evaluate and audit all books,
              contracts, medical records, patient care documentation, and other records relating to Medicare
              Part D Covered Services during the term of the Agreement and for a period of 10 years following
              termination or expiration of the Agreement for any reason, or until completion of any audit,
              whichever is later. This provision shall survive termination of the Agreement. Provider agrees
              that CMS or its designees may have direct access to Provider’s books, contracts, records,
              including medical records and documentation relating to the Medicare Part D program, on
              Provider’s premises. 42 CFR § 423.505(i)(2).

          11. Provider will ensure that Members are not held liable for fees that are the responsibility of PBM.
              Provider agrees that in no event, including but not limited to nonpayment by PBM’s insolvency, or
              breach of Provider’s Agreement with PBM, shall Provider or its subcontractors bill, charge, or
              collect a deposit from, seek compensation, remuneration, reimbursement, or payment from, or
              have recourse against, Members for Covered Services provided pursuant to Provider’s Agreement
              with PBM. This provision shall not prohibit the collection of coinsurance, Copayments, or
              deductibles or charges for non-Covered Services, where applicable. Provider further agrees that
              this provision shall survive the termination of Provider’s Agreement with PBM regardless of the
              cause giving rise to termination and shall be construed to be for the benefit of the applicable
              Member(s). 42 CFR § 423.505(i)(3)(i). In addition, Provider understands and agrees that
              applicable dual eligible (Medicare/Medicaid) Members will not be responsible for any plan cost
              sharing for Medicare Part D services.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 49 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12075
                                                                                                                                         PBM PROVIDER MANUAL                                 50

          12. If CMS or PBM or a Medicare Part D Sponsor contracted with PBM determines that Provider has
              not performed satisfactorily under this Agreement, CMS or PBM or Plan Sponsor may revoke any
              of the activities or reporting responsibilities delegated to Provider by this Agreement. 42 CFR §
              423.505(i)(4)(ii).

          13. PBM and Medicare Part D Sponsor will monitor the performance of Provider on an ongoing basis,
              including, but not limited to, ongoing audits performed by, or on behalf of, PBM, which assesses
              whether Provider is in compliance with all Medicare Part D provisions. 42 CFR § 423.505(i)(4)(iii).
              Provider will give PBM the right to inspect, evaluate, and audit all books, contracts, medical
              records, patient care documentation, and other records, and Provider shall cooperate with PBM
              and Medicare Part D Sponsor as necessary to support PBM’s and Medicare Part D Sponsor’s
              monitoring strategy. 42 CFR § 423.505(i)(2). If Provider refuses to provide documentation as
              requested by PBM to demonstrate compliance with this Provider Manual and CMS’s directives,
              PBM reserves the right to assess up to a $500 a day fee per Provider location or increase the
              transaction fee to a minimum of $0.30 per transaction until the requirement has been met.

          14. Payment of claims.

                (a) With respect to Medicare Part D claims only, PBM shall post, mail or otherwise transmit
                    payment to Network Provider for “clean claims” submitted by Network Provider (with the
                    exception of claims submitted by mail order pharmacies or by pharmacies that are located in,
                    or contract with, a long-term care facility) as follows:
                      i.    For clean claims submitted electronically, 14 calendar days after the date on which
                            the clean claim is received by the PBM; and
                      ii.   For clean claims submitted in a format other than electronically, 30 calendar days
                            after the date on which the clean claim is received by the PBM.

                (b) Definitions.
                            i.      Clean Claim. “Clean Claim” means a claim that has no defect or impropriety (including
                                    lack of any required substantiating documentation) or a particular circumstance
                                    requiring special treatment which prevents timely payment from being made.
                           ii.      Date of Receipt of Claim. For claims submitted electronically, the “date of receipt”
                                    shall be the date on which the claim is transferred. For claims submitted in a format
                                    other than electronically, on the fifth (5th) day after the postmarked date of the claim
                                    or the date specified in the time stamp of the transmission.

          15. “AWP” as used herein means the current average wholesale price as defined and distributed by
              Medi-Span. AWP prices will be updated on a daily basis (which is more frequently than the CMS
              requirement of every seven (7) days), beginning with an initial update on January 1 of each year,
              consistent with 42 CFR § 423.505(b)(21); 42 CFR § 423.505(h).

          16. Network Provider shall submit each prescription drug claim to the PBM, online and at the point
             of sale, in the most current NCPDP telecommunications standard format for processing and
             payment and according to the PBM Payer Sheet, unless the Member expressly requests that a
             particular Part D Plan-eligible prescription drug claim not be submitted online and instead opts to
             pay the full cost for such prescription drug at the point of sale. In addition, Provider will exercise
             professional judgment and follow quality practice standards in performing a drug utilization
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 50 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12076
                                                                                                                                         PBM PROVIDER MANUAL                                 51

                review based on a discussion with the Member and a review of Provider’s patient profile for that
                Member. 42 CFR 423.120(c)(3).

          17. Provider will submit claims for Members through PBM’s real-time claims adjudication system. 42
              CFR § 423.505(b)(17). In the event Provider submits claims data on behalf of PBM, Provider, in
              addition to PBM, will certify to CMS regarding the accuracy, completeness, and truthfulness of the
              data and acknowledge that the claims data submitted on behalf of PBM will be used for the
              purposes of obtaining Federal reimbursement.

          18. As communicated through PBM’s online adjudication system, Provider will provide Members with
              access to negotiated pricing and charge Members the correct cost-sharing amount, including that
              which applies to individuals qualifying for low income subsidy as indicated through the PBM’s on-
              line adjudication system. 42 CFR § 423.104(g)(1).

          19. Unless otherwise required or allowed by law, Provider will inform Members of any differential in
              price between the Medicare Part D covered drug being purchased and the lowest-priced generic
              drug that is therapeutically equivalent and bioequivalent, and available at the Provider, if one
              exists. Provider must provide this notice after the drug is dispensed at the point of sale or, in the
              case of dispensing by mail service, at the time of delivery of the drug. 42 CFR § 423.132.

          20. Provider agrees to cooperate with all quality assurance activities designed to reduce medication
              errors and adverse drug interactions as required by CMS or PBM including, but not limited to,
              establishing an internal medication error identification and reduction system. 42 CFR §
              423.153(c)(4).

          21. Provider shall not, under any circumstances, promote or prefer any Medicare Part D plan over
              another, and may not distribute printed information comparing the benefits of different Medicare
              Part D plans unless Provider accepts and displays materials from all Medicare Part D plan
              Sponsors with which Provider contracts. 42 CFR § 423.2668(k).

          22. Provider shall not refuse to provide services required under any Prescription Drug Program or
              attempt to disenroll any Member, or deny, limit, or condition coverage or the furnishing of
              healthcare services or benefits to Members based on health factors, such as medical condition
              (including mental as well as physical illness), claims experience, receipt of health care, medical
              history, genetic information, evidence of insurability (including conditions arising out of acts of
              domestic violence), and disability. 42 CFR § 423.505(b)(3).

          23. Member data may not be used by Provider to market or sell any other goods or services.

   B. Medicare Part D Addendum – Requirements Applicable to Long-Term Care Providers:
          1. Provider shall have at least 30 days and no more than 90 days (i.e., up to 90 days) to submit
             claims to PBM for payment of Medicare Part D claims. 42 CFR §423.505(b)(20).
          2. Provider must dispense drugs and report information as required by 42 CFR §423.154.
          3. In the Long-Term Care setting, when the Member is not the person presenting the prescription
             order directly to the pharmacist or the Provider’s staff, Provider shall comply with the following
             CMS requirement. When there is an issue with the requested prescription order, the physician or
             other Prescriber may prescribe a different medication or request for an exception through the
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 51 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12077
                                                                                                                                         PBM PROVIDER MANUAL                                 52

                Medicare Part D exception process: (i) If Provider is offsite of the LTC facility, Provider must send
                (fax or deliver) the Form No. CMS-10147 entitled “Medicare Prescription Coverage and Your
                Rights” notice to the Member, the Member’s representative, Prescriber or an appropriate staff
                person at the LTC facility as expeditiously as the Member’s health condition requires, but no later
                than 72 hours from the Provider’s receipt of the original transaction response indicating the claim
                is not covered by Part D; (ii) If Provider is on-site at the LTC facility, Provider must deliver the
                notice to the location in the LTC facility designated to accept the notice. Provider should indicate
                to the LTC facility staff that the LTC facility staff is responsible for providing the Member (or
                his/her appointed representative) and his/her treating physician with the notice consistent with
                the timing set forth in (i) above and for placing a copy of the notice in the Member’s file at the
                LTC facility. 42 CFR § 423.562(a)(3).

          4. PERFORMANCE AND SERVICE CRITERIA SPECIFIC TO LONG TERM CARE PROVIDERS:
                   (i)        Comprehensive Inventory and Inventory Capacity — Provider must provide a
                              comprehensive inventory of PBM’s and Sponsors’ formulary drugs commonly used in the
                              long term care setting. In addition, Provider must provide a secure area for physical
                              storage of drugs, with necessary added security as required by federal and state law for
                              controlled substances. This is not to be interpreted that the Provider will have inventory
                              or security measures outside of the normal business setting.
                  (ii)        Pharmacy Operations and Prescription Orders — Provider must provide the services
                              of a dispensing pharmacist to meet the requirements of pharmacy practice for dispensing
                              prescription drugs to LTC residents, including but not limited to the performance of drug
                              utilization review (“DUR”). In addition, the Provider must conduct DUR to routinely
                              screen for allergies and drug interactions, to identify potential adverse drug reactions, to
                              identify inappropriate drug usage in the LTC population, and to promote cost effective
                              therapy in the LTC setting. The Provider must also be equipped with pharmacy software
                              and systems sufficient to meet the needs of prescription drug ordering and distribution to
                              an LTC facility. Further, the Provider must provide written copies of the Provider’s
                              pharmacy procedures manual and said manual must be available at each LTC facility
                              nurses’ unit. Provider is also required to provide ongoing in-service training to assure that
                              LTC facility staff is proficient in the Provider’s processes for ordering and receiving of
                              medications. Provider must be responsible for return and reuse, and/or disposal of
                              unused medications following discontinuance, transfer, discharge, or death as permitted
                              by State Boards of Pharmacy. Controlled substances and out of date substances must be
                              disposed of within State and Federal guidelines.
                 (iii)        Special Packaging — Provider must have the capacity to provide specific drugs in Unit
                              of Use Packaging, Bingo Cards, Cassettes, Unit Dose or other special packaging commonly
                              required by LTC facilities. Provider must have access to, or arrangements with, a vendor
                              to furnish supplies and equipment including but not limited to labels, auxiliary labels, and
                              packing machines for furnishing drugs in such special packaging required by the LTC
                              setting.
                 (iv)         IV Medications — Provider must have the capacity to provide IV medications to the LTC
                              resident as ordered by a qualified medical professional. Provider must have access to
                              specialized facilities for the preparation of IV prescriptions (clean room). Additionally,
                              Provider must have access to or arrangements with a vendor to furnish special equipment


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 52 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12078
                                                                                                                                         PBM PROVIDER MANUAL                                 53

                              and supplies as well as IV trained pharmacists and technicians as required to safely
                              provide IV medications.
                  (v)         Compounding/Alternative Forms of Drug Composition — Provider must be capable
                              of providing specialized drug delivery formulations as required for some LTC residents.
                              Specifically, residents unable to swallow or ingest medications through normal routes may
                              require tablets split or crushed or provided in suspensions or gel forms, to facilitate
                              effective drug delivery.
                 (vi)         Pharmacist On-call Service — Provider must provide on-call, 24 hours a day, seven (7)
                              days a week service with a qualified pharmacist available for handling calls after hours
                              and to provide medication dispensing available for emergencies, holidays and after hours
                              of normal operations.
                (vii)         Delivery Service — Provider must provide for delivery of medications to the LTC facility
                              up to seven (7) days each week (up to three (3) times per day) and in between regular
                              rate exhibits and/or scheduled visits. Emergency delivery service must be available 24
                              hours a day, seven (7) days a week. Specific delivery arrangements will be determined
                              through an agreement between the Provider and the LTC facility. Provider must provide
                              safe and secure exchange systems for delivery of medication to the LTC facility. In
                              addition, Provider must provide medication cassettes, or other standard delivery systems,
                              that may be exchanged on a routine basis for automatic restocking. The Provider delivery
                              of medication to carts is a part of routine “dispensing.”
               (viii)         Emergency Boxes — Provider must provide an “emergency” supply of medications as
                              required by the facility in compliance with state requirements.
                 (ix)         Emergency Log Books — Provider must provide a system for logging and charging for
                              medications used from emergency/first dose stock. Further, the Provider must maintain a
                              comprehensive record of a resident’s medication order and drug administration.
                  (x)         Miscellaneous Reports, Forms and Prescription Ordering Supplies — Provider
                              must provide reports, forms and prescription ordering supplies necessary for the delivery
                              of quality Provider care in the LTC setting. Such reports, forms and prescription ordering
                              supplies may include, but will not necessarily be limited to, pharmacy order forms,
                              monthly management reports to assist the LTC facility in managing orders, medication
                              administration records, treatment administration records, interim order forms for new
                              prescription orders, and boxes/folders for order storage and reconciliation in the facility.
                 (xi)         Home Infusion Access – Long Term Care Provider shall (and cause its Pharmacies to)
                              ensure that the professional services and ancillary supplies necessary for the proper
                              administration of home infusion drugs are in place prior to dispensing such Part D home
                              infusion drugs.

   C. Medicare Part D Addendum – Requirements Applicable to Home Infusion Providers:
          1. Provider shall ensure professional services and ancillary supplies necessary for home infusion are
             in place before dispensing home infusion drugs to Members in his/her place of residence. 42 CFR
             § 423.120(a)(4). Participating Home Infusion Provider may be required to attest to having
             complied with these CMS Home Infusion standards, and provide the attestation to PBM or its
             agent upon request.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 53 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12079
                                                                                                                                         PBM PROVIDER MANUAL                                 54

          2. Provider must distribute written notice instructing Members to contact their Medicare Part D plan
             to obtain a coverage determination or request an exception if the Member disagrees with the
             coverage information provided by the Provider. To satisfy this requirement, Provider must use
             the form notice (Form No. CMS-10147 entitled “Medicare Prescription Drug Coverage And Your
             Rights”) and may not deviate from the content of this notice. The notice must be provided to the
             Member as expeditiously as the Member’s health condition requires, but no later than 72 hours
             from the Provider’s receipt of the original transaction response indicating the claim is not covered
             by Part D. For Members brought on service by the home infusion Provider, the Provider can also
             choose to deliver the notice in person with delivery of home infusion drugs or through an infusion
             nurse, as long as the next scheduled visit is within 72 hours of the receipt of the transaction code
             indicating the claim cannot be covered by Part D. 42 CFR § 423.562(a)(3).

          3. Participating Home Infusion Provider, at a minimum, hereby agrees to:
                (i)           provide delivery of home-infused drugs in a form that can be administered in a clinically
                              appropriate fashion;
                (ii)          provide infusible Part D drugs for both short-term acute care and long-term chronic care
                              therapies;
                (iii)         ensure that the professional services and ancillary supplies necessary for home infusion
                              therapy are in place before dispensing Part D home infusion drugs;
                (iv)          provide delivery of home infusion drugs within 24 hours of discharge from an acute care
                              setting, or later if so prescribed.

   7.1          Low Income Subsidy (LIS) Re-Determination

   CMS and the Social Security Administration determine whether Members who qualified for the Low
   Income Subsidy (LIS) in a given plan year will qualify the following year (i.e., Members who qualified for
   the LIS in 2013 may or may not qualify in 2014).
                Members who no longer qualify receive an explanatory letter from CMS along with an application
                to reapply if they believe they still qualify.
                Members who do qualify for the LIS in succeeding years may have a different Copayment
                amount. These Members also receive notification letters from CMS.

   Low Income Cost Sharing Subsidy (LICS) Best Available Evidence Policy Guidance

   Part D Plans must provide “best available evidence” or “BAE” documentation to support a Member’s cost-
   sharing status during a discrepant period; i.e., a time frame when the Member’s low income subsidy
   (LIS) status is in question.

   CMS allows Part D Plans to use BAE to document low-income eligibility even if CMS’s systems do not yet
   reflect such eligibility for a Member. To ensure timely payment by PBM and the proper lower cost-
   sharing status at point of sale, it is a Network Provider’s responsibility (including an LTC Network
   Provider) to provide BAE to Part D Plans, examples of which include:
                Member’s Medicaid card containing name and eligibility date;
                Copy of a state document confirming Member’s active Medicaid status;

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 54 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12080
                                                                                                                                         PBM PROVIDER MANUAL                                 55

                Hard copy of state electronic enrollment file verifying Member’s Medicaid status;
                Computer screen print from a state Medicaid system showing Member’s Medicaid status;
                Other state-provided documentation verifying Member’s status;
                For individuals who are not deemed eligible but who apply and are found LIS-eligible, a copy of
                the SSA award letter.

   Network Providers may also find elements of BAE on the CMS web                                                                                                                site        at
   https://www.cms.gov/PrescriptionDrugCovContra/17_Best_Available_Evidence_Policy.asp.

   BAE Process at Point of Service

   When a Member presents BAE at time of fill, Network Provider is required to contact PBM’s Prior
   Authorization Contact Center by phone at 800.417.8164 or by fax to 877.837.5922 for a BAE Copayment
   override. The contact center will issue an override if documentation presented is in a CMS-approved
   form for BAE.

   If documentation appropriately constitutes BAE, Network Provider should enter the override code for a
   reduced LICS-level brand or generic Copayment, or for a $0.00 Copayment if the Member qualifies.

   Network Provider shall fax the BAE documentation promptly to the Part D Plan using the NCPDP-
   approved BAE Fax Cover sheet.
                The Fax number and BAE representative’s name can be found by referencing the comprehensive
                PBM Health Plan Fax Number and BAE contact list.
                Additional fills require a phone call to PBM’s Prior Authorization Contact Center to request the
                BAE override; however, BAE documentation is only required to establish BAE and does not need
                to be presented by the Member for each subsequent prescription.
                If the Member does not present BAE but claims to qualify for the LICS benefit, Network Provider
                should have him/her contact the Part D Plan by calling the number on the back of the Medicare
                Part D ID card to obtain BAE documentation.

   CMS has established a category for tracking complaints about BAE issues and will closely monitor Part D
   Plans’ compliance with this policy.

   Valid BAE documents for non-institutionalized Members include:
                State-issued Notice of Action, Notice of Determination, or Notice of Enrollment that includes the
                Member’s name and Home and Community Based Services (HCBS) eligibility date during a month
                after June of the previous calendar year;
                State-approved HCBS Service Plan that includes Member’s name and effective date beginning
                during a month after June of the previous calendar year;
                State-issued prior authorization approval letter for HCBS that includes the Member’s name and
                effective date beginning during a month after June of the previous calendar year;
                Other documentation provided by the state showing HCBS eligibility status during a month after
                June of the previous calendar year; or,


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 55 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12081
                                                                                                                                         PBM PROVIDER MANUAL                                 56

                State-issued document, such as a remittance advice, confirming payment for HCBS, including
                Member’s name and dates of HCBS.

   Per CMS, Medicare Part D Plans are required to accept any one of the forms of evidence listed below for
   the institutionalized Medicare Member, the Member’s pharmacist, advocate, representative, family
   member or other individual(s) acting on behalf of the Member to establish that he/she is institutionalized
   and qualifies for zero cost-sharing ($0 Copayments):
                A remittance from the facility showing Medicaid payment for a full calendar month for that
                Member during a month.
                A copy of a state document confirming Medicaid payment on behalf of the Member to the facility
                for a full calendar month.
                A screen print from the state’s Medicaid systems showing the Member’s institutional status based
                on at least a full calendar month’s stay for Medicaid payment purposes.

   All acceptable BAE documents should identify the Member and clearly indicate the source of the
   documentation in order to establish that the information ties directly to the state or to Social Security
   Administration (SSA) systems.

   7.2          Covered and Non-Covered Medications

   Medicare Part D requires that at least two (2) products included in each therapeutic classification, plus all
   or nearly all products in the following six (6) drug classes are included in Part D Plan Formularies:

            Antidepressants                              Antipsychotics                               Anticonvulsants                              Anticancer
            HIV/AIDS                                     Immunosupressants

   Formularies may include Quantity Level Limits (QLL), Step Therapy (ST) and PA.

   Unbreakable Packages

   In cases when the drug prescribed is an unbreakable (i.e., unsplittable) package that includes an
   extended days supply or quantity (generally, greater than 34 days, unless otherwise directed by the
   Sponsor) allowed by the Sponsor’s Prescription Drug Program but for which Network Provider is not
   contracted, Network Provider should contact PBM to request the applicable contract, or direct the
   Member to contact his/her plan or PBM at the number listed on the Member's prescription drug ID card
   for assistance in locating a participating pharmacy.

   Medicare Part D Non-Covered Medications
          •     Agents when used for anorexia, weight loss or weight gain;
          •     Agents when used to promote fertility;
          •     Agents when used for cosmetic purposes or to promote hair growth;
          •     Agents when used for symptomatic relief of cough and cold;
          •     Agents used for the treatment of sexual or erectile dysfunction (ED). ED drugs will meet the
                definition of a Part D Covered Drug when prescribed for medically-accepted indications approved
                by FDA (such as for pulmonary hypertension);
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 56 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12082
                                                                                                                                         PBM PROVIDER MANUAL                                 57

          •     Covered outpatient drugs when a manufacturer seeks to require, as a condition of sale, that
                associated tests or monitoring services be purchased exclusively from the manufacturer or its
                designee;
          •     Prescription vitamins and mineral products, except prenatal vitamins and fluoride preparations;
          •     Non-Prescription Drugs
          •     Drug Efficacy Study and Implementation Program (DESI) drugs; and
          •     NDCs not properly listed on the FDA’s Comprehensive NDC Structured Product Labeling Data
                Elements File.

   Benzodiazepines and barbiturates are considered Medicare Part D-eligible for any medically accepted
   indication.

   NOTE: Some Part D Plans may cover Part B drugs. These will be indicated by point-of-sale response.

   FDA’s Comprehensive NDC Structured Product Labeling (SPL) Data Elements File
                CMS edits prescription drug events (PDEs) using the Structured Product Labeling (SPL) Data
                Elements File.
                Part D plans implement point-of-sale edits to reject non-listed NDCs if submitted on Medicare
                Part D claims.
                To minimize Member disruption, Pharmacies should stock an alternative NDC whenever possible.
                The SPL is available at this link:
                http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/ucm240580.htm.
                The SPL has replaced the FDA’s NDC Directory on which the Non-matched NDC List was based.

   End Stage Renal Disease Drug Coverage

   As a reminder, services provided to Medicare Members by an ESRD dialysis center are covered through
   Medicare Part B.

   All renal dialysis services are to be provided through a dialysis facility, including the prescription drugs
   associated with these procedures.

   If the Member has been identified by CMS as having ESRD and is taking a drug on the “always” ESRD
   drug list, it is most likely being used for dialysis treatment and therefore should be covered under
   Medicare Part B. The following drug list includes “always” ESRD drugs.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 57 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12083
                                                                                                                                         PBM PROVIDER MANUAL                                 58

                             End Stage Renal Disease (ESRD) “Always” Drug List
        Renal Dialysis Service Drugs and Biologicals Included in ESRD PPS Bundle
        - Injectable Drugs
        Activase               Carnitor                   Ferrlecit                     Procrit
        Aranesp                Cathflo Activase           Hectorol                      Refludan
        Aredia                 Cubicin                    Heparin Flush                 Retavase
        Boneva                 Cyanocobalamin             Heparin Sodium                Vancomycin Hcl
        Calcijex               Deferoxamine Mesylate      Levocarnitine (inject & oral) Venofer
        Calcitriol             Desferal                   Miacalcin                     Vitamin B-12
        Calcium Gluconate      Epogen                     Pamidronate Disodium          Zemplar

   In 2014, the list of drugs that require a PA was expanded to include seven (7) drug categories that are
   on a “maybe” ESRD list. Drugs on the “maybe” ESRD list can be used for dialysis treatment but have
   other indications, thus requiring a B or D determination. Drugs in the categories listed below will reject
   at point of sale with the following reject code combination:

                   Reject Code                                                                          Description
                       75                          Prior Authorization Required
                            A4                     This Product May be Covered Under the Medicare – B Bundled Payment
                                                   to an ESRD Dialysis Facility
                           569                     Provide Notice: Medicare Prescription Drug Coverage and Your Rights

                                      End Stage Renal Disease (ESRD) “Maybe” Drug Categories
        Antiemetics                        Antiinfectives            Antipruritics               Anxiolytics
        Excess Fluid                       Fluid and electrolyte management, including volume expanders
        Management
        Pain Management

   If the pharmacist is able to determine the prescription was written by one of the following Prescriber
   specialists (dentist; gynecologist; ophthalmologist; podiatrist; or hospital emergency room prescriber),
   he/she should instruct the Member or physician to initiate a coverage review for a Prior Authorization
   approval, as these prescribers would NOT be receiving a monthly capitation payment under ESRD Part B.

   Nebulized Medications

   PBM allows claims for nebulized medications to process under Medicare Part D when submitted at both
   LTC and retail pharmacies.
                Medicare Part D covers these medications when a Part D-eligible Member resides in an LTC or
                skilled nursing facility.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 58 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12084
                                                                                                                                         PBM PROVIDER MANUAL                                 59

                The list of covered nebulized medications is as follows:

          Albuterol Sulfate Soln Nebu 0.083% (2.5 MG/3ML)                                                    Iloprost Inhalation Solution 10 MCG/ML
            Albuterol Sulfate Soln Nebu 0.5% (5MG/ML)                                                         Ipratropium Bromide Ihnal Soln 0.02%
   Albuterol Sulfate Soln Nebu 0.63 MG/3ML (Base Equiv)                                                                             Isoetharine
   Albuterol Sulfate Soln Nebu 1.25MG/3ML (Base Equiv)                                                                              Levalbuterol
              Albuterol-Ilpratropium Neb 1.25 MG/3ML                                                         Metaproterenol Sulfate Soln Nebu 0.4%
                                      Arformoterol                                                           Metaproterenol Sulfate Soln Nebu 0.6%
              Budesonide Inhalation Susp 0.25 MG/2ML                                                           Metaproterenol Sulfate Soln Nebu 5%
               Budesonide Inhalation Susp 0.5 MG/2ML                                                                                 Mucolytics
                Budesonide Inhalation Susp 1 MG/2ML                                               Pentamidine Isethionate for Nebulization Soln 300 MG
               Cromolyn Sodium Soln Nebu 20 MG/2ML                                                               Legend Sodium Chloride (Inhalant)
                                      Dornase Alfa                                                                                   Treprostinil
                                      Epinephrine                                                              Tobramyacin Nebu Soln 300 MG/5 ML
                                       Formoterol                                                                                 Methacholine*

   Shortages of Formulary Drugs

   Occasionally, shortages impact the offering of drug products on Medicare Part D Plan Formularies. By
   “Shortage,” CMS is referring to drug products identified on the FDA Drug Shortage web site
   http://www.fda.gov/Drugs/DrugSafety/DrugShortages/default.htm.

   When applicable, CMS expects Medicare Part D Sponsors to allow Network Providers to enter a value of
   “8” in NCPDP field 408-D8 (Dispense as Written) to specify that the equivalent brand product is being
   dispensed due to unavailability of the generic formulary product. Access to the non-formulary drug is
   limited to the duration of the shortage.

   7.3          Vaccines

   Medicare Part D drugs include certain vaccines determined by CMS to be covered under the Medicare
   Part D Program, and administration costs associated with such Part D vaccines (“Covered Vaccines”) are
   also included. CMS has determined that the dispensing and administration of Medicare Part D vaccines
   by pharmacists be limited to adult Medicare Members, and that pediatric vaccines should continue to be
   dispensed and administered by physicians. Pediatric vaccines are not Covered Vaccines.

   Network Providers must dispense and administer the Covered Vaccine in accordance with all applicable
   state and federal laws. Only the administration cost of Covered Vaccines, as such list may be amended
   by CMS from time to time, will be reimbursable and only if the claim is submitted in accordance with the
   Provider Agreement and this Provider Manual. Documentation of administration must be available upon
   request for audit.

   Vaccines covered under Medicare Part B will remain covered by Medicare Part B (e.g. flu and pneumonia
   vaccines). One exception is the Hepatitis B vaccine which, in most instances, will be covered under Part
   B or require a PA for coverage under Medicare Part D. Some Part D Plans may elect to cover a Part B
   vaccine under Part D. This will be indicated by point-of-sale response.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 59 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12085
                                                                                                                                         PBM PROVIDER MANUAL                                 60

   See Section 2.8 of this Provider Manual for information on submission of vaccine claims.

   7.4 Medicare Part D Coverage Gap Discount Program

   CMS’s Coverage Gap Discount reduces the costs incurred by Members who reach the Part D coverage
   gap or “donut hole.” The Coverage Gap Discount Program makes manufacturer discounts available to
   applicable Members.

   Coverage Gap Discount Process Example
   Step 1: A Medicare Part D beneficiary in the coverage gap presents a prescription for a Covered
   Medication.
   Step 2: If the Sponsor provides an enhanced benefit with coverage in the gap, Network Provider would
   collect 50% of the Member’s copayment. For standard benefit plans, Network Provider would collect the
   applicable beneficiary cost-sharing amount returned at point of sale. The Part D Plan will be reimbursed
   later by the pharmaceutical manufacturer for the the discounted amount applied under the Coverage
   Gap Discount Program.
   Step 3: The Part D Plan sends a Prescription Drug Event (PDE) file indicating the adjudicated coverage
   gap discount.
   Step 4: CMS provides the PDE to its Third Party Administrator (TPA).
   Step 5: The TPA provides an invoice with supporting detail to the pharmaceutical manufacturer.
   Step 6: Manufacturer must pay the discount amount within 38 days of receipt of the invoice from the
   TPA; all disputes are handled through the TPA.

   Pharmaceutical Manufacturer Agreement

   All major large drug manufacturers have signed on to the Coverage Gap Discount Program.
   Manufacturers that have NOT signed with CMS will NOT have their drugs covered under Medicare Part D.
   Claims for non-covered medications reject with NCPDP Reject AC (Product Not Covered Non-Participating
   Manufacturer). A few hundred drugs are not covered. Only drugs (NDAs/BLAs) marketed under the
   labeler codes specified in the list of Applicable Labeler Codes may be covered under Part D.

   All other drugs under ANDA, or supplies associated with insulin, are not affected and may continue to be
   covered.

   7.5          Medicare Parts A and B vs. Part D Drug Coverage

   Drugs that are eligible to pay under Medicare Part A or B are not eligible for payment under
   Medicare Part D.

   Medicare Part A will reimburse a Skilled Nursing Facility (SNF) up to one hundred (100) days for
   medications prescribed for Members, following a qualified Part A inpatient stay, and therefore Medicare
   Part D should not be billed. It is the responsibility of the Network Provider, in collaboration with the
   SNF, to determine appropriate Medicare billing. CMS expects Network Providers to have formal policies
   and procedures in place to ensure the prescription is for a Part D-eligible medication. Network Provider,
   if requested by PBM, shall obtain and provide documentation to demonstrate that claims were properly
   billed to the Medicare Part D Program, if applicable, rather than to Medicare Part A. PBM reserves the
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 60 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12086
                                                                                                                                         PBM PROVIDER MANUAL                                 61

   right to charge up to a $100 per day fee per location for Network Providers who fail to provide the
   requested documentation.

   The list of products eligible for payment under Medicare Part B is not based solely on the drug but also
   on the indication of the drug in certain situations. Accordingly, PBM only includes drugs on the Formulary
   that will pay under the Medicare Part D benefit (depending upon the circumstances).

   Claims submitted by LTC Network Providers that include a Submission Clarification Code value of 19 in
   field 42Ø-DK will not be reimbursed for a dispensing fee or may be reduced by the dispensing fee paid
   by the Medicare Part A plan. Value 19 represents the following description according to the NCPDP
   Standard: “Indicates the quantity dispensed is the remainder billed to a subsequent payer when
   Medicare Part A expires. Used only in long term care settings.”

   To ensure claims are allowed to process only under the correct circumstances, PBM places a PA on these
   dual eligible drugs.

                                                  EXAMPLE
      Methotrexate; the criteria will ask if it is used for arthritis or chemotherapy.
           If used for arthritis, it will be allowed to process through the Medicare Part D
            benefit.
           If used for chemotherapy, the claim will be rejected and not allowed to process.

   7.6          Medicare Part D Beneficiary Identification Card

   The Medicare Identification Card requires a nine (9)-character alpha-numeric plan ID number issued by
   CMS. Additionally, the Identification Card contains Member Copayment information.




   If a Member presents a plan ID card without the Medicare mark, the claim should not be processed
   under Medicare but under the Sponsor’s Prescription Drug Program using plan information displayed on
   the card.

   7.7          Prescription Processing

   In accordance with Medicare Drug Rules, Medicare Part D claims must be adjudicated one claim per
   transmission using the NCPDP Telecommunications Standard vD.0 for both primary and secondary
   coverage.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 61 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12087
                                                                                                                                         PBM PROVIDER MANUAL                                 62

   Network Providers providing Covered Services to LTC Members must submit all claims electronically.
   The total days supply of each individual drug, as defined by ingredient combination, strength, dosage
   and form (and route of administration on compound claims) must be submitted. The route of
   administration is only required for submission of compound claims. It is the Network Provider’s
   responsibility to ensure PBM is credited for any unused medications in accordance with the claims
   adjudication process and all applicable pharmacy laws and regulations.

   Tamper Resistant Prescription Drug Pads (TRPP)

   The CMS Tamper Resistant Prescription Drug Pads (TRPP) regulation requires that all written, non-
   electronic prescriptions for outpatient drugs be written on tamper resistant prescription pads in order for
   the medications to be federally reimbursable.

   All written, non-electronic prescriptions must contain ALL three (3) of the following characteristics:
                One or more industry-recognized features designed to prevent unauthorized copying of a
                completed or blank prescription form;
                One or more industry-recognized features designed to prevent the erasure or modification of
                information written on the prescription by the Prescriber, AND
                One or more industry-recognized features designed to prevent the use of counterfeit prescription
                forms.

   The table below provides examples of tamper resistant prescription pad features:

        Industry-recognized features designed to:                                             Examples of features include but are not limited to:
                                                                                                  High security watermark on reverse side of blank
                                                                                                  Thermo chromic ink (for example, a latent “void”
     Prevent unauthorized copying of a completed or                                               pattern printed across the entire width of the front of
     blank prescription form                                                                      the prescription blank, such that if it is photocopied, the
                                                                                                  word “void” will appear in a pattern across the entire
                                                                                                  front of the prescription.)
     Prevent erasure or modification of information                                               Tamper-resistant background ink showing erasures or
     written on the prescription by the Prescriber                                                attempts to change written information
                                                                                                  Sequentially numbered blanks
     Prevent use of counterfeit prescription forms
                                                                                                  Duplicate or triplicate blanks


   Medicare Claim Submission and Reversal Time Frames
                1. Network Providers will have 90 days from the date of fill to process and reverse Medicare Part
                   D claims.
                2. LTC Network Providers have 90 days from the date of fill to process and reverse Medicare
                   Part D claims.

   Reversal for Failure to Pick-Up

   Unless a shorter time period is required by a Sponsor or any law, rule or regulation or CMS guidance
   (and then in accordance with such Sponsor or such law, rule or regulation or CMS requirements), any

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 62 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12088
                                                                                                                                         PBM PROVIDER MANUAL                                 63

   prescription drug claims for which prescription drugs were approved for payment by the PBM and not
   picked up by the Member, in whole or in part, as set forth in the Network Provider’s Provider Agreement,
   must be reversed online within 13 days, or within the time frame specified in the Network Provider’s
   Provider Agreement.

   Signature Log/Proof of Service Requirements:

   Each Network Provider must maintain a signature log (paper or electronic) or other approved PBM
   alternative as indicated in the Network Provider’s Provider Agreement for all claims in chronological order
   as prescriptions are received by the Member, including off-site delivery, with the following information:
   Member name, prescription number, third party program, Member signature (or legal representative)
   and date prescription is picked up.

   Unless prohibited by law, in lieu of a signature log, Network Provider may maintain an electronic proof-
   of-service to establish that the Covered Medication was dispensed and received by the Member or the
   Member’s representative and shall reflect, at a minimum, the following: (i) Member name or Member ID;
   (ii) prescription number; (iii) date and time the Covered Medication was received by the Member (or
   Member’s representative); (iv) time of sale (if different than time received by the Member); and (v)
   proof of receipt (e.g., the point of sale (“POS”) computer receipt or such information electronically stored
   in the normal course of Network Provider’s business in the delivery of prescription medications to its
   customers, including price paid. The signature log/proof of service must be retained for six (6) years;
   (11 years for Medicare, or longer in accordance with all applicable laws).

   Medicare Part D Auto Refill Requirements

   As required by 42 CFR §423.504, Network Providers must obtain Member consent to deliver a Medicare
   Part D prescription, new or refill, prior to each delivery. Pharmacies only need to obtain Member or
   authorized representative consent prior to shipping refills that the Member or authorized representative
   did not initiate (e.g. refills prompted by auto-fill systems). A pharmacy would not need to obtain
   consent to deliver a refill prompted by the Member (e.g. refills requested by phone, fax, or online).
   According to the statute, this is to ensure “that Medicare beneficiaries only receive new prescriptions and
   refills that are requested.”

   Note: This policy does not affect retail refill reminder programs that require the Member to pick up the
   prescription, and does not apply to long-term care pharmacy dispensing and deliveries.

   Patient Residence Field

   Per the PBM Payer Sheet, field 384-4X (Patient Residence) is a required field to identify where a
   Medicare Member resides.

   For Medicare Members:
                Enter value of two (02) for Members in a Skilled Nursing Facility. For Medicare Part B use
                only.
                Enter a value of three (03) for Members in a Nursing Facility.
                Enter a value of four (04) for Members residing in an Assisted Living Facility.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 63 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12089
                                                                                                                                         PBM PROVIDER MANUAL                                 64

                Enter a value of five (05) for Members in Custodial Care Facility. For Medicare Part B use
                only.
                Enter a value of six (06) for Members residing in a Group Home.
                Enter a value of nine (09) for Members in an Intermediate Care Facility/Mentally Retarded.
                Enter a value of eleven (11) for Members in Hospice care.

   Generic Savings Message

   As part of the Medicare Part D Drug Program, the primary program messaging design will reference field
   577-G3 with the generic savings delta to the Network Provider when a brand drug is dispensed. The
   field (577-G3) will note the value. Network Provider is responsible for notifying the Member of this
   price difference.

   7.8          Long Term Care Dispensing

   Appropriate Dispensing (Short Cycle Fill)

   Medicare Part D Plans offering prescription drug coverage must allow for short cycle fills (SCF) in the LTC
   setting in order to reduce waste associated with 30-day fills. Network Providers are required to dispense
   brand-name oral solid drugs for Members residing in LTC facilities in no greater than a 14-day supply.

   This dispensing methodology is known hereto as “short cycle fill.” LTC Network Providers not
   contracted for short cycle fill with a daily dispensing fee will not be allowed to submit
   claims for Medicare Part D Members. The Short Cycle Fill requirement will only be applicable to
   patients residing in a nursing facility (patient residence code 03). Short cycle fill submissions of required
   medications will be paid a daily dispensing fee multiplied by the days supply to obtain the total
   dispensing fee reimbursement as set forth in the LTC Provider contract.

   Indian/Tribal/Urban (I/T/U) pharmacies and pharmacies that service Intermediate Care Facilities for the
   Mentally Retarded and Developmentally Disabled (ICFMRDD) and Institutes for Mental Disease (IMDs)
   are exempt from the CMS short-cycle fill requirement.

   LTC Short Cycle Fill – Submission Clarification Codes (SCC) and Special Packing Indicator
   Codes (SPI)

   Short cycle fill submissions must include a valid SCC and SPI code combination based on the appropriate
   filling frequency and packing of the medication.
          •     Following are the valid values for short cycle fill:
                    o Patient Residence code: 03
                    o Short cycle fill pharmacy service types: 01, 03, 04, 05, 07, 08, 99
                    o SCC values: 16 & 22-35
                    o SPI values: 1-7

   Short cycle dispensed claims must be submitted with Submission Clarification Codes
   (entered in field 420-DK) and Special Package Indicators (entered in field 429-DT) which


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 64 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12090
                                                                                                                                         PBM PROVIDER MANUAL                                 65

   identify short cycle dispensing increments. Invalid submissions may reject or be subject to
   post-adjudication review.
                The following values may cause the claim to process as non-short cycle fill when used in
                combination with short cycle fill valid values:
                   o SCC codes 21 and 36
                   o SPI code 8

                Claims submitted with these values will process, but NOT as short cycle fill claims.

   Additional Points

                Members’ Copayments will be pro-rated based on the days supply. Short-cycle fill logic will apply
                regardless of the beneficiary’s standing in their Part D benefit (ICL/Coverage Gap/Catastrophic).
                Compound claims can be short-cycle filled.

   Prepackaged Drugs

                LTC pharmacists are only able to submit claims for up to a one month’s supply of prescription
                drugs. Many prescription drugs come pre-packaged in quantities of 90 days supply or more.
                PBM will ensure that Members in an LTC setting are able to receive appropriate amounts of
                medication regardless of whether the medication is prepackaged or not. In order to allow LTC
                Network Providers to successfully process claims for prepackaged drugs, PBM will not enforce
                LTC pharmacists’ submission of a maximum of one month’s supply (plan maximum) and will not
                reject an LTC claim if the days supply is greater than one month (plan maximum). Pharmacists
                will be advised to submit the appropriate days supply for these prepackaged drugs and SCC 21,
                which indicates that the limited days supply is not appropriate.

   Emergency Fill for LTC

   If a Medicare Part D Member resides in an LTC facility and the facility needs to dispense the medication
   in order to meet its LTC conditions of participation with CMS, PBM will authorize a 34-day emergency
   supply. Network Providers will need to call the PBM or Sponsor to obtain the PA for the emergency
   supply, or use one of the override codes listed below.

   Refill-Too-Soon Overrides for LTC

   LTC Network Providers filling for Medicare Part D Members may obtain an override for Refill-Too-Soon
   rejects (Reject 79) under the following admissions circumstances:

                Member is a NEW admission with a new prescription order;
                Member has transferred out of and back into an LTC facility due to illness and is prevented by
                regulations from bringing his/her prescription medications; or
                The LTC facility re-orders the Member’s medication upon re-admission and the claim rejects for
                Refill-Too-Soon.

   PBM will override the reject if:

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 65 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12091
                                                                                                                                         PBM PROVIDER MANUAL                                 66

                Network Provider is an LTC Pharmacy and noted/contracted as such with the PBM; and
                The Submission Clarification Code field value = 14 Long Term Care Leave of Absence – The
                pharmacist is indicating that the cardholder requires a short-fill of a prescription due to a leave of
                absence from the LTC facility. (Medco plans only).
                The Submission Clarification Code field value = 15 Long Term Care Replacement
                Medication – Medication has been contaminated during administration in an LTC setting; or
                The Submission Clarification Code field value = 16 Long Term Care Emergency box (kit) or
                automated dispensing machine – Indicates the transaction is a replacement supply for doses
                previously dispensed to the Member after hours; or
                The Submission Clarification Code field value = 17 Long Term Care Emergency supply
                remainder – Indicates the transaction is for the remainder of the drug originally begun from an
                Emergency Kit.
                The Submission Clarification Code field value = 18 Long Term Care Patient Admit/Readmit
                Indicator – Indicates the transaction is for a new dispensing of medication due to the Member’s
                admission or readmission status.
                No Quantity Level Limits (QLL) overrides will be allowed in these situations.

   Standardized Reject Messaging

   PBM will return reject codes applicable to the most recent version of the NCDPDP External Code List
   (ECL) as indicated in the Payer Sheet. Secondary messaging MAY be returned on the claim response to
   assist Network Providers in understanding why a claim is rejected.

   Other Member Coverage/Other Health Insurance Information

   CMS requires a Part D Plan to provide the Network Provider with “other payer coverage” (supplemental-
   secondary/tertiary) information for the Medicare Member when responding to the initial primary
   Medicare claim submission.

   The paid claim will provide other payer eligibility to enable Network Provider to bill the secondary payer.
   This information is displayed in the two response message fields:
                504-F4 (Message)
                526-FQ (Additional Message Information)

   Post-Consumption Billing

   CMS permits post-consumption billing under the Medicare Part D program. Any Network Provider
   (typically an LTC Pharmacy) using this billing is responsible for verifying that drugs dispensed to the
   Member are covered under the Member’s Part D Plan. Network Provider must employ another
   mechanism for verifying coverage in advance of dispensing, since Pharmacies using post-consumption
   billing will not submit the first claim to a Part D Plan until after the drug has been dispensed.

   If post-consumption billing is utilized with short cycle fill dispensing, Network Provider must submit the
   appropriate short cycle fill SCC code designating the actual dispensing frequency. The actual date of fill
   must be transmitted regardless of the date the claim is submitted.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 66 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12092
                                                                                                                                         PBM PROVIDER MANUAL                                 67

   7.9          Daily Cost Sharing

   A daily cost-sharing rate will be applied to Medicare Part D claims for:
                Members with prescriptions written for less than a 30-day supply, and
                Drugs that are solid oral medications, excluding pre-packaged drugs and antibiotics.

   Note: The “less than 30 supply” is designed to enable Members to use trial fills and synchronize
   prescriptions.

   Claims that pay with a daily cost-sharing rate will be accompanied by NCPDP Approved Message Code 23
   “Prorated copayment applied based on days supply. Plan has prorated the copayment based on days
   supply.”

   Reject Code 79 (Refill Too Soon) may apply on these claims as appropriate.
                If the claim is for a trial fill or synchronization, the pharmacist may override the reject with either
                of the Submission Clarification Codes (SCC) in the following table:

             SCC CODE                                                       DESCRIPTION
                47                      Shortened Days Supply Fill – only used to request an override for plan limitations
                                        when a shortened days supply is being dispensed; or
                    48                  Fill Subsequent to a Shortened Days Supply Fill – only used to request an override
                                        for plan limitations when a fill subsequent to a shortened days supply is being dispensed.

                All claims overridden with SCC 47 or 48 are subject to retrospective review and audit.

   Note: Short Cycle Dispensing was previously implemented for long term care and will remain in place.

   7.10         Medicare Part D $0 Claims Processing

   PBM accepts zero dollar ($0) claims for Medicare Part D only. This change was prompted by CMS
   guidance requiring that $0 claims be reported on Prescription Drug Events (PDEs) under specific
   circumstances.

   For claims processing purposes, $0 claims are identified as those claims submitted with the value “0” in
   the Usual and Customary (U&C) field and at no charge to the Member.
                Please note that Network Providers will not be reimbursed for claims submitted with a “0” value
                in the U&C field, so it is critical that Network Providers review all claims to ensure the submitted
                U&C is correct.
                Also please note that normal claims editing, inclusive of Drug Utilization Review, will be provided
                by PBM for $0 claims.

   7.11         Standardized Messaging




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 67 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12093
                                                                                                                                         PBM PROVIDER MANUAL                                 68

   A standard response message was created for the B1 and E1 transaction types in order for Network
   Providers to bill appropriate Sponsors in the proper order for Members eligible under Medicare Part D.
   This response message communicates third party billing information to the Network Provider using
   NCPDP Message Field 504-F4 and Additional Message Information Field 526-FQ. Message field 504-F4 is
   used to communicate the primary and additional insurance billing information to the Network Provider on
   either a B1 response from the PDP or an E1 response from the TrOOP Facilitator.

   Overflow messages are communicated in Additional Message Information Field 526-FQ with the
   Brand/generic savings message first (see section “NCPDP Batch Standards – Medicare-Related
   Questions”, subsection “Differential Price and Transitional Assistance”), followed by any additional
   insurance information not communicated in field 504-F4. It is necessary to specify placement of these
   messages to allow for parsing and proper display of the message. Messages are to be returned in a
   standard format by all PDPs and TrOOP Facilitators.

   KEY:
   MEDICARE ELIG CHECK = Med
   ADDINS = Additional insurance
   BN = BIN
   PCN = Processor
   GRP = Group ID
   ID = Cardholder ID
   PC = Person Code
   PH = Other Payer Help Desk
   PRIMARY = Primary Payer

   Additional Insurance (Example)

   NCPDP-approved ADDINS:1;BIN;123456;PCN:1234567890;GRP:123456789012345;
   ID:12345678901234567890;PC:001;PH:8001234567;&

   Unique PCNs

   PBM BIN numbers are listed on the PBM Payer Sheets. Network Providers should refer to the Member
   ID Card for the most accurate, recent processing information to adjudicate the claim. The RxBin, RxPCN,
   RxGroup ID, and Member ID may vary depending on the plan.

   Medicare Part D claims must be adjudicated one claim per transaction and in the proper coverage order
   (e.g. Primary, Secondary, Tertiary).

   Reversal of Primary Medicare Part D Claims

   The reversal of primary claims requires reversal of any Secondary/Tertiary claims billed. Likewise, the
   resubmission of a primary claim requires resubmission of Secondary/Tertiary claims.

   The procedure outlined above also applies to manual claim reversals. If Network Provider cannot
   reverse a claim and requests that PBM reverse it, the Network Provider must also make the same
   request to other payers in order to ensure accurate True Out-of-Pocket (TrOOP) reporting.



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 68 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12094
                                                                                                                                         PBM PROVIDER MANUAL                                 69

   7.12         CMS Reporting / Processing Requirements

   Medicare requires that Part D Plans provide CMS with monthly records of all claims submitted. This
   includes reporting on all rejected/denied claims. Therefore, any inquiries from CMS may require PBM to
   contact Network Provider in order to be able to provide a response to CMS. Accordingly, Network
   Provider agrees to cooperate with any requests made by PBM so that PBM and its Part D Sponsors may
   comply with this and other CMS requirements.

   Requirements for Processing Claims for Hospice Patients

   Network Provider must make a “reasonable attempt” to ascertain if hospice coverage exists if there is
   reason to assume a patient is receiving hospice care. For example:
                Patient’s prescription is from a hospice physician;
                Pain medication regimen indicates palliative therapy.

   CMS expects Network Providers to have formal policies and procedures in place to ensure the
   prescription is for a Part D-eligible medication. Network Provider may be accountable for prescriptions
   billed to a Part D Plan when there is reasonable indication that the patient is under hospice care.

   Medicare Part A is responsible for covering all drugs or biologics for the palliation and management of
   the terminal and related conditions for Members who have elected into a hospice benefit.

   If a Medicare beneficiary has elected hospice and a claim is submitted under the Part D benefit, the
   claim could reject at point of sale with the following reject code combination:

                         REJECT CODE                                                                     DESCRIPTION
                                   75                       Prior Authorization Required*
                                   A3                       This Product May be Covered Under Hospice – Medicare A
                                  569                       Provide Notice: Medicare Prescription Drug Coverage and Your Rights

                The Pharmacist should confirm with Member/caregiver if the Member is hospice eligible.
                Upon confirmation of the Member’s hospice eligibility, the pharmacist should educate or direct the
                Member/caregiver back to the hospice provider to submit the claim through the hospice benefit if
                drug is related to the terminal illness.
                Drugs covered under Medicare Part D for Members who have elected hospice must be for
                treatment of conditions completely unrelated to the terminal illness, and the Member, the
                Member’s authorized representative or Prescriber should request a PA.

   Requirements for Processing Home Infusion Claims

   Express Scripts:
   Home Infusion Network Providers please reference Exhibit A – Home Infusion Provider Medicare Part D
   Addendum to the Express Scripts Pharmacy Provider Agreement for additional details.

   Medco:


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 69 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12095
                                                                                                                                         PBM PROVIDER MANUAL                                 70

   Each individual drug, as defined by ingredient combination, strength, dosage form, and route of
   administration, must be billed to Medco no more than four (4) times during any month.

   Three fields must be used by Network Provider to identify the Provider that is billing the claim. The
   fields are 147-U7 (Pharmacy Services Type), 384-4X (Patient Residence), and 307-C7 (Place of Service).
   Please refer to the Payer Sheets for details. Additionally the date the Member was discharged from the
   hospital or other acute care facility must be documented.

   Home Infusion claims must meet the CMS qualifications for the submission of patient identification fields.
   Failure to submit patient identification fields may result in a fee of $50 per claim. Home Infusion
   providers please reference Schedule A – 4326-HINF-01 Home Infusion Pharmacy Network Schedule for
   additional details.

   Home Infusion Pharmacies Compound Claims Processing
   Refer to Section 2.9 for information on compound claims processing for all compound claims.

   Prescription Origin Code for E-prescribed Prescriptions
   CMS requires that use of the value 3 (Electronic) in the prescription origin field be tracked to identify all
   e-prescribing events.

   7.13         General Online COB Processing for Medicare Part D (42 CFR 423.464)

   Network Providers must determine if a claim is covered under group health, workers’ compensation,
   Auto NoFault Insurance or other coverage when identified as primary coverage, to which Medicare is
   almost always secondary.

   Plan Cap Method

   A Sponsor may place a payment cap on secondary COB claims when Medicare Part B is the primary
   payer and the Sponsor is the secondary payer. For example, if Medicare Part B pays the Sponsor 80%
   of the prescription cost as the secondary payer and the Sponsor places a cap at 20% of the prescription
   cost as the primary payer, Network Provider must be sure to submit these amounts correctly to the PBM.
   If Network Provider does not correctly submit the 80% as paid by the secondary payer (Medicare Part B)
   to the primary payer (Sponsor), any amount over the 20% of the cost of the prescription will be
   indicated in the “Amount of Copay” field (518-FI) in the response pricing segment. The message field
   will state: “Copay includes excess not paid by primary: 00.00 (the actual dollar amount in excess), verify
   primary paid amount.”

   Network Providers should ensure that the amount entered in the “Other Payer Amount Paid” field (413-
   DV) in the Coordination of Benefits/Other payments Segment correctly reflects the Medicare Part B
   payment.

   Dual Eligibles – Cost Sharing

   Sponsors may provide coverage for Members classified as “dual eligible Members,” under applicable
   Medicare regulations, in that such Members are eligible for both Medicare and Medicaid benefits. In
   accordance with Network Providers’ COB functions, to the extent required by applicable law, and subject
   to Network Provider receiving all COB and eligibility information with respect to dual eligible Members as
   necessary to accomplish the following, Network Providers may not cause dual eligible Members to pay or
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 70 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12096
                                                                                                                                         PBM PROVIDER MANUAL                                 71

   otherwise be responsible for any plan cost-sharing amounts for Medicare Part A, B or D services when
   the relevant state Medicaid agency is responsible for paying those amounts. Rather, Network Providers
   will either accept the Sponsor’s payment as payment-in-full for the claim, or bill the relevant state
   Medicaid agency as appropriate.

   7.14         Transition Period

   The Medicare Part D Program allows Members a ninety (90)-day transition period during which they may
   receive a temporary fill in order to continue receiving the drugs they are currently taking, which are not
   included on their new Part D Plan Formulary. This transition gives a new enrollee time to work with the
   Prescriber to move to a Formulary alternative or obtain an exception or PA.

   CMS emphasizes that Member access is crucial and that Members eligible for a transition fill must leave
   the pharmacy with their required medications. Failure to provide transition supply, as directed by the
   Member and PBM’s online messaging, may result in a fee of $50.00 per claim.

   Transition fills at Retail

   New Members are eligible to receive a temporary one-month fill of non-Formulary medication at a retail
   pharmacy if: (i) it is a Part D-eligible medication; and (ii) it is filled within the first ninety (90) days of
   the Member’s enrollment in a Part D Plan. Currently enrolled Members are also eligible for this transition
   during their first 90 days of the plan year if their current utilized drug was previously on the Formulary
   but is negatively impacted in the new plan year. LTC Members are allowed to receive multiple fills as
   defined by the Sponsor pursuant to CMS regulations. After the initial transition fill, both the Member and
   Prescriber receive a notification advising them of the transition fill, however, to ensure compliance with
   the CMS requirement that Members have access to needed medications, the pharmacist may advise the
   Member as a part of the patient consultation, based on the transition fill confirmation that occurs with
   the paid claim message.

   Transition Fills for LTC

   Under the transition program, LTC Members will be able to receive multiple fills of non-Formulary
   medication or medication that may have utilization management (UM) restrictions as defined by the
   Sponsor pursuant to CMS regulations and associated with the benefit if: (i) it is a Medicare Part D
   eligible medication; and (ii) it is filled within the first 90 days of the LTC beneficiary’s enrollment in a Part
   D Plan or the first 90 days in the plan year for an eligible current enrollee affected by negative formulary
   changes across plan years.

   To accommodate short-cycle fill requirements, the transition policy in LTC settings will include a 91-98
   days supply. When a transition fill is requested, the short cycle fill logic will process first, then the
   transition logic.

   Transition Fills – General
                Transition fill eligibility will be identified when the claim adjudicates. No pharmacist intervention
                is required for eligible non-Formulary or UM-restricted medications to pay during transition.
                Medicare Part B vs. D determinations: Non Part D covered medications, exceeded days supply,
                DUR and other appropriate edits may occur at point of sale. It is important that the pharmacist
                review online messaging for further instructions to assure Member access in these circumstances.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 71 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12097
                                                                                                                                         PBM PROVIDER MANUAL                                 72

                If the Member’s benefit allows a max days supply and the transition fill is lower, the next claim
                will allow the Member to receive a fill until the days supply limit is met.
                The transition fill status will be identified when the claim pays.

   Reject Codes / Secondary Messaging
                Formulary Quantity Level Limits (QLLs) may reject during transition to indicate that quantity must
                be reduced based on the Member’s benefit. Network Provider may receive a message to lower
                the quantity and resubmit the claim using a code provided in the message.
                If the prescription is for an amount greater than the Sponsor’s days supply, the system will reject
                for dispensing with a message to reduce the days supply and resubmit the claim.

       Sample Reject Code                                   Sample Secondary Message                                                         Pharmacy Action
     7X (Days Supply Exceeds                            “DAYS SUPPLY EXCEEDS PLAN                                              Reduce quantity for max days supply
     Plan Limitation)                                   LIMITATION”                                                            and resubmit claim


                Messaging appears in NCPDP field 504-F4.
                Network Provider enters appropriate Prior Authorization (PA) code in NCPDP field 462-EV.

          Sample Messaging on Paid Claim                                                                           Network Provider Action
    Paid under transition fill. PA.
                                                                                           •    Advise Member that this was a Transition Fill and a
    Paid under transition fill. Non-formulary.                                                  temporary supply.
    Paid under transition fill. Other reject.                                               •    Member needs to work with physician/prescriber to either
                                                                                                 file an exception or move to formulary alternative.
    Transition fill

                Messaging appears in NCPDP field 504-F4

   Transition Fills – Level of Care

   CMS requires Network Providers to fill prescriptions for Medicare Part D Members transitioning from one
   level of care to another, e.g., following discharge from a hospital.

                     Member Action                                         Network Provider Action                                                     PBM Action
     Member is discharged from hospital                              Network Provider calls PBM for an                              PBM’s Prior Authorization Team or
     and attempts to fill a prescription                             override at the Pharmacist Use Only                            Part D Plan reviews the criteria
     based on hospital discharge                                     phone number on the back of the                                and determines if the drug should
     instructions. Claim rejects with 70                             Member’s ID card.                                              be approved for a one-time
     “Product/Service Not Covered.”                                                                                                 transition fill.


   Transition Fills – Transition Extension requests

   Members or their representatives may request an extension of the transition period if a Member has not
   effectuated the transition due to the pending status of an exception or appeal, or in the event the
   Member or representative is still working with the Prescriber. In such a case, Network Provider may call

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 72 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12098
                                                                                                                                         PBM PROVIDER MANUAL                                 73

   the PBM Pharmacist Use Only phone line or Sponsor Pharmacist Only phone number on the back of the
   Member’s ID card to request a one-time PA for at least a 31-day supply of medication.

   Transition Fills – Barbiturates

   CMS expects that all claims for newly eligible barbiturates are considered to be continuing therapy during
   an eligible Member’s transition period. Consequently:
                Point-of-Sale (POS) edits should not be applied to these newly Part D-eligible drugs.
                PBM’s systems are set up so these drugs will pay for all Members during their 90-day transition
                period, regardless of prior utilization.

   Transition Period – Durable Medical Equipment (DME)
   A transition supply is required if the equipment/product is limited by the plan to specific brands or
   manufacturers.

   PBM’s systems will allow transition of Part B DME for diabetic supplies, including test strips,
   lancets and glucometers:

          •     New and current Members will have a 90-day transition period for Part B DME
                       o      An initial fill and one (1) refill are allowed.
                       o      Transition fill status will be identified when the claim pays using standard transition
                              messaging.

   7.15         Grievances

   A grievance is an escalated complaint or dispute from a Member about a specific issue not related to
   initial drug coverage or Copayment determination, but rather for example, if a prescription is not filled in
   a timely manner.

   PBM will handle Member grievances regarding Medicare Part D in accordance with CMS guidelines.
   Inquiries or concerns related to coverage determinations or appeals will initially be directed to PBM’s
   Prior Authorization Department.

   The PBM’s Corporate Quality Medicare Grievance Team is available to receive grievances Monday –
   Friday, from 8:00 a.m. to 5:00 p.m. central time. During non-business hours, Members may leave a
   message and their calls will be returned on the next business day.

   Grievances from Members will be received by PBM’s Corporate Quality Medicare Grievance Team either
   by mail, phone, or fax.

                              MAIL: Grievances may be mailed to the following address:

                              Express Scripts
                              Attention, Director of Grievances
                              P.O. Box 66517
                              St. Louis, MO 63166-6517


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 73 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12099
                                                                                                                                         PBM PROVIDER MANUAL                                 74

                              TELEPHONE: Grievances may be phoned Monday – Friday, 8:00 a.m. until 5:00 p.m.
                              CST by dialing 866.533.8512. (TTY number is 800.899.2114.)

                              FAX: Grievances may be faxed to 800.305.1686.

   Members will be notified of the grievance ruling within 30 days of the date the grievance was received
   by PBM. All notification of grievance rulings submitted in writing will be provided in writing to the
   Member. Notification decisions will be provided to a Member in writing if the grievance was submitted
   by the Member verbally or in writing. Notification decisions will also be provided to a Member in writing
   if the grievance was verbally submitted by the Member, unless the Member requests the notification
   decision be submitted verbally. Notwithstanding, all grievances related to quality of care will be provided
   in writing to the Member.

   If the grievance is determined to be invalid, the grievance facilitator will communicate to the Member
   his/her ineligibility to file a grievance and direct him/her to call 1-800-MEDICARE if he/she has any
   further questions about the Medicare policy. If the grievance is determined to be an appeal or duplicate,
   the grievance facilitator will communicate to the Member the proper Medicare procedure and direct
   him/her to call 1-800-MEDICARE if he/she has any further questions about the Medicare policy.

   7.16         Beneficiary Rights

   Network Providers must display or hand out to Medicare Part D Members the CMS-10147 Medicare
   Prescription Drug Coverage and Your Rights instructing them to contact their Part D Plan(s) to obtain a
   coverage determination or ask for a Formulary or tier exception if the Member disagrees with the
   information provided by the pharmacist.

   Medicare Prescription Drug Coverage and Your Rights Reject Code and Messaging

   When a drug is not covered under the Medicare Part D benefit, PBM rejects the claim using an additional
   NCPDP reject code, 569.

   The Standardized Pharmacy Notice, CMS-10147, must be distributed to Members when reject 569 is
   returned to the pharmacy. This notice fulfills the requirements under 42 CFR §423.562(b)(7)(iii) and
   §423.562(a)(3).

   Medicare Prescription Drug Coverage and Your Rights is a standard notice, and Part D Plans may not
   deviate from the content. Please note that the OMB control number must be displayed in the upper
   right corner of the notice.

   CMS Requirements for the Medicare Prescription Drug Coverage and your Rights Notice

   The definition of Reject 569 is “Provide Notice: Medicare Prescription Drug Coverage and Your Rights.”
   The 569 reject will not be returned when:
                The claim rejects only because it does not contain all necessary data elements for adjudication;
                Drug in question is an over-the-counter (OTC) drug not covered by the enrollee’s Part D Plan;
                Prescription is written by a sanctioned provider who has been excluded from participation in the
                Medicare program;
                Drug is not listed on the participating CMS Manufacturer Labeler Code List;
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 74 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12100
                                                                                                                                         PBM PROVIDER MANUAL                                 75

                Drug is not listed on the Food and Drug Administration (FDA) Electronic List—NDC Structured
                Product Labeling Data Elements File (NSDE);
                The Part D Plan rejects the claim because of a “refill too soon/early refill” edit; or
                Drug in question is not covered by the Part D Plan benefit, but is covered by a co-administered
                insured benefit managed by a single processor. In this scenario, Network Provider submits a
                single claim transaction for the drug and the drug is covered by the co-administered insured
                benefit after being rejected by Part D and processed in accordance with the benefits offered by
                the supplemental payer.

   Highlights of Revised Guidance for Distribution of Standardized Pharmacy Notice

   72-Hour Turn-around Time for Home Infusion and Long Term Care Pharmacies:

                                    Home Infusion                                                                               LTC Pharmacy

          The pharmacy may also choose to deliver the                                              If the pharmacy must fax or otherwise deliver
          notice in person with delivery of home                                                   the notice to the enrollee, the enrollee’s
          infusion drugs or through an infusion nurse,                                             representative, Prescriber or an appropriate
          as long as the next scheduled visit is within                                            staff person at the LTC facility as expeditiously
          72 hours of the receipt of the                                                           as the enrollee’s health condition requires, but
          transaction code indicating the claim cannot                                             no later than 72 hours from the pharmacy’s
          be covered by Medicare Part D.                                                           receipt of the original transaction response.


   As a reminder, all Network Providers are required to provide enrollees with a written copy of the
   “Medicare Prescription Drug Coverage and Your Rights” notice when an enrollee’s prescription cannot be
   filled under the Part D benefit and the issue cannot be resolved.

   Pharmacies may visit the website http://www.cms.gov/Medicare/Appeals-and-
   Grievances/MedPrescriptDrugApplGriev/PlanNoticesAndDocuments.html to obtain a current copy of the
   “Medicare Prescription Drug Coverage and Your Rights” notice and accompanying instructions for its use.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 75 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12101
                                                                                                                                         PBM PROVIDER MANUAL                                 76


                               CMS 10147 – Medicare Prescription Drug Coverage and Your Rights




                                                                                                                                        Approved OMB
                                                                                                                                        Number (OMB
                                                                                                                                       control number)




   Members have the right to a written explanation from their Part D Plan if:
                Their Prescriber or Network Provider tells them the Part D Plan will not cover a prescription drug
                in the amount or form prescribed; or
                Members are asked to pay a different cost-sharing amount than they think they are required to
                pay for a prescription drug; or
                The Member’s secondary or other coverage pays for the prescription.

   Members have the right to ask their Part D Plan for an exception if:
                They believe they need a drug not included on their Part D Plan’s Formulary; or
                They believe they should get the drug they need at a lower cost-sharing amount.

   Members should contact their Part D Plan:
                To request a written explanation of why a prescription is not covered, or

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 76 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12102
                                                                                                                                         PBM PROVIDER MANUAL                                 77

                To ask for an exception if they believe they need a drug not covered on their Part D Plan’s
                Formulary, or
                  If they believe they should pay a lower cost-sharing amount.

   Refer Members with questions to his/her Part D Plan benefits booklet or call 1.800.MEDICARE
   (1.800.633.4227) for Part D Plan contact information.

   When contacting the Part D Plan, Members will need to provide the following:
                Prescription drug name(s);
                Name of Prescriber or Network Provider who told him/her the drug is not covered; and
                Date the Member was told his/her prescription is not covered.

   CMS-10146 Notice of Denial of Prescription Drug Coverage (Approved OMB#0938-0976)

   Part D Plans must complete and issue a CMS-10146 Notice of Denial of Prescription Drug Coverage
   whenever they deny a Part D Plan Member’s request for prescription drugs. Information entered on this
   form must include the date, Member’s full name and address, Part D Plan Member identification number,
   the name(s) of the drugs for which coverage was denied, and the reason for the denial. The reason
   should include a description of any applicable Medicare Part D coverage rule or Part D Plan policy. The
   form is available at http://www.cms.hhs.gov/cmsforms/downloads/cms10146.pdf.

   Notice of Denial of Prescription Drug Coverage (CMS 10146) is a standard notice. Part D
   Plans may not deviate from the content. Please note that the OMB control number must be
   displayed in the upper right corner of the notice.

   Denial of Benefits Appeals

   CMS-10146 also provides instructions for a beneficiary to appeal the denial. The Part D Plan must add
   its own phone and fax numbers, TTY numbers, and address(es).

   CMS-10146 describes two kinds of appeals:

                Expedited (72 hours) – Members may request this appeal if they or their Prescribers believe their
                health could be seriously harmed by waiting up to seven (7) days for a decision. If the Member’s
                request to expedite is granted, the Part D Plan must provide a decision within 72 hours after
                receipt of the appeal. Please note that direct Member reimbursement claims are not subject to
                expedited processing status.

                Standard Appeal (seven (7) days) – Part D Plan must give the Member a decision no later than
                seven (7) days after receipt of the appeal.

   Redetermination Form

   The redetermination form should be provided for Member convenience if he/she chooses to file a
   redetermination.

   Members must provide their names, addresses, beneficiary identification numbers, reasons for the
   appeal, and any evidence they may wish to attach in support of their appeal. If the Part D Plan still

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 77 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12103
                                                                                                                                         PBM PROVIDER MANUAL                                 78

   denies the Member’s request following an appeal, the Member may request an independent review of
   his/her case.

   Long Term Care (LTC) Network Providers

   Due to the uniqueness of the LTC setting, the LTC Network Provider must arrange to send the
   Beneficiary Rights notice to an individual or location within the LTC facility responsible for such notices
   no later than 72 hours from the Pharmacy’s receipt of the original transaction response.

   The LTC Network Provider must work with the LTC facility to provide the notice to the Member or the
   Member’s appointed representative. The notice should also be provided to the Member’s attending
   physician, and placed in the Member’s file at the LTC facility.

   7.17         True Out-of-Pocket (TrOOP) & TrOOP Facilitator

   TrOOP refers to the “true out-of-pocket” expenditures that identify when a Member is eligible for
   coverage under the catastrophic dollar limit as defined by CMS. This limit varies from year to year.

   TrOOP and TrOOP Facilitator

   CMS identifies the “true out of pocket” expenses paid by the Member as TrOOP. The ability of Medicare
   to accurately track TrOOP is extremely important as it is the “trigger” that determines when the
   catastrophic coverage benefit will become effective for the Member.

   Incurred costs allowed for meeting the catastrophic limit (and thus count towards TrOOP) have been
   defined as costs that are paid:
                By an individual or another person such as a family member, on behalf of the beneficiary;
                On behalf of a low income subsidy person; or
                Under a state pharmaceutical assistance program (SPAP).

   Role of TrOOP Facilitator

   The TrOOP Facilitator is contracted to work with CMS, PDPs, Medicare Advantage Plans and
   supplemental coverage carriers to coordinate Medicare Part D benefits and track cost-sharing payment
   sources. The TrOOP Facilitator website is http://medifacd.ndchealth.com.

   TrOOP Facilitator:
                Helps Network Provider identify a Member’s Medicare eligibility (E1 Transaction);
                Communicates with the primary plan to provide TrOOP information from “other payers”, enabling
                the Part D Plan to properly calculate TrOOP balances; and
                Acts as a checks and balances tool for CMS.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 78 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12104
                                                                                                                                         PBM PROVIDER MANUAL                                 79

   Role of E1 Transaction

   The TrOOP Facilitator helps Network Provider identify a Member’s Medicare eligibility through the
   Network Provider’s submission of an NCPDP E1 transaction record. When Medicare Members cannot
   identify their specific Part D Plans or do not have their Medicare Identification Cards with them, the
   Network Provider may send an E1 transaction through its switch to the TrOOP Facilitator.

   TrOOP Eligibility Verification

   CMS provides the required eligibility information to the PDP and to the TrOOP Facilitator to facilitate the
   eligibility lookup. The TrOOP Facilitator matches the submitted Member data to the enrollment data
   provided by CMS. The TrOOP Facilitator then creates and sends a standard eligibility response and
   message back to the Network Provider.

   Accepted Request                          There was a MEDICARE ELIG (eligibility)
   Check                                     The primary and other insurance information was returned to the Network Provider in
                                             the message field
                                                                                            OR
   Rejected Request                          There was no MEDICARE ELIG (eligibility)
   Check                                     No single match was found (possibly including reject codes, in case this will help the
                                             pharmacy obtain a patient match).

   Included with either message is the help desk telephone number of the TrOOP Facilitator or CMS contact
   information.

   TrOOP eligibility messaging should be returned in field 504-F4 (Message field) AFTER the processor
   message of MEDICARE ELIG CHECK. Field 504-F4 (Message field) is a 200-byte field. If additional
   bytes are needed, the Additional Message field 526-FQ should be used.

   EXAMPLE (See key on page 68):

                PRIMARY;BIN:123456;PCN:1234567890;GRP:123456789012345;ID:12345678901234567890;PC:
                001;PH:8001234567.

   Maximum message length is 100-byte and 101-byte ADDINS. If additional insurance is listed on the
   beneficiary record, the message could be repeated with a different title (ADDINS:1). However, each
   individual insurance message should not be split between fields. For example if PRIMARY; and ADDINS:1
   could not both fit in message field 504-F4, PRIMARY should be entered in field 504-F4 in its entirety and
   ADDINS:1 should begin in position one of the additional message field (526-FQ).

   EXAMPLE:

                PRIMARY;BIN:123456;PCN:1234567890;GRP:123456789012345;ID:12345678901234567890;PC:
                001;PH:8001234567; and
                ADDINS:1;BIN:123456;PCN:1234567890;GRP:123456789012345;ID:12345678901234567890;PC
                :001;PH:8001234567.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 79 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12105
                                                                                                                                         PBM PROVIDER MANUAL                                 80

   E1 transactions return the following:
                Contract ID #;
                PBP (Plan Benefit Package) Number;
                Effective/termination date of Medicare Part D coverage;
                Relationship code;
                LIS copayment level flat (Y/N);
                Member first and last name; and
                Date of birth.

   The E1 v2 transaction requires the first four letters of the Medicare Part D Member’s last name when a
   pharmacist searches on the Identification Card number (e.g., SSN or Medicare ID number). The E1 v2
   allows pharmacists to enter a date (past, present, or future) which will locate Member Part D Plan
   enrollment information.

   Additional messaging provides more detailed information, including:
                More than one Member is found;
                Member is not found;
                Member is found but not active for date of service; or
                Cardholder ID matches but the last name does not match.

   Role of the Pharmacy in Calculating a Beneficiary’s TrOOP Costs

   Although the Part D Plan is responsible for the accurate calculation of TrOOP, Network Provider plays an
   important role in ensuring the process works properly. Network Providers must be able to read and use
   the other coverage information sent by the primary payer in message fields 504-F4 and 526 FQ.
   Network Providers must adjudicate claims in the proper order: Submission to primary plan, followed by
   submission to secondary and tertiary plans. If a beneficiary has an SPAP, it is important to know the
   SPAP is always the payer of last resort. If Network Provider reverses a primary Medicare Part D claim,
   then any other payer claims must also be reversed in the appropriate order (e.g., order of payment
   primary, secondary, tertiary, etc…).

   TrOOP Information Websites

   For more information on TrOOP and the TrOOP Facilitator, visit the website
   http://medifacd.relayhealth.com/.

   7.18         Records Retention for Medicare Part D

   Network Providers are required to maintain all Medicare Part D prescription records and supporting
   documentation for a minimum of 10 years plus the current plan year (or longer if required by law). This
   retention is consistent with the requirements of other government-sponsored programs.

   Access to Medicare Part D-related records is required for audit purposes, including audits by the U.S.
   Department of Health and Human Services (HHS) and the Comptroller General or its designees, or the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 80 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12106
                                                                                                                                         PBM PROVIDER MANUAL                                 81

   PBM. The PBM reserves the right to assess a financial penalty if Network Provider repeatedly fails to
   provide Medicare Part D-related records.

   7.19         Exclusion by the OIG; Prescriber NPI; Prescriptive Authority; Taxonomy

   Federal regulations prohibit all individuals included on the Department of Health and Human Services’
   Office of Inspector General’s (HHS OIG) exclusion lists or the General Services Administration (GSA)
   debarment list from involvement in any federal or state health care programs, including the Medicaid,
   Medicare and TRICARE programs. The result of an exclusion from federal health care programs is that
   no federal health care program payments may be made for any items or services furnished by an
   excluded individual or entity (42 CFR 1001.1901).

   Network Providers must immediately notify PBM in writing in the event it or any of its Pharmacies (if a
   chain) or any individual or vendor providing services, supplies or medications to the Network Provider
   has been or is excluded from participating in any federal or state health care program or government
   contract, or is otherwise subject to any restriction by the OIG, GSA or other state or government entity.

   Additionally, Network Providers are not to use any company or individual, whether such individual is an
   employee, independent contractor, agent, vendor or provider, to provide Covered Services to Members
   covered under Medicare Part D or any other federal or state health care program, if such company or
   individual has been or is excluded by the OIG or the GSA from participating in any federal or state health
   care program or government contract, or is otherwise subject to any restriction which may affect its, his
   or her eligibility to provide or participate in providing services in such programs.

   Network Providers are further responsible for ensuring that no individuals or companies associated with
   their Pharmacy(ies) are included on the OIG, GSA or other state or government exclusion list(s). Federal
   regulations require that Network Providers check the exclusion lists for all new employees upon hire, and
   for any vendor providing services, supplies or medications with which Network Provider intends to
   contract, and at least monthly thereafter to verify that no employees or vendors involved in the
   dispensing or processing of federal or state benefits are included on these lists.

   Links to these lists are http://oig.hhs.gov/fraud/exclusions/exclusions_list.asp and

   https://www.sam.gov.

   PBM’s Response to Federal OIG or GSA Requirements

   PBM has implemented a system edit on any Prescriber NPI or DEA number that matches a Prescriber
   identified as appearing on the OIG or GSA list of excluded individuals/entities. Network Providers are
   required to submit the Prescriber’s NPI on all claims. Claims for prescriptions written by excluded
   Prescribers will reject with NCPDP Reject A1 (ID Submitted is associated with a sanctioned Prescriber).
   Secondary messaging will read: “Claim rejected because Prescriber ID submitted matches Prescriber
   listed on the Office of Inspector General/General Services Administration Lists.”

   The Prescriber NPI and DEA edits affect Medicare Part D claims, Medicaid claims and DoD claims.

   Prescriber NPI Required by CMS

   CMS requires a valid, active Prescriber NPI to be included on all Prescription Drug Events (PDEs) for all
   Medicare prescriptions. Network Providers must submit the Prescriber’s National Provider Identifier
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 81 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12107
                                                                                                                                         PBM PROVIDER MANUAL                                 82

   (NPI) as the only acceptable form of Prescriber identifier for Medicare Part D claims. If Network Provider
   does not have the Prescriber’s NPI on file, Network Provider must use best efforts to obtain the NPI prior
   to submission of the claim.

   Upon claim submission, PBM will communicate with Network Provider if the submitted NPI is not active
   and valid. If PBM communicates that the NPI is not active and valid, Network Provider must either (i)
   resubmit the claim with the corrected NPI; or (ii) override the ”not active or valid” message if Network
   Provider believes the Prescriber NPI is active and valid, in which case the pharmacist should use the
   Submission Clarification Code (SCC) 42 (Prescriber ID submitted is valid and prescribing requirements
   have been validated) or 49 (Prescriber ID has been validated, is active) in field 420-DK. PBM will pay
   the resubmitted or overridden claim (unless there is an indication of fraud or other issue that would
   make the claim non-payable). Network Provider must ensure that any rejects are resolved within no less
   than 24 hours to ensure Member access. If PBM determines the NPI was not active and valid for any
   claim, PBM may reverse and recoup payment to Network Provider if PBM communicated at point of sale
   that the NPI was not active and valid. Network Providers must cooperate with PBM to resolve
   outstanding Prescriber NPI issues in a timely manner.

   Controlled Substance Prescribing Authority

   Per state and federal regulations, Network Providers must validate the Prescriber DEA schedule for
   controlled substances.

   PBM may reject claims at point of sale and/or conduct post-adjudication review of controlled substance
   claims when the Prescriber’s registered DEA schedule does not match the Covered Medication’s DEA
   Schedule. PBM may also review Schedule II controlled substance claims to ensure that no refills were
   permitted.

   The following reject codes will be returned in field 511-FB (Reject Code) if a submitted Controlled
   Substance prescription claim does not contain:
                A valid Prescriber DEA number, as compared to the registered DEA schedule.
                A Prescriber ID number that is cross-walked to a valid DEA number, as compared to the
                registered DEA schedule.

                            REJECT CODE                                                 DESCRIPTION
                                                              Plan's Prescriber database indicates the associated DEA to
                                       43
                                                              submitted Prescriber ID is inactive
                                                              Plan's Prescriber database indicates the associated DEA to
                                       44
                                                              submitted Prescriber ID Is not found
                                                              Plan's Prescriber data base indicates associated DEA to submitted
                                       46
                                                              Prescriber ID does not allow this drug DEA class
                                                              Plan’s Prescriber database indicates the submitted Prescriber DEA
                                      618
                                                              does not allow this drug DEA schedule


   Pharmacists may override rejects by providing one of the following Submission Clarification Code (SCC)
   values in field 420-DK if the pharmacist believes the Prescriber’s DEA schedule is appropriate for the
   controlled substance medication prescribed:


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 82 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12108
                                                                                                                                         PBM PROVIDER MANUAL                                 83


                      SCC CODE                                                                                DESCRIPTION
                             43                             Prescriber’s DEA is active with DEA Authorized Prescriptive Right
                                                            Prescriber’s DEA is a valid Hospital DEA with Suffix and has prescriptive
                             45
                                                           authority for this drug DEA schedule
                             46                             Prescriber’s DEA has prescriptive authority for this drug DEA schedule

   All claims re-submitted with SCC 43, 45, or 46 will be returned as PAID claims with one of the following
   Approved Message Codes in field 548-6F:

            APPROVED MESSAGE
                                                                                                             DESCRIPTION
                  CODE
                                                           For the submitted Prescriber ID, the associated DEA number is not found –
                              20
                                                           Flagged for Retrospective Review
                                                           For the Submitted Prescriber ID, the Associated DEA Number is Inactive or
                              21
                                                           Expired – Flagged for Retrospective Review
                                                           For the submittedNPI, the Associated DEA Number Does Not Allow this Drug
                              22
                                                           DEA schedule – Flagged for Retrospective Review
                                                           The submitted Prescriber ID does not allow this drug DEA schedule – Flagged
                              27
                                                           for Retrospective Review

   In the event PBM identifies that Network Provider dispensed a controlled substance without evidence of
   appropriate prescribing authority or schedule, and Network Provider cannot provide evidence of
   appropriate prescribing authority within a reasonable period 30 days from the date the Pharmacy is
   notified), PBM may take action up to and including reversal of the claim.

   Taxonomy

   CMS requires that individuals prescribing medications under Medicare Part D have appropriate
   prescriptive authority. This prescriptive authority includes a valid “taxonomy” (i.e., healthcare provider
   type) such as physician, nurse practitioner, etc. The following reject code will be returned in field 511-FB
   (Reject Code) if the Prescriber NPI cannot be matched to a valid taxonomy code:

                            REJECT CODE                                                                DESCRIPTION
                                       71                     Prescriber ID is not covered


   The Pharmacist may override the reject by entering Submission Clarification Code (SCC) 99 in field 420-
   DK if the pharmacist believes the Prescriber’s taxonomy is valid. Claims overridden with an SCC will be
   flagged for retrospective review and audit.

   In the event a claim is processed with SCC 99 and the taxonomy code indicates Prescriber is not eligible
   to prescribe under Medicare Part D, PBM may take action up to and including reversal of the claim.

   7.20 Medicare Part D Contractual Requirements Based on Changes in Laws, Rules or
   Regulations, or Guidance Issued by CMS from Time to Time

   CMS routinely issues regulatory guidance affecting the Medicare Part D Prescription Drug Program. This
   regulatory guidance affects the services provided by Network Providers and as such, PBM may, from
   time to time, incorporate language into this Provider Manual to comply with CMS’s requirements.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 83 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12109
                                                                                                                                         PBM PROVIDER MANUAL                                 84

   The following shall become part of Network Provider’s Provider Agreement and may be updated by the
   PBM from time to time to reflect changes in the law. In the event there is a conflict between the terms
   and conditions set forth herein and in Network Provider’s Part D Agreement, the terms and conditions
   set forth herein shall control. Capitalized terms used, but not defined, herein shall have the meaning
   ascribed to them in the Provider Agreement.

                1.            In General.

   Network Providers are required to take reasonable and necessary measures to safeguard the privacy and
   security of information identifying any Member, including a Medicare Part D Member. This includes
   compliance with all applicable laws, rules and regulations, including Medicare Drug Rules and such other
   regulations or guidance promulgated by CMS applicable to the Medicare Part D Program.

                2.            HIPAA.

   PBM shall and Network Provider shall, and shall cause its Pharmacies to comply with all federal and state
   laws, rules and regulations regarding the confidentiality of patient information, including, but not limited
   to, compliance with the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) as
   amended and the Health Information Technology for Economic and Clinical Health Act ("HITECH Act") as
   amended, including all applicable rules, regulations and official guidance promulgated, in connection with
   HIPAA and the HITECH Act, by the U.S. Department of Health and Human Services or otherwise.

                3.            Compliance Plan

   Network Provider must maintain a compliance plan in accordance with the requirements promulgated by
   CMS and all applicable laws, rules and regulations, including any applicable policies and procedures
   necessary to detect, correct and prevent fraud, waste and abuse. At a minimum, such compliance plan
   and related policies and procedures should contain the following requirements:
          (a) that its officers, directors, managers, employees, and other representatives act in an ethical
   and legally compliant manner in performing their duties and functions;
         (b) that all such officers, directors, managers, employees, and other representatives report
   conduct that is in violation of the compliance plan or related policies and procedures; and
           (c) that Network Provider take action to address and remedy any violation of its compliance plan
   and/or related policies and procedures, including, but not limited to, taking all appropriate disciplinary
   action up to and including termination.

   Network Provider is required to comply with PBM’s fraud, waste and abuse program as described in
   Section 5 of this Provider Manual, including the use of PBM’s “Fraud Tip Hotline” to report potential or
   identified fraud.

   Conflict of Interest

   Network Provider must maintain a conflict of interest process in accordance with the requirements
   promulgated by CMS and all applicable laws, rules and regulations. Accordingly, Network Provider must
   have procedures in place that require its officers, directors and managers responsible for the
   administration or delivery of Medicare Part D benefits to sign a conflict of interest statement, attestation
   or certification at time of hire and annually thereafter, certifying that such individual is free from any


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 84 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12110
                                                                                                                                         PBM PROVIDER MANUAL                                 85

   conflict of interest (as defined and described by CMS) in administering or delivering the Medicare Part D
   benefit.

                4.            Education and Training

   At the time of hire and at least annually thereafter, Network Provider shall (and shall cause its
   Pharmacies to) implement and conduct general compliance education and training, including fraud,
   waste and abuse training, in accordance with all applicable laws, rules and regulations and any guidance
   promulgated by CMS. Such compliance and education shall also include training tailored specifically to
   employee and other individual job functions with the potential for fraud, waste and abuse. Network
   Provider (and its Pharmacies) shall maintain records of attendance, topics of training and training
   materials, which shall be provided to PBM upon request. Network Provider shall require, by contract,
   any subcontractors (to the extent allowed) who provide Medicare Part D services under the Provider
   Agreement to train their individuals who provide such services as they deem appropriate and in
   accordance with the requirements hereunder and their respective compliance plans.

   If Network Provider does not have a compliance training and education program, the National Health
   Care Anti-Fraud Association (NHCAA) provides an online fraud, waste and abuse general compliance
   training course. This course was developed by the National Association of Chain Drug Stores (NACDS) in
   partnership with LearnSomething, Inc.

   Network Provider may participate in the above-described training.

                5.            PBM’s Compliance Programs

   Network Provider agrees to comply with PBM’s compliance and fraud, waste and abuse programs,
   including, but not limited to, the policies and procedures, training and education, and corrective action
   plans related to such program. Network Provider shall provide copies of Network Provider’s corrective
   actions related to Medicare Part D to PBM upon request.

                6.            Non-Compliance

   Network Provider acknowledges that PBM may audit Network Provider’s compliance with these
   requirements. Network Provider agrees to cooperate with PBM, including providing any information
   requested by PBM necessary to verify compliance with and meeting the requirements set forth herein.
   Additionally, Network Provider may be asked from time to time to certify in writing its compliance with
   these requirements. Failure to comply with the requirements set forth in this Provider Manual may result
   in immediate termination of the Provider Agreement and/or the Medicare Addendum by the PBM upon
   written notice to Network Provider. PBM further reserves the right to assess up to a $500.00 per day fee
   per Network Provider location or increase Network Provider’s transaction fee to a minimum of $0.30 per
   transaction until such requirement(s) has been met.

   7.21 Medicare Medicaid Plans – CMS Financial Alignment Demonstration for Dual Eligible
   Members

   Section 2602 of the 2010 Affordable Care Act provides the authority for a three (3)-year demonstration
   program to better coordinate the care of individuals eligible for both Medicare and Medicaid under one
   benefit. Individuals eligible for both Medicare and Medicaid are referred to as “dual eligibles.”


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 85 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12111
                                                                                                                                         PBM PROVIDER MANUAL                                 86

   In July 2011, CMS introduced a capitated financial alignment model for the demonstration to align
   financing between Medicare and Medicaid and provide dual eligibles with improved coordination of care.
   Under this model, CMS, individual states, and managed care health plans enter into a three (3)-way
   contract. Participating managed care health plans, referred to as Medicare-Medicaid Plans (MMPs),
   receive a capitated and blended payment to provide comprehensive, seamless coverage to dual eligibles.

   Network Providers participating in PBM’s Medicare Part D Network are considered participating in the
   MMP Program unless Network Provider contacts PBM to opt out of the MMP Program.

                 Dual Eligible in Medicare Plan and
                                                                                                                           Dual Eligible in MMP
                           Medicaid Plan
        Three ID Cards:                                                                             One ID Card:
                      Medicare, Medicaid, and Pharmacy                                                           Medicare-Medicaid Plan
        Three sets of benefits:                                                                     One set of comprehensive benefits:
                      Medicare, Medicaid, Medicare Part D                                                        Medicare, Medicaid and Medicare Part D
        Multiple providers:
                                                                                                    Single care team:
                      Potential for fragmented Member experience
                                                                                                                 Member-centric, seamless experience
                      Potential for uncoordinated healthcare
                                                                                                                 Coordinated efforts between care providers
                      decisions

   The benefit provided under MMP is based on Medicare Part D requirements, except when CMS
   provides specific additional MMP guidance and/or state-specific guidance supersedes.

   Additional MMP requirements that may impact Network Providers include:
                Waiver of Low Income Cost Sharing (LICS), enabling a further reduced cost share to the Member
                beyond traditional Extra Help;
                A coordination of benefits between Medicare and Medicaid is not required as Members are under
                one benefit which covers both Medicare Part D drugs and Mediaid state-paid drugs;
                Comprehensive formulary that includes Part D drugs, state-required non-Part D and OTC drugs;
                Part D transition requirements also apply to the non-Part D state-required drugs and OTC drugs;
                Medicaid prohibits a Member from being refused service due to his/her ability to pay cost
                sharing;
                A new Benefit Stage Qualifier (BSQ) of 63 to be introduced October 1, 2014 for MMP benefits;
                An expectation that Network Providers provide linguistically and culturally-competent services,
                including but not limited to:
                    o Competency training for Pharmacy staff, including information about the following:
                            Various chronic conditions prevalent within the MMP population;
                            Compliance with the Americans with Disabilities Act;
                            Access to Network Provider’s facility, medical equipment, and programs, as
                               applicable;
                            Use of evidence-based practices and specific levels of quality outcomes;

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 86 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12112
                                                                                                                                         PBM PROVIDER MANUAL                                 87

                                          How to work with Members who have mental health diagnoses, including crisis
                                           prevention and treatment;
                                          Understanding the needs of MMP Members who have a variety of medical
                                           concerns, including but not limited to:
                                                  Adults with serious mental illnesses and/or substance abuse disorders;
                                                  Members with complex medical needs;
                                                  Members with physical or intellectual disabilities, including for Members
                                                  who are homeless;
                                                  Members with Traumatic Brain Injury;
                                                  Members with dementia/Alzheimer’s Disease;
                                                  Members with ESRD;
                                                  Members with HIV/AIDS.

                Resources available (such as language lines) to help Members with limited or no English
                proficiency.

   NY MMP (FIDA) Readiness

   In addition to CMS’s overall MMP requirements, some states are also adding requirements to meet the
   needs of this unique population. New York FIDA (Fully Integrated Dual Advantage) plans have
   additional CMS and State Network Provider requirements, including:
                  Signed Attestation Form indicating that Network Provider (including pharmacy) meets ADA
                  requirements;
                  Pharmacy hours of service included in provider directories;
                  Transition of care includes extended days supply of up to 90 days available to the Member if
                  required;

   As additional CMS and state MMP guidance is released, PBM will provide information to Network
   Providers as soon as reasonably practical.

   7.22         Patient Residence Code and Pharmacy Service Type

   For Medicare Part D claims, Network Providers must include a valid Patient Residence Code on submitted
   claims, which currently include:
                0- Not specified, other patient residence not identified below
                1- Home
                3- Nursing Facility
                4- Assisted Living Facility
                6- Group Home
                9- Intermediate Care Facility/Mentally Retarded
                11- Hospice



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 87 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12113
                                                                                                                                         PBM PROVIDER MANUAL                                 88

   In addition, Network Providers must include the appropriate valid Pharmacy Service Type Code, which
   include the following values:
                1- Community/Retail Pharmacy Services
                2- Compounding Pharmacy Services
                3- Home Infusion Therapy Provider Services
                4- Institutional Pharmacy Services
                5- Long Term Care Pharmacy Services
                6- Mail Order Pharmacy Services
                7- Managed Care Organization Pharmacy Services
                8- Specialty Care Pharmacy Services
                99- Other

   Pharmacists must include a valid Patient Residence Code on all Part D claim transactions. If this code is
   unknown, the pharmacist may default to a Patient Residence Code of 1 (Home). LTC pharmacies should
   know the patient residence and submit the appropriate Patient Residence Code on the claim.

   Claims with a missing or invalid Patient Residence Code or Pharmacy Service Type Code may be rejected
   at point of sale. PBM will not accept a “blank” in the Pharmacy Service Type field. (“Blank” is not a valid
   value.) Network Providers should continue to submit Medicare Part B claims the same as they do today
   for applicable patient residence codes.

   7.23         Resources for More Information about Medicare Part D

                                               More Information – For Health Care Professionals
           Training materials for                           http://www.cms.hhs.gov/MLNProducts/downloads/provtoolkit.pdf
           health care professionals

           Official U.S. government                         http://www.medicare.gov
           website for people with
           Medicare


                                                                       More Information – For All
                                   Visit www.medicare.gov
                                   Visit www.cms.hhs.gov
                                   TrOOP Facilitator, Per-Se Technologies: http://medifacd.ndchealth.com
                                   Visit www.socialsecurity.gov
                                   Publications such as:
                                     • Medicare & You handbook
                                     • Facts About Medicare Prescription Drug Programs
                                   Call 1-800-MEDICARE
                                   Call Social Security at 800.772.1213




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 88 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12114
                                                                                                                                         PBM PROVIDER MANUAL                                 89


   Section 8. Medicaid Program
   Introduction

   Medicaid programs are operated by the states, with each state enacting its own laws and regulations.
   Network Provider is responsible for assuring compliance with all applicable Medicaid laws, rules and
   regulations.

   In providing services to Medicaid Members, Network Providers shall (and shall cause their Pharmacies,
   employees, agents and independent contractors) to process prescription drug claims and supplies in
   accordance with all applicable state Medicaid laws, rules and regulations and in accordance with
   Sponsors’ Prescription Drug Program requirements. Network Providers agree (and shall cause their
   Pharmacies, employees, agents and independent contractors to agree) they shall not engage in any
   activity that would have the effect of causing or encouraging a Member not to submit a claim for
   Covered Medications to such Member’s Medicaid Sponsor and/or through such Member’s Medicaid
   Prescription Drug Program.

   Payer of Last Resort

   Under federal law, the Medicaid program is intended to be the payer of last resort. That is, Medicaid is
   properly responsible for payment of medical costs, including prescription drug costs, only after other
   third-party sources have met their legal obligations.

   Medicaid Coverage of Medicare Beneficiaries (Dual Eligibles)

   Medicare beneficiaries who have limited income and resources may get help paying for their Medicare
   premiums and out-of-pocket medical expenses from Medicaid. Medicaid may also cover additional
   services beyond those provided under Medicare. Individuals entitled to Medicare Part A and/or Part B
   and eligible for some form of Medicaid benefit are often referred to as “dual eligibles.” Dual eligibles
   are eligible for some form of Medicaid benefit, whether that Medicaid coverage is limited to certain costs,
   such as Medicare premiums, or the full benefits covered under the State Medicaid plan.

   Dual eligibles whose benefits are limited include:
           Qualified Medicare Beneficiaries (QMB);
           Specified Low-Income Medicare Beneficiaries (SLMB);
           Qualifying Individuals (QI); and
           Qualified Disabled Working Individuals (QDWI).

   Balance Billing a QMB

   For a QMB, Medicaid is responsible for deductible, coinsurance, and copayment amounts for Medicare
   Part A and Part B covered services. Network Providers may not bill a QMB for either the balance of the
   Medicare rate or Network Provider’s customary charges for Medicare Part A or Part B services. The QMB
   is protected from liability for Medicare Part A and Part B charges, even when the amounts Network
   Provider receives from Medicare and Medicaid are less than the Medicare rate or less than Network
   Provider’s customary charges, as specified in the Balanced Budget Act of 1997. Providers may not bill a
   QMB for amounts above the Medicare and Medicaid payments, even when Medicaid pays nothing.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 89 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12115
                                                                                                                                         PBM PROVIDER MANUAL                                 90

   Network Providers may also not accept QMB patients as “private pay” in order to bill the Member
   directly. Network Providers must accept Medicare assignment for all Medicaid patients, including QMBs.

   PBM Reporting and Disclosures

   Network Provider acknowledges and agrees that PBM may make disclosures and/or reports to Sponsors,
   states and state agencies or a state agency’s designee. Such reports and disclosures may include, but
   are not limited to, information provided by Network Provider to PBM at credentialing, in the Medicaid
   Disclosure Form (including Network Provider’s TIN), and any information relating to claims submitted on
   behalf of Medicaid enrollees. Network Provider expressly agrees that PBM, in its sole discretion, may
   make any such disclosures and reports as PBM deems appropriate.

   Cultural Competency

   The term “cultural competency” refers to the set of interpersonal skills that allow individuals to increase
   their understanding, appreciation, acceptance and respect of cultural differences and similarities within,
   among and between groups, and the sensitivity to how these differences influence relationships with
   Medicaid enrollees. Network Provider shall provide Covered Services in a culturally competent manner,
   including complying with any applicable elements of a Sponsor or Medicaid plan’s cultural competency
   plan. Compliance with this section requires a willingness and ability to draw on community-based
   values, traditions and customs, to devise strategies to better meet culturally diverse enrollee needs, and
   to work with knowledgeable persons of and from the community in developing focused interactions,
   communications and other supports.

   Payment of Pharmacy Claims

   PBM shall make payment for all correctly submitted claims within the time frames set forth in law, rule,
   regulation or the Sponsor’s contract with the relevant state, as applicable.

   Hours of Operation

   Network Providers shall offer hours of operation for Medicaid enrollees that are no less than the hours of
   operation offered to commercial Members or comparable to those whose Medicaid services are
   reimbursed on a fee-for-service (FFS) basis, if the provider serves only Medicaid enrollees.

   72-Hour Emergency Supplies

   Medicaid regulations require that Medicaid Members receive a 72-hour supply of a prescribed drug
   without delay when the medication is needed and a prior authorization is not available. This generally
   applies to all drugs requiring a PA, either because they are non-preferred on the formulary or because
   they are subject to clinical edits. The 72-hour emergency supply should be dispensed any time a PA
   cannot be obtained for a medication that is appropriate for the Medicaid enrollee’s medical condition. If
   the Prescriber cannot be reached or is unable to request a PA, Network Provider should submit an
   emergency 72-hour prescription.

   Cost Sharing Out of Pocket Costs



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 90 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12116
                                                                                                                                         PBM PROVIDER MANUAL                                 91

   States can impose Copayments, coinsurance, deductibles, and other similar charges on most Medicaid-
   covered benefits, both inpatient and outpatient services, and the amounts that can be charged vary with
   income. All out of pocket charges are based on the individual state’s payment for that service.

   Out of pocket costs cannot be imposed for emergency services, family planning services, pregnancy-
   related services, or preventive services for children. Generally, out of pocket costs apply to all Medicaid
   enrollees except those specifically exempted by law and most are limited to nominal amounts.
   Exempted groups include children, terminally ill individuals, and individuals residing in an institution.
   Because Medicaid covers particularly low-income and often very sick patients, services cannot be
   withheld for failure to pay, but Members may be held liable for unpaid Copayments.

   Network Providers are responsible for collecting applicable cost sharing and may not refuse service to a
   Medicaid Member due to his/her inability to pay the cost sharing amount at the time a service is
   provided.

   8.1   Exclusion/Reinstatement by Federal Office of Inspector General (OIG), General
   Services Administration (GSA) Exclusion Lists and State Agencies

   Exclusion by Federal OIG and GSA

   Federal regulations prohibit all individuals included on the Department of Health and Human Services’
   Office of Inspector General’s (HHS OIG) and GSA exclusion lists from involvement in any federal or state
   health care programs, including Medicaid. The result of an OIG or GSA exclusion from federal health
   care programs is that no federal health care program payments may be made for any items or services
   furnished by an excluded individual or entity (42 CFR 1001.1901). Claims will reject at point of sale if
   the provider/Prescriber is identified as excluded by the OIG or GSA. Network Provider must immediately
   notify PBM in writing in the event that Network Provider (or any employee, agent, or affiliate) is
   sanctioned or excluded from a federal program, including but not limited to a state Medicaid program.

   Please refer to Section 7.19 of this Provider Manual for additional information on OIG exclusions.

   Exclusion by State Agencies

   Under 42 C.F.R. Part 1002, a state agency may exclude an individual or entity from participation in the
   Medicaid program as Mandatory Exclusions or Permissive Exclusions. These regulations specifically
   address the authority of state agencies to make exclusions on their own initiative, regardless of whether
   the OIG has excluded an individual or entity. The regulations also delineate the States’ obligation to
   inform the OIG of certain Medicaid-related convictions. Network Provider must immediately notify PBM
   in writing in the event that Network Provider (or any employee, agent, or affiliate) is sanctioned or
   excluded from a state program, including but not limited to a state Medicaid program.

   Claims may be rejected at point of sale if the provider/Prescriber is identified as excluded by a Medicaid
   State Agency.

   Reinstatement

   An individual or entity that has been excluded from Medicaid may be reinstated only by the Medicaid
   agency that imposed the exclusion.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 91 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12117
                                                                                                                                         PBM PROVIDER MANUAL                                 92

   8.2          Enrollment and Eligibility

   Enrollment

   Generally, Network Providers must enroll as FFS Medicaid providers with the state(s) in which they
   dispense prescription drugs and/or provide services for Medicaid Members, observing all applicable state
   Medicaid laws, rules and regulations. When enrollment in FFS Medicaid is required, Network Provider
   must provide its Medicaid ID number to PBM at the time of credentialing or immediately upon receipt of
   a Medicaid ID number.

   Eligibility

   In order for a state to participate in the Medicaid program, federal law requires states to cover certain
   population groups (mandatory eligibility) and provides the flexibility to cover other population groups
   (optional eligibility). States may therefore set individual eligibility criteria within federal minimum
   standards, and may apply to CMS for a waiver of federal law to expand health coverage beyond these
   groups. As a result of this federal/state arrangement, Medicaid programs are very state-specific.

   8.3          Unique Medicaid Processor Control Number (PCN)

   PBM uses a Medicaid plan-specific PCN of MA, implemented on January 1, 2014. At this time, not all
   Sponsors use the new Medicaid PCN; however, Network Providers will know when to submit it because
   Sponsors will issue new Member prescription drug ID cards displaying this unique PCN.

                                                                          New Medicaid BIN/PCN
                                                       BIN                                                                          PCN
                                                     0035858                                                                         MA

   8.4          Prescriber ID Requirements

   Federal law requires a valid Prescriber NPI for all Medicaid prescriptions. Network Providers are required
   to submit accurate and valid Prescriber identifiers on all claims, and Medicaid claims will reject unless the
   Prescriber NPI is submitted. Claims are checked during adjudication to ensure the appropriate Prescriber
   NPI is included. (Please refer to Section 2.12 of this Provider Manual.)

   8.5          Tamper Resistant Prescription Drug Pads (TRPP)

   CMS TRPP regulation requires that all written, non-electronic prescriptions for outpatient drugs be
   written on tamper resistant prescription pads in order for the medications to be federally reimbursable.

   All written, non-electronic prescriptions must contain ALL three (3) of the following characteristics:
                       One or more industry-recognized features designed to prevent unauthorized copying of a
                       completed or blank prescription form;
                       One or more industry-recognized features designed to prevent the erasure or modification of
                       information written on the prescription by the Prescriber, AND



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 92 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12118
                                                                                                                                         PBM PROVIDER MANUAL                                 93


                       One or more industry-recognized features designed to prevent the use of counterfeit
                       prescription forms.

   The following table on the following page provides examples of tamper resistant prescription pad
   features:

     Industry-recognized features designed to:                                                     Examples of features include, but are not limited
                                                                                                   to:
     Prevent unauthorized copying of a completed or blank                                              High security watermark on reverse side of blank
     prescription form                                                                                 Thermo chromic ink (for example, a latent “void”
                                                                                                       pattern printed across the entire width of the front
                                                                                                       of the prescription blank, such that if it is
                                                                                                       photocopied the word “void” will appear in a pattern
                                                                                                       across the entire front of the prescription.)
     Prevent erasure or modification of information written                                            Tamper-resistant background ink showing erasures
     on the prescription by the Prescriber                                                             or attempts to change written information
     Prevent use of counterfeit prescription forms                                                     Sequentially numbered blanks
                                                                                                       Duplicate or triplicate blanks

   8.6          340B Drug Discount Program (340B Program)

   The 340B Program requires drug manufacturers to provide covered out-patient drugs to certain eligible
   health care entities, known as covered entities, at or below statutorily defined discount prices (340B
   ceiling prices). The purpose of the 340B Program is to lower the cost of acquiring covered outpatient
   drugs for selected health care providers so they can stretch their resources to serve more patients or
   improve services. As a condition of continued participation in the Medicaid program, drug manufacturers
   must sign an agreement with the Secretary of Health & Human Services (HHS) that their product sales
   to the covered entities will be at or below the ceiling prices mandated by section 340B. Failure to sell
   covered drugs at these prices could result in a manufacturer being prohibited from receiving payments
   for its products from the Medicaid program.

   The Health Resources and Services Administration (HRSA), the agency that administers the 340B
   Program, has issued guidance regarding billing of 340B-purchased drugs. The Office of Pharmacy Affairs
   (OPA) is responsible for administering the program. The guidance states that a drug purchased under
   Section 340B shall not be subject to both a 340B discount and a Medicaid rebate. OPA has established a
   mechanism for covered entities to comply with this provision. Covered entities that bill Medicaid submit
   their Pharmacy Medicaid provider numbers to OPA, which then submits them to state Medicaid agencies.
   The provider numbers are then used by Medicaid agencies to identify covered entity Pharmacy bills and
   exclude them from the rebate program.

   PBM encourages all Network Providers that bill claims using pharmaceutical stock purchased under
   Section 340B pricing to identify the claims using NCPDP values as applicable. The current NCPDP
   standard allows pharmacies to identify these claims as 340B by submitting:
                  Basis of Cost Determination code “08” in field 423-DN plus their 340B acquisition cost in field
                  4Ø9-D9 Ingredient Cost Submitted OR
                  Submission Clarification Code value “20” in field 420-DK



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 93 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12119
                                                                                                                                         PBM PROVIDER MANUAL                                 94

   8.7          Drug Coverage Specific to Medicaid

   The following drugs are generally not covered under Medicaid:
                Agents when used for anorexia, weight loss, or weight gain
                Agents when used to promote fertility
                Agents when used for cosmetic purposes or to promote hair growth
                Agents when used for symptomatic relief of cough and cold
                Agents used for the treatment of sexual or erectile dysfunction (ED). Except when prescribed for
                an FDA labeled indication outside of ED (ex: Pulmonary Hypertension or BPH)
                Covered outpatient drugs when a manufacturer seeks to require, as a condition of sale, that
                associated tests or monitoring services be purchased exclusively from the manufacturer or its
                designee
                Drug Efficiency Study Implementation (DESI) drugs
                Agents where the manufacturer has not entered into a rebate agreement with CMS as required
                under the Social Security Act

   8.8          NDC Termination Date or Drug Obsolete Date

   Generally, Medicaid agencies require that claims be submitted within a defined period of time. States
   may have different requirements and time frames regarding Health Care Financing Administration
   (HCFA) NDC Termination Date and Drug Obsolete Date. The HCFA Termination Date is defined as the
   expiration date of the last batch of the drug produced. The Obsolete Date is defined as the expiration
   date of when the manufacturer stopped producing the drug.

   PBM edits Medicaid claims at point of sale using the HCFA Termination Date or state-defined periods of
   time after an NDC’s Obsolete Date if no HCFA Termination Date exists. Claims for dates of fill after the
   HCFA NDC termination date will reject with NCPDP Reject Code 77 (Missing/Invalid NDC). Claims will
   reject in the following instances:
                If an HCFA NDC Termination Date exists for the NDC, the claim will reject if the date of fill is
                after the HCFA NDC Termination Date.
                If no HCFA Termination Date exists, the claim will reject if the date of fill is after the state-
                defined period of time following the NDC’s obsolete date.
   In states without specified obsolete date acceptance periods, PBM will allow pharmacies to
   fill the script for three (3) years after the obsolete date or until the HCFA NDC Termination
   Date, whichever is less.

   To process these claims and avoid the 77 reject, Network Providers should enter an active NDC. Doing
   so also avoids the need to contact the Prescriber for a new prescription. Please see the state-specific
   section (8.10 below) for more information on state-defined HCFA NDC Termination Date requirements.

   8.9          Other Health Insurance Messaging



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 94 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12120
                                                                                                                                         PBM PROVIDER MANUAL                                 95

   When PBM determines a Member has other primary health insurance coverage, the claim will reject with
   NCPDP Reject Code 41 (Submit Bill To Other Processor Or Primary Payer) and will return the BIN/PCN,
   Rx Group and Member ID for the primary payer, when known, in the Additional Message Information
   field 526-FQ.

   8.10         State-Specific Medicaid Requirements

   In response to the variability of state laws and requirements related to Medicaid programs, this section
   documents state-specific requirements applicable to PBM’s Network Providers. (Please note Network
   Providers are required to comply with all applicable state and federal laws pertaining to the Medicaid
   program as previously indicated, including those set forth in Appendix A of this Provider Manual.)

          1. State of Arizona Medicaid Program Requirements

   Non-Covered Services

   Section R9-22-702 states that a Network Provider may charge an Arizona Medicaid Member for a
   statutorily excluded service, if the Member signs a document in advance of receiving the non-covered
   service stating that he/she understands the service is not covered, and that the Member will be
   financially responsible for payment.

   Vaccine Processing

   Arizona Health Care Cost Containment System (AHCCCS) policy allows Pharmacies to administer the
   pneumococcal and seasonal flu intramuscular (IM) vaccines for adult plan Members (aged 21 years and
   older) without requiring a prescription from the Member’s prescribing clinician. These are the ONLY
   vaccines that can be obtained or administered at a Pharmacy under Arizona Medicaid regulations.

   Billing for the provision and/or administration of pneumococcal and seasonal flu intramuscular vaccines
   must be submitted online at point of sale using the current NCPDP telecommunications standard vD.0.
   (See table below.)

                   Field #                NCPDP Field Name                                                               Submission Criteria
                                     Prescription/Service Reference
                  455-EM                                                                    1 = Rx Billing
                                     Number Qualifier
                  473-7E             DUR/PPS Code Counter                                   1=Rx Billing
                                                                                            MA        If dispensing and administering the
                                                                                                      vaccine to the patient
                  440-E5             Professional Service Code
                                                                                            Blank If dispensing vaccine without
                                                                                                      administration
                                                                                            Provider’s Vaccine Administration Fee to include
                                                                                            administration and all supplies necessary for injection
                  438-E3             Incentive Fee Submitted                                and administration
                                                                                            NOTE: Reimbursement limited to $4.10 for all AHCCCS
                                                                                            vaccine claims.
                  409-D9             Ingredient Cost Submitted                              Vaccine drug ingredient cost
                                                                                            Amount submitted should include the cost for the
                  426-DQ             Usual and Customary Charge
                                                                                            vaccine PLUS provider’s vaccine administration fee


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 95 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12121
                                                                                                                                         PBM PROVIDER MANUAL                                 96

   Per AHCCCS mandate, the maximum allowable amount for the vaccine administration fee and/or
   dispensing fee is $4.10 per claim. Therefore, Network Providers will be reimbursed the professional
   service fee (PSF) of $4.10 in addition to the Network Provider’s contracted rate. No dispensing fee may
   be paid on seasonal flu or pneumococcal claims when the $4.10 PSF is reimbursed

   AHCCCS 340B Program

   In 2012, AHCCCS mandated Pharmacy-specific 340B pricing for claims filled for Arizona Medicaid
   Members. The rule applies to all Arizona Medicaid claims including managed care claims. In addition,
   AHCCCS requires the managed care organizations (MCOs) serving Arizona Medicaid Members to
   reimburse these AHCCCS-identified 340B entities in accordance with the state mandated 340B pricing.

   AHCCCS mandates that all specific Federally Qualified Health Center (FQHC) and FQHC look-alike
   pharmacies be paid the lesser of their 340B acquisition cost, the 340B ceiling cost or the state defined
   340B MAC rate plus an AHCCCS 340B dispensing fee. This pricing is applicable to any drug identified as
   a 340B drug by AHCCCS regardless of the purchase type (340B or non-340B).

   Tamper Resistant Prescription Drug Pads (TRPP)

   AHCCCS and its contractors are required to comply with the CMS TRPP regulation which became
   effective November 1, 2012. This regulation requires all written, non-electronic prescriptions for
   outpatient drugs to be written on tamper resistant prescription pads in order for the medication to be
   federally reimbursable. AHCCCS mandates that PBMs also include these requirements as part of their
   Pharmacy review and audit processes. If a prescription is found that was NOT written on non-tamper
   resistant paper, it will be marked as an Invalid Prescription and all payments will be recouped.

   Medicaid Provider Number Requirement

   Pharmacies serving Arizona Medicaid Members must have an Arizona Medicaid Provider Number (also
   referred to as AHCCCS ID) on file with the PBM to process the claim. Claims from pharmacies without
   an Arizona Medicaid Provider Number may be rejected at the point of sale.

   Pharmacies concerned about the status of their Medicaid Provider Number should contact their state
   Medicaid agency to ensure their Medicaid Provider Number is active. Pharmacies should also inform the
   PBM after they obtain or have changes to their Medicaid Provider Number.
      2. State of Florida Medicaid Program Requirement

   Psychotherapeutic Drugs

   The state of Florida requires that a signed consent form be on file with the pharmacy at the time any
   new prescription for a psychotherapeutic drug is dispensed to a Florida Medicaid recipient 12 years of
   age or younger.
                    The child’s parent or guardian should receive this form at the time the drug is prescribed.
                    A hard copy of this form must be on file for any new prescription (and all related refills).




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 96 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12122
                                                                                                                                         PBM PROVIDER MANUAL                                 97

   When submitting one of these claims for a Florida Medicaid Member, the Pharmacy may receive reject
   code 60 (Product/Service Not Covered for Patient Age) with secondary messaging that states: “Under
   13, Reqd PA Type Code 2 Med. Cert.”
                    To reflect that a completed consent form for the Member is on file:
                       o Pharmacists should resubmit the claim with a “2” (Medical Certification) in the PA
                            Number Type Code field (461-EU)
                        o Leave the Prior Auth Number Submitted field (462-EV) as blank.
                    If the Pharmacy receives the prescription via phone or email, the pharmacist must obtain a
                    completed consent form from the Prescriber or guardian via fax or mail prior to dispensing the
                    medication.

   Please note these prescriptions may require a Prior Authorization (PA). The informed consent form does
   not replace PA requirements for non-PDL medications or prior authorized antipsychotics for children and
   adolescents for 0 through 17 years of age.
                    If these claims reject with 75 (Prior Auth Required), the pharmacy will need to obtain a PA.
                    The Medical Certification code will not bypass reject 75 and will only bypass reject 60.

   Use of this override code indicates the Member has a consent form on file.                                                                           Claims submitted with
   improper use of the override code will be subject to reversal and recoupment.

   Medicaid Provider Number Requirement

   Network Providers serving Florida Medicaid Members must have a Florida Medicaid Provider Number
   (also referred to as Medicaid ID or FL MMIS ID) on file with the PBM to process the claim. Claims
   submitted by Network Providers without a Florida Medicaid Provider Number on file may be rejected at
   point of sale.

   Pharmacies concerned about the status of their Medicaid Provider Number should contact the Florida
   Agency for Health Care Administration to ensure their Medicaid Provider Number is active. Providers
   should also inform the PBM after they obtain or have changes to their Medicaid Provider Number.

          3. State of Kentucky Medicaid Program Requirements

   Copayments

   Members meeting the following criteria do not pay a Copayment:
                Non-KCHIP Children
                Children under 19 years old who are in foster care
                Pregnant women
                Patients using the following services:
                    o Hospice care patients
                    o Personal Care
                    o Family Care Home

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 97 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12123
                                                                                                                                         PBM PROVIDER MANUAL                                 98

   Prescription Limits
   Adults 19 and over are limited to four (4) prescriptions per month with a maximum of three (3) brand
   names. This rule does not apply to:
                       o      Children age 18 and under
                       o      Insulin

   Medicaid Provider Number Requirement

   Network Providers serving Kentucky Medicaid Members must have a Kentucky Medicaid Provider Number
   (also referred to as Medicaid ID) on file with PBM to process the claim. Claims submitted by Network
   Providers without a Kentucky Medicaid Provider Number on file may be rejected at point of sale.

   Network Providers concerned about the status of their Medicaid Provider Number should contact
   Kentucky Medicaid to ensure their Medicaid Provider Number is active. Providers should also inform the
   PBM after they obtain or have changes to their Medicaid Provider Number.

          4. State of New York Medicaid Program Requirements

   Signature Log Requirements

   According to New York State Department of Health Rules and Regulations, Title 18, 504.3(e) adopted in
   2011, Network Providers are required “to submit claims for payment only for services actually furnished
   and which were medically necessary… and which were provided to eligible persons.”

   To ensure this requirement is met, the Member or his/her designee must sign for each prescription.
                This policy applies to:
                    o Prescriptions picked up by Member or designee at the Pharmacy
                    o Delivery by the Pharmacy to facilities.

   Durable Medical Equipment (DME)

   Network Providers contracted to provide pharmacy services for New York Medicaid Members who are
   also eligible to provide DME for these Members should process these claims using an NDC number. PBM
   does not process claims using Healthcare Common Procedure Coding System (HCPCS) or modified
   HCPCS codes.

   Prescription Serial Numbers

   The New York State Department of Health requires all pharmacies serving New York Medicaid patients to
   submit the official New York prescription serial number when submitting claims for prescriptions written
   on an official New York State Prescription Form. This serial number is defined by the New York State
   Department of Health as “a unique number used to identify an individual prescription sheet within a
   prescription pad.”

   When processing a Medicaid claim, Network Providers should submit the Prescription Serial Number in
   NCPDP Field 454-EK (Scheduled Prescription ID Number) of the Claim Segment. Medicaid claims

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 98 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12124
                                                                                                                                         PBM PROVIDER MANUAL                                 99

   submitted without a serial number or with an invalid serial number will reject with NCPDP Reject Code
   EK (M/I Scheduled Prescription ID Number). Please note that serial numbers:
                Cannot be less than eight (8) alphanumeric characters;
                Cannot contain embedded spaces;
                Should be entered starting at the left-most position in the field;
                Should not have trailing zeros added at the end if less than 12 characters.

   Some valid prescriptions may still be dispensed when not written on Official New York Prescription
   Forms. The table below lists the specific situations when this is allowed and indicates the appropriate
   code to be entered instead of the Prescription Serial Number in these instances only:

                                        Code                                                                     Value
                                                                               Prescriptions written on hospital prescription pads and the
              HHHHHHHHHHHH
                                                                               prescription pads of their affiliated clinics
              ZZZZZZZZZZZZ                                                     Prescriptions written by out-of-state Prescribers
              EEEEEEEEEEEE                                                     Prescriptions submitted electronically or via fax
              NNNNNNNNNNNN                                                     Prescriptions for carve-out drugs for nursing home patients
              999999999999                                                     Oral Prescriptions
              SSSSSSSSSSSS                                                     Supplies

   Network Providers should resubmit claims rejecting with EK (M/I Scheduled Prescription ID Number)
   with either the correct serial number from the official New York State Prescription Form or the
   appropriate code from the table above.

          5. State of Michigan Medicaid Program

   NDC Termination Date or Drug Obsolete Date

   Claims will reject for NDCs filled after the HCFA Termination Date and for those filled more than 365
   days after the obsolete NDC date. Claims for dates of fill after the HCFA NDC Termination Date will
   reject with NCPDP reject code 77 (Discontinued Product/Service ID Number).

   Claims will reject in the following instances:
                When an HCFA NDC Termination Date exists for the NDC and the date of fill is after the HCFA
                NDC Termination Date.
                When no HCFA Termination Date exists but the date of fill is after the state-defined period of
                time following the NDC’s obsolete date.

   To process these claims and avoid the 77 reject, please enter an active NDC. This will also avoid the
   need to contact the Prescriber for a new prescription.

          6. State of Pennsylvania Medicaid Program Requirement




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
    Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 99 of 236 PageID #:                                                                 Network Provider Manual―Revised 7/2014
   201767.4                             12125
                                                                                                                                         PBM PROVIDER MANUAL                                 100

   Six (6) Prescription Limit

   The State of Pennsylvania Medicaid program restricts adult Members to a monthly limit of six (6)
   prescriptions. This limit does not apply to pregnant women or Members residing in skilled-nursing or
   LTC facilities. Many other drugs are excluded from the six (6)-prescription limit per Pennsylvania’s
   “exclusion” list. Messaging will be returned when a prescription rejects for exceeding a Member’s six
   (6)-prescription limit, instructing Network Provider on how to override the reject.

   Claims Processing Override

   Network Providers must appropriately use the 8844 Medicaid Claims Processing Override, which has
   been implemented for certain Members in Pennsylvania. This override should never be used on multiple
   occasions for the same drug for the same Member. The Claims Processing 8844 Override is intended to
   allow certain Members to receive a short supply of medication when a PA has been submitted for review
   for a previous claim. Per Pennsylvania requirements, all decisions and communications regarding PAs are
   made within 24 hours of receipt by the participating Plan Sponsor. This override is not meant to be used
   to circumvent PA logic or formulary requirements.

   If the Member has an “immediate need,” Network Providers may enter an override for a 72-hour supply.
   If the medication is an “ongoing medication” (i.e., applies only to a medication previously dispensed to
   the Member), the pharmacist may enter an override for up to a 15-day supply. The Pharmacy must then
   notify the Prescriber of the requirement to submit the Prior Authorization Request Form.
                “Immediate Need” – Occurs when, in the professional judgment of the dispensing registered
                pharmacist and/or Prescriber, it is necessary to dispense a drug at the time the prescription is
                presented in order to reduce/prevent occurrence or persistence of a serious adverse health
                condition.
                “Ongoing Medication” – Medication previously dispensed to the Member for treatment of a
                chronic illness, or which is required over a period of time without a gap in treatment. This is in
                order to complete the course of treatment until the medication is no longer considered necessary
                by the physician/Prescriber. If a Member’s current prescription is for a higher dosage than
                previously prescribed, the prescription is for an ongoing medication.

   The requirement that the Member be given a 72-hour or 15-day supply does not apply when the
   pharmacist determines that taking the prescribed medication, either alone or with another
   medication, would jeopardize the health or safety of the Member. In such instances, the
   pharmacist must make a good faith effort to contact the Prescriber.

   Days Supply of Five (5) or Less

   The State of Pennsylvania Medicaid program allows for coverage of all prescriptions for a five (5)-day
   supply or less.
                To process these claims, please enter one (1) in Prior Authorization Type Code Field 461-EU –
                and “8844” in Prior Auth Number Submitted Field 462-EV.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 100 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12126
                                                                                                                                         PBM PROVIDER MANUAL                                 101

          7. State of South Carolina Medicaid Requirement

   Four (4) Prescription Limit

   The South Carolina Medicaid program has a limit of four (4) prescriptions per calendar month for
   Members age 21 and greater. Network Providers may override rejections for certain Members for certain
   disease states up to seven (7) prescriptions per calendar month.

   If a claim for such a Medicaid Member rejects with NCPDP Reject Code 76 (Plan Limitation Exceeded),
   additional messaging will read: “ENTER CD 8844 TO EXCEED MNTH RX LIMIT.”
                To process these claims, please enter one (1) in Prior Authorization Type Code Field 461-EU –
                and “8844” in Prior Auth Number Submitted Field 462-EV to override the rejection.
                Overriding more than seven (7) prescriptions per calendar month per Member will require prior
                authorization by calling 866.310.3666 or by faxing a request to 800.357.9577.

   This message will appear in the additional message field before any other additional messaging if it
   pertains to an impacted Medicaid plan Member.

   Days Supply of Five (5) or Less

   The State of South Carolina Medicaid program allows for coverage of all prescriptions for a five (5)-day
   supply or less.
                To process these claims, please enter one (1) in Prior Authorization Type Code Field 461-EU –
                and “1111” in Prior Auth Number Submitted Field 462-EV.

   Transition Fills:

   If a Medicaid managed care organization (MCO) Member changes plans, the new MCO is required to
   honor existing prescriptions that need a PA under the new plan’s Formulary for a period of no less than
   30days. In addition, the MCO must provide continuation of pharmaceutical services and /or honor the PA
   for an additional 30days, for a total of up to 60days, or until the Member may be transferred without
   disruption when the Member has one of the following conditions:
                Major Depression
                Schizophrenia
                Bipolar Disorder
                Major Anxiety Disorder
                Attention Deficit/Hyper Activity Disorder

          8.        State of Texas Medicaid Program Requirements

   Provider Enrollment

   Network Providers in the State of Texas are required to enroll in the Texas Vendor Drug Program (VDP),
   in order to process claims for Texas Medicaid STAR and CHIP Members. Information about the VDP

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 101 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12127
                                                                                                                                         PBM PROVIDER MANUAL                                 102

   enrollment process, along with the required forms, may                                                                         be       accessed             on       the       website
   http://www.txvendordrug.com/providers/contracting-info.shtml.

   Formularies

   Formulary information is available to Network Providers electronically as follows:
                Texas STAR and CHIP/CHIP Perinate formularies and the Medicaid Preferred Drug List (PDL) are
                available at www.epocrates.com or on the VDP website: http://www.txvendordrug.com/pdl.

   Please note:
                OTC items are covered for the STAR program ONLY if included on the PDL. All covered OTC
                products require a prescription.
                Products to treat infertility, erectile dysfunction, or those used for cosmetic purposes or to
                promote hair growth are not covered.

   Compound Claims Processing

   PBM will reimburse compound claims with non-covered ingredients at point of sale when submitted as
   defined in the Texas Vendor Drug Program (VDP) Provider Procedure Manual and described below.

   To submit compound claims, Network Providers should:
                Submit multi-ingredient compounds using the compound segment;
                Submit only one compound claim per transmission (please do not include in a multiple claim
                transaction);
                Submit all ingredients for each compound;
                Submit the value of eight (8) (defined as “Process Claim for Approved Compound Ingredients”) in
                Submission Clarification Code Field 42Ø-DK and enter the appropriate value in the Submission
                Clarification Code Count Field 354-NX.

   Reimbursement is dependent on ingredient coverage provided under specific program formularies.
   Consistent with VDP guidelines, non-covered ingredients will be paid $0 when submitted with a
   Submission Clarification Code value of eight (8).

   Guidelines for Influenza Vaccinations

   Please follow the guidelines below to administer influenza vaccinations for Blue Cross and Blue Shield of
   Texas (BCBSTX) STAR Members age 21 years and older:
                Follow the Texas State Board of Pharmacy rules related to certification to immunize and
                vaccinate (Texas Administrative Code, Title 22, Part 15, §295.15).
                Process these claims using the Pharmacy’s NPI.
                The Pharmacy must be enrolled in the Vendor Drug Program (VDP) and be a contracted Provider
                in at least one of PBM’s networks.



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 102 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12128
                                                                                                                                         PBM PROVIDER MANUAL                                 103

                Use the same billing method that has been defined for Medicare Part D vaccine administration
                billing.
                For Submission Clarification Code Field 420-DK, please enter seven (7). (See table below.)

                 Field #                       NCPDP Field Name                                                          Submission Criteria
                                        Prescription/Service                                 1 = Rx Billing
           455-EM
                                        Reference Number Qualifier
           473-7E                       DUR/PPS Code Counter                                 1=Rx Billing
                                                                                             MA      If dispensing and administering the vaccine to
           440-E5                       Professional Service Code                                    the patient
                                                                                             Blank If dispensing vaccine without administration
                                                                                             Provider’s Vaccine Administration Fee to include
           438-E3                       Incentive Fee Submitted                              administration and all supplies necessary for injection
                                                                                             and administration
           409-D9                       Ingredient Cost Submitted                            Vaccine drug ingredient cost
                                                                                             Amount submitted should include the cost for the
           426-DQ                       Usual and Customary Charge                           vaccine PLUS provider’s vaccine administration fee
           4Ø7-D7                       Product/Service ID                                   Appropriate NDC for the vaccine
           42Ø-DK                       Submission Clarification Code                        7 = Medically Necessary

   Timely Claims Filing

   For claims payment to be considered, claims must be received by Texas Medicaid and Healthcare
   Partnership (TMHP) within 95 days from each date of service (DOS). Claims received after the claims
   filing deadlines are not payable because Texas Medicaid does not provide coverage for late claims.

   E-prescribing

   PBM Medicaid Sponsor BCBSTX offers e-prescribing via Surescripts.                                                                   With this e-prescribing service,
   Network Providers may:
                Verify Member eligibility
                Review medication history
                Review formulary and PDL information

   Complaints and Appeals

                Network Providers may direct complaints or appeals to PBM’s Pharmacist Use Only phone number
                at 800.824.0898.
                Network Providers may submit written complaints to the Texas Health and Human Services
                Commission (HHSC) by email to hpm_complaints@hhsc.state.tx.us.

   Prior Authorization (PA)

   Prescribers may call or fax a PA form to the PBM using the following phone numbers:
                STAR (PA Voice) at 866.533.7008
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 103 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12129
                                                                                                                                         PBM PROVIDER MANUAL                                 104

                CHIP/CHIP Perinate (PA Voice) at 866.472.2095
                PA Fax: 800.357.9577

   Prior authorization decisions will be made within 24 business hours.

   Pharmacist Use Only Assistance

   Network Provider assistance is available by phone 24 hours per day/seven (7) days per week as follows:
                STAR Pharmacist Use Only Voice – 866.294.1562
                CHIP/CHIP Perinate Pharmacist Use Only Voice – 866.323.2088

   72-Hour Emergency Supplies

   Federal and Texas law require that Medicaid Members receive a 72-hour emergency supply of a
   prescribed medication if it is needed immediately for a medical condition and a PA is not available. The
   72-hour emergency supply is available for STAR Members only. This rule applies to non-preferred drugs
   on the Preferred Drug List and any drug impacted by a clinical PA edit that requires Prescriber approval.

   Network Providers should dispense the 72-hour emergency supply any time a PA is not available and a
   prescription should be filled for any medication or medical condition. If the Prescriber cannot be reached
   and is unable to request a PA, the Pharmacy should submit an emergency 72-hour claim.

   Network Providers may call the Pharmacist Use Only number listed above for 72-hour emergency
   supplies while awaiting PA approval, or may submit the claim as follows:
                Enter “8” in field 461-EU (Prior Authorization Type Code)
                Enter “801” in field 462-EV (Prior Auth Number Submitted), to override a 75/PA required
                rejection, and submit the claim for a 72-hour emergency supply. This override is available ONLY
                for drugs that reject with 75 (PA required).
                Enter three (3) in the Claim Segment Field 405-D5 (Days Supply).
                The quantity submitted in field 442-E7 (Quantity Dispensed) should not exceed the amount
                necessary for a three (3)-day supply of medication, according to the Prescriber’s directions for
                administration of the drug. If the medication is in a dosage form that cannot be dispensed in a
                three (3)-day supply, e.g., an inhaler, the dispensing pharmacist may indicate that the
                emergency prescription is a three (3)-day supply, and enter the full quantity dispensed.

   Network Providers are cautioned not to use this procedure continuously or for routine overrides. A 72-
   hour emergency prescription will be reimbursed in full, and does not count toward the three (3)-
   prescription limit for adults who have not already received their maximum number of prescriptions in a
   month. (There is no prescription limit for Members or dependents under the age of 21.)

   Family Planning Products

   Under Texas law, family planning products prescribed for contraception are not covered by CHIP, and
   claims for these products will reject with NCPDP Reject 70 (Drug Not Covered). Network Providers may


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 104 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12130
                                                                                                                                         PBM PROVIDER MANUAL                                 105

   override claims submitted for these drugs prescribed for a non-contraceptive diagnosis, and do not
   require Network Providers to call for PA.

   To process these claims:
                In PA Type Code Field 461-EU, submit a value of two (2) (Medical Certificate) or three (3)
                (EPSDT). For a non-contraceptive override, enter a value of two (2).
                In PA      Number Submitted Field 462-EV, submit one of the following values:
                    o       “31” (Dysmenorrhea)
                    o       “32” (Acne Treatment)
                    o       “33” (Miscellaneous, other than contraception)

   Durable Medical Equipment (DME)

   Network Providers contracted to provide Pharmacy services for BCBSTX Members are also eligible to
   provide DME services for these Members. Interested Network Providers must enroll on the TMHP
   website as DME providers and are required to complete a DME Provider Contract with BCBSTX.

          9.          State of West Virginia Medicaid Program Requirements

   Member Eligibility Verification

   Network Providers needing to confirm a Member's West Virginia Medicaid eligibility with any of the
   Managed Care Organizations ("MCOs") can utilize a single toll-free phone number. This toll-free number
   will provide Network Provider with the capability to determine a Member's current West Virginia Medicaid
   eligibility information with the MCO if it is unknown by the Member, or if a claim rejects due to an
   incorrect WV Medicaid ID card having been presented to Network Provider.
   The toll-free number Network Providers may call for West Virginia Medicaid MCO eligibility verification
   requests is 866.641.1112.

   8.11         Resources for More Information about Medicaid


                                            More Information Regarding Medicaid

                                            Visit www.medicaid.gov



                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 105 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12131
                                                                                                                                         PBM PROVIDER MANUAL                                 106


   Section 9. Healthcare Exchanges and Qualified Health Plans
   The Patient Protection and Affordable Care Act (PPACA), also known as the Affordable Care Act (ACA),
   significantly expands health coverage to a previously uninsured and/or under-insured population. Public
   Exchanges, organized in each state, are the central mechanism of the PPACA. These public Exchanges
   are the primary public contact point through which the newly insured population will enroll in health
   insurance and apply for federal subsidies.

   Sponsors wishing to participate in the public Exchanges are required to be certified as Qualified Health
   Plans (QHPs). A QHP must meet a number of requirements and offer plans that cover the Essential
   Health Benefits (EHBs) benchmark in its respective state. PBM has a number of Sponsors participating
   as QHPs in public Exchanges. This Section 9 of the Provider Manual details PBM’s network processes
   and requirements applicable to Network Provider when providing services, including dispensing Covered
   Medications, to individuals enrolled in QHPs (“Eligible Individuals”) administered by a Sponsor.

   Network Provider agrees that the Provider Agreement is hereby amended, as required by and consistent
   with law, so that the following processes and requirements are included and shall apply with respect to
   services provided to Eligible Individuals. In the event there is a conflict between the terms and
   conditions set forth in Section 9 of the Provider Manual and the terms and conditions set forth in the
   Provider Agreement, the terms and conditions set forth in this Section 9 shall control with respect to any
   services provided to Eligible Individuals.

   9.1          Exchange Network Provider Requirements

   Network Provider agrees to render Covered Services to Eligible Individuals through its continued
   participation in one or more of PBM’s provider networks. Any activities or services performed by
   Network Provider in connection with a QHP will be consistent and comply with the Sponsor’s contractual
   obligations as a QHP issuer.

   Network Provider shall not employ or contract for the provision of Covered Services with any individual
   or entity excluded from participation in a Federal health care program under Section 1128 or 1128A of
   the Social Security Act. Network Provider hereby certifies that (i) it checks the Office of Inspector
   General and General Services Administration exclusion lists for all new employees upon hire, and at the
   time of contracting for any vendor providing services, supplies, or medications with which Network
   Provider intends to contract, and (ii) at least monthly thereafter to ensure that no employees or vendors
   involved in the dispensing or processing of state or federal benefits are included on these lists. At the
   request of PBM, Network Provider shall provide a written attestation to PBM confirming compliance and
   Network Provider’s subcontractors’ (if any) compliance with the requirements of this paragraph.
   Network Provider shall immediately disclose to PBM any debarment, exclusion or other event that makes
   its employees or subcontractor(s) ineligible to perform work related to federal healthcare programs.
   Network Provider shall not submit claims from or related in any way to an excluded entity to PBM for
   reimbursement. Links to these lists may be found at
   http://oig.hhs.gov/fraud/exclusions/exclusions_list.asp and http://epls.arnet.gov/.

   Network Provider shall not refuse to provide services required under Sponsor’s QHP contract with CMS or
   any applicable state regulatory body (the “Exchange Contract”) or attempt to disenroll any Eligible
   Individual, or deny, limit, or condition coverage or the furnishing of healthcare services or benefits to

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 106 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12132
                                                                                                                                         PBM PROVIDER MANUAL                                 107

   Eligible Individuals based on health factors, such as a medical condition (including mental as well as
   physical illness), claims experience, receipt of healthcare, medical history, genetic information, evidence
   of insurability (including conditions arising out of acts of domestic violence), and disability.

   9.2          Subsidies

   Certain Eligible Individuals may be entitled to QHP coverage paid for with subsidies from the federal
   government. These subsidies are available on a sliding scale for qualifying Eligible Individuals with a
   household income of up to 400% of the Federal Poverty Level (FPL). The subsidies may take the form
   of premium tax credits (available to qualifying Eligible Individuals with a household income of up to
   400% of the FPL) or cost-sharing reductions (available to qualifying Eligible Individuals with a household
   income of up to 300% of the FPL).

   For Eligible Individuals receiving subsidized coverage in the form of cost-sharing reductions, PBM will
   apply the applicable subsidized cost-sharing amount and communicate that amount to Network Provider
   via the adjudication messaging at point of sale. Network Provider must collect the applicable cost-
   sharing amount as further set forth in the Provider Agreement and this Provider Manual.

   9.3          Prescription Processing

   Network Provider shall submit each prescription drug claim to the PBM online through PBM’s real-time
   adjudication system and in the most current NCPDP telecommunications standard format for processing
   and payment and according to the PBM Payer Sheet. Additional HCR processing information will be
   included in the Express Scripts Commercial Payer Sheet.

   Network Provider agrees to cooperate with all quality assurance activities designed to reduce medication
   errors and adverse drug interactions as required by state or federal requirements, or by PBM or Sponsor,
   including, but not limited to, establishing an internal medication error identification and reduction
   system.

   Unless a shorter time period is required by Sponsor or any law, rule or regulation, or state or federal
   guidance (and then in accordance with such Sponsor or such law, rule or regulation or state or federal
   requirement), any prescription drug claims for which prescription drugs were approved for payment by
   the PBM and not picked up by the Eligible Individual, in whole or in part, as set forth in the Network
   Provider’s Provider Agreement, must be reversed online within 13 days, or within the time frame
   specified in the Network Provider’s Provider Agreement.

   9.4          Grace Period

   Under the ACA, QHPs must provide a mandatory 90-day Grace Period to Eligible Individuals receiving
   advance payments of the premium tax credit. This Grace Period only applies when Eligible Individuals
   have previously paid at least one month’s premium and are behind on subsequent premium payments.

   If the Eligible Individual is not eligible for the 90-day Grace Period, the Eligible Individual will be afforded
   whatever grace period is allowed by state law, if any, and the claims will process according to the
   standard plan rules.



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 107 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12133
                                                                                                                                         PBM PROVIDER MANUAL                                 108

   During the first month of the 90-day Grace Period, claims will process as usual. In the second and third
   months of the 90-day Grace Period, Sponsors can choose to pay the claim per the existing benefit setup,
   reject the claim, or process with an Eligible Individual Copayment of 100% of the discounted cost. This
   election will apply to all Eligible Individuals, including those receiving subsidized coverage.

   If the Sponsor chooses to reject claims in the second and third months of the 90-day Grace Period,
   claims will reject and the following NCPDP approved message will be provided:

            NCPDP Field
                                         NCPDP Field Name                          Field Value                                    Value Description
             Number

                                                                                                               Patient Not Eligible Due to Non Payment of
                  511-FB                         Reject Code                              646
                                                                                                                    Premium. Patient to Contact Plan.


   If the Sponsor chooses to process claims (at 100% of the discounted cost), the following NCPDP
   approved message code will be displayed:

            NCPDP Field
                                         NCPDP Field Name                          Field Value                                    Value Description
             Number

                                           Approved Message                                                  Patient required to pay for the full cost of the
                  548-6F                                                                   29
                                                 Code                                                            prescription. Patient to contact plan.


   Please note that when a Sponsor chooses to process claims with an Eligibile Indvidual Copayment of
   100% of the discounted cost, Eligible Individuals may indicate they will not pay the 100% Eligible
   Inidivudal Copayment (i.e., they intend to contact their plan and pay their overdue premium prior to
   paying for their prescription). In such cases, Network Provider should immediately reverse the claim and
   reprocess it when the Eligible Individual returns to the Pharmacy. Failure to follow this process will result
   in a duplicate claim when Network Provider resubmits the claim and/or a failed reversal (reject 87) when
   Network Provider attempts to reverse the original claim.

   9.5          CMS Reporting

   Federal regulations require that Sponsors provide CMS or the applicable state regulatory body with
   periodic records of certain claims data. Therefore, any inquiries from CMS or the state may require PBM
   to contact Network Provider in order to provide a response to CMS or the state. Accordingly, Network
   Provider agrees to cooperate with any requests made by PBM so that PBM and its Sponsors may comply
   with this and other CMS and state requirements.

   Network Provider will certify to PBM, Sponsor and/or CMS, or the applicable state regulatory body, as to
   the accuracy, completeness and truthfulness of their submitted claims data, and acknowledge when
   necessary that the submitted claims data may be used for purposes of obtaining Federal reimbursement.

   9.6          Compliance

   Network Provider will perform all services under the Provider Agreement in a manner consistent with the
   requirements of the ACA and other applicable federal and state laws, regulations, CMS guidance and
   instructions. Without limiting the generality of the foregoing, Network Provider expressly agrees it shall
   comply with the following federal statutes: False Claims Act (32 USC 3729, et seq.); Anti-kickback
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 108 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12134
                                                                                                                                         PBM PROVIDER MANUAL                                 109

   statute (section 1128B (b) of the Social Security Act); Title VI of the Civil Rights Act of 1964; Age
   Discrimination Act of 1975; Americans with Disabilities Act; Rehabilitation Act of 1973; Title XVIII of the
   Social Security Act; ACA regulations governing Qualified Health Plans found at 45 C.F.R. §§ 155, 156 and
   157, respectively; Civil Monetary Penalties of the Social Security Act (42 U.S.C. § 1395w-27 (g)); and the
   Beneficiary Inducement Statute (42 U.S.C. § 1320a-7a(a)(5)). Network Provider further agrees it shall
   provide Covered Medications in accordance with and comply with all requirements applicable to Network
   Provider through the Exchange Contract.

   Network Provider shall report compliance concerns and suspected or actual misconduct related to the
   Sponsor’s QHP(s). Network Provider may report fraud, waste, and abuse anonymously to PBM’s
   confidential Fraud, Waste, and Abuse Hotline at 1.866.216.7096, or by email to FraudTip@express-
   scripts.com, both of which are available 24 hours a day, seven (7) days a week. Any Network Provider
   filing a report should not fear reprisal of any sort whatsoever. Network Provider is protected from
   retaliation for complaints under the False Claims Act, as well as by other applicable federal and state
   anti-retaliation protections.

   Network Provider shall submit a report in writing to PBM within 30calendar days of its knowledge of any
   and all civil judgments and other adjudicated actions or decisions against Network Provider related to the
   delivery of any healthcare item or service (regardless of whether the civil judgment or other adjudicated
   action or decision is the subject of a pending appeal).

   Network Provider acknowledges that PBM may monitor and audit Network Provider’s compliance with
   these requirements. Network Provider agrees to cooperate with PBM, including providing any
   information requested by PBM necessary to verify compliance with and undertaking of the requirements
   set forth herein. In addition, Network Provider agrees PBM shall have the right to inspect, evaluate, and
   audit all contracts, books, computers and electronic systems, medical records and documentation related
   to Sponsor’s Exchange Contract and as necessary to support PBM’s and Sponsor’s monitoring and
   auditing strategies. Additionally, Network Provider may be asked from time to time to certify in writing
   its compliance with these requirements. Failure to comply with the requirements set forth in this section
   may result in immediate termination of the Provider Agreement by the PBM or a Sponsor, upon written
   notice to Network Provider. PBM further reserves the right to assess up to a $500 per day fee per
   Network Provider location or increase Network Provider’s transaction fee to a minimum of $0.30 per
   transaction until such requirement(s) has been met.

   9.7          Records Retention and Review

   Network Provider shall maintain, for a period of ten (10) years from the end date of Sponsor’s plan year,
   all contracts, books, computers and electronic systems, medical records and documentation involving
   transactions related to Sponsor’s Exchange Contract. Network Provider acknowledges and agrees that:
   (A) the United States Department of Health and Human Services (“DHHS”), the Office of Inspector
   General, and/or their designees have the right to inspect, evaluate and audit pertinent contracts, books,
   computers and electronic systems, medical records and documentation of Network Provider involving
   claims made on behalf of Eligible Individuals, which may include access to Network Provider’s premises
   and physical facilities consistent with applicable law; and (B) DHHS, the Office of Inspector General,
   and/or their designees have the right to inspect, evaluate, and audit any pertinent information for any
   particular Exchange Contract period for 10years from the end date of Sponsor’s Exchange Contract with
   CMS. This provision shall survive termination of the Agreement. Network Provider agrees that DHHS,
   the OIG and/or their designees shall have direct access to Network Providers contracts, books,

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 109 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12135
                                                                                                                                         PBM PROVIDER MANUAL                                 110

   computers and electronic systems, medical records and documentation relating to the Sponsor’s
   Exchange Contract, on Network Provider’s premises. The PBM reserves the right to assess a financial
   penalty if Network Provider repeatedly fails to provide Exchange-related records.

   9.8          Delegation of Duties

   To the extent Sponsor has delegated to Network Provider any of Sponsor’s activities and/or reporting
   requirements under its Exchange Contract, Network Provider agrees that if CMS, PBM or Sponsor
   determine that Network Provider has not satisfactorily performed such delegated activities or reporting
   responsibilities, CMS, PBM or Sponsor may revoke any such activities or reporting responsibilities, or
   negotiate a remedy in lieu of revocation of delegation. Sponsor is ultimately responsible to CMS for the
   performance of such delegated activities or reporting responsibilities. No delegation shall relieve
   Sponsor from the statutory responsibility to assess and oversee the provision of health services to
   Eligible Individuals. Sponsor retains ultimate responsibility to comply with the terms of its Exchange
   Contract.

   9.9          Subcontracts

   Network Provider many not subcontract any rights or responsibilities under the Provider Agreement
   without PBM’s written consent. To the extent Network Provider receives such written consent, Network
   Provider agrees that any subcontractor (and any downstream subcontractor) must agree, in writing, to
   comply with all of the obligations set forth herein and in the Provider Agreement, including, without
   limitation, those involving privacy and security of protected health information (PHI) and exclusion from
   federal health care programs.

   9.10 QHP Contractual Requirements Based on Changes in Laws, Rules or Regulations, or
     Guidance Issued by CMS or Applicable State Regulatory Body from Time to Time

   As the laws and regulations implementing the ACA continue to evolve, CMS and states will continue to
   issue regulatory guidance affecting QHPs. This regulatory guidance may affect the services provided by
   Network Providers and as such, PBM may, from time to time, incorporate language into this Provider
   Manual to comply with CMS or state requirements. Capitalized terms used, but not defined, herein shall
   have the meaning ascribed to them in the Provider Agreement.

   9.11           Privacy

   Network Providers are required to take reasonable and necessary measures to safeguard the privacy and
   security of information identifying any Eligible Individual. This includes compliance with all applicable
   laws, rules and regulations including those relating to Exchanges and such other regulations or guidance
   promulgated by CMS or state regulatory body applicable to Sponsor’s Exchange Contract.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 110 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12136
                                                                                                                                         PBM PROVIDER MANUAL                                 111


   Section 10. Specific Sponsor Requirements
   Generally

   Network Provider shall (and shall cause its Pharmacies, employees, agents and independent contractors
   to) process prescription drug claims and supplies in accordance with applicable laws, rules and
   regulations and in accordance with Sponsors’ Prescription Drug Program requirements. Consequently,
   Network Provider agrees (and shall cause its Pharmacies, employees, agents and independent
   contractors to agree) that it shall not engage in any activity that would have or has the effect of or
   encourages a Member to not submit a claim for Covered Medications to such Member’s Sponsor and/or
   through such Member’s Prescription Drug Program.

   10.1         Department of Defense (TRICARE)

   Introduction

   The DoD has one of the most unique benefit designs and membership. DoD’s geographically dispersed
   membership and uniformed services culture demands specific Prescription Drug Program requirements.
   Additionally, since federal funds are involved, there is added federal oversight in the form of unique
   laws, rules and regulations specific to the DoD’s Prescription Drug Program. Accordingly, Network
   Providers must (and shall require that their Pharmacies, employees, agents, vendors, and independent
   contractors) comply with all DoD requirements, rules, regulations and policies, in addition to any federal
   laws, rules and regulations. Any provision of the Provider Agreement or this Provider Manual that is in
   conflict with the requirements set forth in this DoD-specific Appendix; or has the effect of limiting PBM’s
   ability to perform its obligations for the DoD or in any way causes a Network Provider or any of its
   Pharmacies to be out of compliance with any DoD requirement, rule or policy; shall be superseded by
   this DoD-specific section, and the terms of this DoD-specific section shall prevail and apply.

   Network Providers servicing TRICARE Members are obligated to comply with all DoD requirements, rules,
   regulations and policies in addition to all applicable federal laws, rules and regulations.

   Department of Defense Provider Exclusions

   See Section 7.19 of this Provider Manual. Additionally, PBM blocks DoD claims for any providers that
   TMA Pl requests to be blocked.

   10.2         TRICARE Benefit Summary and Cost Sharing Information

   Cost Sharing

   The cost of medication, established by TRICARE, varies according to the type of drug (brand name or
   generic), the formulary status of the drug and where the prescription is filled.

   Active duty service members may not obtain non-Formulary drugs from a Network Provider until medical
   necessity has been determined. If a reject occurs, Network Provider should follow online instructions for
   Prior Authorization or call the PBM’s Pharmacist Use Only phone number at 877.363.1304.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 111 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12137
                                                                                                                                         PBM PROVIDER MANUAL                                 112

   Time Limitations on Filing TRICARE Claims

   All claims for benefits must be processed electronically through the PBM within 90 days of the
   prescription date of service. If electronic billing is not successful, a manual claim must be submitted no
   later than one year after the prescription date of service.

   Newborn Enrollment

   In some cases, the newborn will already be added to the system and claims will process. However, if
   Network Provider receives NCPDP Reject 07 (M/I Cardholder ID) when processing a claim for a newborn
   Member, the PBM will create a newborn eligibility exception record. To request a newborn eligibility
   exception, the Network Provider should contact the PBM’s Pharmacist Use Only phone number at
   877.363.1304.

   The exception record is a temporary solution; the DoD Member (parent/guardian) must establish
   newborn eligibility with the TRICARE benefit program or future prescriptions for the newborn will reject.

   10.3         Prescription Processing

   RxGroup Number

   The RxGroup number is DODA for the DoD TRICARE pharmacy benefits program.

   Reversal for Failure to Pick-Up

   In accordance with DoD requirements, any prescription drug claim for which a prescription drug was
   approved for payment by the government and not picked up by the TRICARE Member within the time
   frame of 10 days of the date of fill, must be reversed online by the 10th day.

   Compound Claims Processing

   Please refer to Section 2.9 of this Provider Manual.

   DURS Review Process Reason for Service and Result of Service Codes

   PBM accepts DUR codes as indicated in the DoD Payer Sheet.

   Coupons & Discount Cards

   Network Provider is prohibited from accepting and/or applying coupons, discount cards, or any other
   reduction to Copayments for TRICARE Members.

   Refill Too Soon

   If a DoD claim response is NCPDP Reject Code 79 (Refill Too Soon) or 88 (DUR Reject Error), Network
   Provider will need to perform one of the following actions:




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 112 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12138
                                                                                                                                         PBM PROVIDER MANUAL                                 113


               NCPDP Reject Code 79 (Refill Too Soon)                                              NCPDP Reject Code 88 (DUR Reject Error)
              The pharmacist may call 877-363-1304 for a                                      The Network Provider can perform an appropriate
              Prior Authorization                                                             action and use the corresponding Reason for Service
                                                                                              override code listed above to process the claim.


   10.4         Online COB

   Generally

   TRICARE is the secondary payer to all health benefits and insurance plans, except for Medicaid, TRICARE
   supplements, the Indian Health Service, and other programs/plans as identified by the TRICARE
   Management Activity (TMA) organization.

   TRICARE regulations require coordination of benefits with Other Health Insurance (OHI) coverage. Due
   to these regulations, TRICARE does not always pay the OHI copayment or the balance remaining after
   the OHI payment is made. Payment calculations differ by Network Provider status as detailed below.

   TRICARE Network Individual/Group Providers:

   If the Member’s OHI pays more than the amount allowed by TRICARE, no payment is authorized by
   TRICARE. The Member may be responsible for the standard TRICARE copay. Otherwise, TRICARE pays
   the lesser of:
                The allowed amount minus the OHI payment
                The amount TRICARE would have paid without OHI
                The Member’s liability (OHI/copayment)

   Non-Network Individual/Group Providers, TRICARE pays the lesser of:
                The billed amount minus the OHI payment
                The amount TRICARE would have paid without OHI
                The Members’ liability (OHI/copayment)

   Online COB Processing
   The coordination of benefits (COB)/Other Payments Segment is required for submission of both
   commercial and Medicare Part D TRICARE Member claims. The Express Scripts DoD Payer Sheet includes
   the fields required for submission within the COB/Other Payments Segment.

   The chart on the following page shows the Other Coverage Codes (OCC), the NCPDP Description, and
   the COB fields required by the TRICARE program. For DoD online COB claims submitted, the following
   Other Coverage Codes are accepted:




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 113 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12139
                                                                                                                                         PBM PROVIDER MANUAL                                 114


          OCC Codes                          NCPDP Description                                                 COB fields required by TRICARE
                                                                                            341-HB- Other Payer Amount Paid Count
                                      Other coverage exists—                                342-HC - Other Payer Amount Paid Qualifier
                                      payment collected; to be                              353-NR Other Payer–Patient Responsibility Amount Count
                                      used when Other Health
                                                                                            351-NP Other Payer–Patient Responsibility Amount
                   2                  Insurance (OHI) pays toward
                                                                                            Qualifier
                                      the total cost of medication –
                                      e.g. Member has double                                352-NQ Other Payer – Patient Responsibility Amount431-
                                      coverage                                              DV - (The sum of all occurrences must NOT be zero)
                                                                                            433-DX - Patient Paid Amount Submitted
                                      Other Coverage Billed – claim                         471-5E - Other Payer Reject Count
                                      not covered; to be used when                          472-6E - Other Payer Reject Code
                   3
                                      the OHI does not cover the
                                      medication
                                                                                            341-HB- Other Payer Amount Paid Count
                                      Other coverage exists—                                342-HC - Other Payer Amount Paid Qualifier
                                      payment not collected due to                          353- NR Other Payer – Patient Responsibility Amount Count
                                      primary carrier deductible; to                        351-NP Other Payer – Patient Responsibility Amount
                   4
                                      be used when OHI does not                             Qualifier
                                      make a payment due to this                            352-NQ Other Payer – Patient Responsibility Amount
                                      specific reason                                       431-DV - (Sum of all occurrences must be equal to zero)
                                                                                            433-DX - Patient Paid Amount Submitted


   TRICARE COB claims which are secondary to all payer types (including Medicare D) require the Network
   Provider to include the accurate Copayment amount in the “Patient Paid Amount Submitted” field (433-
   DX) or the claim will reject with the reject code and messaging shown below.

                    Reject Code                                        Reason                                               Reject Messaging
                                                        Missing/Invalid Patient Paid                                 Please submit primary payer's
                             DX
                                                            Amount Submitted                                         Member copayment amount.

   When TRICARE is the secondary payer to Medicare Part D plans:
                BIN number is 003858
                Processor Control Number is “SC.” If “SC” is not used, the claim will reject with 41”- “Must
                submit claim using PCN: SC.”

   For DoD Medicare Part D claims only, Network Provider will receive a reject response with reject code
   “DX – M/I Patient Paid Amount Submitted” and additional message “Patient Paid Amount Submitted is
   not equal to the GAD (Gross Amount Due) minus Other Payer Paid Amount” for the following scenario:
                Field 430-DU (Gross Amount Due) minus field 431-DV (Other Payer Amount Paid) does not equal
                field 433-DX (Patient Paid Amount Submitted).

   10.5         Network Provider Reimbursement & Recoupment

   The funds used to pay for TRICARE benefits are appropriated funds furnished by the Congress through
   the annual appropriations act for the DoD. These are federal funds to be used solely to pay for TRICARE
   benefits, and are not a part of or obtained from the TRICARE fiscal intermediary’s funds related to other
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 114 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12140
                                                                                                                                         PBM PROVIDER MANUAL                                 115

   programs or insurance coverage. Such funds are disbursed through the PBM at the direction of the DoD.
   PBM receives claims through its online adjudication system, or paper claims if allowed, for TRICARE
   benefits claimed, and adjudicates these claims in accordance with administrative procedures and
   instructions proscribed by the DoD.

   Payments will be made for TRICARE-only eligible claims or Medicare-dual eligible claims. Network
   Provider claims will continue to be subject to a 10-day processing hold from the date of submission.

   The PBM pays remittances for DoD claims on a bi-weekly (every two weeks) cycle.

   Payment Suspension During Partial Funding Shortages

   Funding of the TRICARE benefit is granted annually by Congress through the Department of Defense
   appropriations acts. Consequently, the funding TMA receives may from time to time be restricted in use
   to a specific federal agency, military department and/or to a particular health care program.
   Additionally, funding for these special purpose programs, including the TRICARE benefit, may be
   depleted before the next annual appropriations are approved by Congress. Therefore, the PBM may be
   required to suspend claims payments to Network Provider from time to time until Congress approves
   additional appropriations and the DoD instructs the PBM to resume payment. In such cases, Network
   Provider acknowledges and agrees that such non-payment is not a breach of PBM’s obligations under the
   Provider Agreement.

   Offset Requests from Other Agencies

   The PBM will offset TRICARE claims to collect debts owed by Network Provider to other federal agencies
   only when instructed to do so by TMA or other government agency, in accordance with this Provider
   Manual and all applicable laws, rules and regulations.

   Recoupment of Erroneous Payments

   Under the Federal Claims Collection Act (FCCA) (31 USC 3701 et seq.), PBM is required to make
   necessary claims adjustments and initiate recoupment actions for erroneous payments involving
   Government funds. The FCCA was enacted to avoid unnecessary litigation in collecting debts owed to
   the United States. This statute, implemented by joint regulations of the Department of Justice (DOJ)
   and the General Accounting Office (GAO), requires federal agencies (or their designees) to attempt
   collection of all federal claims of the United States arising from their respective activities.

   Claims may be reviewed for a period of up to six (6) years following the year in which the Covered
   Medications are provided to TRICARE Members. Accordingly, Network Provider must permit the PBM or
   auditor to inspect, review, audit and reproduce, during regular business hours and without charge, all
   records maintained by the Network Provider pertaining to the Covered Medications provided to the
   TRICARE Member, the provision of services under the Provider Agreement or any claim submitted to
   PBM by Network Provider.

   The following list includes, but is not limited to, the circumstances that may result in an erroneous
   payment and a requirement for recoupment action:
                Network Provider furnished erroneous information or failed to disclose facts that Network
                Provider knew or should have known were relevant to payment of the benefit and/or claim.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 115 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12141
                                                                                                                                         PBM PROVIDER MANUAL                                 116

                Payment made was in excess of the allowable amount.
                Network Provider received and retained duplicate payment for the same claim.
                Network Provider returned a duplicate payment to the TRICARE Member.
                Overpayment was due to a mathematical or clerical error; e.g., an error in calculation of
                overlapping or duplicate bills. Mathematical error does not include a failure to properly assess
                the deductible.
                Overpayment was for non-Covered Medications.
                In a COB situation, Network Provider received more than the maximum allowed.
                Payment was made to the wrong pharmacy.
                Member was not eligible at the time services were provided.
                Member had OHI or pharmaceutical coverage primary to TRICARE.

   Allegations by a Member or Network Provider that information obtained from a Health Benefits Advisor
   (HBA), contractor, or other party precipitated the overpayment does not alter liability for the
   overpayment, nor is it grounds for termination of recoupment activity.

   Recoupment Action

   PBM will make at least four (4) attempts to recoup payment, informing Network Provider each time of
   the consequences of failure to cooperate. The first attempt shall inform Network Provider in writing of
   the basis for and the amount of the indebtedness. The second attempt will inform Network Provider of
   the right to inspect and copy all records pertaining to the debt; the right to request an administrative
   review; that interest on the debt at current rates will begin to accrue on the date of the second demand
   notification; that such interest shall be waived on the debt, or any portion thereof which is paid within 30
   days of the date of the second demand letter; that payment is due within 30 days of the date of the
   letter; and that administrative costs and penalties will be incurred for processing and handling. PBM will
   also inform Network Provider that collection by offset against current or subsequent claims may occur.

   Payments to Network Provider that are pending or filed subsequent to the time the collection action is
   initiated will be suspended. All or any part of the debt may be offset depending upon the
   reimbursement amount available for offset. When there is no possibility of offset within 60 days of the
   initiation of collection action, and if other collection efforts have been unsuccessful or the Network
   Provider seeks relief from the indebtedness, the matter will be referred to TMA.

   TRICARE recoupment claims shall be collected in one lump sum whenever possible. However, if
   Network Provider is financially unable to pay the debt in one lump sum, it should contact the PBM by
   contacting the individual listed in Network Provider’s recoupment correspondence.

   Interest shall be charged on TRICARE recoupment debts. Interest shall accrue from the date the initial
   demand is mailed to Network Provider. The interest rate assessed shall be the rate of the current value
   of funds to the United States Treasury. The interest rate as initially assessed shall remain fixed for the
   duration of the indebtedness.



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 116 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12142
                                                                                                                                         PBM PROVIDER MANUAL                                 117

   Claims Involving Indications of Fraud, Filing of False Claims or Misrepresentation
   Payment on all TRICARE pharmacy claims in which fraud, filing false claims or misrepresentation is
   suspected will be suspended until payment or denial of the claim is authorized by the Director of TMA.
   Collection on all federal claims in which a suspicion of fraud, misrepresentation or filing false claims
   arises will be suspended pending referral to the appropriate law enforcement agencies by the TMA
   Director. Only the U.S. Department of Justice has authority to compromise or terminate collection on
   such claims.

   Good Faith Payment

   Network Providers that exercise reasonable care and precaution in identifying persons claiming to be
   eligible for TRICARE benefits, and furnish otherwise-Covered Medications and supplies to such persons
   in good faith, may be granted a good faith payment, even though the person receiving the services and
   medications is subsequently determined to be ineligible for the benefits. In order to meet the
   requirements for a good faith payment, the Network Provider must have:
                Exercised reasonable care in identifying the patient as TRICARE eligible.
                Made reasonable efforts to collect payment for services provided from the person who
                erroneously claimed to be a TRICARE beneficiary.

   In order to qualify for a good faith payment, Network Provider must submit documentation to
   substantiate that BOTH of these requirements have been met. Evidence that Network Provider has
   exercised reasonable care and precaution in identifying the patient as TRICARE-eligible typically includes
   obtaining a copy of the patient’s Identification Card indicating that he/she was eligible for civilian medical
   care at the time services were rendered. Generally, Network Provider must have obtained the copy of
   the Identification Card when services were provided. If the Network Provider did not obtain a copy of
   the Identification Card, it will submit to TMA Beneficiary and Provider Services (BPS) an explanation of
   why the Identification Card was not copied, along with reason(s) for the determination that the patient
   was eligible for TRICARE benefits.

   Documentation required to establish that Network Provider has made reasonable efforts to collect
   payment will vary, depending upon the facts of each case. Such documentation may include, but is not
   limited to, invoices or demand letters sent to the Member, and records of telephone calls to the Member
   demanding payment. If the TRICARE Member has moved and left no forwarding address, Network
   Provider must supply copies of returned letters or records of unsuccessful attempts to reach the Member
   by telephone.

   Administrative Review of Indebtedness

   If Network Provider believes a recoupment action is improper or incorrect, Network Provider has the
   right to request an administrative review (“Reconsideration”). Requests for Reconsideration must be
   made in writing, stating specific reasons why the action is incorrect or improper. Written requests must
   be received within 90 days of the date of the Original Demand Letter (written demand for payment).

   Please submit Requests for Reconsideration in writing to:

   Express Scripts, Inc.
   P.O. Box 66505
   St. Louis, MO 63166-6505

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 117 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12143
                                                                                                                                         PBM PROVIDER MANUAL                                 118

   If a Network Provider requests Reconsideration of its indebtedness, the PBM will review the
   documentation contained in the case file and any additional information or documents submitted by
   Network Provider. Reconsiderations may not be made for the following reasons:
                TRICARE payment was issued without regard to OHI or pharmacy benefit plan, or the TRICARE
                liability was inaccurately calculated after taking into consideration payments made by OHI or
                pharmacy benefit plan.
                The action was initiated to recoup a duplicate payment.
                The action was initiated because an error was made in the original determination that a claim
                was from a participating or a nonparticipating Network Provider.

   If it is inappropriate to grant Network Provider a Reconsideration, PBM shall issue a response to the
   Network Provider’s request indicating its inappropriateness. If the Reconsideration is granted and results
   in a decision to recoup the overpayment, the Network Provider will be advised that full payment or other
   satisfactory arrangements for repayment must be made within 30 days. A Network Provider’s request
   for a Reconsideration does not result in suspension of the accrual of interest from the date of the initial
   demand letter.

   10.6         Pharmacy Audits and Investigations

   See Section 5 of this Provider Manual.

   10.7         Additional information

   Records Retention for TRICARE Claims

   Network Providers are required to maintain all TRICARE prescription records and supporting
   documentation for a minimum of 10 years (or longer if required by law). This retention is consistent
   with the requirements of other government-sponsored agencies. Access to TRICARE prescription
   records is required for audit purposes and shall be granted to PBM upon request.

   Conflicts of Interest

   When serving DoD TRICARE Members, Network Providers should be aware of potential conflicts of
   interest. According to 32 CFR 199.9(d)(1) a conflict of interest includes any situation where an active
   duty member of the Uniformed Services (including a reserve member while on active duty, active duty
   for training, or inactive duty training) or civilian employee (which includes employees of the Veterans
   Administration) of the United States Government, through an official federal position has the apparent or
   actual opportunity to exert, directly or indirectly, an influence on the referral of TRICARE Members to
   himself/herself or others with some potential for personal gain or the appearance of impropriety. For
   example, this regulation may prohibit pharmacists who are TRICARE Members from filling prescriptions
   for other TRICARE Members.

   In any situation involving a conflict of interest of a Uniformed Service employee, the Director of TMA, or
   a designee, may refer the case to the Uniformed Services responsible for review and action.

   Notice of Proposed Action to Terminate



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 118 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12144
                                                                                                                                         PBM PROVIDER MANUAL                                 119

   PBM shall notify Network Provider in writing of proposed action to terminate Network Provider’s status as
   an authorized TRICARE provider when Network Provider falls within the PBM’s certifying responsibility
   and Network Provider fails to meet the requirements of 32 CFR § 199.6. The Network Provider is not to
   be terminated when such Network Provider fails to return certification packets, but will be flagged as
   “inactive” in PBM’s system for DoD.

   PBM shall notify Network Provider in writing of the proposed action to terminate Network Provider’s
   status as a participating provider due to non-compliance with the Provider Agreement and fails to meet
   the requirements of 32 CFR § 199.6.

   Authority for such termination can be found in32 CFR § 199.6, which provides administrative remedies
   for termination when Network Providers have not met or failed to satisfy the criteria for TRICARE
   authorized Network Provider status. Since Network Providers are expected to be familiar with TRICARE
   requirements for qualifying as an authorized Network Provider, and PBM has no evidence that Network
   Provider meets these required qualifications, Network Provider is considered to have forfeited or waived
   any right or entitlement to bill Members for the care involved in processing and dispensing TRICARE
   prescription claims.



                                                                    REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 119 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12145
                                                                                                                                         PBM PROVIDER MANUAL                                 120


   PBM Glossary
                                                  The average wholesale price as defined and distributed by Medi-Span, or other
                                                  comparably reliable source as determined and selected by PBM in its sole and absolute
                                                  discretion. This price is based on the 11-digit NDC number of the dispensed
                                                  medication. AWP prices will be updated on a daily basis. On average, daily updating
   Average Wholesale                              will require an additional 1.5 business days to allow for processing, loading and quality
   Price or AWP                                   management. PBM does not apply any changes to AWP retrospectively. To the extent
                                                  the reporting source advises of future changes to AWP, such changes will generally be
                                                  implemented on a prospective date.
                                                  For Medicare Part D, PBM currently uses Medi-Span.

   Brand Drug                                     A prescription drug protected by a patent, produced by a single manufacturer or
                                                  supplier, and marketed under the manufacturer’s (trademarked) brand name.

   Catastrophic Coverage                          Prescription coverage provided by Medicare after a beneficiary has reached the total
   (Medicare)                                     drug expenditure limit (subject to change annually).

   COB                                            Coordination of benefits.

   Compound                                       A medication that consists of two or more solid, semisolid, or liquid ingredients that
   Prescription                                   are weighed, measured, prepared, or mixed according to the prescription order.
                                                  These formulations may not be readily available or approved by the Food and Drug
                                                  Administration.
                                                  That portion of the total charge for each prescription drug which a Member is required
                                                  to pay the Network Provider in accordance with the Member’s Prescription Drug
   Copayment
                                                  Program, whether designated as a “copay” or “deductible” under the applicable
                                                  Prescription Drug Program.

                                                  Under Medicare Part D, Members have an annual coverage gap and are responsible for
   Coverage Gap
                                                  100% of this cost.
   Covered Drugs                                  Those prescription drugs, supplies and other items or services prescribed by an
   Covered Medications,                           authorized, licensed medical practitioner that are covered by a Prescription Drug
   Covered Services,                              Program.
   Covered Products

                                                  DAW means the Prescriber requires the specified Covered Medication to be dispensed
   DAW
                                                  as written, not to be substituted with another brand or similar product.

                                                  These are “Dispense As Written” codes developed by the NCPDP, which may be
   DAW Code
                                                  revised from time to time.

   DoD                                            The Department of Defense.

   Dual Eligibles (Full-                          Members who qualify for both Medicare and Medicaid. Medicare provides payment for
   benefit dual eligibles)                        acute health services. Medicaid covers Medicare premiums and cost-sharing.

   FDA                                            The Food and Drug Administration.

                                                  A list, designated by each Sponsor, of FDA-approved prescription drugs and supplies,
   Formulary                                      which is developed by the PBM or a Sponsor, that is classified for purposes of benefit
                                                  design and coverage decisions for each Prescription Drug Program.

   GSA                                            General Services Administration.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 120 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12146
                                                                                                                                         PBM PROVIDER MANUAL                                 121


                                                  A “generic” drug is a prescription drug – whether identified by its chemical,
                                                  proprietary, or non-proprietary name – which is pharmaceutically equivalent and
                                                  interchangeable with a drug containing an identical amount of the same active
                                                  ingredient(s) and approved by the FDA. For purposes of reimbursing Network Provider,
   Generic Drug(s)
                                                  the designation of a product as “generic” and/or subject to Maximum Allowable Cost
                                                  (MAC) is determined by the PBM, using PBM’s brand / generic algorithm and /or using
                                                  data elements provided by First DataBank, Medi-Span, or other sources nationally
                                                  recognized in the retail prescription drug industry.

   HIPAA                                          The Health Insurance Portability and Accountability Act of 1996 and all amendments,
                                                  guidance, rules and regulations issued thereto.

                                                  Health Information Technology for Economic and Clinical Health Act (“HITECH ACT”)
   HITECH                                         of 2009, including applicable rules, regulations and official guidance promulgated
                                                  thereunder by the U.S. Department of Health and Human Services or otherwise.

   HIPAA Rules                                    The rules promulgated and implemented pursuant to HIPAA.

                                                  A health maintenance organization or other managed care entity which typically is
   HMO                                            licensed to operate as such and may be the subject of federal and/or state laws that
                                                  apply to, among other things, the provision of Pharmacy services to Members.
                                                  The printed identification card issued to a Member pursuant to the applicable
   Identification Card
                                                  Prescription Drug Program.
                                                  Any drug or biological that is required by law to have a label stating “Caution Federal
   Legend Drug                                    Law Prohibits Dispensing Without a Prescription,” and that is approved by the FDA for
                                                  a particular use or purpose.
                                                  A variety of services that help people with health or personal needs and activities of
   Long Term Care (LTC)                           daily living over a period of time. Long-term care can be provided at home, in the
                                                  community, or in various facilities including nursing homes and assisted living facilities.
                                                  The maximum reimbursement to be paid for multi-source product as determined in
   Maximum Allowable
                                                  PBM’s sole discretion, and in accordance with any applicable state laws, rules or
   Cost (MAC
                                                  regulations.
                                                  A joint federal-state program that provides health insurance to low-income persons,
   Medicaid Program
                                                  including prescription benefits.
   Medicare Part A                                Beneficiary hospital/inpatient coverage.

   Medicare Part B                                Beneficiary outpatient coverage.

   Medicare Part C                                Medicare Advantage programs (MA), previously Medicare + Choice.

                                                  The federal prescription drug program to subsidize the costs of prescription drugs for
   Medicare Part D
                                                  Medicare Members enacted as part of the MMA (as defined below) and effective as of
   Program
                                                  January 1, 2006.
                                                  A private agency that works with pharmaceutical manufacturers to develop pricing and
   Medi-Span
                                                  product information for all FDA-approved medications.
   Member, Eligible                               An individual and his or her eligible dependents, as applicable, to whom benefits are
   Person                                         available pursuant to a Sponsor’s Prescription Drug Program.

   MMA                                            The Medicare Modernization Act of 2003 (Pub. L. 108-173).




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 121 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12147
                                                                                                                                         PBM PROVIDER MANUAL                                 122


   Multi-Source Brand                             A Multi-Source Brand Drug is a drug that is available from a brand name manufacturer
   Drug                                           and also from several generic manufacturers.
                                                  The “National Council for Prescription Drug Programs” is a non-profit ANSI-accredited
                                                  Standards Development Organization (SD) consisting of over 1,230 members. These
   NCPDP
                                                  members represent various segments of the pharmacy community interested in
                                                  electronic standardization within the pharmacy services sector of healthcare.
                                                  The National Provider Identifier (NPI) is a 10-digit all numeric identifier, with no
                                                  embedded intelligence. The NPI is part of the HIPAA mandate requiring a standard
   National Provider                              unique identifier for healthcare providers and is intended to enable more efficient
   Identifier (NPI)                               electronic health care claims transmissions. The NPI will replace other identifiers such
                                                  as NCPDP, DEA, State Licenses, Medicaid numbers, etc. in the HIPAA-covered
                                                  electronic transactions.
                                                  A provider that has entered into a participating Provider Agreement with Express
   Network Provider
                                                  Scripts and/or Medco.
                                                  Prescription products that are not covered by Sponsors. Examples include products
                                                  that are not covered in a closed Formulary plan, those used primarily for cosmetic
   Non-Covered                                    purposes, for Member convenience, or that have marginal therapeutic value.
   Medications                                    Prescribers are advised that if these products are prescribed, the Member will incur the
                                                  full expense for these drugs. Refer to individual plan information and online messaging
                                                  for specific reimbursement exclusions.
   OIG                                            The Office of the Inspector General.

                                                  Products which do not require a prescription and are usually not covered (except
   Over-the-Counter                               insulin) by the Prescription Drug Program. If a prescription product is available in the
   (OTC)                                          identical strength, dosage form and active ingredient(s) as an OTC product, the
                                                  prescription product will not be covered.
   PA                                             Prior Authorization.

   PSAO                                           Pharmacy Services Administrative Organization.

                                                  The Medicare Part D Addendum or the Medicare Part D standalone participation
                                                  agreement, and any and all amendments and addenda thereto, between the PBM and
   Part D Agreement
                                                  Network Provider setting forth Network Provider’s obligations with respect to the
                                                  provision Medicare Part D Program services.
                                                  Medicare Part D Plans include Prescription Drug Plans (PDPs) and Medicare Advantage
                                                  Plans (MA-PDs). PDPs are private stand alone plans that offer drug-only coverage,
   Part D Plan                                    while MA-PDs offer both prescription drug and health coverage (e.g. HMOs PPOs). All
                                                  Part D Plans must be approved by CMS and meet CMS standards for Medicare Part D
                                                  Prescription Drug Program coverage.
                                                  Documents that provide guidelines to Network Providers for submitting claims to
   Payer Sheets
                                                  Express Scripts and Medco.
                                                  A Pharmacy or Pharmacies owned or operated by a Network Provider and licensed by
                                                  the appropriate State Board of Pharmacy or other applicable regulatory authority. If a
   Pharmacy(ies)
                                                  Network Provider owns only one Pharmacy, then “Network Provider” and “Pharmacy”
                                                  are used interchangeably in the Provider Agreement and this Provider Manual.
   Prescriber                                     A physician or other health care professional licensed to prescribe prescription drugs.

                                                  A Prescription Drug Program provided to a Sponsor pursuant to an agreement with the
   Prescription Drug
                                                  PBM pursuant to which Covered Medications are available to Members in accordance
   Program
                                                  with terms of the program. This includes both commercial and Medicare Part D plans.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 122 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12148
                                                                                                                                         PBM PROVIDER MANUAL                                 123


                                                  The Pharmacy Provider Agreement (contract) between PBM and the Network Provider.
   Provider Agreement
                                                  The Provider Agreement supersedes this Provider Manual unless otherwise specified.
                                                  The written practices, policies, rules, and procedures adopted and implemented by the
                                                  PBM and applicable to Network Providers dispensing Covered Medications to Members.
   Provider Manual
                                                  The Provider Manual may be revised by the PBM from time to time in its sole
                                                  discretion.
                                                  To the extent not defined in the Provider Agreement, “Retail Provider” shall mean a
                                                  Pharmacy that primarily fills and sells prescriptions via a retail storefront location, is
                                                  determined by the PBM to fulfill a PBM business need with respect to participation in
                                                  its retail network(s), and meets and accepts such other criteria established by the PBM
   Retail Provider                                from time to time including any specific needs of a population (as determined by the
                                                  PBM from time to time). If defined in the Provider Agreement, then to the extent such
                                                  definition does not contain or address all of the items contained herein, then such
                                                  additional items shall not be in conflict with the definition in the Provider Agreement,
                                                  but rather, shall supplement such definition and be read together as one definition.
                                                  SSI or “Supplemental Security Income” means the Federal income supplement
                                                  program funded by general tax revenues (not Social Security taxes) that is designed to
   SSI
                                                  assist aged, blind and disabled individuals who have little or no income by providing
                                                  cash to meet basic needs for food, clothing and shelter.
   Single Source Brand                            Drugs under patent protection that are usually marketed by only one manufacturer.
                                                   A company. HMO, managed care organization, insurance company, third party
   Sponsor or Plan
                                                  administrator, employer or other organization which provides or administers a
   Sponsor
                                                  Prescription Drug Program for Members.
                                                  Medicare Part D payments to Sponsors from the federal government to encourage
   Subsidy                                        retention of employer-sponsored prescription benefits. Dual Eligible Members qualify
                                                  for a full subsidy.
                                                  The TRICARE Management Activity (TMA) is an organization that reports to the Under
                                                  Secretary of Defense for Personnel and Readiness through the Assistant Secretary of
                                                  Defense (Health Affairs) (ASD(HA)). TMA is responsible for managing TRICARE;
   TRICARE Management
                                                  managing and executing the Defense Health Program (DHP) appropriation and the
   Activity (TMA)
                                                  DoD Unified Medical Program; and supporting the Uniformed Services in
                                                  implementation of the TRICARE Program and the Civilian Health and Medical Program
                                                  of the Uniformed Services (CHAMPUS).
                                                  True Out-of-Pocket or TrOOP refers to the true out-of-pocket expenditures that
   TrOOP                                          identify when a Member is eligible for coverage under the catastrophic dollar limit as
                                                  defined by CMS. This limit varies from year to year. Reference Section 8.15.
                                                  Entity contracted to work with CMS, Prescription Drug Plans (PDPs), Medicare
   TrOOP Facilitator                              Advantage Plans (MAPDs), and supplemental coverage carriers to coordinate Medicare
                                                  Part D benefits and track cost-sharing payment sources.
                                                  To the extent not defined in the Provider Agreement, Usual and Customary Retail Price
                                                  means the usual and customary retail price of a Covered Medication in a cash
                                                  transaction at the Pharmacy dispensing the Covered Medication (in the quantity
   Usual and Customary                            dispensed) on the date that it is dispensed, inclusive of “loss leaders”, frequent
   Retail Price                                   shopper or special customer discounts or programs, competitor’s matched price or any
                                                  and all other discounts, special promotions, and programs causing a reduction in the
                                                  price offered to that Member and offered by the Network Provider (or any of its
                                                  Pharmacies) on such date. Additionally, the Usual and Customary Retail Price must
                                                  include any applicable discounts offered to attract customers including Members.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 123 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12149
                                                                                                                                                   PBM PROVIDER MANUAL                                  124


   Appendix A State Legal Requirements For Managed Care Plans, HMOs and Medicaid
   General
   The contents of this Appendix A shall amend the Express Scripts, Inc. Pharmacy Provider Agreement by and betw een Express
   Scripts, Inc. and Netw ork Provider as w ell as the Provider Agreement by and betw een Medco Health Solutions, Inc . and
   Provider (such agreements shall collectively and interchangeably referenced to herein as the “ Provider Agreement” or
   “ Agreement” ). Express Scripts, Inc. and Medco Health Solutions, Inc. shall collectively be referenced to herein as “ PBM” . The
   terms “ Provider” and “ Netw ork Provider” may be used interchangeably and shall have the same meaning. Provider must comply
   w ith this Provider Manual and all applicable law s, rules and regulations.


   ALABAMA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Alabama law (as such terms are defined by Alabama law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In t he event t here is a conflict betw een the terms and conditions set f orth below and any statutory or regulatory
   provision, the regulatory provision shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:
          1. Member Hold Harmless.                                                                             now existing or hereafter entered into betw een Provider and
                 a. Provider hereby agrees that in no event,                                                   Member, or persons on his or her behalf. Ala. Admin. Code Rule
     including but not limited to, nonpayment, PBM insolvency, or                                              420-5-6.10(2)(q).
     breach of the Provider Agreement, shall Provider bill, charge,                                                         c. Provider may not change, amend, or w aive any
     collect a deposit from, seek compensation, remuneration or                                                provision of this section w ithout prior w ritten consent of PBM.
     reimbursement from, or have any recourse against a Member, or                                             Any attempts to change, amend, or w aive the Provider
     persons other than PBM acting on behalf of the Member for                                                 Agreement are void. Ala. Admin. Code Rule 420 -5-6.10(2)(q).
     services provided pursuant to the Provider Agreement. This                                                    2. Workers’ Compensation To the extent Provider provides
     provision shall not prohibit collection of Copayments,                                                   Covered Medications to Workers’ Compensation beneficiaries,
     deductibles, and coinsurances on PBM’ s behalf made in                                                   Provider agrees that the follow ing additional terms shall apply:
     accordance w ith the terms of the agreement betw een PBM and                                                           a. Repackaged/Relabeled Medications: Claims
     Plan Sponsors. Ala. Code 1975 § 27 -21A-3(b)(4); Ala. Admin.                                             for repackaged/relabeled Covered Medications shall be submitted
     Code Rule 420-5-6.10(2)(q).                                                                              to PBM as a paper claim and shall specify the national drug code
                 b. Provider further agrees that (a) this provision                                           (NDC) of the original manufacturer used in the repackaging along
     shall survive the termination of the Provider Agreement                                                  w ith the repackaged/relabeled NDC. For additional information
     regardless of the cause giving rise to termination and shall be                                          on how to submit a paper claim, contact the Pharmacist Use
     construed to be for the benefit of the Member, and that (b) this                                         Only number.
     provision supersedes any oral or w ritten contrary agreement


   ALASKA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Alaska law (as such terms are defined by Alaska law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event t here is a conflict betw een the terms and conditions set f orth below and any statutory or regulatory
   provision, the regulatory provision shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1)        Dispute Resolution. In the event of a dispute betw een                                           different schedule under the Provider Agreement, then in
   the parties, the parties shall, at the minimum:                                                            accordance w ith the Provider Agreement; and
        a) Meet in good faith regarding the matters in dispute                                                      c) if after a period of sixty (60) days follow ing
   w ithin ten (10) business days after receipt of w ritten notice of                                         commencement of such mediation, the parties are unable to
   the dispute from the aggrieved party, unless the parties                                                   resolve the dispute, either party may seek other relief allow ed by
   otherw ise have agreed to a different schedule under the Provider                                          law ; and
   Agreement, then in accordance w ith the Provider Agreement; and                                                  d) the parties shall agree to negotiate in good faith in the
        b) if w ithin thirty (30) days follow ing such initial meeting                                        initial meeting and in mediation. Alaska Stat. 21.07.010(a)(4).
   the parties have not resolved the dispute, the dispute shall be                                                  2) Continuation of Care. Notw ithstanding any conflicting
   submitted to mediation directed by a mediator w ho is mutually                                             termination provisions of the Provider Agreement, if the Provider
   agreeable to the parties and w ho is not regularly under contract                                          Agreement is terminated, a Member may continue to be treated
   to or employed by either of the parties; each party shall bear its                                         Provider as provided in this subsection.
   proportionate share of the cost of mediation, including the                                                               a) If a Member is pregnant or being actively
   mediator fees, all unless the parties otherw ise have agreed to a                                          treated by Provider on the date of the termination of the Provider
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 124 of 236 PageID
                                             #: 12150
                                                                                                                                                   PBM PROVIDER MANUAL                                  125

   Agreement, the Member may continue to receive services from                                                          (3) through completion of postpartum care, if the
   Provider as provided in this subsection, and the Provider                                                       covered person is pregnant on the date of termination; or
   Agreement shall remain in force w ith respect to the continuing                                                      ii) until the end of the medically necessary treatment
   treatment for such Member. The Member shall be treat ed for the                                            for the condition, disease, illness, or injury if the person has a
   purposes of benefit determination or claim payment as if Provider                                          terminal condition, disease, illness, or injury; in this paragraph,
   in accordance w ith the Provider Agreement. How ever, treatment                                            " terminal" means a life expectancy of less than one year.
   is required to continue only w hile the Sponsor’ s Plan remains in                                               b) The requirements of this section do not apply to medical
   effect and                                                                                                 care services covered by Medicaid. Alaska Stat. 21.07.030(f)-(g)
             i)   for the period that is the longest of the follow ing:                                       3)        In the event the Provider Agreement provides for
             (1) the end of the current plan year;                                                            w ithout cause termination by either party, such provision shall be
             (2) up to ninety (90) days after the termination date,                                           applicable to both parties and the longest stated notice period
       if the event triggering the right to continuing treatment is part                                      applicable to such termination. Alaska Stat. 21.07.010(a)(3)
       of an ongoing course of treatment;


   ARIZONA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Arizona law (as such terms are defined by Arizona law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members o f the Sponsor (the
   “ Addendum” ). In the event t here is a conflict betw een the terms and conditions set f orth below and any statutory or regulator y
   provision, the regulatory provision shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Continuation of Care. (A) In the event PBM or Sponsor                                             incompetence or unprofessional conduct, on w ritten request of
   is declared insolvent, Provider shall provide services to Members                                          the Member to PBM, Provider may continue to provide treatment
   at the same rates and subject to the same terms and conditions                                             w ith Provider during a transitional period after the date of the
   established in the Provider Agreement until the earliest of the                                            Provider' s disaffiliation from the provider netw ork, if both of the
   follow ing:                                                                                                follow ing apply:
       i.The expiration of the period during w hich Sponsor or PBM is                                                         vi. The Member has either: (1) A life threatening
   required to continue benefits as described in section 20 -1069,                                            disease or condition, in w hich case the transitional period is not
   subsection A.                                                                                              more than thirty (30) days after the date of the Provider' s
      ii.A notification from the receiver pursuant to section 20 -                                            disaffiliation from the provider netw ork. (2) Entered the third
   1069, subsection F or a determination by the court that the                                                trimester of pregnancy on or before the date of the Provider' s
   organization cannot provide adequate assurance it w ill be able to                                         disaffiliation, in w hich case the transition period includes the
   pay contract providers' claims for covered services that w ere                                             delivery and any care up to six (6) w eeks after the delivery that
   rendered after the health care services organization is declared                                           is related to the delivery.
   insolvent.                                                                                                                vii. The Provider agrees in w riting to do all of the
               iii.    A determination by the court that the insolvent                                        follow ing: (1) Except for copayment, coinsurance or deductible
   organization is unable to pay contract providers' claims for                                               amounts, continue to accept as payment in full reimbursement
   covered services that w ere rendered after the health care                                                 from PBM or Sponsor at the rates applicable before the beginning
   services organization is declared insolvent.                                                               of the transitional period; (2) Comply w ith the PBM and
               iv.     A determination by the court that continuation                                         Sponsor’ s quality assurance and utilization review requirements
   of the contract w ould constitute undue hardship to the provider.                                          and provide to PBM any necessary information related to the
                v.     A determination by the court that the health                                           care; or (3)Comply w ith the PBM and Sponsor’ s policies and
   care services organization has satisfied its obligations to all                                            procedures pursuant to this article including procedures relating
   enrollees under its health care plans. A.R.S. 20 -1074(B)                                                  to referrals and obtaining preauthorization, claims handling and
                                    (B) In the event Provider is                                              treatment approval by the PBM. A.R.S. 20 -841.06B and 20-
   terminated from the provider netw ork, except for reasons of                                               1057.04B


   ARIZONA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Arizona Medicaid program (“ Enrollees” ) administered by a Sponsor, Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

   Provider acknow ledges and agrees that it shall comply w ith all applicable provisions of the Minimum Subcontract Provisions
   (“ MSP” ), as required by Arizona Health Care Cost Containment System (AHCCCS), and available at:
   http://w w w .azahcccs.gov/commercial/MinimumSubcontractProvisions.aspx . . Provider further agrees that for the purposes of

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 125 of 236 PageID
                                             #: 12151
                                                                                                                                                   PBM PROVIDER MANUAL                                  126

   services provided to Arizona Enrollees, all MSPs w hich are applicable to such services are hereby incorporated by reference in to
   the Provider Agreement.


   ARKANSAS REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Arkansas law (as such terms are defined by Arkansas law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event t here is a conflict betw een the terms and conditions set f orth below and any statutory or regulatory
   provision, the regulatory provision shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:
   1)   Continuation of Care.                                                                                 insolvency in an inpatient f acility until their discharge or
        a) In the event the PBM or Sponsor fails to pay for health                                            expiration of benefits. Ark. Code Ann. 23-76-118(c)(2)
   care services as set forth in the Agreement, the Member shall not                                                c) In the event Provider' s participation is terminated,
   be liable to the Provider for any sums ow ed by the PBM or                                                 Provider shall continue providing services to Members until such
   Sponsor.      Ark. Code Ann. 23-76-118(b)(1)(A), 23-76-                                                    Member’ s current episode of treatment for an acute condition is
   119(c)(1),(3)(A)                                                                                           completed or until the end of ninety (90) days, w hichever occurs
        b) In the event of PBM or Sponsor’ s insolvency Provider                                              first, during w hich period Provider shall be deemed to be a
   shall continue providing services to Members for the duration of                                           participating Provider for purposes of reimbursement, utilization
   time for w hich premiums have been paid and shall continue to                                              management and quality of care. Ark. Code Ann. 23-99-
   provide services Members w ho are confined on the date of                                                  408(a)(2); 23-99-408(b)


   CALIFORNIA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under California law (as such terms are defined by California law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event t here is a conflict betw een the terms and conditions set f orth below and any statutory or regulator y
   provision, the regulatory provision shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:
        1. Patient Advocate. PBM shall not terminate the Provider                                                     a. Provider acknow ledges that PBM has disclosed in an
   Agreement or otherw ise penalize Provider principally for                                                  electronic or paper format: (1) information regarding claims
   advocating for appropriate health care. Cal. Bus. & Prof. Code §                                           processes including directions for the electronic transmission,
   510; Cal. Ins. Code § 10120.5.                                                                             physical delivery and mailing of claims, all claim submission
        2. Network Assignment and Promotion. PBM may sell,                                                    requirements, instructions for confirming PBM’ s receipt of claims;
   lease, transfer, or convey any of the netw orks that Provider                                              and a phone number for claims inquiries and filing information;
   participates in under the Provider Agreement. PBM actively                                                 and (2) information regarding provider dispute processes
   encourages Members’ use of Providers by, among other things,                                               including the identity of the office responsible for receipt and
   providing information to Members in the form of provider                                                   resolution of disputes, directions for the electronic transmission,
   directories, use of the toll-free telephone numbers and/or internet                                        physical delivery, and mailing of disputes, all claim dispute
   w eb site addresses supplied directly to M embers advising them                                            requirements, the timeframe for acknow ledgment of receipt of a
   of the existence of the netw ork and Providers. Neither PBM nor                                            dispute, the phone number for dispute inquiries and filing
   Sponsors shall be required to actively encourage Members to use                                            information, and directions for filing substantially similar multiple
   Provider w hen obtaining medical care in the case of an                                                    claim disputes and other disputes.
   emergency. Upon execution of the Provider Agreement and a                                                          b. Provider acknow ledges it has received in electronic
   subsequent renew al or amendment, Provider may decline to be                                               form: (1) information as to the amount of payment Provider shall
   included in a netw ork that is sold, leased, transferred, or                                               receive for each service provided under the Provider Agreement,
   conveyed to Sponsors that do not actively encourage the                                                    including any fee schedules or other factors or units used in
   Sponsor’ s Members to use the Providers w hen obtaining medical                                            determining the fees for each service; and (2) detailed payment
   care. Provider’ s election under this provision shall be binding on                                        policies and rules and nonstandard coding methodologies, if
   PBM and any other contracting agent that buys, leases, or                                                  applicable, used to adjudicate claims. The parties acknow ledge
   otherw ise obtains the netw ork. Provider shall not be excluded                                            and agree that the fee schedules are set forth in the Provider
   from a netw ork that is sold, leased, transferred, or conveyed to                                          Agreement. Cal. Bus. & Prof. Code § 511.4; 28 Cal. Code Reg.
   Sponsors that actively encourage their Members to use Providers                                            § 1300.71(l) &(o).
   w hen obtaining medical care, based upon Provider’ s refusal to be                                              4. Advertising. Nothing in the Provider Agreement shall be
   included in a netw ork that is sold, leased, transferred, or                                               construed to prohibit, restrict, or limit Provider from advertising.
   conveyed to Sponsors that do not actively encourage their                                                  PBM may, how ever, require that each advertisement contain a
   Members to use Providers w hen obtaining medical care. Cal.                                                disclaimer that Provider’ s services may be covered for some, but
   Bus. & Prof. Code § 511.1(b); Cal. Health & Safety Code §                                                  not all, Sponsors utilizing PBM’ s services and that Sponsors may
   1395.6; Cal. Ins. Code § 10178.3.                                                                          cover some, but not all of Provider’ s services. This provision
        3. Information Distribution.                                                                          shall not prohibit or limit provisions in the Provider Agreement
                                                                                                              intended to protect service marks, trademarks, trade secrets, or
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 126 of 236 PageID
                                             #: 12152
                                                                                                                                                   PBM PROVIDER MANUAL                                  127

   other confidential information or property. Cal. Bus. & Prof.                                                       iii.       A pregnancy refers to the three (3) trimesters
   Code § 512; Cal. Health & Safety Code § 1395.5; Cal. Ins. Code                                             of pregnancy and the immediate postpartum period. Provider
   § 10127.4.                                                                                                 shall continue to provide Covered Medications, including
        5. Non-Delay of Services. Neither PBM nor Sponsor shall                                               dispensing Covered Medications, for the duration of a Member’ s
   make payment to Provider directly, in any type or form, as an                                              pregnancy.
   inducement to deny, reduce, limit, or delay specific, medically                                                     iv.        A terminal illness means an incurable or
   necessary, and appropriate services provided w ith respect to a                                            irreversible condition that has a high probability of causing death
   Member or groups of Members w ith similar medical conditions.                                              w ithin one (1) year or less. Provider shall continue to provide
   Cal. Health & Safety Code § 1348.6; Cal. Ins. Code § 10175.5.                                              Covered Medications, including dispensing Covered Medications,
        6. Dispute Resolution. Provider is entitled a fast, fair, and                                         for the duration of a Member’ s terminal illness, w hich may
   cost-effective dispute mechanism. Provider shall contact PBM at                                            exceed tw elve (12) months from termination of the Provider
   the address and telephone number listed in the “ Audit Grievance                                           Agreement.
   Process” section of the Provider Manual for procedures for                                                           v.        Provider shall continue to provide Covered
   processing and resolving grievances. PBM shall contact Provider                                            Medications, including dispensing Covered Medications, for the
   regarding any change(s) to such procedures for processing and                                              care of a new born child betw een birth and age thirty six (36)
   resolving such grievances.       Cal. Health & Safety Code §                                               months for a period not to exceed tw elve (12) months from the
   1367(h)(1); Cal. Ins. Code § 10 123.137(a).                                                                Provider Agreement’ s termination.
        7. Payment. If PBM and Provider agree that Provider shall                                                      vi.        Provider shall complete a procedure that is
   accept, as payment under the Provider Agreement, the low est                                               authorized by PBM or Sponsor as part of a documented course of
   payment rate charged by Provider to any patient or third party,                                            treatment and has been recommended and documented by
   that provision shall not be deemed to apply to, or take into                                               Provider to occur w ithin one hundred eighty (180) days of the
   consideration, any cash payments made to Provider by individual                                            Provider Agreement’ s termination.
   patients w ho do not have any private or public form of health                                                  b. Provider agrees that in rendering Covered Medications,
   care coverage for the service rendered by Provider. Cal Health &                                           including     dispensing   Covered      Medications,    during   the
   Safety Code § 1371.22; Cal. Ins. Code § 10126.5.                                                           continuation periods outlined above, Provider shall be subject to
        8. Liability.    Notw ithstanding anything in the Provider                                            the same contractual terms and conditions that w ere imposed
   Agreement to the contrary, PBM, Sponsor, and Provider are each                                             upon Provider prior to termination of the Provider Agreement,
   responsible for their ow n acts or omissions, and are not liable for                                       including reimbursement rates. Cal. Health & Safety Code §
   the acts or omissions of, or t he costs of defending, each other.                                          1373.96; Cal. Ins. Code § 10133.56.
   Nothing in this provision shall preclude a finding of liability based                                           10. Member Copayment.            Provider acknow ledges that
   on the doctrines of equitable indemnity, comparative negligence,                                           Members’ Copayments, w hen based upon a percentage of the
   contribution, or other statutory or common law bases for liability.                                        fee for services rendered, shall be calculat ed exclusively from the
   Cal. Health & Safety Code § 1371.25.                                                                       negotiated rate under the Provider Agreement. Provider shall not
        9. Continuation of Services.                                                                          charge or collect copayment amounts greater than those
           a. If PBM terminates the Provider Agreement for reasons                                            calculated in accordance w ith this provision. Cal. Health &
   other than medical disciplinary cause, fraud, or criminal activity,                                        Safety Code § 1373.18; Cal. Ins. Code §§ 10133.2, 10133.3.
   Provider agrees, upon request, to continue to provide Covered                                                   11. Member Hold Harmless.              Except for applicable
   Medications, including dispensing Covered Medications, to                                                  Copayments and deductibles, Provider shall not invoice or
   Members w ho at the time of the Provider Agreement’ s                                                      balance bill a Member for the difference betw een Provider’ s billed
   termination w ere receiving services from Provider for the                                                 or customary charges and t he reimbursement paid by PBM for
   follow ing conditions: (1) an acute condition; (2) a serious chronic                                       any Covered Service, including dispensing Covered Medication.
   condition; (3) a pregnancy; (4) a terminal illness; (5) the care of a                                      Provider agrees that in the event PBM or Sponsor fails to pay for
   new born child betw een birth and thirty six (36) months; or (6)                                           Covered Medications, including dispensing Covered Medications,
   performance of a procedure that is authorized by Sponsor to                                                the Member shall not be liable to Provider for any sums ow ed by
   occur w ithin one hundred eighty (180) days of the Provider                                                PBM or Sponsor. Provider, its agent, trustee, and assignee, are
   Agreement’ s termination.                                                                                  prohibited from maintaining any action at law against a Member
              i.       For purposes of this provision, an acute                                               to collect sums ow ed by PBM or Sponsor. Cal. Health & Safety
   condition is a medical condition that involves a sudden onset of                                           Code §§ 1358.10(e)(1)(E); 1379.
   symptoms due to an illness, injury, or other medical problem that                                               12. Member Payments. Provider shall report to PBM all
   requires prompt medical attention and that has a limited duration.                                         surcharge and Copayment moneys paid by Members directly to
   Provider shall continue to provide Covered Medications, including                                          Netw ork Pharmacy. Cal. Health & Safety Code § 1385.
   dispensing Covered Medications, for the duration of the acute                                                   13. Insolvency. In the event of the insolvency of PBM or
   condition.                                                                                                 Sponsor, Provider agrees to continue to provide Covered
             ii.       A serious chronic condition is a medical                                               Medications, including dispensing Covered Medications, to
   condition due to a disease, illness, or other medical problem or                                           Members until the effective date of a Member’ s coverage in a
   medical disorder that is serious in nature and that persists                                               successor plan pursuant to either open enrollment or the
   w ithout full cure or w orsens over an extended period of time or                                          allocation process but in no event longer than forty five (45) days
   requires ongoing treatment to maintain remission or prevent                                                in the event of allocation or t hirty (30) days in the case of open
   deterioration.     Provider shall continue to provide Covered                                              enrollment, w hichever is greater. Cal. Health & Safety Code §§
   Medications, including dispensing Covered Medications, to a                                                1394.7(e), 1394.8.
   Member w ith a serious chronic condition for the period of tim e                                                14. Member Acceptance.             Nothing in the Provider
   necessary to complete a course of treatment and to arrange for                                             Agreement shall be construed to require Provider to accept
   the safe transfer to another provider, as determined by PBM and                                            additional patients if, in Provider’ s reasonable professional
   Sponsor, in consultation w ith the Member and Provider, and                                                judgment, accepting additional patients w ould endanger patients’
   consistent w ith good professional practice. Continued services                                            access to, or continuity of, care. Cal. Ins. Code § 10133.65(b).
   for a serious chronic condition shall not exceed tw elve (12)                                                   15. Quality Improvement and Utilization Management
   months from the date the Provider Agreement w as terminated.                                               Programs. Provider shall be required to comply w ith any quality

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 127 of 236 PageID
                                             #: 12153
                                                                                                                                                   PBM PROVIDER MANUAL                                  128

   improvement or utilization management programs or procedures                                               and to payments received by Provider from Members (or from
   of PBM or Sponsor provided that such programs and procedures                                               others on their behalf). 28 Cal. Code Reg. § 1300.67.8(c).
   w ere disclosed to Provider at least fifteen (15) days prior to                                                 19. Member Surcharges.          Provider shall not collect
   Provider’ s execution of the Provider Agreement.         PBM and                                           surcharges for Covered Medications, including dispensing
   Sponsor may, how ever, make a change to the quality                                                        Covered Medications. If PBM or Sponsor receives notice of any
   improvement or utilization management programs or procedures                                               such surcharge, it shall take appropriate action as provided under
   at any time if the change is necessary to comply w ith state or                                            the Provider Agreement. 28 Cal. Code Reg. § 1300.67.8(d).
   federal law or regulations or any accreditat ion requirements of a                                              20. Notice to Members Display. Provider shall display in a
   private sector accreditation organization, subject to the                                                  prominent place in each patient reception and w aiting area a
   provisions of Paragraph 17 below .            Cal. Ins. Code §                                             notice informing Members how to contact Sponsor, file a
   10133.65(b).                                                                                               complaint w ith Sponsor, obtain assistance from the
        16. Material Changes to Provider Agreement. PBM may                                                   Department of Managed Health Care, and seek and independent
   make material changes to the Provider Agreement upon at least                                              medical review . The notice shall be in the form displayed in the
   forty five (45) business days’ prior notice of the change to                                               manner set forth at 28 Cal. Code Reg. § 1300.68.
   Provider. Provider shall have the right to terminate the Provider                                               21. Notice of Termination. Immediately upon cancellation or
   Agreement prior to implementation of the change. Cal. Ins. Code                                            amendment of the Provider Agreement, Provider shall send a
   § 10133.65(c).                                                                                             notice of such cancellation or amendment, the text thereof, and
        17. Records Retention. Provider shall maintain and retain                                             the effective date thereof to Health Plan Registrar, Off ice of the
   for the length of time set forth in the Provider Agreement, but in                                         Attorney General, 3580 Wilshire Boulevard, Los Angeles,
   no event less than tw o (2) years, such records and provide such                                           California 90010, California Attorney General. 11 Cal. Code Reg.
   information to PBM and Sponsor and to the Director of the                                                  § 536.
   California Department of Managed Care as may be necessary t o                                                   22. Language Assistance Program. Provider shall cooperate
   demonstrate compliance by Sponsor w ith California law . This                                              and comply, as applicable, w ith Sponsor’ s language assist ance
   provision survives termination of the Provider Agreement,                                                  program. 28 Cal. Code Reg. § 1300.67.04.
   w hether by rescission or otherw ise. 28 Cal. Code Reg. §                                                       23. Binding Law. This Provider Agreement is subject to the
   1300.67.8(b).                                                                                              requirements of Chapter 22 of Division 2 of the California Health
        18. Audit. Upon demand, and consistent w ith the Provider                                             and Safety Code and Chapter 1 of Title 28 of the California Code
   Agreement, Provider shall grant PBM and Sponsor access at                                                  of Regulations and any provision required to be in the Provider
   reasonable times to the books, records and papers of Provider                                              Agreement by either of the above shall be binding w hether or not
   relating to the services provided to Members, to the cost thereof,                                         provided in the Providers Provider Agreement.


   CALIFORNIA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the California Medicaid program administered by a Sponsor, Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control . Without limiting the
   generality of the foregoing, Provider agrees as follow s:

        1. Compliance w ith Law .           Provider shall meet the                                           regulations and contractual obligations incumbent upon the
   subcontractor contract requirements in accordance w ith the                                                Sponsor. 22 Cal. Admin. Code § 53520 (c)(2).
   requirements of the Knox-Keene Health Care Services Plan Act of                                                 5. Amendment. Provider agrees that as required by 22 Cal.
   1975 Health and Safety Code, Section 1340 et seq.; W&I Code,                                               Admin. Code § 53520, Subcontract amendments shall become
   Section 14200 et seq.; Title 22, CCR, Section 53250; as w ell as                                           effective only as set forth in 22 Cal. Admin. Code § 53520(a) or
   the requirements of the contract betw een Sponsor and the                                                  as required by any Contract betw een Sponsor and the
   Department of Health Care Services (the “ Department” ) and                                                Department. 22 Cal. Admin. Code § 53520(c)(3).
   applicable federal and State law s and regulations.        Provider                                             6. Reports. Provider agrees to submit reports as required
   agrees that it w ill comply w ith all requirements specified in the                                        by PBM or Sponsor. 22 Cal. Admin. Code § 53520(c)(5).
   contract betw een the Sponsor and the Department, including                                                     7. Records. In accordance w ith 22 Cal. Admin. Code §
   subsequent amendments, federal and State law s and regulations,                                            53520(e)(1) and applicable contracts w ith the Department,
   and the Department’ s Medi-Cal Managed Care Division Policy                                                Provider agrees to make all of its books and records, pertaining to
   Letters.                                                                                                   the goods and services furnished under the terms of this Provider
        2. Definitions.      Terms not defined in the Provider                                                Agreement, available for inspection, examination and copying:
   Agreement, the Provider Manual or this Addendum shall have the                                                       a.       By the Department, the United States
   definitions set forth under applicable law or as set forth in                                              Department of Health and Human Services (DHHS), the
   Sponsor’ s contract w ith the Department.                                                                  Department of Corporations, the Department of Justice (DOJ),
        3. Services.      Provider shall provide Covered Medications                                          and the Department of Managed Health Care (DMHC);
   to Enrollees and provide for all other applicable services as                                                        b.       At all reasonable times at the Provider’ s place
   outlined in the Provider Agreement, required by law , or requested                                         of business or at such other mutually agreeable location in
   by PBM or sponsor. 22 Cal. Admin. Code § 53520(c)(1).                                                      California; and
        4. Governing law .       The Provider Agreement shall be                                                        c.       In a form maintained in accordance w ith the
   governed by and construed in accordance w ith all law s,                                                   general standards applicable to such book or record keeping, for


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 128 of 236 PageID
                                             #: 12154
                                                                                                                                                   PBM PROVIDER MANUAL                                  129

   a term of at least five (5) years from the close of the State’ s                                           may be requested by Sponsor, PBM or the Department in the
   Fiscal Year in w hich this Provider Agreement w as in effect.                                              event of termination of the contract betw een Department and
         8. Records Related to Recovery for Litigation.       Provider                                        Sponsor, the Provider Agreement, or t he contract betw een
   agrees to timely gather, preserve and provide the Department, in                                           Sponsor and PBM.
   the form and manner specified by the Department, any                                                            14. Interpreter Services. To the extent required by law ,
   information specified by the Department, subject to any law ful                                            Provider agrees to provide interpreter services at all provider
   privilege, in its possession.                                                                              sites.
         9. Subcontracts. To the extent subcontracts are permitted                                                 15. Grievances.      Provider may submit grievances in
   by the Provider Agreement or authorized pursuant to PBMs                                                   accordance w ith the methods outlined in the Provider Manual.
   w ritten consent, Provider agrees to maintain and make available                                                16. Quality Improvement . Provider agrees to cooperate in
   to the State, upon request, copies of all its subcontracts and to                                          any Quality Improvement System adopted by Sponsor.
   ensure that all subcontracts are in w riting and require that its                                               17. Debarment and Suspension Certification.             Provider
   subcontractors:                                                                                            certifies that the information provided on the Ow nership
              a.       Make all applicable books and records available                                        Disclosure Form is true and accurate, and w ill immediately notify
   at all reasonable times for inspection, examination, or copying by                                         PBM in the event of any change(s) to the information provided on
   the Department, DOJ, DHHS, and DMHC.                                                                       said form. Provider certifies that it, and none of its principals: (a)
              b.       Retain such books and records for a term of at                                         are presently debarred, suspended, proposed for debarment,
   least five (5) years from the close of the State’ s Fiscal Year in                                         declared ineligible, or voluntarily excluded       by any federal
   w hich the subcontract is in effect. 22 Cal. Admin. Code §                                                 department or agency; (b) have not w ithin a three-year period
   53520(e)(3).                                                                                               preceding the date of the Agreement been convicted of or had a
         10. Notice. Provider agrees to notify the Department in the                                          civil judgment rendered against them in connection w ith
   event this Provider Agreement is amended or terminated. Notice                                             obtaining, attempting to obtain, or performing a public
   to the Department is considered given w hen properly addressed                                             transaction or contract under a public transaction; violation of
   and deposited in the United States Postal Service as first -class                                          Federal or State anti-trust statutes or commission of
   registered mail, postage attached. 22 Cal. Admin. Code §                                                   embezzlement, theft, forgery bribery, falsification or destruction
   53520(e)(4).                                                                                               of records, making false statements, or receiving stolen property;
         11. Assignment.       Provider agrees that assignment or                                             (c) are not presently indicted or otherw ise criminally or civilly
   delegation of this Provider Agreement shall be void unless prior                                           charged by a government entity w ith the commission of any
   w ritten approval is obtained from the Department in those                                                 offense outlined in sub(b) of this section; and (d) have not w ithin
   instances w here prior approval by the Department is required. 22                                          a three-year period preceding the date of this Agreement had one
   Cal. Admin. Code § 53520(e)(5).                                                                            or more public transactions terminated for cause or default; (e)
         12. Hold Harmless. Provider agrees to hold harmless both                                             and shall not know ingly enter into a low er-tier covered
   the State and Members in the event PBM or Sponsor cannot or                                                transaction w ith a person w ho is proposed for debarment under
   w ill not pay for covered services performed, including dispensing                                         federal regulations, debarred, suspended, declared ineligible, or
   Covered Medications, by Provider pursuant to this Provider                                                 voluntarily excluded from participation in such transaction, unless
   Agreement. 22 Cal. Admin. Code § 53520(e)(6).                                                              authorized by the state.
         13. Transfer of Care/Phase Out.         Provider agrees to
   cooperate in any transfer of care or phase out requirements that


   COLORADO REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Colorado law (as such terms are defined by Colorado law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor ( the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

       1. Disagreement; Termination. (A) Provider Disagreement .                                              treatments or treatment alternatives, w hether covered by a
   Provider shall not be prohibited from protesting or expressing                                             Sponsor’ s Prescription Drug Program or not, policy provisions of
   disagreement w ith a medical decision, medical policy, or medical                                          a Sponsor’ s Prescription Drug Program, or Provider’ s
   practice of PBM or Sponsor. Colo. Rev. Stat. § 10 -16-121(1)(a);                                           recommendation regarding selection of a Sponsor’ s Prescription
   Colo. Code Regs.       702-4: 4-2-15(V); (B) PBM or Sponsor                                                Drug Program based on Provider’ s know ledge of the health needs
   Disagreement. Neither PBM nor Sponsor shall be prohibited from                                             of such pat ients. Colo. Rev. Stat. § 10 -16-121(1)(b); Colo. Code
   protesting or expressing disagreement w ith a medical decision,                                            Regs. 702-4:4-2-15(V).
   medical policy, or medical practice of Provider. Colo. Rev. Stat.                                               2. No Financial Disincentives.        Provider shall not be
   § 10-16-121(1)(a); Colo. Code Regs. . 702 -4: 4-2-15(V); (C) No                                            subjected to financial disincentives based on the number of
   Disagreement Termination.       Neither PBM nor Sponsor shall                                              referrals made to participating providers for covered benefits so
   terminate the Provider Agreement w ith Provider because Provider                                           long as Provider adheres to the utilization review policies and
   expresses disagreement w ith a decision by PBM or Sponsor to                                               procedures of PBM and Sponsor. Colo. Rev. Stat. § 10 -16-
   deny or limit benefits to a Member or because Provider assists a                                           121(d).
   Member in seeking reconsideration of the decision or because                                                    3. Member Hold Harmless. Provider shall hold Members
   Provider discusses w ith a current, former, or prospective patient                                         harmless for money ow ed to Provider by PBM or Sponsor. In no
   any aspect of the patient’ s medical condition, any proposed                                               circumstance shall Members be liable to Provider for money ow ed

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 129 of 236 PageID
                                             #: 12155
                                                                                                                                                   PBM PROVIDER MANUAL                                  130

   to Provider by PBM or Sponsor. In no event, including but not                                              terminating the Provider Agreement w ithout cause.           Within
   limited to nonpayment by PBM or Sponsor, insolvency of PBM or                                              fifteen (15) w orking days of receipt from or issuance to Provider
   Sponsor, or breach of the Provider Agreement, shall Provider bill,                                         of a notice of termination, Sponsor shall make a good faith effort
   charge, collect a deposit from, seek compensation, remuneration                                            to give w ritten notice of the termination to all Members that are
   or reimbursement from, or have any recourse against Members or                                             seen regularly by that pharmacy. Within five (5) w orking days
   persons (other than PBM or Sponsor) acting on their behalf for                                             after Provider either gives or receives notice of termination,
   services provided pursuant to the Provider Agreement. This                                                 Provider shall provide PBM and Sponsor(s) w ith a list of
   provision does not prohibit Provider from collecting coinsurance,                                          Provider’ s patients that are Members under Sponsor’ s
   deductibles, copayments, or fees for noncovered services                                                   Prescription Drug Program. Colo. Rev. Stat. §§ 10 -16-705(7)
   delivered on a fee-for-service basis to Members. Provider agrees                                           and 25-37-101(15).
   that this provision shall survive termination of the Provider                                                   7. Continuation of Services. Provider agrees to provide
   Agreement, for services rendered prior to the termination of the                                           covered services, including dispensing Covered Medications, to
   Provider Agreement, regardless of the cause giving rise to                                                 Members follow ing termination of the Provider Agreement in the
   termination and shall be construed to be for the benefit of                                                follow ing circumstances:
   Members. This provision is not intended to apply to services                                                         a.        Provider shall continue to provide services in
   provided after the Provider Agreement has terminated. Provider                                             accordance w ith the terms of the Provider Agreement to
   agrees that this provision supersedes any oral or w ritten contrary                                        Members for sixt y (60) days af ter termination if notice of
   agreement now existing or hereafter entered into betw een                                                  termination w as not provided to Members as outlined in Section
   Provider and Members or persons acting on their behalf insofar as                                          6 above;
   such contrary agreement relates to liability for payment of                                                          b.        Provider agrees to continue to provide services
   services provided under the terms and conditions of the Provider                                           for Members being treated at an inpatient facility until discharged
   Agreement.      Any modification, addition, or deletion to this                                            if Sponsor terminates coverage for any reason other than
   provision shall become effective on a date no earlier than thirty                                          nonpayment of the premium, fraud, or abuse.
   (30) days after the Colorado Commissioner of Insurance has                                                   Colo. Rev. Stat. § 10-16-705(4).
   received w ritten notification of proposed changes. Colo. Rev.                                                  8. Assignment. Provider shall not assign or delegate any
   Stat. § 10-16-705(3); Colo. Code Regs. 702 -4:4-7-1 § 12.                                                  of its rights and responsibilities under the Provider Agreement
         4. Material Change to Provider Agreement. PBM may                                                    w ithout prior w ritten consent of PBM. To the extent permitted
   make changes to the Provider Agreement upon ninety (90) days’                                              under the Provider Agreement, any subcontracts Provider has
   notice before the effective dat e of the change. The w riting shall                                        entered into must comply w ith Colo. Rev. Stat. § 10 -16-705(7).
   be conspicuously entitled “ notice of material change to contract.”                                        Colo Rev. Stat. § 10-16-705(8).
   Provider may object in w riting to the material change w ithin                                                  9. Nondiscrimination. Provider shall not discriminate, w ith
   fifteen (15) days and has the right to terminate the contract upon                                         respect to the provision of medically necessary covered services,
   w ritten notice of termination provided to PBM not later than sixty                                        including dispensing Covered Medications, against Members t hat
   (60) days before the effective date of the material change. If                                             are participants in a publicly financed program. Colo. Rev. Stat.
   Provider does not object, the w ritten change w ill become                                                 § 10-16-705(9).
   effective.                                                                                                      10. Preauthorization.       Provider agrees that the sole
             a.        Material Change Creates a New Category of                                              responsibility for obtaining any necessary preauthorization rests
   Coverage. If a material change is the addition of a new category                                           w ith Provider, not Members. Colo. Rev. Stat. § 10-16-705(14).
   of coverage and the Provider objects, the addition shall not be                                                 11. Definitions. To the extent any definitions or provisions
   effective as to the Provider, and the objection shall not be a basis                                       of the Provider Agreement conflict w ith definitions or provisions
   upon w hich the person or entity may terminate the contract.                                               contained in Sponsor’ s Prescription Drug Program or contained in
             b.        Provider Agreement       Modified by Law.                                              Colorado Revised Statute, Title 10, Article 16, Part 7, the
   Notw ithstanding the above, the Provider Agreement may be                                                  definitions or provisions of the Provider Agreement shall not
   modified by operation of law as required by any applicable state                                           control. Colo. Rev. Stat. § 10-16-705(15).
   or federal law or regulation, and PBM may disclose this change                                                  12. Non-Waiver of Rights.           Nothing in the Provider
   by any reasonable means. Colo. Rev. Stat. §§ 25-37-101 et.                                                 Agreement shall be construed or shall operate to require that
   seq.                                                                                                       Provider w aive or forego any right or benefit to w hich Provider
         5. Provider Can Decline Services. Provider can decline to                                            may be entitled under the state or federal law
   provide services to new Eligible Persons upon sixty (60) days’                                             or regulation that provides legal protections to a person solely
   notice. The Provider’ s notice shall state the reason or reasons                                           based on the person’ s status as a health care provider providing
   for this action. For the purposes of this subsection (6), “ new                                            services in Colorado. Colo. Rev. Stat. § 25 -37-101(11).
   Eligible Persons” means those patients w ho have not received                                                   13. Automatic Termination. The Provider Agreement shall
   services from the Provider in the immediately preceding three (3)                                          terminate automatically in the event the Federal Drug
   years. An Eligible Person shall not become a “ new Eligible                                                Enforcement Agency or other federal law enforcement agency
   Person” solely by changing coverage from one Plan Sponsor to                                               ceases the operations of the Provider or its pharmacists due to
   another Plan Sponsor. Colo. Rev. Stat. § 25-37-110.                                                        alleged or actual criminal activity. Colo. Rev. Stat. § 25 -37-
         6. Termination Notice. Provider and PBM shall provide                                                101(17).
   ninety (90) days advance w ritten notice to each other before


   COLORADO WORKERS’ COMPENSATION ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   If Provider submit s w orkers’ compensation claims, Provider agrees that it shall submit cost information as follow s: From the
   Colorado Admin Code; DEPARTMENT OF LABOR AND EMPLOYMENT; Division of Workers’ Compensation; 7 ccr 1101 -3;
   WORKERS’ COMPENSATION RULES OF PROCEDURE; Rule 18; Section (O)(4)


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 130 of 236 PageID
                                             #: 12156
                                                                                                                                                   PBM PROVIDER MANUAL                                  131


   Clinic Reimbursement:
             7 CCR 1101-3:18-6(k)(2)(d): Any prescription for a drug supply to be used longer than a 24 hour period, filled at any
             clinic, shall fall under the requirements of and be reimbursed as, a pharmacy fee. See Rule 18-6(O).
   Provider Reimbursement.
             7 CCR 1101-3:18-6(O):
                 (O) Drugs and Medications
          (1) Drugs (brand name or generic) shall be reported on bills using the applicable identifier from the National Drug Code
          (NDC) Directory as published by the Food and Drug Administration (FDA)
          (2) Average Wholesale Price (AWP)
             (a) AWP for brand name and generic pharmaceuticals may be determined through the use of such monthly publicat ions as
             Price Alert, Red Book, or Medispan. In case of a dispute on AWP values, the parties should take the average of their
             referenced published values.
             (b) If published AWP data becomes unavailable, substitute Wholesale Acquisition Cost (WAC) +                                                                                20% for AWP
             everyw here it is found in this rule.
          (3) Reimbursement for Drugs & Medications (Except Compounded Drugs)
             (a) For Covered Medications w ritten w ithin 30 days from the date of injury , reimbursement shall be AWP + $4.00
              (b) For Covered Medications w ritten after 30 days from the date of injury, reimbursement shall be AWP + $4.00. If
              drugs
              have been repackaged, use the original AWP and NDC that w as the source of the repackaged drugs to determine
              reimbursement.
             (c) Covered Medications administered in the course of the Provider' s direct care shall be reimbursed at the Provider' s
             actual cost incurred.
          (4) Compounded Drugs
          All compounds shall be billed using the DoWC Z code corresponding w it h the applicable category for topical products as
          follow s:
           Category I                                      Z790                                            Fee $ 75.00                                     per 30 day supply

          Any anti-inflammatory medication or any local anesthetic single agent.
           Category II                                     Z791                                            Fee $150.00                                     per 30 day supply

          Any anti-inflammatory agent or agents in combination w it h any local anesthetic agent or agents.
           Category III                                    Z792                                            Fee $250.00                                     per 30 day supply

          Any single agent other than anti-inflammatory agent or local anesthetic, either alone, or in combination w ith anti -
          inflammatory or local anest hetic agents.

           Category IV                                     Z793                                            Fee $350.00                                     per 30 day supply

          Tw o or more agent s that are not anti-inflammatory or local anesthetic agents, either alone or in combination w ith other anti -
          inflammatory or local anesthetic agents.
          All ingredient materials must be listed by quantity used. Category fees include materials, shipping and handling and time.
          Regardless of how many ingredients or w hat type, compounded drugs cannot be reimbursed higher than the Category IV
          fee.

   CONNECTICUT REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of a health maintenance
   organization (“ HMO” ), managed care organization (“ MCO” ), Insurer, or similar carrier licensed under Connecticut law
   (collectively and/or individually, the “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 131 of 236 PageID
                                             #: 12157
                                                                                                                                                   PBM PROVIDER MANUAL                                  132

   and consistent w ith law , so t hat the follow ing rules and requirements are included and shall apply w ith respect to t hose services
   provided to Members of the Sponsor (the “ Addendum” ).In the event there is a conflict betw een the terms and conditions set
   forth in this Addendum and the terms and conditions set forth in the Provider Agreement (includi ng the Provider Manual), the
   terms and conditions set forth in this Addendum shall control. Without limiting the generality of the foregoing, Provider ag rees
   as follow s:

        1. Member Hold Harmless. Provider agrees that in no                                                        7. Unfair Trade Practice. No Provider, or its agent, trustee
   event, including, but not limited to, nonpayment by PBM or                                                 or assignee, may: (a) Maintain any action at law against a
   Sponsor, the insolvency of PBM or Sponsor, or breach of the                                                Member to collect sums ow ed by PBM or Sponsor; or (b) request
   Provider Agreement, shall Provider bill, change, collect a deposit                                         payment from a Member for such sums. For purposes of this
   from, seek compensation, remuneration, or reimbursement from,                                              subdivision “ request payment” includes, but is not limited to,
   or have any recourse against Members or a person acting on their                                           submitting a bill for services not actually ow ed, or submitting for
   behalf, other than PBM or Sponsor, for Covered Medications                                                 such services an invoice or other communication detailing the
   provided pursuant to the Provider Agreement. This provision                                                cost of the services that is not clearly marked w ith the phrase
   shall not prohibit collection of cost -sharing amounts, or costs for                                       “ THIS IS NOT A BILL” . Provider is informed and acknow ledges
   noncovered services, w hich have not otherw ise been paid by a                                             that pursuant to Connecticut General Statutes section 20 -7f, it is
   primary or secondary carrier in accordance w ith regulatory                                                an unfair trade practice in violation of chapter 735a for any
   standards for coordination of benefits, from Members in                                                    health care provider to request payment from a Member, other
   accordance w ith the terms of the Member’ s Prescription Drug                                              than a copayment or deductible, for Covered Medications, or to
   Program. C.G.S.A. 38a-193(c)(1)(A).                                                                        report to a credit reporting agency a Member’ s failure to pay a
        2. Insolvency. Provider agrees that, in the event of the                                              bill for medical services w hen a Sponsor has primary
   insolvency of PBM or Sponsor, Provider shall continue providing                                            responsibility for payment of such services.       C.G.S.A. § 38a-
   Covered Medications to Members for the duration of the period                                              193(c)(3).
   for w hich premium payment has been made to Sponsor or until                                                    8. Termination. Provider and PBM shall each provide to
   Member is discharged from the inpatient facility, w hichever time                                          the other at least sixty (60) days’ advance notice to terminate or
   is greater. C.G.S.A §§ 38a-193(c)(1)(B); 38a-193(d).                                                       w ithdraw from the Provider Agreement. This section shall not
        3. Member’s Rights. Notw ithstanding any other provision                                              apply:
   in the Provider Agreement, nothing in the Provider Agreement                                                         a.        When lack of such notice is necessary for the
   shall be construed to modify the rights and benef its contained in                                         health or safety of a Member;
   a Member’ s Prescription Drug Program.             C.G.S.A.§ 38a-                                                    b.        When Provider has entered into a contract w ith
   193(c)(1)(C).                                                                                              PBM that is found to be based on fraud or material
        4. Non-Payment for Failure to Comply. Provider shall not                                              misrepresentation; or
   bill Members for Covered Medications, except for cost -sharing                                                       c.        When Provider engages in any fraudulent
   amounts, w here PBM or Sponsor denies payment because                                                      activity related to the terms of the Provider Agreement.
   Provider has failed to comply w ith the terms and conditions of                                            C.G.S.A.            38a-193(e); C.G.S.A. 38a-478(h).
   the Provider Agreement. C.G.S.A § 38a-193(c)(1)(D).                                                             9. No Action for Grievance or Appeal. Neither PBM nor
        5. Survival. Provider further agrees (i) that the provisions                                          Sponsor shall take or threaten to take any action against Provider
   of paragraphs 1, 2, 3, and 4 of this Addendum shall survive                                                in retaliation for Provider’ s assistance to a Member in filing an
   termination of the Provider Agreement regardless of the cause                                              internal grievance or appealing a utilization review determination.
   giving rise to termination and shall be construed to be for the                                            C.G.S.A. 38a-478(h)(c).
   benefit of Sponsor’ s Members, and (ii) that this provision                                                     10. No Limitation on Member Rights.            Nothing in the
   supersedes any oral or w ritten contrary agreement now existing                                            Provider Agreement shall be construed as or shall have the effect
   or hereafter entered into betw een Provider and Members or                                                 of prohibiting or limiting any cause of action or contract rights a
   persons acting on their behalf. C.G.S.A § 38a-193(c)(1)(E).                                                Member otherw ise has. C.G.S.A. 38a-478(i).
        6. Sub-Contracts. To the extent not otherw ise prohibited                                                  11. Discussions With Members. Nothing in the Provider
   by the Provider Agreement, if Provider contracts w ith other                                               Agreement shall be construed as prohibiting Provider from
   providers or facilities w ho agree to provide Covered Medications                                          discussing w ith a Member any treatment options and services
   to Members w ith the expectation of receiving payment directly or                                          available in or out of netw ork, including experimental treatments,
   indirectly from PBM or Sponsor, such providers or facilities shall                                         or the method that PBM uses to compensate Provider. C.G.S.A.
   agree to abide by the provisions of paragraphs 1, 2, 3, 4, and 5                                           38a-478(k).
   of this Addendum. C.G.S.A. § 38a-193(c)(1)(F).


   CONNECTICUT MEDICAID REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Connecticut Medicaid program administered by a Sponsor, Provider agrees that the Provider Agreement
   is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Prov ider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

       1. Participation. Provider agrees to meet the minimum
   requirements for participation in serving Enrollees in the Medicaid

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 132 of 236 PageID
                                             #: 12158
                                                                                                                                                   PBM PROVIDER MANUAL                                  133

   program as set forth in the Regulations of Connecticut State                                               of the Social Security Act and further represents and w arrants
   Agencies, Section 17b-262-522 to Section 17b-262-533, as                                                   that it shall notify PBM in the event it is excluded from
   applicable.                                                                                                participation.    PBM may immediately terminate this Provider
        2. Member Hold Harmless. Except for applicable cost                                                   Agreement upon such notification or exclusion.
   sharing requirements, Provider agrees to hold harmless Enrollees                                                 9. Eligibility. Provider shall immediately notify PBM and
   for the costs of all Medicaid-covered goods and services and                                               Sponsor that an Enrollee has become eligible for coverage by a
   Covered Medications provided consistent w ith its Provider                                                 liable third party or has lost eligibility for coverage by a liable
   Agreement and this Addendum.                                                                               third party.
        3. Compliance with Law. Provider shall comply w ith all                                                     10. Additional Requirements. This Provider Agreement shall
   applicable Federal and State law s, regulations and w ritten                                               include any general requirements of the contract betw een the
   policies, including those pertaining to licensing. In the provision                                        State and Sponsor that are appropriate to the services being
   of Covered Medications under this Provider Agreement,                                                      provided herein, including any reporting requirements and shall
   Provider and its contractors (to the extent contractors are                                                comply w ith the requirements of 42 CFR 438.6 that are
   allow ed under the Provider Agreement) shall comply w ith all                                              appropriate to the services or activity delegated under this
   applicable Federal and State statutes and regulations, and all                                             Provider Agreement.
   amendments thereto, that are in effect w hen this Provider                                                       11. Evaluation. Provider agrees to allow the State or other
   Agreement is signed, or that come into effect during the term of                                           governmental entity to enter the Provider’ s premises to inspect,
   this Provider Agreement. This includes but is not limited to Title                                         monitor or otherw ise evaluate the w ork being performed under
   XIX of the Social Security Act and Title 42 of the Code of                                                 this Provider Agreement.
   Federal Regulations.                                                                                             12. Definitions.    With the exception of subcontracts
        4. Insurance.      Provider must provide evidence of and                                              specifically excluded by the State, all Provider agreements shall
   maintain adequate malpractice insurance consistent w ith its                                               include verbatim the Connecticut Medical Assistance Program
   Provider Agreement.                                                                                        definitions of Medical Appropriateness/Medically Appropriate and
        5. Member Eligibility. If there is a discrepancy betw een                                             Medically Necessary/Medical Necessity as set forth below :
   information in PBM’ s or Sponsor’ s eligibility system and                                                         a. Medical Appropriateness or Medically Appropriate:
   information given to the pharmacists by the Enrollee, the                                                  Health care that is provided in a timely manner and meets
   Enrollee’ s physician or other third party, Provider must utilize the                                      professionally recognized standards of acceptable medical care; is
   State’ s Automated Eligibility Verification System to determine                                            delivered in the appropriate medical setting; and is the least
   eligibility.                                                                                               costly of multiple, equally-effective alternative treatments or
        6. Generic Substitutions.          Provider shall adhere to                                           diagnostic modalities.
   provisions of Connecticut General Statutes § 20 -619(b) and (c)                                                    b. Medically Necessary/Medical Necessity:      Health care
   related to generic substitutions for Enrollees.                                                            provided to correct or diminish the adverse effects of a medical
        7. Record Retention. Provider shall retain financial records,                                         condition or mental illness; to assist an individual in attaining or
   supporting documents, statist ical records and all other records                                           maintaining an optimal level of health, to diagnose a c ondition or
   supporting the services provided under this Provider Agreement                                             prevent a medical condition from occurring. Conn. Agencies
   for a period of five (5) years from the completion date of this                                            Regs. 17b-262-523 (2012) This Provider Agreement shall use
   Provider Agreement, unless a longer period of time is required                                             these definitions in all requests for approval of Covered
   under the Provider Agreement. Provider shall make the records                                              Medications to be dispensed on behalf of Enrollees.
   available to the State or it s authorized agents at all reasonable                                               13. Corrective Action. Provider agrees that if deficiencies or
   times at Provider’ s general offices. The State and its authorized                                         areas for improvement are identified by PBM or Sponsor,
   agents w ill request access in w riting except in cases of                                                 corrective action shall be taken to the satisfaction of PBM and
   suspected fraud and abuse. If any litigation, claim or audit is                                            Sponsor.
   started before the expiration of the five (5) year period, , unless a                                            14. Surety Bond. PBM or Sponsor may w ithhold a portion
   longer period of time is required under the Provider Agreement,                                            of the final payment to Provider as a surety bond to ensure
   the records must be retained until all litigation, claims or audit                                         compliance under the terminated Provider Agreement.
   finding involving the records have been resolved. Provider must                                                  15. Clean Air and Water Acts. Provider shall comply w ith
   make all requested records available w ithin thirty (30) days of the                                       all applicable standards, orders or regulations issued pursuant to
   State’ s request.                                                                                          the Clean Air Act as amended, 42 U.S.C. 7401, et seq. and
        8. Exclusion from Federal Programs. Provider represents                                               section 508 of the Clear Water Act (33 U.S.C. 1368), Executive
   and w arrants that it is not excluded from participation in a                                              Order 11738, and 40 CFR Part 15).
   Federal health care program under either Section 1128 or 1128A


   DELAWARE REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Managed Care
   Organization (“ MCO” ), Health Care Services Organization, Prepaid Limited Health Service Organization, Insurer, or Carrier
   licensed under Delaw are law (collectively and/or individually, the “ Sponsor” ), Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:



This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 133 of 236 PageID
                                             #: 12159
                                                                                                                                                   PBM PROVIDER MANUAL                                  134

        1. Provider agrees that in no event, including but not                                                     3. The provisions contained herein above shall be
   limited to nonpayment by PBM or Sponsor, insolvency of PBM or                                              construed in favor of the enrollee, shall survive the termination of
   Sponsor, or breach of this agreement, shall Provider bill, charge,                                         the Agreement regardless of the reason for termination, including
   collect a deposit from, seek compensation, remuneration or                                                 the insolvency of PBM or Sponsor, and shall supersede any oral
   reimbursement from, or have any recourse against any Member                                                or w ritten contrary agreement betw een Provider and Member or
   or a person (other than PBM) acting on behalf of the Member for                                            the representative of the Member if the contrary agreement is
   services provided pursuant to this agreement. This agreement                                               inconsistent w ith the hold harmless and continuation of covered
   does not prohibit the Provider from collecting coinsurance,                                                services provisions required herein.
   deductibles or Copayments, as specifically provided in the                                                      4. Except in cases w here termination w as due to unsafe
   evidence of coverage, or fees for uncovered services delivered on                                          health care practices that compromise the health or safety of
   a fee-for-service basis to Members.                                                                        Members, Provider shall continue coverage of services at the
        2. In the event of PBM’ s or Sponsor’ s insolvency or other                                           contract price by a terminated for up to 120 calendar days after
   cessation of operations, covered Services to Members w ill                                                 notification of termination in cases w here it is medically
   continue through the period for w hich a premium has been paid                                             necessary for the Member to continue treatment w ith the
   to PBM on behalf of the Member or until the Member’ s discharge                                            terminated Provider. In cases of the pregnancy of a Member,
   from an inpatient facility, w hichever time is greater. Services to                                        medical necessity shall be deemed to have been demonstrated
   Members confined in an inpatient facility on                                                               and coverage shall continue to completion of postpartum care.
        the date of insolvency or other cessation of operations w ill                                         Source: Del. Admin. Code, Title 18(1400)(1403)(7.0)(7.1 -7.3)
   continue until their continued confinement in an inpatient facility
   is no longer medically necessary.


   FLORIDA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Managed Care
   Organization (“ MCO” ), Health Care Services Organization, Prepaid Limited Health Service Organization, Insurer, or Carrier
   licensed under Florida law (collectively and/or individually, the “ Sponsor” ), Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a confli ct
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

         1. Termination by DOI. The Provider Agreement shall be                                               enforceability of the remaining provisions of the Provider
   cancelled upon issuance of an order by the Florida Department of                                           Agreement. Fla. Stat. § 636.035(9).
   Insurance pursuant to Florida Statute §§ 624.4411(3),                                                           6. Consultation. Nothing in the Provider Agreement shall
   636.036(3), or 641.234(3).                                                                                 be construed as restricting Provider’ s ability to communicate
         2. Sponsor’s Contracts.           Nothing in the Provider                                            information to a Member regarding care or treatment options for
   Agreement shall be construed or have the effect of requiring                                               the Member w hen Provider deems know ledge of such information
   Provider to accept the terms of other providers’ contracts w ith                                           by the Member to be in the best interest of the health of the
   the Sponsors or any other Prescription Drug Programs under                                                 Member. Fla. Stat. § 636.035(10); Fla. Stat. § 641.315(5).
   common management and control w ith the Sponsors as a                                                           7. Non-Exclusivity. Nothing in the Provider Agreement
   condition of continuation or renew al of the contact. Fla. Stat. §                                         shall be construed as either prohibiting or restricting Provider
   627.6474; Fla. Stat. § 641.315(10).                                                                        from entering into a commercial contract w ith any other
         3. Termination Notice. Provider shall provide no less than                                           Prescription Drug Program or from prohibiting or restricting PBM
   ninety (90) days’ (for prepaid limited health services                                                     or Sponsor from entering into a commercial contract w ith any
   organizations) or sixty (60) days’ (for HMOs) advance w ritten                                             other provider. Fla. Stat. § 641.315(6).
   notice to PBM and the Department of Insurance before cancelling                                                 8. Customer Assistance Notice. Provider shall prominently
   the Provider Agreement for any reason. Nonpayment for goods                                                display a consumer assistance notice in its reception areas that is
   or services rendered by Provider shall not be a valid reason for                                           clearly noticeable by all Members. Such notice shall state the
   avoiding the ninety (90) or sixty (60) day, as applicable, advance                                         addresses and toll-free telephone numbers of the Agency for
   w ritten notice of cancellation. Fla. Stat. § 636.035(6); Fla. Stat                                        Health Care Administration, the Statew ide Provider and
   641.315(2)(a).                                                                                             Subscriber Assistance Program, and the Department of
         4. Termination Without Cause. PBM shall provide ninety                                               Insurance. The consumer assist ance notice must also clearly
   (90) days’ (for prepaid limited health services organizations) or                                          state that the address and toll-free telephone numbers of PBM’ s
   sixty (60) days’ (for HMOs) advance w ritten notice to Provider                                            and Sponsor’ s grievance department shall be provided to the
   and the Department of Insurance before cancelling, w ithout                                                Members upon request. Fla. Stat. § 641.511(11).
   cause, the Provider Agreement except w here a Member’ s health                                                  9. Continuation of Services. In the event the Provider
   is subject to imminent danger or Provider’ s ability to practice is                                        Agreement is terminated for any reason other than for cause,
   effectively impaired by an action by a governmental agency. Fla.                                           Provider shall continue to provide services to Members
   Stat. § 636.035(8); Fla. Stat. § 641.315(2)(b).                                                            undergoing active treatment w hen medically necessary, through
         5. Severability. If any provision of the Provider Agreement                                          completion of treatment of the condition for w hich the Member
   is held to be unenforceable or otherw ise contrary to any                                                  w as receiving care at the time of the termination, until the
   applicable law s, regulations or rules, such provision shall have no                                       Member selects another treating provider, or during the next
   effect and shall be severable w ithout affecting the validity or                                           enrollment period offered by Sponsor, w hichever is longer, but

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 134 of 236 PageID
                                             #: 12160
                                                                                                                                                   PBM PROVIDER MANUAL                                  135

   not longer than six (6) months after termination of the Provider                                                10. Insurance. Provider shall maintain appropriate levels of
   Agreement. Provider shall continue to provide services to a                                                medical malpractice insurance or its equivalent in compliance
   Member w ho has initiated a course or prenatal care at the time of                                         w ith Florida Statutes. Fla. Admin. Code Ann. § 690.191.069.
   termination, until the Member selects another treat ing                                                         11. Workers’ Compensation. To the extent Provider provides
   provider, or during the next enrollment period offered by Sponsor,                                         Covered Medications to Workers’ Compensation beneficiaries,
   w hichever is longer, but not longer than six (6) months after                                             Provider agrees that the follow ing additional terms shall apply:
   termination of the Provider Agreement. Provider shall continue to                                                     (a) Repackaged/Relabeled Medications:        Claims for
   provide services to a Member w ho has initiated a course of                                                repackaged/relabeled Covered Medications shall be submitted to
   prenatal care, regardless of the trimester in w hich care w as                                             PBM as a paper claim and shall specify the national drug code
   initiated, until completion of postpartum care. This provision                                             (NDC) of the original manufacturer used in the repackaging along
   does not prevent Provider from refusing to continue to provide                                             w ith the repackaged/relabeled NDC. For additional information
   care to a Member w ho is abusive, noncompliant, or in arrears in                                           on how to submit a paper claim, contact the Pharmacist Use
   payment for services provided. For care continued under this                                               Only number .
   provision, Provider shall continue to be bound by the terms of the
   Provider Agreement. Changes made w ithin thirty (30) days
   before termination of the Provider Agreement are effective only if
   agreed to by both parties. Fla. Stat. § 641.51(8).

   FLORIDA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENTS
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Florida Medicaid Program (the “ Plan” ) administ ered by a Sponsor, Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s:

        1. Capitalized Terms.          All terms capitalized but not                                          on behalf of an Enrollee for the Enrollee’ s health status, medical
   otherw ise defined in the Provider Agreement or this Addendum                                              care, or treatment or non-treatment options, including any
   shall have the meaning ascribed to them in the contract bet w een                                          alternative treatments that might be self -administered.
   State of Florida Agency for Health Care Administration (the                                                     6. Advocating on Behalf of Enrollee. Provider shall not be
   “ Agency” ) and Sponsor or the applicable law , rule or regulation.                                        prohibited from advocating on behalf of an Enrollee in any
        2. Hold Harmless.                                                                                     grievance system or UM process, or individual authorization
              a. Provider is prohibited from seeking payment from                                             process to obtain necessary services.
   an Enrollee for any covered services provided, including                                                        7. Continuation of Treatment.          Provider shall provide
   dispensing Covered Medications, to an Enrollee.                                                            continuity of treatment in the event Provider’ s contract
              b. Provider shall look solely to PBM for compensation                                           terminates during the course of an Enrollees’ treatment by
   for services rendered, w ith the exception of nominal cost sharing                                         Provider.
   and patient responsibility, pursuant to the Medicaid State Plan                                                 8. Participation Discrimination.       Provider, PBM and/or
   and the Medicaid Provider General and Coverage and Limitations                                             Sponsor shall not discriminate w ith respect to participation,
   Handbook and in accordance w ith the Provider Agreement.                                                   reimbursement, or indemnification of any provider w ho is acting
        3. Marketing. Provider shall not engage in any marketing                                              w ithin the scope of his/her license or certification under
   activities prohibited by Sponsor’ s contract w ith the Agency or                                           applicable state law , solely on the basis of such license or
   prohibited by state or federal law , rule, or regulation. (42 CFR                                          certification.
   438.104, Fla. Stat. §§ 409.912; 641.3901; 641.3903;                                                             9. Enrollee Discrimination. Provider, PBM and/or Sponsor
   641.386; 626.11; 626.342; 626.451; 626.471; 626.511;                                                       shall not discriminate against providers serving high-risk
   626.611). No marketing materials, including any community                                                  populations or those that specialize in conditions requiring costly
   outreach materials, relating to the Provider Agreement, Sponsor,                                           treatments.
   PBM, Agency or Plan may be displayed w ithout w ritten approval                                                 10. Records.
   from PBM, Sponsor, and the Agency.                                                                                    a.      Provider shall maintain an adequate record
        4. Cooperation with Sponsor. Provider shall cooperate                                                 system for recording services, charges, dates and all other
   w ith any peer review , grievance, quality improvement process                                             commonly accepted information elements for services rendered
   (“ QIP” ) and utilization management (“ UM” ) activities, and provide                                      to the Sponsor. Provider shall maintain w ritten procedures for
   for monitoring and oversight, including monitoring of services                                             computer system backup and recovery.
   rendered to Enrollees, by the Sponsor (or its subcontractors).                                                        b.      Provider shall maintain records for a period of
   Provider must complete any applicable abuse, neglect, and                                                  not less than ten (10) years from the close of the Provider
   exploitation training that may be required by Sponsor from time                                            Agreement, and records shall be retained further if the records
   to time.                                                                                                   are under review or audit until the review or audit is complete.
        5. Discussions with Enrollees.                                                                        Prior approval for the disposition of records must be requested
              a.        Provider shall not be prohibited from discussing                                      and approved by PBM if Provider’ s contract is continuous.
   treatment or non-treatment options w ith Enrollees that may not                                                 11. Audit.      Provider shall allow the United States
   reflect the Plan’ s position or may not be covered by the Plan.                                            Department of Health and Human Services (“ DHHS” ), the
              b.        Provider shall not be prohibited from acting                                          Agency, the Medicaid Program Integrity Office of the AHCA
   w ithin the law ful scope of practice, from advising or advocating                                         Inspector General (“ MPI” ), the Department of Elder Affairs

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 135 of 236 PageID
                                             #: 12161
                                                                                                                                                   PBM PROVIDER MANUAL                                  136

   (“ DOEA” ) and the Medicaid Fraud Control Unit Office of the                                                    23. Termination/Sanction. In addition to any other right to
   Attorney General (“ MFCU” ) to inspect, evaluate and audit all of                                          terminate this Provider Agreement, and notw ithstanding any
   the follow ing related to the Provider Agreement and the Sponsor:                                          other provision of the Sponsor’ s Plan, the Agency or the Plan
   (a) Pertinent books; (b)Financial records; (c) Medical records; and                                        may request immediate termination of this Provider Agreement if,
   (d) Documents, papers, and records of any provider involving                                               as determined by the Agency, Provider fails to abide by the terms
   financial transactions.                                                                                    and conditions of the Provider Agreement, or in the sole
        12. Reporting. Provider shall submit all reports and clinical                                         discretion of the Agency, Provider fails to come into compliance
   information required by PBM necessary to support services t o the                                          w ith the Provider Agreement w ithin fifteen (15) calendar days
   Sponsor.                                                                                                   after receipt of notice from the Sponsor specifying such failure
        13. Cooperation. When providing services to transitioning                                             and requesting Provider aide by the terms and conditions thereof.
   Enrollees, Provider shall cooperate in all respects w ith other                                            In addition, Sponsor or PBM may terminate or impose other
   providers to assure maximum health outcomes for Enrollees.                                                 sanctions, if Provider’ s performance is deemed inadequate, at
        14. Screenings. To the extent applicable, Provider agrees to                                          Plan, Sponsor’ s or PBM ow n discretion.
   cooperate w ith any background screenings required from time to                                                 24. Termination Appeals.          If Provider’ s participation is
   time by Sponsor.                                                                                           terminated pursuant to the Agreement for any reason, Provider
        15. Provider Withdrawal Notice.          Provider shall submit                                        shall utilize the applicable appeals procedures outlined in the
   notice of w ithdraw al from the netw ork at least ninety (90)                                              Agreement. No additional or separate right of appeal to the
   calendar days before the effective date of such w ithdraw al.                                              Agency or the Sponsor is created as a result of PBM or the
        16. Insurance. (A) Provider shall notify PBM in the event of                                          Sponsor’ s act of terminating or decision to terminate, the
   a lapse in general liability or medical malpractice insurance, or if                                       Provider under the Sponsor’ s Plan. Provider’ s termination shall
   asset s fall below the amount necessary for licensure under                                                not affect other participating provider’ s participation in the Plan’ s
   Florida statutes. (B) Provider shall secure and maintain during the                                        netw ork.
   life of the Provider Agreement w orker compensation insurance                                                   25. Hernandez Settlement. Provider shall ensure that it
   (complying w ith the Florida w orker compensation law ) for all of                                         complies w ith all applicable requirements of the Hernandez
   its employees connected w ith the w ork under the Provider                                                 Settlement Agreement (“ HSA” ). An HSA situation arises w hen
   Agreement.                                                                                                 an Enrollee attempts to fill a prescription at a participating
        17. Confidentiality/HIPAA Compliance.            Provider shall                                       pharmacy location and is unable to receive his/her prescription as
   safeguard information about Enrollees in accordance w ith 42                                               a result of: (a) An unreasonable delay in filling the prescription;
   C.F.R. 438.224. Provider shall comply w ith HIPAA’ s privacy and                                           (b) A denial of the prescription; (c) The reduction of a prescribed
   security provisions.                                                                                       good or service; and/or (d) The termination of a prescription. If
        18. Member/Agency Liability.        Neither Enrollees nor the                                         Provider desires, the Bureau of Managed Health Care w ill provide
   Agency shall be held liable for any debts of the Provider,                                                 copies of all Hernandez related policies and procedures for review
   including breach of contract due to insolvency. This provision                                             and w ritten approval.
   shall survive termination of the Provider Agreement.                                                            26. Annual Survey. Provider shall allow PBM or the Sponsor
        19. Conflict. Terms of this Provider Agreement, as they                                               to conduct an annual on-site survey to ensure compliance w ith
   pertain to Enrollees, that are in conflict w ith the specifications of                                     the HSA. If Provider’ s acts and procedures fail such survey, then
   Sponsor’ s contract w ith the Agency shall be w aived to the                                               Provider shall undergo mandatory training w ithin six (6) months
   extent of such conflict.                                                                                   and then be reevaluated w ithin one (1) month of the HSA training
        20. Investigation. Provider shall cooperate fully in any audit,                                       course to ensure Provider is in compliance w ith the HSA.
   investigation and/or review by the Agency, MPI, MFCU, DOEA,                                                     27. Post Signs. Provider shall post signs in English and
   Sponsor or other state or federal entity and in any subsequent                                             Spanish, advising Enrollees that if reimbursement for prescription
   legal action that may result from such an investigation involving                                          drugs is initially rejected, such individual w ill be provided w ritten
   the Sponsor’ s Plan. Provider agrees that authorized federal and                                           information, in English and Spanish, by Provider, including a
   state agencies and their agents, including but not limited to the                                          pamphlet that w ill tell such individual the reason their drug claim
   Agency, the Florida Attorney General, and DFS, shall have access                                           w as rejected and w hat they can do about it.
   to Provider’ s place(s) of business and all medical/case records                                                28. Reimbursement Rejection Notices.
   and data, as required by state and/or federal law . Access shall                                                     a.         Provider shall provide Enrollees w hose claim for
   be during normal business hours except under special                                                       reimbursement is rejected w ith either (i) a printed copy of the
   circumstances w hen after-hours admission shall be provided.                                               computer screen stating the reasons for rejection or (ii) a copy of
   The Agency and/or the Florida Attorney General shall determine                                             the pamphlet described in Section 30 w ith the reason(s) for claim
   w hether special circumstances exist.                                                                      reimbursement rejection and the date of rejection w ritten
        21. Data Submission.        Provider shall promptly submit,                                           thereon.
   complete and accurate claims data to PBM, in accordance w ith                                                        b.         Provider shall deliver the pamphlet described in
   Sponsor’ s contract w ith the Agency.                                                                      Section 30 w ith the notice described in Section 31.a. by the
        22. Indemnity/Hold Harmless.         Provider shall indemnify,                                        same means by w hich the prescription medication w ould have
   defend and hold harmless the Agency and Enrollees from and                                                 been delivered, to all individuals w ho are not physically present
   against all claims, damages, causes of action, costs or expenses,                                          w hen their claim for reimbursement is rejected.
   including court costs and reasonable attorney fees, to the extent                                               29. Termination by OIR.             The Office of Insurance
   proximately caused by any negligent act or other w rongful                                                   Regulations may cancel this Provider Agreement at any time
   conduct arising from this Agreement. This clause shall survive                                               upon the issuance of an order.
   termination of the Provider Agreement, including breach due to                                                  30. Subcontract.
   insolvency. The Agency may w aive this requirement for itself,                                               a.      To the extent permitted by t he Provider Agreement, if
   but not for the Enrollees, for damages in excess of the stat utory                                           Provider subcontracts or delegates any of the functions in
   cap on damages for public entities, if the Provider is a state                                               performance of services hereunder, the subcontract or
   agency or subdivision as defined by F.S.A. § 768.28, or a public                                             delegation must include all the requirements of the Provider
   health entity w ith statutory immunity. All such w aivers must be                                            Agreement, including the Provider Manual and all amendments
   approved in w riting by the Agency.                                                                          and addenda thereto, including this Addendum.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 136 of 236 PageID
                                             #: 12162
                                                                                                                                                   PBM PROVIDER MANUAL                                  137

    b.      The Plan, Sponsor or PBM may revoke delegation or                                                      33. Presidential Executive Order 12989. To comply w ith
    impose other sanctions, if any such subcontractor or delegate’ s                                          Presidential Executive Order 12989 and State of Florida
    performance is deemed inadequate, at Plan, Sponsor’ s or PBM                                              Executive Order Number 11 -116, Provider agrees to utilize the
    ow n discretion.                                                                                          U.S. Department of Homeland Security' s E-verify system to
       31. Amendment. To the extent any amendment to the                                                      verify the employment of all new employees hired by Provider
   Provider Agreement relates to Sponsor’ s contract w ith the                                                during the contract term. Provider shall include in related
   Agency, all such amendments shall be in w riting and signed by                                             subcontracts a requirement that subcontractors performing w ork
   PBM and Provider.                                                                                          or providing services pursuant to the state contract utilize the E-
       32. No Incentive to Withhold Care.         Neither PBM nor                                             verify system to verify employment of all new employees hired
   Sponsor shall make a specific payment under this Provider                                                  by the subcontractor during the contract term. Contractors
   Agreement, in any type or form, to Provider as an inducement to                                            meeting the terms and conditions of the E-Verify System are
   deny, reduce, limit, or delay the specific, medically necessary,                                           deemed to be in compliance w ith this provision.
   and appropriate dispensing of Covered Medications w ith respect                                                 34. Hours of Operation. Provider must offer hours of
   to a specific Enrollee or group of Enrollees w ith similar medical                                         operation that are no less than the hours of operation offered to
   conditions.                                                                                                commercial Members.



   GEORGIA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Georgia law (as such terms are defined by Georgia law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

        1. Member Hold Harmless. In addition to the requirements                                              set for the in the Provider Agreement, including the Provider
   of the Hold Harmless section in the Provider Agreement, a                                                  Manual or in accordance w ith the Sponsor’ s requirements. Ga.
   Member shall be held harmless for provider utilization review                                              Admin. Code Rule 120-2-80-.06(4)
   decisions over w hich she/he has no control. Ga. Admin. Code                                                    3. Review of Provider. Provider acknow ledges and agrees
   Rule 120-2-44-04(3).                                                                                       that PBM or Sponsor may continuously review the utilization of
        2. Authorization For Services.             Any    prospective                                         Provider’ s services, facilities and costs. Ga. Admin. Code Rule
   authorization or other authorization required for covered services,                                        120-2-44-.04
   including dispensing Covered medications, shall be conducted as


   GEORGIA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Georgia Medicaid Managed Care program (“ Enrollees” ) administered by a Sponsor, Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in thi s Addendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s:

        1. Capitalized Terms.       All terms capitalized but not                                                  4. Transfer. Provider shall immediately transfer Enrollee to
   otherw ise defined in the Provider Agreement or this Addendum                                              another                                                    provider
   shall have the meaning ascribed to them in the Georgia Families                                            if the Enrollee’ s health or safety is in jeopardy.
   (GF) Contract betw een the Georgia Department of Community                                                      5. Treatment and Non-Treatment Options. PBM shall not
   Health (DCH) and Sponsor.                                                                                  prohibit a Provider from discussing treatment or non-treatment
        2. Member Hold Harmless.          Provider shall not seek                                             options w ith Enrollees that may not reflect the PBM’ s or
   payment from the Enrollee for any Covered Medications provided                                             Sponsor’ s position or may not be covered by the Provider
   to the Enrollee w ithin the terms of the Provider Agreement and                                            Agreement.
   shall look solely to the PBM for compensation for services                                                      6. Scope of Practice. PBM shall not prohibit a Provider
   rendered, w ith the exception of nominal cost sharing pursuant to                                          from acting w ithin the law ful scope of practice, from advising or
   the Georgia State Medicaid Plan, the Georgia State Medicaid                                                advocating on behalf of an Enrollee for the Enrollee’ s health
   Policies and Procedures Manual, and the Georgia Families                                                   status, medical care, or treatment or non-treatment options,
   Contract.                                                                                                  including any alternative treatments that might be self -
        3. Quality Improvement Utilization Review . Provider shall                                            administered.
   cooperate w ith the PBM’ s quality improvement and Utilization                                                  7. Advocate.        PBM may not prohibit a Provider from
   Review and management activities.                                                                          advocating on behalf of the Enrollee in any Grievance System or


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 137 of 236 PageID
                                             #: 12163
                                                                                                                                                   PBM PROVIDER MANUAL                                  138

   Utilization Review process, or individual authorization process to                                         Agreement, as determined by DCH, or, in the sole discretion of
   obtain necessary Health Care services.                                                                     DCH, fails to come into compliance w ithin fifteen (15) Calendar
         8. Continuation of Services. In the event a Provider’ s                                              Days af ter a receipt of notice from the PBM specifying such
   participation terminates during the course of an Enrollee’ s                                               failure and requesting such Provider to abide by the terms and
   treatment by Provider, Provider shall provide for the continuity of                                        conditions of the Provider Agreement;
   treatment.                                                                                                           b.        Any Provider w hose participation is terminated
         9.   Discrimination      with   Respect     to    Participation,                                     under the Provider Agreement for any reason shall utilize the
   Reimbursement, and Indemnification. PBM shall not discriminate                                             applicable appeals procedures outlined in the Provider Agreement.
   w ith respect to participation, reimbursement, or indemnification                                          No additional or separate right of appeal to DCH or the PBM is
   of any Provider w ho is acting w ithin the scope of his or her                                             created as a result of the PBM’ s act of t erminating, or decision to
   license or certification under applicable State law , solely based                                         terminate any Provider under the Provider Agreement.
   on such license or certification. This provision should not be                                             Notw ithstanding the termination of the Provider Agreement w ith
   construed as any w illing provider law , as it does not prohibit                                           respect to any particular Provider, this Provider Agreement shall
   PBMs from limiting Provider participation to the extent necessary                                          remain in full force and effect w ith respect to all other Providers.
   to meet the needs of the Enrollees. Additionally, this provision                                                 21. Provider Insurance. Provider shall maintain, throughout
   shall not preclude the PBM from using different reimbursement                                              the term of the Provider Agreement at its ow n expense,
   amounts for different specialties or for different practitioners in                                        professional and comprehensive general liability, and medical
   the same specialt y. This provision also does not interfere w ith                                          malpractice, insurance. Such comprehensive general liability
   measures established by the PBM that are designed to maintain                                              policy of insurance shall provide coverage in an amount
   quality and control costs.                                                                                 established by the PBM pursuant to its w ritten Provider
         10. Discrimination against High Risk Populations. PBM shall                                          Agreement w ith Provider. Such professional liability policy of
   not discriminate against Providers serving high-risk populations or                                        insurance shall provide a minimum coverage in the amount of one
   those that specialize in conditions requiring costly treatments.                                           million dollars ($1,000,0 00) per occurrence, and three million
         11. Right to Inspection. CMS and DCH w ill have the right                                            dollars ($3,000,000) annual aggregate. Providers may be allow ed
   to inspect, evaluate, and audit any pertinent books, financial                                             to self-insure if the Provider establishes an appropriate actuarially
   records, documents, papers, and records of any Provider                                                    determined reserve.       DCH reserves the right to w aive this
   involving financial transactions related to the Provider                                                   requirement if necessary f or business need.
   Agreement.                                                                                                           a.        In the event any such insurance is proposed to
         12. Specify rates of payment.          Provider shall accept                                         be reduced, terminated or canceled for any reason, Provider shall
   payment as specified in the Provider Agreement as payment in                                               provide to PBM at least sixty (60) Calendar Days prior w ritten
   full for Covered Services provided to Enrollees, as deemed                                                 notice of such reduction, termination or cancellation. Prior to the
   Medically Necessary and appropriate under the PBM’ s Quality                                               reduction, expiration and/or cancellation of any insurance policy
   Improvement and Utilization Management program, less any                                                   required hereunder, the PBM shall require the Provider to secure
   applicable cost sharing pursuant to the Provider Agreement.                                                replacement coverage upon the same terms and provisions so as
         13. Services Rendered Pre-Enrollment. PBM and Sponsor                                                to ensure no lapse in coverage, and shall furnish PBM w ith a
   shall not be responsible for any payments ow ed to Provider for                                            Certificate of Insurance indicating the receipt of the required
   services rendered prior to Enrollee’ s enrollment w ith the Sponsor,                                       coverage at the request of PBM.
   even if the services fell w ithin the established period of                                                          b.        Providers shall maintain insurance coverage
   retroactive eligibility.                                                                                   (including, if necessary, extended coverage or tail insurance)
         14. Compliance Requirements. Provider shall comply w ith                                             sufficient to insure against claims arising at any time during the
   applicable sections of 42 CFR 434 and 42 CFR 438.6.                                                        term of the Provider Agreement even though asserted after the
         15. Exclusion Lists. Provider is not on and shall not employ                                         termination of the Provider Agreement. DCH or Department of
   or subcontract w ith individuals on the State or Federal Exclusions                                        Insurance, at its discretion, may request that the PBM
   list.                                                                                                      immediately terminate the Provider from participation in the
         16. Referrals. Providers shall be prohibited from making                                             program upon the Provider’ s failure to abide by these provisions.
   referrals for designated health services to health care entities                                           The provisions of this Section shall survive the expiration or
   w ith w hich the Provider or an Enrollee of the Provider’ s family                                         termination of the Provider Agreement for any reason.
   has a financial relationship.                                                                                    22. Medical Record Requests. Provider shall ensure a copy
         17. Notice of Change to Negotiated Rates.                PBM’ s                                      of the Enrollee’ s Medical Record is made available, w ithout
   negotiated rates w ith Providers shall be adjusted in the event the                                        charge, upon the w ritten request of the Enrollee or Authorized
   Commissioner of DCH directs the PBM to make such adjustments                                               Representative w ithin fourteen (14) Calendar Days of the receipt
   in order to reflect budgetary changes to the Medical Assistance                                            of the w ritten request.
   program.                                                                                                         23. Confidentiality Requirements.      Provider shall treat all
         18. Notice of Change to Reimbursement Rates. PBM shall                                               information, including medical records and any other health and
   notify the Provider in w riting no less than thirty (30) calendar                                          enrollment information that identifies a particular Enrollee or that
   days prior to any adjustments to the Provider' s contracted                                                is obtained or view ed by it or through its staff and
   reimbursement rates for Georgia Enrollees.                                                                 subcontractors performance under this Provider Agreement as
         19. Transitioning Members.         Providers of transitioning                                        confidential information, consistent w ith the confidentiality
   Enrollees shall cooperate in all respects w ith other prov iders to                                        requirements of 45 C.F.R. parts 160 and 164. The Provider shall
   assure maximum health outcomes for Enrollees.                                                              not use any information so obtained in any manner, except as
         20. Provider Termination.                                                                            may be necessary for the proper discharge of its obligations.
             a.         In addition to any other right to terminate the                                       Employees or authorized subcontractors of the Provider w ho have
   Provider Agreement, and notw ithstanding any other provision of                                            a reasonable need to know such information for purposes of
   the Provider Agreement, DCH may request Provider termination                                               performing their duties under this Provider Agreement shall use
   immediately, or the PBM may immediately terminate on its ow n,                                             personal or patient information, provided such employees and/or
   a Provider’ s participation under the Provider Agreement if the                                            subcontractors have first signed an appropriate non-disclosure
   Provider fails to abide by the t erms and conditions of the Provider                                       agreement that has been approved and maintained by DCH.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 138 of 236 PageID
                                             #: 12164
                                                                                                                                                   PBM PROVIDER MANUAL                                  139

   Provider shall remove any person from performance of services                                              (7) years from the date of final payment under t his Provider
   hereunder upon notice that DCH reasonably believes that such                                               A greement , and f or such period, if any, as is required by
   person has failed to comply w ith the confidentiality obligations of                                       applicable statute or by any other section of this Provider
   the Provider Agreement. Provider shall replace such removed                                                Agreement. If the Provider Agreement is completely or partially
   personnel in accordance w ith the staffing requirements of the                                             t erminat ed, t he records relat ing t o t he w ork t erminat ed shall
   Provider Agreement. DCH, the Georgia Attorney General, Federal                                             be preserved and made available f or period of seven (7 ) years
   officials as authorized by Federal law or regulations, or the                                              f rom t he dat e of t erminat ion or of any result ing final
   authorized representatives of these parties shall have access to                                           settlement.
   all confidential information in accordance w ith the requirements                                                 28. Access to Records.
   of State and Federal law s and regulations.                                                                             a.        The St at e and Federal st andards f or audit s
         24. HIPAA Compliance. Provider shall assist PBM and DCH                                              of DCH agent s, cont ract ors, and programs are applicable to
   in their efforts to comply w ith the Health Insurance Portability                                          this section and are incorporated by reference into this Provider
   and Accountability Act of 1996 (HIPAA) and its amendments,                                                 Agreement as though fully set out herein.
   rules, procedures, and regulations. To that end, Provider shall                                                         b.        Pursuant to the requirements of 42 C.F.R.
   cooperate and abide by any requirements mandated by HIPAA or                                               434.6(a) (5) and 42 C.F.R. 434.38, the Provider shall make all
   any other applicable law s. Provider w arrants that it w ill cooperate                                     of it s books, document s, papers, prov ider records, m edic al
   w ith PBM and DCH, including cooperation w ith DCH privacy                                                 records, f inanc ial records, dat a, surv ey s and comput er
   officials and other compliance officers required by HIPAA and its                                          dat abases available for examination and audit by DCH, the
   regulations, in the course of performance of the Provider                                                  State Attorney General, t he State Heal t h Car e Fr aud Con t r ol
   Agreement so that all parties w ill be in compliance w ith HIPAA.                                          Un i t , t h e St at e Dep ar t m en t o f A u d i t s, an d/ or authorized
   Provider acknow ledges that HIPAA may require Provider and PBM                                             State or Federal personnel. Any records requested hereunder
   to sign documents for compliance purposes, including but not                                               shall be produced immediat ely f or review at DCH or sent t o
   limited to a Business Associate Agreement. Provider shall                                                  t he request ing aut horit y by mail w ithin fourteen (14) Calendar
   cooperate w ith PBM and DCH on these matters, sign w hatever                                               Days follow ing a request. All records shall be p r o v id ed at t h e
   documents may be required for HIPAA compliance, and abide by                                               so l e c o st and ex p en se o f t h e Pr o v id er. DCH sh al l h av e
   their terms and conditions. Provider also agrees to abide by the                                           unlimited rights to access, use, disclose, and duplicate all
   terms and conditions of PBM and DCH policies and procedures                                                information and data in any w ay relating t o this Provider
   regarding privacy and security.                                                                            Agreement in accordance w ith applicable State and Federal law s
         25. Non-Discrimination.     Provider agrees to comply w ith                                          and regulations. DCH shall not be restricted in
   applicable Federal and State law s, rules and regulations, and the                                         the number of times it may a u d i t , v i s i t , i n s p ec t , r ev i ew o r
   State’ s policy relative to nondiscrimination in employment                                                o t h er w i s e m o n i t o r Pr o v i d er during the term of this Provider
   practices because of political affiliation, religion, race, color, sex,                                    Agreement.         DCH w ill only conduct audits as determined
   physical handicap, age, or national origin including, but not                                              reasonably necessary by the Department.
   limited to, Title VI of the Civil Rights Act of 1964, as amended;                                                       c.        The Department may issue subpoenas to
   Title IX of the Education Amendments of 1972 as amended; the                                               Provider, w hich require the Provider or it s agent s (e.g.
   Age Discrimination Act of 1975, as amended; Equal Employment                                               employees, subcont ract ors) t o: produce and permit inspect ion
   Opportunity (45 C.F.R. 74 Appendix A (1), Executive Order                                                  and copying of designat ed books, papers, document s, or
   11246 and 11375) and the Americans w ith Disability Act of                                                 ot her t angible it ems; and/ or at t end and giv e t est imony at a
   1993 (including but not limited to 28 C.F.R. § 35.100 et seq.).                                            deposit ion or hearing. The Prov ider agrees to comply w ith all
   Nondiscrimination in employment practices is applicable to                                                 subpoenas issued by the Department or parties acting on behalf
   employees for employment, promotions, dismissal and other                                                  of t he Depart m ent . The Prov ider underst ands t hat it is
   elements affecting employment.                                                                             ult im at ely responsible for its agents’ compliance w ith the
         26. Records Requirements. Prov ider agrees t o maint ain                                             subpoenas described herein.
   books, records, document s, and ot her ev idence pertaining to                                                          d.        During the entire life of the Provider
   the costs and expenses of this Provider Agreement to the extent                                            Agreement, the Provider and all subcontractors shall provide
   and in such detail as w ill properly reflect all costs for w hich                                          PBM w it h copies of it s annual report and all disclosure or
   payment is made under the provisions of this Provider Agreement                                            report ing st at ement s or f orms f iled w it h t he St at e of
   and/ or any document t hat is a part of t his Prov ider                                                    Georgia and/ or t he Securit ies and Exchange Commission
   A greement by ref erenc e or inclusion. The Prov ider’ s                                                   (SEC) as soon as they are prepared in final form and are
   accounting procedures and practices shall conform to generally                                             ot herw ise available f or dist ribut ion or f iling. In t he event t hat
   accepted accounting principles, and the costs properly applicable                                          t he Provider is not required to or does not prepare either an
   to the Contract shall be readily ascertainable. Records that relate                                        annual report or SEC disclosure or r ep o r t i n g st at em en t s o r
   to appeals, litigation, or the settlements of claims arising out of                                        f o r m s b y v i r t u e o f b ei n g a su b si d i ar y o f an o t h er
   the performance of this Provider Agreement, or costs and                                                   corporation, it shall fulfill the requirements of this section, w ith
   expenses of any such agreements as to w hich exception has                                                 respect to all such documents for any parent corporation, w hich
   been taken by the Sponsor or any of his duly Authorized                                                    reflect, report or include any of its operations on any basis. In
   Representatives, shall be retained by Provider until such appeals,                                         addition, the Provider and all subcontractors shall furnish PBM
   litigation, claims or exceptions have been disposed of. § 20.0.                                            w ith the most recent un-audit ed and audit ed copies of it s
         27. Records Retention Requirement. Provider shall preserve                                           current balance sheet w it hin f ourt een (14) calendar days of its
   and make available all of its records pertaining to the                                                    receipt of such request.
   performance under this Provider Agreement for a period of seven




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 139 of 236 PageID
                                             #: 12165
                                                                                                                                                   PBM PROVIDER MANUAL                                  140


   HAWAII REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Haw aii law (as such terms are defined by Haw aii law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:
   1)        In the event that Sponsor or PBM fails to pay for                                                4)        Provider shall fully inform Members of their treatment
   Covered Medications, a Member shall not be liable to Provider for                                          options consistent w ith Haw aii Rev. Stat. Ann. § 432E-4.
   any sums ow ed by Sponsor or PBM. Provider shall not collect or                                            5)        Neither PBM nor Sponsor shall impose any type of
   attempt to collect from a Member sums ow ed by Sponsor or                                                  prohibition, disincentive, penalty, or other negative treat ment
   PBM. Provider, or its agent, trustee, or assignee shall not                                                upon Provider for discussing or providing any information
   maintain any action at law against a Member to collect sums                                                regarding treatment options and medically necessary or
   ow ed by Sponsor or PBM. Haw aii Rev. Stat. Ann. § 432D-8.                                                 appropriate care, including no treatment, even if the information
   2)        In the event of insolvency by Sponsor or PBM, Provider                                           relates to services or benefits not provided by Sponsor. Haw aii
   agrees to continue to provide services t o Members for the                                                 Rev. Stat. Ann. § 432E-4.
   duration of the period after t he insolvency for w hich premium                                            6)        Provider shall comply w ith PBM’ s and Sponsors’
   payment has been made and until a Member’ s discharge from                                                 requests for any information necessary for Sponsor to comply
   inpatient facilities, w hichever is later. Haw aii Rev. Stat. Ann. §                                       w ith the requirement of Haw aii Statute, Title 24, Chapt er 432E,
   432D-8.                                                                                                    regarding the measurement of quality outcomes, access,
   3)        Provider shall provide PBM w ith at least sixty (60) days’                                       satisfaction, and utilization of services. Haw aii Rev. Stat. Ann. §
   advance w ritten notice of termination of the Agreement. Haw aii                                           432E-10.
   Rev. Stat. Ann. § 432D-8.


   HAWAII MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Haw aii Medicaid program administered by a Sponsor, Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set fort h in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

          1. Payment. Provider is prohibited from seeking payment                                                   6. Access.      Provider shall meet all applicable access
   from the Enrollee or the State for any covered services provided                                           requirements contained in the contract betw een the Sponsor and
   to the Enrollee w ithin the terms of the contract and must look                                            the State, including but not limited to hours of operation and
   solely to the Sponsor or PBM for compensation for services                                                 appointment w aiting time standards.
   rendered, w ith the exception of nominal cost sharing pursuant to                                                7. Continuity of Treatment. Provider agrees to provide
   the Haw aii Medicaid State plan.                                                                           continuity of treatment as requested by PBM in the event
          2. Utilization Review and Quality Improvement. Provider                                             Provider’ s participat ion terminates during the course of an
   must cooperate w ith the Sponsor’ s and PBM’ s quality                                                     Enrollee’ s treatment by that Provider.
   improvement and utilization review and management activities.                                                    8. HIPAA and Confidentiality. Provider shall comply w ith
   To the extent                                                                                              all applicable HIPAA provisions and maintain the confidentiality of
          3. Health and Safety of Enrollee.           Enrollee w ill be                                       Enrollee' s information and records.
   immediately transferred to another provider or Sponsor if the                                                    9. Discrimination. Sponsor and PBM shall not discriminate
   Enrollee’ s health or safety is in jeopardy.                                                               w ith respect to participation, reimbursement, or indemnification
          4. Treatment or Non-Treatment Options. Provider shall not                                           of any Provider w ho is acting w ithin the scope of his or her
   be prohibited from discussing treatment or non-treatment options                                           license or certification under applicable State law , solely on the
   w ith Enrollees that may not reflect the Sponsor’ s position or may                                        basis of such license or certification. This provision should not be
   not be covered by the Sponsor.                                                                             construed as an any w illing provider requirement, as it does not
          5. Advising and Advocating. Provider, acting w ithin the                                            prohibit PBM or Sponsor from limiting provider participation to
   law ful scope of practice, is not prohibited, or otherw ise                                                the extent necessary to meet the needs of the Enrollees. This
   restricted, from advising or advocating on behalf of an Enrollee                                           provision shall not preclude the PBM or Sponsor from using
   for the Enrollee’ s health stat us, medical care, or treatment or                                          different reimbursement amounts for different specialties or for
   non-treatment options, including any alternative treatments that                                           different practitioners in the same specialty. This provision also
   might be self -administered.         Provider is not prohibited, or                                        does not interfere w ith measures established by PBM or Sponsor
   otherw ise restricted, from advocating on behalf of the Enrollee to                                        that are designed t o maintain quality and control costs.
   obtain necessary health care services in any grievance system or
   utilization review process, or individual authorization process.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 140 of 236 PageID
                                             #: 12166
                                                                                                                                                  PBM PROVIDER MANUAL                                   141
         10. High-Risk Populations.      Providers serving high-risk                                          participation by the Department of Health and Human Services
   populations or those that specialize in conditions requiring costly                                        (DHHS), Office of Inspector General (OIG), or have been excluded
   treatments shall not be discriminated against by PBM or Sponsor.                                           by the DHS from participating in the Haw aii Medicaid program.
         11. Audit. CMS and the DHS or their respective designee                                                     21. Referrals. Providers are prohibited from making referrals
   w ill have the right to inspect, evaluate, and audit pertinent                                             for designated health services to health care entities w ith w hich
   books, financial records, medical records, documents, papers,                                              the Provider or a member of the Provider’ s family has a financial
   and records of any Provider involving financial transactions                                               relationship.
   related to this contract and for the monitoring of quality of care                                                22. Transitioning Enrollees.      Providers of transitioning
   being rendered w ith/w ithout the specific consent of the Enrollee.                                        Enrollees shall cooperate in all respects w ith providers of other
         12. Encounter Data. As applicable, Provider is required to                                           sponsors to assure maximum health outcomes for Enrollees.
   submit complete and accurate encounter data on a monthly basis                                                    23. Reporting Requirements. Provider must submit all data
   and any and all medical records to support encounter data upon                                             and reports required by the PBM or Sponsor for reporting
   request from PBM, Sponsor, or DHS or its designee for the                                                  purposes.
   purpose of validating encounters w ith/w ithout the specific                                                      24. Availability of Providers.        Provider must accept
   consent of the Enrollee. Provider must certify claim/encounter                                             Enrollees for treatment, unless Provider has a full panel and is not
   submissions to the PBM or Sponsor as accurate and complete.                                                accepting new program Enrollees. Provider shall not intentionally
         13. Medical Records. Provider shall provide medical records                                          segregate Enrollees in any w ay from other persons receiving
   or access to medical records to the Sponsor and the DHS or its                                             services. Provider must provide services w ithout regard to race,
   designee, w ithin sixty (60) days of a request. Refusal to provide                                         color, creed, sex, religion, health status, income status, or
   medical records, access to medical records, or inability to                                                physical or mental disability. Provider shall offer hours of
   produce the medical records to support the claim/encounter shall                                           operation that are no less than the hours of operation offered to
   result in recovery of payment.                                                                             commercial members or comparable to Medicaid fee-for-service if
         14. Medical Necessity. Medical necessity shall mean health                                           Provider sees only Medicaid recipients.
   interventions that the Sponsor is required to cover w ithin the                                                   25. ADA Compliance.       Provider must comply w ith the
   specified categories that meet the follow ing criteria: (A) The                                            Americans w ith Disabilities Act (ADA) including providing sign
   intervention must be used for a medical condition; (B) There is                                            language interpretation services, if applicable.
   sufficient evidence to draw conclusions about the intervention’ s                                                 26. Wages, Hours, and Working Conditions.            Provider
   effects on health outcomes; (C) The evidence demonstrates that                                             employees shall be paid at w ages or salaries not less than the
   the intervention can be expected to produce its int ended effects                                          w ages paid to public officers and employees for similar w ork.
   on health outcomes; (D) The intervention’ s beneficial effects on                                                 27. Accounting Records Requirements. Provider shall, in
   health outcomes outw eigh its expected harmful effects; (E) The                                            accordance w ith generally accepted accounting practices,
   health intervention is the most cost -effective method available to                                        maintain fiscal records and supporting documents and related
   address the medical condition.                                                                             files, papers and reports that adequately reflect all direct and
         15. Payment in Full. Provider agrees to accept the rates of                                          indirect expenditures and management and fiscal practices
   payment specified in the Provider Agreement as payment in full                                             related to the Provider’ s performance of services under the
   for covered services provided to Enrollees, as deemed medically                                            contract. Provider’ s accounting procedures and practices shall
   necessary and appropriate under the Sponsor’ s quality                                                     conform to generally accepted accounting principles and the
   improvement and utilization management program, less any                                                   costs properly applicable to the contract shall be readily
   applicable Enrollee cost sharing pursuant to this contract.                                                ascertainable from the records.
         16. Cultural Competency. Provider shall comply w ith the                                                    28. Medical Records Standards. All medical records shall be
   Sponsor’ s and PBM’ s cultural competency plan.                                                            maintained in a detailed and comprehensive manner that
         17. Marketing Materials.         Any marketing materials                                             conforms to good professional medical practice, permits effective
   developed and distributed by Provider relating to the programs                                             professional medical review and medical audit processes, and
   must be submitted to PBM to submit to the DHS for approval                                                 facilitates an adequate system for follow -up treatment. Medical
   prior to distribution.                                                                                     records shall be legible, signed and dated.
         18. Newborns. In the case of new borns, the Sponsor shall                                                   29. Retention of Medical Records. All medical records shall
   be responsible for any payment ow ed to Providers related to the                                           be maintained, in accordance w ith Sections 622 -51 and 622-58,
   new born.                                                                                                  HRS, for a minimum of seven (7) years from the last date of
         19. Compliance with Federal, State, and Local Law .                                                  entry in the records. For minors, Provider shall preserve and
   Provider shall comply w ith all applicable federal, state, and local                                       maintain all medical records during the period of minority plus a
   statutes, regulations, and rules now in effect and hereinafter                                             minimum of seven (7) years after the age of majority. During the
   adopted, including but not limited to 42 CFR 434; 2 CFR 438.6;                                             period that records are retained under this section, Provider shall
   Titles VI, VII, XIX, XXI of the Social Security Act; Title VI of the                                       allow the state and federal government full access to such
   Civil Rights Act of 1964; the Age Discrimination Act of 1975;                                              records, to the extent allow ed by law .
   the Federal Rehabilitation Act of 1973; the Davis Bacon Act (40                                                   30. Fraud & Abuse Investigations & Inspections. Provider
   U.S.C. Section 276a et seq.); the Copeland Anti-Kickback Act                                               shall cooperate fully w ith federal and state agencies in
   (40 U.S.C. Section 276c); the Clean Air Act (42 U.S.C. 7401 et                                             investigations and subsequent legal actions. The DHS, the State
   seq.); the Federal Water Pollution Control Act as Amended (33                                              Auditor of Haw aii, the U.S. Department of Health and Human
   U.S.C. 1251 et seq.); the Byrd Anti-Lobbying Amendment (31                                                 Services (DHHS), the General Accounting Of fice (GAO), the
   U.S.C. 1352); the Debarment and Suspension (45 CFR 74                                                      Comptroller General of the United States, the Office of the
   Appendix A (8) and Executive Order 12549 and 12689); Title IX                                              Inspector General (OIG), Medicaid Fraud Control Unit of the
   of the Education Amendment of 1972; EEO provisions; and                                                    Department of the Attorney General, or their authorized
   Contract Work Hours and Safety Standards.                                                                  representatives shall, during normal business hours, have the
         20. Exclusions List.      Providers shall not employ or                                              right to enter into the premises of the Provider or such other
   subcontract w ith individuals or entities w hose ow ner or                                                 places w here duties under the contract are being performed, to
   managing employees are on the state or federal exclusions list.                                            inspect, monitor, or otherw ise evaluate the w ork being
   Provider represents and w arrants that neither Provider nor any of                                         performed.
   its ow ners or managing employees have been excluded from

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 141 of 236 PageID
                                             #: 12167
                                                                                                                                                  PBM PROVIDER MANUAL                                   142
        31. Full Disclosure. Provider agrees that it must complete                                                  32. Compliance with State Contract. Provider shall adhere
   and submit to PBM a complete and accurate Ow nership                                                       to and cooperate w ith PBM to ensure PBM’ s compliance w ith all
   Disclosure Form before submitting claims on behalf of Members,                                             applicable requirements set forth in the contract betw een the
   including all legally required disclosures. Provider must provide                                          State and the Sponsor.
   PBM w ith immediate notice of any change of any information
   submitted in the Ow nership Disclosure Form.

   IDAHO REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Idaho law (as such terms are defined by Idaho law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Confidentiality. Provider shall not release or sell any                                                7. Communication With Members.               Neither PBM nor
   information pertaining to prescriptions, drug orders, records or                                           Sponsor shall refuse to contract w ith Provider or reimburse
   any other prescription information that specifically identifies a                                          Provider solely because Provider has in good faith communicated
   Member, except as authorized under the provisions of Idaho Code                                            w ith one or more current, former, or prospective patients
   section 54-1727 and not otherw ise precluded by the Provider                                               regarding the provisions, terms or requirements of Sponsors’
   Agreement. I.C. § 41-1335.                                                                                 Prescription Drug Programs as they relate to the needs of
         2. Records Availability. Provider shall maintain complete                                            Provider’ s patients. I.C. § 41-3927(5).
   and accurate records reflecting transactions w ith Members for at                                               8. Breach. PBM or Sponsor shall provide w ritten notice to
   least seven (7) years. Provider shall make all records available to                                        Provider setting forth any breach of the Provider Agreement for
   PBM, Sponsor, and the director of the Idaho Department of                                                  w hich PBM or Sponsor proposes t hat the Provider Agreement be
   Insurance or his designee at all reasonable times upon request,                                            terminated or not renew ed and shall provide that amount of time
   subject to any Idaho law limiting or defining such availability.                                           set forth in the Provider Agreement for Provider to cure such
   I.C. § 41-3909.                                                                                            breach prior to termination or nonrenew al (if it is not specified in
         3. No Incentive to Withhold Care.          Neither PBM nor                                           the Provider Agreement then that amount of time shall be thirty
   Sponsor shall make a specific payment under this Provider                                                  (30) days); provided, how ever, that if the breach of Provider
   Agreement, in any type or form, to Provider as an inducement to                                            Agreement is a w illful breach, fraud or a breach w hich poses an
   deny, reduce, limit, or delay the specific, medically necessary,                                           immediate danger to the public health or safety, the Provider
   and appropriate dispensing of Covered Medications w ith respect                                            Agreement may be terminated or not renew ed by PBM or
   to a specific Member or group of Members w ith similar medical                                             Sponsor immediately. I.C. § 41 -3927(2).
   conditions. I.C. §§ 41-1846(1)(f), 41-3928.                                                                     9. Community Standards. Neither PBM nor Sponsor shall
         4. Member Hold Harmless. In addition to the requirements                                             terminate or otherw ise penalize Provider solely because Provider
   of the Hold Harmless section of the Provider Agreement, Provider                                           advocates for Provider’ s patients, so long as Provider is
   agrees that in no event, including but not limited to nonpayment                                           practicing in conformity w ith community standards. I.C. § 41 -
   by PBM or Sponsor shall Provider require a Member to make                                                  3927(8).
   payments for Covered Medications other than specified                                                           10. Charges to Members. Provider shall not charge or
   deductibles, copayments or coinsurance. I.C. §§ 41 -1846(2),                                               collect from any Member any amount in excess of that amount of
   41-3915(4)-(5).                                                                                            compensation determined or allow ed for a particular service by
         5. Noncovered Services. This Provider Agreement shall                                                PBM or Sponsor. Nothing in this section shall be
   not be construed to require Provider to deny a Member access to                                            construed to prevent the collection of any copayments,
   services not covered by a Sponsor’ s Prescription Drug Program if                                          coinsurance or deductibles allow ed for in the Sponsor’ s
   the Member is informed that he or she w ill be responsible to pay                                          Prescription Drug Program design. ID ADC 18.01 -26-015 02.
   for the noncovered services and he or she nonetheless desires to                                                11. Referrals. Provider shall not pay for the referral of a
   obtain such services. I.C. § 41 -3927(4)(a)&(b).                                                           Member to Provider. Provider shall not provide or claim or
         6. Continuation of Care. This Provider Agreement shall not                                           represent to have provided services to a Member, know ing that
   limit a pharmacy’ s ability to treat a Member even at that person’ s                                       the Member w as referred in violation of this paragraph. I.C. §
   request and expense if pharmacy had been, but is no longer, a                                              41-348(1).
   Provider under the Sponsor’ s Prescription Drug Program and                                                     12. Deductibles. Provider shall not engage in a regular
   pharmacy has notified the Member that pharmacy is no longer a                                              practice of w aiving, rebating, giving, paying, or offering to w aive,
   Provider under Sponsor’ s Prescription Drug Program. I.C. § 41 -                                           rebate, give or pay all or part of a Member’ s deductible or claim
   3927(4)(b).                                                                                                for health insurance. I.C. § 41-348(2).

   ILLINOIS REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Netw ork Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer,
   or Carrier licensed under Illinois law (as such terms are defined by Illinois law ; collectively and/or individually, the “ Spo nsor” ),
   Netw ork Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the
   follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 142 of 236 PageID
                                             #: 12168
                                                                                                                                                  PBM PROVIDER MANUAL                                   143
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foregoing, Netw ork Provider agrees as follow s:
         1. Covered Medications.         Netw ork Provider shall be                                           Agreement (and then in accordance w ith the Provider
   responsible for providing Covered Medications and shall be                                                 Agreement), Netw ork Provider must give PBM at least fif teen
   notified of such things as Copayments, limitations, etc. via                                               (15) days advance notice of any reduction or cancellation of such
   PBM’ s online system, as set f orth in the Provider Agreement and                                          insurance. 50 Ill. Adm. Code 2051.290 (i).
   the Provider Manual. 50 Ill. Admin. Code § 2051.290(a).                                                          9. Nondiscrimination. To the extent not already provided
         2. Administrative Responsibilities. Netw ork Provider shall                                          in the Provider Agreement, Netw ork Provider shall provide
   comply w ith all applicable administrative policies and procedures                                         services, including dispensing Covered Medications, w ithout
   of PBM, including, but not limited to, credentialing,                                                      discrimination against any Member on the basis of participation in
   recredentialing, utilization review management, and referral                                               the Sponsor’ s Prescription Drug Program, source of payment,
   procedures. 50 Ill. Adm. Code 2051.290(b). Netw ork Provider                                               age, sex, ethnicity, religion, sexual preference, health status or
   agrees to participate in the quality assurance programs instituted                                         disability. 50 Ill. Adm. Code 2051.290 (j).
   by PBM and Sponsors. 215 ILCS 125/2 -8(b) and 215 ILCS                                                           10. Collection of Copayments.         Netw ork Provider shall
   130/2008(b); 50 Ill. Admin. Code § 5421 -50(a)(4).                                                         collect all applicable Copayments and/or deductibles from
         3. Records. Netw ork Provider shall maintain and make                                                Members, and shall provide notice to Members of their personal
   medical records available to PBM for the purpose of determining,                                           financial obligations for non-covered services. 50 Ill. Adm. Code
   on a concurrent or retrospective basis, the medical necessit y and                                         2051.290 (k).
   appropriateness of care provided to Members, and to make such                                                    11. Hours of Operation. Netw ork Provider shall comply w ith
   medical records available to appropriate state and federal                                                 Sponsor’ s requirements regarding operating hours and
   authorities and their agents involved in assessing the accessibility                                       availability. 50 Ill. Adm. Code 2051.290 (l).
   and availability of care or investigating grievances or complaints                                               12. Payment Obligations. PBM’ s payment obligations to
   and to comply w ith the applicable state and federal law s related                                         Netw ork Provider shall be as set forth in the Provider Agreement,
   to privacy and confidentiality of medical records. 50 Ill. Admin.                                          including the Provider Manual. 50 Ill. Adm. Code 2051.290 (m).
   Code § 2051.290(c).                                                                                              13. Sponsor’s       Information      and     PBM’s      Policy
         4. Pharmacy License. Netw ork Provider shall be licensed                                             Communication.        PBM shall provide a method for Netw ork
   by the State of Illinois to provide pharmacy services and shall                                            Provider to obtain each Sponsor’ s initial information and adequate
   notify PBM immediately w henever there is a change in licensure                                            notice of change in benefits and Copayments. PBM shall provide
   or certification status. 50 Ill. Adm. Code 2051.290 (d).                                                   Netw ork Provider w ith access to PBM’ s Provider Manual. 50 Ill.
         5. Termination.                                                                                      Adm. Code 2051.290 (n).
              a.       Unless a longer time is required by the Provider                                             14. Appeal and Dispute Procedures.         Internal appeal or
   Agreement, PBM shall give Netw ork Provider at least thirty (30)                                           arbitration procedures for settling contractual disputes or
   days notice of nonrenew al or termination of Netw ork Provider’ s                                          disagreements betw een PBM and Netw ork Provider shall be as
   Provider Agreement.       The notice shall include a name and                                              set forth in the Provider Agreement, including the Provider
   address to w hich Netw ork Provider may direct comments and                                                Manual. 50 Ill. Adm. Code 2051.290 (o).
   concerns regarding the nonrenew al or termination. 50 Ill. Adm.                                                  15. Member Hold Harmless. Netw ork Provider agrees that
   Code 2051.290 (f).                                                                                         in no event including, but not limited to, nonpayment by PBM
              b.       Unless longer is provided for in the Provider                                          and/or Sponsor of amounts due to Netw ork Provider under the
   Agreement, Netw ork Provider shall give PBM at least ninety (90)                                           Provider Agreement, insolvency of PBM and/or Sponsor or any
   days notice for termination w ithout cause.                                                                breach of the Provider Agreement, shall Netw ork Provider or its
              c.       PBM may terminate the Provider Agreement                                               assignees or subcontractors have a right to seek any type of
   immediately for cause.                                                                                     payment from, bill, charge, collect a deposit from or have any
         6. Continuation of Services. Upon the termination of the                                             recourse against the Member, persons acting on the Member’ s
   Provider Agreement, Netw ork Provider shall be responsible for                                             behalf (other than PBM or Sponsor), the employer or group
   continuation of covered services, including dispensing Covered                                             contract holder for services provided pursuant to the Provider
   Medications, to the extent required by law or regulation or as                                             Agreement except for the payment of applicable Copayments for
   otherw ise set forth in the Provider Agreement. 50 Ill. Adm. Code                                          Covered Medications or fees for services not covered by
   2051.290 (g).                                                                                              Prescription Drug Program. The requirements of this clause shall
         7. Assignment. Neither PBM nor Netw ork Provider shall                                               survive any termination of the Provider Agreement for services
   sell, lease, assign or otherw ise delegate the rights and                                                  rendered prior to such termination, regardless of the cause of
   responsibilities under the Provider Agreement w ithout the prior                                           such termination.       Sponsor’ s Members shall be third party
   w ritten and informed consent of the other party. 50 Ill. Adm.                                             beneficiaries of this clause. This clause supersedes any oral or
   Code 2051.290 (h).                                                                                         w ritten agreement now existing or hereafter entered into
         8. Insurance. Netw ork Provider must maintain and provide                                            betw een Netw ork Provider and a Member or persons acting on
   evidence of insurance coverage for professional liability and                                              the Member’ s behalf (other than PBM or Sponsor). 215 ILCS
   malpractice insurance effective as of the date of the Provider                                             125/2-8(a); 215 ILCS 130/2008(a); 5421.50(e).
   Agreement. Unless a longer period is required under the Provider


   ILLINOIS WORKERS’ COMPENSATION ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Netw ork Provider provides services, including dispensing Covered Medications, to Members w ho are covered
   employees under the Illinois Workers’ Compensation Act, 820 ILCS 305, et seq, (the ” Act” ) Netw ork Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w ith respect to those services provided to any Sponsor’ s Members w ho are covered employees under

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 143 of 236 PageID
                                             #: 12169
                                                                                                                                                  PBM PROVIDER MANUAL                                   144
   the Act (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control w ith regard to any services or Covered Medications provided a Sponsor’ s Members w ho are
   covered employees under t he Act. In addition for applicable claims submitted on behalf of covered employees, Netw ork
   Provider and PBM agree that this Addendum and the Provider Agreement conform t o the requirement s of Section 8.1a of the
   Illinois Workers’ Compensation Act (820 ILCS 305/8.1a). Without limiting the generality of the foregoing, Netw ork Provider
   agrees as follow s:

   1.        Definitions.   Netw ork Provider agrees that terms not                                           8.         Continuation of Services. Upon the termination of the
   defined in the Provider Agreement and the Provider Manual shall                                            Provider Agreement, Netw ork Provider shall be responsible for
   have the definitions set forth in 820 ILSC 305/1.                                                          continuation of covered services, including dispensing Covered
   2.        Amendment to this Addendum. PBM and Netw ork                                                     Medications, to the extent required by law or regulation or as
   Provider agree that the terms of this Addendum are required by                                             otherw ise set forth in the Provider Agreement. 50 Ill. Adm. Code
   law and are subject to the approval of the Illinois Department of                                          2051.295(h).
   Insurance.     PBM w ill not amend this Addendum unless (a)                                                9.         Assignment. Neither PBM nor Netw ork Provider shall
   required to do so by a change in law , rule or regulation, (b)                                             sell, lease, assign or otherw ise delegate the rights and
   directed to do so by the Department of Insurance, or (c) w ith the                                         responsibilities under the Provider Agreement w ithout the prior
   consent and approval of the Department of Insurance. To the                                                w ritten and informed consent of the other party. 50 Ill. Adm.
   extent any update is made to the Provider Manual, other than                                               Code 2051.295(i).
   this Addendum, in accordance w ith the Provider Agreement such                                             10.        Non-Discrimination. To the extent not already provided
   update or change shall not impact the terms of this Addendum.                                              in the Provider Agreement, Netw ork Provider shall provide
   In addition, the terms of this Addendum shall govern in the event                                          services, including dispensing Covered Medications, w ithout
   of a conflict betw een the Provider Manual or the Provider                                                 discrimination against any Member on the basis of participation in
   Agreement and this Addendum for all services provided to                                                   the Sponsor’ s Prescription Drug Program, source of payment,
   covered employees.                                                                                         age, sex, ethnicity, religion, sexual preference, health status or
   3.        Covered Medications.        Netw ork Provider shall be                                           disability. 50 Ill. Adm. Code 2051.295(k).
   responsible for providing Covered Medications and shall be                                                 11.        Insurance. Netw ork Provider must maintain and provide
   notified of such things as Copayments, limitations, etc. via                                               evidence of insurance coverage for professional liability and
   PBM’ s online system, as set f orth in the Provider Agreement and                                          malpractice insurance effective as of the date of the Provider
   the Provider Manual. 50 Ill. Adm. Code 2051.295(b).                                                        Agreement. Netw ork Provider shall immediate notice to PBM in
   4.        Administrative Responsibilities. Netw ork Provider shall                                         the event such insurance coverage is reduced or cancelled. 50
   comply w ith all applicable administrative policies and procedures                                         Ill. Adm. Code 2051.295 (j).
   of PBM, including, but not limited to, credentialing,                                                      12.        Collection of Copayments & Notice of Non-Covered
   recredentialing, utilization review management, and referral                                               Services.       Netw ork Provider shall collect all applicable
   procedures. 50 Ill. Adm. Code 2051.295(c).                                                                 Copayments and/or deductibles from Members, and shall provide
   5.        Records.     With respect to medical records relating to                                         notice to Members of their personal financial obligations for non-
   services provided to Members w ho are covered employees under                                              covered services. 50 Ill. Adm. Code 2051.295 (l).            Netw ork
   the Act, Netw ork Agrees that, in accordance w ith 50 Ill. Adm.                                            Provider may charge covered employees for services determined
   Code 2051.295(d), it shall make available all such medical                                                 to be non compensable under the Act and that are not otherw ise
   records to:                                                                                                covered by Sponsor. 50 Ill. Adm. Code 2051.295 (m).
   a.        PBM and/or the Sponsor for the purpose of determining,                                           13.        Accessibility. Netw ork Provider shall provide services to
   on a concurrent or retrospective basis, the compensability,                                                covered employees during its normal business hours and in
   medical necessity and appropriateness of care provided to such                                             accordance w ith any Sponsor requirements. 50 Ill. Adm. Code
   Members;                                                                                                   2051.295(n).
   b.        Appropriate state and federal authorities and their                                              14.        Payment Obligations.       Netw ork Provider shall be
   agents involved in assessing the accessibility and availability of                                         reimbursed for Covered Medication in accordance w ith the
   care or investigating Member grievances or complaints; and                                                 Provider Agreement.        In the event Netw ork Provider does not
   c.        Establish compliance w ith the applicable state and                                              receive payment for Covered Medications submitted on behalf of
   federal law s related to privacy and confidentiality of medical                                            covered employees in accordance w ith the timing set forth in
   records.                                                                                                   Provider Agreement or applicable law s or regulations, PBM shall
   6.        Pharmacy License. Netw ork Provider and all relevant                                             provide Netw ork Provider w ith interest payments in accordance
   employees shall be licensed by the State of Illinois to provide                                            w ith Section 8.2(d)(3) of the Act.           50 Ill. Adm. Code
   pharmacy services and shall notify PBM immediately w henever                                               2051.295(o).
   there is a change in licensure or certification status. 50 Ill. Adm.                                       15.        Administrative Services and Responsibilities.         The
   Code § 2051. 295 (e).                                                                                      mechanism for Netw ork Provider access to each Sponsor’ s
   7.        Termination.                                                                                     current eligibility data system shall be as set forth in the Provider
   a.        Unless a longer time is provided in the Provider                                                 Agreement, including the Provider Manual. PBM’ s operational
   Agreement, PBM may terminate the Provider Agreement w ithout                                               policies and procedures that are applicable to Netw ork Provider
   cause by providing thirty (30) days w ritten notice of nonrenew al                                         shall be made available to Netw ork Provider in the Provider
   or termination of Netw ork Provider’ s Provider Agreement. 50 Ill.                                         Manual. 50 Ill. Adm. Code 2051.295(p); 50 Ill. Adm. Code
   Adm. Code 2051.295(g)(1).                                                                                  2051.295(q).
   b.        Unless a longer time is provided in the Provider                                                 16.        Appeal and Dispute Procedures.         Internal appeal or
   Agreement, Netw ork Provider shall give PBM at least ninety (90)                                           arbitration procedures for settling contractual disputes or
   days notice for termination w ithout cause. 50 Ill. Adm. Code                                              disagreements betw een PBM and Netw ork Provider shall be as
   2051.295(g)(1).                                                                                            set forth in the Provider Agreement, including the Provider
   c.        PBM may terminate the Provider Agreement immediately                                             Manual. 50 Ill. Adm. Code 2051.295(r)
   for cause. 50 Ill. Adm. Code 2051.295(g)(2).

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 144 of 236 PageID
                                             #: 12170
                                                                                                                                                  PBM PROVIDER MANUAL                                   145
   17.      Transmission and Duplication Costs. For the purposes                                              employees are not responsible for any cost s associated w ith
   of  Illinois Workers Compensation,        Netw ork  Pharmacy                                               medical record transmission or duplication in order to have a
   acknow ledges and agrees t hat Members w ho are covered                                                    claim adjudicated. 50 Ill. Adm. Code 2051.315(a)(8).


   INDIANA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Indiana law (as such terms are defined by Indiana law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

          1.  Disclosure.                                                                                     Provider Agreement, regardless of the reason for termination.
           a. Nothing in the Provider Agreement shall be construed to                                         Ind. Code §§ 27-13-15-3; 27-13-34-15(2)&(3).
   prevent Provider from disclosing all treatment options available to                                              3. Termination. Unless a longer time is required by the
   a Member, including those not covered by Sponsor’ s Prescription                                           Provider Agreement Provider shall give PBM at least sixty (60)
   Drug Programs. Ind. Code §§ 27-8-11-4.5(a)(2); 27-13-15-                                                   days advance w ritten notice before terminating the Provider
   1(a)(2)(B).                                                                                                Agreement unless Provider provides thirty percent (30%) or more
           b. PBM shall not penalize Provider financially, or in any                                          of an HMO Sponsor’ s services, in w hich case Provider must give
   other manner, for making a disclosure permitted in accordance                                              at least one hundred tw enty (120) days advance w ritten notice.
   w ith applicable law . Ind. Code §§ 27 -8-11-4.5(b); 27-13-15-                                             Ind. Code § 27-13-17-1.
   1(a)(3).                                                                                                         4. Continuation of Services.
         2. Member Hold Harmless.                                                                                     a. In the event of termination of the Provider Agreement,
           a. In addition to the requirements of the Hold Harmless                                            Provider shall, for a period not to exceed ninety (90) days,
   section in the Provider Agreement, in the event PBM or Sponsor                                             complete procedures in progress on Members receiving treat ment
   fails to pay for Covered Medications for any reason, including                                             for a specific condition at the same schedule of Copayment or
   insolvency or breach of the Provider A greement, Members shall                                             other applicable charge in effect on the date the Provider
   not be liable to Provider for any sums ow ed by PBM or Sponsor.                                            Agreement terminates. Ind. Code § 27 -13-34-15(6).
   This provision does not prohibit the collection of Copayments or                                                   b. In the event of termination of the Provider Agreement,
   uncovered charges consented to by Members. This provision                                                  for reasons other than quality of care, Provider shall, upon the
   survives termination of the Provider Agreement, regardless of the                                          request of PBM, the Sponsor or Members, continue to treat
   reason for termination. Ind. Code §§ 27 -13-15-1(a)(4); 27-13-                                             Members for up to sixty (60) days follow ing termination or, in the
   34-15(1).                                                                                                  case of a Member in the third trimester of pregnancy, throughout
           b. Provider or its trustee, agent, representative, or assignee                                     the term of the pregnancy. During this continuation period,
   shall not bring or maintain a legal action against a Member to                                             Provider shall accept the terms and conditions of the Provider
   collect sums ow ed to Provider by PBM or Sponsor. If Provider                                              Agreement,       together   w ith   applicable  deductibles    and
   brings or maintains a legal action against a Member for an                                                 Copayments, as payment in full. Provider is prohibited from
   amount ow ed to Provider by PBM or Sponsor, Provider shall be                                              billing Members for any amount in excess of the Member’ s
   liable to the Member for costs and attorney’ s fees incurred by the                                        applicable deductible or Copayment for treatment given during
   Member in defending the action. This provision does not prohibit                                           this continuation period. Ind. Code § 27 -13-36-6.
   the collection of Copayments or uncovered charges consented to
   by the Member. This provision survives termination of the


   INDIANA MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Indiana Medicaid program (“ Plan” ) administered by the Sponsor (the “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s ar e
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this A ddendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s Source (unless otherw ise stated): IC 12 -15-11-3(1):

          1.Hold Harmless.                                                                                    w ith enrollment requirements established by IC 4 -22-2; IC 12-15-
            a.        Provider agrees to hold the Office of Medicaid                                          11-3(1); Provider Agreement, ¶9.
   Planning and Policy (hereafter know n as “ State” ) harmless and to                                             2. State Contract Requirements. Provider agrees that the
   ensure continuation of benefits.        (Hoosier Healthw ise MCO                                           applicable terms and conditions set out in the agreement
   Contract w ith Indiana Medicaid)                                                                           betw een the Sponsor and the State and any incorporated
            b.        Provider shall not seek payment from the State                                          documents govern the duties and responsibilities of Provider w ith
   or Sponsor for any Covered Medications dispensed to an Enrollee                                            regard to the provision of Covered Medications to Enrollees. In
   under this Provider Agreement. IC 12-15-11-5 (Must comply                                                  addition, Provider must fulfill the requirements of the State’ s

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 145 of 236 PageID
                                             #: 12171
                                                                                                                                                  PBM PROVIDER MANUAL                                   146
   contract w ith Sponsor (and any relevant amendments) that are                                              Sponsor’ s Hoosier Healthw ise Enrollees shall simultaneously
   appropriate for provision of any Covered Medications or activity                                           terminate. IC 12-15-30-5(b); IC 12-15-30-5(b); Indiana Health
   delegated under this Provider Agreement. IC 12 -15-30-5.                                                   Coverage Program Manual, Chapter 4, Section 2 (Provider
        3. State and Federal Requirements. Provider must fulfill all                                          Enrollment and Provider Master File).
   state and Federal requirements appropriate for the provision of                                                  6. Compliance With Standards. Provider agrees that if it is
   Covered Medications or activities delegated under this Provider                                            found by State, Sponsor, or PBM to be out of compliance w ith
   Agreement. . IC 12-15-11-3(1); Provider Agreement, ¶1, 2.                                                  State’ s, Sponsor’ s, or PBM’ s standards, corrective actions may
        4. Claims Submission Timing. All Provider claims for                                                  be taken. 405 IAC 1-1-6; Indiana Health Coverage Program
   payment for services rendered to Enrollees must be originally filed                                        Manual, Chapter 4, Section 2 (Provider Enrollment and Provider
   w ith the Medicaid contractor w ithin tw elve (12) months of the                                           Master File).
   date of the provision of the service. 405 IAC 1 -1-3(a): Sec. 3.                                                 7. Encounter Data Submission. Provider agrees to submit
   (a)                                                                                                        all encounter data for services rendered in compliance w ith
        5. Termination.                                                                                       PBM’ s or Sponsor’ s technical specifications. IC 12 -15-30-5.
              a.     Provider     Agreement      shall  immediately                                                 8. Medical Record Disclosure. Provider agrees to provide a
   terminate upon PBM or Sponsor becoming aw are of Provider’ s                                               copy of an Enrollee’ s medical records at no charge upon
   loss of license.                                                                                           reasonable request by the Enrollee, and the Provider must
              b.     Provider’ s participation under the Plan shall                                           facilitate the transfer of the Enrollee’ s medical records to another
   immediately terminate upon PBM’ s know ledge that Sponsor’ s                                               provider at the Enrollee’ s request. 405 IAC 1-5-1; Indiana Health
   IHCP Provider Agreement has terminated.                                                                    Coverage Program Provide Manual, Chapter 4, Section 1
              c.     In the event Sponsor’ s Hoosier Healthw ise                                              (Provider Records), p. 4 -9.
   contract terminates, Provider’ s agreement to service the


   IOWA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of a Sponsor licensed under
   Iow a law , Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the
   follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1.       Definitions. The definitions contained in 191 —Chapter                                            3.      Complaints. In the event Provider w ould like to report a
   58 “ Third Party Administrators” and 191 —Chapter 78 “ Uniform                                             grievance or an inquiry concerning a payment transaction
   Prescription Drug Information Card” of the Iow a Administrative                                            betw een PBM and Provider, it may do so by obtaining a
   Code are incorporated by reference.                                                                        complaint form from PBM or Provider may photocopy the “ Iow a
         1.1 “ Clean Claim” shall mean a claim w hich is received by                                          Complaint Form” printed in Appendix A-1 “ State Specific Forms” .
   PBM for adjudication and w hich requires no further information,                                           Iow a Admin Code 191-59.5(510B)(1)
   adjustment or alteration by the Provider, it’ s Pharmacies or its                                          4. Member Hold Harmless.
   pharmacists, or the Member in order to be processed and paid by                                                  4.1 Provider, or its assignee or subcontractor, hereby
   PBM. A claim is clean if it has no defect or impropriety, including                                        agrees that in no event, including, but not limited to nonpayment
   any lack of substantiating documentation, or no particular                                                 by PBM or Sponsor, PBM or Sponsor’ s insolvency or breach of
   circumstance requiring special treatment that prevent s t imely                                            this Agreement, shall Provider, or its assignee or subcontractor,
   payment from being made on the claim. A clean claim includes a                                             bill, charge, collect a deposit from, seek compensation,
   resubmitted claim w ith previously identified deficiencies                                                 remuneration or reimbursement from, or have any recourse
   corrected.                                                                                                 against Members or persons acting on a Member’ s behalf for
         1.2 “ Complaint”      means a w ritten communication                                                 services provided pursuant to this Agreement. This provision
   expressing a grievance or an inquiry concerning a payment                                                  shall not prohibit collection of supplemental charges or
   transaction betw een PBM and Provider.                                                                     Copayments on PBM or Sponsor’ s behalf made in accordance
         1.3 “ Day” means calendar day, unless otherw ise defined                                             w ith terms of (applicable Agreement) betw een Sponsor and
   or limited.                                                                                                Member.
           1.4 “ Paid” means the day on w hich the check is mailed or                                               4.2 Provider, or its assignee or subcontractor, further
   the day on w hich the electronic payment is processed by PBM’ s                                            agrees that (1) this provision shall survive the termination of this
   bank if EFT is used.                                                                                       Agreement regardless of the cause giving rise to termination and
        2. Payment of Provider Claims.                                                                        shall be construed to be for the benefit of the Members and that
           2.1 Time.    For claims submissions affected by these                                              (2) this provision supersedes any oral or w ritten contrary
   requirements, PBM shall pay Provider w ithin tw enty (20) days                                             agreement now existing or hereafter entered into betw een
   after receipt of a Clean Claim w hen the claim is submitted via                                            Provider and a Member or persons acting on their behalf. Iow a
   PBM’ s on-line claims processing system and w ithin thirty (30)                                            Admin Code 191-40.18 (514B); 191-41.16 (514B)
   days after receipt of a Clean Claim w hen the claim is submitted                                                5. Audits.
   in paper or other format. Iow a Admin Code 191 -59.3(510B)(1)                                                    5.1 Performance Standards. Audit of Provider shall be
           2.2 Failure to Pay Timely. In the event PBM fails to                                               conducted in accordance w ith the follow ing:
   comply w ith Section 2.1, as applicable, PBM shall pay Provider                                                      (a)    With respect to on-site audits, PBM shall provide
   interest in accordance w ith the requirements of 191 —59.3(3) of                                           Provider w ith at least one (1) w eek prior w ritten notice;
   the Iow a Administrative Code. Iow a Admin Code 191 -                                                                (b)    Any audit w hich involves clinical professional
   59.3(510B)(2)                                                                                              judgment shall be conducted by or in consultation w ith a
                                                                                                              pharmacist;
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 146 of 236 PageID
                                             #: 12172
                                                                                                                                                  PBM PROVIDER MANUAL                                   147
             (c)    When PBM determines that an overpayment                                                   event the parties cannot resolve any Claims pursuant to Good
   exists, PBM shall provide Provider w ith documentation routinely                                           Faith Discussions and the minimum thirty (30) day period has
   provided to providers so that Provider may determine the specific                                          been met, then the aggrieved party may end discussions w ith the
   claim(s) included in any alleged overpayment.                                                              other party by providing w ritten notice to the other party of its
             (d)    In addition to the documentation provisions set                                           intent to cease discussions. Thereafter, the parties may proceed
   forth in Section 6.9 of the Provider Manual, Provider may use the                                          to litigation. The parties agree that no Claims or other dispute
   records of a hospital, physician or other authorized practitioner of                                       may be litigated on a coordinated, class, mass, or consolidated
   the healing arts for drugs and medicinal supplies, w ritten or                                             basis. Iow a Admin Code 191-59.6(510B)(4) - (6)
   transmitted by electronic means of communication (i.e.,                                                               5.3      Applicability. This Section 4 shall not apply to
   facsimile, email, etc.), for purposes of validating the Provider’ s                                        any investigative audit w hich involves fraud (or suspected fraud),
   record w ith respect to orders or refills of a legend or narcotic                                          w illful misrepresentation, abuse, or any other statutory provision
   drug, consistent w ith all other law s.                                                                    w hich authorizes investigations related to but not limited to
             (e)    To the extent 191—59.6 of the Iow a                                                       insurance fraud. Iow a Admin Code 191-59.6(510B)(7)
   Administrative Code is applicable to Provider, then Provider shall                                               6. Termination. The termination requirements set forth in
   be audited w ith respect to a particular Sponsor, using the same                                           Section 191—59.5 of the Iow a Administrative Code shall apply
   audit standards applied to all of PBM’ s other participating                                               to Provider’ s Provider Agreement
   providers that are similarly situated.                                                                              6.1        Independent Third-Party Review .         To the
             (f)    The period covered by an audit may not exceed                                             extent Provider is permitted to pursue independent third party
   tw o (2) years from the date on w hich the claim w as submitt ed to                                        review of a termination, Provider shall notify PBM in w riting
   or adjudicated by PBM or Sponsor, as determined by PBM.                                                    w ithin thirty days of the final termination notice. Provider may
             (g)    Unless consented to by Provider, an on-site audit                                         not provide notice via email or fax. All such third party review s
   may not be conducted during the first seven calendar days of any                                           shall be conducted in St. Louis, Missouri before a review er
   month.                                                                                                     selected by PBM in its sole discretion.
             (h)    Preliminary on-site audit reports shall be delivered                                            7. Continuity of Care.
   to Provider no later than one hundred tw enty (120) days after                                                        7.1      Pregnancy.
   conclusion of the on-site audit. Provider shall have thirty (30)                                                               (a)      Except as provided under subsections
   days follow ing receipt of the preliminary audit report in w hich to                                       (b) and (c) below , if PBM or a Sponsor terminates Providers
   produce documentation acceptable to PBM to address any                                                     participation in any pharmacy netw ork, Provider shall continue to
   discrepancies found during the audit. A final w ritten report of                                           provide coverage under the Provider Agreement to a Member in
   on-site audit findings shall be received by Provider not later than                                        the second or third trimester of pregnancy for continued care
   w ithin six (6) months of the preliminary audit report or final                                            from such Provider. Such Members may continue to receive
   appeal, w hichever is later.                                                                               services related to the child’ s birth and delivery. Payment for
             (i)      Except as required by law , PBM shall not use                                           Provider’ s services shall be according to the terms and conditions
   the accounting practice of extrapolation in calculating the                                                of the Provider Agreement.
   recuperation of contractual penalties for audits.                                                                              (b)      A Member w ho makes an involuntary
             (j)      The audit criteria set forth in this Section 4.1                                        change in health plans may request that the new health plan
   shall apply only to audits of claims submitted for payment on or                                           cover the services of Provider w ho is not a participating provider
   after January 1, 2009. Iow a Admin Code 191 -59.6(510B)(1)                                                 under the new health plan’ s selected pharmacy netw orks, if the
          5.2 Audit Appeals.                                                                                  Member is in the second or third trimester of pregnancy.
                 (a) Preliminary Audit Findings.                                                              Continuation of such coverage shall continue through postpartum
                     (1) Provider may appeal an unfavorable                                                   care related to the child’ s birth and delivery. Payment for
   preliminary audit report as set forth in Section 6.7 of the Provider                                       Provider’ s services shall be according to the terms and conditions
   Manual.                                                                                                    of the new health plan’ s applicable contracted netw orks.
                     (2) If, follow ing the audit grievance procedures                                                            (c)      Notw ithstanding (a) or (b) above, PBM
   set forth in Section 6.7, PBM determines that the unfavorable                                              or a Sponsor, w ho terminates the Provider from their pharmacy
   preliminary audit report is unsubstantiated, PBM shall dismiss the                                         netw ork for cause shall not be required to cover services
   audit report (or t he applicable portion that is unsubstantiated)                                          provided by Provider to a Member follow ing the date of
   w ithout need for any further proceedings or action.                                                       termination. Iow a Code 514C.14
                 (b) Final Audit Determinations.                                                                         7.2      Terminal Illness.
                     (1) If, follow ing the final audit determination or                                                          (a)      Except as provided under subsections
   any grievance, PBM determines that an unfavorable audit report                                             (b) and (c) below , if PBM or a Sponsor, terminates its contract
   is substantiated, PBM shall notify Provider of the final audit                                             w ith Provider, a Member w ho is undergoing a specified course of
   determination/grievance determination and of Provider’ s right to                                          treatment for a terminal illness or a related condition, w ith the
   request an independent third party review , as set forth in                                                recommendation of the Member’ s treating physician, may
   subsection (2) below , of the final audit findings and the process                                         continue to receive Provider’ s, for a period of up to ninety (9 0)
   used to request such a review .                                                                            days. Payment for Provider’ s services shall be according to the
                     (2) Prior to either party taking any legal action                                        terms and conditions of the Provider Agreement.
   in connection w ith the audit findings, both parties agree to meet                                                             (b)      A Member w ho makes a change in
   in good faith to resolve any claim or controversy (" Claim" ),                                             health plans involuntarily may request that the new health plan
   w hether under federal or state statutory or common law , brought                                          cover services of the Member’ s treating Provider w ho is not a
   by either PBM or the Provider against the other, or against the                                            Participating Provider under the new health plan’ s selected
   employees, members, agents or assigns of the other, arising from                                           provider netw ork, if the Member is undergoing a specified course
   or relating in any w ay to the interpretation or performance of the                                        of treatment for a terminal illness or a related condition.
   audit. The aggrieved party shall notify the other party of its                                             Continuation of such coverage shall continue for up to ninety
   Claim including sufficient detail to permit the other party to                                             (90) days. Payment for covered benefits and benefit levels shall
   respond. The parties agree to meet and confer in good faith to                                             be according to the terms and conditions of the Provider
   resolve any Claims that may arise under the audit for a period of                                          Agreement.
   not less than thirty (30) days (" Good Faith Discussions" ). In the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 147 of 236 PageID
                                             #: 12173
                                                                                                                                                  PBM PROVIDER MANUAL                                   148
                    (c)      Notw ithstanding (a) or (b) above, PBM                                           provided by Provider to a Member follow ing the date of
   or a Sponsor, w ho terminates the Provider from their pharmacy                                             termination. Iow a Code 514C.17
   netw ork for cause shall not be required to cover services


   KANSAS REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Kansas law (as such terms are defined by Kansas law ; collectively and/or individually, the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:
        1. Medicaid Coverage.          If there is a valid Medicaid                                           w here the continuation of such care is medically necessary and in
   coverage providing benefits for Covered Medications, the                                                   accordance w ith the dictates of medical prudence and w here the
   Medicaid coverage shall be the source of last resort of any                                                Member has special circumstances such as a disability, a life
   payment to Provider. Kan. Stat. Ann. § 40-3208(b).                                                         threatening illness, or is in the third trimester of pregnancy.
        2. Member Hold Harmless.            Nothing in the Provider                                           Members shall not be liable to Provider for Covered Medications
   Agreement shall be construed to require Members to guarantee                                               during this continuation period other than for any deductibles or
   payment to Provider, other than Copayments and deductibles, in                                             Copayment amounts specified in the certificate of coverage or
   the event of nonpayment by Sponsor or PBM for Covered                                                      other contract betw een Members and Sponsor. Provider shall be
   Medications dispensed under the Provider Agreement. If Sponsor                                             entitled to payment for Covered Medications during this
   or PBM fails to pay for Covered Medications as set forth in the                                            continuation period at the rate specified in the Provider
   Provider Agreement, Members shall not be liable to Provider for                                            Agreement. Kan. Stat. Ann. § 40-3230.
   any amounts ow ed by Sponsor or PBM. Any action by Provider                                                     6. Discussions with Members. Provider may discuss w ith
   to collect or attempt to collect from a Member any sum ow ed by                                            or disclose to any Member or other individual any medically
   Sponsor or PBM to Provider is expressly prohibited. Kan. Stat.                                             appropriate health care information that Provider deems
   Ann. § 40-3209(b).                                                                                         appropriate regarding the nature of treatment options, the risks or
        3. Insolvency. In the event of the insolvency of PBM or                                               alternatives thereto, the process used or the decision made by
   Sponsor, Provider shall continue providing Covered Medications                                             Sponsor or PBM to approve or deny health care services, the
   to Members for the period of time for w hich premiums have been                                            availability of alternate therapies, consultations, or tests, or from
   paid to Sponsor by or on behalf of a Member and, w ith respect to                                          advocating on behalf of a Member w ithin the utilization review or
   Members w ho are confined to an inpatient facility, until their                                            grievance processes established by Sponsor or PBM. Kan. Stat.
   discharge or expiration of benefits. Kan. Stat. Ann. § 40 -                                                Ann. § 40-4604.
   3227(k)(2).                                                                                                     7. No Limitation of Necessary Services. Nothing in the
        4. Prior Authorization. Where Provider is responsible for                                             Provider Agreement shall directly or indirectly provide an
   obtaining prior authorization before receiving payment for the                                             inducement to Provider to reduce or limit the delivery of
   treatment of emergency medical conditions and a Member is                                                  medically necessary services w ith respect to a Member. Kan.
   eligible at the time w hen Covered Medications are provided,                                               Stat. Ann. § 40-4605.
   Provider shall not hold Member responsible for payment of                                                       8. Payment for Emergency Services.                If PBM has
   Covered Medications if prior authorization for emergency services                                          authorized emergency services, it shall not subsequently rescind
   has not been sought and received, other than for w hat Member                                              or modify that authorization after Provider renders the authorized
   w ould otherw ise be responsible, such as Copayments and                                                   care in good faith and pursuant to the authorization except for (i)
   deductibles. Kan. Stat. Ann. § 40 -3229(c).                                                                payments made as a result of misrepresentation, fraud, omission
        5. Continuation of Services.        If Provider’ s participation                                      or clerical error and (ii) repayment, coinsurance or deductible
   under the Provider Agreement is terminated for any reason,                                                 amounts that are the responsibility of the Member. Kan. Stat.
   Provider shall continue to provide Covered Medications to                                                  Ann. § 40-4603(b).
   Members for a period up to ninety (90) days in those cases

   KANSAS MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Kansas Managed Care for Medicaid and CHIP Programs (“ Enrollees” ) administered by the Sponsor (the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1. Compliance with Federal Contract Requirements. All Provider                                             this Provider Agreement shall be construed as creating any
   subcontracts must fulfill the requirements of 42 C.F.R. § 438.6                                            contractual responsibility betw een Provider and the State.
   (Contract Requirements) that are appropriate to the service or                                             2. Compliance with State’s Contract Requirements.
   activity delegated under the subcontract. Nothing contained in
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 148 of 236 PageID
                                             #: 12174
                                                                                                                                                  PBM PROVIDER MANUAL                                   149
   a. Provider must be able to perf orm the same level of review                                              expiration of the six (6) year retention period, unless the subject
   and meet the same applicable requirements as Sponsor under                                                 of the records is under litigation, the subject records may be
   Sponsor’ s contract w ith the State.                                                                       destroyed or otherw ise disposed of w ithout the prior w rit ten
   b. All applicable terms, conditions and requirements of                                                    consent of the State.
   Sponsor’ s contract w ith the State shall apply w ithout                                                   c.         The State reserves the right to review terms of
   qualification to any services performed or goods provided by                                               agreements and contracts betw een PBM or Sponsor and Provider
   Provider.                                                                                                  as they relate to the use and disclosure of protected health
   3.        Compliance with Law . Provider must comply w ith all                                             information belonging to the State.
   applicable Federal and State law s and regulations, including but                                          6.         Fraud Enforcement. Provider acknow ledges and agrees
   not limited to: all provisions and applicable conditions of Title V I                                      that the Kansas Medicaid Fraud Control Unit (MFCU), w hich is
   of the Civil Rights Act of 1964, as amended; Title IX of the                                               part of the Kansas Attorney General' s office, w ill have the right
   Education Amendments of 1972 (regarding education programs                                                 to recover fraudulent Medicaid payments directly from Provider.
   and activities); the Age Discrimination Act of 1975, as amended;                                           Provider acknow ledges and agrees that it is not entitled t o any
   the Equal Pay Act of 1963; the Rehabilitation Act of 1973, as                                              portion of any recovery by the Kansas MFCU.
   amended; the Americans w ith Disabilities Act; and the Civil                                               7.         Monitoring. PBM or Sponsor shall monitor Provider’ s
   Rights Act of 1991. If applicable, Provider must also comply                                               performance on an ongoing basis and subject it to review
   w ith all provisions of Executive Order # 11246 including                                                  according to a periodic schedule established by the State,
   amendments, as w ell as rules, regulations and relevant orders of                                          consistent w ith industry st andards or State Managed Care
   the Secretary of Labor. Provider must also remain in compliance                                            Organization law s and regulations. Deficiencies or areas for
   w ith the Balanced Budget Act(s) and comply w ith all applicable                                           improvement w ill be identified and Provider agrees to take
   provisions of the Health Insurance Portability and Accountability                                          corrective action w hen necessary.
   Act (HIPAA).                                                                                               8.         Indemnity. Provider shall indemnify the State against
   4.        Confidentiality.      Provider agrees to the same                                                any and all loss or damage to the extent arising out of the
   restrictions, conditions, and safeguards that apply to PBM and                                             Provider’ s negligence in the performance of services under the
   Sponsor w ith respect to protected health information. 45 C.F.R.                                           Provider Agreement.
   § 164.504(e)(2)(ii)(D). Provider shall maintain the confidentiality                                        9.         Records Access/Audit.
   of clinical and medical record informat ion and release the                                                a.         Provider shall make available to the Sponsor, State, the
   information only in the follow ing manner.                                                                 State’ s authorized agents, and appropriate representatives of the
   a.        All medical records of Enrollees shall be confidential and                                       U.S. Department of Health and Human Services, any financial
   shall not be released w ithout the w ritten consent of the Enrollee                                        records of Provider w hich relate to the services performed and
   or responsible party except as required below .                                                            amounts paid or payable under this Provider Agreement.
   b.        Written consent of the Enrollee is required for the                                              Accounting procedures, policies and records shall be completely
   transmission of the medical record information of an Enrollee to                                           open to the Sponsor, State and Federal audit at any time during
   any physician not connected w ith the Sponsor.                                                             the Provider Agreement period and for six (6) years thereafter,
   c.        The extent to w hich medical record information is to be                                         unless a longer period is required under the Provider Agreement.
   released, shall be based upon a test of medical necessit y and on                                          b.         Throughout the duration of this Provider Agreement,
   a “ need to know ” basis on the part of the practitioner or a facility                                     and for a period of six (6) years after termination, unless a longer
   requesting the information.                                                                                period is required under the Provider Agreement, Provider shall
   d. All release of information for substance use disorder (SUD)                                             provide duly authorized representatives of the State or Federal
   specific clinical or medical records must meet Federal guidelines                                          government, access to all records and materials, including
   at 42 C.F.R. Part 2.                                                                                       financial records, relating to PBM’ s or Sponsor’ s provision of and
   5.        Records.                                                                                         reimbursement for Covered Medications contemplated under this
   a.        Provider shall maintain a system of access to clinical                                           Provider Agreement. Such access shall include the right to
   and medical records. Provider must have in effect arrangements                                             inspect, audit and reproduce all such records and material and to
   w hich provide for access to the clinical and medical records and                                          verify reports furnished in compliance w ith the provisions of this
   clinical and medical record-keeping systems w hich include a                                               Provider Agreement.
   complete record for each Enrollee in accordance w ith provisions                                           c.         Provider agrees to allow duly authorized agents or
   set forth in the contract bet w een the Sponsor and the State.                                             representatives of the State and Federal government, during
   Provider shall include sufficient information in each clinical and                                         normal business hours, access to the Provider’ s premises to
   medical record to comply w ith the provisions of 42 C.F.R.                                                 inspect, audit, monitor or otherw ise evaluate the performance of
   456.111 and 456.211 regarding utilization review . The State, or                                           the Provider’ s contractual activities and shall forthw ith produce
   its designated agent, and the Federal government shall be                                                  all records requested as part of such review or audit.
   allow ed access to this system. Delivery of and access t o the                                             d.         In the event right of access is requested under this
   records shall be w ithin five (5) business days at no cost t o the                                         section, Provider shall upon request provide and make available
   State.                                                                                                     staff to assist in the audit or inspection effort, and provide
   b.        Provider shall retain, preserve and make available upon                                          adequate space on the premises to reasonably accommodate the
   request all records relating to the performance of its obligations                                         State or Federal representatives conducting the audit or
   under the Provider Agreement, including clinical and medical                                               inspection effort.
   records and claim forms, for a period of not less than six (6)                                             e.         All inspections or audits shall be conducted in a manner
   years from the date of termination of the Provider Agreement.                                              as w ill not unduly interfere w ith the performance of Provider’ s
   Records involving matters w hich are the subject of litigation shall                                       activities.
   be retained for a period of not less than six (6) years follow ing                                         f.         Provider w ill provide license verification information to
   the termination of such litigation, if the litigation is not                                               PBM or Sponsor as requested by the State or the External Quality
   terminated w ithin the normal retention period. Electronic copies                                          Review Organization.
   of documents contemplated herein may be substituted for the                                                10.        Medication Therapy Management.
   originals w ith the prior w ritten consent of the State, provided                                          a.         Provider agrees that the listed Medical Therapy
   that the microfilming procedures are approved by the State as                                              Management (MTM) services must be review ed both at the
   reliable and are supported by an effective retrieval system. Upon                                          Enrollee’ s initial encounter and in subsequent Complete Drug

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 149 of 236 PageID
                                             #: 12175
                                                                                                                                                  PBM PROVIDER MANUAL                                   150
   Review s that w ill occur as needed on an annual basis.                                                    the State, or the PBM or Sponsor does not pay the individual or
   Reimbursement for MTM services w ill be a separate component                                               health care provider that furnishes the services under a
   of reimbursement and w ill not be included in the Provider’ s                                              contractual, referral, or other arrangement.
   dispensing fee and/or drug ingredient cost.                                                                c.         Enrollees are not liable for PBM or Sponsor’ s debts, in
   b.         Provider agrees that MTM services are to be provided on                                         the event of the entity’ s insolvency.
   a face-to-face patient/pharmacist basis, and that these services                                           d.         No Enrollee shall be charged for all, or any part (i.e.,
   shall be provided by a licensed Kansas pharmacist.                                                         balance of bill), of services provided w hen Enrollee obtains
   c.         Any other MTM interventions, w hether telephonic,                                               services that are covered under the Provider Agreement.
   electronic, via mail, or by any other means, w ill only be                                                 13.        Utilization Management (UM) Activities. Provider shall
   supplementary to a specific pharmacist/patient face-to-face MTM                                            cooperate in any UM programs or activities adopted or
   interaction. Provider further agrees the only acceptable manner of                                         implemented by Sponsor(s) or PBM from time to time and shall
   outreach for MTM services w ill be via telephonic, electronic, or                                          adhere to all applicable requirements relating to UM activities in
   mail media, for notification of eligibility in the MTM program at a                                        Sponsor’ s contract w ith the State.
   Kansas pharmacy.                                                                                           14.        Member Communications. PBM shall not prohibit or
   11.        Discrimination.      Provider shall not discriminate in                                         otherw ise restrict a health care professional acting w ithin the
   employment practices w ith regard to race, color, religion, age                                            law ful scope of practice, from advising or advocating on behalf
   (except as provided by law ), sex, marital status, political                                               of an Enrollee w ho is his or her patient: (a) for the Enrollee' s
   affiliation, national origin, or disability.                                                               health status, medical care, or treatment options, including any
   12.        Member Hold Harmless. Enrollees shall not be held                                               alternative treatment that may be self -administered; (b) for any
              liable under the follow ing situations.                                                         information the Enrollee needs in order to decide among all
   a.         Non-payment to entity: Enrollees are not held liable for                                        relevant treatment options; (c) for the risks, benefits, and
   the Covered Medications provided to the Enrollees, for w hich the                                          consequences of treatment or non-treatment; and (d) for the
   State does not pay the Provider.                                                                           Enrollee' s right to participate in decisions regarding his or her
   b.         Non-payment to Provider: Enrollees are not held liable                                          health care, including the right to refuse treatment, and to
   for the Covered Medications provided to the Enrollee, for w hich                                           express preferences about future treatment decisions.


   KENTUCKY REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Kentucky law (as such terms are defined by Kentucky law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Member Hold Harmless. Provider may not, under any                                                 Members for the duration of the contract period for w hich
   circumstance, including nonpayment of moneys due Provider by                                               premiums have been paid or until t he date of discharge from an
   Sponsor and/or PBM, insolvency of Sponsor or PBM, or breach of                                             impatient facility, w hichever is longer. Ky. Rev. Stat. Ann. §
   the Provider Agreement, bill charge, collect a deposit, seek                                               304.17A-310(6).
   compensation, remuneration, or reimbursement from, or any                                                       3. Treatment of covered person under special circum-
   recourse against Members, or any persons acting on their behalf,                                           stances.
   for services provided in accordance w ith the Provider Agreement.                                                      a.        " Special circumstances" includes a
   This provision shall not prohibit collection of deductible amounts,                                        circumstance in w hich a Member has a disability, a congenital
   Copayment amounts, coinsurance amounts, and amount s for                                                   condition, a life-threatening illness, or is past the tw enty-fourth
   noncovered services. This provision shall survive the termination                                          w eek of pregnancy w here disruption of the Member’ s continuity
   of the Provider Agreement. Ky. Rev. Stat. Ann. § 304.17A -                                                 of care could cause medical harm.
   527(1)(a), (c); Ky. Rev. Stat. Ann. § 304.17A -310(5); Ky. Rev.                                                        b.       Any special circumstance shall be identified by
   Stat. Ann. § 304.17C-060(1)(a), (b); see also 806 KAR 17:300                                               the treating provider, w ho may request, w ith the concurrence of
   (Section 3); 806 KAR 17:440 (Section 3).                                                                   the Member or authorized person that the Member be permitted
         2. Continuation of Services.                                                                         to continue treatment under the provider' s care even w hen the
             a.       In the event the Provider Agreement is                                                  provider is no longer participating in the netw ork, unless the
   terminated for any reason, other than a quality of care issue or                                           provider has been terminated for a reason related to quality. The
   fraud, Provider shall continue to provide services and PBM shall                                           treating, non Provider shall agree to care for the Member on
   continue to reimburse Provider in accordance w ith the Provider                                            under the same guidelines and payment schedule as required by
   Agreement until the Member is discharged from an inpatient                                                 PBM and the Sponsor, and shall report to PBM and the Sponsor
   facility, or the active course of treatment is completed,                                                  on the care being provided.
   w hichever is greater. In the case of a pregnant w oman, Provider                                                      c.       Procedures for resolving disputes regarding the
   shall continue to provide services through the end of the post -                                           necessity for continued treatment by a provider shall be
   partum period if the pregnant w oman is in her fourth or later                                             established by PBM and shall provide for review through PBM’ s
   month of pregnancy at the time the Provider Agreement                                                      internal appeal process.
   terminates.    This provision shall survive termination of the                                                         d. This section, w ith respect to the Member w ith
   Provider Agreement. Ky. Rev. Stat. Ann. § 304 .17A-527(1)(b)-                                              " special circumstances" expires w ith regard to that Member:
   (c); see also 806 KAR 17:300 (Section 3).                                                                           i.    Beyond the ninetieth day after the effective date of
             b.       In the event of the insolvency of Sponsor or                                            the termination or nonrenew al of provider;
   PBM, Provider shall continue providing Covered Medications to
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 150 of 236 PageID
                                             #: 12176
                                                                                                                                                  PBM PROVIDER MANUAL                                   151
            ii.    Beyond nine (9) months in the case of a Member                                             060(1)(c); see also 8006 KAR 17:300 (Section 3); 806 KAR
   w ho at the time of the termination has been diagnosed w ith a                                             17:440 (Section 3).
   terminal illness; or                                                                                            6. Communication With Members.
           iii.    If the Member is beyond the tw enty-fourth w eek of                                                 a.        Nothing in the Provider Agreement shall be
   pregnancy, the PBM or the Sponsor’ s obligation to pay for                                                 construed to limit Provider’ s disclosure to a Member, or to
   services extends through the delivery of the child, immediate                                              another person on behalf of a Member, any information relating
   postpartum care, and examination w ithin the first six (6) w eeks                                          to the Member’ s medical condition or treatment options. Ky.
   follow ing delivery. Ky. Rev. Stat. Ann. § 304.17A -643                                                    Rev. Stat. Ann. § 304.17A-530(1); Ky. Rev. Stat. Ann. §
        4.         Payment.                                                                                   304.17C-070(1); see also 806 KAR 17:300 (Section 3); 806
                a.       Upon w ritten request, PBM shall provide                                             KAR 17:440 (Section 3)
   Provider w ith a copy of Provider’ s applicable rate schedules in                                                   b.        Neither PBM nor Sponsor shall penalize
   accordance w ith KY. Rev. Stat. Ann. § 304.17A -577.                                                       Provider or terminate Provider’ s contract because Provider
                b.       The reimbursement rates identified in the                                            discusses medically necessary or appropriate care w ith a Member
   Provider Agreement shall apply to all pharmacy services rendered                                           or another person on behalf of a Member. Neither PBM nor
   to all Sponsors’ Members under the applicable Prescription Drug                                            Sponsor shall prohibit Provider from discussing all treatment
   Program. Ky. Rev. Stat. Ann. § 304.17A -728; see also 806                                                  options w ith Members. Provider may disclose to Members or to
   KAR 17-300 (Section 3).                                                                                    another person on behalf of a Member, all information determined
                c.       The Provider Agreement does not contain a                                            by Provider to be in the best interests of the Members. Ky. Rev.
   most-favored-nation provision; provided, how ever, that nothing in                                         Stat. Ann. § 304.17A-530(2); Ky. Rev. Stat. Ann. § 304.17C-
   this section shall be construed to prohibit PBM and Provider from                                          070(2); see also 806 KAR 17:300 (Section 3); 806 KAR 17:440
   negotiating payment rates and performance-based contract terms                                             (Section 3).
   that w ould result in PBM receiving a rate that is as favorable, or                                                 c.        Neither PBM nor Sponsor shall penalize
   more favorable, than the rates negotiated betw een Provider and                                            Provider for discussing financial incentives and financial
   other payors. Ky. Rev. Stat. Ann. § 304.17A -560; see also 806                                             arrangements bet w een Provider and PBM w ith a Member. Ky.
   KAR 17:300 (Section 3).                                                                                    Rev. Stat. Ann. § 304.17A-530(3); Ky. Rev. Stat. Ann. §
                d.       PBM and Provider shall comply w ith Ky. Rev.                                         304.17C-070(3); see also 806 KAR 17:300 (Section 3); 806
   Stat, Ann, §§ 304.17A -700 to 304.17A-730, 205.593, 304.14-                                                KAR 17:440 (Section 3).
   135 and 304.99-123 regarding payment and audit of claims. Ky.                                                   7. No Conditional Participation. Nothing in this Provider
   Rev. Stat. Ann. § 304.17A-726.                                                                             Agreement shall require Provider, as a condition of participation
                e.       PBM and Provider shall comply w ith any                                              in a Prescription Drug Program of a Sponsor, to participate in any
   applicable law s for resolving disputes over maximum allow able                                            of the Sponsor’ s other Prescription Drug Programs. Ky. Rev.
   cost pricing. KY. Rev. Stat. Ann § 304 -17A-162.                                                           Stat. Ann. § 304.17A-150(4); see also 806 KAR 17:300
        5. Subcontracts. If Provider enters into any subcontract                                              (Section 3).
   agreement w ith another provider to provide Covered Medications                                                 8. Kentucky Law. With respect to Covered Medications
   to Members w here the subcontracted provider w ill bill PBM or                                             provided to Sponsor’ s Members, this Provider Agreement shall be
   Members directly for the subcontracted services, the subcontract                                           governed by Kentucky law . 806 KAR 17:440 (Section 3).
   agreement must meet all the requirements of Title XXV, Chapter
   304, Subtitle 17A of the Kentucky Insurance Code and be filed
   w ith the Kentucky Commissioner of Insurance. Ky. Rev. Stat.
   Ann. § 304.17A-527(1)(e); Ky. Rev. Stat, Ann. § 304.17C-

   KENTUCKY MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Kentucky Medicaid program (“ Plan” ) administered by the Sponsor (the “ Sponsor” ), Provider agrees that
   the Provider Agreement is hereby amended, as required by and consistent w it h law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limit ing the generality of the foregoing, Provider agrees as follow s:

            1.         Member Hold Harmless. Provider may not,                                                continue to reimburse Provider in accordance w ith the Provider
   under any circumstance, including nonpayment of moneys due                                                 Agreement until the Member is discharged from an inpatient
   Provider by Sponsor and/or PBM, insolvency of Sponsor or PBM,                                              facility, or the active course of treatment is completed,
   or breach of the Provider Agreement, bill charge, collect a                                                w hichever is greater. In the case of a pregnant w oman, Provider
   deposit, seek compensation, remuneration, or reimbursement                                                 shall continue to provide services through the end of the post -
   from, or any recourse against Members, or any persons acting on                                            partum period if the pregnant w oman is in her fourth or later
   their behalf, for services provided in accordance w ith the Provider                                       month of pregnancy at the time the Provider Agreement
   Agreement.       This provision shall not prohibit collection of                                           terminates.    This provision shall survive termination of the
   deductible amounts, Copayment amounts, coinsurance amounts,                                                Provider Agreement. Ky. Rev. Stat. Ann. § 304.17A -527(1)(b)-
   and amounts for noncovered services.          This provision shall                                         (c).
   survive the termination of the Provider Agreement. Ky. Rev.                                                          b.       In the event of the insolvency of Sponsor or
   Stat. Ann. § 304.17A-527(1)(a), (c).                                                                       PBM, Provider shall continue providing Covered Medications to
        2. Continuation of Services.                                                                          Members for the duration of the contract period for w hich
            a.         In the event the Provider Agreement is                                                 premiums have been paid or until the date of discharge from an
   terminated for any reason, other than a quality of care issue or                                           impatient facility, w hichever is longer. Ky . Rev. Stat. Ann. §
   fraud, Provider shall continue to provide services and PBM shall                                           304.17A-310(6).
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 151 of 236 PageID
                                             #: 12177
                                                                                                                                                  PBM PROVIDER MANUAL                                   152
          3. Payment.                                                                                                   b.       Neither PBM nor Sponsor shall penalize
             a.        Upon w ritten request, PBM shall provide                                               Provider or terminate Provider’ s contract because Provider
   Provider a copy of Provider’ s applicable rate schedule(s) in                                              discusses medically necessary or appropriate care w ith a Member
   accordance w ith Ky. Rev. Stat. Ann. § 304.17A -577.                                                       or another person on behalf of a Member. Neither PBM nor
             b.        The reimbursement rates identified in the                                              Sponsor shall prohibit Provider from discussing all treatment
   Provider Agreement shall apply to all pharmacy services rendered                                           options w ith Members. Provider may disclose to Members or to
   to a Sponsor’ s Members under the applicable Prescription Drug                                             another person on behalf of a Member, all information determined
   Program. Ky. Rev. Stat. Ann. § 304.17A -728; see also 806                                                  by Provider to be in the best interests of the Members. Ky. Rev.
   KAR 17-300 (Section 3).                                                                                    Stat. Ann. § 304.17A-530(2); Ky. Rev. Stat. Ann. § 304.17C-
             c.        The Provider Agreement does not contain a                                              070(2); see also 806 KAR 17:300 (Section 3); 806 KAR 17:440
   most-favored-nation provision; provided, how ever, that nothing in                                         (Section 3).
   this section shall be construed to prohibit PBM and Provider from                                                    c.       Neither PBM nor Sponsor shall penalize
   negotiating payment rates and performance-based contract terms                                             Provider for discussing financial incentives and financial
   that w ould result in PBM receiving a rate that is as favorable, or                                        arrangements betw een Provider and PBM w ith a Member. Ky.
   more favorable, than the rates negotiated betw een Provider and                                            Rev. Stat. Ann. § 304.17A-530(3); Ky. Rev. Stat. Ann. §
   other payors. Ky. Rev. Stat. Ann. § 304.17A -560.                                                          304.17C-070(3); see also 806 KAR 17:300 (Section 3); 806
             d.        PBM and Provider shall comply w ith Ky. Rev.                                           KAR 17:440 (Section 3).
   Stat, Ann, §§ 304.17A -700 to 304.17A-730, 205.593, 304.14-                                                     6. No Conditional Participation. Nothing in this Provider
   135 and 304.99-123 regarding payment and audit of claims. Ky.                                              Agreement shall require Provider, as a condition of participation
   Rev. Stat. Ann. § 304.17A-726.                                                                             in a Prescription Drug Program of a Sponsor, to participate in any
             e.        PBM and Provider w ill comply w ith any                                                of the Sponsor’ s other Prescription Drug Programs. Ky. Rev.
   applicable law s for resolving disputes over maximum allow able                                            Stat. Ann. § 304.17A-150(4); see also 806 KAR 17:300
   cost pricing. Ky. Rev. Stat. Ann. § 304.17A -162.                                                          (Section 3).
        4. Subcontracts. If Provider enters into any subcontract                                                   7. Kentucky Law. With respect to Covered Medications
   agreement w ith another provider to provide Covered Medications                                            provided to Sponsor’ s Members, this Provider Agreement shall be
   to Members w here the subcontracted provider w ill bill PBM or                                             governed by Kentucky law . 806 KAR 17:440 (Section 3).
   Members directly for the subcontracted services, the subcontract                                                8. Records. Provider must preserve and maintain
   agreement must meet all the requirements of Title XXV, Chapter                                             prescription drug records for no less than five (5) years unless
   304, Subtitle 17A of the Kentucky Insurance Code                                                           federal requirements require a longer retention period. Members
   and be filed w ith the Kentucky Commissioner of Insurance. Ky.                                             are entitled to one free copy of their medical records. Sponsor or
   Rev. Stat. Ann. § 304.17A-527(1)(e); Ky. Rev. Stat, Ann. §                                                 a state or federal agency may access Member medical records for
   304.17C-060(1)(c); see also 8006 KAR 17:300 (Section 3); 806                                               purposes of auditing compliance w ith applicable requirements.
   KAR 17:440 (Section 3).                                                                                    Sponsor Agreement, Section 27.7.
        5. Communication With Members.                                                                             9. Emergency Supply. If a member presents a prescription
             a.        Nothing in the Provider Agreement shall be                                             for a non-preferred drug and Provider cannot reach the prescriber
   construed to limit Provider’ s disclosure to a Member, or to                                               for approval and Provider deems the Covered Medication
   another person on behalf of a Member, any information relating                                             necessary, Provider may dispense a sevent y-tw o (72) hour
   to the Member’ s medical condition or treatment options. Ky.                                               emergency supply (or less if the prescription is for less than a
   Rev. Stat. Ann. § 304.17A-530(1); Ky. Rev. Stat. Ann. §                                                    seventy-tw o (72) hour supply). Sponsor Agreement, Section
   304.17C-070(1); see also 806 KAR 17:300 (Section 3); 806                                                   31.5.
   KAR 17:440 (Section 3)


   LOUISIANA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Louisiana law (as such terms are defined by Louisiana law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the f oregoing, Provider agrees as follow s:

        1. Health Plan Claims.        A time limit of 365 days is                                             to refer Members to or allow others to refer Members to Provider,
   applicable to claims for Louisiana health plans.                                                           refuse to compensate Provider for Covered Medications, or take
        2. Communication With Members.                                                                        other retaliatory action against Provider based on medical
             a.        Provider may communicate w ith patients                                                communications.        As used in this section, medical
   regarding their health care, including but not limited to                                                  communications means information regarding the mental or
   communications regarding treatment options and medical                                                     physical health care needs or the treatment of a Member. LSA -
   alternatives, or other coverage arrangements. Provider shall not,                                          R.S. § 22:1007(C).
   how ever, solicit alternative coverage arrangements for the                                                          c.       No communication by Provider regarding
   primary purpose of securing financial gain.          LSA–R.S. §                                            treatment options shall be represented or construed to expand or
   22:1007(B).                                                                                                revise the scope of benefits or Covered Medications under
             b.        Provider may make medical communications                                               Prescription Drug Programs. LSA -R.S. § 22:1007(D).
   w ithout retaliatory action by PBM or Sponsor. Neither PBM nor                                                  3. Reporting on Policies. Neither PBM nor Sponsor shall
   Sponsor shall refuse to contract, renew , cancel, restrict or                                              prohibit or restrict Provider from filing a complaint, making a
   otherw ise terminate the Provider Agreement w ith Provider; refuse                                         report, or commenting to an appropriate governmental body
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 152 of 236 PageID
                                             #: 12178
                                                                                                                                                  PBM PROVIDER MANUAL                                   153
   regarding the policies or practices of Sponsor or PBM w hich may                                                7. Member Hold Harmless. In the event PBM or a Sponsor
   negatively impact upon the quality of, or access to, patient care.                                              8. fails to pay for Covered Medications as set forth in the
   LSA-R.S. § 22:1007(E).                                                                                     evidence of coverage, Members shall not be liable to Provider for
        4. Advocating For Member. Neither PBM nor Sponsor shall                                               any sums ow ed by PBM or Sponsor to Provider.              Neither
   prohibit or restrict Provider from advocating to PBM or Sponsor                                            Provider, its agent, trustee, nor assignee, may maintain an action
   on behalf of Members for approval of coverage of a particular                                              at law against a Member of an HMO Sponsor to collect sums
   course of treatment or the provision of health care services. LSA -                                        ow ed by the HMO Sponsor. LSA -R.S. § 22:263(A)-(C).
   R.S. § 22:1007(F).                                                                                              9. Emergency Services. A provider that does not contract
        5. Indemnification.      Provider shall not be required to                                            w ith PBM or Sponsor may pursue collection from PBM for
   provide indemnification or otherw ise assume liability relating to                                         emergency services rendered, provided that the provider has no
   activities, actions, or omissions of Sponsor.         LSA -R.S. §                                          direct know ledge or information that a Member is an enrollee of a
   22:1007(G).                                                                                                PBM Sponsor and the services are Covered Medications. The
        6. No Incentive. No provision of the Provider Agreement                                               provider shall only collect:
   shall operate to provide an incentive or specific payment made                                                      a.        From the PBM the amount paid to participating
   directly, in any form, to Provider as an inducement to deny,                                               Providers for the same services.
   reduce, limit, or delay specific, medically necessary, and                                                          b.        From the Member the difference, if any,
   appropriate services provided w ith respect to a specific Member                                           betw een the amounts charged for such services and the amount
   or groups of Members w ith similar medical conditions. LA Rev                                              received from PBM. RS 22:263D(1)
   Stat 22:1008; LSA RS 22:263(E).


   LOUISIANA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Louisiana Medicaid Coordinated Care Program (“ Enrollees” ) administered by the Sponsor (the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting t he generality of the foregoing, Provider agrees as follow s:

        1. Capitalized Terms.         All terms capitalized but not                                           law ful scope of practice, from advising or advocating on behalf
   otherw ise defined in the Provider Agreement or this Addendum                                              of an Enrollee w ho is his or her patient: (a) for the Enrollee' s
   shall have the meaning ascribed to them in the contract bet w een                                          health status, medical care, or treatment options, including any
   the Department of Health and Hospitals (DHH) and Sponsor.                                                  alternative treatment that may be self -administered; (b) for any
        2. Compliance with Contract, Guides, and State Plan. The                                              information the Enrollee needs in order to decide among all
   Provider shall adhere to all requirements set forth for Providers in                                       relevant treatment options; (c) for the risks, benefits, and
   the contract betw een the DHH and Sponsor and department                                                   consequences of treatment or non-treatment; and (d) for the
   issued Guides.     Provider agrees that all services provided this                                         Enrollee' s right to participate in decisions regarding his or her
   Addendum must be in accordance w ith the Louisiana Medicaid                                                health care, including the right to refuse treatment, and to
   State Plan and that Provider shall provide these services to                                               express preferences about future treatment decisions.
   Enrollees through the last day that the Provider Agreement is in                                                5. Licensure. Provider must be currently licensed and/or
   effect. All final Medicaid benefit determinations are w ithin the                                          certified under applicable State and Federal statutes and
   sole and exclusive authority of DHH or its designee.                                                       regulations and shall maintain throughout the term of the Provider
        3. Medical Necessity/Nondiscrimination.                                                               Agreement all necessary licenses, certifications, registrations and
            a. Provider shall not discriminate against Enrollees on                                           permits as are required to provide the health care services and/or
   the basis of race, gender, color, national origin, age, disability,                                        other related activities delegated by the PBM. La. Rev. Stat.
   health status or need for health care services, and shall not use                                          §46:437.12; La. Admin. Code tit. 50, § 945.
   any policy or practice that has the effect of discriminating on any                                             6. Medical Records.
   such basis. Provider shall adhere to the follow ing Federal anti-                                                     a. An adequate record system must be maintained for
   discrimination law s in order to maintain eligibility : Civil Rights                                       recording services, service providers, charges, dates and all other
   Act of 1964; Section 504 of the Rehabilitation Act of 1975; and                                            commonly required information elements for services rendered to
   Americans w ith Disabilities Act of 1990.           La. Rev. Stat.                                         Enrollees pursuant to the Provider Agreement
   §46:437.11; La. Admin. Code tit. 50, §§ 3303 and 3503.                                                      (including but not limited to such records as are necessary for
            b. Provider may not refuse to provide covered medically                                           the evaluation of the quality, appropriateness, and timeliness of
   necessary or covered preventive benefits and services to                                                   services performed under the contract betw een DHH and the
   Enrollees specified under the contract betw een DHH and the                                                Sponsor). Enrollees and their representatives shall be given
   Sponsor for non-medical reasons (except those services allow able                                          access to and can request copies of the Enrollee’ s medical
   under Federal law for religious or moral objections). How ever,                                            records, to the extent and in the manner provided by LRS
   the Provider shall not be required to accept or continue treatment                                         40:1299.96 and 45 CFR 164.524 as amended and subject to
   of a patient w ith w hom Provider feels he/she cannot establish                                            reasonable charges.
   and/or maintain a professional relationship.                                                                          b.   Provider must comply w ith all medical record
            c. Provider shall provide goods, services or supplies only                                        requirements as specified in t he contract betw een DHH and the
   if medically necessary and that are w it hin the scope and quality                                         Sponsor.
   of standard care. La. Rev. Stat. §46:437.11.                                                                          c. Any and all Enrollee records including but not limited
        4. Member Communications. PBM shall not prohibit or                                                   to administrative, financial, and medical must be retained
   otherw ise restrict a health care professional acting w ithin the                                          (w hether electronic or paper) for a period of six (6) years after

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 153 of 236 PageID
                                             #: 12179
                                                                                                                                                  PBM PROVIDER MANUAL                                   154
   the last payment w as made for services provided to an Enrollee                                            w hich the Provider practices and/or the standards established by
   or for a period of six (6) years from the expiration date of the                                           DHH or its designee.
   contract betw een DHH and the Sponsor, w hichever is later, and                                                       c. Provider must comply w ith any corrective action plan
   retained further if the records are under review , audit, or related                                       initiated by the PBM, Sponsor and/or required by DHH.
   to any matter in litigation until the review , audit, or litigation is                                                d. Provider must adhere to the Quality Assessment
   complete. The exception to this requirement shall include records                                          Performance Improvement (QAPI) and Utilization Management
   pertaining to once-in-a-lifetime events such as but not limited to                                         (UM) requirements as outlined in the contract betw een DHH and
   appendectomy and amputations etc., w hich must be retained                                                 the Sponsor.
   indefinitely and may not be destroyed. This requirement pertains                                                 9. Reporting. Provider must submit all reports and clinical
   to the retention of records for Medicaid purposes only; other                                              information required by the PBM or Sponsor for reporting
   State or Federal rules may require longer retention periods.                                               purposes.
   Current State law (La. R.S. 40:1299.96) requires physicians to                                                   10. Confidentiality. Information about Enrollees must be
   retain their records for at least six (6) years. These minimum                                             kept confidential according to applicable State and Federal law s
   record keeping periods commence from the last date of                                                      and regulations and as described in contract betw een DHH and
   treatment. After these minimum record-keeping periods, State                                               the Sponsor.
   law allow s for the destruction of records. Said records shall be                                                11. Claims Submission. Provider must promptly submit
   made available for fiscal audit, medical audit, medical review ,                                           complete and accurate claims inf ormation needed to make
   utilization review , and other periodic monitoring upon request of                                         payment.
   an authorized representative of DHH. If the Provider stores                                                      12. Indemnification. At all times during the term of the
   records on microfilm or microfiche or other electronic means, the                                          Provider Agreement, the Provider shall indemnify and hold DHH
   Provider must agree to produce, at its expense, legible hard copy                                          harmless from all claims, losses, or suits relating to activities
   records upon the request of State or Federal authorities, w ithin                                          undertaken pursuant to the contract betw een DHH and the
   tw enty-one (21) calendar days of the request. La. Rev. Stat.                                              Sponsor. La. Rev. Stat. §46:437.12.
   §46:437.12; La. Admin. Code tit. 50, §§ 3511 and 4001.                                                           13. Compliance with Laws.
              d.    DHH, U.S. Department of Health and Human                                                             a. Provider agrees to recognize and abide by all State
   Services (HHS), CMS, Office of Inspector General Comptroller,                                              and Federal law s, rules and regulations and guidelines applicable
   State Legislative Auditor' s Office, and the Louisiana Attorney                                            to the provision of services under Bayou Healt h.
   General' s Office shall have t he right to evaluate through audit,                                                    b. The Provider Agreement incorporates by reference all
   inspection, or other means, w hether announced or unannounced,                                             applicable Federal and State law s, rules or regulations, and
   any records pertinent to the contract betw een DHH and the                                                 revisions of such law s, rules, or regulations shall automatically be
   Sponsor, including quality, appropriateness and timeliness of                                              incorporated into the Provider Agreement as they become
   services and the timeliness and accuracy of encounter data and                                             effective. In the event that changes in the Provider Agreement as
   practitioner claims submitted to the PBM. Such evaluation, w hen                                           a result of revisions and applicable Federal or State law materially
   performed, shall be performed w ith the cooperation of the                                                 affect the position of either party, the PBM and Provider agree to
   Sponsor and PBM. Upon request, the Sponsor and PBM shall                                                   negotiate such further amendments as may be necessary to
   assist in such review s. At the time of audit, Providers must be                                           correct any inequities.
   able to produce a daily log, or prescription register. The daily log,                                            14. Disputes. PBM and Provider shall be responsible for
   w hether routinely produced in hard copy or producible in hard                                             resolving any disputes that may arise betw een the tw o (2)
   copy at the time of audit, must contain, at a minimum, for audit                                           parties. PBM and Provider agree that no dispute shall disrupt or
   purposes, the follow ing prescription data: Prescription number;                                           interfere w ith the provisions of services to the Enrollees.
   Indicator as to new or refill prescription (0 -5); Date of dispensing;                                           15. Conflict of Interest. Provider must have safeguards at
   Patient’ s name; Prescriber’ s name; Drug name; NDC number;                                                least equal to Federal safeguards (41 USC 423, section 27) and
   Quantity dispensed; Plan identifier indicating case or plan making                                         shall comply w ith requirements for physician incentive plans, as
   payment; and Amount paid (both copayment and plan payment,                                                 required by 42 CFR 438.6(h) and set forth (for Medicare) in 4 2
   w hich may or may not be separated).                 La. Rev. Stat.                                        CFR 422.208 and 422.210.
   §46:437.12; La. Admin. Code tit. 50, §§ 3511, 4001, 4115.                                                        16.    Notification.   Providers shall give PBM immediate
              e. All records originated or prepared in connection w ith                                       notification in w riting by certified mail of any litigation,
   the Provider' s performance of its obligations under the Provider                                          investigation, complaint, claim or transaction that may reasonably
   Agreement, including but not limited to, w orking papers related                                           be considered to have a material impact on the Provider’ s ability
   to the preparation of fiscal reports, medical records, progress                                            to perform the services included in its contract w ith the PBM.
   notes, charges, journals, ledgers, and electronic media, w ill be                                                17. Language Assistance. In accordance w ith Title VI of
   retained and safeguarded by the Provider in accordance w ith the                                           the Civil Rights Act of 1964 (42 U.S.C. 2000d et. seq.) and its
   terms and conditions of the contract betw een DHH and the                                                  implementing regulation at 45 C.F.R. Part 80 (2001, as
   Sponsor.                                                                                                   amended), the Provider must take adequate steps t o ensure that
         7. Disclosure of Information. Provider must comply and                                               persons w ith limited English skills receive free of charge the
   submit to the PBM disclosure of information in accordance w ith                                            language assistance necessary to afford them meaningful and
   the requirement specified in 42 CFR §455, Subpart B.                                                       equal access to the benefits and services provided under the
         8. Quality.                                                                                          Provider Agreement.
              a. Whether announced or unannounced, Provider must                                                    18. Subcontracting. Provider shall not be restricted from
   participate and cooperate in any internal and external quality                                             subcontracting w ith another Prepaid Health Plan or other
   assessment review , utilization management, and grievance                                                  managed care entity. PBM shall not have a contract arrangement
   procedures established by the PBM, Sponsor and/or DHH or its                                               w ith any Provider in w hich the PBM represents or agrees that it
   designee.                                                                                                  w ill not contract w ith another provider.
              b. Provider shall monitor and report the quality of                                                   19. Utilization Management. In accordance w ith 42 CFR
   services delivered under the Provider Agreement and initiate a                                             §438.210(e) compensation to the PBM or individuals that
   plan of correction w here necessary to improve quality of care, in                                         conduct utilization management activities is not structured so as
   accordance w ith that level of care w hich is recognized as                                                to provide incentives for the individual or Prepaid Health Plan to
   acceptable professional practice in the respective community in

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 154 of 236 PageID
                                             #: 12180
                                                                                                                                                  PBM PROVIDER MANUAL                                   155
   deny, limit, or discontinue medically necessary services to any                                                 b. PBM ’ s policies and procedures cov ering t he
   Enrollee.                                                                                                  aut horizat ion of services.
        20. Exclusive. Sponsor and PBM shall not advertise or                                                      c. Notification of any decision by the PBM to deny a
   otherw ise hold themselves out as having an exclusive relationship                                         service authorization request or to authorize a service in an
   w ith any Provider.                                                                                        amount, duration, or scope that is less than requested.
        21. Member Hold Harmless. Provider shall accept the final                                                  d. An appeal on behalf of a Medicaid/CHIP Enrollee to a
   payment made by the PBM as payment -in-full for core benefits                                              State fair hearing a PBM action to deny, reduce or suspend
   and services provided and shall not solicit or accept any surety or                                        medically necessary services.
   guarantee of payment from DHH or the Enrollee(s). Enrollee shall                                                e. Not be discriminat ed against by PBM because
   include the patient, parent(s), guardian, spouse or any other                                              Prov ider serv es high-risk populat ions or specialize in
   legally or potentially legally, responsible person of the Enrollee                                         condit ions t hat require costly treatment.
   being served. La. Rev. Stat. §46:437.12; La. Admin. Code tit.                                                   f. To be free from discrimination for the participation,
   50, § 3509.                                                                                                reimbursement, or indemnification of any Prov ider w ho is
        22. Non-Payment Status or Exclusion from Federal                                                      act ing w it hin t he scope of his/ her license or cert if icat ion
   Programs. Provider represents and w arrants that:                                                          under applicable State law , solely on the basis of that license or
             a. Provider is not in non-payment status w ith the                                               certification.
   Louisiana Department of Health and Hospitals (Department).                                                      g. To dispute any issue or dispute that arises betw een a
             b. Provider is not excluded from participation in a                                              Provider and a PBM that is not the result of Provider acting on
   Federal health care program under either Section 1128 or 1128A                                             behalf of an enrollee in the grievance and appeal process and is
   of the Social Security Act.                                                                                related to unique administrative functions of the PBM.
             c. Provider shall notify PBM in the event it is placed on                                             24. Insurance. Provider must secure all necessary liabilit y
   non-payment status w ith the Department of Health and Hospitals                                            and malpractice insurance coverage as is necessary to adequately
   or is excluded from participation.         PBM may immediately                                             protect the Enrollees and the Sponsor and PBM under the
   terminate this Provider Agreement upon such notification or                                                Provider Agreement. The Provider shall provide such insurance
   exclusion. La. Admin. Code tit. 50, §§ 3303 and 3503.                                                      coverage upon execution and at all t imes during the Provider
        23. Access to Information. Provider shall have the right to                                           Agreement and shall furnish t he PBM w ith w ritten verification of
   the follow ing:                                                                                            the existence of such coverage
        a. Information on the Grievance, Appeal and State Fair
   Hearing procedures.


   MAINE REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of Sponsors licensed under
   Maine law , Provider agrees t hat the Provider Agreement is hereby amended, as required by and consistent w ith
   law , so that the follow ing rules and requirements are included and shall apply w ith respect to those services provided to
   Members of the Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this
   Addendum and the terms and conditions set forth in the Provider Agreement (including the Provider Manual), t he terms and
   conditions set forth in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1.        Member Hold Harmless.             In the event that PBM,                                                        b. In the event of the insolvency of PBM, Sponsor
   Sponsor or any PSAO fails to pay for services, including                                                   may require the assignment of this Provider Agreement to itself
   dispensing Covered Medications, the Member may not be held                                                 and Provider shall continue to provide services to Members. 02 -
   liable to Provider, and its agent, trustee or assignee may not                                             031 CMR Ch. 191, § 11.C.
   maintain any action at law against a Member to collect sums                                                3.        Notice of Termination.      Unless a longer period is
   ow ed by PBM, Sponsor or PSAO. If a petition to liquidate PBM                                              required under the Provider Agreement either Party shall provide
   or Sponsor is filed w ith a court of competent jurisdiction, then                                          the other at least sixty (60) days advance notice to terminate or
   after the date of filing the petition for liquidation:                                                     w ithdraw from the Provider Agreement, unless it is based on loss
                  a. Provider is prohibited from collecting or                                                of required licensure or finding of fraud. Provider shall provide a
   attempting to collect f rom a Member amounts normally payable                                              w ritten explanation for termination of the Provider Agreement.
   by PBM; and                                                                                                24-A M.R.S. § 4204.8./24-A 4317
                  b. Provider or its agent, trustee or assignee may                                           4.        Records.
   not maintain any action at law against a Member to collect                                                                a. Access to Records.         Provider shall allow
   amounts for services, including dispensing Covered Medications,                                            appropriate access to medical records of Members for purposes
   normally payable by PBM.                                                                                   of quality management, quality review s and complaint
   Nothing in this Section prohibits Provider from collecting or                                              investigations conducted by PBM, Sponsor, the State or the
   attempting to collect from a Member any amounts for services                                               State’ s designee. 10-144 CMR Ch. 109, § 1.03-2.E.3.
   not normally payable by PBM or Sponsor, including applicable                                                              b. Records Maintenance. Provider shall use and
   Copayments or deductibles. 24 -A M.R.S § 4204.6. (Title 24 -A,                                             maintain an adequate Member record system that facilit ates
   section 4204.6)                                                                                            documentation and retrieval of clinical information to permit
   2.        Insolvency/Assignment.                                                                           evaluation by the PBM and the Sponsor of the continuity and
                  a. In the event of the insolvency of PBM or                                                 coordination of patient care and the assessment the quality of
   Sponsor, Provider shall continue providing services, including                                             provided to Members. (Title 24 -A, section 4203.2-A(7)) Provider
   dispensing Covered Medications, for Members for the duration of                                            shall retain all records for a minimum of six (6) years, unless
   the period for w hich premium payment has been made to                                                     more are required under the Provider Agreement and then in
   Sponsor and until Member’ s discharge from inpatient facilities.                                           accordance w ith the Provider Agreement.
   24-A M.R.S. § 4204.7
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 155 of 236 PageID
                                             #: 12181
                                                                                                                                                  PBM PROVIDER MANUAL                                   156
   5.        Confidentiality and Privacy Policies and Procedures.                                             8.          Extension of Benefits for Total Disability
   Provider shall have policies and procedures for (1) protecting the                                                a. Provider shall continue to provide Covered Medications
   confidentiality of Members’ health information; (2) limiting access                                        upon discontinuance of Sponsor’ s Plan w ith respect to Members
   to health care information on a need-to-know basis, consistent                                             w ho become totally disabled w hile enrolled under the Sponsor’ s
   w ith existing law ; (3) holding all health care information                                               Plan and w ho continue to be totally disabled at the dat e of
   confidential and not divulging it w ithout Member’ s authorization,                                        discontinuance of the Plan. For purposes of this subsection, total
   except as consistent w ith existing law ; and (4) allow ing Members                                        disability is defined consistent w ith Bureau of Insurance Rule
   access to their medical records, consistent w ith existing law . 10 -                                      Chapter 590.
   144 CMR Ch. 109, § 1.03-2.E.4.                                                                                    b. Coverage shall remain in full force and effect until the
   6.        Prompt Pay. PBM shall make payment to Provider in                                                first of the follow ing to occur.
   accordance w ith the time frames provided in Title 24 -A, Section                                                      i. The end of a period of 180 days starting w ith the
   4317-2.                                                                                                                   date of termination of the Sponsor’ s Plan.
   7.        Continuation of Coverage.       Any Member w ho is an                                                       ii. The date the enrollee is no longer totally disabled;
   inpatient in a hospital or a skilled nursing facility on the dat e of                                                iii. The date a succeeding carrier provides replacement
   discontinuance of the Agreement or Sponsor’ s Plan shall be                                                               coverage to that enrollee w ithout limitation as to the
   covered in accordance w ith the terms of the Agreement until                                                              disabling condition. 02-031 CMR Ch. 191, § 11.J.
   discharged from such hospital or skilled nursing facility. 02 -031
   CMR Ch. 191, § 11.I.


   MARYLAND REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Maryland law (as such terms are defined by Maryland law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Member s of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set f orth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:
        1. Member Hold Harmless. Provider shall not, under any                                                for review under Sponsor’ s internal review system. Md. Code
   circumstances, including nonpayment of moneys due Provider by                                              Ins. § 15-112(e).
   Sponsor or PBM, insolvency of Sponsor or PBM, or breach of the                                                       c.         PBM shall not terminate this Provider
   Provider Agreement, bill, charge, collect a deposit, seek                                                  Agreement or otherw ise penalize Provider for: (i) advocating the
   compensation, remuneration, or reimbursement from, or have any                                             interests of a Member through a Sponsor’ s internal review
   recourse against Members or any persons other than PBM acting                                              system; (ii) filing an appeal; or (iii) filing a grievance or complaint
   on their behalf, for Covered Medications provided in accordance                                            on behalf of a patient. Md. Code Ins. § 15-112(g).
   w ith the Provider Agreement. This provision shall not operate to                                               4. Most Favored Nation Rates. To the extent required by
   preclude collection from Members of Copayments or                                                          law , nothing in the Provider Agreement shall operate: (a) to
   supplemental charges in accordance w ith the terms of the                                                  preclude Provider from providing services at a low er rate or
   Prescription Drug Program, or charges for services not covered.                                            reimbursement to members of carriers w ho are not contracted
   Provider agrees that this provision shall survive termination of                                           w ith PBM; (b) to require Provider to accept from PBM the same
   this Provider Agreement regardless of the cause giving rise to                                             reimbursement arrangement that Provider has w ith a carrier not
   termination. Md. Code Health-General § 19-710(i).                                                          contracted w ith PBM if the reimbursement arrangement w ith that
        2. Indemnification. Nothing in the Provider Agreement                                                 carrier is for a low er rate of reimbursement; or (c) to require
   shall be construed to require Provider to indemnify or hold                                                Provider to certify that the reimbursement rates in this Provider
   Sponsor harmless from a coverage decision or negligent act of                                              Agreement are not higher than the reimbursement rates being
   the Sponsor. Md. Code Health-General § 19-710(t); Md. Code                                                 received by Provider from carriers not contracted w ith PBM. Md.
   Ins. § 15-117.                                                                                             Code Ins. § 15-112(l).
        3. Termination.                                                                                            5. Communications With Members. PBM and Sponsor
             a.        PBM and Provider shall provide w ritten notice                                         shall not, as a condition to this Provider Agreement, prohibit
   to the other of it s intent to terminate the Provider Agreement at                                         Provider from discussing w ith or communicating to a Member,
   least ninety (90) days prior to the termination, provided,                                                 public official, or other person information that is necessary or
   how ever, this provision shall not apply to PBM in the event PBM                                           appropriate for the delivery of health care services, including: (a)
   terminates Provider for fraud, patient abuse, incompetency, or                                             communications that relate to treatment alternatives; (b)
   loss of Provider’ s license. Netw ork                                                                      communications that are necessary or appropriate to maintain the
   Provider shall continue to provide Covered Mediations to                                                   provider-patient relationship w hile the patient is under Provider’ s
   Members from the date of notice of intent to terminate until the                                           care; (c) communications that relate to a Member’ s right to
   effective date of termination. Md. Code Ins. § 15 -112(i).                                                 appeal a coverage determination of a Sponsor w ith w hich
             b.        PBM shall not terminate this Provider                                                  Sponsor, or the Member does not agree; and (d) opinions and the
   Agreement on the basis of: (i) gender, race, age, religion,                                                basis of an opinion about public policy issues. Md. Code Ins. §
   national origin, or a protected category under the Federal                                                 15-116(b).
   Americans w ith Disabilities Act; (ii) the type or number of appeals                                            6. Experimental Medical Care.              For purposes of this
   that Provider files; (iii) the number of grievances or complaints                                          Provider Agreement, “ Experimental Medical Care” shall have the
   that Provider files on behalf of a patient; or (iv) the type or                                            meaning set forth in the Sponsor’ s Prescription Drug Program
   number of complaints or grievances that Provider files or requests                                         documents. Md. Code. Ins. § 15 -123(d).


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 156 of 236 PageID
                                             #: 12182
                                                                                                                                                  PBM PROVIDER MANUAL                                   157
        7. Workers’ Compensation. Provider’ s participation under                                                   12. Retroactive Claim Denial. PBM or Sponsor shall not
   this Provider Agreement shall not be conditioned on Provider’ s                                            retroactively deny Provider reimbursement on a claim beyond the
   participation in a netw ork for w orkers’ compensation services.                                           six (6) month period follow ing the date that PBM or Sponsor paid
   PBM shall not terminate, limit, or otherw ise impair Provider’ s                                           Provider except (i) for services subject to coordination of benefits
   rights under this Provider Agreement based on Provider’ s election                                         w ith another payor, the Maryland Medical Assistance Program, or
   not to participate in a netw ork for w orkers’ compensation                                                the Medicare Program, in w hich case
   services. Md. Code Ins. § 15-125(c).                                                                       PBM or Sponsor may retroactively deny reimbursement during
        8. Claims Submission and Appeal. Provider shall have at                                               the eighteen (18) month period follow ing the date that PBM or
   least one hundred eighty (180) days from the date of providing                                             Sponsor paid Provider; or (ii) as provided in the audit section.
   Covered Medications to a Member to submit a claim for                                                      This provision shall not apply if: (a) the information submitted by
   reimbursement pursuant to the terms of the Provider Agreement,                                             Provider w as fraudulent; (b) the information submitted by
   and Provider shall have at least ninety (90) w orking days after                                           Provider w as improperly coded and PBM has provided to Provider
   notice that a claim has been denied to appeal such denial                                                  sufficient information regarding coding guidelines used by PBM or
   pursuant to the terms of the Provider Agreement. PBM or                                                    Sponsor at least thirty (30) days prior to the date the services
   Sponsor shall make or deny reimbursement in accordance w ith §                                             subject to the retroactive denial w ere rendered; or (c) the claim
   15-1005 of the Maryland Insurance Code and this Provider                                                   submitted by Provider w as a duplicate claim. Md. Ins. Code §
   Agreement. Md. Code Ins. § 15 -1005.                                                                       15-1008(c)-(e).
        9. PBM Information. Provider acknow ledges that PBM has                                                     13. Reimbursement Denial. PBM or Sponsor shall not deny
   provided Provider w ith a manual or other document that sets                                               reimbursement to Provider if services have been preauthorized or
   forth the claims filing procedures, including: (a) the address                                             approved by PBM or Sponsor unless: (a) the information
   w here claims should be sent for processing; (b) the telephone                                             submitted by Provider regarding the service to be delivered to the
   number at w hich Provider’ s questions and concerns regarding                                              patient w as fraudulent or intentionally misrepresentative; (b)
   claims may be addressed; (c) the name, address, and telephone                                              critical information requested by PBM or Sponsor regarding the
   number of PBM; and (d) the address and telephone number of                                                 service to be delivered to the patient w as omitted such that the
   any separate claims processing center for specific types of                                                determination w ould have been different had PBM or Sponsor
   applicable services.     PBM shall update this information as                                              know n the critical information; (c) the planned course of
   appropriate. Md. Code Ins. § 15 -1004(d)(1).                                                               treatment for the patient that w as approved by PBM or Sponsor
        10. Fees and Reimbursement.         Upon execution of this                                            w as not substantially follow ed by Provider; or (d) on the date the
   Provider Agreement, PBM shall provide Provider w ith a w ritten                                            preauthorized or approved service w as delivered: (i) the patient
   copy of (a) a schedule of fees for up to the tw enty (20) most                                             w as not a Member; (ii) PBM or Sponsor maintained an automated
   common services billed by participating pharmacies; (b) a                                                  eligibility verification system that w as available to Provider by
   description of the coding guidelines used by PBM or Sponsor that                                           telephone or via the Internet; and (iii) according to the verification
   are applicable to Provider’ s services; and (c) information about                                          system, the patient w as not a Member. Md. Ins. Code § 15 -
   Provider and the methodology that PBM or Sponsor uses to                                                   1009(b).
   determine w hether to increase or reduce Provider’ s level of                                                    14. Experimental Services. Specifically, for Coventry Health
   reimbursement or to provide a bonus or other incentive-based                                               Care of Delaw are, Inc. – products licensed by the Stat e of
   compensation to Provider.                                                                                  Maryland, the follow ing definition of experimental services
   PBM shall also provide this information to Provider thirty (30)                                            applies:
   days prior to a change and upon request by Provider. Md. Code                                                         a.         Experimental Services (including Experimental
   Ins. § 15-113(d).                                                                                          Drugs): Services or drugs that are not recognized as efficacious
        11. Maryland Law . With respect to Covered Medications                                                as that term is defined in the edition of the Institute of Medicine
   dispensed to Sponsor’ s Members, the provision of Covered                                                  Report on Assessing Medical Technologies that is current w hen
   Medications pursuant to this Provider Agreement shall be                                                   the care is rendered. “ Experimental Services” do not include
   governed by Maryland law . COMAR 31.12.02.13(C)(4)(k).                                                     Controlled Clinical Trials.


   MARYLAND MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENTS
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Maryland Medicaid Program administered by a Sponsor (t he “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Witho ut
   limiting the generality of the foregoing, Provider agrees as follow s:

        1. Capitalized Terms.       All terms capitalized but not                                                  3. Compliance. Provider shall comply w ith all law s, rules,
   otherw ise defined in the Provider Agreement or this Addendum                                              and regulations relating to the Maryland Medicaid Program,
   shall have the meaning ascribed to them in the contract bet w een                                          including but not limited to all applicable provisions of Sponsor’ s
   the Maryland Department of Health and Mental Hygiene (the                                                  contract the Department and all requirements imposed by
   “ Department” ) and Sponsor or the applicable law , rule or                                                COMAR §§ 10.09.62-76, including but not limited to,
   regulation.                                                                                                requirements concerning access, quality assurance, medical
        2. Licensing. Provider represents and w arrants that it is                                            records,    and     reporting    requirements.         COMAR      §
   legally qualified and duly licensed to furnish covered services,                                           10.09.65.17(5)(a).
   including the provision of Covered Medications.       COMAR §                                                   4. Release of Information. Provider agrees that it shall
   10.09.65.17(a)(3).                                                                                         release to Sponsor and the Department, upon request any
                                                                                                              information necessary for Sponsor to perform any of its
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 157 of 236 PageID
                                             #: 12183
                                                                                                                                                  PBM PROVIDER MANUAL                                   158
   contractual or regulatory obligations under its contract w ith the                                         any duties under the Provider Agreement w ithout prior w ritten
   Department, including but not limited to, its records, reporting,                                          notice to the Department. COMAR § 10.09.65.17(5)(i)
   and quality assurance duties. COMAR § 10.09.65.17(5)(c).                                                        11. Communications with Enrollees. PBM and Sponsor shall
        5. Audits & Inspections. Provider agrees that it s facilities                                         not prohibit or otherw ise restrict Provider or its employees, acting
   and records shall be open to inspection by Sponsor, the                                                    w ithin the law ful scope of practice, from advising or advocating
   Department, and other government agencies, and that Provider is                                            on behalf of an Enrollee w ho is Provider’ s patient for: (a) the
   subject to all audits and inspections to the same extent that                                              Enrollee’ s health status, medical care, or treatment options,
   audits and inspections may be required of Sponsor under law or                                             including any alternative treat ment that may be self -administered;
   under its contract w ith the Department. COMAR §                                                           (b) any information the enrollee needs in order to decide among
   10.09.65.17(5)(d).                                                                                         all relevant treatment options; (c) the risks, benefits, and
        6. Medical Records.        Provider shall provide copies of                                           consequences of treatment or non-treatment; or (d) the Enrollee’ s
   medical records relating to Enrollees to PBM or Sponsor upon                                               right to participate in decisions regarding his/her ow n health care,
   request for transfer to a subsequent provider in the event of                                              including, the right to refuse treatment and to express
   termination. COMAR § 10.09.65.17(5)(e).                                                                    preferences about future treatment. COMAR § 10.09.65.17(7).
        7. Termination. Provider may not terminate the Provider                                                    12. Confidentiality.       Provider agrees to protect the
   Agreement w ithout w ritten notice to the Department. COMAR §                                              confidentiality of all Enrollee information, including but not limited
   10.09.65.17(5)(f).                                                                                         to, names, addresses, medical services provided, and medical
        8. Hold-Harmless. Provider shall look solely to PBM for                                               data about the Enrollee, such as diagnoses, past history of
   compensation for covered services provided to Enrollees.                                                   disease, and disability, and to not release such information to a
   COMAR § 10.09.65.17(5)(g). Provider shall not request payment                                              third party except under consent of the Enrollee, the Department,
   from the Department, DHHS or any Enrollee for contracted                                                   or as otherw ise permitted by State or Federal law or regulation,
   services performed pursuant to the Provider Agreement. Provider                                            or pursuant to a court order. Provider shall maintain all records
   shall hold harmless Enrollees, the Depart ment, and DHHS in the                                            in accordance w ith Health-General Article §4-301 et seq.
   event of non-payment by PBM.                                                                                    13. Non-Discrimination.        Provider shall not discriminate
        9. Insurance.       Provider agrees that it shall maintain                                            against an Enrollee on the basis of age, sex, race, creed, color,
   professional liability insurance in accordance w ith the Provider                                          marital status, national origin, physical or mental handicap, health
   Agreement. Evidence of such insurance shall be submitted to                                                status, or need for health care services.                 COMAR §
   PBM annually. COMAR § 10.09.65.17(5)(h).                                                                   10.09.65.02(H)(2). Provider shall comply w ith the standards of
        10. Assignment. In addition to those conditions set forth in                                          the Americans w ith Disability Act, 42 U.S.C. § 120101, et seq.
   the Provider Agreement, Provider agrees that it may not assign                                             COMAR § 10.09.65.02(H)(1).

   MASSACHUSETTS REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Massachuset ts law (as such terms are defined by Massachusetts law ; collectively and/or individually, the
   “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that
   the follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:
         1. Member Communications. PBM shall not refuse to                                                    provisions or other policies, guidelines or actions. 211 CMR
   contract w ith or compensate an otherw ise eligible health care                                            52.12(2)
   provider for Covered Medications solely because Provider has in                                                  3. Termination. (a) With respect to an applicable Sponsor,
   good faith:                                                                                                neither party shall have the right to terminate the Provider
              a. Communicated w ith or advocated on behalf of one                                             Agreement w ithout cause. In the event Provider attempts to
   or more of his, her or its prospective, current or former Members                                          terminate the Provider Agreement w ithout cause in violation of
   regarding the provisions, terms or requirements of a Sponsor’ s                                            the Provider Agreement, Provider shall be required to give PBM at
   Prescription Drug Program as they relate to the needs of                                                   least ninety (90) days w ritten notice prior to termination. 211
   Provider’ s Members; or                                                                                    CMR 52.12(5).(b) PBM shall provide a w ritten statement to
              b. Communicated w ith one or more of his, her or its                                            Provider of the reason(s) for termination of the Provider
   prospective, current or former Members w ith respect to the                                                Agreement. 211 CMR 52.12(6).
   method by w hich such Provider is compensated by PBM for                                                         4. No Incentive.     Any incentive plan in the Provider
   services provided to the Member. Nothing herein shall limit the                                            Agreement that includes a specific payment made to a health
   ability of Sponsor or Provider from disclosing the allowed amount                                          care professional as an inducement to reduce, delay or limit
   and fees of services to Members or Member’s treating health                                                specific, medically necessary services covered by the health care
   care provider or limit the ability of Sponsor, PBM, or Provider                                            contract is null and void. Payment shall not be made to Provider
   from disclosing out-of-pocket costs to an insured. Nothing herein                                          as an inducement to reduce, delay or limit specific, medically
   shall be construed to allow Provider to disclose specific                                                  necessary Covered Medications under a Prescription Drug
   compensation terms of the Provider Agreement w hich are hereby                                             Program.     Nothing in this (No Incentive) Section shall be
   deemed confidential. 211 CMR 52.12(1)(a)-(b) and (11).                                                     construed to prohibit contracts that contain incentive plans that
         2. Indemnification. Provider is not required to indemnify                                            involve general payments such as capitation payments or shared
   PBM or Sponsors for any expenses and liabilities, including,                                               risk agreements that are made w ith respect to Provider. 211
   w ithout limitation, judgments, settlements, attorneys' fees, court                                        CMR 52.12(3).
   costs and any associated charges, incurred in connection w ith                                                   5. Agreement Modifications. PBM shall notify Provider in
   any claim or action brought against PBM or a Sponsor based on                                              w riting of modifications in payments, modifications in covered
   PBM’ s or Sponsor’ s management decisions, utilization review                                              services or modifications in PBM’ s procedures, documents or

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 158 of 236 PageID
                                             #: 12184
                                                                                                                                                  PBM PROVIDER MANUAL                                   159
   requirements, including those associated w ith utilization review ,                                        continue to provide Covered Medications for to: (a) Members in
   quality management and improvement, credentialing and                                                      their second or third trimester of pregnancy for the period up to
   preventive health services, that have a substantial impact on the                                          and including the first postpartum visit and (b) Members w ho are
   rights or responsibilities of Provider, and the effective date of the                                      terminally ill until their death. Provider agrees that in such
   modifications. The notice shall be provided sixty (60) days                                                circumstances Provider shall accept reimbursement at the rates
   before the effective date of such modification unless such other                                           applicable under the Provider Agreement prior to notice of
   date for notice is mutually agreed upon betw een PBM and                                                   disenrollment as payment in full and not to impose cost sharing
   Provider. 211 CMR 52.12(7).                                                                                w ith respect to the Member in an amount that w ould exceed the
         6. Member Hold Harmless. To the extent not already                                                   cost sharing that could have been imposed if Provider had not
   provided for in the Provider Agreement; Provider agrees to the                                             been disenrolled. Provider further agrees to adhere to PBM and
   follow ing: (a) Provider shall not bill Members for charges for                                            Sponsor’ s quality assurance standards and to provide PBM and
   Covered Medications and related services other than for                                                    Sponsor w ith necessary medical information related to the care
   deductibles, Copayments, or coinsurance. 211 CMR 52.12(8).                                                 provided.      Provider further agrees to adhere to PBM and
   (b) Provider shall not bill Members for nonpayment by PBM of                                               Sponsor’ s policies and procedures, including those related to
   amounts ow ed under the Provider Agreement due to the                                                      referrals, prior authorization, and treatment plans. This provision
   insolvency of PBM.             This requirement shall survive the                                          shall survive termination or expiration of the Agreement.
   termination of the Provider Agreement for services rendered prior                                          M.G.L.A. 176O § 15.
   to the termination of the Provider Agreement, regardless of the                                                 10. No Member Fees. Provider shall not charge a fee to
   cause of the termination. 211 CMR 52.12(9).                                                                Members as a condition to be part of Provider’ s panel of patients.
         7. Compliance. Provider shall comply w ith PBM and the                                                    11. Massachusetts Law . Provider shall comply w ith all
   Sponsor’ s    requirements        for  utilization review ,   quality                                      applicable provisions of Chapter 176O of the Massachusetts
   management and improvement, credentialing and the delivery of                                              General Law .
   preventive health services. 211 CMR 52.12(10).                                                                  12. Prompt Pay. Within 45 days after the receipt of a clean
         8. Definitions.        To the extent used in the Provider                                            claim for services provided by Netw ork Provider pursuant to the
   Agreement, the follow ing w ord(s) are defined as follow s:                                                Agreement, PBM or Sponsor shall (i) make payments for the
   (M.G.L.A. 176O § 1; 211 CMR 52.03)                                                                         provision of such services, (ii) notify Netw ork Provider in w riting
             a.         “ Utilization Review ” means a set of formal                                          of the reason or reasons for nonpayment, or (iii) notify Netw ork
   techniques designed to monitor the use of, or evaluate the                                                 Provider in w riting of w hat additional information or
   clinical necessity, appropriateness, efficacy, or efficiency of,                                           documentation is necessary t o complete such claim. If PBM or
   health care services, procedures or settings. Such techniques                                              Sponsor fails to comply w ith the provisions of this paragraph for
   may include but are not limited to, ambulatory review ,                                                    any claims related to the provision of such services, then PBM or
   prospective review , second opinion, certification, concurrent                                             Sponsor shall pay, in addition to any reimbursement for such
   review , case management, discharge planning or retrospective                                              services provided, interest on such claim, w hich shall accrue
   review .                                                                                                   beginning 45 days after receipt of such clean claim at the rate of
         9. Continuation of Care. Other than in conditions of fraud                                           1.5 per cent per month, not to exceed 18 per cent per year. The
   or quality of care issues, Provider agrees that follow ing Provider’ s                                     provisions of this paragraph relating to interest payments shall
   involuntary disenrollment, if requested to do so, Provider shall                                           not apply to any claim being investigated due to suspected fraud.


   MICHIGAN REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Michigan law (as such terms are defined by Michigan law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow in g
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Member Hold Harmless. To the extent not already                                                        5. Member Advocate and Discussions. PBM or Sponsors
   provided for in the Provider Agreement; Provider agrees to the                                             shall not prohibit or discourage Provider from advocating on behalf of
   following: Provider agrees to look solely PBM for payment for                                              a Member for appropriate medical treatment options pursuant to the
   pharmacy services provided to Members hereunder, except to the                                             grievance procedure in section MCLS500.2213 or the Member’s right
   extent the collection of co-payment may be required. MCLS                                                  to independent review under Michigan law or from discussing with
   500.3529(3). Mich Admin Code 325.6345(2)                                                                   Member or provider any of the following:
         2. Licensure. The provider meets applicable licensure or                                                         a.       Health care treatments and services.
   certification requirements. MCLS 500.3529(4)(a); Mich Admin Code                                                       b.       Quality assurance plans required by law, if
   325.6345(3)(a).                                                                                            applicable.
         3. Records. Provider must provide appropriate access by                                                          c.       The financial relationships between PBM, Sponsor
   PBM or the Sponsor to records or reports concerning services to its                                        and Provider including all of the following as applicable:
   Members. MCLS 500.3529(4)(b); Mich Admin Code 325.6345(3)(b)                                                        i.       Whether a fee-for-service arrangement exists, under
         4. Quality Assurance. Provider shall cooperate with the                                              which the provider is paid a specified amount for each covered
   PBM      and    Sponsor’s   quality  assurance   activities. MCLS                                          service rendered to the Member.
   500.3529(4)(c); Mich Admin Code 325.6345(3)(c)
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 159 of 236 PageID
                                             #: 12185
                                                                                                                                                  PBM PROVIDER MANUAL                                   160
           ii.         Whether a capitation arrangement exists, under                                         Agreement; provided, however, that Provider may collect from the
   which a fixed amount is paid to the Provider for all Covered                                               Member expenses or charges for services not covered under the
   Medications that are or may be rendered to each Member.                                                    Member’s applicable benefit contract.
               iii.    Whether payments to providers are made based on                                                      b.    Provider agrees not to maintain any action at law
   standards relating to cost, quality, or Member satisfaction. MCLS                                          or in equity against a Member to collect sums that are owed to
   500.3541                                                                                                   Provider for Covered Medications, even in the event that PBM or
                    6.  Member Hold Harmless. This provision                                                  Sponsor fails to pay, becomes insolvent, or otherwise breaches the
   supersedes and replaces all other payment provisions when an HMO                                           terms and conditions of this Agreement.
   is the payer, when required by a specific payer other than an HMO,                                                       c.    The provisions of this section shall (1) apply to all
   or when required pursuant to applicable statutes and regulations:                                          Covered Medications rendered while this Agreement is in force; (2)
                    a.  In no event, including but not limited to,                                            with respect to pharmacy services rendered while this Agreement is
   nonpayment by payer, including PBM and/or Sponsor, for Covered                                             in force, survive the termination of this Agreement regardless of the
   Medications provided by Provider services Members, insolvency of                                           cause of termination; (3) be construed to be for the benefit of the
   PBM or Sponsor, or breach by PBM of any term or condition of the                                           Members; and (4) supersede any oral or written agreement, existing
   Agreement, shall Provider bill, charge, collect a deposit from, seek                                       or subsequently entered into, between Provider and Member or
   compensation, remuneration, or reimbursement from, or have any                                             person acting on a Member’s behalf, that requires the Member to
   recourse against any Member or persons acting on behalf of the                                             pay for such pharmacy services. MCLS 500.3529(3)
   Member for Provider’s services eligible for reimbursement under the


   MICHIGAN MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Michigan Medicaid Program (“ Enrollees” ) administered by a Sponsor (the “ Sponsor” ), Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall only apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). To the
   extent not defined in the Provider Agreement, the Provider Manual or in this Addendum, Provider further agrees t hat such terms
   shall have the meaning ascribed to them in Sponsor’ s contract w ith the State of Michigan (the “ State” ) or the applicable law ,
   rule or regulation. In the event there is a conflict betw een the terms and conditions set forth in this Addendum an d the terms
   and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in thi s
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

        1.     Payment.      Provider shall look solely to PBM for                                                 7.     Enrollee Grievances, Appeals, and Fair Hearings.
   payment for Covered Medications or Covered Services provided                                               Provider may access and review information regarding Enrollee
   to an Enrollee. Except for Copayments, in no event shall Provider                                          grievances, appeals and fair hearings by review ing Sponsor’ s
   seek payment from Enrollees.                                                                               Member Handbook, as updated.
        2.     Cooperation. Provider agrees that it w ill cooperate in                                             8.     Media Releases. Provider agrees that it shall not make
   any quality improvement and utilization review activities that may                                         any new s releases (including promotional literature and
   be required by PBM, Sponsor or the State, as applicable.                                                   commercial advertisements) pertaining to the State’ s Medicaid
        3.     Communication.        Provider is not prohibited from                                          program or projects related to the State’ s Medicaid program
   communicating w ith Enrollees w ho are Provider’ s patients about                                          w ithout prior w ritten approval from PBM, Sponsor and the State,
   treatment options that may not reflect Sponsor or PBM’ s position                                          and then only in accordance w ith the explicit w ritten instructions
   or may not be covered. Providers, acting w ithin its law ful scope                                         from the State. No results of the activities associated w ith this
   of practice, are not prohibited or restricted from advising or                                             Addendum are to be released w ithout prior w ritten approval of
   advocating on behalf of Enrollees w ho are patients: (a) for the                                           the State and then only to persons designated.
   Enrollee’ s health status, medical care, or treatment options,                                                  9.     Contract Performance.         Provider agrees that all
   including any alternative treat ment that may be self -administered;                                       services provided under this Addendum must be employees of
   (b) for any information the enrollee needs in order to decide                                              Provider and be fully qualified to perform the w ork assigned to
   among all relevant treatment options; (c) f or risks, benefits and                                         them. Provider shall cooperate w ith the State and its agents and
   consequences of treatment or non-treatment; and (d) for the                                                other contractors including the State’ s Quality Assurance
   Enrollee’ s right to participate in decisions regarding his or her                                         personnel. As reasonably requested by the State in w riting,
   health care, including the right to refuse treatment, and to                                               Provider w ill provide the State (or its agents) w ith reasonable
   express preferences about future treatment.                                                                access to Provider’ s personnel, systems, and facilities to the
        4.     Accessibility.        Provider shall ensure that its                                           extent the access relat es to t he activities specifically associated
   pharmacy(ies) meet all Medicaid accessibility standards as                                                 w ith this addendum.
   defined by the State.                                                                                           10. Confidentiality.     Provider w ill use at least the same
        5.     Continuity of Care. In the event Provider is terminated                                        degree of care to prevent disclosing to third parties all
   in accordance w ith the Provider Agreements, or the Provider                                               Confidential Information it receives from providing Covered
   Manual, Provider shall cooperate in transition any Enrollee’ s                                             Services under this Addendum as it employs to avoid
   treatment to a participating provider.                                                                     unauthorized disclosure, publication or dissemination of its ow n
        6.     Copayments.       To the extent any Copayments are                                             confidential information of like character, but in no event less
   required, Provider shall not deny services to any Enrollee based                                           than reasonable care. Provider shall not l (i) make any use of the
   on the Enrollee’ s inability to pay the co-payment.                                                        Confidential Information of the State, PBM or Sponsor except as
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 160 of 236 PageID
                                             #: 12186
                                                                                                                                                  PBM PROVIDER MANUAL                                   161
   contemplated in the Provider Agreement, (ii) acquire any right in                                          Addendum. Provider must maintain all records at least until the
   or assert any lien against the Confidential Information of the                                             end of the Audit Period all pertinent financial and accounting
   State, PBM or Sponsor, or (iii) if requested to do so, refuse for                                          records (including time sheets and payroll records, and
   any reason to promptly return the other party' s Confidential                                              information pertaining to the Addendum and to the Services,
   Information to the State, PBM or Sponsor. Provider w ill limit                                             equipment, and commodit ies provided under the Addendum)
   disclosure of all Confidential Information to employees and                                                pertaining to the Addendum according to generally accepted
   subcontractors, to the extent permitted, w ho must have access                                             accounting principles and other procedures specified in this
   to fulfill the purposes of this Addendum. Disclosure to, and use                                           Section. Financial and accounting records must be made
   by, a subcontractor is permissible w here (A) use of a                                                     available, upon request, to the State and/or federal
   subcontractor is authorized under the Provider Agreement, (B) the                                          representatives at any time during the Audit Period. If an audit,
   disclosure is necessary or otherw ise naturally occurs in                                                  litigation, or other action involving Provider’ s records is initiated
   connection w ith w ork that is w ithin the subcontractor' s scope of                                       before the end of the Audit Period, the records must be retained
   responsibility, and (C) Provider obligates the subcontractor in a                                          until all issues arising out of the audit, litigat ion, or other action
   w ritten contract to maintain the Confidential Information in                                              are resolved or until the end of the Audit Period, w hichever is
   confidence. At the State' s request, any employee of Provider                                              later.    If the audit demonstrates any errors in the documents
   having access or continued access to the State’ s Confidential                                             provided to the State, then the amount in error w ill be recouped
   Information may be required to execute an acknow ledgment that                                             until the amount is paid or ref unded in full. In addition to other
   the employee has been advised of the obligations under this                                                available remedies, the difference betw een the payment received
   Section and of the employee’ s obligation to the Sponsor or PBM,                                           and the correct payment amount is greater than 10% , then the
   as the case may be, to protect the Confidential Information from                                           Provider may be reasonable for the costs of the State’ s audit.
   unauthorized use or disclosure. Promptly upon termination or                                                     12. Representations and Warranties. Provider represents
   cancellation of the Provider Agreement or for any reason,                                                  and w arrants: (A) that it is capable in all respects of fulfilling and
   Provider must certify to the PBM that it has destroyed all State                                           must fulfill the obligations under this Addendum.                   The
   Confidential Information. Notw ithstanding the foregoing, the                                              performance under this Addendum must be provided in a timely,
   provisions of this Section w ill not apply to any particular                                               professional, and w orkman-like manner and must meet the
   information w hich (i) w as, at the time of disclosure to it, in the                                       performance and operational standards required by Sponsor’ s
   public domain; (ii) after disclosure to it, is published or otherw ise                                     contract w ith the State; (B) It is qualified and registered to
   becomes part of the public domain through no fault of the                                                  transact business in all locations w here required; (C) Provider, nor
   receiving party; (iii) w as in the possession of the receiving party                                       any affiliate or employee of either, has, must have, or must
   at the time of disclosure to it w ithout an obligation of                                                  acquire, any contractual financial, business or other interest,
   confidentiality; (iv) w as received after disclosure to it from a third                                    direct or indirect, that w ould conflict in any manner or degree
   party w ho had a law ful right to disclose the information to it                                           w ith performance of its duties and responsibilities under this
   w ithout any obligation to restrict its further disclosure; or (v) w as                                    Addendum or otherw ise create an appearance of impropriety w ith
   independently developed by the receiving party w ithout reference                                          respect to the aw ard or performance of this Addendum.
   to Confidential Information of the furnishing party. Further, the                                          Provider must notify PBM about the nature of the conflict or
   provisions of this section w ill not apply to any part icular                                              appearance of impropriety w ithin tw o (2) days of learning about
   Confidential Information to the extent the receiving party is                                              it; (D) Provider, nor any affiliate or employee of either, has
   required by law to disclose the Confidential Information, provided                                         accepted or w ill accept anything of value based on an
   that the receiving party (i) promptly provides the furnishing party                                        understanding that any actions taken as part of this Addendum
   w ith notice of the legal request, and (ii) assists the furnishing                                         w ould be influenced. Provider must not attempt to influence any
   party in resisting or limiting the scope of the disclosure as                                              State employee by the direct or indirect offering of anything of
   reasonably requested by the furnishing party. Nothing contained                                            value; (E) Provider, nor any affiliate or employee of either, has
   in this Section must be construed as obligating a party to                                                 paid or agreed to pay any person, other than bona fide
   disclose any particular Confidential Information to the other                                              employees and consultants w orking solely for Provider, any fee,
   party, or as granting to or conferring on a party, expressly or                                            commission, percentage, brokerage fee, gift or any other
   impliedly, any right or license to the Confidential Information of                                         consideration contingent upon or resulting from the aw ard or
   the other party. The parties’ respective obligations under this                                            making of this Addendum; (F) All w ritten information furnished to
   Section survive the termination or expiration of this Contract for                                         the State or PBM in connection w ith this Addendum is true,
   any reason.                                                                                                accurate and complete, and contains no untrue statement of
         11. Records and Inspection. Provider agrees that it shall                                            material fact or omits any material fact necessary t o make the
   provide access to its premises, or any other place w here Covered                                          information not misleading; (G) Provider is not in material breach
   Services are being performed, to the State.               The St ate’ s                                    or default of any other contract or agreement that it may have
   representatives must be allow ed to inspect, monitor or otherw ise                                         w ith the State, its departments, commissions, boards, or
   evaluate the w ork being performed to the extent access w ill not                                          agencies and Provider has not been a party to any agreement
   reasonably interfere or jeopardize the safety or operation of the                                          w ith the State w ithin the last five years that has been terminated
   facility. Provider shall maint ain all records for at least sev en (7)                                     for failure to perform or breach; and (H) Provider w ill immediately
   years after the date Provider provides services under this                                                 notify PBM if any of its certifications, representations, or
   Addendum (the “ Audit Period” ).       During the Audit Period, the                                        disclosures change. Provider agrees that in addition to any
   State and/or federal representatives may examine and copy any                                              remedies available at law , a breach of this section is considered a
   of Provider’ s books, records, documents and papers pertinent to                                           default in the performance of a material obligation of the
   establishing compliance w ith this Addendum and all law s, rules                                           Addendum.
   and regulations. The State and/or federal representatives do not                                                 13. Federal and State Contract Requirements.               In the
   have the right to review Confidential Information to the extent                                            performance under this Addendum, Provider agrees not to
   access w ould require the Confidential Information to become                                               discriminate against any employee or applicant for employment
   publicly available.      This provision also applies to the books,                                         w ith respect to his or her hire, tenure, terms conditions or
   records, accounts, documents and papers, in print or electronic                                            privileges of employment, or any matter directly or indirectly
   form, of any parent, affiliated or subsidiary organization or any                                          related to employment, because of race, color, religion, national
   subcontractor performing services in connection to this                                                    origin, ancestry, age, sex, height, w eight, marital status, physical

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 161 of 236 PageID
                                             #: 12187
                                                                                                                                                  PBM PROVIDER MANUAL                                   162
   or mental disability. Provider further agrees that every                                                   United States National Labor Relations Board. A contractor of the
   subcontract entered into for the performance of this Addendum                                              State, in relation to its contract w ith the Stat e, must not enter
   or any Purchase Order resulting from this Addendum w ill contain                                           into a contract w ith a Subcontractor, manufacturer, or supplier
   a provision requiring nondiscrimination in employment, as                                                  w hose name appears in this register. Under Section 4 of 1980
   specified here, binding upon each Subcontractor. This covenant                                             PA 278, MCL 423.324, the State may void any contract if, after
   is required under the Elliot Larsen Civil Rights Act, 1976 PA 453,                                         aw ard of the contract, the name of contractor as an employer or
   MCL 37.2101, et seq., and the Persons w ith Disabilities Civil                                             the name of the subcontractor, manufacturer or supplier of
   Rights Act, 1976 PA 220, MCL 37.1101, et seq., and any                                                     contractor appears in the register. In performing Services for the
   breach of this provision may be regarded as a material breach of                                           State, the Contractor must comply w ith the Department of Civil
   the Provider Agreement. Under 1980 PA 278, MCL 423.321, et                                                 Services Rule 2-20 regarding Workplace Safety and Rule 1-8.3
   seq., the State must not aw ard a contract or subcontract to an                                            regarding Discriminatory Harassment. In addition, the Contractor
   employer w hose name appears in the current register of                                                    must comply w ith Civil Service regulations and any applicable
   employers failing to correct an unfair labor practice compiled                                             agency rules provided to the Contractor. For Civil Service Rules,
   under Section 2 of the Act. This information is compiled by the                                            see w w w .mi.gov/mdcs/0,1607,7-147-6877---,00.html.


   MINNESOTA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Minnesota law (as such terms are defined by Minnesot a law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

         14. M ember Hold Harmless.                                                                           terms w ill be disclosed sixty (60) days prior to the effective date,
   a. PROVIDER A GREES NOT TO BILL, CHA RGE, COLLECT A                                                        unless otherw ise required by law .
   DEPOSIT FROM , SEEK REM UNERA TION FROM , OR HA VE                                                                 a. Performance Standards.           Audits of Provider shall be
   A NY RECOURSE A GA INST A M EM BER OR PERSONS                                                              conducted in accordance w ith the follow ing:
   A CTING ON THEIR BEHA LF FOR SERVICES PROVIDED                                                                       i.      With respect to an on-site audit, PBM shall provide
   UNDER THIS A GREEM ENT. THIS PROVISION A PPLIES TO                                                         fourteen (14) days prior w ritten notice and such on-site audit
   BUT IS NOT LIM ITED TO THE FOLLOWING EVENTS: (1 )                                                          shall not occur during the first five (5) business days of a month,
   NONPA YM ENT          BY       THE     HEA LTH      M A INTENA NCE                                         unless consented to by Provider;
   ORGA NIZA TION OR (2 ) BREA CH OF THIS A GREEM ENT.                                                                 ii.      An audit that involves clinical or professional
   THIS PROVISION DOES NOT PROHIBIT PROVIDER FROM                                                             judgment shall be conducted by or in consultation w ith a licensed
   COLLECTING COPA YMENTS OR FEES FOR UNCOVERED                                                               pharmacist;
   SERVICES.                                                                                                          iii.      Provider shall be audited under the same standards
   b. THIS PROVISION SURVIVES THE TERM INA TION OF                                                            and parameters as other similarly situated providers. Clerical
   THIS A GREEM ENT FOR A UTHORIZED SERVICES PROVIDED                                                         errors found in audit documents w ill not be considered sole basis
   BEFORE THIS A GREEM ENT TERM INA TES, REGA RDLESS OF                                                       for findings of fraud, how ever such errors may be the basis for
   THE REA SON FOR TERMINA TION. THIS PROVISION IS FOR                                                        recoupment;
   THE        BENEFIT      OF     THE      HEA LTH     MA INTENA NCE                                                  iv.       Unless otherw ise required or permitted by state or
   ORGA NIZA TION ENROLLEES. THIS PROVISION DOES NOT                                                          federal law , audits of Provider w ill not exceed tw enty-four (24)
   A PPLY TO SERVICES PROVIDED A FTER THIS A GREEMENT                                                         months from the date the claim w as submitted to and
   TERM INA TES.                                                                                              adjudicated by PBM;
   c. THIS PROVISION SUPERSEDES A NY CONTRA RY ORA L                                                                   v.       In advance of an on-site audit, PBM shall provide a
   OR WRITTEN A GREEMENT EXISTING NOW OR ENTERED                                                              masked list of prescription numbers or date ranges that w ill be
   INTO IN THE FUTURE BETWEEN PROVIDER A ND THE                                                               audited. To the extent random sampling methodologies are
   M EM BER OR PERSONS A CTING ON THEIR BEHA LF                                                               employed, the sample size shall be appropriate for a statistically
   REGA RDING LIA BILITY FOR PA YM ENT FOR SERVICES                                                           reliable sample.
   PROVIDED UNDER THIS A GREEM ENT.                       M inn. St at .                                              vi.       PBM w ill not require information to be w ritten on
   6 2 D1 2 3 (1 ).                                                                                           original prescriptions unless said information is required by state
         15. Cooperation Required.          Provider must cooperat e                                          or federal law , required by the Provider Manual, required by the
   w it h and part icipat e in t he PBM ’ s and t he Sponsor’ s qualit y                                      Food and Drug Administration (FDA), or required by the drug
   assurance programs, disput e resolut ion procedures, and                                                   manufacturer’ s product safety program. During an on-site audit,
   ut ilizat ion review programs.                                                                             PBM w ill accept documentation that meets the requirements of
         16. Payment Disclosure. Provider agrees that it w ill provide                                        the Provider Manual and Minn. Stat. 151.65.
   to the Member, for each prescription dispensed w here all or part                                                       vii.    No auditor w ill receive compensation based on a
   of the prescription is being reimbursed by PBM, the Member’ s co-                                          percentage of recoupment.
   payment amount and the Provider’ s Usual & Customary Price for                                                  b. Recoupments and Appeals.
   the prescription or the amount Provider w ill be paid for the                                                      i. As outlined in the Provider Manual, Provider has the
   prescription drug by PBM.                                                                                  right to appeal audit finding.
         17. Audits. All audits of Provider shall comply w ith the                                                         1. Provider shall receive a preliminary audit report
   terms of the Minnesota Pharmacy Audit Integrity Program, Minn.                                             w ithin sixty (60) days of the conclusion of an audit.
   Stat. Sections 151.60 – 151.70. Any changes to these audit                                                              2. Provider shall be allow ed a minimum of forty-five
                                                                                                              (45) days follow ing receipt of the preliminary audit report to
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 162 of 236 PageID
                                             #: 12188
                                                                                                                                                  PBM PROVIDER MANUAL                                   163
   provide documentation to address any discrepancy found in the                                              submission of prescriber’ s NPI on retail claims, and the
   audit.                                                                                                     submission of prescriber NPI and name on Worker’ s
              3. PBM shall provide a final audit report w ithin one                                           Compensation claims. Minn. Stat. 62J.536(1); 42CFR162.410.
   hundred and tw enty (120) days after receipt of the preliminary                                                 20. No Retaliation. PBM w ill not take retaliatory action
   audit report or final appeal, w hichever is later.                                                         against Provider solely on the grounds that Provider disseminated
              4. Any identified underpayment shall be remitted to                                             accurate information regarding coverage of benefits or accurate
   Provider w ithin forty-five (45) days after the appeals process has                                        benefit limitations of Member’ s contract or accurate interpreted
   been exhausted and the final audit report has been issued.                                                 provisions of Provider’ s Agreement that limit the prescribing,
         ii. Recoupments w ill not be deducted against future                                                 providing, or ordering of care.
   remittances until after the appeals process is complete and                                                     21. No Recourse.        Providers shall not have recourse
   Provider has received the final audit report.                                                              against M embers or persons act ing on t heir behalf f or
        iii. PBM shall not use extrapolation as part of an audit.                                             amount s above t hose specif ied as Copayment s. The PBM
        iv. Calculations for overpayments shall not include                                                   shall not have recourse against M embers or persons act ing
   dispensing fees unless the prescription w as not actually                                                  on t heir behalf f or amount s above t hose specif ied in t he
   dispensed, a prescriber denied authorization, the prescription                                             evidence of coverage as t he periodic prepayment , or co -
   dispensed w as a medication error by Provider, or the identified                                           payment , f or healt h care services. This subdivision applies
   overpayment w as solely based on the dispense fee.                                                         but is not limit ed t o t he f ollow ing event s: (i) nonpayment by
         v. Interest may not accrue during the audit period.                                                  PBM or Sponsor; (ii) insolvency of PBM or Sponsor; and (iii)
        18. Termination. If Provider’ s Agreement allow s for less                                            breach of t he A greement . This subdivision does not limit
   than 120 days’ advance w ritten notice of termination, and                                                 Provider' s abilit y t o seek payment f rom any person ot her
   Provider terminates this Agreement w ithout cause, Provider shall                                          t han t he M ember, t he M ember’ s guardian or conservat or,
   give PBM 120 days’ advance notice of termination. M inn. St at .                                           t he M ember’ s immediat e f amily members, or t he M ember’ s
   6 2 D1 2 3 (3 ).                                                                                           legal represent at ive in t he event of nonpay ment PBM or
        19. Claim Submission.        Provider shall comply w ith The                                          Sponsor. M inn. St at . 6 2 D1 2 (5 ).
   Minnesota Uniform Companion Guide for NCPDP Uniform                                                             2 2 . Complaint and Grievance Procedures. Provider shall
   Pharmacy Claim Submission and Response Transaction w hich                                                  cooperate fully and timely in the investigation and resolution of
   w as promulgated as a rule pursuant to Minnesota Statues, §                                                any complaint or grievance filed by a Member or their authorized
   62J536. Requirements include, but are not limited to, the                                                  representative. M inn. St at . 6 2 D. 1 1 .


   MINNESOTA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Minnesota Medicaid Program (“ Enrollees” ) administered by a Sponsor (the “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s ar e
   included and shall only apply w ith respect t o those services provided to Enrollees of the Sponsor (the “ Addendum” ). To the
   extent not defined in the Provider Agreement, the Provider Manual or in this Addendum, Provider further agrees that such term s
   shall have the meaning ascribed to them in Sponsor’ s contract w ith the State of Minnesota (the “ State” ) or the applicable law ,
   rule or regulation. In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms
   and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

        33. Compliance with Federal, State, and Local Law .                                                       (C) Receive information on available treatment options and
   Provider shall comply w ith all applicable federal and state                                               alternatives, presented in a manner appropriate to the Enrollee' s
   statutes and regulations, as w ell as local ordinances and rules                                           condition and ability to understand.
   now in effect and hereinafter adopted, including but not limited                                               (D) Participate in decisions regarding his or her health care,
   to Minnesota Statutes, §§ 62J.695 through 62J.76 (Minnesota                                                including the right to refuse treatment.
   Patient Protect ion Act), Minnesota Statutes, § 62Q.47                                                         (E) Be free from any form of restraint or seclusion used as a
   (Alcoholism, Mental Health, And Chemical Dependency Services),                                             means of coercion, discipline, convenience or retaliation, as
   Minnesota Statutes, § 62Q.53 (Mental Health Coverage;                                                      specified in other Federal regulations on the use of restraints and
   Medically Necessary Care), Minnesota Statutes, §§ 62Q.56 and                                               seclusion.
   62Q.58 (Continuity of Care and Care Coordination; Access To                                                    (F) Request and receive a copy of his or her medical records
   Specialty Care); Minnesota Statutes, § 62Q.19 (Essential                                                   pursuant to 45 CFR § 160 and 164, subparts A and E, and
   Community Providers); and Minnesota Statutes § 256.969,                                                    request to amend or correct the record as specified in 45 CFR §§
   subds. 3b and 4a, w ith 42 CFR § 438.6 (f), (Provider-Preventable                                          164.524 and 164.526.
   Conditions).                                                                                                   (G) Be provided w ith health care services in accordance
                                                                                                              w ith 42 CFR §§ 438.206 through 43 8.210.
         34. Collection and Cost-Sharing. Provider may not deny                                                   (H) The freedom to exercise his or her rights and that the
   Covered Services to an Enrollee because of the Enrollee’ s inability                                       exercise of these rights w ill not adversely aff ect the w ay the
   to pay cost -sharing, pursuant to 42 CFR § 447.53 for Enrollees                                            Enrollee is treated.
   enrolled in the Medical Assistance program and MinnesotaCare.                                                    36. Electronic Prescribing.      Provider shall comply w ith
         35. Enrollee Rights. Provider shall consider the Enrollee’ s                                         Minnesota Statutes § 62J.497 and the applicable standards
   rights to:                                                                                                 specified in the statute for electronic prescribing and transmitting
       (A) Receive information pursuant to 42 CFR § 43 8.10.                                                  prescription or prescription-related information.
       (B) Be treated w ith respect and w ith due consideration for                                                 37. Payment. Except as provided in the Contract betw een
   the Enrollee' s dignity and privacy.                                                                       the State and the Sponsor, Provider may not bill or hold the
                                                                                                              Enrollee responsible in any w ay for any charges or cost -sharing

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 163 of 236 PageID
                                             #: 12189
                                                                                                                                                  PBM PROVIDER MANUAL                                   164
   for Medically Necessary Covered Services or services provided as                                           an investigation of payments made under the Medicaid program
   Substitute Health Services to Covered Services as part of the                                              is pending; or
   Sponsor’ s Care Management Plan. The Enrollee is not liable for                                                  (B) the Sponsor or PBM determines there is a credible
   payment under any of the follow ing circumstances:                                                         allegation of Fraud against the Provider for w hich an investigation
          (A) The Sponsor does not receive payment from the State                                             is pending under the Medicaid program.
   for the Covered Services;                                                                                        44. Return of Payments. Provider must return any third
          (B) A health care Provider under contract or other                                                  party payments to PBM or Sponsor for Third Party Liability if the
   arrangement w ith the Sponsor fails to receive payment for                                                 Provider received a third party payment more than one hundred
   Covered Services from the Sponsor;                                                                         and eighty (180) days after the date the claim w as adjudicated.
          (C) Payments for Covered Services furnished under a                                                       45. Reporting Requirements. Provider must submit all data
   contract or other arrangement w ith the Sponsor are in excess of                                           and reports required by the PBM or Sponsor for reporting
   the amount that an Enrollee w ould ow e if the Sponsor had                                                 purposes, including but not limited to encounter data.
   directly provided the services; or                                                                               46. Penalty for Illegal Remuneration. If Provider violates 42
          (D) A non-Participating Provider does not accept the                                                USC § 1320a-7b(d), Provider may be subject to the criminal
   Sponsor’ s payment as payment in full.                                                                     penalties stated therein.
          38. Enrollees Held Harmless.                                                                              47. Audit. Provider shall provide CMS, the Comptroller
           (A) Except as allow ed by the contract betw een the Sponsor                                        General, or their designees, and the State w ith the right to
   and the State, Enrollee shall not be held responsible for any fees                                         inspect, evaluate, and audit any pertinent books, financial
   associated w ith the Enrollee’ s medical care received from                                                records, documents, papers, and records of any financial
   Provider or an Out of Plan Provider w ith w hom the Sponsor or                                             transactions related to this Contract.
   PBM has negotiated a rate for providing the Enrollee services                                                    48. Receipt of Federal Funds. Payments Provider receives
   covered under this Contract.                                                                               are, in w hole or in part, from federal funds and are therefore
           (B) Provider must: 1) notify Enrollees in w riting of Enrollee                                     subject to law s w hich are applicable to individuals and entities
   liability for non-covered services; and 2) prior to performance of                                         receiving federal funds.
   the service, receive w ritten authorization from the Enrollee for                                                49. Proper Handling of Information. Provider shall properly
   the non-covered service.                                                                                   handle and safeguard Protected Information collected, created,
          39. Sanctions.       Provider represents and w arrants that                                         used, maintained, or disclosed on behalf of State. Provider shall
   Provider:                                                                                                  comply w ith any and all applicable federal, state, and local law s
           (A) Has not been sanctioned for fraudulent use of federal or                                       related to Protected Information.
   state funds by the U.S. Department of Health and Human                                                           50. Facilities Evaluation. Provider agrees the State and CMS
   Services, pursuant to 42 USC § 1320 a-7(a) or by the State of                                              may evaluate, through inspection or other means, the facilities of
   Minnesota; or                                                                                              the Provider w hen there is reasonable evidence of some need for
           (B) Is not debarred, suspended, or otherw ise excluded from                                        that inspection.
   participating in procurement activities under the Federal                                                        51. Record Retention. Provider agrees to maintain and make
   Acquisition Regulation or from participating in non-procurement                                            available to the State and CMS all records related to Enrollees
   activities under regulations issued pursuant to Executive Order                                            enrolled pursuant to this Contract for a period of ten (10) years
   No. 12549 (51 FR 6370, February 18, 1986) or under guidelines                                              after the termination date of this Contract. Records to be retained
   interpreting such order, or                                                                                include, but are not limited to, medical, claims, Care
           (C) Is not an affiliate of such a Provider.                                                        Management, and Service Authorization records.
          40. Access Standards. Provider must meet the applicable                                                   52. Quality Assessment and Performance Improvement.
   access standards required by the contract betw een the Sponsor                                             Provider agrees to participate in any and all quality assessment
   and the State and applicable state and federal law s                                                       and performance improvement activities requested by Sponsor or
          41. Potential Enrollee and Enrollee Communication. Provider                                         PBM.
   must comply w ith all applicable communication requirements                                                      53. Exclusions of Individuals and Entities; Confirming
   contained in the contract betw een the Sponsor and the State and                                           Identity. Provider represents and w arrants that no agreements
   must submit all w ritten information intended for Enrollees to PBM                                         exist w ith an excluded entity or individual f or the provision of
   for review and approval.                                                                                   items or services related to this Contract. Provider must search
          42. Provider and Enrollee Communications. Provider shall                                            monthly, and upon contract execution or renew al, the OIG List of
   not be prohibited, or otherw ise restricted, w hen acting w ithin the                                      Excluded Individuals/Entities (LEIE) and the Excluded Parties List
   law ful scope of practice, from advising or advocating on behalf                                           System (EPLS, w ithin the HHS System for Aw ards Management)
   of an Enrollee, w ith respect to the follow ing:                                                           database (and may search the Medicare Exclusion Database), for
           (A) The Enrollee’ s health status, medical care, or treatment                                      any Providers, agents, Persons w ith an Ow nership or Control
   options, including any alternative treatment that may be self -                                            Interest, and Managing Employees to verify that these persons:
   administered;                                                                                                     (A) Are not excluded from participation in Medicaid under
           (B) Any information the Enrollee needs in order to decide                                          Sections 1128 or 1128A of the Social Security Act; and
   among all relevant treatment options;                                                                             (B) Have not been convicted of a criminal offense related to
           (C) The risks, benefits, and consequences of treatment or                                          that person’ s involvement in any program established under
   non-treatment; or                                                                                          Medicare, Medicaid or the programs under Title XX of the Social
           (D) The Enrollee’ s right to participate in decisions regarding                                    Security Act.
   his or her health care, including the right to refuse treatment, and                                       Provider shall report to the PBM w ithin five (5) days any
   to express preferences about future treatment decisions.                                                   information regarding individuals or entities specified above, w ho
          43. Suspension of Payment. Except w hen the Sponsor or                                              have been convicted of a criminal offense related t o the
   PBM has good cause, the Sponsor and PBM must suspend all                                                   involvement in any program established under Medicare,
   Medicaid payments to a Provider after the follow ing:                                                      Medicaid, the programs under Title XX of the Social Security Act,
          (A) the State has notified the Sponsor that it has suspended                                        or that have been excluded from participation in Medicaid under
   all Medicaid payments to the Provider based on a determination                                             §§ 1128 or 1128A of the Social Security Act.
   there is credible allegation of Fraud against the Provider for w hich                                            54. Medical Necessity Definition. Medically Necessary or
                                                                                                              Medical Necessity means, pursuant to M innesota Rules, Part

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 164 of 236 PageID
                                             #: 12190
                                                                                                                                                  PBM PROVIDER MANUAL                                   165
   9505.0175, subpart 25, a health service that is: 1) consistent                                                   (F) As a preventive health service defined under Minnesota
   w ith the Enrollee’ s diagnosis or condition; 2) recognized as the                                         Rules, Part 9505.0355.
   prevailing standard or current practice by the Provider’ s peer                                                  55. Compliance with State Contract. Provider shall adhere
   group; and 3) rendered:                                                                                    to and cooperate w ith PBM to ensure PBM’ s compliance w ith all
         (A) In response to a life threatening condition or pain;                                             applicable requirements set forth in the contract betw een the
         (B) To treat an injury, illness or infection;                                                        State and the Sponsor.
         (C) To treat a condition that could result in physical or                                                  56. Ownership Disclosure Form.      Provider agrees that it
   mental disability;                                                                                         must complete and submit to PBM a complete and accurate
         (D) To care for the mother and unborn child through the                                              Ow nership Disclosure Form before submitting claims on behalf of
   maternity period;                                                                                          Members. Provider must provide PBM w ith immediate notice of
         (E) To achieve a level of physical or mental function                                                any change of any information submitted in the Ow nership
   consistent w ith prevailing community standards for diagnosis or                                           Disclosure Form.
   condition; or


   MISSISSIPPI REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Mississippi law (as such terms are defined by Mississippi law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

        1. No Waiver. A Provider, by or through a pharmacist                                                  pursuant to the Provider Agreement. Miss Ann Code 83 -41-
   acting on its behalf as its employee, agent or ow ner, may not                                             325(13)
   w aive, discount, rebate or distort a Copayment of any insurer,                                                  4. Continuation of Services. In the event of a Sponsor' s,
   policy or plan or Member’ s coinsurance portion of a prescription                                          intermediary' s, or PBM’ s insolvency or other cessation of
   drug coverage or reimbursement. Miss Ann Code 83 -9-6(4)                                                   operations, the provision of Covered Medications and related
        2. Pharmacy Practice Act. Pharmacy, by or through a                                                   services to Members shall continue through the period for w hich
   pharmacist' s acting on its behalf as its employee, agent or                                               a premium has been paid to the Sponsor on behalf of the
   ow ner, provides a pharmacy service to a Member of a Sponsor’ s                                            Member or until the Member’ s discharge from an inpatient
   benefit plan that meets the terms and requirements of the insurer                                          facility, w hichever time is greater. Miss Ann Code 83 -41-325(16)
   under the benefit plan, the Provider shall provide its pharmacy                                                  5. Termination. If Provider’ s Agreement allow s for less
   services to all Members of that health benefit plan on the same                                            than 60 days’ advance w ritten notice of termination, and
   terms and requirements of the Plan Sponsor. A violation of this                                            Provider terminates this Agreement w ithout cause, Provider shall
   subsection shall be a violation of the Pharmacy Practice Act                                               nevertheless give PBM 60 days’ advance notice of termination.
   subjecting the pharmacist as a licensee to disciplinary authority                                          Miss Ann Code 83-41-325(17)
   of the State Board of Pharmacy. Miss Ann Code 83 -9-6(4)                                                         6. Confidentiality. Provider shall comply w ith all state and
        3. Member Hold Harmless. Provider agrees that in no                                                   federal law s designed to protect the confidentiality of medical
   event, including but not limited to, nonpayment by the Sponsor,                                            records. Miss Ann code 83 -41-409(f)
   intermediary, or PBM; insolvency of the Sponsor, intermediary, or                                                7. Audit Appeals. If, follow ing the appeal of an audit, as
   PBM; or breach of the Provider Agreement, shall the Provider bill,                                         provided for in the Provider Manual, any of the issues raised in
   charge, collect a deposit from, seek compensation, remuneration                                            the appeal are not resolved to the satisfaction of either party,
   or reimbursement from, or have any recourse against any                                                    such party may ask for mediation of those unresolved issues. A
   Member or a person, other than the Sponsor, intermediary, or                                               certified mediator shall be chosen by agreement of the parties
   PBM acting on behalf of t he Member for services provided                                                  from the Court Annexed Mediators List maintained by the
                                                                                                              Mississippi Supreme Court. Miss Ann Code 73 -21-185


   MISSOURI REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members enrolled w ith a Missouri health
   carrier (as such term is defined by Missouri law as an entity subject to the insurance law s and regulations of Missouri that
   contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services,
   including sickness and accident insurance company, an HMO, a nonprofit hospital and health service corporation, or any other
   entity providing a plan of health insurance, health benefits or health services; except that such plan shall not include any
   coverage pursuant to a liability insurance policy, w orkers’ compensation insurance policy, or medical payment s insurance issu ed
   as a supplemental policy to a liability policy; collectively and/or individually, the “ Sponsor” ), Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w it h respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider M anual), the t erms and conditions set forth in this Addendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s:

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 165 of 236 PageID
                                             #: 12191
                                                                                                                                                  PBM PROVIDER MANUAL                                   166
         1. Covered Medications. Provider shall be notified on an                                                   8. Member Advocating. Provider is not prohibited from
   ongoing basis of specific Covered Medications for w hich the                                               advocating in good faith on behalf of Members w ithin the
   Provider shall be responsible, including any limitations or                                                utilization review or grievance processes established by the
   conditions on service. RSMo 354.606.1.                                                                     Sponsor or a person contracting w ith PBM or the Sponsor.
         2. Member Hold Harmless. Provider agrees that in no                                                  RSMo. Further, Provider’ s Agreement shall not be terminated
   event, including but not limited to, nonpayment by the Sponsor,                                            solely or in part because Provider in good faith: (i) advocates on
   intermediary, or PBM; insolvency of the Sponsor, intermediary, or                                          behalf of the enrollee; (ii) files a complaint against PBM or
   PBM; or breach of the Provider Agreement, shall the Provider bill,                                         Sponsor; (iii) appeals a decision of PBM or Sponsor; (iv) provides
   charge, collect a deposit from, seek compensation, remuneration                                            information or files a report w ith the department of insurance,
   or reimbursement from, or have any recourse against any                                                    financial institutions and professional registration; or (v) requests
   Member or a person, other than the Sponsor, intermediary, or                                               a review pursuant to this section. 354.606.11; 354.609.5
   PBM acting on behalf of t he Member for services provided                                                        9. Records. Provider is required to make health records
   pursuant to the Provider Agreement. The Provider Agreement                                                 available to appropriate state and federal authorities involved in
   shall not prohibit the Provider from collecting coinsurance,                                               assessing the quality of care (but shall not disclose individual
   deductibles or Copayments, as specifically provided in the                                                 identities) or involved in investigating the grievances or
   evidence of coverage and the Provider Agreement, or fees for                                               complaints of Members, and to comply w ith the applicable stat e
   uncovered services delivered on a fee-for-service basis to                                                 and federal law s related to the confidentiality of medical or health
   Members. The Provider Agreement shall not prohibit a Provider,                                             records. RSMo. 354.606.12.
   except for a health care professional w ho is employed full-time                                                 10. Assignment. The rights and responsibilities of Provider
   on the staff of a Sponsor and has agreed to provide service                                                under the Provider Agreement shall not be assigned or delegated
   exclusively to that Sponsor' s Members and no others, and a                                                by the Provider w ithout the prior w ritten consent of the Sponsor
   Member from agreeing to continue services solely at the expense                                            and/or PBM, as applicable. Sponsor shall have the right, in the
   of the Member, as long as the Provider has clearly informed the                                            event of PBM’ s insolvency, to require the assignment to the
   Member that the Sponsor may not cover or continue to cover a                                               Sponsor of the provisions of t he Provider Agreement addressing
   specific service or services. Except as provided herein, the                                               the Provider’ s obligation to furnish Covered Medications. RSMo.
   Provider Agreement does not prohibit the Provider from pursuing                                            354.621.6.
   any available legal remedy; including, but not limited to,                                                       11. Services to Members.         Provider agrees to provide
   collecting from any Sponsor providing coverage to a Member.                                                services hereunder to all Members w ithout regard to the
   Except as provided herein, this Provider Agreement does not                                                Member’ s enrollment in the Prescription Drug Program as a
   prohibit the Provider from pursuing any available legal remedy.                                            private purchaser of the Prescription Drug Program or as a
   RSMo. 354.606.2; Mo. 20 CSR 400-7.080(1), (2), (3).                                                        participant in a publicly financed program of services. RSMo.
         3. Continuation of Services. In the event of a Sponsor' s,                                           354.606.14.
   intermediary' s, or PBM’ s insolvency or other cessation of                                                      12. Collection of Copayments. Provider acknow ledges and
   operations, the provision of Covered Medications and related                                               agrees that it has been notified of its obligations to collect
   services to Members shall continue through the period for w hich                                           applicable Copayments, deductibles, and coinsurance amounts as
   a premium has been paid to the Sponsor on behalf of the                                                    set forth in the Provider Agreement.           Additionally, Provider
   Member or until the Member’ s discharge from an inpatient                                                  agrees to notify Members of their personal financial obligations
   facility, w hichever time is greater. RSMo. 354.606.3.                                                     for non-Covered Medication(s) and services. RSMo. 354.606.15.
         4. Agreement. Sections 2. and 3. herein shall (a) be                                                       13. Reporting to the State. Provider shall not be penalized
   construed in favor of the Member; (b) survive the expiration or                                            by any Sponsor because Provider, in good faith, reports to state
   termination of the Provider Agreement regardless of the reason                                             or federal authorities any act or practice by a Sponsor that may
   for termination, including the insolvency of the Sponsor or PBM;                                           jeopardize patient health or w elfare. RSMo. 354.606.16.
   (c) supersede any oral or w ritten contrary agreement betw een                                                   14. Member Communication. Provider is not prohibited or
   Provider and a Member or the representative of a Member if the                                             restricted from disclosing to any Member any information that
   contrary agreement is inconsistent w ith the hold harmless and                                             Provider deems appropriate regarding the nature of treatment,
   continuation of covered services provisions required by Sections                                           risks or alternatives thereto, the availability or other therapy,
   2 and 3 of this Missouri section; and (d) be binding on all                                                consultation or test, the decision of any Sponsor to authorize or
   subcontractors w ith w hich a Provider may contract to provide                                             deny services, or the process that the Sponsor or any person
   services, including Covered Medications, to Members. RSMo.                                                 contracting w ith the Sponsor uses or proposes to use, to
   354.606.4; Mo. 20 CSR 400-7.080(3).                                                                        authorize or deny health care services or benefits.            RSMo.
         5. Collection of Payment. In no event shall a Provider                                               354.441.
   collect or attempt to collect from a Member any money ow ed to                                                   15. Independent Contractors. The Sponsor, PBM and the
   the Provider by the Sponsor or PBM, nor shall a Provider collect                                           Provider are independent contractors.           Mo. 20 CSR 400 -
   or attempt to collect from a Member any money in excess of the                                             7.080(2).
   coinsurance, Copayments or deductibles. RSMo 354.606.5.                                                          16. Termination. At least sixty (60) days w ritten notice
         6. Provider’s Responsibilities. Provider shall be notified of                                        must be provided to the other party before terminating this
   the Provider' s responsibilities w ith respect to the Sponsor' s or                                        Provider Agreement w ithout cause. This w ritten notice shall
   PBM’ s (or both) applicable administrative policies and programs,                                          include an explanation of w hy the Provider Agreement is being
   including but not limited to payment terms, utilization review ,                                           terminated. Within fifteen (15) w orking days of the date that the
   quality assessment and improvement programs, credentialing,                                                Provider either gives or receives notice of termination, the
   grievance procedures, data reporting requirements, confidentiality                                         Provider shall supply PBM and Sponsor w ith a list of those
   requirements, and any applicable federal or state programs.                                                patients of Provider that are covered by a Prescription Drug
   RSMo. 354.606.8.                                                                                           Program of the Sponsor. RSMo. 354.609.1.
         7. No Inducement.         No Provider shall be offered an                                                  17. Continuation of Care. Upon termination of this Provider
   inducement under a Sponsor’ s managed care plan to provide less                                            Agreement, Provider must continue care to Members for a period
   than medically necessary services to a Member.              RSMo.                                          of up to ninety (90) days w here the continuation of care is
   354.606.10.                                                                                                medically necessary and in accordance w ith the dictates of
                                                                                                              medical prudence, including circumstances such as disability,

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 166 of 236 PageID
                                             #: 12192
                                                                                                                                                  PBM PROVIDER MANUAL                                   167
   pregnancy, or life-threatening illness. In such circumstances, a                                           the right to be paid at the previously contracted rate for services
   Member shall not be liable to Provider for any amounts ow ed for                                           provided to the Member. RSMo. 354.612.
   Covered Medications other than for deductibles or Copayments                                                    18. Records Access. Provider shall allow PBM or Sponsor to
   specified in the certificate of coverage or other contract betw een                                        monitor, on an ongoing basis, the ability , clinical capacity, and
   the Member and the Sponsor as set forth in Paragraph 2 above.                                              legal authority to furnish all contracted benefits to enrollees.
   In the event the terminated Provider is authorized to continue                                             Provider shall allow PBM or Sponsor to obtain audited financial
   treating a Member pursuant to this paragraph, Provider shall have                                          statements if Provider received ten percent or more of the total
                                                                                                              medical expenditures made by a Sponsor. RSMo 354.603.1(3)


   MONTANA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Montana law (as such terms are defined by Montana law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1.         Lien Withhold. If Sponsor or PBM determine in good                                              of PBM or Sponsor, and supersede any oral or w ritten contrary
   faith that a claim may be subject to a lien or encumbrance of any                                          agreement betw een Provider and Member or representative of
   kind, including but not limited to an attorney’ s fee lien under                                           such Member. Mont. Code Ann. 33 -36-202(3)
   Montana Code Section 37-61-420, PBM may in its sole discretion                                                  d. Provider is prohibited from collecting or attempting to
   w ithhold, delay, set -off or pay to a third-party any reimbursement                                       collect from Member or Member’ s representative any amount
   or sums otherw ise payable to Provider. The Provider agrees that                                           ow ed to Provider by PBM or Sponsor. Mont. Code Ann. 33 -36-
   it shall not have recourse against PBM or any Sponsor or Member                                            202(4)
   for any delay, set -off or reduction in reimbursement or payment                                           3.        Records Availability. Provider shall make health records
   as a result of such actions.                                                                               available to appropriate state and federal authorities, in
   2. Prohibited Collection Practices.                                                                        accordance w ith the applicable state and federal law s related to
         a. Provider agrees that in no event, including but not                                               the confidentiality of medical or health records, w hen the
   limited to, nonpayment by the Sponsor, intermediary, or PBM;                                               authorities are involved in assessing the quality of care or
   insolvency of the Sponsor, intermediary, or PBM; or breach of the                                          investigating a grievance or complaint of a Member. Mont. Code
   Provider Agreement, shall the Provider bill, charge, collect a                                             Ann. 33-36-204(4)
   deposit from, seek compensation, remuneration or reimbursement                                             4.        Termination. (A) Unless longer time is provided for in
   from, or have any recourse against any Member or a person for                                              the Agreement, the terminating party shall give the other party at
   services provided pursuant to the Provider Agreement. The                                                  least sixty (60) days advanced w ritten notice in the event of a
   Provider Agreement shall not prohibit the Provider from collecting                                         w ithout cause termination. Mont. Code Ann. 33 -36-204(5) (B)
   coinsurance, Copayments or deductibles, as specifically provided                                           Neither party shall terminate the Agreement prior to the
   in the evidence of coverage and the Provider Agreement, or fees                                            expiration of its term except f or just cause. For purposes of this
   for uncovered services delivered on a fee-for-service basis to                                             subsection, " just cause" means reasonable grounds for
   Members. The Provider Agreement shall not prohibit a Provider,                                             termination based on a failure to satisfactorily perform contract
   except for a health care prof essional w ho is employed full-time                                          obligations or other legitimate business reason. Mont. Code Ann.
   on the staff of a Sponsor and has agreed to provide service                                                33-37-104
   exclusively to that Sponsor' s Members and no others, and a                                                5.        Member’s Plan Enrollment.         Provider shall furnish
   Member from agreeing to continue services solely at the expense                                            Covered Medications to all Members w ithout regard to the
   of the Member, as long as the Provider has clearly informed the                                            Member’ s enrollment in a Sponsor’ s plan as a private purchaser
   Member that the Sponsor may not cover or continue to cover a                                               or as a participant in a publicly financed program of health care
   specific service or services. Except as provided herein, the                                               services. This requirement does not apply to circumstances in
   Provider Agreement does not prohibit the Provider from pursuing                                            w hich the Provider should not render services because of the
   any available legal remedy; including, but not limited to,                                                 Provider' s lack of training, experience, or skill or because of a
   collecting from Sponsor payment for providing Covered                                                      restriction on the Provider' s license. Mont. Code Ann. 33 -36-
   Medications to a Member. Mont. Code Ann. 33 -36-202(1)                                                     204(6)
         b. If Medco or Sponsor becomes insolvent or otherw ise                                               6.        Collection of Copay. Provider shall collect all of and
   ceases operations, covered benefits to Eligible Persons w ill                                              only the applicable coinsurance, copayments, or deductibles from
   continue through the end of the period for w hich a premium has                                            Members pursuant to the evidence of coverage. Further, Provider
   been paid to the Sponsor on behalf of the Eligible Person, but not                                         shall notify Members of the Member’ s personal financial
   to exceed thirty (30) days or until the persons discharge from an                                          obligations for noncovered services. Mont. Code Ann. 33 -36-
   acute care inpatient facility, w hichever last occurs. Covered                                             204(7)
   Medications to a Member confined in an acute care inpatient                                                7.        Complaint System. Provider shall cooperate fully and
   facility on the date of insolvency or other cessation of operations                                        timely in the Insurance Commissioner approved Complaint
   must be continued by Provider until the confinement in an                                                  system established and maintained by Sponsor or PBM, as
   inpatient facility is no longer medically necessary. Mont. Code                                            applicable, for the resolution of a Member’ s or there
   Ann. 33-36-202(2)                                                                                          representative’ s w ritten complaints. Mont. Code Ann. 33 -31-
         c. Sections 2(a)&(b) above shall be construed in favor of                                            303(i).
   the Member and survive the termination of the Agreement                                                    8.        Providing Services to Medicaid Members: To the extent
   regardless of the reason for termination, including the insolvency                                         Provider provides services t o Enrollees under the Montana

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 167 of 236 PageID
                                             #: 12193
                                                                                                                                                  PBM PROVIDER MANUAL                                   168
   Medicaid program administered by a Sponsor, Provider further                                               limited to federal regulations and statutes found in Title 42 of the
   agrees as follow s:                                                                                        Code of Federal Regulations and the United States Code
                 a. As a condition of participation in the Montana                                            governing the Medicaid Program and all applicable Montana
   Medicaid program all providers must comply w ith all applicable                                            statutes and rules including but not limited to the rights and
   state and federal statutes, rules and regulations, including but not                                       restrictions set forth at Rule: 37.85.401.


   NEBRASKA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Nebraska law (as such terms are defined by Nebraska law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:
       1. Provider shall provide at least sixty (60) days’ advance w ritten notice prior to terminat ion, unless longer is required
   under the Agreement, then in accordance w ith the Agreement. R.R.S. 44 -32,142


   NEVADA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Nevada law (as such terms are defined by Nevada law ; collectively and/or individually, the “ Sponsor” ), including
   those Sponsors that administer the Nevada Medicaid Program, as applicable, Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and cond itions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

        1. Continuation of Services. If t he Provider Agreement is                                            replacement therapies that are law fully prescribed or ordered and
   terminated by PBM or Sponsor for reasons other than the medical                                            w hich have been approved by the Food and Drug Administration.
   incompetence or professional misconduct of Provider, Provider                                                   3. Payment. To the extent applicable, PBM shall approve
   agrees to continue to provide services to Members w ho are                                                 or deny a claim for services w ithin thirty (30) days after it
   undergoing a medically necessary course of treatment until the                                             receives the claim, and if the claim is approved, PBM shall pay
   later of the one hundred tw entieth (120 t h) day after the Provider                                       the claim w ithin thirty (30) days after it is approved as
   Agreement is terminated or, w ith respect to Members w ho are                                              applicable. If PBM requires additional information to determine
   pregnant, until the forty fifth (45 th) day after delivery or the date                                     w hether to approve or deny the claim, it shall notify Provider of
   the pregnancy otherw ise ends. During this continuation period,                                            its request for additional information w ithin tw enty (20) days
   Provider agrees to accept the reimbursement rates and terms of                                             after it receives the claim. PBM shall notify Provider of all
   participation in effect under the Provider Agreement before it                                             specific reasons for any delay in approving or denying the claim.
   terminated. Provider further agrees not to seek payment from                                               PBM shall approve or deny the claim w ithin thirty (30) days after
   Member for any survive provided by Provider during this                                                    receiving the additional information requested. If the claim is
   continuation period that Provider could not have received from                                             approved, PBM shall pay the claim w ithin thirty (30) days af ter it
   the Members if the Provider Agreement w ere still in effect.                                               receives the additional information. PBM shall not ask Provider to
   N.R.S. §§ 695C.1691 and 695G.164.                                                                          resubmit information that Provider has already provided, unless
        2. Contraception/Hormone Replacement. PBM agrees that                                                 PBM provides a legitimate reason for the request and the purpose
   it shall not (a) require higher deductibles, copayments or                                                 of the request is not to delay payment of the claim, harass
   coinsurance or require longer w aiting periods or other conditions                                         Provider or discourage the filing of claims. PBM shall not pay
   for coverage for a prescription for a contraceptive or hormone                                             only part of a claim that has been approved and is fully payable.
   replacement therapy than is required for other prescriptions                                               If any approved claim is not paid as set forth in this provision,
   covered by the applicable plans; (b) offer to pay any type of                                              PBM shall pay interest on the claim at a rat e of interest equal to
   material inducement or financial incentive to a Member to                                                  the prime rate at the largest bank in Nevada, as ascertained by
   discourage the Member from accessing contraceptives or                                                     the Commissioner of Financial Institutions, on January 1 or July
   hormone replacement therapy; (c) penalize Provider for                                                     1, as the case may be, immediately preceding the date on w hich
   dispensing contraceptives or hormone replacement therapies to a                                            the payment w as due, plus six percent (6% ). The interest shall
   Member,      including,    w ithout      limitation,   reducing    the                                     be calculated from thirty (30) days after the date on w hich the
   reimbursement to said Provider; and (d) offer or pay any type of                                           claim is approved until the date on w hich the claim is paid.
   material inducement, bonus or other financial incentive to                                                 N.R.S. §§ 695C.187; 695C.185; 689A.410; 689B.255;
   Provider to deny, reduce, w ithhold, limit or delay access to                                              695B.2505. Notw ithstanding the foregoing, for claims submitted
   contraceptives or hormone replacement therapies to Members of                                              by Provider for a Member of a Medicaid Sponsor, PBM shall pay
   applicable Sponsors under N.R.S. § 695C.1964 -1965. This                                                   in accordance w ith the terms of the Provider Agreement. If PBM
   section shall only apply to contraceptives and hormone                                                     fails to make payments in accordance w ith the agreement for
                                                                                                              Medicaid Sponsors, PBM shall pay interest at the rate set forth in
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 168 of 236 PageID
                                             #: 12194
                                                                                                                                                  PBM PROVIDER MANUAL                                   169
   this paragraph. N.R.S. § 695C.128.           Interest due to Provider                                      PBM or Sponsor, as applicable.              Nev. Admin. Code §
   under this section may be w aived if the delay in payment w as                                             695C.190(4).
   the result of an act of God or another cause beyond the control                                                  11. Participation and Services. Provider shall provide all
   of PBM.                                                                                                    medically necessary Covered Medications to each Member for
          4. Member Hold Harmless. Provider releases Members                                                  the period for w hich a premium has been paid to Sponsor. Nev.
   from liability for the cost of Covered Medications rendered                                                Admin. Code § 695C.190(5), 695C. 530(4), 695F.300(5).
   pursuant to the Provider Agreement. If Sponsor or PBM fails to                                                   12. Insurance. Provider must provide proof of insurance
   pay for Covered Medications for any reason, including, but not                                             against loss resulting from injuries to third parties from Provider’ s
   limited to insolvency or breach of the Provider Agreement,                                                 practice of pharmacy or a reasonable substitute for it as
   Members shall not be liable to Provider for any money ow ed to                                             determined by PBM or Sponsor. Provider shall indemnify PBM
   Provider pursuant to the Provider Agreement. Neither Provider                                              and Sponsor for any liability resulting from the health care
   nor any of its agents, trustees, or assignees may maintain an                                              services rendered by Provider.            Nev. Admin. Code §§
   action at law or attempt to collect from a Member any money                                                695C.190(6), 695C.530(6), and 695F.300(6).
   that Sponsor or PBM ow es to Provider. This provision does not                                                   13. Assignment. Provider agrees that PBM may assign the
   prohibit the collection of any uncovered charges w hich a Member                                           Provider Agreement to Sponsor.              Nev. Admin. Code §
   agreed to pay or the collection of any Copay ment from a                                                   695C.505(12).
   Member. This provision survives termination of the Provider                                                      14. Deductible/Coinsurance Payment. Any deductible or
   Agreement, regardless of the reason for termination. N.R.S. §                                              coinsurance payment by or on behalf of a Member paid to
   695F.220(1)-(4),        Nev.    Admin    Code §§        695C.190(2),                                       Provider shall be applied to the negotiated reduced rates set forth
   695C.530(2), 695F.300(2).                                                                                  in the Agreement.
          5. Termination.                                                                                           15. Confidentiality.
              a.        Termination of the Provider Agreement shall                                                      a.       Provider shall not disclose any information
   not release Provider from its obligation to complete any                                                     relating to the diagnosis, treatment or health of any Member to
   procedure on a Member w ho is receiving treatment for a specific                                             any person except:
   condition for a period not to exceed sixty (60) days, at the same                                                          i.  Upon the w ritten consent of the Member, PBM
   schedule of Copayment or any other applicable charge in effect                                             or the Sponsor, as appropriate; or
   w hen the Provider Agreement is terminated.                 N.R.S. §                                                      ii.  Pursuant to a specific statute or court order for
   695F.220(5).                                                                                               the production of evidence or the discovery thereof; or
              b.        Neither Sponsor nor PBM shall terminate this                                                        iii.  For a claim or legal action if that data or
   Provider Agreement w ith, demote, or refuse to contract w ith or                                           information is relevant.
   refuse to compensate Provider solely because Provider in good                                                         b.       PBM or Sponsor may claim any privilege
   faith: (i) advocates in private or in public on behalf of a Member;                                        against disclosure w hich the Provider w ho furnished the
   (ii) assists a Member in seeking reconsideration of a decision by                                          information relating to the diagnosis, treatment or health of an
   Sponsor or PBM to deny coverage for a Covered Medication; or                                               enrollee or applicant to the organization is entitled to claim. Nev.
   (iii) reports a violation of law t o an appropriate authority. N.R.S.                                      Admin. Code §§ 695F.410.
   § 695G.410.                                                                                                      16. Enrollees.    If Provider provides services, including
              c.        Any party w ishing to terminate this Provider                                         Covered Medications, to Members w ho are enrollees in the
   Agreement w ithout cause must give the other party at least                                                Nevada Medicaid Program (“ Enrollees” ), Provider further agrees
   ninety (90) days’ advance w ritten notice, unless a longer period                                          that:
   is required under the Agreement, then in accordance w it h the                                                        a.       Hold harmless. Provider shall look solely to
   Agreement. Nev. Admin. Code § 689B.160.                                                                    PBM for reimbursement.        Provider understands and agrees that
          6. Amendment. To the extent applicable, any amendment                                               State is not liable or responsible for payment for Covered
   to the Provider Agreement must be submitted to the Nevada                                                  Medications rendered pursuant to this Provider Agreement.
   Commissioner of Insurance for approval before the amendment is                                                        b.       Nondiscrimination.      Provider shall provide
   effective. N.R.S. § 695F.220(6).                                                                           covered services to Enrollees w ithout regard to race, national
          7. Member Communications. Neither Sponsor nor PBM                                                   origin, creed, color, sex, religion, age, health status, physical or
   shall restrict or interfere w ith any communication betw een                                               mental disability. Prohibited practices include, but are not limited
   Provider and its patients regarding any information that Provider                                          to: (i) denying covered services to Enrollees; (ii) providing an
   determines is relevant to the health care of its patients. N.R.S. §                                        Enrollee a covered service w hich is different, or provided in a
   695G.400.                                                                                                  different manner, or at a different time from that provided to
          8. No Inducement. Neither Sponsor nor PBM shall offer to                                            other recipients or the public at large; and (iii) subject an Enrollee
   pay any t ype of material inducement, bonus or other financial                                             to segregation or separate treat ment in any manner related to
   incentive to Provider to deny, reduce, w ithhold, limit or delay                                           receipt of covered medically necessary services.
   specific medically necessary health care services to a Member.                                                        c.       Provider Enrollment. Prior to serving Enrollees,
   N.R.S. § 695G.420(1).                                                                                      Provider must go to the Nevada Department Health and Human
          9. Term. The Provider Agreement shall be effective for at                                           Services Division of Health Care Financing and Policy and
   least one (1) year or longer if longer is provided for the                                                 complete t he provider enrollment process.
   Agreement, subject to any right of termination stated in the                                                          d.       Cooperation with IQAP.           To the extent
   Provider Agreement and this Addendum. Nev. Admin. Code §§                                                  applicable, Provider shall cooperate in all Sponsor and PBM
   695C.190(3), 695C.530(5), 695F.300(3).                                                                     Internal Quality Assurance Plan(s) (IQAP).
          10. Cooperation. Provider agrees that it shall participate in
   and cooperate w ith any quality assurance programs adopted by




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 169 of 236 PageID
                                             #: 12195
                                                                                                                                                  PBM PROVIDER MANUAL                                   170

   NEW HAMPSHIRE REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under New Hampshire law (as such terms are defined by New Hampshire law ; collectively and/or individually, the
   “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that
   the follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Member Hold Harmless. In no event, including but not                                                        a.       Provider shall have sixty (60) days from the
   limited to nonpayment by Sponsor or PBM, insolvency of Sponsor                                             postmarked date to review any proposed contract w ith PBM and
   or PBM, or breach of the Provider Agreement, shall Provider bill,                                          any modifications to the Provider Agreement, excluding those
   charge, collect a deposit from seek payment or reimbursement                                               modifications that are expressly permitted under the Provider
   from, or have recourse against a Member or a person acting on                                              Agreement. H.H. Rev. Stat. § 420 -J:8(VII).
   behalf of a Member (other than Sponsor or PBM) for Covered                                                           b.       PBM shall give Provider notice of material
   Medications provide pursuant to the Provider Agreement. This                                               changes to the applicable prescription charges at least sixty (60)
   provision does not prohibit Provider from collecting coinsurance,                                          days in advance of the effective date. N.H. Rev. Stat. § 420 -
   deductibles, or Copayments, as specifically provided in the                                                J:8(VIII)(d).
   evidence of coverage, or fees for uncovered services delivered on                                               5. No Inducement. No reimbursement or payment terms
   a fee-for-service basis to Members. Nor does this provision                                                under the Provider Agreement shall be offered as an inducement
   prohibit Provider and a Member from agreeing to continue                                                   for Provider not to provide medically necessary care to Members.
   services solely at the expense of the Member, as long as Provider                                          N.H. Rev. Stat. § 420-J:8(VIII).
   has clearly informed the Member that Sponsor may not cover or                                                   6. Network Participation. Neither PBM nor Sponsor shall
   continue to cover the specific service or services. Except as                                              remove Provider from the netw ork or refuse to renew Provider’ s
   otherw ise provided in the Provider Agreement, this provision                                              enrollment in the netw ork due to Provider’ s participation in a
   does not prohibit Provider from pursuing any available legal                                               Member’ s internal grievance procedure or external review . N.H.
   remedy.       Provider agrees that this provision shall survive                                            Rev. Stat. § 420-J:8(X).
   termination of the Provider Agreement regardless of the cause                                                   7. Continuation of Services. In the event the Provider
   giving rise to termination and shall be construed to be for the                                            Agreement is terminated for a reason other than unprofessional
   benefit of Members. This provision supersedes any oral or                                                  behavior by Provider, Provider agrees to continue to provide
   w ritten contrary agreement now existing or hereafter entered into                                         Covered Medications to Members for sixty (60) days from the
   betw een Provider and Members or persons acting on their behalf.                                           date of termination.       Provider agrees to provide Covered
   Any modifications, additions or deletions to this provision shall                                          Medications during this period in accordance w ith the terms and
   become effective on a date no earlier than fifteen (15) business                                           conditions imposed by the Provider Agreement and agrees to
   days after the New Hampshire Insurance Commissioner has                                                    accept as full payment the amount that w ould have applied had
   received w ritten not ice of such proposed changes. N.H. Rev.                                              the Provider Agreement not terminated. N.H. Rev. Stat. § 420 -
   Stat. § 420-J:8(I).                                                                                        J:8(XI).
         2. Limitation on Liability.      Nothing in the Provider                                                  8. Most Favored Nation Provision.             The Provider
   Agreement, w hich delineates rights and obligations of the parties                                         Agreement does not contain a most -favored-nation provision.
   w ithin the netw ork, shall be construed as limiting Sponsor’ s                                            Provider shall not be obligated to give PBM the benefit of any
   liability for any actions of Provider for w hich Sponsor might                                             low er fee schedules or charges for services w hich Provider may
   otherw ise be liable. N.H. Rev. Stat. § 420 -J:8(II) & (IV) & 420-                                         subsequently agree to w ith other persons or entities. N.H. Rev.
   A:19(I).                                                                                                   Stat. § 417:4(XXI).
         3. Communications With Members.                The Provider                                               9. No Referral Requirements. Provider is not required or in
   Agreement shall not be construed to limit information Provider                                             any w ay obligated to refer Members to providers also employed
   may disclose to patients or to prospective patients regarding the                                          or under contract w ith PBM or Sponsor.          Nothing in this
   provisions, terms, or requirements of Sponsor’ s Prescription Drug                                         paragraph shall be construed to prohibit PBM or Sponsor from
   Programs as they relate to the needs of Provider’ s patients                                               providing coverage for only those services w hich are m edically
   except for trade secret s of significant competitive value. N.H.                                           necessary and subject to t he terms and conditions of the
   Rev. Stat. § 420-J:8(V) & 420-A:19(II).                                                                    Members policy.          N.H. Rev. Stat. § 420 -J:8(XIV).
         4. Agreement and Amendment Review .


   NEW JERSEY REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered M edications, to Members of an HMO, Insurer, or Carrier
   licensed under New Jersey law (as such terms are defined by New Jersey law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 170 of 236 PageID
                                             #: 12196
                                                                                                                                                  PBM PROVIDER MANUAL                                   171
        1. Conflict and Definitions. In the event there is a conflict                                                        i.   Either party may initiat e the arbitration
   betw een the terms and conditions set forth in this Addendum                                               proceeding on or before the ninetieth (90 t h) calendar day
   and the terms and conditions set forth in the Provider Agreement                                           follow ing the receipt of the determination w hich is the basis of
   (including the Provider Manual), the terms and conditions set                                              the arbitration request, on a form proscribed by DOBI.
   forth in this Addendum shall control. For purposes of this                                                               ii.   No dispute shall be accepted for arbitration
   Addendum, the follow ing capitalized terms shall have the                                                  unless the payment amount in dispute is One Thousand Dollars
   meaning ascribed to them hereunder:                                                                        ($1,000) or more, except that Provider may aggregate its ow n
             a. “Claim” shall mean a claim by a Member for                                                    disputed Claim amount for the purposes of meeting the threshold
   payment of Covered Medications under an insured HMO contract                                               requirement.
   for w hich the financial obligation for the payment of such Claim                                                       iii.   No dispute pertaining to medical necessity
   under the HMO’ s coverage for Covered Medications rests upon                                               w hich is eligible to be submitted to the Independent Health care
   the HMO. N.J.A.C. 11:22-1.2                                                                                Appeals Program shall be eligible for arbitration hereunder.
             b.     “Department of Banking and Insurance” or “DOBI”                                                        iv.    The arbitrator shall conduct the arbitration
   shall mean the New Jersey Commissioner of Banking and                                                      proceedings pursuant to the rules of the arbitration entity,
   Insurance.                                                                                                 including the rules of discovery subject to confidentiality
             c. “Health Maintenance Organization” or “HMO” shall                                              requirements established by State or federal law . The arbitrator’ s
   have the same meaning as defined by 26:2J-2.f.                                                             decision shall be signed by the arbitrator, issued in w riting, in a
             d. “State” shall mean the State of New Jersey.                                                   form proscribed by the DOBI, including a statement of the issues
        2. Internal and External Appeals. Internal and external                                               in dispute and the findings and conclusions upon w hich the
   appeals mechanisms required to be established pursuant to                                                  determination is based, and issue such determination on or
   N.J.S.A. 26:2J-8.1.e. by Sponsors w ho are HMOs under New                                                  before the thirtieth (30 t h) calendar day follow ing receipt of the
   Jersey law are incorporated herein by reference and made a part                                            required documentation. The arbitration is non-appealable and
   of the Provider Agreement. Consequently, in accordance w ith                                               binding on all parties to the dispute.
   N.J.S.A. 26:2J-8.1.e., PBM and Provider agree that any dispute                                                           v.    If the arbitrator determines that PBM
   betw een PBM and a Provider relating to payment of Claims for                                              inappropriately w ithheld or denied payment of a Claim in violation
   Members of Sponsors w ho are HMOs under New Jersey law , but                                               of the provisions of N.J.S.A. 26:2J-8.1, if applicable, the
   not for: disputes pertaining to medical necessity (w hich are                                              arbitrator may order PBM to make payment of the Claim, w ith
   handled pursuant to N.J.S.A. 26:2S-11) or Claims/appeals made                                              accrued interest, on or before the tenth (10 t h) business day
   as a result of utilization review determinations (N.J.S.A. 26:2S-                                          follow ing the issuance of the determination. If the arbitrator
   12) (each, a “ Claims Dispute” ), shall be handled by PBM as                                               determines that PBM has w ithheld or denied payment on the
   follow s:                                                                                                  basis of information submitted by Provider and PBM requested,
             a. Internal Appeals. If a Sponsor has its ow n internal                                          but did not receive, this information from the Provider w hen the
   resolution process for Claims Disputes, PBM w ill follow the                                               Claim w as initially processed or review ed under subsection a,
   Sponsor’ s process if directed to do so by the Sponsor.                                                    PBM shall not be required to pay any accrued interest.
   Alternatively, if not so directed or not maintained by a Sponsor,                                                       vi.    If the arbitrator determines that Provider has
   for Claims submitted to PBM that Provider disputes, Provider:                                              engaged in a pattern and practice of improper billing and a refund
                 i.    May initiate an appeal on or before the                                                is due to PBM, t he arbitrator may aw ard PBM a refund, including
   ninetieth (90 t h) calendar day follow ing receipt by Provider of                                          interest accrued at the rate of tw elve percent (12% ) per annum.
   PBM’ s Claims determination, w hich is the basis of appeal, on a                                           Interest shall begin to accrue on the day the appeal w as received
   form prescribed by DOBI w hich shall describe the type of                                                  by PBM for resolution through the internal appeals process
   substantiating documentation that must be submitted w ith the                                              established pursuant to subsection a.
   form. PBM w ill conduct a review of the appeal and notify                                                              vii.    Any arbitration conducted under the Provider
   Provider of its determination on or before the thirtieth (30 th)                                           Agreement shall be held in New Jersey unless the parties
   calendar day follow ing receipt of the appeal form. If Provider is                                         mutually agree to another location.
   not notified w ithin such thirty (30) days, Provider may refer the                                              3. Insurance.       Provider agrees to maintain licensure,
   dispute to arbitration as provided in Subsection b. of this Section                                        certification and adequate malpractice insurance at least in the
   2 (Internal and External Appeals).                                                                         amount determined sufficient for its anticipated risk, but no less
                ii.    If PBM issues a determinat ion in favor of                                             than $1,000,000 per occurrence and $3,000,000 in the
   Provider, PBM w ill pay the amount of money in dispute, if                                                 aggregate per year. (N.J.A.C. 11:24-15.2(b)(10)).
   applicable, w ith accrued interest at the rate of tw elve percent                                               4. Member Hold Harmless. Provider agrees that in no
   (12%) per annum, on or before the thirtieth (30 t h) calendar day                                          event, including, but not limited to, nonpayment by Sponsor or
   follow ing PBM’ s notification of its determination. Interest shall                                        PBM, payment by Sponsor or PBM that is other than w hat
   begin to accrue on the day the appeal is received by PBM.                                                  Provider believed to be in accordance w ith the reimbursement
                                                                                                              provision of the Provider Agreement or is otherw ise inadequate,
                iii.  If PBM issues a determination against Provider,                                         insolvency of Sponsor or PBM, or breach of the Provider
   PBM shall notify Provider of its determination on or before the                                            Agreement, shall Provider bill, charge, collect a deposit f rom,
                  th
   thirtieth (30 ) calendar day follow ing receipt of the appeal form                                         seek compensation, remuneration or reimbursement from, or
   and shall include in such                                                                                  have any recourse against a Member or person (other than
   notification w ritten instructions for referring the dispute to                                            Sponsor or PBM) acting on behalf of the Member for services
   arbitration as provided in Subsection b. of this Section 2 (Internal                                       provided pursuant to the Provider Agreement. Provider shall hold
   and External Appeals). N.J.S.A. 17:48 -8.4 e(1).                                                           Members harmless for the cost of Covered Medications, w hether
              b. Arbitration.   Any Claims Dispute regarding the                                              or not the Provider believes its compensation for the Covered
   determination of an internal appeal conducted pursuant to                                                  Medications is made in accordance w ith the reimbursement
   Subsection a. of Section 2 (Internal and External Appeals) may be                                          provisions of the Provider Agreement, or is otherw ise inadequate.
   referred to arbitration as provided herein. The DOBI w ill be                                              Provider shall not balance bill Members w ho have obtained
   responsible for contracting w ith a nationally recognized,                                                 Covered Medications through the Provider in accordance w ith the
   independent organization that specializes in arbitration to conduct                                        Prescriptions Drug Plan. Neither Provider nor its trust ee or
   the arbitration proceedings.                                                                               assignee may maintain an action at law or attempt to collect

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 171 of 236 PageID
                                             #: 12197
                                                                                                                                                  PBM PROVIDER MANUAL                                   172
   from Members sums ow ed to Provider by PBM or Sponsor. The                                                              ii.   In the case of post -operative care, coverage of
   Provider Agreement does not prohibit Provider from collecting                                              services under the Provider Agreement by the terminated
   coinsurance, deductibles or Copayments, as specifically provided                                           Provider shall continue for a period up to six (6) months;
   in the evidence of coverage. Nor does the Provider Agreement                                                           iii.   In the case of oncological treatment, coverage
   prohibit Provider (except for a health care professional w ho is                                           of services under the Provider Agreement by the terminated
   employed full-time on the staff of a health carrier and has agreed                                         Provider shall continue for a period up to one (1) year;
   to provide services exclusively to that health carrier’ s covered                                                      iv.    In the case of psychiatric treatment, coverage
   persons and no others) and a Member from agreeing to continue                                              of services under the Provider Agreement by the terminated
   services solely at the expense of the Member, as long as Provider                                          Provider shall continue for a period of up to one (1) year; and
   has clearly informed the Member that Sponsor may not cover or                                                           v.    In the event that the Provider terminates the
   continue to cover a specific service or services. (N.J.A.C. 11:4 -                                         Provider Agreement, coverage of services under the Provider
   37.4(c)(8), 11:24-15.2(b)(7); N.J.S.A. 17:48F-13). PBM and                                                 Agreement by the terminated Provider shall continue for
   Sponsor shall not restrict or prohibit, directly or indirectly,                                            Members w ho received services from the Provider immediately
   Provider from charging Members for services rendered by                                                    prior to the date of termination for thirty (30) days follow ing the
   Provider that are in addition to charges for the Covered                                                   date of termination, but for the remainder of the four (4) month
   Medications, for dispensing the Covered Medications or for                                                 period only in cases w here it is medically necessary to continue
   prescription counseling. Services rendered by the Provider for                                             treatment w ith the terminated Provider or in accordance w ith
   w hich additional charges are imposed shall be subject to the                                              items i) through iv) above as they may apply. The determination
   approval of the Board of Pharmacy. Provider shall disclose to the                                          as to the medical necessity of a Member’ s treatment w ith
   Members the charges for the additional services and the                                                    Provider shall be subject to t he appeal procedures provided by
   Members’ out -of-pocket costs for those services prior to                                                  New Jersey law .
   dispensing the Covered Medications. Provider shall not impose                                                          vi.    Notw ithstanding the forgoing, terminated
   any additional charges for patient counseling or for other services                                        Provider shall not be required to continue to provide Covered
   required by the Board of Pharmacy, state or federal law or the                                             Medications under the Provider Agreement in the event the
   New Jersey Division of Medical Assistance and Health Services                                              Provider Agreement terminates because 1) PBM determines that
   in the Department of Human Services. N.J.S.A. 26:2J -4.7(6).                                               Provider is an imminent danger to one or more Members or the
        5. Confidentiality.       The Provider Agreement shall be                                             public health, safety and w elfare, 2) PBM          determines that
   construed to be consistent w ith the law s of the State of New                                             Provider committed fraud, 3) PBM determines that Provider
   Jersey regarding confidentiality of information and shall not be                                           breached the Provider Agreement, or 4) Provider is the subject of
   construed to cause any licensed individual providing services for                                          disciplinary action by any regulatory agency or board of the State
   Provider to violate his or her professional licensing standards,                                           of New Jersey.
   including, but not limited to, N.J.S.A. 45:14B-31 et seq.                                                            d. Provider has no obligation under the Provider
   (N.J.A.C. 11:24A-4.15(a)).                                                                                 Agreement to provide, and PBM has no obligation to reimburse at
        6. Term, Termination and Effect of Termination.                                                       the agreed upon rate, services that are not medically necessary
             a. If the Provider Agreement is t erminated, PBM shall                                           to be provided on and after the 31 st day follow ing the date of
   give Provider at least ninety (90) days prior w ritten notice. In the                                      termination. Provider must notify PBM in w riting if it is medically
   event of termination, Provider has the right, w ithin ten (10) days                                        necessary that Provider provide such services and provide any
   of receipt of notice, to request a hearing. The foregoing shall not                                        information requested by PBM in support thereof (N.J.A.C.
   apply w hen the termination is based on non-renew al of the                                                11:24-3.5(d)).
   Provider Agreement, a determination of fraud, breach of the                                                          e. Termination shall have no effect upon the rights
   Provider Agreement by the Provider, or the opinion of the medical                                          and obligations of the parties arising out of any transactions
   director of the Sponsor that the Provider represents an imminent                                           occurring prior to the effective date of such termination.
   danger to a patient or the public health, safety and w elfare.                                                       f. Provider shall continue to provide Covered
   (N.J.A.C. 11:24-15.2(b)1.i.).                                                                              Medications to Members at the contract price follow ing
             b. The Provider has the follow ing rights upon receipt                                           termination of the Provider Agreement, in accordance w ith
   of the termination notice: (i) the right to obtain a reason for the                                        N.J.A.C. 11:24-3.5, 11:24-15.2(b)(4).
   termination in w riting from PBM if the reason is not otherw ise                                           N.J.S.A. 26:2S-8; N.J.A.C. 11:24-3.5, 11:24-15.2, 11:24A-4.8
   stated in the termination notice; (ii) the right to request a hearing,                                          7. Generally.      In accordance w ith N.J.A.C. 11:24A -
   and any exceptions to that right; and (iii) the right to obt ain the                                       4.15(b), subsections 1-11, Provider:
   procedures for exercising either right. These rights, as applicable                                                  a. May not be penalized, or its Provider Agreement
   to Provider, shall be as described in N.J.A.C. 11:24 -15.2(b)(1),                                          terminated because Provider filed a complaint or an appeal as
   11:24-3.5. Provider’ s participation in a hearing shall not be                                             permitted by New Jersey law ; (N.J.A.C. 11:24 -15.2(b)(2)).
   deemed to be an abrogation of the Provider’ s legal rights. The                                                      b. May not be terminated or penalized for acting as an
   internal provider complaint and grievance procedure of Sponsor is                                          advocate for a Member in seeking appropriate, medically
   incorporated into and made a part of the Provider Agreement and                                            necessary health services or f or exercising his or her right to file
   may be used by Provider. (N.J.A.C. 11:24A-4.15(b)1-11).                                                    a complaint, grievance or appeal, in accordance w ith the
             c. If either PBM or Provider terminates the Provider                                             procedures set forth in this Provider Agreement; (N.J.A.C. 11:24 -
   Agreement, and regardless of the reasons for termination, the                                              15.2(b)(3); N.J.S.A. 26:2S-9)
   parties shall abide by the terms of the Provider Agreement,                                                          c. Shall not receive financial incentives for the
   including reimbursement terms, for up to four (4) months                                                   w ithholding of covered health care services that are medically
   follow ing the date of termination w hen it is medically necessary                                         necessary, but this shall not prohibit or limit the use of capitation
   for the Member to continue such services; except as follow s:                                              arrangements betw een PBM and Provider, provided that
                i.    In the case of pregnancy of a Member, medical                                           capitation shall not be used as the sole method of reimbursement
   necessity shall be deemed to have been demonstrated and                                                    to Provider if Provider primarily provides supplies rather than
   coverage of services under the Provider Agreement by the                                                   services; (N.J.A.C. 11:24 -15.2(b)(5)(i); N.J.S.A. 26:2S-9)
   terminated Provider shall continue to postpartum evaluation of                                                       d. Shall not discriminate in its treatment of Members;
   the Member, up to six (6) w eeks after delivery;                                                           (N.J.A.C. 11:24-15.2(b)(8))


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 172 of 236 PageID
                                             #: 12198
                                                                                                                                                  PBM PROVIDER MANUAL                                   173
             e. Shall keep all patient information confidential, but                                          changes attributable a third party and over w hich PBM has no
   PBM and Provider shall engage in timely and appropriate                                                    control.
   communication of patient information, so that both Provider,                                                          e. Amendments. PBM shall not make any Adverse
   PBM and Sponsor may perform their respective duties efficiently                                            Change or Amendment during the term Provider Agreement
   and effectively for the benefit of Members; (N. J.A.C. 11:24-                                              w ithout providing 90 days notice prior to the effective date.
   15.2(b)(11)) and                                                                                           Provider may decline to accept such amendment by terminating
             f. Shall have a right to communicate openly w ith a                                              the Provider Agreement in accordance w ith Section 12(d) of this
   Member about all diagnostic testing and treatment options.                                                 Addendum.
   (N.J.A.C. 11:24-15.2(b)(13)).                                                                                         f. Access to Contracting Documents. Upon w ritten
        8. Compliance with Licensing Laws.               The Provider                                         request, Provider may receive the fully executed copies of any
   Agreement shall not be construed to impose obligations or                                                  Provider Agreement or amendments.                 Such copies shall be
   responsibilities upon Provider w hich require Provider to violate                                          provided w ithin thirty (30) days.
   New Jersey’ s statutes or rules governing licensure of providers if                                                   g. Acknowledgement             of    Provider.     Provider
   Provider is to comply w ith the terms of the Provider Agreement.                                           acknow ledges and reaffirms that, as agreed to in its Provider
   N.J.A.C. 11:24-15.2(e).                                                                                    Agreement w ith PBM, Provider shall look solely to PBM for
        9. Governing Law. When applicable (i.e., Sponsor is an                                                payment for Covered Medications and other
   HMO/carrier governed by this Addendum), the governing law                                                  covered services provided to Members, meaning that, under the
   w ith respect to Provider subject to the aforementioned rules shall                                        terms of its Provider Agreement, Provider must not bill Sponsor
   be the State of New Jersey.                                                                                for Covered Medications or other covered services provided to
        10. Notification of Changes. Notw ithstanding anything to                                             Members and the financial obligation for payment does not rest
   the contrary in the Provider Agreement, PBM w ill provide                                                  w ith the Sponsor.
   Provider w ith at least thirty (30) days notice of any changes to                                                     h. Third Party Beneficiary. Sponsor is a third party
   the Provider Agreement. N.J.S.A. 17B:27A -54.                                                              beneficiary of the Provider Agreement and shall have privity of
        11. Independent Parties.       In the performance of this                                             contract w ith Provider for the sole purpose that Sponsor shall
   Agreement, it is mutually understood and agreed to that the                                                have standing to enforce the Provider Agreement w ith Provider.
   relationship created hereunder is that of independent contractors                                          N.J.A.C. 11:24-15.2(f).
   and nothing herein is intended or shall be construed to create or                                                     i.      Compliance. Provider agrees to cooperate w ith and
   be deemed to create an employer/employee relationship, agency,                                             to participate in PBM’ s and Sponsor’ s quality assurance and
   partnership or joint venture relationship, or any other legal                                              utilization review programs. N.J.A.C. 11:24 -15.2(b)(9).
   relationship betw een the parties other than that of independent                                                      j.      Liability. Nothing herein exempts PBM from liability
   contractors.                                                                                               for PBM’ s negligent acts or conduct in the prov ision of its duties
        12. Miscellaneous.                                                                                    under this Provider Agreement. N.J.S.A. 2A:53A -33.
             a. Section 7.1 of Network Agreement. Nothing in                                                             k. Conflict With Law . In the event that any provision
   Section 7.1 (Contacting Sponsors or Media) of the Provider                                                 of this Provider Agreement is determined to be in conflict w ith
   Agreement prohibits Provider from filing a complaint against PBM                                           state or federal Law , such provision w ill be deemed modified to
   or any Sponsor w ith the State of New Jersey (the “ State” ) or any                                        the extent necessary to make it conform to the requirements of
   State or federal regulatory agency.                                                                        such Law .
             b. Section 7.4(b) and Section 7.4(c) of the Provider                                                        l.      Method of Reimbursement.           The method of
   Agreement. Amendments pursuant t o Section 7.4(b) (Change in                                               reimbursement shall be as set forth in the Provider Agreement,
   Law ) or Section 7.4(c) (Rate Exhibits) of the Provider Agreement,                                         subject to the follow ing pursuant to N.J.A.C. 11:24A -4.15(b)(5):
   w hich are rejected by Provider in accordance w ith the applicable                                                         i.      In no event shall f inancial incentives be
   Section requirements, w hich result in Provider’ s termination, shall                                      provided to Provider for w ithholding of Covered Medications that
   not be applicable to Provider during any termination notice                                                are medically necessary, but this shall not prohibit or limit the use
   period. In the event Provider continues to submit claims after the                                         of capitation arrangements betw een PBM or Sponsor and
   effective date of termination for w hatever reason, then the                                               Provider.
   amendment shall be deemed approved and accepted by Provider                                                               ii.      To the extent that some portion of Provider’ s
   as if Provider had given it s express w ritten consent thereto, and                                        compensation may be increased or decreased by the occurrence,
   shall be automatically incorporated into and become a part of the                                          or nonoccurrence, of a pre-determined event, PBM shall specify
   Provider Agreement.                                                                                        such event to Provider in w riting and Provider shall have the right
             c. Section 7.15 of the Provider Agreement. Utilization                                           to receive a periodic accounting (no less frequently than annually)
   management and payment disputes are not subject to Section                                                 of the funds held in connection therew ith.
   7.15 (Binding Arbitration) of the Provider Agreement. Utilization                                                        iii.      Provider may appeal a decision denying
   management disputes shall be conducted in accordance w ith                                                 Provider additional compensation, in w hole or in part, in
   N.J.S.A. 26:2S-12 and payment disputes in accordance w ith                                                 accordance w ith any compensation arrangement tied to the
   Section 3 (Internal and External Appeals) of this Addendum.                                                occurrence or nonoccurrence of a pre-determined event, in
             d. Termination.      In addition to any right to terminate                                       accordance w ith Section 3 (Internal and External Appeals) of this
   in the Provider Agreement, Provider may terminate the Provider                                             Addendum.
   Agreement in response to any unilateral Adverse Changes or                                                               iv.       Notw ithstanding     subsection   (i)  above,
   Amendments made by PBM. Such termination must occur prior                                                  capitation shall not be used as the sole method of reimbursement
   to the effective date of the proposed Adverse Change or                                                    to Provider. N.J.A.C. 11:24-15.2(b)(5), 11:24A-4.15(b)(5).
   amendment and must be done in w riting. For the purposes of                                                           m. Limitation on Liability and Indemnification. Any
   the Provider Agreement, an Adverse Change or Amendment                                                     provision in the Provider Agreement regarding limitation on
   means any action taken by PBM or Carrier that could reasonably                                             liability or indemnification is subject to Chapter 187 of the New
   be expected to have a material adverse impact on either the                                                Jersey Law s of 2001, the Health Care Carrier Accountability Act,
   aggregate level of payment to Provider or the administrative                                               to the extent applicable.
   expenses incurred by the Provider in complying w ith the changes.                                                     n. Nondiscrimination. PBM shall not differentiate or
   Adverse Changes or Amendments shall not include fee schedule                                               discriminate in the treatment of Members as t o the quality of
                                                                                                              services rendered on the basis of membership w ith HMO.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 173 of 236 PageID
                                             #: 12199
                                                                                                                                                  PBM PROVIDER MANUAL                                   174
   Prescription services shall be rendered to such Members in the                                             period required by applicable law and anytime thereaf ter that
   same manner, in accordance w ith the same standard, and w ith                                              such access is required in connection w ith the provision of
   the availability as provided to all other patients of Provider.                                            Covered Medications to an Eligible Person. Each of PBM and
   N.J.S.A. 10.5-1 et. seq.                                                                                   HMO w ill have access at reasonable times upon demand to all
             o. Patient Records. Provider w ill maintain records for                                          books, records, and papers of Provider relating to the Covered
   each Member as dictated by generally accepted pharmaceutical                                               Medications provided to Members, to the cost thereof and to
   practice and as may be necessary to comply w ith applicable law .                                          payments received by Provider directly from Members (or from
   Provider w ill maintain the confidentiality of such records as                                             others on their behalf). The obligations set forth in this paragraph
   provided in Provider’ s Agreement w ith PBM. Provider w ill provide                                        shall survive the termination of Provider’ s Agreement w ith PBM.
   PBM and HMO or either of their respective designees reasonable                                             N.J.S.A. 45-14-68.
   access during regular business hours to such records, for the


   NEW JERSEY MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Enrollees enrolled in the New Jersey
   Medicaid program, directly or through any sponsor (e.g., including, but not limited to, NJ FamilyCare State Plans and any
   Medicaid managed care program) (collectively, the “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended,
   as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall apply w ith respec t to
   those services provided to Enrollees (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set
   forth in this Addendum and the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the
   terms and conditions set forth in this Addendum shall control. Without limiting the generality of the foregoing , Provider agrees
   as follow s:

         1. Cooperation with Sponsor Programs. Provider agrees to                                                       a. Subjection of Provider Contract/Subcontract. This
   cooperate w ith and to participate in Sponsor’ s quality and                                               provider contract/subcontract shall be subject to the applicable
   utilization management        systems, including credentialing,                                            material terms and conditions of the contract betw een the
   recredentialing, and appointment standards, and Sponsor’ s                                                 contractor and the State and shall also be governed by and
   Enrollee and provider complaint and grievance systems and                                                  construed in accordance w ith all law s, regulations and
   processes. Provider agrees to comply w ith Sponsor’ s prior                                                contractual obligations incumbent on the contractor.
   authorization requirements.                                                                                          b. Compliance with Federal and State Laws and
         2. Claims Submission.         Provider shall submit timely,                                          Regulations. The provider/subcontractor agrees that it shall carry
   accurate and complete data as required by the Sponsor. All                                                 out its obligations as herein provided in a manner prescribed
   claims for services provided to Enrollees must be submitted                                                under applicable federal and State law s, regulations, codes, and
   electronically (or w hen electronic submission is not possible, then                                       guidelines including New Jersey licensing board regulations, the
   on the CMS 1500 (HCFA 1500) or the UB-92 (HCFA 1450) or                                                    Medicaid, NJ KidCare, and NJ FamilyCare State Plans, and in
   any successor claim forms, in accordance w ith NCPDP standards.                                            accordance w ith procedures and requirements as may from time
         3. Sponsor and State Oversight. Provider acknow ledges                                               to time be promulgated by the United States Department of
   and agrees that Sponsor reserves the right to monitor the                                                  Health and Human Services
   performance of Provider and its employed providers for the                                                           c. Approval of Provider Contracts/Subcontracts and
   purpose of ensuring that Provider’ s performance is consistent                                             Amendments. The provider/subcontractor understands that the
   w ith the contract betw een Sponsor and the New Jersey                                                     State reserves the right in its sole discretion to review and
   Department of Human Services (the “ Department” ). Sponsor                                                 approve or disapprove this provider contract/subcontract and any
   reserves the right to revoke Provider’ s participation under the                                           amendment thereto.
   Provider Agreement if Provider does not perform satisfact orily.                                                     d. Effective Date. This provider contract/subcontract
   Sponsor retains the right to approve, suspend, or terminate the                                            shall become effective only w hen t he contractor’ s agreement
   provision of services under the Provider Agreement by any                                                  w ith the State takes effect.
   Provider. Further, the Department reserves the right to terminate                                                    e. Non-Renewal/Termination            of          Provider
   Provider’ s participation under the Provider Agreement and the                                             Contract/Subcontract. The provider/subcontractor understands
   right of any Provider to provide services to Enrollees if                                                  that the contractor shall notify DMAHS at least 30 days prior to
   performance in not consistent w ith the contract betw een                                                  the effective date of the suspension, termination, or voluntary
   Sponsor and t he Department.                                                                               w ithdraw al of the provider/subcontractor from participation in the
         1. Licensing. Provider shall immediately notify the Sponsor                                          contractor’ s netw ork. If the termination w as “ for cause,” the
   of any change in licensing status.                                                                         contractor’ s notice to DMAHS shall include the reason for the
         2. Care Provided. Unless a higher standard is required by                                            termination. Provider Resources consumption patterns shall not
   Sponsor’ s agreement w ith the State of New Jersey (the “ State” ),                                        constitute “ cause” unless the contractor can demonstrate it has
   Provider agrees to provide t he same level of medical care and                                             in place a risk adjustment syst em that takes into account enrollee
   health service to Medicaid/NJ Family Care Enrollees as it does to                                          health-related differences w hen compared across providers.
   Enrollees under private or group contracts.                                                                          f. Enrollee-Provider Communications.
         3. Additional Requirements.         The follow ing terms are                                                  (1) The contractor shall not prohibit or restrict the
   required to be reproduced verbatim. Provider acknow ledges and                                             provider/subcontractor from engaging in medical communications
   agrees that it shall comply w ith the follow ing requirements, as                                          w ith the provider’ s/subcontractor’ s patient, either explicit or
   applicable and that all terms undefined in the Provider Agreement                                          implied, nor shall any provider manual, new sletters, directives,
   shall have the meaning ascribed to them in Sponsor’ s contract                                             letters, verbal instructions, or any other form of communication
   w ith the state.     Provider agrees to serve enrollees in New                                             prohibit       medical       communication        betw een       the
   Jersey’ s managed care program and, doing so, to comply w ith all                                          provider/subcontractor and the provider’ s /subcontractor’ s
   the follow ing provisions:                                                                                 patient. Providers/subcontractors shall be free to communicate

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 174 of 236 PageID
                                             #: 12200
                                                                                                                                                  PBM PROVIDER MANUAL                                   175
   freely w ith their patients about the health status of their patients,                                               (4) Becomes insolvent or falls below minimum net w orth
   medical care or treatment options regardless of w hether benefits                                          requirements;
   for that care or treatment are provided under the provider                                                           (5) Bring a proceeding voluntarily or has proceedings
   contract/subcontract, if the professional is acting w ithin the                                            brought against it involuntarily, under the Bankruptcy Act;
   law ful scope of practice. Providers/subcontractor shall be free to                                                  (6) Materially          breaches         the         provider
   practice their respective professions in providing the most                                                contract/subcontract; or
   appropriate treatment required by their patients and shall provide                                                   (7) Violates state or federal law , including law s involving
   informed consent w ithin the guidelines of the law including                                               fraud, w aste, and abuse.
   possible positive and negative outcomes of the various treatment                                                i. Non-Discrimination. The provider/subcontractor shall
   modalities.                                                                                                comply       w ith    the     follow ing   requirements      regarding
             (2) Nothing in Section F.1 shall be construed:                                                   nondiscrimination:
                (a) To       prohibit    the   enforcement,     including                                                     (1) The provider/subcontractor shall accept
   termination, as part of a provider contract/subcontract or                                                 assignment of an enrollee and not discriminate against eligible
   agreement to w hich a health care provider is a party, of any                                              enrollees because of race, color, creed, religion, ancestry, marital
   mutually agreed upon terms and conditions, including terms and                                             status, sexual orientation, national origin, age, sex, physical or
   conditions requiring a health care provider to participate in, and                                         mental handicap in accordance w ith Title VI of the Civil Rights
   cooperate w ith, all programs, policies, and procedures developed                                          Act of 1964, 42 USC Section 2000d, Section 504 of the
   or operated by the contractor to assure, review , or improve the                                           Rehabilitation Act of 1973, 29 USC Section 794, the Americans
   quality and effective utilization of health care services (if such                                         w ith Disabilities Act of 1990 (ADA), 42 USC Section 12132, and
   utilization is according t o guidelines or protocols that are based                                        rules and regulations promulgated pursuant thereto, or as
   on clinical or scientific evidence and the professional judgment of                                        otherw ise provided by law or regulation.
   the provider), but only if the guidelines or protocols under such                                                          (2) ADA Compliance. The provider/subcontractor
   utilization do not prohibit or restrict medical communications                                             shall comply w ith the requirements of the Americans w ith
   betw een providers/subcontractors and their patients; or                                                   Disabilities Act (ADA). In providing health care benefits, the
                (b) To permit a health care provider to misrepresent                                          provider/subcontractor shall not directly or indirectly, through
   the scope of            benefits covered under this provider                                               contractual, licensing, or other arrangements, discriminate
   contract/subcontractor or to otherw ise require the contractor to                                          against Medicaid/NJ FamilyCare beneficiaries w ho are “ qualified
   reimburse providers/subcontractors for benefits not covered.                                               individuals w ith a disability” covered by the provisions of the
         g.     Restrictions     on       Termination    of      Provider                                     ADA. The contractor shall supply a copy of it s ADA compliance
   Contract/Subcontract by Contractor. The contractor shall not                                               plan to the provider/subcontractor. A “ qualified individual w ith a
   terminate this provider contract/subcontract for either of the                                             disability” as defined pursuant to 42 U.S.C.§12131 is an
   follow ing reasons:                                                                                        individual w ith a disability w ho, w ith or w ithout reasonable
                    (1) Because the provider/subcontractor expresses                                          modifications to rules, policies, or practices, the removal of
   disagreement w ith t he contactor’ s decision to deny or limit                                             architectural, communication, or transportation barriers, or the
   benefits       to     a   covered      person    or   because      the                                     provision of auxiliary aids and services, meets the essential
   provider/subcontractor assist s the covered person to seek                                                 eligibility requirements for the receipt of services or the
   reconsideration of the contractor’ s decision; or because the                                              participation in programs or activities provided by a public entity.
   provider/subcontractor discusses w ith a current, former, or                                               The provider/subcontractor shall submit to Sponsor a w ritten
   prospective patient any aspect of the patient’ s medical condition,                                        certification that it is conversant w ith the requirements of the
   any proposed treatment or treatment alternatives, w hether                                                 ADA, that it is in compliance w ith the law , and certifies that the
   covered by the contractor or not, policy provisions of the                                                 provider/subcontractor meets ADA requirements to the best of
   contractor,        or    the     provider/subcontractor’ s    personal                                     the          provider/subcontractor' s         know ledge.         The
   recommendat ion regarding selection of a health plan based on                                              provider/subcontractor w arrants that it w ill hold the State
   the provider/subcontractor’ s personal know ledge of the health                                            harmless and indemnify the State from any liability w hich may be
   needs of such patients.                                                                                    imposed upon the State as a result of any failure of the
                    (2) Because the provider/subcontractor engaged                                            provider/subcontractor to be in compliance w ith the ADA. Where
   in medical communications, either explicit or implied, w ith a                                             applicable, the provider/subcontractor must abide by the
   patient about medically necessary treatment options, or because                                            provisions of sect ion 504 of the federal Rehabilitation Act of
   the provider/contractor participated in its profession in providing                                        1973, as amended, regarding access to programs and facilities
   the most appropriate treatment required by its patient and                                                 by people w ith disabilities.
   provided informed consent w ithin the guidelines of the law ,                                                              (3) The        provider/subcontractor     shall     not
   including possible positive and negative outcomes of the various                                           discriminate against eligible persons or enrollees on the basis of
   treatment modalities.                                                                                      their health or mental health history, health or mental health
         h.        Termination of Provider Contract/Subcontract –                                             status, their need for health care services, amount payable t o the
   State. The provider/subcontractor understands and agrees that                                              provider/subcontractor on the basis of the eligible person' s
   the      State    may     order    termination    of  this    provider                                     actuarial class, or pre-existing medical/health conditions.
   contract/subcontract if it is determined that the provider/                                                                (4)    The provider/subcontractor shall comply w ith
   subcontractor:                                                                                             the Civil Rights Act of 1964 (42 USC 2000d), the regulations (45
             (1) Takes any action or fails to prevent an action that                                          CFR Parts 80 & 84) pursuant to that Act, and the provisions of
   threatens the health, safety or w elfare of any enrollee, including                                        Executive Order 11246, Equal Opportunity, dated September 24,
   significant marketing abuses;                                                                              1965, the New Jersey anti-discrimination law s including those
             (2) Takes any action that threatens the fiscal integrity of                                      contained w ithin N.J.S.A. 10: 2 -1 through N.J.S.A. 10: 2 -4,
   the Medicaid program;                                                                                      N.J.S.A. 10: 5-1 et seq. and N.J.S.A. 10: 5-38, and all rules and
             (3) Has its certification suspended or revoked by DOBI,                                          regulations issued there under, and any other law s, regulations,
   DOH, and/or any federal agency or is federally debarred or                                                 or orders w hich prohibit discrimination on grounds of age, race,
   excluded from federal procurement and non-procurement                                                      ethnicity, mental or physical disability, sexual or affectional
   contracts;                                                                                                 orientation or preference, marital status, genetic information,
                                                                                                              source of payment, sex, color, creed, religion, or national origin

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 175 of 236 PageID
                                             #: 12201
                                                                                                                                                  PBM PROVIDER MANUAL                                   176
   or ancestry. The provider/subcontractor shall not discriminate                                             after business hours w hen deemed necessary by DHS or DHHS)
   against any employee engaged in the w ork required to produce                                              at a New Jersey site designated by the State. Inspections may be
   the services covered by this provider/subcontractor contract, or                                           unannounced for cause.
   against any applicant for such employment because of race,
   creed, color, national origin, age, ancestry, sex, marital status,                                         The subcontractor shall also permit the State, at its sole
   religion, disability or sexual or affectional orientation or                                               discretion, to conduct onsite inspections of facilities maintained
   preference.                                                                                                by the provider/subcontractor, prior to approval of their use for
                  (5) Scope. This non-discrimination provision shall                                          providing services to enrollees.
   apply to but not be limited to the follow ing: recruitment, hiring,                                        Books and records include, but are not limited to, all physical
   employment upgrading, demotion, transfer, lay -off or termination,                                         records originated or prepared pursuant to the performance under
   rates of pay or other forms of compensation, and selection for                                             this provider contract/subcontract, including w orking papers,
   training, including apprenticeship included in PL 1975, Chapter                                            reports, financial records and books of account, medical records,
   127.                                                                                                       dental records, prescription files, provider contracts and
            (6) Grievances. The provider/subcontractor agrees to                                              subcontracts, credentialing files, and any other documentation
   forw ard to Sponsor copies of all grievances alleging                                                      pertaining to medical, dental, and nonmedical services to
   discrimination against enrollees because of race, color, creed,                                            enrollees. Upon request, at any time during the period of this
   sex, religion, age, national origin, ancestry, marital status, sexual                                      provider contract/subcontract, the provider/subcontractor shall
   or affectional orientation, physical or mental handicap for review                                         furnish any such record, or copy thereof, to the Department or
   and appropriate action w ithin three (3) business days of receipt                                          the Department’ s External Review Organization w ithin 30 days of
   by the provider/subcontractor.                                                                             the request. If the Department determines, how ever, that there is
         j.    Obligation to Provider Services after the Period of the                                        an urgent need to obtain a record, the Department shall have the
   Contractor’s Insolvency and to Hold Enrollees and Former                                                   right to demand the record in less than 30 days, but no less than
   Enrollees Harmless.                                                                                        24 hours.
                  (1) The provider/subcontractor shall remain
   obligated to provide all services for the duration of the period                                           The DMAHS, the MFD, or its designee, and the MFCU, shall have
   after the contractor' s insolvency, should insolvency occur, for                                           the right to inspect, evaluate, and audit all of the follow ing
   w hich capitation payments have been made and, for any                                                     documents in w hatever form they are kept, related to this
   hospitalized enrollee, until the enrollee has been discharged from                                         contract:
   the inpatient facility.                                                                                                    (1) Financial records, including but not limited to
                  (2) The provider/subcontractor agrees that under                                              tax returns, invoices, inventories, delivery receipts, Medicaid
   no circumstances, (including, but not limited to, nonpayment by                                              claims;
   the contractor or the state, insolvency of the contractor, or                                                              (2) Medical records, including but not limited to
   breach of agreement) w ill the provider/subcontractor bill, charge,                                          medical charts, prescriptions, x-rays, treatment plans, medical
   seek compensation, remuneration or reimbursement from, or                                                    administration records, records of the provision of activities of
   have recourse against, enrollees, or persons acting on their                                                 daily living, ambulance call reports;
   behalf, for covered services ot her than provided in section 2.P of                                                        (3) Administrative documents, including but not
   contractor’ s contract w ith the State.                                                                      limited to credentialing files, appointment books, prescription log
                  (3) The provider/subcontractor agrees that this                                               books, correspondence of any kind w ith contractor, DMAHS,
   provision shall survive the termination of this provider                                                     CMS, any other managed care contractor, Medicaid recipient,
   contract/subcontract regardless of the reason for termination,                                               contracts w ith subcontractors, and contracts w ith billing service
   including insolvency of the contractor, and shall be construed to                                            providers; and
   be for the benefit of the contractor or enrollees.                                                                         (4) All records required to be kept to fully disclose
                  (4) The provider/subcontractor agrees that this                                               the extent of services provided to Medicaid recipients, pursuant
   provision supersedes any oral or w ritten contrary agreement now                                             to NJAC 10:49-9.8(b) (1).
   existing     or     hereafter    entered     into    betw een     the                                            l.    Record Maintenance. The provider/subcontractor shall
   provider/subcontractor and enrollees, or persons acting on their                                           agree to maintain all of its books and records in accordance w ith
   behalf, insofar as such contrary agreement relates to liability for                                        the general standards applicable to such book or record keeping.
   payment for or continuation of covered services provided under                                                   m. Record Retention. The provider/subcontractor hereby
   the terms and conditions of this continuation of benefits                                                  agrees to maintain an appropriate recordkeeping system for
   provisions.                                                                                                services to enrollees. Such system shall collect all pertinent
                  (5) The provider/subcontractor agrees that any                                              information relating to the medical management of each enrolled
   modification, addition, or deletion to this provision shall become                                         beneficiary and make that informat ion readily available to
   effective on a date no earlier than thirty (30) days after the                                             appropriate health professionals and the Department. Records
   approval by the State.                                                                                     must be retained for the later of: (1) Five (5) years from the date
                  (6) The provider/subcontractor shall comply w ith                                           of service, or (2) Three (3) years after final payment is made
   the prohibition against billing members contained in 42 CFR                                                under the provider contract/subcontract and all pending matters
   438.106, N.J.S.A. 30:4D-6.c, and N.J.A.C. 10:74-8.7.                                                       are closed.
                                                                                                              If an audit, investigation, litigation, or other action involving the
         k. Inspection.                                                                                       records is started before the end of the retention period, the
   The provider/subcontractor shall allow the New Jersey                                                      records shall be retained until all issues arising out of the action
   Department of Human Services, the U.S. Department of Health                                                are resolved or until the end of the retention period, w hichever is
   and Human Services (DHHS), and other authorized State                                                      later. Records shall be made accessible at a New Jersey site and
   agencies, or their duly authorized representatives, to inspect or                                          on request to agencies of the State of New Jersey and the
   otherw ise evaluate the quality, appropriateness, and timeliness of                                        federal government. For enrollees w ho are eligible through the
   services performed under the provider contract/subcontract, and                                            Division of Child Protection and Permanency, records shall be
   to inspect, evaluate, and audit any and all books, records, and                                            kept in accordance w ith the provisions under N.J.S.A. 9:6 -8.10a
   facilities maintained by the provider/subcontractor pertaining to                                          and 9:6-8:40 and consistent w ith need to protect the enrollee' s
   such services, at any time during normal business hours (and                                               confidentiality.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 176 of 236 PageID
                                             #: 12202
                                                                                                                                                  PBM PROVIDER MANUAL                                   177
   If    an    enrollee    disenrolls   from   the    contractor,   the                                       suits, liabilities judgments, costs and expenses and claim of
   provider/subcontractor shall release medical records of the                                                negligence       or   w illful   acts   or      omissions  of    the
   enrollee as may be direct ed by the enrollee, authorized                                                   provider/subcontractor, its officers, agents, and employees
   representatives of the Depart ment and appropriate agencies of                                             arising out of alleged violation of any State or federal law or
   the State of New Jersey and of the federal government. Release                                             regulation. The provider/subcontractor shall also indemnify and
   of records shall be consistent w ith the provision of confidentiality                                      hold the State harmless from any claims of alleged violations of
   expressed in Section 2.R., Confidentiality, and at no cost t o the                                         the      Americans        w ith    Disabilities    Act    by     the
   enrollee.                                                                                                  subcontractor/provider.
         n. Data Reporting. The provider/subcontractor agrees to                                                   r. Confidentiality.
   provide all necessary information to enable the contractor to                                                              (1) General. The provider/subcontractor hereby
   meet its reporting requirements, including specifically w ith                                              agrees and understands that all information, records, data, and
   respect to encounter reporting. The encounter data shall be in a                                           data elements collected and maintained for the operation of the
   form acceptable to the State.                                                                              provider/subcontractor and the contractor and Department and
         o.    Disclosure.                                                                                    pertaining to enrolled persons, shall be protected from
                   (1) The provider/subcontractor further agrees to                                           unauthorized disclosure in accordance w ith the provisions of 42
   comply w ith the Prohibition On Use Of Federal Funds For                                                   U.S.C. 1396(a)(7)(Section 1902(a)(7) of the Social Security Act),
   Lobbying provisions of the contractor’ s agreement w ith the                                               42 CFR Part 431, subpart F, 45 CFR Parts 160 and 164,
   State.                                                                                                     subparts A & E, N.J.S.A. 30:4D-7 (g) and N.J.A.C. 10:49 -9.4.
                   (2) The provider/subcontractor shall comply w ith                                          Access to such information, records, data and data elements
   financial disclosure provision of 42 CFR 434, 1903 (m) of the                                              shall be physically secured and safeguarded and shall be limited
   S.S.A., and N.J.A.C. 10:49-19.                                                                             to those w ho perform their duties in accordance w ith provisions
                   (3) The provider/subcontractor shall comply w ith                                          of this provider contract/subcontract including the Department of
   the disclosure requirements concerning ow nership and control,                                             Health and Human Services and to such others as may be
   related business transactions and persons convicted of a crime                                             authorized by DMAHS in accordance w ith applicable law . For
   pursuant to 42 CFR 455.100 -106.                                                                           enrollees covered by the contractor' s plan that are eligible
         p. Limitations on Collection of Cost-Sharing. The                                                    through the Division of Child Protection and Permanency, records
   provider/subcontractor shall not impose cost -sharing charges of                                           shall be kept in accordance w ith the provisions under N.J.S.A.
   any kind upon Medicaid or NJ FamilyCare A and B enrollees.                                                 9:6-8.10a and 9:6-8:40 and consistent w ith the need to protect
   Personal contributions to care for NJ FamilyCare C enrollees and                                           the enrollee' s confidentiality.
   copayments for NJ FamilyCare D enrollees shall be collected in                                                             (2) Enrollee-Specific Information. With respect to
   accordance w ith the attached schedule.                                                                    any identifiable information concerning an enrollee that is
         q. Indemnification by Provider/Subcontractor.                                                        obtained by the provider/subcontractor, it: (a) shall not use any
                   (1) The       provider/subcontractor    agrees     to                                      such information for any purpose other than carrying out the
   indemnify and hold harmless the State, its officers, agents and                                            express terms of this provider contract/subcontract; (b) shall
   employees, and the enrollees and their eligible dependents from                                            promptly transmit to the Department all requests for disclosure of
   any and all claims or losses accruing or resulting from its                                                such information; (c) shall not disclose except as otherw ise
   negligence in furnishing or supplying w ork, services, materials, or                                       specifically permitted by the provider contract/subcontract, any
   supplies in connection w ith the performance of this provider                                              such information to any party other than the Department w ithout
   contract/subcontract.                                                                                      the Department’ s prior w ritten authorization specifying that the
                   (2) The       provider/subcontractor    agrees     to                                      information is releasable under 42 CFR, Section 431.300 et seq.,
   indemnify and hold harmless the State, its officers, agents, and                                           and (d) shall, at the expiration or termination of the provider
   employees, and the enrollees and their eligible dependents from                                            contract/subcontract, return all such information to the
   liability deriving or resulting from its insolvency or inability or                                        Department or maintain such information according to w ritten
   failure to pay or reimburse any other person, firm, or corporation                                         procedures sent by the Department for this purpose.
   furnishing or supplying w ork, services, materials, or supplies in                                                         (3) Employees. The provider/subcontractor shall
   connection       w ith   the    performance     of   this   provider                                       instruct its employees to keep confidential information
   contract/subcontract.                                                                                      concerning the business of t he State, its financial af fairs, its
                   (3) The       provider/subcontractor    agrees     to                                      relations w ith its enrollees and its employees, as w ell as any
   indemnify and hold harmless the State, its officers, agents, and                                           other information w hich may be specifically classified as
   employees, and the enrollees and their eligible dependents from                                            confidential by law .
   liability deriving or resulting from its insolvency or inability or                                                        (4) Medical Records and management information
   failure to pay or reimburse any other person, firm, or corporation                                         data concerning enrollees shall be confidential and shall be
   furnishing or supplying w ork, services, materials, or supplies in                                         disclosed to other persons w ithin the provider’ s/subcontractor' s
   connection       w ith   the    performance     of   this   provider                                       organization only as necessary to provide medical care and
   contract/subcontract.                                                                                      quality, peer, or grievance review of medical care under the terms
                   (4) The provider/subcontractor agrees further to                                           of this provider contract/subcontract.
   indemnify and hold harmless the State, its officers, agents and                                                            (5) The provisions of this article shall survive the
   employees, and the enrollees and their eligible dependents, from                                           termination of this provider contract/subcontract and shall bind
   all claims, damages, and liability, including costs and expenses,                                          the provider/subcontractor so long as the provider/subcontractor
   for violation of any proprietary rights, copyrights, or rights of                                          maintains any individually identifiable information relating to
   privacy arising out of the publication, translation, reproduction,                                         Medicaid/NJ FamilyCare beneficiaries.
   delivery, performance, use, or disposition of any data furnished                                                           (6) Notification in Case of Breach. Should there
   to it under this provider contract/subcontract, or for any libelous                                        be a breach of confidentiality w ith respect to the data,
   or otherw ise unlaw ful matter contained in such data that the                                             information or records described in this section, the
   provider/subcontractor inserts.                                                                            provider/subcontractor is responsible for complying, at a
                   (5) The provider/subcontractor shall indemnify the                                         minimum, w ith the follow ing statues and regulations: (1) Section
   State, its officers, agents and employees, and the enrollees and                                           13402 of the Health Information Technology for Economic and
   their eligible dependents from any injury, death, losses, damages,                                         Clinical Health (HITECH) Act, part of the American Recovery and

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 177 of 236 PageID
                                             #: 12203
                                                                                                                                                  PBM PROVIDER MANUAL                                   178
   Reinvestment Act of 2009 (ARRA) (Pub. L. 111 -5), 42 U.S.C.                                                                    (c)       The claim is for labor, delivery, and
   17932 et. seq. and the implementing regulations at 45 CFR Part                                               post-partum care and does not involve hospital costs associated
   164, subpart D; and (2) the Identity Theft Prevention Act,                                                   w ith the inpatient hospital stay.
   N.J.S.A. 56:11-44 et. seq.                                                                                                     (d)       The claim is for a child w ho is in a
         s.   Clinical Laboratory Improvement. The provider/                                                    DCP&P supported out of home placement.
   subcontractor shall ensure that all laboratory testing sites                                                                   (e)       The claim involves coverage or
   providing services under this provider contract/subcontract have                                             services mentioned in 3.a, 3.b, 3.c, or 3.d, above in
   either a Clinical Laboratory Improvement Amendment (CLIA)                                                    combination w ith another service.
   certificate of w aiver or a cert ificate of registration along w ith a                                                     (4) If the provider/subcontractor know s that the
   CLIA identification number. Those laboratory service providers                                             third party w ill neither pay for nor provide the covered service,
   w ith a certificate of w aiver shall provide only those tests                                              and        the     service    is     medically     necessary,      the
   permitted under the terms of their w aiver. Laboratories w ith                                             provider/subcontractor may bill the contractor w ithout having
   certificates of registration may perform a full range of laboratory                                        received a w ritten denial from the third party.
   tests.                                                                                                                     (5) Sharing      of   TPL    Information      by   the
         t. Fraud, Waste, and Abuse.                                                                          Provider/Subcontractor.
                  (1) The provider/subcontractor agrees to assist                                                                  (a)      The     provider/subcontractor      shall
   the contractor as necessary in meeting its obligations under its                                           notify the contractor w ithin thirty (30) days after it learns that an
   contract w ith the State to identify, investigate, and take                                                enrollee has health insurance coverage not reflected in the health
   appropriate corrective action against fraud, w aste, and/or abuse                                          insurance provided by the contractor, or casualty insurance
   (as defined in 42 CFR 455.2) in the provision of health care                                               coverage, or of any change in an enrollee’ s health insurance
   services.                                                                                                  coverage.
                  (2) If the State has w ithheld payment and/or                                                                    (b)      When      the    provider/subcontractor
   initiated a recovery action against the provider/subcontractor, or                                         becomes aw are that an enrollee has retained counsel, w ho either
   w ithheld payments pursuant to 42 CFR 455.23 and NJAC                                                      may institute or has instituted a legal cause of action for
   10:49-9.10(a), the contractor shall have the right to w ithhold                                            damages against a third party, the provider/subcontractor shall
   payments from the provider/subcontractor and/or forw ard those                                             notify the contractor in w riting, including the enrollee’ s name and
   payments to the State.                                                                                     Medicaid identification number, date of accident/incident, nature
                  (3) If the State has w ithheld payment and/or                                               of injury, name and address of enrollee’ s legal representative,
   initiated a recovery action against the provider/subcontractor, or                                         copies of pleadings, and any other documents related to the
   w ithheld payments pursuant to 42 CFR 455.23 and NJAC                                                      action in the provider’ s/subcontractor’ s possession or control.
   10:49-9.10(a), the contractor shall have the right to w ithhold                                            This shall include, but not be limited to (for each service date on
   payments from the provider/subcontractor and/or forw ard those                                             or subsequent to the date of the accident/incident), the enrollee’ s
   payments to the State.                                                                                     diagnosis and the nature of the service provided to the enrollee.
                  (4) MFD shall have the right to recover directly                                                                 (c)       The    provider/subcontractor      shall
   from providers and enrollees in the contractor’ s netw ork for the                                         notify the contractor on no less than a w eekly basis w hen it
   audits and investigations MFD solely conducts. Such money that                                             becomes aw are of the death of one of its Enrollees age 55 or
   MFD recovers directly shall not be shared w ith the contractor,                                            older, utilizing the “ Combined Notification of Death and Estate
   but reported to DMAHS in the format that the contractor reports                                            Referral Form” located in subsection B.5.1 of the Appendix.
   its recoveries to DMAHS. In addition, as a part of its recovery                                                                 (d)      The provider/subcontractor agrees to
   process, MFD shall have the right to request the contract or to                                            cooperate w ith the contractor’ s and the State’ s efforts to
   w ithhold payment to a provider in its netw ork as a result of an                                          maximize the collection of third party payments by providing to
   MFD audit or investigation of managed care claims. Money                                                   the contractor updates to the information required by this
   w ithheld from a provider by the contractor shall be sent to MFD                                           section.
   from the contractor and reported to DMAHS in the format that                                                     v. Enrollee Protections Against Liability For Payment
   the contractor reports its recoveries to DMAHS.                                                                            (1) As a general rule, if a participating or non-
                  (5) The contractor shall have the right to recover                                          participating provider renders a covered service to a managed
   directly from providers and enrollees in the contractor’ s netw ork                                        care enrollee, the provider’ s sole recourse for payment, other
   for the audits and investigations the contractor solely conducts.                                          than collection of any authorized cost -sharing and /or third party
         u. Third Party Liability.                                                                            liability, is the contractor, not the enrollee. A provider may not
                  (1) The      provider/subcontractor      shall  utilize,                                    seek payment from, and may not institute or cause the initiation
   w henever available, and report any other public or private third                                          of collection proceedings or litigation against, an enrollee, an
   party sources of payment for services rendered to enrollees.                                               enrollee’ s family member, any legal representative of the enrollee,
                  (2) Except as provided in subsection 3. below , if                                          or anyone else acting on the enrollee’ s behalf unless subsections
   the provider/subcontractor is aw are of third party coverage, it                                           (a) through and including (f) or subsection (g) below apply:
   shall submit its claim first to the appropriate third party before                                                         (a) (1) The service is not a covered service; or (2)
   submitting a claim to the contractor.                                                                      the service is det ermined to be medically unnecessary before it is
                  (3) In      the       follow ing    situations,      the                                    rendered; or (3) the provider does not participate in the program
   provider/subcontractor may bill the contractor first and then                                              either generally or for that service; and
   coordinate w ith the liable third party, unless the contractor has                                                         (b) The enrollee is informed in w riting before the
   received prior approval from the State to take other action.                                               service is rendered that one or more of the conditions listed in
                     (a)         The coverage is derived from a parent                                        subsection (a) above exist, and voluntarily agrees in w riting
     w hose obligation to pay support is being enforced by the                                                before the service is rendered to pay for all or part of the
     Department of Human Services.                                                                            provider’ s charges; and
                     (b)         The claim is for prenatal care for a                                                         (c) 42 USC 1396u-2(b)(2)(A)(i) , 42 CFR 438.114,
     pregnant w oman or for preventive pediatric services (including                                          N.J.S.A. 30:4D-6i or N.J.S.A. 30:4J-4.1 (as both of these
     EPSDT services) that are covered by the Medicaid program.                                                provisions may be amended by State Appropriations Act
                                                                                                              language in effect at the time the service is rendered, as set forth
                                                                                                              in Section 4.2.1D.2 of the contract), or NJAC 10:74 -9.1; and

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 178 of 236 PageID
                                             #: 12204
                                                                                                                                                  PBM PROVIDER MANUAL                                   179
                  (d) The service is not a trauma service covered by                                                4. Sharing of Third Party Liability Information by Provider.
   the provisions of NJAC 11:24-6.3(a)3.i; and                                                                             (1)    Other Coverage. Provider shall notify PBM
                  (e) The protections afforded to enrollees under 42                                          and Sponsor w ithin thirty (30) days after it learns that an Enrollee
   USC 1395w -4(g)(3)(A), 42 USC 1395cc(a)(1)(A), 42 USC                                                      has health insurance coverage not reflected in the health
   1396a(n)(3), 42 USC 1396u-2(b)(6), 42 CFR 438.106, NJAC                                                    insurance provided by the Sponsor, or casualty insurance
   11:24-9.1(d)9, and/or NJAC 11:24 -15.2(b)7.ii do not apply; and                                            coverage, or of any change in an enrollee' s health insurance
                  (f) The provider has received no program payments                                           coverage.
   from either DMAHS or the contractor for the service; or
                  (g) The enrollee has been paid for the service by a                                                        (2)   Medically Necessary. If Provider know s that
   health insurance company or other third party (as defined in                                               the third party w ill neither pay for nor provide the covered
   NJSA 30:4D-3.m), and the enrollee has failed or refused to remit                                           service, and the service is medically necessary, Provider may bill
   to the provider that portion of the third party’ s payment to w hich                                       PBM w ithout having received a w ritten denial from the third
   the provider is entitled by law .                                                                          party.
                  (2) Notw ithstanding any provision in this contract                                                        (3)   Enrollee Litigation. When Provider becomes
   to the contrary, an enrollee shall not be responsible for the cost                                         aw are that an Enrollee has retained counsel, w ho either may
   of care, except for any authorized cost -sharing, under the                                                institute or has instituted a legal cause of action for damages
   follow ing circumstances:                                                                                  against a third party, the Provider shall notify PBM and Sponsor
                  (a)       The services are provided in association                                          in w riting, including the Enrollee' s name and Medicaid
   w ith an emergency department visit or inpatient stay at a                                                 identification number, date of accident/incident, nature of injury,
   participating netw ork hospital, w hether or not the servicing                                             name and address of Enrollee’ s legal representative, copies of
   provider(s) or the admitting physician is a participating provider in                                      pleadings, and any other documents related to the action in the
   the contractor’ s netw ork; or                                                                             Provider' s possession or control. This shall include, but not be
                  (b)       The          enrollee       obtains        a                                      limited to (for each service date on or subsequent to the date of
   referral/authorization for services by, and schedules an                                                   the accident/incident), the Enrollee' s diagnosis and the nature of
   appointment w ith, a participating specialist, but a non-                                                  the service provided to the Enrollee.
   participating specialist affiliat ed w ith the same practice as the                                                       (4)   Death of Enrollee. Provider shall notify PBM
   participating specialist renders the services because the                                                  and Sponsor w ithin thirty (30) days of the date it becomes aw are
   participating specialist is not available.                                                                 of the death of one of its Enrollees age 55 or older, giving the
                                                                                                              Enrollee' s full name, Social Security Number, Medicaid
                                                                                                              identification number, and date of death.
                                                                                                                             (5)   Cooperation. Provider agrees to cooperate
                                                                                                              w ith PBM' s, Sponsor’ s and the State' s efforts to maximize the
                                                                                                              collection of third party payments by providing to PBM and
                                                                                                              Sponsor updates to the information required by this section .


   NEW MEXICO REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer or Carrier
   licensed under New Mexico law (as such terms are defined under New Mexico law ; herein referred to as the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ).In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

   13.10.22.12         CONTRACTS WITH PROVIDERS IN THE STATE                                                  services delivered on a f ee-for-service basis to persons
   OF NEW MEXICO: This section shall apply only to health care                                                referenced above, nor from any recourse against the PBM or the
   professionals practicing in and health care facilities located in the                                      Sponsor.
   state of New Mexico.                                                                                                 D.       [reserved]
             A.        [reserved]                                                                                       E.       Provider shall have maintain, have available and
             B.        Each contract shall contain a description of the                                       keep confidential Member’ s health records to monitor and
   specific health care services for w hich the health care                                                   evaluate the quality of care, to conduct evaluations and audits,
   professional or health care facility w ill be responsible, including                                       and to determine on a concurrent or retrospective basis the
   any limitations or conditions on such services.                                                            medical necessity and appropriateness of health care services
             C.        Provider agrees that in no event, including but                                        provided to Members. Provider shall make these health records
   not limited to nonpayment by PBM or the Sponsor, insolvency of                                             available to appropriate state and federal authorities involved in
   the PBM or the Sponsor, or breach of this agreement, shall                                                 assessing the quality of care or in investigating the grievances or
   Provider bill, charge, collect a deposit from, seek remuneration or                                        complaints of covered persons, and requiring the health care
   reimbursement from, or have any recourse against, a subscriber,                                            professional or health care facility to comply w ith applicable state
   enrollee, covered person, or person acting on behalf of the                                                and federal law s related to the confidentiality of medical or health
   covered person, for health care services provided pursuant to this                                         records.
   Agreement. This does not prohibit Provider from collecting co-                                                       F.       The rights and responsibilities herein may not
   insurance, deductibles, or copayments as specifically provided in                                          be assigned or delegat ed by the Provider w ithout the prior
   the evidence of coverage, or fees for uncovered health care                                                w ritten consent of PBM.
                                                                                                                        G.       [reserved].

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 179 of 236 PageID
                                             #: 12205
                                                                                                                                                  PBM PROVIDER MANUAL                                   180
             H.       Provider shall observe, protect, and promote                                            in a manner consistent w ith any definitions contained in said
   the rights of Members as patients.                                                                         law s or regulations.
             I.       Provider shall provide health care services                                                       N.       PBM does and shall not hereby:
   w ithout discrimination on the basis of a Member’ s participation in                                                      (1)     offer an inducement, financial or otherw ise,
   the health care plan, age, gender, ethnicity, religion, sexual                                             to provide less than medically necessary services to a Member;
   orientation, health status, or disability, and w ithout regard to the                                                     (2)    penalize a Provider that assists a Member to
   source of payments made for health care services rendered to a                                             seek a reconsideration of the Sponsor’ s or PBM’ s decision to
   patient. This requirement shall not apply to circumstances w hen                                           deny or limit benefits to a Member;
   the health care professional or health care facility appropriately                                                        (3)    prohibit a Provider from discussing treatment
   does not render services due t o limitations arising from the health                                       options w ith Members irrespective of the Sponsor’ s or PBM’ s
   care professional’ s or health care facility’ s lack of training,                                          position on treatment options, or from advocating on behalf of a
   experience, or skill, or due to licensing restrictions. Provider shall                                     patient or patients w ithin the utilization review or grievance
   provide interpreters for limited English proficient (LEP) individuals                                      processes established by PBM or the Sponsor;
   and interpretative services for patients w ho qualify under the                                                           (4)      prohibit a Provider or the pharmacist from
   Americans w ith Disabilities Act (ADA). Such interpretive services                                         using disparaging language or making disparaging comments
   w ill be made available at no cost to the Member.                                                          w hen referring to PBM or the Sponsor; or
             J.       [reserved].
             K.       [reserved].                                                                                           O.            [reserved].
             L.       Provider recognizes that the hold harmless                                                            P.            [reserved].
   provision required by Subsection C of 13.10.22.12 NMAC shall                                                             Q.            [reserved].
   survive the termination of the Agreement regardless of the                                                               R.            [reserved].
   reason for the termination, including the insolvency of PBM or
   the Sponsor.                                                                                               [Source: 13.10.22.12 NMAC - Rp, 13.10.13.25 NMAC,
             M.       The terms used in this Addendum w hich are                                              09/01/2009]
   not defined in the Agreement are defined by New Mexico
   statutes and division regulations and w ill be used in the contract


   NEW MEXICO MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the New Mexico Medicaid Managed Care program administered by the Sponsor (the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set f orth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

          1. Retention and Production of Records.                                                                  3.          Confidentiality.    In addition to any other
            a.      Provider agrees to retain, for a period of at least ten                                   confidentiality requirements in the Agreement, Provider shall keep
   (10) years from the date of creation, all medical and business                                             member information confidential, as defined by federal or state
   records that are necessary to verify the treatment or care of any                                          law , and comply w ith all applicable HIPAA requirements. N.M.
   Enrollee;                                                                                                  Admin. C. § 8.305.3.9(G)
                 i. Services or goods provided to any Enrollee;                                                    4.          Access to Records.         Provider shall provide
                ii. Amounts paid by Medicaid on behalf of any                                                 authorized representatives of the Department reasonable access
   Enrollee; and                                                                                              to its f acilities, personnel, and records for financial and medical
               iii. Any records required by Medicaid for administration                                       audit purposes. N.M. Stat. § 27-11-3(A)N.M. Admin. C. §
   of Medicaid.                                                                                               8.305.3.9(H)
             b.      Provider agrees that, upon w ritten request by                                                5.          Release of Certain Records. Provider shall release
   PBM, the Sponsor or the New Mexico Human Services                                                          to PBM or Sponsor any information necessary to perform any of
   Department (“ Department” ) to a Provider for copies or inspection                                         Sponsor’ s obligations. N.M. Admin. C. § 8.305.3.9(i)
   of records pursuant to the Public Assistance Act [27 -2-1 NMSA                                                  6.          Payment. Provider shall accept payment from PBM
   1978], the Provider shall provide the copies or permit the                                                 for any Covered Medications provided to Enrollees and cannot
   inspection, as applicable, w ithin tw o (2) business days after the                                        request payment from the Department. N.M. Admin. C. §
   date of the request unless the records are held by a                                                       8.305.3.9(j)
   subcontractor, agent or satellite office, in w hich case the records                                            7.          Compliance with Laws. Provider shall comply w ith
   shall be made available w ithin ten (10) business days after the                                           all applicable state and federal statutes, rules, and regulations,
   date of the request.                                                                                       including the prohibition against discrimination. N.M. Admin. C.
             c.      Failure to provide copies or to permit inspection of                                     § 8.305.3.9(l)
   records requested pursuant to this section shall constitute a                                                   8.          Sanctions. Provider shall be subject to sanctions
   violation of the Medicaid Provider Act w ithin the meaning of                                              for inadequate performance, including termination, rescission, or
   Paragraph (3) of Subsection B of Section 27 -11-3 NMSA 1978.                                               cancelling the provider agreement for violation of applicable
   N.M. Stat. § 27-11-4; N.M. Admin. C. § 8.302.1.17E; N.M.                                                   Department requirements. N.M. Admin. C. § 8.305.3.9(m)
   Admin. C. § 8.305.3.10(f).                                                                                      9.          Criminal Background Checks. Provider agrees to
         2.         Prior Authorizations. Providers asserts that it has                                       perform criminal background checks, as required by law , for all
   w ritten policies and procedures for prior authorization requests                                          individuals providing services. N.M. Admin. C. § 8.305.3.9(S)
   and decisions. N.M. Admin. C. 8.302.8.13.C

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 180 of 236 PageID
                                             #: 12206
                                                                                                                                                  PBM PROVIDER MANUAL                                   181


   NEW YORK ADDENDUM TO THE PARTICIPATING PROVIDER AGREEEMENT
                                                                                               APPENDIX 1
                   New York State Department of Health Standard Clauses for Managed Care Provider/IPA Contracts
                                                         March 1, 2011

   Notw ithstanding any other provision of this agreement, contract, or amendment (hereinafter " the Agreement " or " this
   Agreement " ) the parties agree to be bound by the follow ing clauses w hich are hereby made a part of the Agreement. Further, i f
   this Agreement is betw een a Managed Care Organization and an IPA, or betw een an IPA and an IPA, such clauses must be
   included in IPA contract s w it h providers, and providers must agree to such clauses.

   1.        Definitions For Purposes Of This Appendix                                                        betw een an IPA and (1) an institutional provider or (2) medical
   1.1       " Managed Care Organization" or " MCO" shall mean the                                            group provider that serves five percent or more of the enrolled
   person, natural or corporate, or any groups of such persons,                                               population in a county, requires the prior approval of the
   certified under Public Health Law Article 44, w ho enter into an                                           Commissioner of Health.
   arrangement, agreement or plan or any combination of                                                       2.4       The Provider agrees, or if the Agreement is betw een the
   arrangements or plans w hich provide or offer, or w hich do                                                MCO and an IPA or betw een an IPA and an IPA, the IPA agrees
   provide or offer, a comprehensive health services plan.                                                    and shall require the IPA' s providers to agree, to comply fully and
   1.2       " Independent Practice Association" or " IPA" shall mean                                         abide by the rules, policies and procedures that the
   an entity formed for the limited purpose of arranging by contract                                          MCO (a) has established or w ill establish to meet general or
   for the delivery or provision of health services by individuals,                                           specific obligations placed on the MCO by statute, regulation, or
   entities and facilities licensed or certified to practice medicine and                                     DOH or SID guidelines or policies and (b) has provided to the
   other health professions, and, as appropriate, ancillary medical                                           Provider at least thirty (30) days in advance of implementation,
   services and equipment, by w hich arrangements such health care                                            including but not limited to:
   providers and suppliers w ill provide their services in accordance                                                        a. quality improvement/management
   w ith and for such compensation as may be established by a                                                                b. utilization management, including but not
   contract betw een such entity and one or more MCOs. " IPA" may                                                                 limited to precertification procedures, referral
   also include, for purposes of this Agreement, a pharmacy or                                                                    process or protocols, and reporting of clinical
   laboratory w ith the legal authority to contract w ith other                                                                   encounter data
   pharmacies or laboratories to arrange for or provide services to                                                          c. member grievances; and
   enrollees of a New York State MCO.                                                                                        d. provider credentialing
   1.3       " Provider" shall mean physicians, dentists, nurses,                                             2.5       The Provider or, if the Agreement is betw een the MCO
   pharmacists and other health care professionals, pharmacies,                                               and an IPA, or betw een an IPA and an IPA, the IPA agrees, and
   hospitals and other entities engaged in the delivery of health care                                        shall require its providers to agree, to not discriminate against an
   services w hich are licensed, registered and/or certified as                                               enrollee based on color, race, creed, age, gender, sexual
   required by applicable federal and state law .                                                             orientation, disability, place of origin, source of payment or type
   2.        General Terms And Conditions                                                                     of illness or condition.
   2.1       This Agreement is subject to the approval of the New                                             2.6       If the Provider is a primary care practitioner, the Provider
   York State Department of Health and if implemented prior to                                                agrees to provide for tw enty-four (24) hour coverage and back up
   such approval, the parties agree to incorporate into this                                                  coverage w hen the Provider is unavailable. The Provider may use
   Agreement any and all modifications required by the Department                                             a tw enty-four (24) hour back-up call service provided appropriate
   of Health for approval or, alternatively, to terminate this                                                personnel receive and respond to calls in a manner consistent
   Agreement if so directed by t he Department of Health, effective                                           w ith the scope of their practice.
   sixty (60) days subsequent to notice, subject to Public Health                                             2.7       The MCO or IPA w hich is a party to this Agreement
   Law §4403(6)(e). This Agreement is the sole agreement betw een                                             agrees that nothing w ithin this Agreement is intended to, or shall
   the parties regarding the arrangement established herein.                                                  be deemed to, transfer liability for the MCO’ s or IPA’ s ow n acts
   2.2       Any material amendment to this Agreement is subject to                                           or omissions, by indemnification or otherw ise, to a provider.
   the prior approval of the Department of Health, and any such                                               2.8       Notw ithstanding any other provision of this Agreement,
   amendment shall be submitted for approval at least thirty (30)                                             the parties shall comply w ith the provisions of the Managed Care
   days, or ninety (90) days if the amendment adds or materially                                              Reform Act of 1996 (Chapter 705 of the Law s of 19 96) Chapter
   changes a risk sharing arrangement that is subject to Department                                           551 of the Law s of 2006, Chapter 451 of the Law s of 2007 and
   of Health review , in advance of anticipated execution. To the                                             Chapter 237 of the Law s of 2009 w ith all amendments thereto.
   extent the MCO provides and arranges for the provision of                                                  2.9       To the extent the MCO enrolls individuals covered by
   comprehensive health care services to enrollees served by the                                              the Medical Assistance, and/or Family Health Plus programs, this
   Medical Assistance Program, the MCO shall notify and/or submit                                             Agreement incorporates the pertinent MCO obligations under the
   a copy of such material amendment to DOH or New York City, as                                              Medicaid managed care contract betw een the MCO and DOH (or
   may be required by the Medicaid managed care contract betw een                                             New York City) and/or the Family Health Plus contract betw een
   the MCO and DOH (or New York City) and/or the Family Health                                                the MCO and DOH as if set forth fully herein, including:
   Plus contract betw een the MCO and DOH.                                                                              a.     the MCO w ill monitor the performance of the
   2.3       Assignment of an agreement betw een an MCO and (1)                                               Provider or IPA under the Agreement, and w ill terminate the
   an IPA, (2) institutional netw ork provider, or (3) medical group                                          Agreement and/or impose other sanctions, if the Provider' s or
   provider that serves five percent or more of the enrolled                                                  IPA' s performance does not satisf y standards set forth in the
   population in a county, or the assignment of an agreement                                                  Medicaid managed care and/or Family Health Plus contracts;

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 181 of 236 PageID
                                             #: 12207
                                                                                                                                                  PBM PROVIDER MANUAL                                   182
               b.      the Provider or IPA agrees that the w ork it                                                          k. The Provider agrees to disclose to MCO
   performs under the Agreement w ill conform to the terms of the                                             complete ow nership, control, and relationship information.
   Medicaid managed care contract betw een the MCO and DOH (or                                                               l.   Provider agrees to obtain for MCO ow nership
   betw een the MCO and New York City) and/or the Family Health                                               information from any subcontractor w ith w hom the provider has
   Plus contract betw een the MCO and DOH, and that it w ill take                                             had a business transaction totaling more than $25,000, during
   corrective action if the MCO identifies deficiencies or areas of                                           the 12 month period ending on the date of the request made by
   needed improvement in the Provider' s or IPA' s performance; and                                           SDOH, OMIG or DHHS. The information requested shall be
               c.      The Provider or IPA agrees to be bound by the                                          provided to MCO w ithin 35 days of such request.
   confidentiality requirements set forth in the Medicaid managed                                             2.10       The parties to this Agreement agree to comply w ith all
   care contract betw een the MCO and DOH (or betw een the MCO                                                applicable requirements of the Federal Americans w ith Disabilities
   and New York City) and/or the Family Health Plus contract                                                  Act.
   betw een the MCO and DOH.                                                                                  2.11       The Provider agrees, or if the Agreement is betw een the
               d.      The MCO and the Provider or IPA agree that a                                           MCO and an IPA or betw een an IPA and an IPA, the IPA agrees
   w oman' s enrollment in the MCO' s Medicaid managed care or                                                and shall require the IPA' s providers to agree, to comply w ith all
   Family Health Plus product is sufficient to provide services t o her                                       applicable requirements of the Health Insurance Portability and
   new born, unless the new born is excluded from enrollment in                                               Accountability Act; the HIV confidentiality requirements of Article
   Medicaid managed care or the MCO does not offer a Medicaid                                                 27-F of the Public Health Law and Mental Hygiene Law §33.13.
   managed care product in the mother' s county of fiscal                                                     3. Payment; Risk Arrangements
   responsibility.                                                                                            3.1        Enrollee Non-liability. Provider agrees that in no event,
               e.      The MCO shall not impose obligations and duties                                        including, but not limited to, nonpayment by the MCO or IPA,
   on the Provider or IPA that are inconsistent w ith the Medicaid                                            insolvency of the MCO or IPA, or breach of this Agreement, shall
   managed care and/or Family Health Plus contracts, or that impair                                           Provider bill, charge, collect a deposit from, seek compensation,
   any rights accorded to DOH, the local Department of Social                                                 remuneration or reimbursement from, or have any recourse
   Services, or the United States Department of Health and Human                                              against a subscriber, an enrollee or person (other than the MCO
   Services.                                                                                                  or IPA) acting on his/her/their behalf, for services provided
               f.      The Provider or IPA agrees to provide medical                                          pursuant to the subscriber contract or Medicaid Managed Care
   records to the MCO for purposes of determining new born                                                    contract or Family Health Plus contract and this Agreement, for
   eligibility for Supplemental Security Income w here the mother is a                                        the period covered by the paid enrollee premium. In addition, in
   member of the MCO and for quality purposes at no cost to the                                               the case of Medicaid Managed Care, Provider agrees that, during
   MCO.                                                                                                       the time an enrollee is enrolled in the MCO, he/she/it w ill not bill
               g.      The Provider or IPA agrees , pursuant to 31                                            the New York State Department of Health or the City of New
   U.S.C.§1352 and CFR Part 93, that no Federally appropriated                                                York for Covered Medications w ithin the Medicaid Managed Care
   funds have been paid or w ill be paid to any person by or on                                               Benefit Package as set forth in the Agreement betw een the MCO
   behalf of the Provider/IPA for the purpose of influencing or                                               and the New York State Department of Health. In the case of
   attempting to influence an officer or employee of any agency, a                                            Family Health Plus, Provider agrees that, during the time an
   Member of Congress, an officer or employee of                                                              enrollee is enrolled in the MCO, he/she/it
               h.      Congress, or an employee of a Member of                                                w ill not bill the New York State Department of Health for
   Congress in connection w ith the aw ard of any Federal loan, the                                           Covered Medications w ithin the Family Health Plus Benefit
   entering into of any cooperative agreement, or the extension,                                              Package, as set forth in the Agreement betw een t he MCO and
   continuation, renew al, amendment, or modification of any                                                  the New York State Department of Health. This provision shall
   Federal contract, grant, loan, or cooperat ive agreement. The                                              not prohibit the provider, unless the MCO is a managed long term
   Provider or IPA agrees to complete and submit the " Certification                                          care plan designated as a Program of All-Inclusive Care for the
   Regarding                 Lobbying" ,           located          at:                                       Elderly (PACE), from collecting copayments, coinsurance
   http://w w w .health.ny.gov/health_care/managed_care/hmoipa/doc                                            amounts, or permitted deductibles, as specifically provided in the
   s/certification_regarding_lobbying.pdf , and incorporated herein, if                                       evidence of coverage, or fees for uncovered services delivered on
   this Agreement exceeds $100,000. If any funds other than                                                   a fee-for-service basis to a covered person provided that Provider
   Federally appropriated funds have been paid or w ill be paid to any                                        shall have advised the enrollee in w riting that the service is
   person for the purpose of influencing or attempting to influence                                           uncovered and of the enrollee' s liability therefore prior to
   an officer or employee of any agency, a Member of Congress, an                                             providing the service. Where the Provider has not been given a
   officer or employee of a member of Congress, in connection w ith                                           list of services covered by the MCO, and/or Provider is uncertain
   the aw ard of any Federal Contract, the making of any Federal                                              as to w hether a service is covered, the Provider shall make
   grant, the making of any Federal loan, the entering of any                                                 reasonable efforts to contact the MCO and obtain a coverage
   cooperative agreement, or the extension, continuation, renew al,                                           determination prior to advising an enrollee as to coverage and
   amendment, or modification of any Federal contract, grant, loan,                                           liability for payment and prior to providing the service. This
   or cooperative agreement, and the Agreement exceeds $100,000                                               provision shall survive termination of this Agreement for any
   the Provider or IPA shall complete and submit Standard Form-LLL                                            reason, and shall supersede any oral or w ritten agreement now
   " Disclosure Form to Report Lobbying," in accordance w ith its                                             existing or hereafter entered into betw een Provider and enrollee
   instructions.                                                                                              or person acting on his or her behalf.
                    i.    The Provider agrees to disclose to MCO on an                                        3.2        Coordination of Benefits (COB). To the extent otherw ise
   ongoing basis, any managing employee that has been convicted                                               permitted in this Agreement, the Provider may participat e in
   of a misdemeanor or felony related to the person' s involvement in                                         collection of COB on behalf of the MCO, w ith COB collectibles
   any program under Medicare, Medicaid or a Title XX services                                                accruing to the MCO or to the provider. How ever, w ith respect to
   program (Block grant programs)                                                                             enrollees eligible for medical assistance, or participating in Child
                    j.    The Provider agrees to monitor its employees                                        Health Plus or Family Health Plus, the Provider shall maintain and
   and staff against the List of Excluded Individuals and Entities                                            make available to the MCO records reflecting COB proceeds
   (LEIE) and excluded individuals posted by the OMIG on its                                                  collected by the Provider or paid directly to enrollees by third
   Website.                                                                                                   party payers, and amounts thereof, and the MCO shall maintain


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 182 of 236 PageID
                                             #: 12208
                                                                                                                                                  PBM PROVIDER MANUAL                                   183
   or have immediate access to records concerning collection of                                               4.3       The parties agree that medical records shall be retained
   COB proceeds.                                                                                              for a period of six (6) years after the date of service, and in the
   3.4       If the Provider is a health care professional licensed,                                          case of a minor, for three (3) years aft er majority or six (6) years
   registered or certified under Title 8 of the Education Law , the                                           after the date of service, w hichever is later, or for such longer
   MCO or the IPA must provide notice to the Provider at least                                                period as specified elsew here w ithin this Agreement. This
   ninety (90) days prior to the effective date of any adverse                                                provision shall survive the termination of this Agreement
   reimbursement arrangement as required by Public Health Law                                                 regardless of the reason.
   §4406-c(5-c). Adverse reimbursement change shall mean a                                                    4.4       The MCO and the Provider agree that the MCO w ill
   proposed change that could reasonably be expected to have a                                                obtain consent directly from enrollees at the time of enrollment or
   material adverse impact on the aggregate level of payment to a                                             at the earliest opportunity, or that the Provider w ill obtain
   health care professional. This provision does not apply if the                                             consent from enrollees at the time service is rendered or at the
   reimbursement change is required by law , regulation or applicable                                         earliest opportunity, for disclosure of medical records to the
   regulatory authority; is required as a result of changes in fee                                            MCO, to an IPA or to third parties. If the Agreement is betw een
   schedules, reimbursement methodology or payment policies                                                   an MCO and an IPA, or betw een an IPA and an IPA, the IPA
   established by the American Medical Association current                                                    agrees to require the providers w ith w hich it contracts to agree
   procedural terminology (CPT) codes, reporting guidelines and                                               as provided above. If the Agreement is betw een an IPA and a
   conventions; or such change is expressly provided for under the                                            provider, the Provider agrees to obtain consent from the enrollee
   terms of this Agreement by the inclusion or reference to a                                                 if the enrollee has not previously signed consent for disclosure of
   specific fee or fee schedule, reimbursement methodology or                                                 medical records.
   payment policy indexing scheme.                                                                            5. Termination and Transition
   3.5       The parties agree to comply w ith and incorporate the                                            5.1       Termination or non-renew al of an agreement betw een
   requirements of Physician Incentive Plan (PIP) Regulations                                                 an MCO and an IPA, institutional netw ork provider, or medical
   contained in 42 CFR §438.6(h), 42 CFR §422.208, and 42 CFR                                                 group Provider that serves five percent or more of the enrolled
   § 422.210 into any contracts betw een the cont racting entity                                              population in a county, or the termination or non-renew al of an
   (provider, IPA, hospital, etc.) and other persons/entities for the                                         agreement betw een an IPA and an institutional Provider or
   provision of services under this Agreement. No specific payment                                            medical group Provider that serves five percent or more of the
   w ill be made directly or indirectly under the plan to a physician or                                      enrolled population in a county, requires notice to the
   physician group as an inducement to reduce or limit medically                                              Commissioner of Health. Unless otherw ise provided by statute or
   necessary services furnished to an enrollee.                                                               regulation, the effective date of termination shall not be less than
   3.6       The parties agree that a claim for home health care                                              45 days after receipt of notice by either party, provided,
   services follow ing an inpatient hospital stay cannot be denied on                                         how ever, that termination, by the MCO may be ef fected on less
   the basis of medical necessit y or a lack of prior authorization                                           than 45 days notice provided the MCO demonstrates to DOH' s
   w hile a utilization review determination is pending if all necessary                                      satisfaction prior to termination that circumstances exist w hich
   information w as provided before a Member' s inpatient hospital                                            threaten imminent harm to enrollees or w hich result in Provider
   discharge, consistent w ith Public Health Law §4903.                                                       being legally unable to deliver the covered services and,
   4. Records; Access                                                                                         therefore, justify or require immediate termination.
   4.1       Pursuant to appropriate consent/authorization by the                                             5.2       If this Agreement is betw een t he MCO and a health care
   enrollee, the Provider w ill make the enrollee' s medical records                                          professional, the MCO shall provide to such health care
   and other personally identifiable information (including encounter                                         professional a w ritten explanation of the reasons for the
   data for government-sponsored programs) available to the MCO                                               proposed contract termination, other than non-renew al, and an
   (and IPA if applicable), for purposes including preauthorization,                                          opportunity for a review as required by state law . The MCO shall
   concurrent review , quality assurance, (including Quality                                                  provide the health care professional 6 0 days notice of its decision
   Assurance        Reporting   Requirements      (QARR)),      payment                                       to not renew this Agreement.
   processing, and qualification for government programs, including                                           5.3       If this Agreement is betw een an MCO and an IPA, and
   but not limited to new born eligibility for Supplemental Security                                          the Agreement does not provide for automatic assignment of the
   Income (SSI) and for MCO/Manager analysis and recovery of                                                  IPA' s Provider contracts to the MCO upon termination of the
   overpayments due to fraud and abuse. The Provider w ill also                                               MCO/IPA contract, in the event either party gives notice of
   make enrollee medical records available to the State for                                                   termination of the Agreement, the parties agree, and the IPA' s
   management audits, financial audits, program monitoring and                                                providers agree, that the IPA providers shall continue to provide
   evaluation, licensure or certification of facilities or individuals,                                       care to the MCO' s enrollees pursuant to the terms of this
   and as otherw ise required by state law . The Provider shall                                               Agreement for 180 days follow ing the effective date of
   provide copies of such records to DOH at no cost. The Provider                                             termination, or until such time as the MCO makes other
   (or IPA if applicable) expressly acknow ledges that he/she/it shall                                        arrangements, w hichever first occurs. This provision shall survive
   also provide to the MCO and the State (at no expense to the                                                termination of this Agreement regardless of the reason for the
   State), on request, all financial data and reports, and information                                        termination.
   concerning the appropriateness and quality of services provided,                                           5.4       Continuation of Treatment. The Provider agrees that in
   as required by law . These provisions shall survive termination of                                         the event of MCO or IPA insolvency or termination of this
   the contract for any reason.                                                                               contract for any reason, the Provider shall continue, until
    4.2      When such records pertain to Medicaid or Family Health                                           medically appropriate discharge or transfer, or completion of a
   Plus reimbursable services the Provider agrees to disclose the                                             course of treatment, w hichever occurs first, to provide services
   nature and extent of services provided and to furnish records to                                           pursuant to the subscriber contract, Medicaid Managed Care
   DOH and/or the United States Department of Health and Human                                                contract, or Family Health Plus contract, to an enrollee confined
   Services, the County Department of Social Services, the                                                    in an inpatient facility, provided the confinement or course of
   Comptroller of the State of New York, the Office of the Medicaid                                           treatment w as commenced during the paid premium period. For
   Inspector General, the New York State Attorney General, and the                                            purposes of this clause, the term " provider" shall include the IPA
   Comptroller General of the United States and their authorized                                              and the IPA’ s contracted providers if this Agreement is betw een
   representatives upon request. This provision shall survive the                                             the MCO and an IPA. This provision shall survive termination of
   termination of this Agreement regardless of the reason.                                                    this Agreement.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 183 of 236 PageID
                                             #: 12209
                                                                                                                                                  PBM PROVIDER MANUAL                                   184
   5.5        Notw ithstanding any other provision herein, to the                                             Agreement acknow ledge that the Commissioner of Health is not
   extent that the Provider is providing health care services to                                              bound by arbitration or mediation decisions. Arbitration or
   enrollees under the Medicaid Program and/or Family Health Plus,                                            mediation shall occur w ithin New York State, and the
   the MCO or IPA retains the option to immediately terminate the                                             Commissioner of Health w ill be given notice of all issues going to
   Agreement w hen t he Provider has been terminated or suspended                                             arbitration or mediation, and copies of all decisions.
   from the Medicaid Program.                                                                                 7. IPA-Specific Provisions
   5.6        In the event of termination of this Agreement, the                                              Any reference to IPA quality assurance (QA) activities w ithin this
   Provider agrees, and, w here applicable, the IPA agrees to require                                         Agreement is limited to the IPA’ s analysis of utilization patterns
   all participating providers of its netw ork to assist in the orderly                                       and quality of care on its ow n behalf and as a service to its
   transfer of enrollees to another provider.                                                                 contract providers.
   6. Arbitration
   To the extent that arbitration or alternative dispute resolution is
   authorized elsew here in this Agreement, the parties to this


   NEW YORK MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   In addition to those terms set forth in Appendix 1, and to the extent Provider provides services, including dispensing Covered
   Medications, to Members w ho are enrolled in the New York Medicaid Program (“ Enrollees” ), directly or through any sponsor
   (collectively, the “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by and consistent
   w ith law , so that the follow ing rules and requirements are included and shall apply w ith respect to those services provided to
   Enrollees of Sponsors (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this
   Addendum and the terms and conditions set forth in the Provider Agreement (including the Provider Manual), t he terms and
   conditions set forth in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Services to Enrollees. Provider shall provide Services to                                         under the medical assistance program, including patient histories,
   Enrollees as outlined in the Provider Agreement and the Provider                                           case files and patient -specific data (18NYCRR§504.3(g));
   Manual. All such Services must be provided in compliance w ith                                                         vii.    Provided    true,    accurate   and    complete
   all state and federal law s and regulations and in accordance w ith                                        information      in    relation  to    any    claim  for    payment
   the terms of Sponsor’ s contract w ith State Department of Health                                          (18NYCRR§504.3(h)); and
   (SDOH).                                                                                                               viii.    Comply w ith the rules, regulations and other
         2. Duties of Provider. By providing Services to Enrollees,                                           applicable official directives (18NYCRR§504.3(i)).
   Provider agrees that it shall:                                                                                  3. Confidentiality. In addition to those terms set forth in
                 i.  Prepare and maintain contemporaneous records                                             the Provider Agreement, Provider agree that all information
   demonstrating its right to receive payment under the medical                                               relating to services to Enrollees, Potential Enrollees and
   assistance program and to keep for a period of six (6) years from                                          Prospective Enrollees w hich is obtained by the Provider, shall be
   the date care, services or supplies w ere furnished, all records                                           confidential pursuant to the Public Health Law (PHL), including
   necessary to disclose the nat ure and extent of services furnished                                         PHL Article 27-F, the provisions of Section 369(4) of the SSL, 42
   and all information regarding claims for payment submitted by, or                                          U.S.C. § 1396a(a)(7) (Section 1902(a)(7) of the SSA), Section
   on behalf of, Provider. Provider further agrees to furnish such                                            33.13 of the Mental Hygiene Law , and regulations promulgated
   records and information, upon request, to the Department of                                                under such law s including 42 CFR Part 2 pertaining to Alcohol
   Social Services, the Secretary of the United States Department of                                          and Substance Abuse Services, and for Contractors operating in
   Health and Human Services, the Deputy Attorney General for                                                 New York City, the New York City Health Code §§11.07 (c) and
   Medicaid Fraud Control and the New York State Department of                                                (d). Such information, including information relating to services
   Health (18NYCRR§504.3(a));                                                                                 provided to Enrollees, Potential Enrollees and Prospective
                ii.  Comply w ith the disclosure requirements of Part                                         Enrollees under the Provider Agreement, shall be used or
   502 of Title 18 of the Official Compilation of Codes, Rule and                                             disclosed only for a purpose directly connected w ith performance
   Regulations of the State of New York w ith respect to ow nership                                           of Provider’ s obligations.     Provider shall inform its employees
   and control interests, significant business transactions and                                               and contractors of the confidential nature all Enrollee information.
   involvement w ith convicted persons (18NYCRR§504.3(b));                                                    Provider shall comply w ith any and all other confidentiality
               iii.  Accept payment from PBM as payment in full                                               requirements under state and federal law s or regulations and
   for all care, services and supplies billed under the program,                                              applicable requirements contained in the Sponsor’ s contract w ith
   except w here specifically provided in law to the contrary                                                 the SDOH.
   18NYCRR§504.3(c));                                                                                              4. Impairment of Rights.         Provider and PBM agree that
               iv.   Not illegally discriminate on the basis of                                               nothing in the Provider Agreement shall impair any rights
   handicap, race, color, religion, national origin, sex or age                                               accorded to SDOH, the United States Department of Healt h and
   (18NYCRR§504.3(d));                                                                                        Human Services (DHHS) or any Local Department of Social
                v.   Submit claims for payment only for services                                              Services (LDSS). Nothing in the Provider Agreement shall limit or
   actually furnished and w hich w ere medically necessary or                                                 otherw ise terminate Sponsor’ s obligations under its agreements
   otherw ise authorized under the Social Services Law w hen                                                  w ith SDOH.
   furnished and w hich w ere provided to eligible persons                                                         5. Relationship to Sponsors and SDOH.                   Nothing
   (18NYCRR§504.3(e));                                                                                        contained in the Provider Agreement or this Addendum shall
               vi.   Permit audits, by the persons and agencies                                               create any contractual relationship betw een Provider and Sponsor
   denominated in subdivision (i) of this section, of all books and                                           or Provider and SDOH.
   records or, in the discretion of the auditing agency, a sample                                                  6. Hold Harmless. Except for any applicable copayment or
   thereof, relating to services furnished and payments received                                              cost sharing, Provider shall look solely to PBM for payment of


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 184 of 236 PageID
                                             #: 12210
                                                                                                                                                  PBM PROVIDER MANUAL                                   185
   claims.     In no event shall Provider seek payment from SDOH,                                             PBM (the “ PBM Panel” ).      The hearing shall occur w ithin thirty
   LDSS, the Enrollees, or persons acting on behalf of Enrollees.                                             (30) days of receipt of the request.          The PBM panel shall
        7. Dispute Resolution.            Applicable dispute resolution                                       include at least three individuals appointed by PBM. At least one
   procedures are set forth in the Provider Agreement, including the                                          individual on the panel shall be a pharmacist. The hearing panel
   Provider Manual.                                                                                           shall render a decision on the proposed action in a timely manner.
        8. Acceptance of Infants.             When applicable, Provider                                       Such decision shall include (a) reinstatement of Provider, or (b)
   agrees that it is required to accept a w oman’ s enrollment in a                                           termination of Provider.       Such decision shall be provided in
   Medicaid or FHPlus product as sufficient to produce services to                                            w riting to Provider. A decision to terminate shall be effective
   her new born, unless the new born is excluded from enrollment or                                           not less than thirty (30) days after the receipt by the health care
   Sponsor does not offer a Medicaid product in the mother’ s                                                 professional of the PBM Panel’ s decision. Unless otherw ise
   county of fiscal responsibility.                                                                           required by law or requested by Sponsor, termination w ithout
        9. Ongoing Monitoring.              Provider acknow ledges and                                        cause be effective no earlier than sixty (60) days from the receipt
   agrees that PBM shall monitor Provider’ s performance on an                                                of the notice of termination. This section shall not apply to cases
   ongoing basis.       To the extent PBM identifies any deficiencies in                                      involving imminent harm to patients, cases involving fraud, or
   Provider’ s performance; PBM may take corrective action in                                                 cases involving final disciplinary action by a state licensing board
   accordance w ith the Provider Manual.                                                                      or government agency that impairs Provider’ s ability to practice.
        10. Timely Payment. Subject to the terms of the Provider                                                    14. Protected Activities. PBM shall not terminate or refuse
   Agreement, Provider shall be paid for Covered Medications in                                               to renew the Provider Agreement in the in-netw ork benefits
   accordance w ith SIL § 3224-a.                                                                             portion of an insurer’ s netw ork for managed care products solely
        11. Right to Audit . Consistent w ith the exception language                                          because Provider has: (a) advocated for an Enrollee; (b) filed a
   set forth in SIL § 3224-b, PBM shall have and retain the right to                                          complaint against PBM or Sponsor; (c) appealed any decision of
   audit Provider’ s claims for a six year period from the date of                                            PBM or Sponsor; (d) provided information or filed a report
   service or the date services w ere provided or billed, w hichever is                                       pursuant to PHL § 4406-c; or (e) requested a hearing as allow ed
   later, and to recoup any overpayments discovered as a result of                                            by law .
   the audit. The six year limitation does not apply to situations in                                               15. Non-Renew al.     Either party may exercise the right to
   w hich fraud may be involved or in w hich the Provider (or an                                              decline the renew al of the Provider Agreement as set forth
   employee or agent of Provider) obstructs PBM’ s auditing.                                                  therein, upon sixty (60) days notice to the other party. A notice
        12. Communication. Nothing in the Provider Agreement                                                  of non-renew al shall not constitute termination the Provider
   shall limit, restrict, or prohibit Provider’ s ability to disclose to any                                  Agreement.
   Enrollee or Enrollee representative, w here appropriate, any                                                     16. Subcontract.        Provider may not enter into any
   information that Provider deems appropriate regarding (a) a                                                subcontracts related to the delivery of services to Enrollees,
   condition or course of treat ment, including the availability of                                           except by a w ritten agreement, as authorized by PBM and/or
   alternative therapies consultations or tests; or (b) the provisions,                                       Sponsor in w riting. Any such subcontract must comply w ith the
   terms, or requirements of Sponsor’ s product as they relate to the                                         applicable sections of 32 CFR Parts 434 and 438 and any
   Enrollees. Nothing in the Provider Agreement or this Addendum                                              requirements set forth in Sponsor’ s contract w ith the State. Any
                                                                                                              such subcontract must be approved by SDOH.
   shall restrict Provider’ s ability to file or make a complaint or                                                17. Hours of Operation. Netw ork Provider must offer hours
   report to an appropriate governmental body regarding the policies                                          of operation for Medicaid members that are not less than the
   and practices of Sponsor or PBM w hen he or she believes that                                              hours of operation to commercial Members.
   such policies and pract ices negatively impact patient care.                                                     18. New York Standard Clauses. Provider agrees that the
        13. Termination.        In the event Provider is terminated                                           New York Standard Clauses set forth in APPENDIX 1 - New York
   pursuant to the Provider Agreement, PBM shall provide Provider                                             State Department of Health Standard Clauses for Managed Care
   w ith a w ritten explanation for the reason for the termination.                                           Provider/IPA Contracts are incorporated into this Addendum.
   Provider shall have the right to appeal any such termination
   w ithin thirty (30) days w ritten notice before a panel appointed by

   NORTH CAROLINA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer or Carrier
   licensed under North Carolina law (as such terms are defined under North Carolina law ; herein referred to as the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ).In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall control. Notw ithstanding anything in the Agreement to the contrary, Provider acknow ledges and agrees that
   North Carolina law shall control any dispute relating to the provision of Covered Medications to Members in North Carolina.
   Without limiting the generalit y of the foregoing, Provider agrees as follow s:

   1.    Transition. In the event of termination of this Agreement                                            provide services in accordance w ith the terms of the Agreement,
   for any reason, Provider shall maintain all records in accordance                                          including the Member/Sponsor Hold Harmless provisions. The
   w ith the terms of the Agreement and shall provide PBM and                                                 insolvency of PBM or Sponsor shall not change Provider’ s
   Sponsor w ith access to such records at PBM’ s request. To the                                             obligations to maintain and provide access to records in
   extent Provider has any administrative duties; Provider shall                                              accordance w ith the Provider Agreement. To the extent Provider
   cooperate w ith PBM and Sponsor to transition such duties to                                               has undertaken any administrative duties; PBM or Sponsor shall
   another provider or to PBM or Sponsor at the direction of PBM.                                             provide timely direction regarding the transition of those duties in
   (11 NCAC 20.0202(5)(a)).       Where termination occurs due to                                             the event of insolvency.
   the insolvency of Sponsor or PBM, Provider w ill continue to

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 185 of 236 PageID
                                             #: 12211
                                                                                                                                                  PBM PROVIDER MANUAL                                   186

   2.     Insolvency/Continuation of Care. If Sponsor provides or                                             interfere w ith Provider’ s ability to provide information or
   arranges for the delivery of services on a prepaid basis, then in                                          assistance to Members. (11 NCAC 20.0202(16)). To the extent
   the event of termination of this Agreement or the insolvency of                                            necessary to participate in any PBM or Sponsor program, PBM or
   Sponsor or PBM, Provider agrees to continue to provide                                                     Sponsor as applicable shall provide Provider w ith information on
   pharmacy services to a patient receiving inpatient care until the                                          benefit exclusions; administrative and utilization management
   patient is ready for discharge. (11 NCAC 20.0202(5)(b)).                                                   requirements;      credential     verification    programs;   quality
                                                                                                              assessment      programs; and provider sanction policies.
   3.     Credentials and Changes. Provider shall maintain licensure,
                                                                                                              Notification of changes in these requirements shall also be
   accreditation, and credentials sufficient to meet PBM’ s
                                                                                                              provided by the PBM or Sponsor, allow ing Provider time to
   credentialing program requirements and shall notify PBM of
                                                                                                              comply w ith such changes. (11 NCAC 20.0202(15)). Any notice
   subsequent changes in status of any information relating to
                                                                                                              required by this section shall be provider to Provider in
   Provider’ s professional credentials. (11 NCAC 20.0202(6)).
                                                                                                              accordance w ith the Section 23 of this Addendum.
   4.     Professional Liability Insurance. Provider shall maintain
   professional liability insurance coverage in an amount acceptable                                          11.        Provider Directory. Provider authorizes and Sponsor
                                                                                                              agrees to include the name of Provider in the provider directory
   to PBM, but in no event in an amount less than as set forth in the
                                                                                                              distributed to Sponsor’ s Members. (11 NCAC 20.0202(17)).
   Provider’ s Provider Agreement, and shall notify PBM of changes
   in status of such coverage on a timely basis, but at least w ithin                                         12.        Assignment. In the event PBM or Sponsor assigns,
   the time set forth in the Provider’ s Provider Agreement. (11                                              delegates or transfers any obligations under the Agreement, PBM
   NCAC 20.0202(7)).                                                                                          or Sponsor (as applicable) shall notify Provider in w riting of such
                                                                                                              assignment, delegation or transfer before such assignment,
   5. Member Billing. Provider shall not bill any Member f or
                                                                                                              delegation or transfer occurs.          (11 NCAC 20.0202(19)(b)).
   covered services, except for specified coinsurance, Copayments,
   and applicable deductibles. This provision does not prohibit                                               Provider’ s duties and obligations under the Agreement shall not
                                                                                                              be assigned, delegated, or transferred w ithout the prior w ritten
   Provider and a Member from agreeing to continue non-covered
                                                                                                              consent of PBM. (11 NCAC 20.0202(19)(a)).
   services at the Member’ s expense, as long as Provider has
   notified t he Member in advance that PBM or Sponsor may not                                                13.        Selection by Sponsor.         Provider acknow ledges and
   cover or continue to cover specific services and that the Member                                           agrees that Sponsors retain the right and ability to approve or
   chooses to receive the service. (11 NCAC 20.0202(8)(a)).                                                   disapprove Provider’ s participation in their netw orks, as w ell as
   Provider shall be responsible for billing and collecting the Member                                        the legal responsibility to monitor and oversee Provider’ s offering
   or Sponsor for t he provision of non-covered services in                                                   of services to Members and financial responsibility to Members.
   accordance       w ith    Sponsor’ s   requirements.    (11    NCAC                                        (11 NCAC 20.0204(b)(2) and(4)).
   20.0202(8)(b)).                                                                                            14.        Non-Payment. Except w ith respect to Copayments,
   6. Call Services. Provider agrees to arrange for call coverage or                                          deductibles and other co-insurance amounts, Provider shall look
   other backup to provide pharmacy services in accordance w ith                                              solely to PBM for payment f or Covered Medications and other
   Sponsor’ s standards for netw ork pharmacy accessibility. (11                                              covered services provided to Members pursuant to this
   NCAC 20.0202(9)).                                                                                          Agreement. Provider agrees that, in the event of non-payment
                                                                                                              by PBM (or Sponsor, if applicable), Provider shall not bill or seek
   7. Eligibility. As outline in the Provider Agreement, Provider
                                                                                                              reimbursement       from    the Member          (or   the Member’ s
   shall verify Member eligibility by checking Member Identification
   Cards and using PBM’ s then-current online system. Information                                             representative). No other provision of this Agreement shall,
                                                                                                              under any circumstances, change the effect of this Section 14.
   provided to Provider regarding eligibility through PBM’ s then-
                                                                                                              Provider, its agent, trustee, or assignee, may not maintain any
   current online system shall be based on the current information
                                                                                                              action at law against a Member to collect any sums ow ed by
   held by PBM and Sponsor. Provider shall have access to this
   eligibility information prior to rendering services by using the PBM                                       PBM (or Sponsor, if applicable). (N.C.Gen.Stat. §58 -67-115(a)).
   then-current online system. Mutually agreeable provision may be                                            15.        Provider’s Relationship with Member. Nothing in this
   made by the Parties for cases w here incorrect or retroactive                                              Agreement shall, nor shall PBM or Sponsor, limit either of the
   information w as submitted by employer groups. (11 NCAC                                                    follow ing: (1) Provider’ s ability to discuss w ith a Member the
   20.0202(10)).                                                                                              clinical treatment options medically available, the risks associated
                                                                                                              w ith the treatments, or a recommended course of treatment; or
   8. Records.         Provider shall: (A) Confidentiality.     Maintain
                                                                                                              (2) Provider’ s professional obligations to patients as specified
   confidentiality of the Member’ s medical records and personal
                                                                                                              under such provider’ s professional license. (N.C.Gen.Stat. §58 -3-
   information as required by G.S. 58, Article 39 and other health
   records as required by law . (11 NCAC 20.0202(11)(a)); (B)                                                 176(a)).
   Standards. Maintain adequate medical and other health records                                              16.        Overpayment Recovery.            PBM and Sponsor may
   according to industry, Sponsor’ s and PBM’ s standards. (11                                                recover overpayments made to the Provider by making demands
   NCAC 20.0202(11)(b)); and (C) Availability. Make copies of                                                 for refunds and by offsetting future payments to Provider. Any
   such records available to PBM, Sponsor and the North Carolina                                              such recoveries may also include related interest payments that
   Department of Insurance in conjunction w ith its regulation of                                             w ere made under the requirements of this section. Not less than
   Sponsor. (11 NCAC 20.0202(11)(c)).                                                                         thirty (30) days before PBM seeks overpayment recovery or
                                                                                                              offsets future payments, PBM shall give w ritten notice to
   9.          Member Complaints. Provider shall cooperate and assist
   PBM and/or Members w ith Member complaints and grievance                                                   Provider.     Such notice shall include specific information to
                                                                                                              identify the specific claim and the specific reason for the
   procedures available to Members. (11 NCAC 20.0202(12)).
                                                                                                              recovery. The recovery of overpayments or offsetting of future
   Provider shall cooperate fully and timely in the investigation and
                                                                                                              payments shall be made w ithin the tw o (2) years after the date
   resolution of any complaint or grievance filed by a Member or
   their authorized representative. (N.C.G.S.A. §58 -50-62).                                                  of the original claim payment unless PBM has reasonable belief
                                                                                                              that fraud or other intentional misconduct by Provider or its
   10.         Cooperation with Programs. Provider shall comply w ith                                         agents has occurred, or the claim involves Provider receiving
   PBM’ s and Sponsor’ s utilization management programs,                                                     payment for the same service from a government payor. Provider
   credential verification programs, quality management programs,                                             may recover underpayments or nonpayments by PBM by making
   and provider sanction programs but none of these programs shall                                            demands for refunds. Any such recoveries by Provider of
   override the professional or ethical responsibility of Provider or                                         underpayments or nonpayment by PBM may include applicable
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 186 of 236 PageID
                                             #: 12212
                                                                                                                                                  PBM PROVIDER MANUAL                                   187
   interest. The recovery of underpayments or nonpayments shall be                                            notice to the other party of its intent to cease discussions.
   made w ithin the tw o years after the date of the original claim                                           Thereafter, the parties may proceed to litigation. Good Faith
   adjudication, unless the claim involves Provider receiving                                                 Discussion and the thirty (30) day notice period do not apply to
   payment for the same service from a government payor.                                                      Claims by either party solely seeking immediate injunctive relief.
   (N.C.Gen.Stat. §58-3-255(h)).                                                                              Provider acknow ledges and agrees that nothing in this section
   17.        Coverage During a State of Emergency or Disaster. In                                            shall be construed to permit or require binding arbitration
   the event of a state of emergency or other disaster, ESI and/or                                            betw een the parties or betw een the Provider and any Member.
   Sponsor shall a procedure in place to w aive time restrictions on                                          19.       Prompt Payment. In addition to the terms of the
   filling or refilling prescription medications as requested by a                                            Agreement, PBM shall provide to Provider w ithin thirty days of
   Member.        The procedure shall include w aiver or override                                             the submission of any claim one of the follow ing: (i) payment for
   capabilities for “ refill too soon” edits to Provider. Provider shall                                      the claim; (ii) notice of denial of the claim; (iii) notice that the
   be paid in accordance w ith the applicable and then-current rates                                          claim w as not submitted in the appropriate form or otherw ise did
   in the Provider Agreement(s). The procedure required by this                                               not comply w ith the terms and conditions of the Agreement; (iv)
   section shall include the ability for Members to: (i) obtain one                                           notice that coordination of benefits information is required for the
   refill on a prescription if there are authorized refills remaining, or                                     claim to be processed; or (v) notice that the claim is pending
   (ii) fill one replacement prescription for one that w as recently                                          based on nonpayment of fees or premiums.             If a claim is not
   filled, as prescribed, or approved by the prescriber of the                                                paid or denied w ithin sixty (60) days, PBM or Sponsor shall
   prescription that is being replaced and not contrary to the                                                provide Members w ith a status report regarding the claim review .
   dispensing authority of the Provider or its pharmacists.                                                   Additional status reports w ill be sent to the Member w ith a copy
   Payment shall be made to Provider under this Section regardless                                            to the Provider on thirty (30) day increments thereafter. Claims
   of the date upon w hich the prescription had most recently been                                            not paid in accordance w ith this section shall accrue interest as
   filled by Provider, if all of the follow ing conditions apply:                                             set forth in N.C.Gen.Stat. §58-3-225(e).
         a. The Commissioner of Insurance issues a Bulletin                                                   20.       Denied Claims. If the claim is denied, the notice shall
     Advisory notifying all insurance carriers licensed in North                                              include all of the specif ic good faith reason or reasons for the
     Carolina of a declared state of disaster or state of emergency in                                        denial (e.g., lack of eligibility or lack of coverage). If the claim is
     North Carolina. The Department shall provide a copy of the                                               contested or cannot be paid because is inadequate or incomplete,
     Bulletin to the North Carolina Board of Pharmacy;                                                        or not paid pending receipt of requested coordination of benefits
         b. The covered person requesting coverage of the refill or                                           information, the notice shall contain the specific
     replacement prescription resides in a county that is covered                                             good faith reason or reasons w hy the claim has not been paid
     under a state of emergency issued by the Governor or General                                             and a description of all of the information needed by PBM. If all
     Assembly under G.S. 166A -19.20, or a declaration of major                                               or part of the claim is contested or cannot be paid because of the
     disaster issued by the President of the United States under the                                          application of a specif ic utilization management or medical
     Robert T. Stafford Disaster Relief and Emergency Assistance                                              necessity standard is not satisfied, the notice shall contain the
     Act, 42 U.S.C. § 5121, et seq., as amended; and                                                          specific clinical rationale for that decision or shall refer to specific
         c. The prescription medication is requested w ithin 29 days                                          provisions in documents that are made readily available through
     after the origination date of the condition stated in 17(a).                                             the Sponsor w hich provide the specific clinical rationale for that
   The time period for the w aiver of prescript ion medication refills                                        decision unless the information w as already provided. If the
   may be extended in 30 -day increments by an order issued by the                                            claim is contested or cannot be paid because of nonpayment of
   Commissioner. Additional refills still remaining on a prescription                                         premiums, the notice shall contain a statement advising the
   shall be covered by Sponsor as long as consistent w ith the orders                                         claimant of the nonpayment of premiums. If a claim is not paid
   of the prescriber or authority of the dispensing Provider. This                                            pending receipt of requested coordination of benefits information,
   section does not excuse or exempt Sponsor or the Member from                                               the notice shall so specify. If a claim is denied or contested in
   any other terms of the Prescription Drug Program. Quantity                                                 part, PBM shall pay the undisputed portion of the claim and send
   limitations shall be consistent w ith the original prescription and                                        the notice of the denial or contested status w ithin 30 days. If a
   the extra or replacement fill may recognize proportionate dosage                                           claim is contested or cannot be paid because the claim w as not
   use prior to the disaster. No requirements additional to those                                             submitted on the required form, the notice shall contain the
   under the Provider Agreement or the Prescription Drug Program                                              required form and instructions to complete that form. Upon
   shall be placed on Provider for coverage of the replacement fill or                                        receipt of additional information requested in its notice to the
   extra fill. Nothing in this section is intended to affect the                                              claimant, PBM shall continue processing the claim and pay or
   respective authority or scope of practice of prescribers or                                                deny the claim w ithin 30 days. If additional information is
   pharmacies.                                                                                                requested, and not received w ithin 90 days, PBM may deny the
   18.        Dispute Resolution. Except as provided here in, prior to                                        claim and send the notice of denial to Provider stating the
   either party taking any legal action in connection w ith this                                              specific reason for the denial and advising Provider that the claim
   Agreement, both parties agree to meet in good faith to resolve                                             may be reopened if the requested information is provided w ithin
   any claim or controversy (“ Claim” ), w hether under federal or                                            one year after the date of the denial notice closing the claim.
   state statutory or common law , brought by either ESI or the                                               21.       Timing Requirements. Provider shall submit all claims
   Provider against the other, or against the employee, members,                                              w ithin 180 days of provision of the Covered Medications. If
   agents or assigns of the other, arising from or relating in any w ay                                       submission w ithin 180 days is not reasonably possible, Provider
   to the interpretation or performance of this Agreement. The                                                shall be permitted reasonable extension in accordance w ith the
   aggrieved party shall notify the other party of its Claim including                                        Agreement. Unless otherw ise agreed to, failure to submit a claim
   sufficient detail to permit the other party to respond. The parties                                        w ithin this time does not invalidate or reduce the claim if it w as
   agree to meet and confer in good faith to resolve any Claims that                                          not reasonably possible for the claimant to file the claim,
   may arise under this Agreement for a period of not less than                                               provided that the claim w as submitted as soon as reasonable
   thirty (30) days. In the event the parties cannot resolve any                                              possible, and in no event (except in the absence of legal capacity
   Claims pursuant to Good Faith Discussions and the minimum                                                  of the insured), later than one year from the time submittal of the
   thirty (30) day period has been met, then the aggrieved party                                              claim is otherw ise required.
   may end discussions w ith the other party by providing w ritten

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 187 of 236 PageID
                                             #: 12213
                                                                                                                                                  PBM PROVIDER MANUAL                                   188

   22.       Notifications of Changes Relating to Payment and                                                 effective.    If Provider does object w ithin sixty (60) days, the
   Claims Submission.. PBM shall provide advance w ritten notice to                                           proposed amendment is not effective and PBM shall be ent itled
   Provider of any changes to schedule of fees, reimbursement                                                 to terminate the contract upon sixty (60) days w ritten notice to
   policies, or submission of claims policies. Such notice shall be                                           Provider. Nothing in this section prohibits Provider and PBM from
   provided no less than 30 days prior to the change. Such notice                                             negotiating terms that provide for mutual consent to the
   is not required w here the change has the effect of increasing                                             amendment.          For the purposes of this Section 24, an
   fees, expanding health benefit plan coverage, or is made for                                               amendment shall mean “ any change to the terms of a contract,
   patient safety considerations. In such cases, PBM shall notify                                             including terms incorporated by reference that modifies fee
   Provider concurrent w ith the implementation of the changes.                                               schedules.” N.C.G.S.A. § 58 -50-270 A change required by
                                                                                                              federal or State law , rule, regulation, administrative hearing, or
   23.       Policies and Procedures.     PBM shall make all policies
                                                                                                              court order is not an amendment.
   and procedures relating in any w ay to Provider available for
   review prior to contracting. Nothing in any of the policies and                                            25.       Notice/Calculation of Time. All notices required under
   procedures shall conflict w ith or override any term of the Provider                                       the Provider Agreement shall be sent via one of the follow
   Agreement, including fee schedules. In the event of a conflict                                             methods, w ith t he amount of time to be permitted for delivery: (i)
   betw een any policy or procedure and the language in the Provider                                          For first class mail postage pre-paid in the United States Mail, the
   Agreement, the Provider Agreement shall prevail.                                                           notice period shall commence five business days af ter the notice
                                                                                                              is placed in the mail; (ii) for hand delivery, the notice period shall
   24.       Amendments.         PBM shall send any proposed
                                                                                                              commence as of the date of the hand delivery; (iii) for certified
   amendments to the Agreement to the Provider’ s contact address.
                                                                                                              registered mail, the notice period shall commence as of the date
   The proposed amendment shall be dated, labeled " Amendment,"
                                                                                                              of the return receipt; or (iv) for commercial courier service, the
   include an effective date for the proposed amendment. Provider
                                                                                                              notice period shall commence as of the date of the return receipt.
   shall have at least sixt y (60) days from receipt of the proposed
                                                                                                              Nothing in this section prohibits the use of an electronic medium
   amendment to object. If Provider does not object in w riting
                                                                                                              for a communication other than an amendment.
   w ithin sixty (60) days, the proposed amendment shall become


   NORTH DAKOTA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer or Carrier
   licensed under North Dakota law (as such terms are defined under North Dakota law ; herein referred to as the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

   1)       Termination of the Provider Agreement does not release                                            2)       Provider shall continue to provide services for the
   Provider from completing procedures in progress on Members                                                 3)       duration of the period after the PBM' s insolvency for
   then receiving treatment for a specific condition for a period not                                         w hich premium payment has been made and until the Member’ s
   to exceed sixty (60) days, at t he same schedule of copayment or                                           discharge from inpatient facilities. N.D. Cent. Code 26.1 -18.1-
   other applicable charge in effect upon the effective dat e of                                              12(5)(b)
   termination of the Agreement. N.D. Cent. Code 26.1-17.1-16.
   (5).

   NORTH DAKOTA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications to individuals w ho are recipient s of benefits
   under the North Dakota Medicaid Managed Care program (“ Enrollees” ) administered by a Sponsor, Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). Provider further
   acknow ledges that the follow ing provisions w ere required to be reproduced in its entirety, and as such, certain provisions may
   not be applicable to the provision of Covered Medications to Members.

   1.    Insolvency.     If PBM or Provider becomes insolvent or                                              Adequate information about the grievance, appeal, and the State
   bankrupt, Enrollees shall not be liable for the debt of the Provider.                                      fair hearing procedures and timelines so that the provider can
   2.    Advocacy. Provider, acting w ithin the law ful scope of his                                          comply w ith the grievance system’ s requirements including: (a)
   or her practice, is not prohibited from advising or advocating on                                          The Enrollee’ s right to a State fair hearing, how to obtain a
   behalf of an Enrollee, w ho is his or her patient for the follow ing:                                      hearing, and representation rules at a hearing; (b)The Enrollee’ s
   (1) The Enrollee’ s health st atus, medical care, or treat ment                                            right to file grievances and appeals; (c) The requirements and
   options, including any alternative treatment that may be self -                                            timeframes for filing a grievance or appeal; (d) The availability of
   administered; (2) Any information the Enrollee needs in order to                                           assistance in the filling process; (e) The toll-free numbers that the
   decide among all relevant treatment options; (3) The risks,                                                Enrollee can use to file a grievance or appeal by phone; (f) The
   benefits, and consequences of treatment or non-treatment; (4)                                              fact that, w hen requested by the Enrollee, disputed services w ill
   The Enrollee’ s right to participate in decisions regarding his or her                                     continue if the Enrollee files an appeal or requests a Stat e fair
   health care, including the right to refuse treatment, and to                                               hearing w ithin the timeframes specified for filing, and the Enrollee
   express preferences about future treatment decisions; and (5)                                              may be required to pay the cost of disputed services furnished
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 188 of 236 PageID
                                             #: 12214
                                                                                                                                                  PBM PROVIDER MANUAL                                   189
   w hile the appeal is pending if the final decision is adverse t o the                                      1992, Title IX of the Education Amendments of 1972, Executive
   Enrollee; and (g) Any other State-determined provider appeal                                               Order 11246, “ Equal Employment Opportunity,” as amended by
   rights to challenge the failure of Sponsor to cover a service.                                             Executive Order 11375 and as supplemented by Department of
   3.    Compliance with Law. Provider shall abide by the                                                     Labor regulations at 41 CFR part 60, the Clean Air Act, the
   requirements of Section 1877(E)(3)(B) of the Social Security Act                                           Federal Water Pollution Control Act, and the Pro-Children Act of
   prohibiting providers from making payments directly or indirectly                                          1994.
   to a physician or other provider as an inducement to reduce or                                             Medicaid Contract. Provider acknow ledges that Sponsor has
   limit medically necessary services provided to Enrollees.                                                  contractual requirements under its agreement w ith the State
   4.    Quality Assurance. Providers shall cooperate w ith Sponsor                                           Medicaid Program, and Provider shall abide by the rules there
   or PBM’ s quality assurance plan(s) and activities and shall allow                                         under as dictated by PBM. (attachment a, sect 4)
   Sponsor and PBM access to the medical records of Enrollees                                                 BYRD ANTI-LOBBYING AMENDMENT. (A)No federal appropriated
                                                                                                              funds have been paid or w ill be paid, by or on behalf of Sponsor,
   being treated by Providers.                                                                                to any person for influencing or attempting to influence an off icer
   5.    Member Charges.         Providers w ill not balance bill the                                         or employee of any federal agency, a member of Congress, an
   Enrollee. The reimbursement from PBM shall be payment in full.                                             officer or employee of Congress, or an employee of a member of
   Records. Providers shall maintain a medical record keeping                                                 Congress in connection w ith the aw arding of any federal
   system that complies w ith 42 CFR 456.111, 42 CFR 456.1, and                                               contract, the making of any federal grant, the making of any
   w ith state and federal law . Notw ithstanding the foregoing,                                              federal loan, the entering into of any cooperative contract, and
   Provider shall keep all documents and reports required by this                                             the    extension,    continuation,    renew al,  amendment,       or
   Addendum for a period of not less than six (6) years.                                                      modification of any federal contract, grant, loan, or cooperative
   Audit. State and the federal government may inspect and audit                                              contract. (B)If any funds other than federal appropriated funds
   any books and/or records of Provider that pertain to: (1) To                                               have been paid or w ill be paid to any person for influencing or
   services performed or determinations of amounts payable under                                              attempting to influence an officer or employee of any federal
   the Addendum; or (2) For any other audit allow ed by state or                                              agency, a member of Congress, an officer or employee of
   federal law .                                                                                              Congress, or an employee of a member of Congress in
   Applicable Law s. Providers are obligated and agree to comply                                              connection w ith the federal contract, grant, loan, or cooperative
   w ith all local, state, and federal law s, regulations, and executive                                      contract, such person shall complete and submit Standard Form -
   orders related to the performance of this Addendum including the                                           LLL, “ Disclosure Form to Report Lobbying,” in accordance w ith
   follow ing: Fair Labor Standards Act, Equal Pay Act of 196 3,                                              its instructions. (C)This certification is hereby included in any
   Titles VI and VII of the Civil Rights Act of 1964, the Age                                                 aw ard documents for all subcontracts, including the Agreement,
   Discrimination in Employment Act of 1967, the North Dakota                                                 and Provider shall certify and disclose accordingly.
   Human Rights Act, the Comprehensive Alcohol Abuse and                                                      Translation. Provider shall have translation services for those
   Alcoholism Prevention, Treatment, and Rehabilitation Act of                                                w ho speak any foreign language.
   1970, the Drug Abuse Prevention, Treatment, and Rehabilitation                                             Termination. In addition to any termination rights otherw ise
   Act of 1970, Section 504 of the Rehabilitation Act of 1973, the                                            outlined in the Agreement, PBM or Sponsor may revoke
   Age Discrimination Act of 1975, the Drug-Free Workplace Act of                                             delegation or impose other sanctions if it, or PBM, determines
   1988, the Americans w ith Disabilities Act of 1990, Alcohol, Drug                                          Provider’ s performance is inadequate.
   Abuse, and Mental Health Administration Reorganization Act of

   OHIO REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Ohio law (as such terms are defined by Ohio law ; collectively and/or individually, the “ Sponsor” ), Provider agrees
   that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

        1. Services.     Provider agrees to provide services to                                               Covered Medications provided during the time the Provider
   Members as further set forth in the Provider Agreement. Ohio                                               Agreement w as in effect, regardless of the reason for the
   Rev. Code § 1751.13(C)(1).                                                                                 termination, including the insolvency of PBM or Sponsor. Ohio
        2. Member Hold Harmless. Provider agrees that in no                                                   Rev. Code §§ 1751.13(C)(2), (12), and 1751.60(C).
   event, including but not limited to nonpayment by Sponsor or                                                    3. Continuation of Services. In the event of PBM’ s or
   PBM, insolvency of Sponsor or PBM, or breach of the Provider                                               Sponsor’ s insolvency or discontinuance of operations, Provider
   Agreement, shall Provider bill, charge, collect a deposit f rom,                                           shall continue to provide Covered Medications to Members as
   seek remuneration or reimbursement from, or have any recourse                                              needed to complete any medically necessary procedures
   against a Member to w hom health care services have been                                                   commenced but unfinished at the time of the insolvency or
   provided, or person acting on behalf of the Member, for health                                             discontinuance of operations. The completion of a medically
   care services provided pursuant to the Provider Agreement. This                                            necessary procedure shall include the rendering of all Covered
   does not prohibit Provider from collecting co-insurance,                                                   Medications that constitute medically necessary follow -up care
   deductibles, or Copayments as specifically provided in the                                                 for that procedure. If a Member is receiving necessary inpatient
   evidence of coverage, or fees for uncovered health care services                                           care at a hospital, Provider shall continue to provide services until
   delivered on a fee-for-service basis to persons referenced above,                                          the earliest of the follow ing: (a) the Member’ s discharge from
   nor from any recourse against Sponsor, PBM or their successors.                                            the hospital; (b) the determination by the Member’ s attending
   This provision shall survive termination of t he Provider                                                  physician that inpatient care is no longer medically
   Agreement w ith respect to                                                                                 indicated; (c) the Member’ s reaching the limit for contractual
                                                                                                              benefits; or (d) the effective date of any new coverage. This

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 189 of 236 PageID
                                             #: 12215
                                                                                                                                                  PBM PROVIDER MANUAL                                   190
   provision shall not require Provider to continue to provide                                                ethnicity, religion, sexual preference, health status, or disability,
   Covered Medications after the occurrence of any of the                                                     and w ithout regard to the source of payments made for service
   follow ing:                                                                                                rendered to Members.        This requirement shall not apply to
              i. The end of the thirty (30) day period follow ing the                                         circumstances w hen Provider does not render services due to
   entry of a liquidation order under Chapter 3909 of the Ohio                                                limitations arising from Provider’ s lack of training, experience, or
   Revised Code;                                                                                              skill, or due to licensing restrictions.        Ohio Rev. Code §
             ii. The end of the Member’ s period of coverage for a                                            1751.13(C)(9).
   contractual prepayment or premium;                                                                               10. Dispute Resolution. Resolution of disputes arising out of
            iii. The Member obtains equivalent coverage w ith another                                         the Provider Agreement shall be resolved pursuant to the terms
   health insuring corporation or insurer, or the Member’ s employer                                          set forth therein. Ohio Rev. Code § 1751.13(C)(11)
   obtains such coverage for the Member;                                                                            11. Definitions. Terms used in the Provider Agreement that
            iv. The Member or the Member’ s employer terminates                                               are defined by Title XVII, Chapter 1751, Ohio Revised Code, shall
   coverage under the Prescription Drug Program; or                                                           be construed in a manner consistent w ith those statutory
             v. A liquidator affects a transfer of the Sponsor’ s                                             definitions. Ohio Rev. Code § 1751.13(C)(13).
   obligations under the Prescription Drug Program pursuant to Ohio                                                 12. No Inducement. Neither PBM nor Sponsor shall directly
   law . Ohio Rev. Code § 1751.13(C)(3).                                                                      or indirectly offer an inducement to Provider to reduce or limit
         4. Policies and Programs. Provider shall abide by PBM and                                            medically necessary health care services to a Member. Ohio Rev.
   Sponsor’ s administrative policies and programs, including, but                                            Code § 1751.13(D)(1)(a).
   not limited to, payment systems, utilization review , quality                                                    13. Assistance to Members. Neither PBM nor Sponsor shall
   assurance,       assessment,    and     improvement       programs,                                        penalize Provider for assisting a Member to seek a
   credentialing, confidentiality requirements, and any applicable                                            reconsideration of PBM of Sponsor’ s decision to deny or limit
   federal or state programs as further set forth in the Provider                                             benefits to the Member. Ohio Rev. Code § 1751.13(D)(1)(b).
   Agreement. Ohio Rev. Code § 1751.13(C)(4).                                                                       14. Member Advice. Nothing in the Provider Agreement
         5. Records. Provider agrees to make available its records                                            shall be construed to limit or otherw ise restrict Provider’ s ethical
   to PBM and Sponsor to monitor and evaluate the quality of care,                                            and legal responsibility to fully advise Members about their
   to conduct evaluations and audits, and to determine on a                                                   medical condition and about medically appropriate treatment
   concurrent or retrospective basis the necessity of and                                                     options. Ohio Rev. Code § 1751.13(D)(1)(c).
   appropriateness of health care services provided to Members as                                                   15. Member Advocating. Neither PBM nor Sponsor shall
   set forth in the Provider Agreement. Provider agrees to make its                                           penalize Provider for principally advocating for medically
   health records available to state and federal authorities involved                                         necessary health care services.              Ohio Rev. Code §
   in assessing the quality of care or investigating the grievances or                                        1751.13(D)(1)(d).
   complaints of Members. Provider further agrees to comply w ith                                                   16. Confidentiality. Neither PBM nor Sponsor shall penalize
   applicable state and federal law s related to the confidentiality of                                       Provider for providing information or testimony to a legislative or
   medical or health records. Ohio Rev. Code § 1751.13(C)(5).                                                 regulatory body or agency provided that the information or
         6. Assignment. If permitted under the Provider Agreement,                                            testimony is not libelous or slanderous or constitutes trade
   Provider shall not assign or delegate the contractual rights and                                           secrets or confidential information, w hich Provider has no
   responsibilities under the Provider Agreement w ithout the prior                                           privilege or permission to disclose.           Ohio Rev. Code §
   w ritten consent of PBM. Ohio Rev. Code § 1751.13(C)(6).                                                   1751.13(D)(1)(e).
         7. Insurance. Provider shall maintain adequate professional                                                17. Provider Participation.    Sponsor retains the right to
   liability and malpractice insurance as set forth in the Provider                                           approve or disapprove Provider’ s participation under the Provider
   Agreement. Provider shall notify PBM not more than ten (10)                                                Agreement. Ohio Rev. Code § 1751.13(E), (F)(3).
   days after Provider’ s receipt of notice of any reduction or                                                     18. Third Party Beneficiary.      To the extent applicable,
   cancellation of such coverage. Ohio Rev. Code § 1751.13(C)(7).                                             Provider acknow ledges that Sponsor is a third-party beneficiary
         8. Rights of Members. Provider shall observe, protect, and                                           of the Provider Agreement w ith respect to services provided to
   promote the rights of Members as patients. Ohio Rev. Code §                                                Sponsor’ s Members.
   1751.13(C)(8).                                                                                                   19. Oversight.     Provider acknow ledges that PBM and
         9. Non-Discrimination. Provider shall provide health care                                            Sponsor retain statutory responsibilit y to monitor and oversee the
   services w ithout discrimination on the basis of the Member’ s                                             offering of Covered Medications to Members.
   participation in the Prescription Drug Program, age, sex,


   OHIO MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications to individuals w ho are recipient s of benefits
   (“ Enrollees” ) under the Ohio Medicaid Managed Care program administered by the Sponsor (the “ Sponsor” ), Provider agrees that
   the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). Provider furt her acknow ledges that the f ollow ing provisions w ere required to be reproduced in its entirety, and
   as such, certain provisions may not be applicable to the provision of Covered Medications to Members.

   This Addendum w ill supplement the Base Contract betw een PBM and Provider (referred to as “ Subcontractor” ) and w ill run
   concurrently w ith the terms of the base Contract. This Addendum is limit ed to the terms and conditions governing the provisio n
   of and payment for services provided to or on behalf of Members of Ohio Medicaid Programs in the fulfillment of Sponsor’ s
   contractual responsibilities to the Office of Medical Assistance (OMA) in the provision of health care services to Medicaid
   members.

   ADDENDUM DEFINITIONS
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 190 of 236 PageID
                                             #: 12216
                                                                                                                                                  PBM PROVIDER MANUAL                                   191
   Base Contract also know n as Agreement means the contract                                                  w ith all applicable law s, regulations, and contractual obligations
   betw een the PBM and the Subcontractor.                                                                    of the Sponsor.
   Sponsor means a Medicaid managed care plan that has entered                                                        A.      OMA w ill notify the Sponsor and Sponsor shall notif y
   into a provider agreement to serve Medicaid consumers, w hich                                              the subcontractor of any changes in applicable state or federal
   may include consumers enrolled in Integrated Care Delivery                                                 law , regulations, w aiver, or contractual obligation of the Sponsor.
   System (ICDS) Plans.                                                                                               B. This addendum shall be automatically amended to
   Medicaid means medical assistance provided under a state plan                                              conform to such changes w ithout the necessity for executing
   approved under Title XIX of the Social Security Act.                                                       w ritten amendments.
   Member means a Medicaid recipient enrolled under the care                                                          C. The Sponsor and/or PBM shall notify the
   management system pursuant to ORC 5111.16.                                                                 subcontractor of all applicable contractual obligations.
   OAC means the Ohio Administrative Code.                                                                    7.         Subcontractor agrees not t o hold liable both OMA and
   ORC means the Ohio Revised Code.                                                                           the member in the event that the Sponsor cannot or w ill not pay
   OMA means the Office of Medical Assistance.                                                                for covered services performed by the subcontractor pursuant to
   Provider means a hospital, health care facility, physician, dentist,                                       the Base Contract w ith the exception that:
   pharmacy or otherw ise licensed, certified, or other appropriate                                                    A. Federally Qualified Health Centers (FQHCs) and Rural
   individual or entity, w hich is authorized to or may be entitled to                                        Health Clinics (RHCs) may be reimbursed by OMA in the event of
   reimbursement for health care services rendered to a Sponsor’ s                                            Sponsor insolvency pursuant to section 1902(bb) of the Social
   member.                                                                                                    Security Act, or;
   Subcontractor means a provider or delegated entity contracting                                                      B. Subcontractor may bill the member w hen the
   w ith the Sponsor and providers employed by the Sponsor for the                                            Sponsor and/or PBM has denied prior authorization or referral for
   provision of both health care services to members and the                                                  the services and the follow ing conditions are met:
   fulfillment of any administrative requirements specified in the                                                         i.  The member w as notified by the subcontractor of
   Sponsor/OMA provider agreement (e.g., a pharmacy benefit                                                   the financial liability in advance of service delivery;
   manager providing pharmacy services and claims processing)                                                             ii.  The notification by the subcontractor w as in
                                                                                                              w riting, specific to the service being rendered, and clearly st ates
   ADDENDUM PROVISIONS                                                                                        that the member is financially responsible for the specific service.
   The provisions of this Medicaid Combined Services Subcontract                                              A general patient liability stat ement signed by all patients is not
   Addendum supersede any language to the contrary w hich may                                                 sufficient for this purpose;
   appear elsew here in the Base Contract.                                                                               iii.  The notification is dated and signed by the
   Subcontractor agrees to abide by all of the follow ing specific                                            member.
   terms:                                                                                                       8. Subcontractor agrees to cooperat e w ith the Sponsor’ s
     1. The terms of the Base Contract, relating to the beginning                                             quality assessment and performance improvement (QAPI)
   date and expiration date or automatic renew al clause, as w ell as                                         program in all the Sponsor’ s and/or PBM’ s provider subcontracts
   applicable methods of extension, renegotiation, and termination                                            and employment agreements for physician and non-physician
   apply to this Addendum.                                                                                    providers.
     2. Notw ithstanding item 1 of this Addendum, the PBM and/or                                                9. The Sponsor shall disseminate w ritten policies that include
   Sponsor must give the Subcontractor at least sixty days prior                                              detailed information about the False Claims Act and other
   notice for the nonrenew al or termination of the Base Contract                                             provisions named in 42 U.S.C. Section 1396a(a)(68), any related
   except in cases w here an adverse finding by a regulatory agency                                           State law s pertaining to civil or criminal penalties, w histleblow er
   or health or safety risks dictate that the contract be terminated                                          protections under such law s, as w ell as the Sponsor’ s policies
   sooner.                                                                                                    and procedures for detecting and preventing fraud, w aste, and
     3. Notw ithstanding item 1 of this Addendum, the                                                         abuse; and the subcontractor agrees to abide by the Sponsor’ s
   Subcontractor may non-renew or terminate the Base Contract if                                              w ritten policies, regarding their False Claims Act and the
   one of the follow ing occurs:                                                                              detection and prevention of fraud, w aste and abuse.
               A.     The subcontractor gives the PBM at least sixty                                            10. Subcontractor agrees to cooperate w ith the OMA annual
   days prior notice for the non-renew al or termination of the Base                                          external quality review as described in OAC Division 5101:3,
   Contract. The ef fective date for the non-renew al or termination                                          including rule 5101:3 -26-07.
   must be the last day of the month; or                                                                        11. Notw ithstanding items 2 and 3 of this Addendum, in the
               B.     OMA has proposed action in accordance w ith                                             event of a hospital provider’ s proposed non-renew al or
   OAC Division 5101:3, including OAC rule 5101: -26-10(G),                                                   termination of the Base Contract, the hospital provider agrees to
   regardless of w hether the action is appealed. The subcontractor’ s                                        notify, in w riting, all providers w ho have admitting privileges at
   non-renew al or termination notice must be received by the PBM                                             the hospital of the impending non-renew al or termination of the
   w ithin fifteen w orking days prior to the end of the month in                                             Base Contract and the last date the hospital w ill provide services
   w hich the subcontractor is proposing non-renew al or termination.                                         to members under the Base Contract. This notice must be sent at
   If the notice is not received by this date, the subcontractor must                                         least forty-five days prior to t he effective date of the proposed
   extend the non-renew al or termination date to the last day of the                                         non-renew al or termination. If the hospital provider issues less
   subsequent month.                                                                                          than forty-five days prior notice to the Sponsor, the notice to
     4. The procedures to be employed upon the ending, non-                                                   providers w ho have admitting privileges at the hospital must be
   renew al, or termination specified in the Base Contract, apply to                                          sent w ithin one w orking day of the hospital provider issuing
   this Addendum including an agreement to promptly supply any                                                notice of non-renew al or termination of the Base Contract.
   documentation necessary for the settlement of any outstanding                                                12. Subcontractor agrees to release to the Sponsor, PBM and
   claims.                                                                                                    OMA any information necessary for the Sponsor to perform any
     5. Subcontractor agrees that if t he Base Contract provides for                                          of its obligations under the OMA provider agreement, including
   assignment to another entity, no assignment, in w hole or in part,                                         but not limited to compliance w ith reporting and quality
   shall take effect w ithout 60 days prior notice to the PBM and/or                                          assurance requirements.
   Sponsor.                                                                                                     13. Subcontractor agrees to provide a report to the PBM and/or
     6. Subcontractor agrees that the Base Contract and                                                       Sponsor, on at least a monthly basis, summarizing the statues of
   Addendum are governed by, and are construed in accordance                                                  any delegated activity, including a copy of any required reports or

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 191 of 236 PageID
                                             #: 12217
                                                                                                                                                  PBM PROVIDER MANUAL                                   192
   logs maintained by the subcontractor, the submission dates for                                                        D. The member’ s right to participate in decisions
   any required documentation sent to PBM and/or Sponsor, and                                                 regarding his or her health care including the right to refuse
   indicating any problems, concerns or potential compliance issues                                           treatment, and to express preferences about future treatment
   w hich may exist.                                                                                          decisions.
     14. Subcontractor agrees to provide services through the last                                              27. Subcontractor agrees to contact the Sponsor’ s designated
   day the Base Contract is in effect.                                                                        tw enty-four hour post -stabilization services phone line to request
     15. Subcontract and all employees of the subcontractor are                                               authorization to provide post -stabilization services in accordance
   duly registered, licensed or certified under applicable state and                                          w ith OAC Division 5101:3, including rule 5101:3 -26-03(G).
   federal statutes and regulations to provide the services that are                                            28. Subcontractor agrees not to identify the addressee as a
   the subject of the Base Contract and subcontractor and all                                                 Medicaid consumer on the outside of the envelope w hen
   employees of the subcontractor have not been excluded from                                                 contacting members by mail.
   participating in federally funded health care programs.                                                      29. Subcontractor agrees not to bill members for missed
     16. If subcontractor is a third party administrator (TPA),                                               appointments.
   subcontractor agrees to include all elements of this Addendum                                                30. Subcontractor agrees to supply, upon request, the
   and/or OAC rule 5101:3-26-05(D) in any sub-agreements, as                                                  business transaction information required under 42.C.F.R.
   applicable, and w ill ensure that its subcontractor w ill f orw ard                                        455.105.
   information to OMA as requested.                                                                             31. Subcontractor agrees that w ith the exception of any
     17. Subcontractor shall be compensated pursuant to the                                                   member Copayments the Sponsor has elected to implement in
   method and in the amounts specified in Schedule or Exhibit of                                              accordance w ith OAC Division 5101:3, including rule 5101:3 -26-
   the Provider Agreement.                                                                                    12, the PBM’ s payment constitutes payment in full for any
     18. Any amendment to the Schedule specified in item 17 or on                                             covered service and w ill not charge the member or OMA any co-
   Attachment D of this Addendum must be agreed to in w riting by                                             payment, cost sharing, dow n-payment, or similar charge,
   both parties.                                                                                              refundable or otherw ise. This Agreement does not prohibit
     19. Subcontractor agrees in providing health care services to                                            Nursing Facilities (NF’ s) from collecting patient liability payments
   members to identify and w here indicated arrange pursuant to the                                           from members as specified in OAC rule 5101: 1 -39-24 or
   mutually agreed upon policies and procedures betw een the                                                  Federally Qualified Health Centers (FQHCs) and Rural Health
   Sponsor and the subcontractor, for the follow ing at no cost to                                            Clinics (RHCs) from submitting claims for supplemental payments
   the member:                                                                                                to OMA as specified in OAC rules 5101:3 -28-07 and 5101:3-16-
           A. Sign language services.                                                                         05.
           B. Oral interpretation and oral translation services.                                                         a.   Sponsor and/or PBM shall notify the subcontractor
     20. Sponsor agrees to fulfill the subcontractor’ s/provider’ s                                           w hether the Sponsor has elected to implement any member
   responsibility to mail or personally deliver notice of the member’ s                                       Copayments and if applicable under w hat circumstances member
   right to request a state hearing w henever the subcontractor bills                                         Copayments w ill be imposed in accordance w ith OAC Division
   a member due to the Sponsor’ s denial of payment of a Medicaid                                             5101:3, including rule 5101:3-26-12;
   service, as specified in OAC Division 5101:3, including rule                                                 32. Subcontractor agrees that member notification regarding
   5101:3-26-08.4, utilizing the procedures and forms as specified                                            any applicable co-payment amounts must be carried out in
   in OAC rule 5101:6-2-35.                                                                                   accordance w ith OAC Division 5101:3, including rule 5101:3 -26-
     21. If the subcontractor is a Medicaid provider, subcontractor                                           12.
   must meet the qualification specified in OAC Division5101:3,                                                 33. If the subcontractor has been delegated decision-making
   including rule 5101:3 -26-05(C).                                                                           authority w hich may determine the reduction, suspension, denial
     22. All laboratory testing sites providing services to members                                           or termination of services and the subcontractor issues the state
   must have either a current Clinical Laboratory Improvement                                                 hearing notification to the member, subcontractor must agree to
   Amendment (CLIA) certificate of w aiver, certificate of                                                    copy the Sponsor on any notification to a member of the
   accreditation, certificate of compliance, or a certificate of                                              member’ s right to request a state hearing.
   registration w ith a CLIA identification number.                                                             34. Subcontractor shall be bound by the same standard of
     23. Any home health provider used for members must meet                                                  confidentiality w hich apply to OMA and the state of Ohio as
   the requirements specified in OAC Chapter 5101:3 -12 and                                                   described in OAC rule 5101:1 -1-03 and 45 CFR Parts 160 and
   comply w ith the requirements for home care dependent adults as                                            164, including standards for unauthorized uses or disclosures of
   specified in section 121.36 of the Ohio Revised Code.                                                      protected health information (PHI).
     24. If provider is a primary care provider, provider agrees to                                             35. Subcontractor agrees that their applicable facilities and
   participate in the care coordination requirements outlined in OAC                                          records w ill be open to inspection by the Sponsor, PBM, OMA or
   Division 5101:3, including rule 5101:3 -26-03.1.                                                           its designee, or other entities as specified in OAC rule 5101:3 -
     25. If subcontractor is a hospital, the Addendum must include                                            26-06.
   the completed OMA Hospital Services Form, Attachment C of                                                    36. Subcontractor agrees to allow the PBM and/or Sponsor
   this Addendum, w hich specifies w hich services of the hospital                                            access to all member medical records for a period of not less
   are included in the Base Contract.                                                                         than six years from the date of service, or until any audit init iated
     26. Sponsor agrees not to prohibit, or otherw ise restrict a                                             w ithin the six year period is completed, and allow access to all
   subcontractor acting w ithin the law ful scope of practice, from                                           record keeping, audits, financial records, and medical records to
   advising or advocating on behalf of a member w ho is his or her                                            OMA or its designee or other entities as specified in OAC Division
   patient for the follow ing:                                                                                5101:3, including rule 5101:3-26-06.
             A. The member’ s health status, medical care, or                                                   37. Subcontractor agrees to comply w ith the provisions for
   treatment options, including any alternative treatment that may                                            record keeping and auditing in accordance w ith OAC Division
   be self-administered.                                                                                      5101:3, including rule 5151:3-26-06.
             B. Any information the member needs in order to                                                    38. Subcontractor agrees to make patient records for Medicaid
   decide among all relevant treatment options.                                                               eligible individuals available for transfer to new providers at no
             C. The risks, benefits, and consequences of treatment                                            cost to the patient.
   versus non-treatment.                                                                                        39. Subcontractor shall not discriminate in the delivery of
                                                                                                              services based on a member’ s race, color, religion, gender,

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 192 of 236 PageID
                                             #: 12218
                                                                                                                                                  PBM PROVIDER MANUAL                                   193
   genetic information, sexual orientation, age, disability, national                                          41. Subcontractor shall not in any manner discriminate
   origin, military status, ancestry, health status or need for health                                        against, intimidate, or retaliate against any employee hired for the
   services.                                                                                                  performance of services under the subcontract on account of
    40. Subcontractor in performance of the subcontract or in the                                             race, color, religion, gender, genetic information, sexual
   hiring of any employees for the performance of services under                                              orientation, age, disability, national origin, military status, health
   the subcontract, shall not by reason of race, color, religion,                                             status, or ancestry.
   gender, genetic information, sexual orientation, age, disability,                                          The Office of Medical Assistance permits changes to
   national origin, military status, health status or ancestry                                                Attachments A, B, C and/or D by mutual w ritten agreement of
   discriminate against any citizen of Ohio in the employment of a                                            both parties and w ithout regeneration of this Base Contract or
   person qualified and available to perform the services to w hich                                           this Addendum.
   the subcontract relates.


     OKLAMA REGULATORY ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO licensed under
   Oklahoma law (as such term is defined by Oklahoma law ; referred to as the “ Sponsor” ), Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w it h respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Witho ut
   limiting the generality of the foregoing, Provider agrees as follow s:

   1. In the event PBM fails to pay for Covered Medications as set                                            3. Provider shall provide services for the duration of the period
   forth in the Agreement, the Member shall not be liable to Provider                                         after the PBM’ s insolvency for w hich premium payment has been
   for any sums ow ed by the PBM. 36 Okla. St. 6913(D)(1)                                                     made and until the Member’ s discharge from inpatient facilities.
   2. Provider shall not maintain an action at law against a Member                                           36 Okla. St. 6913(E)(2)
   to collect sums ow ed by PBM. 36 Okla. St. 6913(D)(3)


   OREGON REGULATORY ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO licensed under
   Oregon law (as such term is defined by Oregon law ; referred to as the “ Sponsor” ), Provider agrees that the Provider Agreement
   is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

   1.       Prior to providing services to a Member, Provider w ill                                           Agreement. If PBM determines that Provider has overcharged a
   collect from each Member the applicable Copayment as                                                       Member, Provider w ill promptly pay such overpayment to PBM or
   communicated to Provider via the online claims system or as                                                such Member as directed upon notification by PBM. This
   otherw ise notified in w riting by PBM. Provider cannot w aive,                                            provision w ill survive the termination of this Agreement and
   discount, reduce, or increase the Copayment. Provider w ill in no                                          supersedes any oral or w ritten contrary agreement now existing
   event (including, but not limited to, non-payment by PBM or any                                            or hereafter entered into betw een Provider and Member or
   Sponsor, PBM’ s or any Sponsor’ s insolvency, or breach of this                                            someone acting on Member’ s behalf. Or. Rev. Stat. § 743.821;
   Agreement) bill, charge, collect a deposit from, seek                                                      Or. Rev. Stat. § 750.095(2).
   compensation, remuneration, or reimbursement from, or have any                                             2.       Provide that w hen continuity of care is required to be
   recourse against, a Member or other person acting on Member’ s                                             provided under a health benefit plan by ORS 743.854, the insurer
   behalf. This provision does not prohibit the collection of                                                 and the individual provider shall provide continuity of care to
   Copayments or charges for non-covered services or items;                                                   enrollees as provided in Or. Rev. Stat. 743.854. Or. Rev. Stat
   how ever, Provider shall not add additional charges to                                                     703.803(2)(h).
   theCopayment for the provision of services under this


   OREGON MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Oregon Medicaid Program (“ Enrollees” ) administered by the Sponsor (t he “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s ar e
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 193 of 236 PageID
                                             #: 12219
                                                                                                                                         PBM PROVIDER MANUAL                                      194


Provider Agreement (including the Provider Manual), the terms and conditions set forth in this Addendum shall control for the
purposes of the Oregon Medicaid Program. Without limiting the generality of the foregoing, Provider agrees as follow s:

     1. Providers shall not bill Members for Covered Services                                         protective services, investigation and reporting requirements
unless there is a full w ritten disclosure or w aiver on file signed by                               described in OAR 943-045-0250 through 943-045-0370 and
the Member, in advance of the service being provided, in                                              ORS 430.735 through 430.765
accordance w ith OAR 410 -141-042                                                                          4. Provider shall submit valid claims for services including
     2.   Provider may review Sponsor’ s Grievance process in                                         all the fields and information needed to allow the claim to be
the Member’ s Handbook or by requesting such informat ion from                                        processed w ithout further information from Provider, and w ithin
Sponsor.                                                                                              time frames that assure all corrections have been made w ithin
     3. Provider acknow ledges and agrees that the Provider                                           four months of the date of service.
Agreement may be terminated, and other sanctions may be                                                    5. Provider agrees to subrogate to OHA any and all claims
imposed against Provider by Sponsor, if Provider’ s performance is                                    the Provider has or may have against manufacturers, w holesale
inadequate to meet the requirements of the Provider Agreement,                                        or retail suppliers, sales representatives, testing laboratories, or
or Sponsor’ s contract w ith the State of Oregon. Provider agrees                                     other Providers in the design, manufacture, marketing, pricing, or
that it w ill comply w ith 42 CFR 438.6 that are applicable to                                        quality of drugs, pharmaceuticals, medical supplies, medical
Covered Services, and w ith all the requirements relating to f raud                                   devices, DMEPOS, or other products. Nothing in this provision
and abuse. Provider shall refer any suspected fraud or abuse to                                       prevents Oregon from w orking w ith Sponsor, PBM, or Provider
PBM and/or the OHP.           Provider shall further comply w ith all                                 and releasing its right to subrogation in a particular case.


PENNSYLVANIA REGULATORY ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO licensed u nder
Pennsylvania law (as such term is defined by Pennsylvania law ; referred to as the “ Sponsor” ), Provider agrees that the Provider
Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
included and shall apply w it h respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event
there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Without
limiting the generality of the foregoing, Provider agrees as follow s:

  1.      Hold Harmless. In no event, including but not limited to,                                            b. In furtherance of the foregoing, Provider agrees to
non-payment by PBM or the Plan Sponsor, the insolvency of Plan                                        and shall participate in and abide by the decisions of PBM’ s and
Sponsor or PBM, or breach of this Agreement, shall the Provider                                       the Plan Sponsor’ s, as appropriate, quality assurance, utilization
bill, charge, collect a deposit from, seek compensation or                                            review and Member complaint and grievance systems. Provider
reimbursement from, or have any recourse against a Member or                                          agrees to abide by PBM’ s and the Plan Sponsor’ s, as appropriate,
persons other than the Plan Sponsor acting on behalf of such                                          rules and regulations. 28 Pa. Code §9.722(e)(3); 31 Pa. Code
Member for the Covered Medications provided hereunder. This                                           §152.104(a)(3)(ii)-(iv).
provision does not prohibit collecting supplemental charges or                                          3. Compliance with Law . Provider agrees to adhere to all Stat e
Copayments in accordance w ith the t erms of the applicable                                           and Federal law s, rules and regulations.           28 Pa. Code
agreement betw een the Plan Sponsor and the Member. This                                              §9.722(e)(5).
provision shall survive the termination of this Agreement for                                           4. Termination.
those Covered Medications provided prior to such termination,                                                   a.       Neither party shall be permitted to terminate
regardless of the cause of the termination, and shall be construed                                    the Agreement w ithout cause upon less than sixty (60) days prior
for the benefit of the Member. Any modification, addition or                                          w ritten notice. 28 Pa. Code §9.722(e)(7).
deletion to this provision shall become effective no earlier than                                               4.2 In the event Provider terminates the Agreement for
15 days after the appropriate state regulatory authorities have                                       any reason, it must give PBM at least sixty (60) days advanced
received w ritten notification of the proposed changes and such                                       w ritten notice. 31 Pa. Code §301.124.
changes shall otherw ise comply w ith all state law s and                                                       4.3      PBM may immediately terminate Provider’ s
regulations. This hold harmless language supersedes any w ritten                                      participation and preferred status if the Provider is found to be
or oral agreement currently in existence, or entered into at a later                                  harming patients. 31 Pa. Code §152.104(a)(3)(vi).
date, betw een Provider, PBM and the Member, or persons acting                                                  4.4      If PBM terminated the Agreement for cause,
in their behalf. 28 Pa. Code §9.722(e)(1); 28 Pa. Code                                                including breach of contract, fraud, criminal activity, or posing a
§9.725(4); and 31 Pa. Code §§152.14, 152.104(a)(3)(i)                                                 danger to a Member or the health, safety, or w elfare of the public
  2.    Confidentiality of and Access to Records.                                                     as determined by PBM or Sponsor, PBM and Sponsor shall not be
      a.     Provider shall keep Member information and records                                       responsible for Covered Medications provided to the Member
confidential in accordance w ith 40 P.S. § 991.2131 and all                                           follow ing the date of termination. 28 Pa. Code §9.684(j) and 40
applicable State and Federal law s, rules and regulations. Provider                                   P.S. §991.2117(b).
agrees to grant access to records to the employees and agents of                                      5         Amendment. Provider shall be provided at least thirty
the Pennsylvania Department of Health, Insurance Department,                                          (30) days prior w ritten notice of any changes to contracts,
and the Department of Public Welfare w ith direct responsibility                                      policies or procedures affecting Providers or the provision or
for quality assurance, investigation of complaints or grievances,                                     payment of health care services to Members, unless the change
enforcement or other activities related to compliance w ith State                                     is required by law or regulation. 28 Pa. Code §9.722(e)(8).
law or Plan Sponsor on behalf of such entity. 28 Pa. Code
§9.722(e)(2); 31 Pa. Code §152.104(a)(3)(v).

       This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or
       in part-this document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc.
       EXEMPT FROM PUBLIC DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b).
       Do not disclose outside of the recipient organization of the United States Government.
                                                                                                                                                          © 2014 Express Scripts, Inc.
                                                                                                                                                Proprietary & Confidential Information. All
                                                                                                                                                                             rights reserved
                                                                                                                                                Network Provider Manual―Revised 7/2014
          201767.4
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 194 of 236 PageID
                                       #: 12220
                                                                                                                                                  PBM PROVIDER MANUAL                                   195
   6     Reimbursement.                                                                                       systems shall be subject to the Sponsor’ s oversight and
              6.3     This Agreement shall include no incentive                                               monitoring of PBM’ s performance. 28 Pa. Code §9.725(2).
   reimbursement system for Provider’ s pharmacists, w hich w eighs                                                     8.3       Provider acknow ledges and agrees that
   utilization performance as a single component more highly than                                             Sponsor, upon failure of PBM to properly implement and
   quality of care, Member services and other factors collectively.                                           administer the systems, or to take prompt corrective action after
   28 Pa. Code §9.722(f)(2).                                                                                  identifying quality, Member satisfaction or other problems, may
              6.4     This Agreement shall include no financial                                               terminate its contract w ith PBM, and that as a result of the
   incentive that compensates a Provider’ s pharmacist for providing                                          termination, Provider’ s participation in the Sponsor’ s plans may
   less than medically necessary and appropriate care to a Member.                                            also be terminated. 28 Pa. Code §9.725(3).
   28 Pa. Code §9.722(f)(3).                                                                                            8.4       Provider and PBM further acknow ledge and
   7          Data Reporting Requirements. Provider agrees that it                                            agree that this Agreement does not contain provisions permitting
   shall comply w ith data reporting requirements, including                                                  PBM or the Sponsor to sanction, terminate or fail to renew a
   encounter, utilization, and reimbursement methodology required                                             Provider’ s participation for any of the follow ing reasons:
   by the Department of Health and Department of Public Welfare.                                                        8.4.1     Discussing the process that the Sponsor or any
   28 Pa. Code §9.724(d)(9).                                                                                  entity contracting w ith the Sponsor uses or proposes to use to
   8     Acknowledgements of Provider.                                                                        deny payment for a health care service;
              8.1     Provider acknow ledges and agrees that nothing                                                    8.4.2     Discussing medically necessary and appropriate
   contained in this Agreement limits the follow ing:                                                         health care services for a Member, including information
                  8.1.1      The authority of the Sponsor to ensure                                           regarding the nature of the treatment, the risks of the treatment,
   the Provider’ s participation in and compliance w ith the Sponsor’ s                                       alternative treatments or the availability of alternative therapies,
   quality assurance, utilization management, UM, complaint and                                               consultation or tests;
   grievance systems and procedures and limits;                                                                         8.4.3     Discussing the decision of any Sponsor to deny
                  8.1.2      The Department of Health’ s authority to                                         payment for a health care service;
   monitor the effectiveness of the Sponsor’ s system and                                                               8.4.4     Discussing any other information Provider
   procedures or the extent to w hich the Sponsor adequately                                                  reasonably believes is necessary to provide the Member full
   monitors any function delegated to PBM, or to require the                                                  information concerning the health care of the Member; (a) – (d)
   Sponsor to take prompt corrective action regarding quality of                                              hereof: 40 P. S. §991.2113(a); 28 Pa. Code §9.722(d);
   care or consumer grievances and complaints; or                                                                       8.4.5     Advocating for medically necessary and
                  8.1.3      The Sponsor’ s authority to sanct ion or                                         appropriate health care services for a Member;
   terminate a Provider found to be providing inadequate or poor                                                        8.4.6     Filing a grievance on behalf of and w ith the
   quality care or failing to comply w ith the Sponsor’ s systems,                                            w ritten consent of a Member, or helping a Member to file a
   standards or procedures as agreed to by PBM. 28 Pa. Code                                                   grievance;
   §9.725(1).                                                                                                           8.4.7     Protesting a decision, policy or practice of PBM
              8.2     Provider acknow ledges and agrees that any                                              or Sponsor that Provider believes interferes w ith its ability to
   delegation by the Sponsor to PBM for performance of quality                                                provide medically necessary and appropriate health care; and
   assurance, utilization management, credentialing, netw ork                                                           8.4.8     Taking another action specifically permitted by
   contracting and management and other medical management                                                    40 P. S. §§991.2113, 991.2121 and 991.2171. (e) – (h)
                                                                                                              hereof: 28 Pa. Code §9.722(c).


   PENNSYLVANIA MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the Pennsylvania Medicaid Program (“ Enrollees” or “ Members” ) administered by the Sponsor (the “ Sponsor” ), Provider
   agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall control for the purposes of the Pennsylvania Medicaid Program. Without limiting the generality of the
   foregoing, Provider agrees as follow s:
        1. To the extent capitalized terms are not defined in the                                                 5. Provider is prohibited from submitting claims that
   Provider Agreement, such terms w ill have the definitions ascribed                                         contain false information or making false statements to PBM or
   to them under Pennsylvania law and/or the applicable                                                       Sponsor. Provider may be subject to legal and contractual
   HealthChoices Agreement.                                                                                   sanctions for violation of this provision.
        2. Provider shall not be excluded from participation due to                                               6. For the purposes of Pennsylvania Medicaid, the term
   the fact that Provider has a practice that includes a substantial                                          “ Medically Necessary” means a service or benefit that meets any
   number of patients w ith expensive medical conditions.                                                     one of the follow ing: (a) The service or benefit w ill, or is
        3. Provider w ill not be excluded from participation because                                          reasonably expected to, prevent the onset of an illness,
   Provider advocates on behalf of a Member for Medically                                                     condition, or disability; (b) The service or benefit w ill, or is
   Necessary and appropriate health care consistent w ith the degree                                          reasonably expected to, reduce or ameliorate the physical, mental
   of learning and skill ordinarily possessed by a reputable Health                                           or developmental effects of an illness, condition, injury, or
   Care Provider practicing according to the applicable legal                                                 disability; (c) The service or benefit w ill assist the Enrollee to
   standard of care.                                                                                          achieve or maintain the maximum functional capacity in
        4. Provider is prohibited from denying services to any                                                performing daily activities, taking into account both the
   Enrollee during the Medicaid Fee-For-Service eligibility w indow                                           functional capacity of the Member and those functional
   prior to the effective date of enrollment w ith Sponsor.                                                   capacities that are appropriate for Member of the same age.

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 195 of 236 PageID
                                             #: 12221
                                                                                                                                                  PBM PROVIDER MANUAL                                   196
         7. Provider is not prohibited or restricted from acting w ithin                                           11. Provider shall cooperate in all QM/UM Program
   the law ful scope of practice and from discussing Medically                                                standards outlined in Exhibit M(1) of HealthChoices Agreement.
   Necessary care and advising or advocating appropriate medical                                                   12. To the extent applicable, Provider shall cooperat e in the
   care w ith or on behalf of a Member including; information                                                 submission of any and all information necessary for Sponsor to
   regarding the nature of treatment options; risks of treatment;                                             meet any reporting requirements.
   alternative treatments; or the availability of alternative therapies,                                           13. Provider agrees that in the event of PBM’ s or Sponsor’ s
   consultation or tests that may be self -administered.                                                      insolvency or other cessation of operations, Provider shall
         8. Provider is not prohibited or restricted from acting w ithin                                      continue to provide benefits t o Members through the period for
   the law ful scope of practice from providing information the                                               w hich the Capitation has been paid to Sponsor.
   Member needs in order to decide among all relevant treatment                                                    14. Provider shall cooperate in Sponsor’ s and Department
   options and the risks, benefits, and consequences of treatment                                             of Public Welfare’ s Recipient Restriction Program(s).
   and non-treatment.                                                                                              15. Nothing in the Provider Agreement shall be construed as
         9. Provider’ s Provider Agreement w ill not be terminated for                                        prohibiting or penalizing Provider from contracting w ith other
   filing a Grievance on behalf of a Member.                                                                  PBMs or Manage Care Organizations.
         10. Nothing in the Provider Agreement may be construed to                                                 16. Provider must comply w ith all Pennsylvania Medical
   require Sponsor or PBM to reimburse Provider for counseling                                                Assistance Self Audit Protocols.
   provided to Members w hen Provider objects to such services on
   moral or religious grounds.


   RHODE ISLAND REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of Sponsors licensed under
   Rhode Island law , Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so
   that the follow ing rules and requirements are included and shall apply w ith respect to those services provided t o Members of
   the Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum
   and the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set
   forth in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:

   Notw ithstanding anything to the contrary in the Provider                                                  chapter, confinement coverage shall be provided w hich meets
   Agreement, PBM shall not terminate Provider “ w ithout cause” ;                                            federal standards for federally qualified health maintenance
   provided, how ever, that “ cause” shall include lack of need due to                                        organization plans; and to all other Members for a period of thirty
   economic considerations.        Gen. Law s of R.I. § 23 -17.13-                                            (30) days follow ing the insolvency, unless Members are afforded
   3(c)(10).                                                                                                  the opportunity to enroll in another insurance plan as defined in
        1. PBM shall afford Provider due process for all adverse                                              Gen. Law s of R.I. § 27-41-13(h)(3) w ithout w aiting periods or
   decisions resulting in a change of Provider’ s status as a                                                 exclusions or limitations based on health status. Gen. Law s of
   participating provider. PBM shall notify Provider of the proposed                                          R.I. § 27-41-13(h).
   action(s) and the reasons for the proposed action. PBM shall                                                    5. Provider agrees that Members shall not be liable to
   give Netw ork Pharmacy the opportunity to contest the proposed                                             Provider for charges for covered health services, including
   action and participate in the internal appeals process set forth in                                        Covered Medications, except for amounts due for Copayments
   the Provider Agreement and the Provider Manual. Gen. Law s of                                              and other appropriate amounts due (i.e., deductible, if
   R.I. § 23-17.13-3(c)(11).                                                                                  applicable), w hen provided or made available to Members during
        2. Provider shall not assert a claim against Members in the                                           a period in w hich premiums w ere paid by or on behalf of the
   event of the rehabilitation, liquidation, conservation, or                                                 Member. Gen. Law s of R.I. § 27 -41-26.
   administrative supervision of Sponsor or PBM. Gen. Law s of R.I.                                                6. PBM shall not refuse to contract w ith or compensate
   §§ 27-19-28(b), 27-20-24(b).                                                                               Provider for covered services, including Covered Medications,
        3. Provider agrees that in the event of the insolvency of                                             solely because Provider has in good faith communicated w ith one
   Sponsor or PBM, Members shall not be liable to Provider for                                                or more of Provider’ s patients regarding the provisions, terms,
   charges for covered services, including Covered Medications,                                               requirements, restrictions, or other treatment options of
   received before the time of insolvency. Gen. Law s of R.I. § 27 -                                          Sponsor’ s products as they relate to the needs of Provider’ s
   41-13(h).                                                                                                  patients. Gen. Law s of R.I. § 27 -41-14.1.
        4. In the event of the insolvency of Sponsor or PBM, Provider                                              7. Nothing in the Provider Agreement shall be construed as
   shall continue to provide covered services, including Covered                                              providing for the specific payment to Provider, directly or
   Medications, to Members confined at the time of insolvency until                                           indirectly, as an inducement or incentive to reduce or limit
   the earlier of discharge or ninety (90) days follow ing the                                                services, to reduce the lengt h of stay or the use of alternative
   insolvency, or in the alternative, for federally qualified health                                          treatment sett ings or the use of a particular medication w ith
   maintenance organizations w hich are licensed pursuant to this                                             respect to a Member. Gen. Law s of R.I. § 23 -17.13-3(b)(8).


   SOUTH CAROLINA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under South Carolina law (as such terms are defined by South Carolina law ; collectively and/or individually, the
   “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that
   the follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 196 of 236 PageID
                                             #: 12222
                                                                                                                                                  PBM PROVIDER MANUAL                                   197
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foreg oing, Provider agrees as follow s:

        1. Member Hold Harmless.            With the exception of                                                  4. Provider’s Obligations.        Nothing in the Provider
   applicable copayments, Provider shall not to bill the Members or                                           Agreement shall be construed to limit Provider’ s legal obligations
   otherw ise hold the Members financially responsible for Covered                                            to a Member as specified under Provider’ s professional license.
   Medications rendered, even w here Provider had not been paid by                                            S.C. Stat. § 38-71-1740(A)(2)(b).
   ESI or Sponsor. S.C. Stat. § 38 -33-130(B).                                                                     5. Continuation of Services.         In the event Provider
        2. Liability.   Notw ithstanding anything in the Provider                                             terminates its participation under the Provider Agreement,
   Agreement to the contrary, Provider acknow ledges that Provider,                                           Provider shall, if requested, continue to provide Covered
   PBM, and Sponsor are each responsible for the legal                                                        Medications to Members, subject to the terms of the Provider
   consequences and costs of their ow n acts or omissions and shall                                           Agreement, for a period of ninety (90) days or the anniversary
   not be responsible for the acts or omissions, or both, of the other                                        date of the Sponsor’ s Prescription Drug Program, w hichever
   parties. S.C. Stat. § 38-71-1740(A)(1).                                                                    occurs first. S.C. Stat. § 38-71-1730(A)(4).
        3. Discussions With Members. Nothing in the Provider                                                       6. Records. Provider shall allow the director of the South
   Agreement shall be construed to limit Provider’ s ability to discuss                                       Carolina Department of Insurance (“ SCDOI” ), or his designee, to
   w ith a Member, the treatment options available to the Member,                                             examine its records, books and affairs upon such director’ s
   risks associated w ith treatments, utilization management                                                  request. S.C. Stat. § 38-33-170. To the extent it is determined
   decisions, and recommended course of treatment. S.C. Stat. §                                               that monies are ow ed as a result of the SCDOI’ s review , PBM
   38-71-1740(A)(2)(a).                                                                                       shall have the right to off set such amount against amounts ow ed
                                                                                                              to Provider.


   SOUTH CAROLINA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   under the South Carolina Medicaid MCO Program (“ Enrollees” ) administered by the Sponsor (the “ Sponsor” ), Provider agrees
   that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the
   “ Addendum” ). Provider further acknow ledges that the language provided below w as required to be reproduced verbatim. As
   such, Provider acknow ledges and agrees that not all provisions may be applicable to the provision of Covered Medications to
   Enrollees and that the terms not defined herein shall have the meaning ascribed to t hem in Sponsor’ s contract w ith the South
   Carolina Department of Health or the applicable law , rule or regulation. In the event there is a conflict betw een the terms and
   conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement (including the Provide r
   Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the generality of the foregoing,
   Provider agrees as follow s:
        1. Medicaid Appendix.                                                                                 release or long-term maintenance.
   The provisions in this Section shall be primary and supersede any                                               5. Emergency Medical Condition – A medical condition
   provision to the contrary w hich may occur in any other section of                                         manifesting itself by acute symptoms of sufficient severity
   this subcontract.                                                                                          (including severe pain) such that a prudent layperson, w ho
   A.        Definitions.                                                                                     possesses an average know ledge of health and medicine, could
        1. Action – As related to Grievance, either (1) the                                                   reasonably expect the absence of immediate medical attention to
   denial or limited authorization of a requested service, including                                          result in: placing the health of the individual (or, w ith respect to a
   the type or level of service; (2) the reduction, suspension, or                                            pregnant w oman, the health of the w oman and/or her unborn
   termination of a previously authorized service; (3) the denial, in                                         child) in serious jeopardy; serious impairment to bodily functions,
   w hole or in part, of payment for a service; (4) the failure to                                            or serious dysfunction of any bodily organ or part.
   provide services in a timely manner, as defined by SCDHHS; (5)                                                  6. Emergency Services – Covered inpatient and outpatient
   the failure of the MCO to act w ithin the t imeframes provided in                                          services that are as follow s: (1) furnished by a provider that is
   §9.7.1 of the MCO Contract; or (6) for a resident of a rural area                                          qualified to furnish these services under this title; and (2) needed
   w ith only one MCO, the denial of a Medicaid MCO Member' s                                                 to evaluate or stabilize an Emergency Medical Condition.
   request to exercise his or her right,          under    42    CFR                                               7. Federal Qualified Health Center (FQHC) – A South
   §438.52(b)(2)(ii), to obtain services outside the M CO’ s                                                  Carolina licensed health center certified by the Centers for
   netw ork.                                                                                                  Medicare and Medicaid Services that receives Public Health
        2. Additional Service(s) – A service(s) provided by the                                               Services grants. An FQHC provides a w ide range of primary care
   MCO w hich is a non- covered service(s) by the South Carolina                                              and enhanced services in a medically under-served area.
   State Plan for Medical Assistance and is offered to Medicaid
   MCO Members in accordance w ith the standards and other                                                         8. Grievance – An expression of dissatisfaction about any
   requirements set forth in the MCO Contract w hich are outlined in                                          matter other than an Action. The term is also used to refer
   another section of this Contract.                                                                          to the overall system that includes grievances and appeals
        3. Clean Claim – A claim that can be processed w ithout                                               handled at the MCO level. (Possible subjects for Grievances
   obtaining additional information from the Provider of the service                                          include, but are not limited t o, the quality of care or services
   or from a third party.                                                                                     provided, and aspects of interpersonal relationships such as
        4. Continuity of Care – The continuous treatment for a                                                rudeness of a provider or employee, or failure to respect the
   condition (such as pregnancy) or duration of illness from the time                                         Medicaid MCO Member' s rights.)
   of first contact w ith a healthcare provider through the point of                                               9. Healthcare Medicaid Provider – A provider of healthcare

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 197 of 236 PageID
                                             #: 12223
                                                                                                                                                  PBM PROVIDER MANUAL                                   198
   services or products w hich includes but is not limited to an                                              w hich w ould conflict in any manner or degree w ith the
   institution, facility, agency, person, corporation, partnership,                                           performance of its services hereunder.             Provider further
   practitioner, specialty physician, group or association approved                                           covenants that, in the performance of this Contract, no person
   by SCDHHS, licensed and/or credentialed w hich accepts as                                                  having any such know n interests shall be employed.
   payment in full for providing benefits to Medicaid MCO Members                                                   6. Provider recognizes that in the event of termination of
   amounts pursuant to the MCO reimbursement provisions,                                                      the MCO Contract betw een MCO and SCDHHS,                    MCO is
   business requirements and schedules.                                                                       required to make available to SCDHHS or it s designated
         10. Managed Care Organization – An entity that has, or is                                            representative, in a usable form, any and all records, w hether
   seeking to qualify for, a comprehensive risk contract that is (1) a                                        medical or financial, related to the MCO' s and Provider’ s
   Federally qualified HMO that meets the advance directive                                                   activities undertaken pursuant to this Contract. The Provider
   requirements of subpart I of 42 CFR Part 489; or (2) any public                                            agrees to furnish any records to the MCO w hich the MCO w ould
   or private entity that meets t he advance directives requirements                                          need in order to comply w ith this provision. The provision of such
   and is determined to also meet the follow ing conditions: (a)                                              records shall be at no expense to SCDHHS.
   makes the services it provides to its Medicaid MCO Members as                                                    7. In the event of termination of this Contract, SCDHHS
   accessible (in terms of timeliness, amount, duration, and scope)                                           w ill be notified of the intent to terminate this Contrac t one
   as those services are to other Medicaid recipients w ithin the area                                        hundred and tw enty (120) calendar days prior to the effective
   serviced by the entity; and (b) meets the solvency standards of                                            date of termination. The date of termination w ill be at midnight
   42 CFR §438.116. This includes any of the entity’ s employees,                                             on the last day of the month of termination.
   affiliated providers, agents, or contractors.                                                                    8. If the termination of this Contract is as a result of a
         11. Medically Necessary Service – Those medical services                                             condition or situation w hich w ould have an adverse impact on
   w hich:      (a) are essential to prevent, diagnose, prevent the                                           the health and safety of Medicaid MCO Members, the termination
   w orsening of, alleviate, correct or cure medical conditions that                                          shall be effective immediately and SCDHHS w ill be immediately
   endanger life, cause suffering or pain, cause physical deformity                                           notified of the termination and provided any information
   or malfunction, threaten to cause or aggravate a handicap, or                                              requested by SCDHHS.
   result in illness or infirmity of a Medicaid MCO Member; (b) are                                           C.        Hold Harmless.
   provided at an appropriate facility and at the appropriate level of                                              1. At all times during the term of this Contract, Provider
   care for the treatment of the Medicaid MCO Member' s medical                                               shall, except as otherw ise prohibited or limited by law , indemnify
   condition; and, (c) are provided in accordance w ith generally                                             and hold SCDHHS harmless from all claims, losses, or suits
   accepted standards of medical practice.                                                                    relating to activities undertaken pursuant to this Contract.
         12. Medicaid MCO Member – An eligible person(s) w ho is                                                    2. If Provider is not a political subdivision of the State of
   enrolled w ith a SCDHHS approved Medicaid Managed Care                                                     South Carolina, an affiliate organization, or otherw ise prohibited
   Organization. For purpose of this subcontract, Medicaid MCO                                                or limited by law , Provider shall indemnify, defend, protect, and
   Member shall include the patient, parent(s), guardian, spouse or                                           hold harmless SCDHHS and any of it s officers, agents, and
   any other person legally responsible for the Medicaid MCO                                                  employees from:
   Member being served.                                                                                                      a. Any claims for damages or losses arising from
         13. MCO - The Managed Care Organization w ho is                                                       services rendered by any subcontractor, person, or firm
   requesting services under this Contract.                                                                    performing or supplying services, materials, or supplies for the
         14. Primary Care Provider (PCP) – The provider w ho serves                                            Provider in connection w ith the performance of this Contract;
   as the entry point into the health care system for the Medicaid                                                           b. Any claims for damages or losses to any
   MCO Member. The PCP is responsible for providing primary care,                                              person or firm injured or damaged by erroneous or negligent
   coordinating and monitoring referrals to specialist care,                                                   acts, including disregard of state or          federal     Medicaid
   authorizing hospital services, and maintaining Continuity of Care.                                          regulations or legal statutes, by Provider, its agents,
         15. Rural Health Clinic (RHC) – A South Carolina licensed                                             officers, employees, or subcontractors in the performance of
   rural health clinic is certified by the Centers for Medicare and                                            this Contract;
   Medicaid Services and receiving Public Health Services grants.                                                            c. Any claims for damages or losses resulting to
   An RHC is eligible for state defined cost based reimbursement                                               any person or firm injured or damaged by Provider, its agents,
   from the Medicaid fee-for-service program.      An RHC provides a                                           officers, employees, or subcontractors by the publication,
   w ide range of primary care and enhanced services in a medically                                            translation, reproduction, delivery, performance, use, or
   underserved area.                                                                                           disposition of any data processed under this Contract in a
         16. Provider – The Healthcare Medicaid Provider w ho is                                               manner not authorized by the Contract or by federal or state
   providing services for the MCO under this Contract.                                                         regulations or statutes;
   B.         Administration.                                                                                                d. Any failure of the Provider, its agents, officers,
         1. SCDHHS retains the right to review any and all                                                     employees, or subcontractors to observe the federal or state
   subcontracts entered into for the provision of any services under                                           law s, including, but not limited to, labor law s and minimum
   this Contract.                                                                                              w age law s;
         2. SCDHHS does not require Provider to participate in any                                                           e. Any claims for damages, losses, or costs
   other line of business (i.e. Medicare Advantage or commercial)                                              associated w ith legal expenses, including, but not limited to,
   offered by the MCO in order to participate in the MCO’ s Medicaid                                           those incurred by or on behalf of SCDHHS in connection w ith
   netw ork.                                                                                                   the defense of claims for such injuries, losses, claims, or
         3. SCDHHS does not require Provider to participate in the                                             damages specified above;
   netw ork of any other Managed Care Organization as a condition                                                            f. Any injuries, deaths, losses, damages,
   of participation in MCO’ s netw ork.                                                                        claims, suits, liabilities, judgments, costs and expenses w hich
         4. MCO and Provider shall be responsible for resolving any                                            may in any manner accrue against SCDHHS or their agents,
   disputes that may arise bet w een the tw o (2) parties, and no                                              officers or employees, t hrough the intentional conduct,
   dispute shall disrupt or interfere w ith the Continuity of Care of a                                        negligence or omission of the Provider, its agents, officers,
   Medicaid MCO Member.                                                                                        employees or subcontractors.
         5. Provider represents and covenants that it presently has                                                 3. As required by the South Carolina Attorney General, in
   no interest and shall not acquire any interest, direct or indirect,                                        circumstances w here the Provider is a political subdivision of the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 198 of 236 PageID
                                             #: 12224
                                                                                                                                                  PBM PROVIDER MANUAL                                   199
   State of South Carolina, or an affiliate organization, except as                                           informed of the Medicaid MCO Member’ s treatment needs,
   otherw ise prohibited by law , neither Provider nor SCDHHS shall                                           changes, progress or problems.
   be liable for any claims, demands, expenses, liabilities and                                                     8. Provider must       adhere to         the            Quality
   losses (including reasonable attorney' s fees) w hich may arise                                                      Assessment         Performance      Improvement       and
   out of any acts or failures to act by the other party, its                                                 Utilization Management (UM) requirements as outlined by
   employees or agents, in connection w ith the performance of                                                SCDHHS and/or its designee.
   services pursuant to this Contract.                                                                              9. Provider shall have an appointment system for Medically
         4.      In accordance w ith the requirements of S.C. Code                                            Necessary Services that is in accordance w ith prevailing medical
   Ann. § 38-33-130(b) (Supp. 2001, as amended), and as a                                                     community standards.
   condition of participation as a Healthcare Medicaid Provider,                                                    10. Provider shall not use discriminatory practices w ith
   Provider hereby agrees not to bill, charge, collect a deposit                                              regard to Medicaid MCO Members such as separate w aiting
   from, seek compensation, remuneration or reimbursement                                                     rooms, separate appointment days, or preference to private pay
   from, or have recourse against, Medicaid MCO Members, or                                                   patients.
   persons acting on t heir behalf, for health care services w hich are                                             11. Provider must identify Medicaid MCO Members in a
   rendered to such Medicaid MCO Members by the Provider, and                                                 manner w hich w ill not result in discrimination against the
   w hich are covered benefits under the Medicaid MCO Member’ s                                               Medicaid MCO Member in order to provide or coordinate the
   Handbook. This provision applies to all covered health care                                                provision of all core benefits and/or Additional Services and out
   services furnished to the Medicaid MCO Member for w hich                                                   of plan services.
   SCDHHS does not pay the MCO or the MCO does not pay the                                                          12. Provider agrees that no person, on the grounds of
   Provider. Provider agrees that this provision is applicable in all                                         handicap, age, race, color, religion, sex, or national origin, shall
   circumstances including, but not limited to, non-payment by                                                be excluded from participation in, or be denied benefits of the
   MCO and insolvency of MCO. Provider further agrees that this                                               MCO’ s program or be otherw ise subjected to discrimination in
   provision shall be construed to be for the benefit of Medicaid                                             the performance of this Contract or in the employment practices
   MCO Members and that this provision supersedes any oral or                                                 of Provider.      Provider shall upon request show proof of such
   w ritten contrary agreement now existing or hereafter entered into                                         non-discrimination, and shall post in conspicuous places,
   betw een Provider and such Medicaid MCO Members.                                                           available to all employees and applicants, notices of non-
         5.      It is expressly agreed that t he MCO, Provider and                                           discrimination.
   agents, officers, and employees of the MCO or Provider in the                                                    13. If the Provider performs laboratory services, the Provider
   performance of this Contract shall act in an independent capacity                                          must meet all applicable state and federal requirements related
   and not as officers and employees of SCDHHS or the State of                                                thereto.
   South Carolina. It is further expressly agreed that this Contract                                                14. If Provider is a hospital, Provider shall notify the MCO
   shall not be construed as a partnership or joint venture betw een                                          and SCDHHS of the births w hen the mother is a Medicaid MCO
   the MCO or Provider and SCDHHS and the State of South                                                      Member. Provider shall also complete SCDHHS Request for
   Carolina.                                                                                                  Medicaid ID Number (Form 1716 ME), including indicating
   D.         Health Care Services.                                                                           w hether the mother is a Medicaid MCO Member, and submit the
         1. Provider shall ensure adequate access to the services                                             form to the local/state SCDHHS office.
   provided under this Contract in accordance w ith the prevailing                                                  15. If    Provider is an FQHC/RHC,            Provider shall
   medical community standards.                                                                               adhere        to     federal requirements for reimbursement for
         2. The services covered by this Contract must be in                                                  FQHC/RHC services. This Contract shall specify the agreed upon
   accordance w ith the South Carolina State Plan for Medical                                                 payment from the MCO to the FQHC/RHC. Any bonus or
   Assistance under Title XIX of the Social Security Act, and                                                 incentive arrangements made to the FQHCs/RHCs associated
   Provider shall provide these services to Medicaid MCO Members                                              w ith Medicaid MCO Members must also be specified and
   through the last day that this Contract is in effect. All final                                            included this Contract.
   Medicaid benefit determinations are w ithin the sole and exclusive                                               16. If Provider is a PCP, then Provider shall have an
   authority of SCDHHS or its designee.                                                                       appointment system for covered core benefits and/or Additional
         3. Provider may not refuse to provide Medically Necessary                                            Services that is in accordance w ith prevailing medical community
   Services or covered preventive services to Medicaid MCO                                                    standards but shall not exceed the follow ing requirements:
   Members for non-medical reasons.                                                                                     a. Routine visits scheduled w ithin four (4) to six (6)
         4. Provider shall render Emergency Services w ithout the                                             w eeks.
   requirement of prior authorization of any kind.                                                                      b. Urgent, non-emergency visits w ithin forty-eight (48)
         5. The Provider shall not be prohibited or otherw ise                                                hours.
   restricted from advising a Medicaid MCO Member about the                                                             c. Emergent or emergency visits immediately upon
   health status of the Medicaid MCO Member or medical care or                                                presentation at a service delivery site.
   treatment for the Medicaid MCO Member’ s condition or disease,                                                       d. Waiting times that do not exceed forty-five (45)
   regardless of w hether benefits for such care or treatment are                                             minutes for a scheduled appointment of a routine nature.
   provided under the MCO Contract, if Provider is acting w ithin the                                                   e. Walk-in patients w ith non-urgent needs should be
   law ful scope of practice.                                                                                 seen if possible or scheduled for an appointment consistent w ith
         6. Provider must take adequate st eps to ensure that                                                 w ritten scheduling procedures.
   Medicaid MCO Members w ith limited English skills receive, free                                                      f. Walk-in patients w ith urgent needs should be seen
   of charge, the language assistance necessary to afford them                                                w ithin forty-eight (48) hours.
   meaningful and equal access to the benefits and services                                                         17. As a PCP, Provider must also provide tw enty-four (24)
   provided under this Contract in accordance w ith Title VI of the                                           hour coverage but may elect to provide tw enty -four (24) hour
   Civil Rights Act of 1964 (42 U.S.C. 2000d et. seq.) (2001, as                                              coverage by direct access or through arrangement w ith a triage
   amended) and it’ s implementing regulation at 45 C.F.R. Part 80                                            system. The triage system arrangement must be prior approved
   (2001, as amended).                                                                                        by MCO.
         7. Provider shall provide effective Continuity of Care                                                     18. Provider shall submit all reports and clinical information
   activities, if applicable, that seek to ensure that the appropriate                                        required by the MCO, including Early Periodic Screening,
   personnel, including the Primary Care Provider (PCP), are kept                                             Diagnosis, and Treatment (if applicable).

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 199 of 236 PageID
                                             #: 12225
                                                                                                                                                  PBM PROVIDER MANUAL                                   200
   E.        Laws.                                                                                            State of South Carolina. Specific provisions related to dispute
        1. Provider shall recognize and abide by all state and                                                resolution betw een the MCO and Provider related to the other
   federal law s, regulations and SCDHHS guidelines applicable                                                sections of this Contract are provided in those other sections.
   to the provision of services under the Medicaid MCO Program.                                               F.        Billing a Medicaid MCO Member.
        2. Provider       must      comply     w ith   all  applicable                                        Provider may only bill a Medicaid MCO Member under the
   statutory and regulatory requirements of the Medicaid program                                              follow ing conditions:
   and be eligible to participate in the Medicaid program.                                                          1. When Provider renders services that are non-covered
        3. This Contract shall be subject to and hereby                                                       services and are not Additional Services, as long as the Provider:
   incorporates by reference all applicable federal and state law s,                                                    Provides to the Medicaid MCO Member a w ritten
   regulations, policies, and revisions of such law s or regulations                                          statement of the services prior to rendering said services, w hich
   shall automatically be incorporated into the Contract as they                                              must include:
   become effective.                                                                                                         o    The cost of each service(s)
        4. Provider represents and w arrants that it has not                                                                 o    An acknow ledgement of Medicaid MCO
   been     excluded    from participation in the Medicare and/or                                             Member’ s payment responsibility, and
   Medicaid program pursuant to §§ 1128 (42 U.S.C. 1320a-7)                                                             Obtains Medicaid MCO Member’ s signature on the
   (2001, as amended) or 1156 (42 U.S.C. 1320 c-5) (2001, as                                                  statement.
   amended) of the Social Security Act or is not otherw ise barred                                                  2. When the service provided has a co-payment, as
   from participation in the Medicaid and/or Medicare program.                                                allow ed by the MCO, Provider may charge the Medicaid MCO
        5. Provider also represents and w arrants that it has not                                             Member only the amount of the allow ed co-payment, w hich
   been debarred, suspended or otherw ise excluded from                                                       cannot exceed the co-payment amount allow ed by SCDHHS.
   participating in procurement activities under the Federal                                                  G.        Audit, Records and Oversight.
   Acquisition Regulation or from non- procurement activities under                                                 1. Provider shall maintain an adequate record system for
   regulations issued under Executive Orders.                                                                 recording services, service providers, charges, dates and all other
        6. Provider shall not have a Medicaid contract w ith                                                  commonly accepted information elements for services rendered
   SCDHHS that         w as terminated, suspended, denied, or not                                             to Medicaid MCO Members pursuant to this Contract (including,
   renew ed as a result of any action of Center for Medicare and                                              but not limited to, such records as are necessary          for    the
   Medicaid Services (CMS), United States Department of Health                                                evaluation of the quality, appropriateness, and timeliness
   and Human Services (HHS), or the Medicaid Fraud Unit of the                                                of services performed). Medicaid MCO Members and their
   Office of the South Carolina At torney General. Providers w ho                                             representatives shall be given access to and can request copies
   have been sanctioned by any state or federal controlling agency                                            of the Medicaid MCO Members’ medical records, to the
   for Medicaid and/or Medicare fraud and abuse and are currently                                             extent and in the manner provided by S.C. Code Ann. §44 -
   under suspension shall not be allow ed to participate in the                                               115-10 et. seq., (Supp. 2000, as amended).
   Medicaid MCO Program. In the event Provider is suspended,                                                        2. SCDHHS, HHS, CMS, the Office of Inspector General,
   sanctioned or otherw ise excluded during the term of this                                                  the State Comptroller, the State Auditor' s Office, and the South
   Contract, Provider shall immediately notify MCO in w riting.                                               Carolina Attorney General' s Office shall have the right to
        7. Provider ensures that it does not employ individuals w ho                                          evaluate, through audit, inspection, or other means, w hether
   are debarred, suspended, or otherw ise excluded from                                                       announced or unannounced, any records pertinent to this
   participating in federal procurement activities and/or have an                                             Contract, including those pertaining to quality, appropriateness
   employment, consulting, or other Contract w ith debarred                                                   and timeliness of services and the timeliness and accuracy of
   individuals for the provision of items and services that are                                               encounter data and Provider claims submitted to the MCO. The
   significant to the MCO’ s contractual obligation.                                                          Provider shall cooperate w ith these evaluations and inspections.
        8. Provider shall check the Excluded Parties List Service                                             Provider w ill make office w ork space available for any of the
   administered by the General Services Administration, w hen it                                              above- mentioned entities or their designees w hen the entities
   hires any employee or contracts w ith any subcontractor, to                                                are inspecting or review ing any records related to the provision of
   ensure that it does not employ individuals or use subcontractors                                           services under this Contract.
   w ho are debarred, suspended, or otherw ise excluded f rom                                                       3. Whether announced or unannounced, Provider shall
   participating in federal procurement activities and/or have an                                             participate and cooperate in any internal and ex ternal quality
   employment, consulting, or other contract w ith debarred                                                   assessment       review , utilization management, and Grievance
   individuals for the provision of items and services that                                                   procedures established by SCDHHS or its designee.
   are     significant     to     Provider' s contractual  obligation.                                              4. Provider shall comply w ith any plan of correction
   Provider shall also report to the MCO any employees or                                                     initiated by the MCO and/or required by SCDHHS.
   subcontractors that have been debarred, suspended, and/or                                                        5. All records originated or prepared in connection
   excluded from participation in Medicaid, Medicare, or any other                                            w ith the Provider' s performance of its obligations under this
   federal program.                                                                                           Contract, including, but not limited to, w orking papers related
        9. In accordance w ith 42 CFR §455.104 (2010, as                                                      to the preparation of fiscal reports, medical records, progress
   amended), the Provider agrees to provide full and complete                                                 notes, charges, journals, ledgers, and electronic media, w ill
   ow nership and disclosure information w ith the execution of this                                          be retained and safeguarded by the Provider in accordance w ith
   Contract and to report any ow nership changes w ithin thirty -five                                         the terms and conditions of this Contract. The Provider agrees to
   (35) calendar days to MCO.            Provider must dow nload the                                          retain all financial and programmatic records, supporting
   appropriate form from the MCO w ebsite or request a printed                                                documents, statistical records and other records of Medicaid
   copy be sent. Failure by the Provider to disclose this                                                     MCO Members relating to the delivery of care or service under
   information may result in termination of this Contract.                                                    this Contract, and as further required by SCDHHS, for a period of
        10. It is mutually understood and agreed this Section of the                                          five (5) years from the expiration date of the Contract, including
   Contract shall be governed by the law s and regulations of the                                             any Contract extension(s). If any litigation, claim, or other
   State of South Carolina both as to interpretation and performance                                          actions involving the records have been initiated prior to the
   by Provider.     Any action at law , suit in equity, or judicial                                           expiration of the five (5) year period, the records shall be retained
   proceeding for the enforcement of this Section of the Contract or                                          until completion of the action and resolution of all issues w hich
   any provision thereof shall be instituted only in the courts of the                                        arise from it or until the end of the five (5) year period,
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 200 of 236 PageID
                                             #: 12226
                                                                                                                                                  PBM PROVIDER MANUAL                                   201
   w hichever is later. If Provider stores records on microfilm or                                            information concerning Medicaid MCO Members shall be limited
   microfiche, Provider must produce, at its expense, legible hard                                            to purposes directly connected w ith the administration of this
   copy records upon the request of state or federal authorities,                                             Contract.
   w ithin fifteen (15) calendar days of the request.                                                               4. All records originated or prepared in connection
         6. SCDHHS and/or any designee w ill also have the right to:                                          w ith      Provider' s performance of its obligations under this
                   a. Inspect and evaluate the qualifications and                                             Contract, including but not limited to, w orking papers related to
   certification or licensure of Provider;                                                                    the preparation of fiscal reports, medical records, progress notes,
                   b. Evaluate, through inspection of Provider’ s                                             charges, journals, ledgers, and electronic media, w ill be retained
   facilities or otherw ise, the appropriateness and adequacy of                                              and safeguarded by the Provider and its subcontractors in
   equipment and facilities for the provision of quality health care to                                       accordance w ith the terms and conditions of this Contract.
   Medicaid MCO Members;                                                                                      I.         Payment Timeframes.
                   c. Audit and inspect any of Provider’ s records                                                  1. The MCO shall pay ninety percent (90% ) of all
   that pertain to health care or other services performed under this                                         Clean Claims from practitioners, either in individual or group
   Contract, determine amounts payable under this Contract;                                                   practice or w ho practice in shared health facilities, w ithin
                   d. Audit and verify the sources of encounter                                               thirty (30) days of the date of receipt. The MCO shall pay
   data and any other information furnished by Provider or MCO in                                             ninety-nine percent (99% ) of all Clean Claims from practitioners,
   response to reporting requirements of this Contract or the MCO                                             either in individual or group practice or w ho practice in
   Contract, including data and information furnished by                                                      shared health facilities, w ithin ninety (90) days of the date of
   subcontractors.                                                                                            receipt. The date of receipt is the date the MCO receives the
         7. Provider shall release medical records of Medicaid MCO                                            claim, as indicated by its data stamp on the claim. The date of
   Members, as may be authorized by the Medicaid MCO Member or                                                payment is the date of the check or other form of payment.
   as may be directed by authorized personnel of SCDHHS,                                                            2. The MCO and Provider may, by mutual agreement,
   appropriate agencies of the State of South Carolina, or the United                                         establish an alternative payment schedule to the one presented.
   States Government.           Release of medical records shall be                                                 3. Provider shall accept payment made by the MCO as
   consistent w ith the provisions of confidentiality as expressed in                                         payment-in-full for covered services and Additional Services
   this Contract.                                                                                             provided and shall not solicit or accept any surety or guarantee of
         8. Provider shall maintain up-to-date medical records at the                                         payment from the Medicaid MCO Member, except a specifically
   site w here medical services are provided for each Medicaid MCO                                            allow ed by Subsection F, Member Billing, of this Section.
   Member for w hom services are provided under this Contract.                                                      4. This Contract shall not contain any provision w hich
   Each Medicaid MCO Member' s record must be legible and                                                     provides incentives, monetary or otherw ise, for the w ithholding
   maintained in detail consistent w ith good medical and                                                     of Medically Necessary Services.
   professional practice w hich permits effective internal and external                                             5. Any incentive plans for providers shall be in compliance
   quality review and/or medical audit and facilitates an adequate                                            w ith 42 CFR Part 434 (2009, as amended), 42 CFR
   system of follow -up treatment. SCDHHS representatives or                                                        §417.479 (2008, as amended), 42 CFR §422.208 and 42
   designees shall have immediate and complete access t o all                                                 CFR §422.210 (2008, as amended).
   records pertaining to the health care services provided to the                                                   2. Continuation of Services.           Provider covenants and
   Medicaid MCO Member.                                                                                       agrees that in the event of a breach of the Provider Agreement
   H.         Safeguarding Information.                                                                       by the PBM, termination of the Provider Agreement, or
         1. Provider shall safeguard information about Medicaid                                               insolvency of the PBM, each Provider shall (i) provide all services
   MCO Members according to applicable state and federal law s and                                            and fulfill all of its obligations pursuant to the Provider Agreement
   regulations.                                                                                               for the remainder of any month for w hich the South Carolina
         2. Provider      shall   assure    t hat  all  material     and                                      Department of Health and Human Services (Department) has
   information, in particular information relating to Medicaid MCO                                            made payments to the Sponsor or PBM, and (ii) fulfill all of its
   Members, w hich is provided to or obtained by or through the                                               obligations respecting the transfer of Enrollees to other providers,
   Provider’ s performance under this Contract, w hether verbal,                                              including record maintenance, access and reporting requirements.
   w ritten, electronic file, or otherw ise, shall be protected as                                            All such covenants, agreements, and obligations expressed in
   confidential information to the extent confidential treatment is                                           this paragraph shall survive the termination of this Provider
   protected under state and federal law s. Provider shall not use                                            Agreement. Additional information regarding these requirements
   any information so obtained in any manner except as necessary                                              may be found in the MCO Policy and Procedure Guide.
   for the proper discharge of its obligations and securement of its                                                3. Termination by Department. The Department shall have
   rights under this Contract.                                                                                the right to invoke against any Provider any remedy set forth in
         3. All information as to personal facts and circumstances                                            the Contract betw een Sponsor and Department, including the
   concerning Medicaid MCO Members obtained by the Provider                                                   right to require the termination of the Provider Agreement, for
   shall be treated as privileged communications, shall be held                                               each and every reason for w hich it may invoke such a remedy
   confidential, and shall not be divulged to third parties w ithout the                                      against the Sponsor or require the termination of the contract
   w ritten consent of SCDHHS or the Medicaid MCO Member,                                                     betw een Sponsor and Department.
   provided that nothing stated herein shall prohibit the disclosure of                                             4. Compliance with State Contract.             Provider    must
   information in summary, statistical, or other form w hich does not                                         comply      w ith     all   applicable requirements in the contract
   identify particular individuals.        The use or disclosure of                                           betw een the Sponsor and the Department.


   SOUTH DAKOTA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO licensed under
   South Dakota law (as such term is defined by South Dakota law ; referred to as the “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w it h respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 201 of 236 PageID
                                             #: 12227
                                                                                                                                                  PBM PROVIDER MANUAL                                   202
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Witho ut
   limiting the generality of the foregoing, Provider agrees as follow s:

              1.       Member Hold Harmless.         In no event may                                          Members pursuant to the evidence of coverage, and shall notify
   Provider collect or attempt to collect from a Member any money                                             Members of their personal financial obligations for noncovered
   ow ed to the Provider by PBM or Sponsor nor may the Provider                                               services. S.D. Codified Law s 58-17F-11 (8)
   have any recourse against Members for any charges for Covered                                                         6.       Member Communications. PBM and Sponsor
   Medications in excess of the copayment, coinsurance, or                                                    w ill not prohibit or penalize a Provider from discussing treatment
   deductible amounts specified in the coverage, including Members                                            options w ith Members irrespective of PBM’ s or Sponsor’ s
   w ho have a health savings account. S.D. Codified Law s 58 -17F-                                           position on the treatment options, from advocating on behalf of
   11 (2)                                                                                                     Members w ithin the utilization review or grievance processes
              2.       Member Communications. PBM and Sponsor                                                 established by PBM or Sponsor or from, in good faith, reporting
   w ill not prohibit or penalize a Provider from discussing treatment                                        to the state or federal aut horities any act or practice by PBM or
   options w ith Members irrespective of PBM’ s or Sponsor’ s                                                 Sponsor that jeopardizes patient health or w elfare. S.D. Codified
   position on the treatment options, from advocating on behalf of                                            Law s 58-17F-11 (5)
   Members w ithin the utilization review or grievance processes                                                         7.       Record Requests. Provider shall make any
   established by PBM or Sponsor or from, in good faith, reporting                                            health records necessary to process claims, perform necessary
   to the state or federal authorities any act or practice by PBM or                                          quality assurance or quality improvement programs, or to comply
   Sponsor that jeopardizes patient health or w elfare. S.D. Codified                                         w ith any law ful request for information from appropriate state
   Law s 58-17F-11 (5)                                                                                        authorities available to PBM or Sponsor upon request. S.D.
              3.       Record Requests. Provider shall make any                                               Codified Law s 58-17F-11 (6)
   health records necessary to process claims, perform necessary                                                         8.       Termination/Continuation of Services. Unless a
   quality assurance or quality improvement programs, or to comply                                            longer period is required under the Agreement, t he terminating
   w ith any law ful request for information from appropriate state                                           party shall provide at least sixt y (60) days advance w ritten notice
   authorities available to PBM or Sponsor upon request. S.D.                                                 to the other party before terminating the Agreement w ithout
   Codified Law s 58-17F-11 (6)                                                                               cause. If Provider is terminated w ithout cause or chooses to
              4.       Termination/Continuation of Services. Unless a                                         leave the netw ork, then upon its ow n request or request by a
   longer period is required under the Agreement, t he terminating                                            Member and upon agreement by the Provider to follow all
   party shall provide at least sixt y (60) days advance w ritten notice                                      applicable netw ork requirements, PBM and Sponsor shall permit
   to the other party before terminating the Agreement w ithout                                               the Member to continue an ongoing course of treatment for
   cause. If Provider is terminated w ithout cause or chooses to                                              ninety (90) days follow ing the effective date of the Agreement
   leave the netw ork, then upon its ow n request or request by a                                             termination. If a Member has entered a second trimester of
   Member and upon agreement by the Provider to follow all                                                    pregnancy at the time of Agreement termination as specified in
   applicable netw ork requirements, PBM and Sponsor shall permit                                             this section, the continuation of netw ork coverage through
   the Member to continue an ongoing course of treatment for                                                  Provider shall extend to the provision of postpartum care directly
   ninety (90) days follow ing the effective date of the Agreement                                            related to the delivery. S.D. Codified Law s 58-17F-11 (7)
   termination. If a Member has entered a second trimester of                                                            9.       Collection of Payments. The Provider shall
   pregnancy at the time of Agreement termination as specified in                                             collect applicable coinsurance, copayments, or deductibles from
   this section, the continuation of netw ork coverage through                                                Members pursuant to the evidence of coverage, and shall notify
   Provider shall extend to the provision of postpartum care directly                                         Members of their personal financial obligations for noncovered
   related to the delivery. S.D. Codified Law s 58-17F-11 (7)                                                 services. S.D. Codified Law s 58-17F-11 (8)
              5.       Collection of Payments. The Provider shall
   collect applicable coinsurance, copayments, or deductibles from


   TENNESSEE REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medic ations, to Members of an HMO licensed under
   Tennessee law (as such term is defined by Tennessee law ; referred to as the “ Sponsor” ), Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w it h respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditio ns set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Witho ut
   limiting the generality of the foregoing, Provider agrees as follow s:

   1. Continuity of Care.                                                                                              ii.        In the second trimester of pregnancy to continue
        a. If PBM or Provider terminates the Agreement without cause,                                       care with treating Provider until completion of postpartum care; or
   as provided for in the Agreement, then the Provider and issuer shall                                                iii.       Being treated at an inpatient facility to remain at
   allow a Member who is:                                                                                   the facility until the Patient is discharged.
             i.        Under active treatment for a particular injury or                                          b. Section 1 shall apply only if the treating Provider or inpatient
   sickness, to continue to receive covered benefits from Provider for the                                  facility agrees to continue to be bound by the terms, conditions and
   injury or sickness for a period of one hundred twenty (120) days from                                    reimbursement rates of the Provider Agreement. Tenn. Code Ann. 56-
   the date of notice of termination;                                                                       7-2358


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 202 of 236 PageID
                                             #: 12228
                                                                                                                                                  PBM PROVIDER MANUAL                                   203
   2.        Termination by DOI. To the extent Provider’s services                                          an order by the Tennessee Department of Insurance pursuant to
   hereunder are provided to Members of a prepaid limited health service                                    Tenn. Code § 56-51-129(c).
   organization, the Agreement will be cancelled upon issuance of such

   TEXAS REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO lic ensed under
   Texas law (as such term is defined by Texas law ; referred to as the “ Sponsor” ), Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   (including the Provider Manual), the terms and conditions set forth in this Addendum shall control. Without limiting the
   generality of the foregoing, Provider agrees as follow s:

   1.        Applicability.      The terms and conditions of this                                             Sponsor terminates the Provider Agreement, reasonable advance
   Addendum apply to Provider Agreements entered into w ith                                                   notice shall be given by PBM or Sponsor as applicable to
   Providers located in Texas on or after August 16, 2003, and, on                                            Members currently being treated by Provider as permitted by law .
   a prospective basis only, to existing Provider Agreements                                                  Tex. Ins. Code §§            843.309; 28 TAC § 11.901(a)(4),
   renew ed on and after such dat e, to the extent such Providers are                                         3.3706(i)(2); Tex. Ins. Code 1301.160.
   servicing entities subject to VATS Ins. Code 3.70 -3C.                                                            5.4       In the event of termination of this Provider
   2.        Notice to Members. Provider shall post a notice at each                                          Agreement, Provider shall provide reasonable advance notice of
   of its physical locations describing the process for resolving                                             the impending termination to Members w ho are current patients
   complaints w ith the applicable Sponsor. The notice must include                                           of Provider. Termination of the Provider Agreement, unless
   the Texas Department of Insurance’ s toll-free telephone number                                            based on medical competence or professional behavior, does not
   for filing complaints. Tex. Ins. Code 843.283; 28 TAC §§                                                   release PBM or Sponsor from the obligation to continue
   3.9204(k), 11.901(a)(6).                                                                                   reimbursing Provider for providing medically necessary Covered
                                                                                                              Medications at the time of termination to Members w ho have
   3.        Indemnification.       Notw ithstanding anything in the
                                                                                                              special circumstances in accordance w ith the dictates of medical
   Provider Agreement to the contrary, Provider shall not be required
                                                                                                              prudence.        Examples of Members w ho may have special
   to indemnify or hold harmless PBM or the applicable Sponsor to
                                                                                                              circumstances include a Member w ith a disability, acute
   the extent any tort liability results from acts or omissions of PBM
                                                                                                              condition, life-threatening illness, or w ho is past the tw enty
   or the Sponsor, respectively. Tex. Ins. Code §§ 843.310,
                                                                                                              fourth (24 t h) w eek of pregnancy. Sponsor shall provide continued
   1301.065; 28 TAC §§ 11-901(a)7, 3.3703(a)(9), 3.9204(h).
                                                                                                              reimbursement at rates no less than the rates set forth in the
   4.        Contracting. Notw ithstanding anything in the Provider                                           Provider Agreement for the Members care in exchange for
   Agreement to the contrary, Provider is not rest ricted under the                                           continuity of ongoing treatment. For purposes of this provision,
   terms of the Provider Agreement from contracting w ith insurers,                                            “ special circumstance” means a condition such that Provider
   preferred provider plans, preferred provider organizations, or                                             reasonably believes that discontinuing care by Provider could
   HMOs. 28 TAC 3.3703(a)(1).                                                                                 cause harm to the Members. Provider shall identify in w riting a
   5.        Termination.                                                                                     special circumstance w arranting continued service and must
        5.1       PBM shall provide a w ritten explanation to Provider                                        request that a Member be permitted to continue treatment under
   of the reason(s) f or termination at least ninety (90) days prior to                                       Provider’ s care and agree not to seek payment from the Member
   the effective date of such termination to the extent required by                                           of any amount for w hich the Member w ould not be responsible if
   law . On request (as allow ed in Section 5.2 hereof) and before                                            the Provider continued to participate under the Provider
   the effective date of the termination, and w ithin at most sixty                                           Agreement.         Disputes regarding the necessity for continued
   (60) days of request, Provider shall be entitled to such review                                            treatment by Provider shall be resolved directly betw een Provider
   and formal, though non-binding, recommendation from PBM in                                                 and PBM. This provision does not extend the obligation of
   accordance w ith, and to the extent required by, 28 TAC                                                    Sponsor or PBM to reimburse Provider for ongoing treatment of a
   3.3703(a)(19), except in a case w here there is imminent harm to                                           Member after: (1) the ninetieth (90 t h) day follow ing the effective
   patient health or an action by a state pharmacy board or other                                             date of termination or (2) if the Member has been diagnosed w ith
   licensing board or governmental agency, that effectively impairs                                           a terminal illness at the time of termination, the expiration of the
   Provider’ s ability to practice or in a case of fraud or malfeasance.                                      nine (9)-month period after the effective date of the termination.
   Tex. Ins. Code 843.306; 843.308; 1301.057; 28 TAC                                                          How ever, the obligation of Sponsor to reimburse Provider for
   11.901(a)(4), 3.9204(e); 28 TAC 3.3703(a)(19); 28 TAC                                                      services provided to a Member w ho is past the tw enty f ourth
   3.3706(d).                                                                                                 (24 t h) w eek of pregnancy at the time of termination, extends
        5.2       Any notice of termination by PBM shall include                                              through delivery of t he child, immediate postpartum care, and a
   Provider’ s right to request, w ithin thirty (30) days of receipt of                                       follow -up checkup w ithin the six-w eek period after delivery. Tex.
   the termination notice, a review by insurer in accordance w ith,                                           Ins. Code. §§ 843.362, 1272.302, 1301.152 -1301.154; 28
   and to the extent required by 28 TAC § 3.3706(h), 3.9204(g),                                               TAC §§ 3.3703(12), 3.9204(f), 11.901(a)(3)& (5).
   Tex Admin Code 843.307.                                                                                    6.          Requests for Information.
        5.3       If Provider voluntarily terminates the Provider                                                    6.1       Provider shall be entitled to request from PBM all
   Agreement or participation in any netw ork, the Provider shall                                             information reasonably necessary to determine that Provider is
   provide reasonable notice to Members under the Provider’ s care.                                           being compensated in accordance w ith the Provider Agreement.
   PBM and/or Sponsor shall provide assistance to Provider in                                                 Such request shall be handled in accordance w ith 28 TAC §
   assuring that such notice requirements are met. Tex. Ins. Code                                             3.3703(a)(20) and 28 TAC § 11.901(11 ). Provider may request
   §§ 843.309, 1304.160; 28 TAC 3.3703(a)(18). If PBM or                                                      a description and copy of the applicable coding guidelines,

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 203 of 236 PageID
                                             #: 12229
                                                                                                                                                  PBM PROVIDER MANUAL                                   204
   including any applicable (a) underlying bundling, recoding, or                                             such proposed changes. Tex. Ins. Code §§ 843.361, 1272.055;
   other payment methodology and (b) fee schedules applicable to                                              28 TAC § 3.9204(i), 11.901(a)(1).
   payment for specific services that Provider w ill receive under the                                        8.        Waiver.
   Provider Agreement. PBM may provide the required information
                                                                                                                    8.1       Provider shall be entitled t o a w aiver of the
   by any reasonable method. PBM shall provide the information                                                requirement that claims be electronically submitted under the
   not later than the thirtieth (30 t h) day after the date PBM receives
                                                                                                              Provider Agreement in any of the follow ing circumstances:
   the request.
                                                                                                                        (a)       During a systems failure or a catastrophic
         6.2       PBM w ill provide notice of changes to information
                                                                                                              event that substantially interferes w ith the business operations of
   that w ill result in a change of payment to Provider not later than                                        Provider (Tex Admin Code 21.3701(d)).
   the ninetieth (90 t h) day before the date the changes take effect
   and shall not make retroactive revisions to the applicable coding                                                    (b)       No method is available for the submission of
   guidelines and fee schedules. The Provider Agreement may be                                                claims in electronic form. This exception applies to situations in
   terminated by Provider on or before the thirtieth (30 t h) day after                                       w hich the federal standards for electronic submissions (45
   the date Provider receives information requested in this paragraph                                         C.F.R., Parts 160 and 162) do not support all of the information
   w ithout penalty or discrimination in participation in other health                                        necessary to process the claim.
   care products or plans. 28 TAC 3.3703(a)(20)(D)                                                                      (c)       The operation of small provider practices. This
         6.3       Upon receipt of information described in this                                              exception applies to those providers w ith few er than ten full-
   paragraph, Provider may only: (a) use or disclose the information                                          time-equivalent employees, consistent w ith 42 C.F.R. §
   for the purpose of practice management, billing activities, and                                            424.32(d)(1)(vii).
   other business operations and (b) disclose the information to a                                                      (d)       Demonstrable undue hardship, including fiscal
   governmental agency involved in the regulation of health care or                                           or operational hardship.
   insurance. 28 TAC 3.3703(a)(20)(G)                                                                                   (e)       Any other special circumstances that w ould
         6.4       PBM shall, on Provider’ s request, provide the name,                                       justify a w aiver. 21.3701(e).
   edition, and model version of the softw are that PBM uses to                                                     8.2       Provider’ s request for a w aiver must be in w riting
   determine bundling and unbundling of claims, if applicable. 28                                             and must include documentation supporting the issuance of a
   TAC 3.3703(a)(20)(a)                                                                                       w aiver. Upon receipt of a request for a w aiver, PBM shall, w ithin
         6.5       All information provided by PBM shall be considered                                        fourteen (14) calendar days, issue or deny a w aiver in w riting to
   confidential and proprietary to PBM, and Provider shall be                                                 Provider. A w ritten denial shall include the reasons therefore and
   prohibited from disclosing such information to any third party,                                            provide notice of Provider’ s right to appeal the determination to
   unless required by law and then, in accordance w ith the terms of                                          the Texas Department of Insurance w ithin fourteen (14) calendar
   the Provider Agreement.          Nothing in this section shall be                                          days of receipt. PBM shall not refuse to contract or renew the
   construed to require PBM to provide specific information that                                              Provider Agreement w ith Provider because Provider has
   w ould or may violate any applicable copyright law or agreement.                                           requested a w aiver or appealed a w aiver determination. Tex.
   How ever, PBM w ould supply, in lieu of any such w ithheld                                                 Admin Code 21.3701(o)
   information, a summary of applicable information that w ould                                                     8.3       Notw ithstanding anything to the contrary in the
   allow a reasonable person w ith sufficient training, experience and                                        Provider Agreement, PBM shall not limit the mode of electronic
   competence in claims processing, to determine that payment is                                              transmission that Provider may use to submit information to PBM
   made according to the terms of the Provider Agreement                                                      electronically. Notw ithstanding anything to the contrary in the
         6.6       This provision may not be w aived, voided, or                                              Provider Agreement, Sponsor shall not directly or indirectly
   nullified by contract. Tex. Ins. Code 843.321, 1301.136; TAC                                               charge or hold Provider responsible for a fee for the adjudication
   3.3703(a)(20); 11.901(a)(11)                                                                               of a claim. ESI shall provide Provider ninety (90) calendar day’ s
   7.         Member Hold Harmless. Provider w ill hold Members                                               w ritten notice before requiring Provider to electronically submit
   harmless for payment of the cost of covered health care services                                           claims or equivalent encounter information, referral certifications,
   in the event PBM fails to pay Provider for health care services.                                           or any authorization or eligibility transactions. Tex. Ins. Code §
   PBM w ill not engage in any retaliatory action, including                                                  1213.005; 28 TAC § 11.901(a)(13)
   termination of or refusal to renew a contract, against Provider                                            9.        Miscellaneous Restrictions and Requirements.
   because Netw ork Provider has, on behalf of a Member,                                                            9.1       Neither PBM nor Sponsor shall engage in any
   reasonably filed a complaint against PBM or has appealed a                                                 retaliatory action against Provider, including terminating
   decision of PBM. Provider agrees that in no event, including, but                                          Provider’ s participation under the Provider Agreement or refusing
   not limited to non-payment by Sponsor or PBM, insolvency of                                                to renew the Provider Agreement, because Provider has
   Sponsor or PBM, or breach of the Provider Agreement, shall                                                 reasonably filed a complaint against Sponsor on behalf of a
   Provider bill, charge, collect a deposit from, seek compensation,                                          Member or appealed a decision by Sponsor. Tex. Ins. Code §§
   remuneration, or reimbursement from, or have any recourse                                                  843.281, 1301.066; 28 Tex. Admin. Code § 11.901(a)(2),
   against a Member or a person, other than Sponsor or PBM, acting                                            3.3703(a)(13)
   on their behalf for Covered Medications provided pursuant to the                                                 9.2       Neither PBM nor Sponsor shall prohibit, attempt to
   Provider Agreement. This provision shall not prohibit collection                                           prohibit,    or    discourage     Provider   from   discussing     or
   of supplemental charges or Copayments made in accordance                                                   communicating in good faith w ith a current, prospective, or
   w ith the terms of t he Prescription Drug Program. Provider further                                        former Member, or a person designated by a Member regarding:
   agrees that this provision shall survive termination of the Provider                                       (a) information or an opinion about the Member’ s health c are,
   Agreement regardless of the cause giving rise to the termination                                           including the Member’ s medical condition or treatment options;
   and shall be construed to be for the benefit of Members and                                                (b) the provisions, terms, requirements, or services of the
   Sponsor. This provision supersedes any oral or w ritten contrary                                           Prescription Drug Program as they relate to the Member’ s
   agreement now existing or hereafter entered into betw een                                                  medical needs; (c) the fact that the Provider Agreement has
   Provider and Members or persons acting on their behalf. Any                                                terminated or that Provider w ill otherw ise no longer be providing
   modification, addition, or deletion to the provisions of this clause                                       services under the Prescription Drug Program; or (d) the fact that
   shall be effective on a date no earlier than fifteen (15) days after                                       Sponsor must allow referral to a non-Provider w ithin no more
   the Texas Insurance Commissioner has received w ritten notice of
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 204 of 236 PageID
                                             #: 12230
                                                                                                                                                  PBM PROVIDER MANUAL                                   205
   than five (5) business days of Provider’ s request if medically                                            vaccination by Provider upon the issuance of an immunization or
   necessary Covered Medications are not available in netw ork.                                               vaccination protocol by a physician. 28 Tex. Admin. Code §§
   Neither PBM nor Sponsor shall in any w ay penalize, terminate the                                          3.3703(a)(16), 11.904(a).
   participation of, or refuse to compensate Provider for Covered                                                   9.8 Nothing in the Provider Agreement shall be construed to
   Medications because Provider discussed or communicated w ith a                                             prohibit    Provider    from     administering  immunizations or
   current, prospective, or former Member, or a person designated                                             vaccinations if such immunizations or vaccinations are
   by a Member regarding such matters.           Tex. Ins. Code §§                                            administered in accordance w ith the Texas Pharmacy Act and the
   843.363, 1301.067; 28 Tex. Admin. Code §§ 3.3703(13),                                                      rules promulgated thereunder. §§ 3.3703(a)(17), 11.904(b).
   3.9204(l)-(m), 11.903.
                                                                                                                    9.9 Nothing in the Provider Agreement shall be construed to
        9.3       Neither PBM nor Sponsor shall use any financial                                             extend statutory or regulatory time frames set forth by Texas law
   incentive or make payment to Provider that acts directly or                                                or to w aive Provider’ s right to recover reasonable attorney’ s fees
   indirectly as an inducement to limit medically necessary services.                                         and court costs w here provided for by statute. 28 Tex. Admin.
   Tex. Ins. Code §§ 843.314, 1301.068; 28 Tex. Admin. Code §                                                 Code § 21.2817.
   3.3703(a)(7).
                                                                                                                    9.10 To the extent capitation is used as a method of
        9.4       Neither PBM, nor Sponsor or Provider may shall sell,                                        compensation, such capitation shall be in accordance w ith Tex.
   lease, or otherw ise transfer information regarding the payment or                                         Ins. Code § 843.315 or Tex. Ins. Code § 843.316, and any
   reimbursement terms of the Provider Agreement w ithout the                                                 primary care provider shall be selected in accordance w ith Tex.
   express authority of and prior adequate notification to the other.                                         Ins. Code § 843.135; 28 Tex. Admin Code §§ 11.901(a)(9)-(10).
   Tex. Ins. Code § 1301.056(b).
                                                                                                                    9.11 Provider agrees that it w ill comply w ith all applicable
        9.5       Provider agrees that Provider may bill Members                                              requirements of the Insurance Code 1661.005 (relating to
   based only on the discounted rate and provisions set forth in the                                          refunds of overpayments from Members). Tex. Admin Code
   Provider Agreement. Tex. Ins. Code § 1301.060; 28 Tex. Admin.                                              3.3703(25)
   Code § 3.3703(a)(10).
                                                                                                                    9.12 Provider is required to retain in its records updated
        9.6       Neither PBM nor Sponsor shall refuse to process or                                          information concerning a Member’ s other health benefit plan
   pay an electronically submitted clean claim as defined by Tex.                                             coverage. Tex. Admin Code 3.3703(21)
   Ins. Code Title 8, Subtitle D, Chapter 1301, Subchapter C or
                                                                                                                    9.13 Provider shall permit the commissioner to examine at
   Title 6, Subtitle C, Chapter 843, Subchapter J, because the claim
                                                                                                              any time any information the department reasonably considers is
   is submitted together w ith or in a batch submission w ith a claim
                                                                                                              relevant to: (A) the financial solvency of Provider and (B) the
   that is not a clean claim.         Tex. Ins. Code §§ 843.323,                                              ability to meet Providers responsibilities in connection w ith
   1301.0641; 28 Tex. Admin. Code §§ 3.3703(22), 11.901(c).
                                                                                                              providing services hereunder. Tex. Admin Code 11.260(b)(11)
        9.7       Nothing in the Provider Agreement shall be
   construed to condition the administration of an immunization or

   TEXAS MEDICAID ADDENDUM TO PARTCIPATING PROVIDER AGREEMENT
   To the ext ent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Texas Medicaid program administered by the Sponsor (the “ Sponsor” ), Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set f orth in this Addendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s:

   1.   Information and Records.                                                                                                ii.       U.S.      Department            of    Health        and      Human
             a.         Provider agrees to, in accordance w ith the                                           Services;
   timelines, definitions, formats, and instructions specified by the                                                      iii.   Office of Inspector General (OIG) and/or the
   Texas Health and Human Services Commission (hereafter referred                                             Texas Medicaid Fraud Control Unit;
   to as “ State” ), provide to the State:                                                                                 iv.    an independent verification and validation
                 i.     All information required under the Provider                                           contractor or quality assurance contractor acting on behalf of the
   Agreement, including but not limited to the reporting                                                      State;
   requirements and other information related to Provider’ s                                                                v.    State or Federal law enforcement agency;
   performance of its obligations under this Provider Agreement; and                                                       vi.    special or general investigation committee of
                ii.     Any information in its possession sufficient to                                       the Texas Legislature;
   permit State to comply w ith the Federal Balanced Budget Act of                                                        vii.    the U.S. Comptroller General;
   1997 or other Federal or State law s, rules, and regulations.                                                         viii.    the Office of the State Auditor of Texas; and
             b.         Subject to the confidentiality requirements of                                                     ix.    any other State or Federal entity identified by
   the Provider Agreement, Provider agrees to provide the follow ing                                          the State, or any other entity engaged by State.
   entities or their designees w ith prompt, reasonable, and adequate                                         Provider must provide access w herever it maintains such records,
   access to this Provider Agreement and any records, books,                                                  books, documents, and papers. Provider must provide such
   documents, and papers that are related to this Provider                                                    access in reasonable comfort and provide any furnishings,
   Agreement and/or Provider’ s performance of its responsibilities                                           equipment, and other conveniences deemed reasonably
   under this Provider Agreement:                                                                             necessary to fulfill the purposes described herein.
                 i.     Texas Health and Human Services Commission                                                      c.        Requests for access may be for, but are not
   (HHSC) and Managed Care Organization (MCO) Program                                                         limited to, the follow ing purposes:
   personnel;                                                                                                                i. examination;

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 205 of 236 PageID
                                             #: 12231
                                                                                                                                                  PBM PROVIDER MANUAL                                   206
                  ii. audit;                                                                                            d.           Provider must comply w ith State and Federal
                 iii. investigation;                                                                          law s and regulations governing Enrollee confidentiality (including
                 iv. contract administration;                                                                 minors) w hen providing information on family planning services
                  v. the making of copies, excerpts, or transcripts; or                                       to Enrollees.
                 vi. any other purpose State deems necessary for                                                   6.           Collection of Payments From Enrollees.
   contract enforcement or to perform its regulatory functions.                                                         a.           Provider is responsible for collecting at the time
              d.         Provider understands and agrees that the                                             of service any applicable CHIP-Copayments or deductibles in
   acceptance of funds, as a result of providing services to                                                  accordance w ith CHIP cost -sharing limitations. Netw ork may not
   Sponsor’ s Enrollees, acts as acceptance of the authority of the                                           refuse to provide services to an Enrollee if the Enrollee is unable
   State Auditor’ s Office (“ SAO” ), or any successor agency, to                                             to afford his/her copayment.
   conduct an investigation in connection w ith those funds.                                                            b.           Copayments are the only amounts that
   Provider further agrees to cooperate fully w ith the SAO or its                                            Provider may collect from CHIP Enrollees, except for costs
   successor in the conduct of the audit or investigation, including                                          associated w ith unauthorized non-emergency services provided
   providing all records requested.                                                                           to an Enrollee by out-of-providers for non-covered services.
              e.         Upon receipt of a record review request from                                                   c.           Provider shall not charge:
   the HHSC OIG or another state or federal agency authorized to                                                             i.      Cost-sharing or deductible to CHIP Enrollees of
   conduct compliance, regulatory, or program integrity functions,                                            Native American Tribes or Alaskan Natives;
   Provider must provide, at no cost to the requesting agency, the                                                          ii.      Cost-sharing obligation for the balance of their
   records requested w ithin three (3) business days of the request.                                          term of coverage; and
   If the OIG or another state or f ederal agency representative                                                           iii.      Copayments for w ell-child or w ell-baby visits or
   reasonably believes that the requested records are about to be                                             immunizations.
   altered or destroyed or that the request may be completed at the                                                     d.           Provider must inform Enrollees of the costs for
   time of the request and/or in less than 24 hours, the Provider                                             non-covered services prior to rendering such services and must
   must Provide the records requested at the time of the request                                              obtain a signed private pay form from such Enrollee.
   and/or in less than 24 hours. The request for record review                                                     7.           Early Childhood Intervention.          To the extent
   includes, but is not limited to: (i) all medical, business, financial                                      applicable to pharmacy providers, Provider must cooperate and
   and administrative records, including, all books, contracts,                                               coordinate w ith local Early Childhood Intervention (ECI) programs
   medical records, and patient care documentation; (ii) original                                             to comply w ith Federal and State requirements relating t o the
   prescriptions; (iii) signature logs (or other evidence approved in                                         development, review and evaluation of Individual Family Service
   w riting by PBM); (iv) w holesaler, manufacturer and distributor                                           Plans (IFSP). Provider understands and agrees that any Medically
   purchase records, excluding pricing information; (v) prescriber                                            Necessary Health and Behavioral Health Services (as defined by
   information; (vi) patient profiles; and (vii) such other records and                                       the Sate) contained in an IFSP must be provided to the Enrollee in
   information relating to Covered Medications provided to Enrollee                                           the amount, duration, scope and setting established in the IFSP.
   or other health and human services program recipients and                                                       8.           Enrollee Counseling.       If an Enrollee requests
   payments made for those Services. Failure to produce the                                                   contraceptive services or family planning services, Provider must
   records or make the records available for the purpose of                                                   also provide the Enrollee counseling and education about family
   review ing, examining, and securing custody of the records may                                             planning and available family planning services, if appropriate.
   result in OIG imposing sanctions against the Provider as                                                   Provider cannot require parental consent for Enrollees w ho are
   described in 1 TEX. ADMIN. CODE Chapter 371 Subchapter G.                                                  minors to receive family planning services.
         2.          Advance Directives. Provider agrees that it must                                              9.           Provider Agreement.       Provider understands and
   comply w ith the requirements of State and Federal law s, rules                                            agrees to the follow ing:
   and regulations relating to the advance directives.                                                                  a.           State Office of Inspector General (“ SOIG” )
         3.          Complaint and Appeal Process.                Provider                                    and/or the Texas Medicaid Fraud Control Unit must be allow ed to
   acknow ledges the complaint and appeal processes are more fully                                            conduct private interview s of Provider and its employees, agents,
   set forth in the Provider Manual.                                                                          contractors, and patients;
         4.          Complaints. Provider understands and agrees that                                                   b.           Requests for information from such entities
   State reserves the right and retains the authority to make                                                 must be complied w ith, in the form and language requested;
   reasonable inquiry and to conduct investigations into Provider and                                                   c.           Provider and its employees, agents, and
   Enrollee complaints. In addition, program violations are subject to                                        contractors must cooperate fully w ith such entities in making
   administrative enforcement by the HHSC Office of Inspector                                                 themselves available in person for interview s, consultation, grand
   General.                                                                                                   jury proceedings, pre-trial conference, hearings, trials and in any
         5.          Confidentiality.                                                                         other process, including investigations at Provider’ s ow n
              a.         Provider must treat all information that is                                          expense;
   obtained through the performance of the services under this                                                          d.           Compliance w ith these requirements w ill be at
   Provider Agreement as confidential information to the extent that                                          Provider’ s ow n expense;
   the confidential treatment is required under State and Federal                                                       e.           Provider is subject to all State and Federal law s
   law s, rules, and regulations. This includes, but is not limited to,                                       and regulations relating to fraud, abuse, or w aste in health care
   information relating to applicants or Enrollees of State programs.                                         and the Medicaid and/or CHIP Programs, as applicable;
              b.         Provider shall not use information obtained                                                    f.           Provider must cooperate and assist State and
   through the performance under this Provider Agreement in any                                               any State or Federal agency that is charged w ith the duty of
   manner except as is necessary for the proper discharge of                                                  identifying, investigating, sanctioning or prosecuting suspected
   obligations and securing of rights under this Provider Agreement.                                          fraud, abuse or w aste;
              c.         Provider shall protect the confidentiality of an                                               g.           Provider must provide originals and/or copies of
   Enrollee’ s Protected Health Information (PHI). Provider must                                              any and all informat ion, allow access to premises, and provide
   comply w ith State and Federal law s, including the HIPAA Privacy                                          records to the Office of the Inspector General, State, the Centers
   and Security Rule governing the use and disclosure of PHI.                                                 for Medicare and Medicaid Services (CMS), the U.S. Department
                                                                                                              of Health and Human Services, FBI, TDI, the Texas Attorney

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 206 of 236 PageID
                                             #: 12232
                                                                                                                                                  PBM PROVIDER MANUAL                                   207
   General’ s Medicaid Fraud Control Unit or other unit of State or                                                 10.      Insurance. Provider shall maintain, during the term
   Federal government, upon request, and free-of-charge;                                                      of this Provider Agreement, Professional Liability Insurance as
             h.          If Provider places required records in another                                       specified in the Provider Agreement or as required by law , but in
   legal entity’ s records such as a hospital, Provider is responsible                                        no event, less than $100,000 per occurrence and $300,000 in
   for obtaining a copy of these records for use by the above-named                                           the aggregate.
   entities or their representatives;                                                                               11.      Enrollee Hold Harmless.
             i.          Provider must report any suspected fraud or                                                    a.        In the event that the PBM or Sponsor becomes
   abuse including any suspected fraud and abuse committed by                                                 insolvent or ceases operations, Provider understands and agrees
   Sponsor or an Enrollee to the State;                                                                       that its sole recourse against the PBM or Sponsor w ill be through
             j.          Provider understands and agrees that it is                                           the PBM or Sponsor’ s bankruptcy, conservatorship, or
   subject to all State and Federal law s, rules, regulations, w aivers,                                      receivership estate. Provider understands and agrees that the
   policies and guidelines, and court -ordered consent decrees,                                               Enrollees may not be held liable for the PBM’ s or Sponsor’ s debt
   settlement agreements and other court orders that apply to this                                            in the event of such entity’ s insolvency.
   Provider Agreement, the Sponsor’ s Prescription Drug Program,                                                        b.        Provider shall not bill or collect any amount
   and all persons or entities receiving state and federal f unds.                                            from an Enrollee for Covered Medications provided pursuant to
   Provider understands and agrees that any violation of a Stat e or                                          this Provider Agreement. Federal and State law s provide severe
   Federal law relating to the delivery of services pursuant to this                                          penalties for any provider w ho attempts to bill or collect any
   Provider Agreement or any violation of the contract betw een the                                           payment from a Medicaid recipient for a Covered Service.
   State and Sponsor could result in liability for money damages,                                                       c.        Provider understands and agrees that State is
   and /or civil or criminal penalties and sanctions under State                                              not liable or responsible for payment for Covered Medications
   and/or Federal law ; and                                                                                   rendered pursuant to this Provider Agreement.
             k.          The follow ing law s, rules, and regulation, and                                           12.      Liability. Provider understands and agrees that the
   all amendments or modifications thereto, apply to this Provider                                            State does not assume liability for the actions of, or judgments
   Agreement:                                                                                                 rendered against, the PBM or Sponsor, its respective employees,
               i.    Environmental protections law s:                                                         agents or subcontractors. Further, Provider understands and
                  1. Pro-Children Act of 1994 (20 U.S.C. §6081 et                                             agrees that there is no right of subrogation, contribution, or
   seq.) regarding the provision of a smoke-free w orkplace and                                               indemnification against State for any duty ow ed to Provider by
   promoting the non-use of all tobacco products.                                                             PBM or Sponsor for any judgment rendered against the PBM or
                  2. Environmental Policy Act of 1969 (42 U.S.C. §                                            Sponsor. State’ s liability to Provider, if any, w ill be governed by
   4321 et seq.) and Executive Order 11514 (“ Protection and                                                  the Texas Tort Claims Act, as amended or modified (Tex. Civ.
   Enhancements of Environmental Quality” ) relating to the                                                   Pract. & Rem. Code §101.01 et seq.).
   institution of environmental quality control measures.
                                                                                                                    13.      Marketing.
                  3. Clean Air Act and Water Pollution Control Act
                                                                                                                        a.        Provider agrees to comply w ith State’ s
   regulations       (Executive     Order     11738,     “ Providing   for
                                                                                                              marketing policies and procedures, as set forth in the contract
   Administration of the Clean Air Act and Federal Water Pollution
                                                                                                              betw een the State and Sponsor (w hich includes the State’ s
   Control Act w ith Respect t o Federal Contracts, Grants, and
                                                                                                              Uniform Managed Care Manual).
   Loans” ).
                                                                                                                        b.        Provider is prohibited from engaging in direct
                  4. State Clean Air Implementation Plan (42 U.SC.
                                                                                                              marketing to Enrollee’ s that is designed to increase enrollment in
   §740 et seq.) regarding conformity of federal actions to State
                                                                                                              a particular health plan. The prohibition should not constrain
   Implementation Plan under §176(c) of the Clean Air Act.
                                                                                                              Provider from engaging in permissible marketing activities
                  5. Safe Drinking Water Act of 1974 (21 U.S.C.
                                                                                                              consistent w ith broad outreach objectives and application
   §349; 42 U.S.C. §300f to 300j-9) relating to the protection of
                                                                                                              assistance.
   underground sources of drinking w ater.
              ii.    State and Federal anti-discrimination law s:                                                   14.      Dispute Resolution.
                  1. Title VI of the Civil Rights Act of 1964, Executive                                                a.        PBM or Sponsor may initiate and maintain any
   Order 11246 (Public Law 88 -352);                                                                          action necessary to stop Provider or employee, agent, assignee,
                  2. Section 504 of the Rehabilitation Act of 1973                                            trustee, or successor-in-interest from maintaining an action
   (Public Law 93-112);                                                                                       against State, an HHS Agency, or any Enrollee to collect
                  3. Americans w ith Disabilities Act of 1990 (Public                                         payment from State, an HHS Agency, or any Enrollee above an
   Law 101-336);                                                                                              allow able Copayment or deductible, excluding payment for non-
                  4. Age Discrimination Act of 1975 (42 U.S.C.                                                covered services. This provision does not restrict Provider from
   §§6101-6107);                                                                                              collecting allow able Copayment and deductible amounts from
                  5. Title IX of the Education Amendments of 1972                                             Enrollees.
   (20 U.S.C. §200 et seq);                                                                                             b.        Provider understands and agrees that it may
                  6. Executive Order 13279, and its implementing                                              not interfere w ith or place any liens upon the State’ s right or the
   regulations at 45 C.F.R. Part 87 or 7 C.F.R. Part 16;                                                      PBM’ s or Sponsor’ s right, acting as the State’ s agent, to
                  7. The HHS agency’ s administrative rules, as set                                           recovery from third party resources.
   forth in the TAC, to the extent applicable;                                                                      15.      Communication With Enrollees. Neither PBM nor
                  8. Title 40, Texas Administrative Code, Chapter 73;                                         Sponsor shall impose restrictions upon Provider’ s free
                  9. the Immigration Reform and Control Act of 1986                                           communication w ith an Enrollee about the Enrollee’ s medical
   (8 U.S.C. § 1101 et seq.) and the Immigration Act of 1990 (8                                               conditions, treatment options, PBM or Sponsor referral policies,
   U.S.C. § 1101, et seq.) regarding employment verification and                                              and other PBM or Sponsor policies, including financial incentives
   retention of verification forms; and                                                                       or arrangements and all managed care plans w ith w hom Provider
                  10. the     Health      Insurance     Portability   and                                     contracts.
   Accountability Act of 1996 (HIPAA) (Public Law 104 -191) and                                                     16.      Provision of Services.        While performing the
   the Health Information Technology for Economic and Clinical                                                services described in the Provider Agreement, Provider agrees to:
   Health Act (HITECH Act) (42 U.S.C. 17931 et seq), each as                                                  (i) comply w ith applicable law s, rules, and regulations and State’ s
   amended.                                                                                                   requests regarding personal and professional conduct generally

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 207 of 236 PageID
                                             #: 12233
                                                                                                                                                  PBM PROVIDER MANUAL                                   208
   applicable to the service locations; and (ii) otherw ise conduct                                           The 72-hour emergency supply should be dispensed any time a
   themselves in a businesslike and professional manner.                                                      PA cannot be resolved w ithin 24 hours for a medication on the
         17.      Quality Assurance. Provider agrees to comply w ith                                          Vendor Drug List formulary that is appropriate for the Enrollee’ s
   the PBM or Sponsor’ s quality assessment and performance and                                               medical condition. If the prescriber cannot be reached or is
   improvement program requirements.                                                                          unable to request a PA, Provider should submit an emergency 72 -
         18.      Termination.                                                                                hour prescription. A pharmacy can dispense a product that is
               a.      For CHIP, the Sponsor termination process for                                          packaged in a dosage form that is fixed and unbreakable, e.g., an
   provider contracts must comply w ith the Texas Insurance Code                                              albuterol inhaler, as a 72 -hour emergency supply. HHSC Uniform
   and TCI regulations.                                                                                       Managed Care Manual, Chapter 3.3, Attachment E.
               b.      PBM or Sponsor must follow the procedures in                                                22.       Updates to contact information.        Provider must
   843.306 of the Tex. Ins. Code, herein described, if terminating                                            inform PBM of any changes to the Provider’ s address, telephone
   this Provider Agreement. At least sixty (60) days before the                                               number, etc. HHSC Uniform Managed Care Manual, Chapter
   effective date of the proposed termination, PBM or Sponsor must                                            3.3, Section VI, A.
   provide a w ritten explanation to Provider of the reasons for                                                   23.       Coordination of Benefits. Provider must coordinate
   termination. PBM or Sponsor may immediately terminate this                                                 benefits w ith an Enrollee has Medicare Part D or other insurance
   Provider Agreement if Provider presents imminent harm to patient                                           benefits. HHSC Uniform Managed Care Manual, Chapter 3.3,
   health, actions against a licensee or practice, fraud or                                                   Section VI, C; HHSC Uniform Managed Care Pharmacy Claims
   malfeasance, or according to the Agreement in cases of fraud,                                              Manual, Chapter 2.2, Section VI.A.
   w aste or abuse. Tex. Ins. Code § 843.306.                                                                      24.       Cancellation of Product Orders. If Provider offers
               c.      Within sixty (60) days of the termination                                              delivery services for Covered Medications, it must reduce, cancel
   notice, Provider may request a review of PBM or Sponsor’ s                                                 or stop delivery if the Enrollee or the Enrollee’ s authorized
   proposed termination, as applicable, except in a case in w hich                                            representative submits an oral or w ritten request to do so.
   there is imminent harm to patient health, an action against a                                              Provider must maintain records documenting such request.
   private licensees, fraud or malfeasance.                                                                        25.       Payment. PBM shall adjudicate clean claims w ithin
               d.      Provider may not offer or give anything of                                             18 days from the date an electronic clean claims is submitted to
   value to an officer or employee of the State of the State of Texas                                         PBM. PBM shall pay interest at a rate of 18% per year on all
   in violation of State law . A “ thing of value” means any item of                                          clean claims that are not adjudicated w ithin 30 days. This
   tangible or intangible property that has a monetary value of more                                          provision applies to Texas Managed Medicaid claims.
   than fifty dollars ($50.00) and includes, but is not limited to,                                                26.       Fraud and Abuse. If the Provider receives annual
   cash, food, lodging, entertainment and charitable contributions.                                           Medicaid payments of at least $5 million (cumulative, from all
   The term does not include contributions to public office holders                                           sources), the Provider must:
   or candidates for public office that are paid and reported in                                                        1. Establish w ritten policies for all employees,
   accordance w ith State and/or Federal law . PBM or Sponsor may                                             managers, officers, contractors, subcontractors, and agents of
   terminate this Provider Agreement at any time for violation of this                                        the Provider. The policies must provide detailed information about
   requirement. V.T.C.A., Penal Code § 36.10. .                                                               the False Claims Act, administrative remedies for false claims and
         19.      Child Protection. At the request of the State,                                              statements, any state law s about civil or criminal penalties for
   Provider must testify in court as needed for child protection                                              false claims, and w histleblow er protections under such law s, as
   litigation.                                                                                                described in Section 1902(a)(68)(A) of the Social Security Act.
         20.      TB Program. Provider must report to the Texas                                                         2. Include as part of such w ritten policies detailed
   Department of State Health Services or the local TB control                                                provisions regarding the Provider’ s policies and procedures for
   program any Enrollee w ho is non-compliant, drug resistant, or                                             preventing Fraud, Waste, and Abuse.
   w ho is or may be posing a public health threat.                                                                     3. Include in any employee handbook a specific
         21.      Emergency Supply. Provider may supply a 72-hour                                             discussion of the law s described in Section 1902(a)(68)(A) of the
   supply of a prescribed drug w hen the medication is needed                                                 Social Security Act, the rights of employees to be protected as
   w ithout delay and a prior authorization is not available. This                                            w histleblow ers, and the Provider’ s policies and procedures for
   applies to all drugs requiring a PA, either because they are non-                                          detecting and preventing Fraud, Waste, and Abuse.
   preferred on the PDL or because they are subject to clinical edits.


   TEXAS WORKERS’ COMPENSATION ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
                               Requirements for Use of the Closed Formulary for Claims Subject to Certified Networks

   (a) Applicability. The closed formulary applies to all drugs that are                                      in Workers' Comp (ODG) / Appendix A, ODG Workers'
   prescribed and dispensed for outpatient use for claims subject to                                          Compensation Drug Formulary, and any updates; and
   a certified netw ork on or after September 1, 2011 w hen the date                                                            (3) any investigational or experimental drug for
   of injury occurred on or after September 1, 2011.                                                          w hich there is early, developing scientific or clinical evidence
                  (b) Preauthorization for claims subject to the                                              demonstrating the potential efficacy of the treatment, but w hich
   Division' s closed formulary. Preauthorization is only required for:                                       is not yet broadly accepted as the prevailing standard of care as
                        (1) drugs identified w ith a status of " N" in the                                    defined in Labor Code §413.014(a).
   current edition of the ODG Treatment in Workers' Comp (ODG) /                                                            (c) Preauthorization of intrathecal drug delivery
   Appendix A, ODG Workers' Compensation Drug Formulary, and                                                  systems.
   any updates;                                                                                                                 (1) An intrathecal drug delivery syst em requires
                  (2) any compound that contains a drug identified                                            preauthorization in accordance w ith the certified netw ork' s
   w ith a status of " N" in the current edition of the ODG Treatment                                         treatment guidelines and preauthorization requirements pursuant

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 208 of 236 PageID
                                             #: 12234
                                                                                                                                                  PBM PROVIDER MANUAL                                   209
   to Insurance Code Chapter 1305 and Chapter 10 of this title                                                Insurance Carrier Audit of a Medical Bill), §133.240 of this title
   (relating to Workers' Compensation Health Care Netw orks).                                                 (relating to Medical Payments and Denials), the Insurance Code,
                          (2) Refills of an intrathecal drug delivery                                         Chapter 1305, applicable provisions of Chapters 10 and 19 of
   system w ith drugs excluded from the closed formulary, w hich are                                          this title.
   billed using Healthcare Common Procedure Coding System                                                                        (1) In order for an insurance carrier to deny
   (HCPCS) Level II J codes, and submitted on a CMS-1500 or UB-                                               payment subject to a retrospective review for pharmaceutical
   04 billing form, require preauthorization on an annual basis.                                              services that fall w ithin the treatment parameters of the certified
   Preauthorization for these refills is also required w henever:                                             netw ork' s treatment guidelines, the denial must be supported by
                                    (A) the medications, dosage or range                                      documentation of evidence-based medicine that outw eighs the
   of dosages, or the drug regime proposed by the prescribing                                                 evidence-basis of the certified netw ork' s treatment guidelines.
   doctor differs from the medications dosage or range of dosages,                                                               (2) A prescribing doctor w ho prescribes
   or drug regime previously preauthorized by that prescribing                                                pharmaceutical services that exceed, are not recommended, or
   doctor; or                                                                                                 are not addressed by the certified netw ork' s treat ment
                                    (B) there is a change prescribing                                         guidelines, is required to provide documentation upon request in
   doctor.                                                                                                    accordance w ith §134.500(13) of this title (relating to
                    (d) Treatment guidelines. The prescribing of drugs                                        Definitions) and §134.502(e) and (f) of this title. 28 TAC §
   shall be in accordance w ith the certified netw ork' s treatment                                           134.540.
   guidelines and preauthorization requirements pursuant to
   Insurance Code Chapter 1305 and Chapter 10 of this title. Drugs                                            Reconsideration for Payment of Medical Bills
   included in the closed formulary prescribed and dispensed                                                                 (a) If the health care provider is dissatisfied w ith the
   w ithout preauthorization are subject to retrospective review of                                           insurance carrier' s final action on a medical bill, the health care
   medical necessity and reasonableness of healthcare by insurance                                            provider may request that the insurance carrier reconsider its
   carrier in accordance w ith subsection (f) of this section.                                                action.
                    (e) Appeals process for drugs excluded from the                                                          (b) The health care provider shall submit the request
   closed formulary.                                                                                          for reconsideration no later than eleven months from the date of
                          (1) For situations in w hich the prescribing                                        service.
   doctor determines and documents that a drug excluded from the                                                             (c) A health care provider shall not submit a request
   closed formulary is necessary to treat an injured employee' s                                              for reconsideration until:
   compensable injury and has prescribed the drug, the prescribing                                                                 (1) the insurance carrier has taken final action
   doctor, other requestor, or injured employee must request                                                  on a medical bill; or
   approval of the drug in a specific instance by requesting                                                                       (2) the health care provider has not received an
   preauthorization in accordance w ith the certified netw ork' s                                             explanation of benefits w ithin 50 days from submitting the
   preauthorization process established pursuant to Chapter 10,                                               medical bill to the insurance carrier.
   Subchapter F of this title (relating to Utilization Review and                                                            (d) The request for reconsideration shall:
   Retrospective Review ) and applicable provisions of Chapter 19 of                                                               (1) reference the original bill and include the
   this title (relating to Agents' Licensing).                                                                same billing codes, date(s) of service, and dollar amounts as the
                          (2) If preauthorization is pursued by an injured                                    original bill;
   employee or requestor other than the prescribing doctor, and the                                                                (2) include a copy of the original explanation of
   injured employee or other requestor requests a statement of                                                benefits, if received, or documentation that a request for an
   medical necessity, the prescribing doctor shall provide a                                                  explanation of benefits w as submitted to the insurance carrier;
   statement of medical necessity to facilitate the preauthorization                                                               (3) include any necessary and related
   submission as set forth in §134.502 of this title (relating to                                             documentation not submitted w ith the original medical bill to
   Pharmaceutical Services).                                                                                  support the health care provider' s position; and
                          (3) If preauthorization for a drug excluded from                                                         (4)    include   a    bill-specific,   substantive
   the closed formulary is denied, the requestor may submit a                                                 explanation in accordance w ith §133.3 of this chapter (relating
   request for medical dispute resolution in accordance w ith                                                 to Communication Betw een Health Care Providers and Insurance
   §133.308 of this title (relating to MDR by Independent Review                                              Carriers) that provides a rational basis to modify the previous
   Organizations).                                                                                            denial or payment.
                          (4) In the event of an unreasonable risk of a                                                      (e) An insurance carrier shall review                  all
   medical emergency, an interlocutory order may be obtained in                                               reconsideration requests for completeness in accordance w ith
   accordance w ith §133.306 of this title (relating to Interlocutory                                         subsection (d) of this section and may return an incomplete
   Orders for Medical Benefits) or §134.550 of this title (relating to                                        reconsideration request no later than seven days from the date of
   Medical Interlocutory Order).                                                                              receipt. A health care provider may complete and resubmit its
                    (f) Initial pharmaceutical coverage.                                                      request to the insurance carrier.
                          (1) Drugs included in the closed formulary                                                         (f) The insurance carrier shall take final action on a
   w hich are prescribed for initial pharmaceutical coverage, in                                              reconsideration request w ithin 21 days of receiving the request
   accordance w ith Labor Code §413.0141, may be dispensed                                                    for reconsideration. The insurance carrier shall provide an
   w ithout preauthorization and are not subject to retrospective                                             explanation of benefits for all items included in a reconsideration
   review of medical necessity.                                                                               request in the form and format prescribed by the Division.
                          (2) Drugs excluded from the closed formulary                                                       (g) A health care provider shall not resubmit a
   w hich are prescribed for initial pharmaceutical coverage, in                                              request for reconsideration earlier than 26 days from the date the
   accordance w ith Labor Code §413.0141, may be dispensed                                                    insurance carrier received the original request for reconsideration
   w ithout preauthorization and are subject to retrospective review                                          or after the insurance carrier has taken final action on the
   of medical necessity.                                                                                      reconsideration request .
                    (g) Retrospective review . Except as provided in
   subsection (f)(1) of this section, drugs that do not require                                               (h) If the health care provider is dissatisfied w ith
   preauthorization are subject t o retrospective review for medical                                          the insurance carrier' s final action on a medical bill after
   necessity in accordance w ith §133.230 of this title (relating to                                          reconsideration, the health care provider may request medical

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 209 of 236 PageID
                                             #: 12235
                                                                                                                                                  PBM PROVIDER MANUAL                                   210
   dispute resolution in accordance w ith Chapter 133, Subchapter D                                           134.250.
   of this title (relating to Dispute of Medical Bills). 28 TAC §


   UTAH REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Utah law (as such terms are defined by Utah law ; collectively and/or individually, the “ Sponsor” ), Provider agrees
   that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and
   requirements are included and shall apply w ith respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generalit y of the foregoing, Provider agrees as follow s:

   (1)        Insolvency.                                                                                     (3)       Payment Disputes.
        (a) In the event PBM or Sponsor:                                                                           (a) A person listed in Subsection (3)(b) may not bill or
              (i) fails to pay for Covered Medications as set forth in                                        maintain any action at law against a Member to collect:
   the Agreement, the Member shall not be liable to Provider for any                                                    (i) sums ow ed by the PBM or Sponsor; or
   sums ow ed by PBM or Sponsor; and                                                                                    (ii) the amount of the regular fee reduction authorized
              (ii) becomes insolvent, the rehabilitator or liquidator may                                          under Subsection (1)(a)(ii).
   require Provider to:                                                                                            (b) Subsection (3)(a) applies to:
                     (A) continue to provide Covered Medications under                                                  (i) Provider;
   the Agreement until the earlier of:                                                                                  (ii) an agent;
                     (I) ninety (90) days after the date of the filing of a                                             (iii) a trustee; or
   petition for rehabilitation or the petition for liquidation; or                                                      (v) an assignee of a person described in Subsections
                     (ii) the date the term of the Agreement ends; and                                                         (3)(b)(i) through (iii).
                     (B) subject to Subsection (1)(c), reduce the fees                                              (c) In any disput e involving a Provider' s claim for
   Provider is otherw ise entitled to receive from PBM under the                                              reimbursement, the same shall be determined in accordance w ith
   Agreement during the time period described in Subsection                                                   applicable law , the Agreement, the subscriber contract, and the
   (1)(a)(ii)(A).                                                                                             PBM and Sponsor’ s w ritten payment policies in effect at the time
           (b) If the conditions of Subsection (1)(c) are met, Provider                                       services w ere rendered.
      shall:                                                                                                       (d) If the parties are unable to resolve their dispute, the
                   (i) accept the reduced payment as payment in full;                                         matter shall be subject to binding arbitration by a jointly selected
   and                                                                                                        arbitrator. Each party is to bear its ow n expense except the cost
                   (ii) relinquish the right to collect additional amounts                                    of the jointly selected arbitrator shall be equally shared. This
   from the Member.                                                                                           Subsection (3)(d) does not apply to the claim of a general acute
                   (c) Notw ithstanding Subsection (1)(a)(ii)(B):                                             hospital to the extent it is inconsistent w ith the hospital' s
                   (i) the rehabilitator or liquidator may not reduce a fee                                   Agreement.
   to less than seventy five (75% ) of the regular fee set forth in the                                            (e) PBM or Sponsor may not penalize Provider solely for
   Agreement; and                                                                                             pursuing a claims dispute or otherw ise demanding payment for a
                   (ii) the Member shall continue to pay the same                                             sum believed ow ing. Utah Code 31A -8-407(3), 31A-22-617(1)
   Copayments, deductibles, and other payments for Covered                                                    (4) Network Payment Guarantee. If PBM permits another private
   Medications received from Provider that the Member w as                                                    entity w ith w hich it does not share common control to use or
   required to pay before the filing of:                                                                      otherw ise lease one or more of the organization' s netw orks that
                  (A) the petition for rehabilitation; or                                                     include participating providers, PBM ensures that the entity pays
                  (B) the petition for liquidation. Utah Code 31A -8-                                         Provider in accordance w ith the same fee schedule and general
   407(1), 31A-22-617(1)                                                                                      payment policies as PBM w ould for that netw ork unless payment
   (2)        Member Hold Harmless. Provider may not collect or                                               for services is governed by a public program' s fee schedule. Utah
   attempt to collect from the Member sums ow ed by PBM or                                                    Code 31A-8-407(4), 31A-22-617(1)
   Sponsor or the amount of the regular fee reduction authorized                                              (5)       Termination. During the first tw o (2) years of Providers
   under Subsection (1)(a)(ii) if Provider’ s contract:                                                       Agreement w ith PBM, PBM may terminate the Agreement w ith
              (a) is not in w riting as required in Subsection (1); or                                        Provider w ith or w ithout cause upon giving the requisite amount
              (b) fails to contain the language required by Subsection                                        of notice provided in the Agreement, but in no case shall it be
   (1). Utah Code 31A-8-407(2), 31A-22-617(1)                                                                 less than sixty (60) days. Utah Code 31A -22-617.1(2)(a)


   VERMONT REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Vermont law (as such terms are defined by Vermont law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 210 of 236 PageID
                                             #: 12236
                                                                                                                                                  PBM PROVIDER MANUAL                                   211

   1)         Continuation of Care. In the event of PBM or Sponsor’ s                                         w ith the minimum fair business standards required under Va.
   impairment or insolvency Provider shall continue providing                                                 Code Ann. § 38.2-3407.15(B) (see also Va. Code Ann. § 38.2 -
   Covered Medications for the duration of the contract period for                                            4319 and 4214), Va. Code Ann. § 38.2 -3407.15(B)(1).
   w hich premiums have been paid and continue providing Covered                                                             ii. Electronic Records.      PBM shall maintain a
   Medications Members w ho are confined on the date of                                                       w ritten or electronic record of the date of receipt of a claim.
   impairment or insolvency in an inpatient facility until their                                              Provider shall be entitled to inspect such record on request and to
   discharge or expiration of benefits.       Vt. Admin Code 4 -5-                                            rely on that record or on any other admissible evidence as proof
   3:10.500 § 5.3 (M)                                                                                         of the fact of receipt of the claim, including w ithout limitation
   2)         Provider shall notify PBM in the event of any change                                            electronic or facsimile confirmation of receipt of a claim. Va.
   that w ould impact Provider’ s credentialing status or ongoing                                             Code Ann. § 38.2-3407.15(B)(1).
   availability to Members. Vt. Admin Code 4-5-3:10.500 § 5.3 (G)                                                            iii. Clean Claim Determination. PBM shall, w ithin
                                                                                                              thirty (30) days after receipt of a claim, request electronically or
   3)       Records.       Provider ensure the availability and                                               in w riting from Provider the information and documentation that
   confidentiality of the health records necessary for monitoring and                                         PBM believes w ill be required to process and pay the claim or to
   evaluation of the quality of care, and to conduct medical and                                              determine if the claim is a clean claim. Upon receipt of the
   other health care evaluations and audits to determine, on a                                                additional information, necessary to make the original claim a
   concurrent     or retrospective basis, the necessit y and                                                  clean claim, requested under this subsection, claims shall be paid
   appropriateness of care provided to Members. Each Provider                                                 in compliance w ith this Section. PBM shall not refuse to pay a
   make health records available as required by law to appropriate                                            claim for Covered Medications rendered pursuant to this Provider
   state and federal authorities involved in assessing the quality of                                         Agreement if PBM fails timely to notify or attempt to notify
   care or investigating the grievances or complaints of Members,                                             Provider of the matters identified above unless such failure w as
   and to comply w ith the applicable state and federal law s related                                         caused in material part by Provider; how ever, nothing herein shall
   to the confidentiality of medical or health records. Vt. Admin                                             preclude PBM from imposing a retroactive denial of payment of
   Code 4-5-3:10.500 § 5.3 (I)                                                                                such a claim if permitted by the Provider Agreement unless such
                                                                                                              retroactive denial of payment of the claim w ould violate
   4)       Hold Harmless. Provider agrees that in no event,                                                  subsection (h) set forth below . Nothing in this subsection shall
   including nonpayment by the managed care organization,                                                     require PBM to pay a claim that is not a clean claim. Va. Code
   insolvency of PBM or the Sponsor, or breach of this Agreement,                                             Ann. § 38.2-3407.15(B)(2).
   shall Provider bill, charge, collect a deposit from, seek                                                             a)       Interest on Claim.     Any interest ow ing or
   compensation, remuneration or reimbursement from, or have any                                              accruing on a claim under § 38.2-3407.1 or § 38.2-4306.1 of
   recourse against a Member or a person acting on behalf of the                                              Title 38.2 of the Virginia Code, under the Provider Agreement, or
   Member for services provided pursuant to this Agreement. This                                              under any other applicable law shall, if not sooner, be paid
   Agreement does not prohibit Provider from collecting                                                       w ithout necessity of demand at the time the claim is paid or
   coinsurance, deductibles or copayments, as specifically provided                                           w ithin sixty (60) days thereafter.      Va. Code Ann. § 38.2 -
   in the certificate of coverage, or fees for uncovered services                                             3407.15(B)(3).
   delivered on a fee-for-service basis to Members. This Agreement                                                       b)       Communications Regarding Claims.            PBM
   does prohibit Provider from requesting payment from a Member                                               and/or Sponsor, as applicable, shall establish and implement
   for any services that have been confirmed by independent                                                   reasonable policies to permit Provider (i) to confirm in advance
   external review obtained through the Department of Banking,                                                during normal business hours by free telephone or electronic
   Insurance, Securities and Heath Care Administration pursuant to                                            means if available w hether the health care services to be
   Vermont law to be medically unnecessary, experimental,                                                     provided are medically necessary (if applicable) and a covered
   investigational or a medically inappropriate off -label use of a                                           benefit and (ii) to determine the Sponsor’ s requirements
   drug. Vt. Admin Code 4 -5-3:10.500 § 5.3 (L)                                                               applicable to Provider (or to the type of health care services
                                                                                                              w hich Provider has contracted to deliver under this Provider
   5)        Terminations. In addition to any other obligations under                                         Agreement) for (1) pre-certification or authorization of coverage
   the Agreement, w ithin five (5) w orking days from the date of a                                           decisions, (2) retroactive reconsideration of a certification or
   final notice of termination, either for or w ithout cause, Provider                                        authorization of coverage decision or retroactive denial of a
   shall supply PBM w ith a list of his or her patients that are                                              previously paid claim, (3) pharmacy-specific payment and
   Members. Vt. Admin Code 4 -5-3:10.500 § 5.3 (O) To the extent                                              reimbursement methodology, coding levels and methodology,
   Provider provides services, including dispensing Covered                                                   dow ncoding, and bundling of claims, and (4) other pharmacy -
   Medications, to Members of an HMO, Insurer, or Carrier licensed                                            specific applicable claims processing and payment matters
   under Virginia law (as such terms are defined by Virginia law ;                                            necessary to meet the terms and conditions of the Provider
   collectively and/or individually, the “ Sponsor” ), Provider agrees                                        Agreement, including determining w hether a claim is a clean
   that the Provider Agreement is hereby amended, as required by                                              claim. Va. Code Ann. § 38.2-3407.15(B)(4)(a).
   and consistent w ith law , so that the follow ing rules and                                                           c)       Access to Policies. PBM shall make available
   requirements are included and shall apply w ith respect to those                                           to Provider w ithin ten (10) business days of receipt of a request,
   services provided to Members of the Sponsor (the “ Addendum” ):                                            copies of or reasonable electronic access to all such policies that
   In the event there is a conflict betw een the terms and conditions                                         are applicable to Provider or to the particular health care services
   set forth in this Addendum and the terms and conditions set forth                                          identified by Provider. In the event the provision of the entire
   in the Provider Agreement (including the Provider Manual), the                                             policy w ould violate any copyright law , PBM may instead comply
   terms and conditions set forth in this Addendum shall control.                                             w ith this subsection by timely delivering to Provider a clear
   Without limiting the generality of the foregoing, Provider agrees                                          explanation of the policy as it applies to Provider and to any
   as follow s:                                                                                               health care services identified by Provider. Va. Code Ann. §
                  i.  Fair Business Standards. In the processing of                                           38.2-3407.15(B)(4)(b).
   any payment of claims for Covered Medications rendered by                                                             d)       Previously Authorized Claims.      PBM and/or
   Provider under the Provider Agreement and in performing under                                              Sponsor shall pay a claim if PBM and/or Sponsor has previously
   the Provider Agreement, the parties shall adhere to and comply
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 211 of 236 PageID
                                             #: 12237
                                                                                                                                                  PBM PROVIDER MANUAL                                   212
   authorized the health care service or has advised Provider or                                              expected to be delivered by Provider) shall be effective as to
   Member in advance of the provision of health care services that                                            Netw ork Provider, unless Net w ork Provider has been provided
   the health care services are medically necessary and a covered                                             w ith the applicable portion of the proposed amendment (or the
   benefit, unless:                                                                                           proposed new addenda, schedule, exhibit or policy) at least sixt y
                  i)     The documentation for the claim clearly fails to                                     (60) calendar days before the proposed ef fective date and
   support the claim as originally authorized; or                                                             Provider has failed to notify PBM in w riting w ithin thirty (30)
                  ii) The refusal is because (1) another sponsor is                                           calendar days of receipt of the documentation of Provider’ s
   responsible for the payment, (2) Provider has already been paid                                            intention to terminate the Provider Agreement at the earliest date
   for the health care services identified on the claim, (3) the claim                                        thereafter permitted under the Provider Agreement. Va. Code
   w as submitted fraudulently or the authorization w as based in                                             Ann. § 38.2-3407.15(B)(9).
   w hole or material part on erroneous information provided to PBM                                                      i)       Failure to Comply. PBM and/or Sponsor shall
   or Sponsor by Provider, Member, or other person not related to                                             not be violation of Va. Code Ann. § 38.2 -3407.15 if its failure to
   PBM or Sponsor, as applicable, or (4) the person receiving the                                             comply is caused in material part by Provider or if PBM’ s or
   health care services w as not eligible to receive them on the date                                         Sponsor’ s compliance is rendered impossible due to matters
   of service and PBM and/or Sponsor did not know , and w ith the                                             beyond such entity’ s control (such as an act of God, insurrection,
   exercise of reasonable care could not have know n, of the                                                  strike, fire, or pow er outages), w hich are not caused in material
   person’ s eligibility status. Va. Code Ann. § 38.2 -3407.15(B)(5).                                         part by PBM or Sponsor, as applicable. Va. Code Ann. § 38.2 -
             e)          No Retroactive Denial. Neither PBM nor                                               3407.15(D).
   Sponsor may impose any retroactive denial of a previously paid                                                        j)       Payment Dispute. PBM and/or Sponsor, as
   claim unless the PBM or the Sponsor has provided the reason for                                            applicable, has established in w riting its claim payment dispute
   the retroactive denial and (i) the original claim w as submitted                                           mechanism and shall make this information available to Provider
   fraudulently, (ii) the original claim payment w as incorrect because                                       upon request. Va. Code Ann. § 38.2 -3407.15(11).
   Provider w as already paid for the health care services identified                                                    k)       Services to HMO Members/Member Hold
   on the claim or the health care services identified on the claim                                           Harmless. In addition, to the extent Provider provides services to
   w ere not delivered by the Provider, or (iii) the time w hich has                                          Members of an HMO, Provider agrees to the follow ing:
   elapsed since the date of the payment of the original challenged                                                      l)       Provider hereby agrees that in no event,
   claim does not exceed the lesser of (iv) tw elve (12) months or (v)                                        including, but not limited to nonpayment by Sponsor or PBM, or
   the number of days w ithin w hich the carrier requires under its                                           the insolvency of Sponsor or PBM, or breach of the Provider
   Provider Agreement that a claim be submitted by Provider                                                   Agreement, shall Provider bill, charge, collect a deposit f rom,
   follow ing the date on w hich a health care service is provided.                                           seek compensation, remuneration or reimbursement from or have
   PBM shall notify Provider at least thirty (30) days in advance of                                          any recourse against any Member other than the Sponsor for
   any retroactive denial of a claim. Va. Code Ann. § 38.2 -                                                  Covered Medications provided pursuant to this Provider
   3407.15(B)(6).                                                                                             Agreement. This provision shall not prohibit collection of any
             f)          Retroactive Denial Exception. Neither PBM nor                                        applicable Copayments or deductibles billed in accordance w ith
   Sponsor may impose any retroactive denial of payment or in any                                             the terms of Sponsor’ s subscriber Provider Agreement. Provider
   other w ay seek recovery or refund of a previously paid claim                                              further agrees that (i) this provision shall survive the termination
   unless PBM or Sponsor specifies in w riting the specific claim or                                          of the Provider Agreement regardless of the cause giving rise to
   claims for w hich the retroactive denial is to be imposed or the                                           such termination and shall be construed to be for the benefit of
   recovery or refund is sought, and provides a w ritten explanation                                          Sponsor’ s Members and (ii) this provision supersedes any oral or
   of w hy the claim is being retroactively adjusted. Va. Code Ann.                                           w ritten agreement to the contrary now existing or hereafter
   § 38.2-3407.15(B)(7).                                                                                      entered into betw een Provider and Members or persons acting on
             g)          Included Information. This Provider Agreement                                        such Member’ s behalf. Va. Code Ann. § 38.2 -5805(C)(9), (10);
   shall include, at the time it is presented to Provider for execution,                                      Va. Code Ann. § 38.2-4301(C)(2).
   (i) the fee schedule, reimbursement policy, or statement as to the                                                    m)       Neither Provider nor its agent, trustee, or
   manner in w hich claims w ill be calculated and paid w hich is                                             assignee thereof, may maintain any action at law against a
   applicable to Provider or to the range of health care services                                             Member to collect sums ow ed by Sponsor or PBM. Va. Code
   reasonably expected to be delivered by Provider on a routine                                               Ann. § 38.2-5805(C)(2), (5).
   basis and (ii) all material addenda, schedules and exhibits thereto                                                   n)       In the event either Sponsor or PBM fails to pay
   and any policies (including those referred to in subsection e                                              for Covered Medications as set forth in the Provider Agreement,
   above) applicable to Provider or to the range of health care                                               Members shall not be liable to Provider for any sums ow ed by
   services reasonably expected to be delivered by Provider under                                             either PBM or Sponsor. Va. Code Ann. § 38.2 -5805(C)(4).
   the Provider Agreement. Va. Code Ann. § 38.2 -3407.15(B)(8).                                                          o)       Termination.     If Provider terminates this
             h)          Amendment. No amendment to the Provider                                              Provider Agreement, Provider shall give PBM and Sponsor at least
   Agreement or to any addenda, schedule, exhibit or policy thereto                                           sixty (60) days, unless longer is required under the Agreement,
   (or new addenda, schedule, exhibit or policy) applicable to                                                then in accordance w ith the Agreement, advance w ritten notice
   Provider (or to the range of health care services reasonably                                               of termination. Va. Code Ann. § 38.2 -5805(C)(1), (7).


   VIRGINIA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the Kentucky Medicaid program (“ Plan” ) administered by a Sponsor, Provider agrees that the Provider
   Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are
   included and shall apply w ith respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Without
   limiting the generality of the foregoing, Provider agrees as follow s:
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 212 of 236 PageID
                                             #: 12238
                                                                                                                                                  PBM PROVIDER MANUAL                                   213
   1.    Sponsor’s Agreement with the Virginia Department of                                                  ow nership and control, business transactions, and criminal
   Medical Assistance Services. PBM and Provider agree to abide                                               conviction for offenses against Medicare, Medicaid, CHIP and/or
   by all applicable provisions of a Sponsor’ s agreement w ith the                                           other Federal health care programs;
   Virginia Department of Medical Assistance Services (the                                                    h)     Comply w ith the requirements for maintenance and transfer
   “ Medicaid Contract” ) and no terms of this Agreement shall                                                of medical records stipulated in the Medicaid Contract. Provider
   terminate the legal liability of Sponsor to Sponsor’ s Medicaid                                            shall make medical records available to Medicaid Members and
   Contract.                                                                                                  their authorized representatives w ithin ten (10) w orking days of
   2.    Hours of Operation. Provider’ s hours of operation for                                               the records request. Provider shall maintain all Medicaid Member
   Medicaid Members shall be no less than the hours of operation                                              medical records in paper or electronic format for all Medicaid
   offered to non-Medicaid Members.                                                                           members. Provider shall comply w ith HIPAA;
   3.    Member Communication.            Nothing in the Provider                                             i)     Ensure the confidentiality of family planning services in
   Agreement shall be construed to limit Provider from advising a                                             accordance w ith the Medicaid Contract, except to the extent
   Medicaid Member about his or her health status, medical care, or                                           required by law , including but not limited to, the Virginia Freedom
   treatment.                                                                                                 of Information Act;
   4.    Provider shall:                                                                                      j)     Not create barriers to access to care by imposing
   a)    Participate in and contribute required data to a Sponsor’ s                                          requirements on Medicaid Members that are inconsistent w ith the
   quality improvement and other assurance programs as required in                                            provision of medically necessary and Covered Medicaid Services;
   the Medicaid Contract;                                                                                     k)     Hold Medicaid Members harmless for charges for any
   b)    Abide by the terms of the Medicaid Contract for the timely                                           Covered Services, including circumstances w here the Provider
   provision of emergency and urgent care. Where applicable,                                                  fails to obtain necessary referrals, pre-authorization, or fails to
   Provider agrees to follow those procedures for handling urgent                                             perform other required administrative functions;
   and emergency care cases stipulated in any required                                                        l)     Not bill a Medicaid Member for medically necessary
   hospital/emergency department Memorandums of Understanding                                                 Covered Services that are provided during the Medicaid
   signed by the Sponsor in accordance w ith the Medicaid Contract;                                           Member’ s period of Sponsor enrollment. This provision shall be
   c)    Submit Sponsor’ s utilization data in the format specified by                                        in effect even if the Sponsor becomes insolvent. If a Medicaid
   the Sponsor, so the Sponsor can meet the Virginia Department of                                            Member agrees in advance of receiving the service and in w riting
   Medical Assistance Services’ specifications required by the                                                to pay for a non- Covered Service, Provider may bill the Medicaid
   Medicaid Contract;                                                                                         Member;
   d)    Comply w ith all non-discrimination requirements in the                                              m) Forw ard to the PBM, or Sponsor, medical records w ithin
   Medicaid Contract;                                                                                         then (10) w orking days of the PBM’ s or Sponsor’ s request;
   e)    Comply w ith all record retention requirements;                                                      n)     Promptly provide or arrange for the provision of all services
   f)    Provide representatives of Sponsor, as w ell as duly                                                 required under this Agreement. This provision shall continue to
   authorized agents or representatives of the Virginia Depart ment                                           be in effect during the term of this Agreement, and for periods
   of Medical Assistance Services, the U.S. Department of Health                                              for w hich payment as been made even if Provider becomes
   and Human Services, and the Virginia State Medicaid Fraud Unit                                             insolvent, until such time as the Medicaid Members are
   access to Provider’ s premises and this Agreement and/or its                                               w ithdraw n from Provider’ s care.
   medical records in accordance w ith the Medicaid Contract.                                                 5.     Obligations of the State of Virginia. Notw ithstanding any
   Provider agrees to preserve the full confidentiality of Medicaid                                           other provision to the contrary, the obligations of the State of
   Members’ medical records in accordance w ith the Medicaid                                                  Virginia shall be limited to annual appropriations by its governing
   Contract;                                                                                                  body for the purpose of the Provider Agreement.
   g)    Disclose the required information, at the time of application,                                       6.     PBM shall pay Netw ork Pharmacy w ithin thirty (30) days of
   credentialing, and/or re-credentialing, and/or upon request, in                                            the receipt of a claim.
   accordance w ith 42 C.F.R. §455 Subpart B, as related to


   WASHINGTON REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Washington law (as such terms are defined by Washington law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall cont rol. Without limiting the generality of the foregoing, Provider agrees as follow s:

         1. Administrative Policies.        The Provider Agreement                                                 3. Compensation Notification. Notw ithstanding anything in
   (including the Provider Manual) sets forth Provider’ s                                                     the Provider Agreement to the contrary, Provider shall have
   responsibilities w ith respect t o applicable administrative policies                                      reasonable notice of not less than sixty (60) days of changes that
   and programs, including but not limited to: payment terms,                                                 affect Provider compensation and that affect health care service
   utilization review , quality assessment and improvement                                                    delivery unless changes to f ederal or state law or regulations
   programs, credentialing, grievance procedures, data reporting                                              make such advance notice impossible, in w hich case notice shall
   requirements, confidentiality requirements, and applicable federal                                         be provided as soon as possible. Subject to any termination and
   and state requirements. RCW 48.43.505; WAC 284-43-320(4).                                                  continuity of care provisions of the Provider Agreement, Provider
         2. Audit Guidelines. The audit of records by PBM shall be                                            may terminate the Provider Agreement w ithout penalty prior to
   limited to Members and shall be limited to the extent necessary                                            the effective date of the change if Provider does not agree w ith
   to perform the audit. To the extent required by law , Provider                                             the changes. No change to the Provider Agreement may be
   shall have the right to audit denials of claims. WAC 284 -43-324.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 213 of 236 PageID
                                             #: 12239
                                                                                                                                                  PBM PROVIDER MANUAL                                   214
   made retroactive w it hout the express consent of Provider. WAC                                            complaints. Complaints by, or on behalf of, a Member are not
   284-43-320(4).                                                                                             subject to these grievance processes. RCW 48.43.055.
        4. Contracting Outside Plan. Provider acknow ledges and                                                            b.          With respect to billing disputes, PBM shall
   agrees that Sponsors may not prohibit directly or indirectly                                               render a decision w ithin sixty (60) days of receipt of a w ritten
   Members from freely contracting at any time to obtain any health                                           complaint from Provider. WAC 284-43-322(5).
   care services outside the Prescription Drug Program on any terms                                                        c.          In all events, Provider shall have not less than
   or conditions the Members choose. Nothing in this section shall                                            thirty (30) days after the action giving rise to a dispute for
   be construed to bind a Sponsor or PBM for any services delivered                                           Provider to complain and initiate the dispute resolution process.
   outside the Plan. RCW 48.43.085; WAC 284 -43-320(10).                                                      Prior to initiating any judicial remedy, Provider must first exercise
        5. Termination Without Cause/Continuity of Care. To the                                               the dispute resolution process set forth in the Provider
   extent the parties are permitted to terminate the Provider                                                 Agreement. WAC 284-43-322.
   Agreement w ithout cause, the parties shall provide at least sixty                                               9. Member Hold Harmless.
   (60) days’ , unless longer is required by the Agreement, then in                                                        a.          In accordance w ith WAC 284 -43-320(2), the
   accordance w ith the Agreement, w ritten notice to each other                                              parties agree as follow s:
   before terminating the contract w ithout cause. Provider shall                                                               i.     Provider hereby agrees that in no event,
   make a good faith effort to assure that w ritten notice of                                                 including, but not limited to nonpayment by PBM or a Sponsor,
   termination is provided to all Members w ho are customers of the                                           insolvency of PBM or a Sponsor, or breach of this Provider
   Provider on a regular basis w ithin fifteen (15) w orking days of                                          Agreement shall Provider bill charge, collect a deposit from, seek
   receipt or issuance of a notice of termination. WAC 284 -43-                                               compensation, remuneration, or reimbursement from, or have any
   320(7). In the event of termination of the Provider Agreement                                              recourse against a Member or person acting on their behalf, other
   w ithout cause, Provider shall continue to provide services to                                             than Sponsor, for services provided pursuant to the Provider
   Members in accordance w ith the terms and conditions of the                                                Agreement.            This provision shall not prohibit collection of
   Provider Agreement for at least sixty (60) days follow ing notice                                          deductibles, Copayments, coinsurance, and/or non-Covered
   of termination to the Members or, in group coverage                                                        Medications, w hich have not otherw ise been paid by a primary or
   arrangements involving periods of open enrollment, only until the                                          secondary carrier in accordance w ith regulatory standards for
   end of the next open enrollment period. RCW 48.43.515(7).                                                  coordination of benefits, from Members in accordance w ith the
        6. Non-Discrimination.         Provider shall provide services                                        terms of the Member’ s Prescription Drug Program.
   under the Provider Agreement to Members w ithout regard to the                                                              ii.     Provider agrees, in the event of insolvency of
   Member’ s enrollment in a Prescription Drug Program as a private                                           PBM or a Sponsor, to continue to provide the services promised
   purchaser of a Prescription Drug Program or as a participant in                                            in the Provider Agreement to Members for the duration of the
   publicly financed programs of health care services.             This                                       period for w hich premiums on behalf of the Member w as paid or
   requirement does not apply to circumstances w hen the Provider                                             until the Member’ s discharge from inpatient facilities, w hichever
   should not render services due to limitations arising from lack of                                         time is greater.
   training, experience, skill, or licensing restrictions. WAC 284 -43-                                                       iii.     Notw ithstanding any other provision of this
   320(8).                                                                                                    Provider Agreement, nothing in the Provider Agreement shall be
        7. Member Eligibility / Benefit Notification.        PBM shall                                        construed to modify the rights and benefits contained in the
   provide eligibility and benefit information access as set forth in                                         Member’ s Plan.
   the Provider Agreement. Coverage for emergency and non-                                                                    iv.      Provider may not bill the Member for Covered
   emergency care that had prior authorization under the Provider                                             Medications (except for deductibles, copayments, or coinsurance)
   Agreement and a Prescription Drug Program’ s w ritten policies at                                          w here payment is denied because Provider has failed to comply
   the time the care w as rendered shall not be retrospect ively                                              w ith the terms or conditions of the Provider Agreement.
   denied as not covered.          Nothing contained in the Provider                                                           v.      Provider further agrees (1) that the provisions
   Agreement may have the effect of modifying benefits, terms, or                                             of (i), (ii), (iii), and (iv) of this subsection shall survive termination
   conditions contained in a Prescription Drug Program. In the event                                          of the Provider Agreement regardless of the cause giving rise to
   of any conflict betw een the Provider Agreement and a                                                      termination and shall be construed to be for the benefit of
   Prescription Drug Program, the benefits, terms, and conditions of                                          Members, and (2) that this provision supersedes any oral or
   the Prescription Drug Program shall govern w ith respect to                                                w ritten contrary agreement now existing or hereafter entered into
   coverage provided to Members. RCW 48.43.525; WA C 284-43-                                                  betw een Provider and Members or persons acting on their behalf.
   320(1).                                                                                                                    vi.      To the extent permitted by the Provider
        8. Grievance Procedures/Dispute Resolution. Provider is                                               Agreement, if Provider contracts w ith other providers or facilities
   entitled a fair dispute resolution mechanism. In addition to the                                           w hich agree to provide Covered Medications to Members w ith
   dispute resolution process set forth in the Provider Agreement,                                            the expectation of receiving payment directly or indirectly from
   Provider shall contact PBM at the address listed in the “ Notice”                                          PBM or Sponsor, such providers or facilities must agree to abide
   provision of the Provider Agreement for the procedures for                                                 by the provisions of (i), (ii), (iii), (iv), and (v) of this subsection.
   processing and resolving disputes. WAC 284 -43-320(11). In all                                                          b.          Providers that w illfully collect or attempt to
   events, the follow ing shall apply:                                                                        collect an amount from a Member, know ing that collection to be
              a.       Provider shall have the opportunity to be heard                                        in violation of the Provider Agreement, constitutes a Class C
   regarding a compliant after submitting a w ritten request to PBM                                           felony under RCW 48.80.030(5). WAC 284-43-320(3); RCW
   for review . If PBM fails to grant or reject a request w ithin thirty                                      48.80.030(5) and (6).
   (30) days after it is made, Provider may proceed as if the                                                              c.          In the event PBM or Sponsor fails to pay for
   complaint had been rejected. A complaint that has been rejected                                            services as provided in the Provider Agreement, the Member shall
   by PBM may be submitted to nonbinding mediation. Mediation                                                 not be liable to the Provider for sums ow ed by PBM or Sponsor.
   shall be conducted under the rules of mediation agreed to by the                                           This requirement shall survive termination of the Provider
   parties. If PBM and Provider do not resolve Provider’ s complaint                                          Agreement.           Netw ork Provider and its agents, trustees, or
   through the nonbinding mediation process, Provider may seek                                                assignees may not maintain any action against a Member to
   resolution of the complaint before a court of competent                                                    collect sums ow ed by PBM and/or Sponsor.                             RCW
   jurisdiction. This section is solely for resolution of Provider                                            48.44.020(4)(a) and (b); RCW 48.46.243(1) and (4).


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 214 of 236 PageID
                                             #: 12240
                                                                                                                                                  PBM PROVIDER MANUAL                                   215
         10. Overpayment Recovery.         In accordance w ith RCW                                                  11.            Prompt Payment. PBM shall pay Provider for
   48.43.600 and RCW 48.43.605, the parties agree as follow s:                                                services provided to Members as soon as practical, and subject
             a.        PBM may at any time request a refund from                                              to the follow ing minimum standards:
   Provider of a payment previously made to satisfy a claim if: (i) a                                                        a. Ninety-five percent of the monthly volume of
   third party, including a government entity, is found responsible                                           clean claims shall be paid w ithin thirty (30) days of receipt by
   for satisfaction of the claim as a consequence of liability imposed                                        PBM; and
   by law , such as tort liability; and (ii) PBM and/or Sponsor (as                                                          b. Ninety-five percent of the monthly volume of
   applicable) is unable to recover directly from the third party                                             all claims shall be paid or denied w ithin sixty (60) days of receipt
   because the third party has either already paid or w ill pay                                               by the PBM, except as agreed to in w riting on a claim-by-claim
   Provider for the services covered by the claim.                                                            basis.
             b.        Except in the case of fraud, or as provided                                                           c. A “ clean claim” means a claim that has no
   herein, Provider may not: (i) Request additional payment from                                              defect or impropriety, including any lack of any required
   PBM to satisfy a claim unless he or she does so in w riting to the                                         substantiating documentation, or particular circumstances
   PBM w ithin tw enty-four months after the date that the claim w as                                         requiring special treatment that prevents timely payments from
   denied or payment intended to satisfy the claim w as made; or (ii)                                         being made on the claim in accordance w ith WAC 284 -43-
   request that the additional payment be made any sooner than six                                            321(3).
   months after receipt of the request. Provider may not, in doing                                                           d. If PBM fails to pay claims w it hin the standards
   so for the reason of coordination of benefits w ith another carrier                                        set forth in Section 11(a) and 11(b), PBM shall pay interest on
   or entity responsible for payment of a claim: (i) Request                                                  undenied and unpaid clean claims more than sixty -one (61) days
   additional payment from PBM to satisf y a claim unless he or she                                           old until PBM meets the standards. Interest shall be assessed at
   does so in w riting to PBM w ithin thirty months after the date the                                        the rate of one percent (1% ) per month, and shall be calculated
   claim w as denied or payment intended to satisfy the claim w as                                            as simple interested prorated for any portion of a month. PBM
   made; or (ii) request that the additional payment be made sooner                                           shall add the interest payable to the amount of the unpaid claim
   than six months after receipt of the request. Any such request                                             w ithout the necessity of Provider submitting an additional claim.
   must specify w hy the Provider believes PBM ow es additional                                               Any interest paid under this section shall not be applied to a
   payment, and include the name and mailing address of any entity                                            Member’ s deductible, copayment, coinsurance, or similar
   that disclaimed responsibility for payment of the claim.                                                   obligation.
             c.        Except in the case of fraud, or as provided                                                           e. If PBM issues payment in the Provider and
   herein, PBM may not: (i) Request a refund from Provider of a                                               Member’ s name, PBM shall make claim checks payable in the
   payment previously made to satisf y a claim unless it does so in                                           name of the Provider first and the Member second.
   w riting to the Provider w ithin tw enty-four months after the date                                                       f. The receipt date of a claim is the date PBM or
   that the payment w as made; or (ii) request that a contested                                               its agent receives w ritten or electronic notice of the claim. PBM
   refund be paid sooner than six months after receipt of the                                                 has established a reasonable method for confirming receipt of
   request. Any such request must specify w hy PBM believes the                                               claims and responding to Provider inquiries via the online
   Provider ow es the refund. If Provider fails to contest the request                                        adjudication system and Provider Help Desk.
   in w riting to the carrier w ithin thirty days of its receipt, the                                                        g. Claim denials shall be communicated by PBM
   request is deemed accepted and the refund must be paid. PBM                                                to Provider and w ill include the specific reason for the denial. If
   may not, if doing so for reasons related to coordination of                                                denial is based upon medical necessity or similar grounds, PBM
   benefits w ith another carrier or entity responsible for payment of                                        upon request from the Provider, w ill also promptly disclose the
   a claim: (i) Request a refund from Provider of a payment                                                   supporting basis for the decision.
   previously made to satisfy a claim unless it does so in w riting to                                                       h. PBM is responsible for ensuring that all persons
   Provider w ithin thirty months after the date that the payment                                             acting on behalf of or at the direction of PBM complies w ith the
   w as made; or (ii) request that a contested refund be paid any                                             provisions of Section 11.
   sooner than six months after receipt of the request. Any such                                                             i.    Notw ithstanding the foregoing, nothing in this
   request must specify w hy the PBM believes that Provider ow es                                             Section 11 shall apply to any claim about w hich there is
   the refund, and include the name and mailing address of the                                                substantial evidence of fraud or misrepresentation by Provider,
   entity that has primary responsibility for payment of the claim. If                                        Provider’ s facilities, Member, or instances w here PBM has not
   Provider fails to contest the request in w riting to PBM w ithin                                           been granted reasonable access to information under Provider’ s
   thirty days of its receipt, the request is deemed accepted and the                                         control.
   refund must be paid.                                                                                                      j.    Provider and PBM are not required to comply
             d.        Nothing in this section prohibits Provider from                                        w ith these provisions if the failure to comply is occasioned by
   choosing at any time to refund to PBM any payment previously                                               any act of God, bankruptcy, act of a government authority
   made to satisfy a claim.                                                                                   responding to an act of God or other emergency, or the result of
             e.        For purposes of this section, “ refund” means                                          a strike, lockout, or other labor dispute.
   the return, either directly or through an offset to a future claim,                                              12. Provider/Patient Care. Provider shall not be precluded or
   of some or all of a payment already received by Provider.                                                  discouraged from informing a Member of the care he or she
             f.        This section neither permits nor precludes                                             requires, including various treatment options, and w hether in
   Provider from recovering from a Member any amounts paid to                                                 Provider’ s view such care is consistent w ith medical necessity,
   Provider for benefits to w hich Member w as not entitled under the                                         medical appropriateness, the health coverage criteria, or
   terms and conditions of the Prescription Drug Program or other                                             otherw ise covered by the Member’ s medical coverage agreement
   benefit agreement or policy.                                                                               w ith a Sponsor. Provider is not prohibited or discouraged and
             g.        This section does not apply to claims for                                              shall not be penalized for advocating on behalf of a Member
   services provided through dental-only health Sponsors, health                                              w hen practicing in compliance w ith the law . Nothing in this
   care services provided under Title XVIII (Medicare) of the Social                                          section shall be construed to authorize Provider to bind a Sponsor
   Security Act, or Medicare supplemental Plans regulated under                                               or PBM to pay for any service.             Nothing in the Provider
   chapter 48.66 RCW.                                                                                         Agreement precludes or discourages Members or those paying for
                                                                                                              their coverage from discussing the comparative merits of
                                                                                                              different carriers w ith Provider. Provider may not preclude or

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 215 of 236 PageID
                                             #: 12241
                                                                                                                                                  PBM PROVIDER MANUAL                                   216
   discourage Members, or those paying for their coverage, from                                                    14. Standard of Care. Provider shall not be required to
   discussing the comparative merits of diff erent health carriers,                                           provide indemnification or otherw ise assume liability relating to
   even if critical of Sponsor. RCW 48.43.510(6) and (7); WAC                                                 activities, actions, or omissions of Sponsor in violation of RCW
   284-43-320(5). Provider shall not be penalized because it, in                                              48.43.545.
   good faith, reports to state or federal authorities any act or                                                  15. Subcontractors.      To the extent permitted by the
   practice by the Sponsor or PBM that jeopardizes patient health or                                          Provider Agreement, in the event Provider subcontracts w ith
   w elfare or that may violate st ate or federal law . WAC 284 -43-                                          providers in connection w ith the Provider Agreement, Provider
   320(9).                                                                                                    shall require that its subcontracts comply w ith the provisions set
        13. Record Retention. Provider shall make records available                                           forth in the Provider Agreement and in this Addendum as required
   to appropriate state and federal authorities involved in assessing                                         by WAC 284-43-300.
   the quality of care or investigating the grievances or complaints                                               16. Utilization Review .        Clinical protocols, medical
   of Members subject to applicable state and federal law s related                                           management standards, and other review criteria of a Sponsor
   to the confidentiality of medical or health records. WAC 284 -43-                                          are available to Provider upon w ritten request to the extent
   320(6).                                                                                                    required by law .       RCW 48.43.520; WAC 284 -43-410(2).


   WASHINGTON MEDICAID ADDENDUM TO THE PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members w ho are enrolled in the
   Washington State Medicaid Program (“ Enrollees” ) administered by a Sponsor, Provider agrees that the Provider Agreement is
   hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirements are included and shall
   apply w ith respect to those services provided to Members of the Sponsor (the “ Addendum” ). In the event there is a conflict
   betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the Provider Agreement
   or the Provider Manual, the terms and conditions set fort h in this Addendum shall control. Without limiting the generality o f the
   foregoing, Provider agrees as follow s:

         1. Definitions.        Terms not defined in the Provider                                             as set forth in Sponsor’ s contract w ith HCA, including the
   Agreement or the Provider Manual shall have the meanings set                                               applicable requirements of 42 CFR 438.6(i) and any terms that
   forth in Sponsor’ s contract w ith the Washington State Health                                             are applicable to the services provider pursuant to the Provider
   Care Authority (HCA) or as set forth in applicable statutes and                                            Agreement. Provider further agrees that it shall comply w ith
   regulations.                                                                                               applicable provisions of the Americans w ith Disabilities Act.
         2. Legal Authority. Provider represents and w arrants that                                                10. Quality Assurance.          Provider shall cooperate w ith
   it is appropriately licensed w ithin the state of Washington and                                           applicable quality assurance programs adopted by Sponsors,
   duly authorized to provide services to Enrollees. PBM holds all                                            including freely providing information to Sponsor for the purposes
   appropriate licenses to operate in Washington.                                                             of complying w ith its contract w ith HCA.
         3. Provision of Information. Provider agrees that it shall                                                11. Patient Privacy/Enrollee Rights.        Information about
   release to PBM or Sponsor any and all information necessary for                                            Members w ho are Enrollees, including their medical records, shall
   Sponsor to discharge its obligations under its contract w ith the                                          be kept confidential in a manner consistent w ith st ate and federal
   HCA.                                                                                                       law s and regulations. Provider is required to comply w ith all
         4. Records and Facilities. Provider shall keep information                                           applicable state and federal law s that pertain to Enrollee rights.
   about enrollees, including their medical records, shall be kept                                            Such rights must be taken into account w hen furnishing services
   confidential in a manner consistent w ith state and federal law s                                          to Enrollees. 42 CFR 438.100(a)(2). Provider shall provide all
   and regulations.      All records relating to Enrollees shall be                                           relevant treatment information to Enrollees in accordance w ith 32
   maintained for a minimum of six (6) years. Provider shall provide                                          CFR 438.102(a)(1)(iii) and shall comply w ith all applicable
   reasonable access to facilities and financial and medical records                                          informed consent requirements as set forth in RCW 7.70.065, all
   for duly authorized representatives of HCA or the United States
   Department of Health and Human Services (DHHS) for audit                                                   state and federal Medicaid rules concerning advanced directives
   purposes and immediate access for Medicaid fraud investigators                                             (WAC 182-501-0125 and 42 CFR 438.6(m)), the Natural Death
   (42 CFR 438.6(g)).                                                                                         Act (RCW 70.122), and, w hen appropriate, inform Enrollees of
         5. Accurate Claim Submission.        Provider represents and                                         their right to make anatomical gifts (RCW 68.50.540).
   w arrants that all claims submitted for reimbursement to PBM are                                                12. Hold Harmless.         Provider agrees that, except for
   true and accurate.                                                                                         applicable Enrollee copayments, it shall accept as payments from
         6. Program Integrity. Providers that it shall cooperate fully                                        PBM as payments in full and shall not request payment from HCA
   w ith the Program Integrity Requirements applicable to Sponsor                                             or any Enrollee for contracted services performed pursuant to the
   pursuant to its contract w it h HCA, including any Program                                                 Provider Agreement.       Provider shall hold harmless HCA, its
   Integrity policies and procedures adopted by Sponsor or PBM and                                            employees and all Enrollees served under the terms of this
   communicated to Provider.                                                                                  Addendum in the event of non-payment by PBM. Provider
         7. Assignment. Provider agrees that any assignment of                                                further agrees to indemnify and hold harmless HCA and its
   this Provider Agreement shall be authorized in w riting by PBM                                             employees against all injuries, deaths, losses, damages, claims,
   pursuant to the Provider Agreement, shall take effect w ithout                                             suits, liabilities, judgments, costs, and expenses w hich may in
   w ritten consent by HCA.                                                                                   any manner accrue against HCA or its employees through the
         8. Subcontracts.        To the extent subcontracting is                                              intentional misconduct, negligence, or omission of Provider, its
   permitted by the Provider Agreement, any such subcontract shall                                            agents, employees or contractors. (42 CFR 438.230(b)(2)).
   be in w riting consistent w ith 32 CFR 434.6.                                                                   13. Provider/Enrollee Communication: PBM shall not restrict
         9. Compliance w ith Law s.      Provider agrees that it shall                                        Provider acting w ithin its law ful scope of practice from advising
   comply w ith all applicable state and federal rules and regulations                                        or advocating on behalf of an Enrollee w ho is their patient for any

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 216 of 236 PageID
                                             #: 12242
                                                                                                                                                  PBM PROVIDER MANUAL                                   217
                                                                                                                                                                                th
   of the follow ing: (a) the Enrollee’ s health status, medical care,                                        are distributed to Enrollees must be at a 6 Grade Reading level
   or treatment option including any alternative treatment that might                                         and be approved by Sponsor prior to distribution.
   be self administered; (b) any information the Enrollee needs in                                                  17. Referral to Plan Sponsors/Grievances.        To the extent
   order to decide among all relevant treatment options; (c) the                                              necessary, Provider agrees that it w ill advise any and all Enrollees
   risks, benefits and consequences of treatment or non-treatment;                                            to contact applicable Sponsors in the event the Enrollee (1) is in
   and (d) the Enrollee’ s right to participate in decisions regarding                                        need of interpreter services, or (2) w ould like to file a grievance.
   their health, including the right to refuse treatment, and to                                              In addition, Provider acknow ledges that it w ill direct Enrollees to
   express preferences about future treatment decisions. 42 CFR                                               their member handbooks for appropriate information relating to
   438.102(a)(1).                                                                                             the Sponsor’ s grievance system including, but not limited to (i) a
        14. Monitoring. PBM and Sponsor shall have the right to                                               toll-free number for filing oral grievances or appeals, (ii) the
   monitor Provider on an ongoing basis.           Provider agrees to                                         availability of assistance in filing appeals/grievances, (iii) the
   cooperate w ith periodic formal review s consistent w ith industry                                         Enrollee’ s right to request the continuation of benefits during the
   standards and OIC regulations. Provider understands and agrees                                             appeal and, if Sponsor’ s act ion is upheld, the Enrollee’ s
   that it shall be recredentialed or otherw ise subject to rev iew at                                        responsibility to pay for the continued benefits, (iv) the Enrollee’ s
   least every three years and must identify applicable deficiencies                                          right to file grievances and appeals, including appropriate
   or area of improvement and provide for corrective action w hen                                             timeframes for filing and for external review ; and (v) the
   requested.                                                                                                 Enrollee’ s right to a fair hearing and to be represented at that
                                                                                                              hearing. (42 CFR 438.414 and 42 CFR 439.10(g)(1)). Provider
        15. Termination. In addition to those terms set forth in the                                          agrees that it w ill provide reasonable assistance to Enrollees filing
   Provider Agreement, the parties agree that:                                                                grievances and appeals.
        a. Either party may terminate the Provider Agreement                                                        18. Subrogation & Coordination of Benefits.             Provider
   w ithout cause upon ninety (90) days w ritten notice to the other                                          acknow ledges and agrees benefits available under this Addendum
   party.                                                                                                     shall be secondary to any other medical coverage, except in
        b. Provider may be terminated immediately if Provider is                                              accordance w ith the applicable rules of WAC 284 -51-205(1)(a).
   excluded from participation in the Medicaid Program.                                                       Provider shall not refuse or reduce services provided under this
        16. Marketing and Informational Materials.     Provider shall                                         Addendum solely due to the existence of similar benefits und any
   not engage in direct and/or indirect door-to-door, telephonic or                                           other health care contract.
   other cold-call marketing prohibited by 42 CFR 438.104(b)(1)(v).
   Any informational or marketing materials permitted by law that


   WEST VIRGINIA REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under West Virginia law (as such terms are defined by West Virginia law ; collectively and/or individually, the
   “ Sponsor” ), Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that
   the follow ing rules and requirements are included and shall apply w ith respect to those services provided to Members of the
   Sponsor (the “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and
   the terms and conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set fo rth
   in this Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s:
         1. Services to Members. Provider shall render to Members                                             advance notice of cancellation.      W. Va. Code § 33 -25A-
   any service as Provider is entitled to render under the terms and                                          7a(7)&(8), 33-25D-10(h)-(i).
   conditions of the Prescription Drug Program and the Provider                                                   4. No Inducement to Reduce Services. PBM shall not
   Agreement and shall submit only such charges to PBM as are set                                             provide Provider an incentive or disincentive plan that includes
   forth in the fee schedule of the Provider Agreement. W.Va. Code                                            specific payment made directly or indirectly, in any form, or to
   §§ 33-24-7.                                                                                                Provider as an inducement to deny, release, limit, or delay
         2. Member Hold Harmless. In t he event Sponsor or PBM
   fails to pay fees for services, including Covered Medications,                                             specific, medically necessary and appropriate services provided
   rendered to Members by Provider, the Member shall not be liable                                            w ith respect to a Member or a group of Members w ith similar
   to Provider. Provider shall not collect or attempt to collect from                                         medical conditions. W. Va. Code § 33 -25C-4(b); W. Va. Admin.
   Members any money for Covered Medications except for                                                       Code § 114-53-4(4.5)(a).
   applicable cost sharing amounts (Copayments or deductibles).                                                     5. Communication With Members.
   Neither Provider nor its representative may maintain any action at                                                   a.       Nothing in the Provider Agreement shall be
   law against Members to collect money ow ed to Provider by                                                  construed to restrict or limit Provider from communicating
   Sponsor or PBM. This provision shall not be construed to apply                                             medical advice or options available to Members or in any w ay
   to the amount of any deductible or Copayment. W. Va. Code §§                                               limiting the communication betw een Provider and its patients.
   33-25A-7a(1)-(6), 33-25D-10(a)-(g).                                                                        Nothing in the Provider Agreement shall prevent Provider from
         3. Notice of Termination. With respect to participation for                                          advising a Member w hether or not a treatment is covered by a
   any Sponsor, Provider shall provide sixty (60) days’ advance                                               Prescription Drug Program. W. Va. Admin. Code § 114 -53-
   w ritten notice to PBM and the West Virginia Commissioner of                                               4(4.5).
   Insurance before canceling the Provider Agreement for any                                                            b.       Provider is allow ed open provider-patient
   reason, unless a longer period is required under the Provider                                              communication regarding appropriate treatment alternatives and
   Agreement, then in accordance w ith such requirement.                                                      shall not be penalized, nor Agreement terminated, by PBM
   Nonpayment for goods or services rendered by Provider to                                                   because Provider discussed medically necessary or appropriate
   Members is not a valid reason for avoiding the sixty (60) day                                              care for a Member.


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 217 of 236 PageID
                                             #: 12243
                                                                                                                                                  PBM PROVIDER MANUAL                                   218
        6. Indemnification.         Notw ithstanding anything to the                                                       iv. Provider w as not entitled to reimbursement;
   contrary in the Provider Agreement, Provider shall not be required                                                       v. The service w as not for a Covered Medication; or
   to indemnify and hold harmless Sponsor for Sponsor’ s acts and                                                          vi. The person to w hom the service w as rendered
   conduct in making coverage and health care treatment decisions                                             w as not a Member.
   as addressed by W. Va. Code § 33 -25C-7. W. Va. Code § 33-                                                           e.        Upon receipt of notice of a retroactive denial,
   25C-7(b).                                                                                                  Provider shall notify PBM w it hin forty (40) days of its intent to
        7. Processing and Payment of Claims. PBM shall adhere to                                              pay or demand w ritten explanation of the reasons for the denial.
   the follow ing standards in the processing and payment of claims:                                                    f.        Upon receipt of explanation for retroactive
              a.        PBM shall establish and implement reasonable                                          denial, Provider shall reimburse PBM w ithin thirty (30) days for
   policies to permit Provider to promptly confirm in advance during                                          allow ing an offset against future payments or provide w ritten
   normal business hours w hether the health care services t o be                                             notice of dispute.
   provided are Covered Medications and to determine requirements                                                       g.        Disputes shall be resolved bet w een the parties
   applicable to Provider for: (i) precertification or authorization of                                       w ithin thirty (30) days of receipt of notice of dispute.
   coverage decisions; (ii) retroactive reconsideration of a                                                            h.        Upon resolution of dispute, Provider shall pay
   certification or authorization of coverage decision or retroactive                                         any amount due or provide w ritten authorization for an offset
   denial of a previously paid                                                                                against future payments.
   claim; (iii) specific payment and reimbursement methodology; and                                                     i.        PBM may retroactively deny a claim for the
   (iv) claims processing and payment matters necessary to meet                                               reasons set forth in section subparagraph (h)(iii)-(vi) above w ithin
   the terms and conditions of the Provider Agreement, including                                              one (1) year from the date the claim w as originally paid. There
   determining w hether a claim is a clean claim.                                                             shall be no time limit for ret roactively denying a claim for the
              b.        PBM shall make available to Provider w ithin                                          reasons set forth in subparagraph (h)(i)-(ii) above.
   tw enty (20) business days of receipt of a request, reasonable                                                       j.        Provider acknow ledges that at the time the
   access either electronically or otherw ise, to all policies that are                                       Provider Agreement w as presented to Provider for execution it
   applicable to Provider.                                                                                    included or w as accompanied by (i) a fee schedule,
              c.        Sponsor or PBM shall pay a clean claim if PBM                                         reimbursement policy, and statement as to the manner in w hich
   or Sponsor has previously authorized the services or has advised                                           claims w ill be calculated and paid and the range of services
   Provider or the Member in advance of the provision of the                                                  reasonably expected to be delivered by Provider; and (ii) all
   services that the services are Covered Medications unless the                                              referenced addenda, schedules, and exhibits.
   documentation for the claim provided by Provider clearly fails to                                                    k.        An amendment to the Provider Agreement that
   support the claim as originally authorized or unless the refusal is                                        relates to payment or the delivery of care by Provider shall not be
   because:                                                                                                   effective as to Provider unless Provider has been provided w ith
                   i. Another party is responsible for the payment;                                           the proposed amendment and has failed to notify PBM w ithin
                  ii. Provider has already been paid for the services;                                        tw enty (20) business days of receipt of Provider’ s intent to
                 iii. The claim w as submitted fraudulently or the                                            terminate the Provider Agreement at the earliest date thereafter
   authorization w as based in w hole or material part on erroneous                                           permitted under the Provider Agreement.
   information provided to PBM or Sponsor by Provider or another                                                        l.        PBM shall complet e its initial credentialing
   person not related to PBM or Sponsor;                                                                      process and accept or reject Provider w ithin four months after
                 iv. The person receiving the services w as not a                                             submission of Provider’ s completed application. This time frame
   Member on the date of service and neither PBM nor Sponsor                                                  may be extended for an additional three months because of
   knew or w ith the exercise of reasonable care could have know n,                                           delays in primary source verif ication. PBM shall make available
   of the person’ s eligibility status;                                                                       to Provider a list of all information required to be included in the
                  v. There is a dispute regarding the amount of                                               application. If Provider is permitted by PBM to provide services
   charges submitted: or                                                                                      during the credentialing period, Provider shall be paid for the
                 vi. The services w ere not Covered Medications and                                           services pursuant to the terms and conditions of the Provider
   neither PBM nor Sponsor knew or w ith the exercise of reasonable                                           Agreement if Provider’ s application is approved. W. Va. Code §
                                                                                                              33-45-2.
   care could have know n, at the time of the certification that the                                               8. Quality Improvement. Provider agrees to participate in
   services w ere not covered.                                                                                and adhere to all quality improvement activities of PBM or
             d. A previously paid claim may be retroactively denied                                           Sponsor. W. Va. Admin. Code § 114 -53-5.4.
   only if:                                                                                                        9. Records.       Provider shall have an organized medical
                 i. The claim w as submitted fraudulently;                                                    record keeping system. Medical records shall be maintained in a
                ii. The claim contained material misrepresentations;                                          manner that is current, detailed, organized, and permits effective
               iii. The claim payment w as incorrect because Provider                                         patient care and quality review . WV ADC § 114 -53-9.
   w as already paid on the claim or the services w ere not delivered
   by Provider;


   WEST VIRGINIA MEDICAID ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications t o individuals w ho are recipients of benefit s
   (“ Enrollees” ) under the West Virginia Medicaid program administered by the Sponsor (the “ Sponsor” ), Provider agrees that the
   Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing rules and requirement s are
   included and shall apply w it h respect to those services provided to Enrollees of the Sponsor (the “ Addendum” ). In the event
   there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and conditions set forth in the
   Provider Agreement (including the Provider Manual), the t erms and conditions set forth in this Addendum shall control. Witho ut
   limiting the generality of the foregoing, Provider agrees as follow s:

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 218 of 236 PageID
                                             #: 12244
                                                                                                                                                  PBM PROVIDER MANUAL                                   219
         1. Non-Discrimination.        Provider may not discriminate                                          access to: (a) all information required under the Sponsor’ s
   against Enrollees in the order that patients are seen or in the                                            managed care contract w ith BSM, including but not limited to the
   order that appointments are given.                                                                         reporting requirements and other information related to Provider’ s
         2. Non-Segregation. Provider certifies that it does not and                                          performance of it s obligations under the Provider Agreement and
   w ill not maintain or provide for its employees any segregated                                             this Addendum; and (b) any information in its possession
   facilities at any of its establishments, and that it does not permit                                       sufficient to permit BMS to comply w ith the federal Balanced
   its employees to perform their services at any locations, under its                                        Budget Act of 1997 or other federal or state law s, rules and
   control, w here segregated facilities are maintained.         Provider                                     regulations. If Provider places records in another legal entity’ s
   agrees that a breach of this certification is a violation of Equal                                         records, such as a hospital, Provider is responsible for obtaining a
   Opportunity in Federal employment. In addition, Provider must                                              copy of these records for use by the above named entities or
   comply w ith the Federal Executive Order 11246 entitled “ Equal                                            their representatives.
   Employment Opportunity” as amended by Executive Order 11375                                                      6. Marketing.      Provider shall comply w ith 42 CFR
   and as supplemented in the United States Department of Labor                                               438.104.      Provider shall not engage in direct marketing to
   Regulations (41 CFR Part 30). As used in this certification, the                                           Enrollees that is designed increase enrollment w ith a particular
   term “ segregated facilities” includes any w aiting rooms,                                                 Sponsor. This prohibition does not constrain Provider’ s ability to
   restaurants, and other eating areas, parking lots, drinking                                                engage in permissible marketing activities consistent w ith broad
   fountains, recreation or entertainment areas, transportation, and                                          outreach objectives and applicable assistance.
   housing facilities provided for employees w hich are segregated                                                  7. Liens. Provider agrees that it shall not interfere w ith or
   on the basis of race, color, religion, or national origin, because of                                      place any liens upon the State of West Virginia’ s right or the
   habit, local custom, national origin, or otherw ise.                                                       Sponsor’ s right, acting as the agent of the State of West
         3. Compliance with Applicable Laws, Rules and Policies.                                              Virginia, to recover from third party resources.
   Provider, in providing covered services to Enrollees, shall comply                                               8. Advanced Directives. Provider shall comply w ith 42
   w ith all applicable Federal and State law s, regulations, and                                             CFR 438.414 and the West Virginia Health Care Decisions Act
   w ritten policies, including those pertaining to licensing and                                             relating to advanced directives.
   including those affecting the rights of Enrollees. Work performed                                                9. Conflict of Interest. Provider agrees that it shall not
   hereunder must conform to the federal requirements set forth in                                            acquire any interest, direct or indirect, w hich w ould conflict or
   Title 45, CFR Part 75 and Title 42, Part 434 and all other                                                 compromise in any manner or degree w ith the performance of
   applicable state and federal law s and regulations.                                                        services hereunder. If Provider does acquire such an interest, it
         4. Confidentiality of Records. Provider must maintain the                                            shall provide immediate notice to PBM , Sponsor, and the
   confidentiality of all records relating to Enrollees.            Such                                      Department of Health and Human Resources (the “ Department” ).
   information shall be released only in the follow ing manner or as                                                10. Inspections. Provider shall provide the State of West
   required by law :                                                                                          Virginia and any other legally authorized governmental entity, or
                   a. Written consent is not required for the                                                 their authorized representatives, the right to enter at all
   transmission of medical record information to physicians, other                                            reasonable times on Provider’ s premises or other places w here
   practitioners, or facilities that are providing services to Enrollees                                      w ork under this Addendum is performed to inspect, monitor or
   under a subcontract w ith the Sponsor. This provision also applies                                         otherw ise evaluate the quality, appropriateness, and timeliness of
   to specialty providers w ho are retained by the Sponsor to provide                                         services performed under this Addendum.               Provider shall
   services that are infrequently used or are of an unusual nature.                                           provide reasonable facilities and assistance for the safet y and
   This also allow s for transfer of information (w ritten or verbal) to                                      convenience of the persons performing these duties (e.g.,
   the West Virginia Bureau for Medical Services (“ BMS)” , BMS                                               assistance from Provider’ s staff to retrieve and/or copy
   staff and to BMS subcontractors.                                                                           materials). BMS and its authorized agents w ill request access in
                   b.   Written consent is not required for the                                               w riting except in cases of suspected fraud and abuse.           All
   transmission of medical record information to physicians or                                                inspections, monitoring, and evaluation must be perform ed in
   facilities providing emergency care, or to the Sponsor, PBM, its                                           such a manner as not to interfere w ith the w ork performed under
   staff, contracted providers or Sponsor’ s contractors that are                                             this Addendum.
   providing cost, quality, or medical appropriateness review s or
   coordination of benefits or subrogation.                                                                        11. Insurance.      Provider shall procure and maintain all
                   c. Written consent is required for the transmission                                        insurance required by federal and state law and regulation. Such
   of the medical record information of a former enrollee to any                                              insurance shall include, at a minimum, liabilit y insurance for loss,
   physician not connected w ith the Sponsor, except as set forth in                                          damage, or injury (including death) of third parties arising out of
   (b) above.                                                                                                 acts or omissions of Provider and its agents/employees, w orkers
   Provider shall comply w ith applicable state and federal law                                               compensation,      unemployment     insurance,       and   adequate
   regarding confidentiality/privacy including but not limited to the                                         reinsurance if applicable.
   Health Insurance Portability and Accountability Act of 1996                                                     12. Provider-Preventable Conditions. Provider shall report to
   (HIPPA) and the Health Information Technology for Economic and                                             Sponsor and/or PBM any provider-preventable conditions
   Clinical Health Act (HITECH Act) at 42 U. S.C. 17931, et.seq.                                              associated w ith claims.
   The extent of medical record information to be released in each
   instance shall be based upon test s of medical necessit y and a                                                 13. Hold Harmless. Provider shall look solely to PBM for
   " need to know " basis on the part of the practitioner or a facility                                       reimbursement for Covered Medications for Enrollees. Enrollees
   requesting the information. Medical records maintained by                                                  shall be held harmless for the costs of all Medicaid-covered
   subcontractors must meet the above requirements.                                                           services provided. Provider must inform Enrollees of the costs
         5. Records Retention.        Provider shall maintain all books                                       for non-covered services prior to rendering those services.
   and records relating to covered services provided to Enrollees                                             Provider agrees that Medicaid and BMS shall not be held liable for
   under this Addendum in accordance w ith 45 CFR 74.21 through                                               debts in the event that PBM or Sponsor become insolvent, or the
   74.23. Provider shall provide Sponsor, PBM, and BMS w ith                                                  insolvency of Provider.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 219 of 236 PageID
                                             #: 12245
                                                                                                                                                  PBM PROVIDER MANUAL                                   220

   WISCONSIN REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Wisconsin law (as such terms are defined by Wisconsin law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s (if applicable, as
   determined by PBM):
          1. Continuation of Services.                                                                        agrees to adhere to the requirements of Wis. Stat. Ann. §§
             a.       If Provider’ s participation under the Provider                                         609.91 to 609.935 and 609.97(a) regarding the recovery of
   Agreement terminates for reasons other than misconduct on the                                              health care costs from Members. A n Member’ s immunity under
   part of Provider or Provider’ s cessation of practice in the                                               the statutory hold harmless is not affected by any of the
   netw ork’ s geographic service area, Provider shall continue to                                            follow ing:
   provide care to Members undergoing a course of treatment for                                                          a.       Any agreement entered into by the Provider,
   the follow ing time periods:                                                                               the Sponsor or PBM, or any other person, w hether oral or
                 i.   For the remainder of the course of treatment or                                         w ritten, purporting to hold the Member liable for cost s (ex cept a
   for ninety (90) days after Provider’ s participation under the                                             notice of election or termination permitted under the statute).
   Provider Agreement terminates, w hichever is shorter; or                                                              b.       A breach of or default on any agreement by the
                ii.   If the Member is a w oman in the second or                                              Sponsor or PBM, or any other person to compensate the provider
   third trimester of pregnancy w hen Provider’ s participation under                                         for health care costs for w hich the Member is not liable.
   the Provider Agreement terminates, until the completion of                                                            c.       The insolvency of Sponsor or PBM or any
   postpartum care for the w oman and infant.                                                                 person contracting w ith the Sponsor or PBM, or the
             b.       Provider agrees to accept the rates set forth in                                        commencement of insolvency, delinquency or bankruptcy
   the Provider Agreement as reimbursement for services rendered                                              proceedings involving the Sponsor or PBM or other persons
   during these time periods.                                                                                 w hich w ould affect compensation for health care cost s for w hich
             c.       When providing services under this provision,                                           a Member is not liable under the statutory hold harmless.
   Provider shall be subject to the hold harmless requirements of                                                        d.       The inability of the Provider or other person
   Wis. Stat. Ann. § 609.91. Wis. Stat. Ann 609.24; Wis. Admin.                                               w ho is ow ed compensation to obtain compensation for health
   Code Ins. 9.35                                                                                             care costs for w hich the Member is not liable.
        2. Member Communication.             Nothing in the Provider                                                     e.       Failure by the Sponsor or PBM to provide
   Agreement shall be construed to limit Provider’ s disclosure of                                            notice to Provider of the statutory hold-harmless provisions.
   information, to or on behalf of a Member, about the Member’ s                                                         f.       Any other conditions or agreement existing at
   medical condition or treatment options. Provider may discuss,                                              any time. Wis. Stat. Ann. §§ 609.94; 609.91 et seq; Wis.
   w ith or on behalf of a Member, all treatment options and any                                              Admin. Code Ins. § 9.13; Wis. Admin. Code Ins. Ch. 9, Subch.
   other information that Provider determines to be in the best                                               III, Appendix. C.
   interest of the Member consistent w ith applicable law . Neither                                                 4. Provider Participation.       Nothing in the Provider
   PBM nor Sponsor shall penalize or terminate the Provider                                                   Agreement shall be construed to require Provider to participate in
   Agreement because Provider makes referrals to other                                                        PBM’ s Netw ork on an exclusive basis or to prevent or mat erially
   participating providers or discusses medically necessary or                                                inhibit Provider from participating as a provider for other health
   appropriate care w ith or on behalf of an enrollee. Neither PBM                                            care plans or insurers. Wis. Stat. Ann. §§ 628.35, 628.36.
   nor Sponsor may retaliate against Provider for advising a Member                                                 5. Complaints.       Provider shall promptly respond to
   of treatment options that are not covered benefits. Wis. Stat.                                             complaints and grievances filed w ith the insurance commissioner
   Ann. § 609.30; Wis. Admin. Code Ins. § 9.36.                                                               to facilitate resolution and to cooperate fully and promptly w ith
        3. Member Hold Harmless.             In addition to the hold                                          PBM and/or Sponsor in the investigation and resolution of
   harmless provisions set forth in the Provider Agreement, Provider                                          complaints and grievances. Wis. Admin. Code § Ins. 18.03


   WYOMING REGULATORY ADDENDUM TO PARTICIPATING PROVIDER AGREEMENT
   To the extent Provider provides services, including dispensing Covered Medications, to Members of an HMO, Insurer, or Carrier
   licensed under Wyoming law (as such terms are defined by Wyoming law ; collectively and/or individually, the “ Sponsor” ),
   Provider agrees that the Provider Agreement is hereby amended, as required by and consistent w ith law , so that the follow ing
   rules and requirement s are included and shall apply w it h respect to those services provided to Members of the Sponsor (the
   “ Addendum” ). In the event there is a conflict betw een the terms and conditions set forth in this Addendum and the terms and
   conditions set forth in the Provider Agreement (including the Provider Manual), the terms and conditions set forth in this
   Addendum shall control. Without limiting the generality of the foregoing, Provider agrees as follow s (if applicable, as determined
   by PBM):

   1)   Member Hold Harmless.                                                                                 held liable for such Covered Medications. WY Stat. 26 -34-
   a)   In the event PBM or Sponsor fails to pay for Covered                                                  114(o).
   Medications pursuant to this Agreement, Provider shall not be


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 220 of 236 PageID
                                             #: 12246
                                                                                                                                                  PBM PROVIDER MANUAL                                   221
   b)   Provider shall not maintain any action at law against a                                               2)   Termination. Unless a longer time is required under the
   Member to collect sums ow ed by PBM or Sponsor. WY Stat. 26 -                                              Agreement, if Provider terminates as may be provided for in the
   34-114(q).                                                                                                 Agreement, it shall give PBM no less than sixty (60) days
                                                                                                              advance notice. WY Stat. 26-34-114(s).


                      REMAINDER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this document, or the
information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC DISCLOSURE: Information
contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient organization of the United States
Government.
                                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                                       Proprietary & Confidential Information. All rights reserved
                                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
           Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 221 of 236 PageID
                                             #: 12247
                                                                                                                                                PBM PROVIDER MANUAL                          222



   Appendix A-1 Specific Forms

   Iowa
          1.    “Iowa Complaint Form” ................................................................................................................... .See Page 226



   Medicaid
          1.    Provider Grievance & Complaint Form…………………………………………………………………………………………...See Page 227




                                                                     REMAINER OF PAGE LEFT BLANK




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 222 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12248
                                                                                                                                                PBM PROVIDER MANUAL                          223

                                                                            Iowa Complaint Form

                         Regarding a Payment Transaction Between PBM and Network Provider

   Pursuant to Iowa law (Iowa Admin Code 191—59.7), a Network Provider may file a complaint with PBM
   regarding a transaction between PBM and Network Provider.

   The Network Provider must mail this form to Express Scripts at the following address:
                                            Express Scripts, Inc.
                                   ATTN: HQ2W02, Pharmacy Care Team
                                             One Express Way
                                            St. Louis, MO 63121



   Pharmacy Name:                                                                      NCPDP/NPI:                                        Contact Name:
   Pharmacy Address:                                                                                                                     Contact Phone:
   Prescription Number(s):                   Date of Service:                          RxGroup:                                          Plan Benefit Cert:
   Disputed Claim Payment Date(s):                                                                                                       Reimbursement Amount(s):

   Please indicate the nature of your complaint in sufficient detail. You may attach any additional pages if necessary to fully describe
   the situation.




                                                                                                                           _________                                             _____

   Provider’s Signature                                                                                Title:                                                Date:


                                                      Express Scripts Response (FOR PBM INTERNAL USE ONLY)
   PBM Findings:




   PBM Rep:                                                                                            Title:

   NOTE TO PROVIDER: When printing this form, please select “current page” to print only this page.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 223 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12249
                                                                                                                                                PBM PROVIDER MANUAL                          224

                                                  Medicaid Provider Grievance & Complaint Form

   In order to formally file this complaint and/or grievance relating to covered services for Medicaid
   members, Network Provider must mail this competed form to Express Scripts at the following address:
                                            Express Scripts, Inc.
                                   ATTN: HQ2W02, Pharmacy Care Team
                                             One Express Way
                                            St. Louis, MO 63121

   If Network Provider has questions regarding this form, please contact the Pharmacist Use Only Line for
   additional assistance. Please note: This form is only valid for complaints and grievances relating to
   covered services provided to Medicaid Members. If you have a complaint or issue that does not relate to
   a Medicaid Member, please contact 1-888-571-8182.



   Please Check One: Pharmacy Appeal                                                                          Pharmacy Grievance

   A pharmacy appeals is a request for review of an                                         A pharmacy grievance means an expression of
   “action.” The term “action” is defined in 42 C.F.R.                                      dissatisfaction about any matter other than an
   § 438.400 and includes, but is not limited to, the                                       action. For example, a grievance could relate to
   denial of payment for services, in whole or in part                                      rudeness or problems with claims processing.
   and the reduction, suspension or termination of
   previously authorized services.



   Pharmacy Name:                                                                      NCPDP/NPI:                                        Contact Name:
   Pharmacy Address:                                                                                                                     Contact Phone:
   Prescription Number(s):                   Date of Service:                          RxGroup:                                          Plan Benefit Cert:
   Disputed Claim Payment Date(s):                                                                                                       Reimbursement Amount(s):

   Please indicate the nature of your complaint/grievance in sufficient detail. You may attach any additional pages if necessary to
   fully describe the situation.



                                                          ________________________________________________
           ________________________________________________________________________________________________________
   _______________________________________________________________________________________________________________


   Provider’s Signature                                                                                Title:                                                Date:


                                      Express Scripts Response (FOR PBM INTERNAL USE ONLY)
   PBM Findings: ________________________________________________________________________________________
   _____________________________________________________________________________________________________
   PBM Rep:                                                          Title:                   ___________
   Date Findings were communicated to Provider: _______




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 224 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12250
                                                                                                                                                PBM PROVIDER MANUAL                          225


   Appendix A-2 State Legal Requirements for Maximum Allowable Cost Appeals
   General
   In accordance with certain state law(s), PBM has adopted this Appendix A-2 State Legal Requirements for
   Maximum Allowable Cost Appeals (the “Appendix”). This Appendix shall be considered a part the Express Scripts
   Pharmacy Provider Agreement by and between Express Scripts, Inc. and Network Provider (including all
   Amendments, Addenda, or Rate Exhibits) as well as the Provider Agreement between Medco Health Solutions, Inc.
   and Network Provider (including all Amendments, Addenda or Schedules) to the extent that Network Provider
   provides Covered Medications to Members in impacted states. The terms of this Appendix shall be considered
   general information regarding MAC. Network Provider agrees and understands that to the extent any state specific
   law, rule or regulation differs or contradicts the terms set forth herein, PBM shall follow the state specific law, rule
   or regulation. Network Provider is subject to any MAC list(s) associated with the PBM network(s) in which Network
   Provider participates.

   MAC Sources
   MAC pricing is determined by PBM based on industry available pricing information of a reputable nationally
   recognized pricing service (which service is Medi-Span), and at least one reputable national drug wholesaler and/or
   manufacturer of PBM’s choosing. PBM regularly reviews and/or updates the MAC price list(s) at least every seven
   (7) calendar days. PBM reserves the right to change the MAC pricing methodology or to use additional or
   alternative reputable sources, in its sole discretion. Upon written request and to the extent required by law, PBM
   will make available then-current MAC price information to Network Provider. Such MAC price lists constitute
   Confidential Information.

   MAC Appeals
   In accordance with certain state laws, Network Provider may appeal MAC pricing. The following appeals process
   will be generally applicable to MAC appeals. In general, MAC appeals, when permitted, should be filed online
   through the Pharmacist Resource Center (PRC) website which can be accessed at             http://www.express-
   scripts.com/services/pharmacists. In the event Network Provider is unable to submit appeals through the PRC,
   appeals may be directed via email to ESIRetailAccountMg@express-scripts.com. Network Providers may also
   contact PBM at the Pharmacist Use Only telephone number(s) set forth in the Network Pharmacy Information
   Section of the Provider Manual for more information.

   All MAC appeals must include adequate information to allow PBM to analyze the MAC appeal, including any data
   requested through the PRC. If Network Provider has not provided sufficient information, PBM may request
   additional information from Network Provider. A MAC appeal will not be considered complete until all necessary
   information has been received by PBM from Network Provider.

   The right to appeal is generally limited to ten (10) business days (unless different timing is required by law) 1
   following the date the claim in question is successfully adjudicated. Appeals shall be investigated and resolved by
   PBM as soon as practicable and within any timing prescribed by law. PBM shall communicate the results of any
   appeal to Network Provider via email(s). In the event a Network Provider’s appeal is successful, the relevant MAC
   Price will be adjusted as of the date of the determination for Network Provider and similarly situated Network
   Providers. Any additional details relating to a successful MAC appeal will be communicated directly to Network
   Provider via email(s).

   Third Party Vendors
   Unless expressly approved by PBM in writing, Network Provider may not contract with or otherwise use third-party
   vendors to submit or administer MAC appeals.


   7
    For MAC Appeals filed pursuant to Arkansas Code Annotated § 17-92-507(c)(4)(C)(i)(b), the MAC appeal must be
   submitted within three (3) business days of the applicable fill date in the state of Arkansas.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
       Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 225 of 236 PageID                                                                Network Provider Manual―Revised 7/2014
   201767.4                              #: 12251
                                                                                                                                               PBM PROVIDER MANUAL                              226


        Appendix A-3. Additional Contract Terms Applicable to Clinical Programs
The following are additional contract terms applicable to a Network Provider’s participation in Express
Scripts’ clinical programs.

1.      PBM Clinical Programs                                                                       this Section outlines the parties’ respective
PBM offers a number of clinical and professional                                                    obligations and requirements of a Business Associate
services programs aimed to advance pharmacy                                                         (Netw ork Provider) and a Covered Entity (PBM).
practice and improve health for PBM members. There                                                  Furthermore, all capitalized terms are as defined in 45
may be instances w here a Provider agrees to                                                        CFR 160 et seq.
participate in specific clinical programs via a specific
program schedule (“ Clinical Program Schedules” ).                                                  In performing services for or on behalf of PBM,
This Appendix C shall be considered additional terms                                                Netw ork Provider shall:
to Netw ork Provider’ s Clinical Program Schedules.                                                              a. not use or disclose Prot ected Health
The language in this section does not apply to any                                                  Information (“ PHI” ) other than as permitted or
other services provided by Provider.                                                                required by the Provider Agreement , including any
                                                                                                    Clinical Program Schedules or as required by law ;
2.      Software License Grant                                                                                   b. make reasonable efforts to limit
Subject to the terms and conditions set forth herein,                                               requests for and the use and disclosure of PHI to the
PBM grants Net w ork Provider a limited, non-                                                       minimum necessary, and as applicable, in accordance
exclusive, non-transferable, non-sublicensable license                                              w ith the regulations and guidance issued by the
to access and use the clinical program softw are, in                                                Secretary on w hat constitutes the minimum
performing patient care services only for Netw ork                                                  necessary for Netw ork provider to perform its
Provider’ s internal business purposes to perform                                                   obligations under the Provider Agreement or as
services only for eligible PBM members (the “ Program                                               required by law ;
Patients” ). Netw ork Provider w ill incur no fee for use                                                        c. use appropriate safeguards, and
of the clinical program soft w are except as set forth in                                           comply w ith the Security Standards w ith respect to
the Provider Agreement, including the Clinical                                                      Electronic PHI, to prevent use or disclosure of PHI
Program Schedules.                                                                                  other than as provided for in the Section;
                                                                                                                 d. mitigate, to the extent practicable,
3.       Use Restrictions                                                                           any harmful effect that is know n to Netw ork Provider
All information relating to PBM’ s clinical programs,                                               of a use or disclosure of PHI by Netw ork Provider in
including but not limited to the Clinical Program                                                   violation of the requirements of the Provider
Schedules, protocols, together w ith all other                                                      Agreement, including this Appendix C;
documents and materials relating to or contained                                                                 e. immediately report to PBM any use or
w ithin the program softw are, constitutes “ PBM                                                    disclosure of the PHI not provided for by the Provider
Confidential Information” and are subject to all                                                    Agreement, including any Clinical Program Schedules,
confidentiality provisions set forth in the Provider                                                of w hich it becomes aw are;
Agreement. As betw een the parties, PBM exclusively                                                              f. ensure that any agent, including a
ow ns, and shall exclusively ow n, all PBM Confidential                                             subcontractor, to w hom it provides PHI received
Information. Netw ork Provider w ill not have any                                                   from, or created or received by Netw ork Provider on
rights in the PBM Confidential Information, except                                                  behalf of PBM, agrees to the same restrictions and
those limited rights expressly granted by PBM in t he                                               conditions that apply through this Appendix C to
Clinical Program Schedule. All licenses, rights, and                                                Provider w ith respect to such information;
interests not specifically granted to Netw ork Provider                                                          g. immediately notify PBM if Netw ork
are reserved to PBM. Netw ork Provider shall not                                                    Provider is required by law (including, but not limited
decompile, disassemble, reverse engineer, modify,                                                   to, by oral questions, interrogatories, requests for
distribute, transmit, publicly display, publish, create                                             information     or     documents,     subpoena,     civil
derivative w orks f rom, translate, transfer, sell, offer                                           investigative demand, any informal or formal
for sale, or license PBM Confidential Information.                                                  investigation by any government or governmental
                                                                                                    agency or authority or otherw ise) to disclose any of
4.      Obligations and Activities of Provider When                                                 the PHI. To the extent Netw ork Provider ultimately
        Acting as a Business Associate                                                              discloses PHI, it w ill furnish only that portion of the
When performing services under a Clinical Program                                                   PHI that it is advised by counsel is legally required
Schedule, Provider is acting, in certain circumstances,                                             and w ill exercise its reasonable best efforts to obtain
as the Business Associate of PBM w ho, in turn, is the                                              reliable assurance that confidential treatment w ill be
Covered Entity for the Clinical Program. Accordingly,                                               accorded the PHI

     This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or
     in part-this document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc.
     EXEMPT FROM PUBLIC DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b).
     Do not disclose outside of the recipient organization of the United States Government.
                                                                                                                                                        © 2014 Express Scripts, Inc.
                                                                                                                                              Proprietary & Confidential Information. All
                                                                                                                                                                           rights reserved
                                                                                                                                              Network Provider Manual―Revised 7/2014
        201767.4
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 226 of 236 PageID
                                       #: 12252
                                                                                                                                               PBM PROVIDER MANUAL                         227


                h. document such disclosures of PHI and                                              Health Insurance Portability and Accountability Act of
   information related to such disclosures as w ould be                                              1996, Pub. L. No. 104-191 (“ HIPAA” ), or HIPAA’ S
   required for PBM to respond to a request by an                                                    implementing regulations if done by PBM or t he
   individual for an account ing of disclosures of PHI in                                            minimum necessary policies and procedures of PBM.
   accordance w ith 45 CFR 164.528;
                i. provide to PBM or an individual, in a                                             4.3     Security Requirements
   timely manner, information collected in accordance                                                Netw ork Provider shall:
   w ith paragraph (g) above, to permit PBM to respond                                                            a. implement administrative safeguards,
   to a request by an individual for an accounting of                                                physical safeguards, and technical safeguards that
   disclosures of PHI in accordance w ith 45 CFR                                                     reasonably       and    appropriately    protect   the
   164.528;                                                                                          confident iality, integrity and availability of the
                j. to make any amendment(s) to PHI in                                                electronic PHI that Business Associate receives from
   its possession contained in a Designated Record Set                                               PBM or that Provider creates, receives, maintains, or
   that PBM directs or agrees to pursuant to 45 CFR §                                                transmits on behalf of PBM as required by the
   164.526 at the request of PBM or an Individual and                                                Security Standards;
   in a time and manner mutually acceptable to the                                                                b. ensure that any agent, including the
   parties;                                                                                          subcontractor, to w hom Netw ork Provider provides
                k. to provide access, at the request of                                              electronic PHI received from PBM or created,
   PBM, and in a time and manner mutually acceptable                                                 received, maintained, or transmitted by Netw ork
   to Netw ork Provider and PBM, to PHI in a Designated                                              Provider on behalf of PBM agrees to implement
   Record Set to PBM or as directed by PBM to an                                                     reasonable and appropriate safeguards and complies
   Individual, in order to meet t he requirements under                                              w ith the Security Standards to protect such
   45 CFR 164.524                                                                                    electronic PHI;
                l. to the extent Netw ork Provider is                                                             c. to the extent that Netw ork Provider
   carrying out one or more of PBM’ s obligations under                                              creates, receives, maintains or transmits Electronic
   Subpart E of 45 CFR Part 164, comply w ith t he                                                   PHI, immediately report to PBM any Security Incident
   requirements of Subpart E that apply to a Covered                                                 and any Breach of w hich Netw ork Provider becomes
   Entity in the performance of such obligations;                                                    aw are in accordance w ith the HIPAA Rules. At t he
                m. PBM and Netw ork Provider recognize                                               request of PBM, Netw ork Provider shall identify the
   and agree that in some instances Netw ork Provider                                                date of the Security Incident, scope of the Security
   may have compliance obligations as a Health Care                                                  Incident, Netw ork Provider’ s response to the Security
   Provider under the Privacy Rule and nothing herein                                                Incident, and the party responsible for the Security
   shall prohibit, restrict, or otherw ise limit compliance                                          Incident, if know n;
   w ith any such obligations by Provider under the                                                               d. make its policies and procedures, as
   Privacy Rule. By w ay of example, Provider agrees                                                 w ell as documentation required by the Security
   that, to the extent that an individual requests                                                   Standards relating to the safeguards required by this
   restrictions w ith respect to the disclosure of PHI, and                                          section, available to PBM, or to the Secretary, for
   such restrictions relate to disclosure to PBM for the                                             purposes of the Secretary determining compliance
   purposes of carrying out payment or health care                                                   w ith the Security Standards.
   operations (but not treatment), and the PHI pertains
   solely to a health care item or service for w hich the                                            5.      Termination of Provider’s Obligations When
   Health Care Provider involved has been paid out of                                                        Acting as a Business Associate
   pocket in full, such restrictions shall be enforced by                                            PBM may terminate the above-referenced business
   the Netw ork Provider and not disclosed to PBM.                                                   associate provisions in the event of a threatened or
                                                                                                     actual breach by Netw ork Provider of any of t he
   4.1       Ownership of PHI                                                                        terms and conditions set forth herein. At any time
   Netw ork Provider acknow ledges that all rights, title                                            upon PBM’ s request, and, except as otherw ise
   and interest in and to any PHI furnished to Netw ork                                              directed by PBM, upon completion or termination of
   Provider solely and exclusively w ith PBM or the                                                  Netw ork Provider’ s services, Netw ork Provider w ill
   Individual to w hom such PHI relates.                                                             immediately, not to exceed three (3) business days,
                                                                                                     destroy or return to PBM all PHI w ithout retaining any
   4.2      Permitted Uses and Disclosures by Business                                               copies thereof.
   Associate
   Except as otherw ise limit ed in this Section, Netw ork
   Provider may use or disclose PHI to perf orm
   functions, activities, or services for, or on behalf of,
   PBM as specified in the Clinical Program Schedule,
   provided that such use or disclosure w ould not
   violate the Privacy Rule, the Security Standards, the

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                        Proprietary & Confidential Information. All rights reserved
                                                                                                                                                       Network Provider Manual―Revised 7/2014
   201767.4
       Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 227 of 236 PageID
                                         #: 12253
                                                                                                                                                 PBM PROVIDER MANUAL                          228



Appendix B Additional Provisions
    To the extent the following provisions are not set forth in the Provider Agreement by and between PBM
    and Network Provider (including all Amendments, Addenda, or Rate Exhibits or Schedules), the following
    shall apply:

    Indemnification.

    Network Provider shall indemnify and hold harmless PBM and its shareholders, officers, directors,
    employees, agents and affiliates from and against any and all claims, liabilities, losses, damages, costs,
    and expenses (including, without limitation, expert and professional fees and attorneys’ fees) arising out
    of: (a) any breach by Network Provider of any of Network Provider’s contractual obligations or
    requirements; (b) the sale, compounding, dispensing, manufacturing, consultation or use of any
    prescription drug or any service provided by a Provider or Pharmacy; (c) failure of Network Provider to
    act in accordance with generally accepted pharmacy practice or any applicable law, rules or regulation;
    or (d) any actual or alleged malpractice, negligence, misconduct, act (or failure to act) or responsibility
    of Provider related to dispensing and providing Covered Medications.

    Non-Discrimination.

    Network Providers must not refuse to provide services required under any Prescription Drug Program or
    attempt to disenroll any Member. Network Provider must render services to Members in the same
    manner and with the same standards as offered to other customers. Network Provider must not
    discriminate against any Member because of race, national origin, color, ancestry, sex, marital status,
    sexual orientation, religion, age, medical condition, health status, disability, political convictions, and
    source of payment or participation in any Prescription Drug Program.

    Relationship of the Parties.

    The relationship created between PBM and Network Provider is that of independent contractors and
    nothing herein is intended or shall be construed to create or be deemed to create an employer/employee
    relationship, agency, partnership or joint venture relationship, or any other legal relationship between
    the parties other than that of independent contractors. Further, Provider shall not be considered a client
    of PBM. No provision of Provider’s Agreement, this Provider Manual or any part of any Sponsor’s
    Prescription Drug Program shall be construed to require any pharmacist to dispense any Covered
    Medication to any Member if, in the pharmacist’s reasonable professional judgment, such Covered
    Medication should not be dispensed to such Member. In such event, Network Provider agrees to notify
    PBMI in writing of the circumstances of the decision not to dispense such Covered Medication(s) to the
    applicable Member.

    Governing Law.

    Network Provider’s Agreement shall be construed and governed in all respects according to the internal
    laws in the State of Missouri, without regard to conflict of law principles. Notwithstanding the foregoing
    sentence, solely with respect to services rendered in the state of New York to any Member of any
    Prescription Drug Program offered by a Sponsor that is certified as a managed care organization under
    Article 44 of the New York State Public Health Law, Network Provider’s Agreement shall be construed
 This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
 document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
 DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
 organization of the United States Government.
                                                                                                                                                                  © 2014 Express Scripts, Inc.
                                                                                                                                        Proprietary & Confidential Information. All rights reserved
      Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 228 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
    201767.4                            #: 12254
                                                                                                                                                PBM PROVIDER MANUAL                          229


   and governed in all respects according to the internal laws in the State of New York, without regard to
   conflict of law principles.

          1. Incorporation of NY Standard Clauses. As required by the New York State Department of
             Health, solely with respect to services rendered in the state of New York under this Agreement to
             any Member of any Prescription Drug Program offered by a Sponsor that is certified as a managed
             care organization under Article 44 of the New York Public Health Law, the New York State
             Department of Health Standard Clauses for Managed Care Provider/IPA Contracts ("NY Standard
             Clauses") shall be and are expressly incorporated and adopted herein by reference. Solely with
             respect to the same services, to the extent of any inconsistency between the NY Standard
             Clauses and other provisions of Network Provider’s agreement, the provision of the NY Standard
             Clauses shall control, except to the extent applicable law requires otherwise and/or to the extent
             a provision of this Agreement exceeds the minimum requirements of the NY Standard Clauses

   Waiver.

   No waiver of a breach of any covenant or condition shall be construed to be a waiver of any subsequent
   breach. No act, delay or omission done, suffered, or permitted by the parties shall be deemed to
   exhaust or impair any right, remedy or power of the parties hereunder.

   Severability.

   Should any provision of Network Provider’s Agreement be held or ruled unenforceable or ineffective
   under the law, such a ruling will in no way affect the validity or enforceability of any other clause or
   provision contained herein.

   Non-Competition.

   Network Provider agrees during the term of its Agreement and for a period of one (1) year thereafter it
   will not use any of the information it obtains pursuant to its contractual agreement with PBM or as a
   result of providing services hereunder, to its benefit or for the benefit of any of its affiliates, including to
   solicit any of the Sponsors for which Network Provider provided services to Members of such Sponsors.

   Subcontractor.

   The services provided by Network Provider are unique to Network Provider and may only be performed
   by Network Provider. Unless otherwise agreed to in writing by the parties, Network Provider may not
   subcontract all or any portion of the services it provides hereunder. In the event the parties agree in
   writing that Network Provider may subcontract services it performs hereunder, then all subcontractors
   shall be subject to the terms and conditions of this Agreement. Further, any subcontract agreement
   must reference this Agreement and the subcontractor’s foregoing obligation. PBM shall not be bound by
   any obligations under Network Provider’s Agreement with PBM when Network Pharmacy has assigned or
   subcontracted its Agreement without PBM’s prior written approval.




This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 229 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12255
                                                                                                                                                PBM PROVIDER MANUAL                          230


   Coupons.
   Network Provider acknowledges that it is the Member’s or Network Provider’s responsibility to obtain
   reimbursement from the responsible party for the amount of any coupon accepted by Provider for a
   Covered Medication. Network Provider shall: (a) accurately apply all coupons to a Member’s claim,
   including the Copayment, if applicable; and (b) not seek additional reimbursement from Sponsor or any
   other insurer when such reimbursement would result in Network Provider being paid more than its
   contracted rate hereunder.

   Member/Sponsor Hold Harmless.

   Except with respect to Copayments, Network Provider shall look solely to PBM for payment for Covered
   Medications and other covered services provided to Members. PBM shall only be obligated to make
   payment to Network Provider for Covered Medications provided to an individual, who at the time
   services are provided, is an eligible Member and when such services are provided in accordance with the
   terms and conditions of Network Provider’s Agreement. Notwithstanding the foregoing, Network
   Provider agrees that in no event, including, but not limited to, nonpayment by PBM for any reason,
   PBM’s insolvency, or PBM’s breach of this Agreement, shall Provider bill, charge, or collect a deposit
   from, seek compensation from, condition the provision of services on payment from, or have any
   recourse against any (i) Member, (ii) person acting on behalf of the Member, other than PBM, or (iii)
   Sponsor, for Covered Medications. Further, Network Provider shall not bill any Member (or any person
   acting on behalf of the Member), except for Copayments, for Covered Medications in instances where
   PBM has denied or reversed payment to Network Provider for failing to comply with the terms and
   conditions of Network Provider’s agreement. Network Provider shall be permitted to collect Copayments
   from Members and collect for non-Covered Medications and related services provided to Members. This
   Section shall survive the expiration or termination of Network Provider’s agreement regardless of the
   reason giving rise to such expiration or termination and shall be construed for the benefit of the
   Member. Additionally, this Section shall supersede any oral or written agreement to the contrary now
   existing or hereafter entered into between Network Provider and a Member (or any person acting on
   behalf of the Member). In the event PBM determines that Provider has violated any portion of this
   Section by inappropriately collecting amounts to which it is not entitled, then PBM shall have the right to
   offset such inappropriate amounts collected against any amounts owed to Provider by PBM.

   Notice.

   Any notice required to be given pursuant to the terms and conditions of this Agreement shall be in
   writing and: (a) delivered in person, evidenced by a signed receipt; (b) deposited in the United States
   mail, certified or registered, return receipt requested (or other similar method of delivery with a
   nationally recognized carrier (e.g., FedEx, UPS)); (c) delivered by facsimile, evidenced by a transmission
   receipt; or (d) delivered by email transmission to the email address listed below, as evidenced by a copy
   of the successful email transmission displaying such email address, to PBM or the Provider at the address
   set forth below or (e) to the last address or fax number or email address subsequently reported in
   writing to the respective party:

               If to PBM:                                      Express Scripts, Inc.
                                                               One Express Way
                                                               St. Louis, Missouri 63121
                                                               Attention: Vice President, Provider Strategy and Contracting

This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 230 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12256
                                                                                                                                                PBM PROVIDER MANUAL                          231


                                                               Email: providernotices@express-scripts.com
                                                               Fax: 866.515.3482

               With copies to:                                 Express Scripts, Inc.
                                                               One Express Way
                                                               St. Louis, Missouri 63121
                                                               Attention: General Counsel and
                                                               Assistant General Counsel for Network Contracting and
                                                               Management

   Contacting Sponsors or Media.

   Network Provider agrees (and shall cause its employees, independent contractors, shareholders,
   members, officers, directors and agents to agree) that it shall not engage in any conduct or
   communications, including, but not limited to, contacting any media or any Sponsor and/or a Sponsor’s
   Members or other party without the prior consent of PBM. Further, Network Provider acknowledges and
   agrees that any breach of this Section by Provider (or any employee, independent contractor,
   shareholder, member, officer, director or agent) would cause PBM immediate and irreparable injury or
   loss that cannot be fully remedied by monetary damages. Accordingly, in the event of a breach of this
   Section by Network Provider (or any employee, independent contractor, shareholder, member, officer,
   director or agent), PBM shall be entitled to specific performance, including immediate issuance of a
   temporary restraining order or preliminary injunction enforcing the terms of this Agreement, and to
   judgment for damages (including reasonable attorneys’ fees and costs) caused by the breach, and to all
   other legal and equitable remedies available to PBM.

   Confidentiality.

   PBM acknowledges and agrees, and Provider acknowledges and agrees, itself and on behalf of its
   Pharmacies, that in the performance of services hereunder, the parties will come into contact with
   certain confidential business and other information regarding and belonging to the other party, including,
   but not limited to, the following: (a) the terms and conditions of Network Provider’s agreement and all
   information disclosed to the other pursuant to negotiations between the parties; (b) all information
   pertaining to a party’s business, including pricing, 835 electronic remittance files and other financial and
   contractual arrangements, products, programs, services, marketing strategies, and customer lists; (c)
   PBM’s manuals, policies and procedures, including quality assurance procedures, and any other similar
   information provided to the other party, and all copies thereof regardless of the medium in which it is
   provided (e.g., paper or electronic); (d) a party’s information technology, including all databases,
   software, applications, systems, layouts, designs, formats, procedures, and processes; and (e) PBM’s
   information pertaining to Sponsors, any Prescription Drug Program, and all Formularies; (collectively, (a)
   through (e) shall be referred to herein as the “Confidential Information”).

   Any PBM documents, including but not limited to, any proposed Exhibits or amendments, in whatever
   form or medium, whether or not executed by Network Provider, constitute Confidential Information of
   PBM and shall be governed by the same terms and conditions of this section regarding confidentiality.
   All Confidential Information provided by PBM hereunder shall be and remain the property of PBM.
   Network Provider shall not obtain any rights in or to any Confidential Information disclosed to Provider
   by PBM as a result of such disclosure. PBM agrees, and Provider agrees that it shall not (and shall cause
   its Pharmacies and its and their employees, officers, directors, independent contractors and agents to
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 231 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12257
                                                                                                                                                PBM PROVIDER MANUAL                          232


   agree to not) disclose, sell, assign, transfer, give or use or enable anyone else to disclose, sell, assign,
   transfer, give or use, in whole or in part, any Confidential Information to any third party. Any such
   Confidential Information may be disclosed to employees, agents or contractors of a party only to the
   extent necessary for such party to perform their duties and comply with contractual obligations and only
   if they undertake the obligations of confidentiality as provided herein, including, Provider working in
   good faith with PBM to cause such employee, agent, and/or contractor to execute a Confidentiality and
   Nondisclosure Agreement (“NDA”) with PBM. Network Provider must (and shall cause its Pharmacies to)
   immediately notify PBM if it becomes aware of any unauthorized use of Confidential Information. PBM
   shall immediate-ly notify Provider if it becomes aware of any unauthorized use of Confidential
   Information. The parties agree to immediately return all Confidential Information to the other party upon
   request and/or upon termination of this Agreement for any reason. Nothing herein shall be construed to
   prohibit PBM from using and/or disclosing any information to its clients (including Sponsors) and
   potential clients in the performance of its business as a pharmacy benefits manager and in the
   performance of its obligations to such clients and the performance of any related services.
   Notwithstanding anything herein to the contrary, Express Scripts owns all information it transmits to
   Network Provider and that Network Provider transmits to Express Scripts via the online adjudication
   system, or otherwise, in connection with the processing and administration of claims hereunder.

   Records.

          1. Generally. Provider shall, and shall cause its Pharmacies to, for a period of five (5) years
             following the Agreement year in which Covered Medications were provided to Members, or in
             accordance with applicable law, if longer, cause its Pharmacies to, maintain: (i) all medical,
             business, financial and administrative records, including, all books, contracts, medical records,
             and patient care documentation; (ii) original prescriptions; (iii) signature logs (or other evidence
             approved in writing by PBM); (iv) wholesaler, manufacturer and distributor purchase records; (v)
             Prescriber information; (vi) patient profiles; and (vii) such other records and information relating
             to Covered Medications provided to Members as may be required by PBM from time to time.
             Network Provider shall maintain such records in a readily retrievable manner. The parties agree
             that such records shall be treated as confidential so as to comply with all applicable state and
             Federal laws regarding the confidentiality of patient records. Provider and Pharmacies agree that
             it shall not disclose by sale, or exchange, whether or not for profit, any identifiable medical,
             financial or administrative records or data relating to Express Scripts and/or its Sponsor’s
             Members and their prescriptions that it obtains as a result of providing services hereunder.

          2. Requests for Information. Network Provider authorizes appropriate agencies, including, but
             not limited to, governmental authorities, third party payors, professional review entities and such
             other organizations, to release information deemed to be necessary to determine Network
             Provider's (or any of its Pharmacies') compliance with this Agreement, including all policies and
             procedures and the Provider Manual. Provider shall, or shall cause its Pharmacy(ies) to, provide
             copies of all records requested by PBM or Sponsor, or their designee, within ten (10) calendar
             days from the date such request is made, or within such shorter time as may be required by
             applicable laws, rules or regulations or in order to comply with any court order or other similar
             legal request or requirements.

          3. Failure to Comply. In the event Network Provider (or any Pharmacy) fails to comply with the
             requirements of this section, PBM shall have the right to withhold payments to Network Provider
             or any Pharmacy, in Express Scripts’ sole discretion, until Provider or Pharmacy, as the case may
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 232 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12258
                                                                                                                                                PBM PROVIDER MANUAL                          233


                be, corrects such failure by fully complying with the requirements of this section and/or PBM has
                finalized its review of the information received.

   Counterfeit Reporting.

   Provider agrees it shall cooperate and coordinate with Express Scripts in implementing any counterfeit
   identification, investigation, tracking and reporting efforts undertaken by Express Scripts. Provider must
   notify Express Scripts in writing if it becomes aware that any counterfeit drugs have been provided to
   Members by Provider. Further, Provider represents and warrants (for itself and on behalf of its
   Pharmacies) that it (and its Pharmacies) purchase prescription drugs and supplies only from reputable
   wholesalers and/or manufacturers in accordance with the then prevailing industry standards.

   Amendment.

   Unless prohibited or modified by existing law, Express Scripts may amend any term, part or provision of
   this Agreement, including without limitation, any exhibits, requirements for participation, schedules,
   amendments, or addenda (including an amendment required due to a change in law, rule or regulation),
   by giving written notice to Provider at least ten (10) calendar days prior to the Effective Date of the
   amendment ("Notice Period"). Provider shall be deemed to have accepted such amendment in the event
   it fails to provide written notice of its objection to Express Scripts prior to the expiration of the Notice
   Period. If Provider continues to submit claims after the effective date of any proposed amendment, then
   such amendment will be deemed approved and accepted by Provider as if Provider had given its express
   written consent thereto, and such amendment shall automatically become a part of this Agreement. In
   the event Provider rejects such amendment in accordance herewith, then Provider may terminate this
   Agreement by giving written notice of such election to Express Scripts on or before the expiration of the
   Notice Period, and such termination shall be effective ninety (90) days from the expiration of the Notice
   Period. In the event Provider rejects such amendment but does not terminate this Agreement on or
   before the expiration of the Notice Period, then the amendment will be deemed approved and accepted
   by Provider as if Provider had given its express written consent thereto, and such amendment shall
   automatically become a part of this Agreement and take effect as of the expiration of the Notice Period.
   Notwithstanding the foregoing, and only to the extent a signature is required or requested by Express
   Scripts, the parties acknowledge and agree that any contract document, including, but not limited to,
   rate exhibits, schedules, letters of agreement, etc., proposed by Express Scripts and executed by
   Provider hereafter shall automatically become incorporated into this Agreement without the necessity of
   a formal amendment.

   Marketing, Advertisement and Reservation of Rights.

   PBM may use Network Provider’s and any Pharmacy’s name, location and description of services for
   purposes of advertising or marketing prescription drug programs or listing Network Provider in applicable
   Provider directories and databases as determined by PBM for use by Members, Sponsors and other to
   identify participating Network Providers. PBM reserves the exclusive rights to, control of and in the use
   of the names “Express Scripts”, “Medco” and all other names, symbols, trademarks and service marks
   that have been used, are presently existing or used by or hereinafter adopted by PBM in the future.
   Neither Provider nor any Pharmacy shall advertise or use any names, symbols, trademarks or service
   marks of PBM in any advertising or promotional materials or otherwise without the prior written consent
   of PBM. Upon termination of Provider for any reason, Provider will immediately discontinue the use of
   any name, symbol, trademark or service mark of Express Scripts.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 233 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12259
                                                                                                                                                PBM PROVIDER MANUAL                          234



   Termination.

          1. Medco Agreement. With respect to Network Provider’s Medco Agreement, the following shall
             apply: Medco may, at any time, limit or withdraw Network Provider’s providing of Covered
             Services to any Eligible Person/Member, group, or Plan Sponsor’s Plan regardless of the
             network(s) Network provider participates in.

          2. Without Cause. This Agreement may be terminated by either party without cause upon at
             least thirty (30) days written notice to the other party, with such termination effective at the end
             of such thirty (30)-day notice period.

          3. Breach. In the event a party defaults in the performance of any of its obligations under this
             Agreement (the “Defaulting Party”) the other party (the “Non-Defaulting Party”) may give written
             notice to the Defaulting Party of such breach. If the Defaulting Party has not cured such breach
             to the reasonable satisfaction of the Non-Defaulting Party within thirty (30) days after it receives
             such notice, then the Non-Defaulting Party shall have the right to immediately terminate the
             Agreement as of the expiration of the 30-day cure period. In addition to all other rights, PBM
             shall have the right to: (i) suspend any and all obligations of PBM hereunder and in connection
             with this Agreement; (ii) impose investigation and handling fees as further described in the
             Provider Manual; and/or (iii) offset against any amounts owed to Network Provider under this
             Agreement or under any other agreement between PBM and Provider, any amounts owing or
             required to be paid by Provider to PBM. These rights and remedies are in addition to any and all
             other rights that exist or are available or may exist or be available to PBM pursuant to this
             Agreement, at law or in equity.

          4. Immediate Termination. PBM shall have the right to immediately terminate this Agreement
             upon written notice to Network Provider in the event that: (i) Network Provider ceases to be
             licensed by the appropriate licensing authority; (ii) Network Provider submits a fraudulent
             prescription drug claim or any information in support thereof; (iii) Network Provider is insolvent,
             goes into receivership or bankruptcy or any other action is taken on behalf of its creditors; (iv)
             Network Provider routinely fails to designate on its claims submission and/or supporting
             documents the information required by PBM or fails to comply with PBM’s policies and procedures
             including, but not limited to, the Provider Manual and/or quality assurance and/or utilization
             review procedures; (v) any representation to PBM or any response to a question set forth on the
             Provider Certification is untrue or becomes untrue; (vi) there is a change in ownership or control
             of Network Provider without PBM’s prior written consent; (vii) PBM determines that the Network
             Provider is dispensing Covered Medications in violation of any applicable law, rule and/or
             regulation; (viii) Network Provider is excluded from participating in any federal or state health
             care program; (ix) Network Provider fails to maintain insurance; (x) Network Provider breaches
             any of its representations and warranties set forth in this Agreement or any other document
             provided to PBM; (xi) Network Provider has not submitted a claim to PBM for ninety (90) calendar
             days; (xii) Network Provider (or any Pharmacy) fails to comply with any audit or investigative
             request, including the provision of information, made by PBM or any Sponsor or their designee,
             within the time period stated in such request; (xiii) a determination is made by PBM that Network
             Provider (or any Pharmacy) failed to document purchases of prescriptions drugs sufficient to
             support its claims for reimbursement to PBM; or (xiv) PBM determines that Network Provider’s
             continued performance of services poses a risk to the health, welfare or safety of any Member.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 234 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12260
                                                                                                                                                PBM PROVIDER MANUAL                          235



          5. Sponsor Prescription Drug Programs. Network Provider acknowledges and agrees that
             Sponsors may not utilize Network Provider and/or all or any Pharmacies in a network for their
             respective Prescription Drug Programs. Accordingly, without terminating this entire Agreement,
             PBM may terminate Network Provider (or any Pharmacy) from participating in any Sponsor’s
             Prescription Drug Program, in accordance with the Sponsor’s timing for termination

          6. Specific Pharmacies. PBM may terminate any Pharmacy’s participation under this Agreement in
             accordance with this Section, without terminating Provider or the entire Agreement.

          7. Network Termination. With respect to Network Provider’s participation in any network (as
             evidenced by an executed rate exhibit or schedule), Network Provider’s or any Pharmacy’s
             participation in a specific network (and therefore, the specific Exhibit or Schedule may be
             terminated by PBM pursuant to and in accordance with this Section without terminating the
             entire Agreement or Network Provider’s or a Pharmacy’s participation in any other network.

          8. Closure of Networks. Notwithstanding any notice requirements, in the event an PBM client
             ceases to utilize PBM, a client-specific network is terminated or PBM terminates (ceases operation
             of) an entire network, the notice requirement to Provider will be waived.

          9. Effect of Termination. In the event of termination of this Agreement or any Rate Exhibit or
             Schedule for any reason, in addition to all other rights and remedies PBM may have under this
             Agreement, at law or in equity, PBM shall have the right to offset from any amounts owing to
             Network Provider any amounts which Network Provider may owe to PBM.

      10. Continuation of Services. Upon the expiration or termination of this Agreement or any Exhibit
          or Schedule, for any reason or no reason, this Agreement will remain in effect for purposes of
          those obligations and rights arising prior to the effective date of such expiration or termination.
          In addition, upon expiration or termination of this Agreement or any Exhibit or Schedule for any
          reason or no reason (with the exception of Immediate Termination), and, upon PBM's request,
          Network Provider shall (i) continue to provide Covered Medications to Members during the longer
          of a one hundred (100) day period following the date of such termination or expiration or such
          other period as may be required by federal or state laws, regulations, standards or requirements
          applicable to a Sponsor (the "Continuation Period"), and, if further requested by PBM, Network
          Provider shall (ii) continue to assist in the transition of Members to another provider, (iii)
          continue to comply with and abide by all the terms and conditions of this Agreement including
          any applicable Exhibit or Schedule, and (iv) sign any extensions to this Agreement necessary in
          order to allow PBM, Sponsor, and/or Network Provider to comply with all applicable laws, rules
          and regulations. During the Continuation Period, Network Provider will be compensated in
          accordance with the then current Agreement, including any applicable Exhibit A or Schedule that
          existed just prior to expiration or termination of this Agreement or the applicable Exhibit or
          Schedule and shall accept such compensation as payment in full.
   Survival of Terms and Conditions.

   Terms and conditions of Network Provider’s agreement, which by their nature should continue beyond
   the termination of Provider’s Agreement, will survive the termination.

   Dispute Resolution.
This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 235 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12261
                                                                                                                                                PBM PROVIDER MANUAL                          236


   Except as provided here in, prior to either party taking any legal action in connection with this
   Agreement, both parties agree to meet in good faith to resolve any claim or controversy (“Claim”),
   whether under federal or state statutory or common law, brought by either PBM or the Provider against
   the other, or against the employee, Members, agents or assigns of the other, arising from or relating in
   any way to the interpretation or performance of this Agreement. The aggrieved party shall notify the
   other party of its Claim including sufficient detail to permit the other party to respond. The parties agree
   to meet and confer in good faith to resolve any Claims that may arise under this Agreement for a period
   of not less than thirty (30) days. In the event the parties cannot resolve any Claims pursuant to Good
   Faith Discussions and the minimum thirty (30) day period has been met, then the aggrieved party may
   end discussions with the other party by providing written notice to the other party of its intent to cease
   discussions. Thereafter, the parties may proceed to litigation. Good Faith Discussion and the thirty (30)
   day notice period do not apply to Claims by either party solely seeking immediate injunctive relief. All
   litigation between the parties arising out of or related in any way to the interpretation or performance of
   the Agreement shall be litigated in the U.S. District Court for the Eastern District of Missouri, or, as to
   those lawsuits to which the Federal Court lacks jurisdiction, before a court located in St. Louis County,
   Missouri. The parties agree that Claims shall not be consolidated or coordinated in any action with the
   Claim of any other individual or entity. No Claim or other dispute may be litigated on a coordinated,
   class, mass, or consolidated basis. No Claim may be brought as a private attorney general.

   Entire Agreement.

   The Provider Agreement, including its exhibits, appendices, Provider Certification, Provider Manual, and
   any requirements of a Sponsor’s Prescription Drug Program communicated to Provider constitutes the
   entire agreement of the parties with respect to the subject matter herein and, upon execution by the
   parties, supersedes all prior oral or written agreements between the parties with respect to the subject
   matter hereof. With the exceptions of federal, state and/or Sponsor-specific requirements as set forth in
   the appendices of the Provider Manual, in the event of any conflict between the terms and conditions of
   this Provider Agreement and the Provider Manual, the terms of this Provider Agreement shall prevail.

   Transition.

   Medco Health Solutions, Inc. and its subsidiaries (collectively, “MHS”) are a party to the PBM Provider
   Agreement, including this Provider Manual. Any pharmacy agreement including all amendments,
   schedules and the Provider Manual in effect between MHS and Network Provider (collectively, the “MHS
   Pharmacy Agreement”) shall remain in effect with respect to each MHS Sponsor covered under the MHS
   Pharmacy Agreement, until such time as PBM transitions such MHS Sponsor to the PBM Provider
   Agreement and/or one or more of the rate sheets, generally known as Exhibit A, which shall be
   determined in a commercially reasonable manner by PBM in its sole discretion. Upon transition of a MHS
   Sponsor to the PBM Provider Agreement, the MHS Pharmacy Agreement shall no longer apply with
   respect to such transitioned MHS Sponsor. PBM shall have the right to utilize a MHS adjudication system
   to administer the MHS Pharmacy Agreement and/or the PBM Provider Agreement.




                                                                          END OF PROVIDER MANUAL


This document contains Express Scripts, Inc. proprietary information and/or data. Recipient, by accepting this document, agrees that it will not duplicate, use, or disclose-in whole or in part-this
document, or the information contained therein, or any part thereof to others for any other purpose except as specifically authorized in writing by Express Scripts, Inc. EXEMPT FROM PUBLIC
DISCLOSURE: Information contained herein is confidential information of Express Scripts, Inc. and is exempt from public disclosure under 5 U.S.C. §552 (b). Do not disclose outside of the recipient
organization of the United States Government.
                                                                                                                                                                 © 2014 Express Scripts, Inc.
                                                                                                                                       Proprietary & Confidential Information. All rights reserved
     Case 1:18-cr-00011-HSM-CHS Document 576-7 Filed 03/29/21 Page 236 of 236 PageID                                                                  Network Provider Manual―Revised 7/2014
   201767.4                            #: 12262
